Exhibit 10.1

Execution Version

 

 

CREDIT AGREEMENT

dated as of

August 16, 2018

among

HLF FINANCING SaRL, LLC

as Term Loan Borrower,

HERBALIFE INTERNATIONAL, INC., HERBALIFE NUTRITION LTD., HLF FINANCING SaRL, LLC
and

HERBALIFE INTERNATIONAL LUXEMBOURG S.À R.L.,

as Revolver Borrowers,

THE LENDERS PARTY HERETO,

JEFFERIES FINANCE LLC,

as Term Loan B Agent and Collateral Agent,

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

as Term Loan A Agent and Revolver Administrative Agent,

JEFFERIES FINANCE LLC and

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

as Joint Lead Arrangers and Bookrunners for the Term Loan B Facility

and

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

as Sole Lead Arranger and Bookrunner for the Term Loan A Facility and Revolving
Credit Facility

and

CITIZENS BANK, N.A., CITICORP NORTH AMERICA, INC., FIFTH THIRD BANK, and MIZUHO
BANK, LTD.

as Joint Lead Arrangers

and

CAPITAL ONE, NATIONAL ASSOCIATION and COMERICA SECURITIES

as Co-Syndication Agents

and

BBVA COMPASS

as Documentation Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

DEFINITIONS

     2  

1.1

  Defined Terms      2  

1.2

  Other Definitional Provisions      63  

1.3

  Classification of Loans and Borrowings      66  

1.4

  Accounting Terms; GAAP      66  

1.5

  Pro Forma Calculations      67  

1.6

  Classification of Permitted Items      67  

1.7

  Rounding      68  

1.8

  Currency Equivalents Generally      68  

1.9

  Exchange Rates; Currency Equivalents      69  

1.10

  Additional Alternative Currencies      69  

1.11

  Change of Currency      70  

SECTION 2.

 

AMOUNT AND TERMS OF COMMITMENTS

     71  

2.1

  Term Loan Commitments      71  

2.2

  Procedure for Term Loan Borrowing      71  

2.3

  Repayment of Term Loans      72  

2.4

  Revolving Credit Commitments      72  

2.5

  Loans and Borrowings      73  

2.6

  Requests for Revolving Credit Borrowing      73  

2.7

  Letter of Credit      74  

2.8

  Funding of Borrowings      82  

2.9

  Interest Elections      82  

2.10

  Termination and Reduction of Commitments      84  

2.11

  Repayment of Revolving Credit Loans; Evidence of Debt      85  

2.12

  Prepayment of Loans      86  

2.13

  Fees      89  

2.14

  Mandatory Prepayments      90  

2.15

  Interest      94  

2.16

  Alternate Rate of Interest      94  

2.17

  Increased Costs      95  

2.18

  Break Funding Payments      97  

2.19

  Taxes      97  

2.20

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      102  

2.21

  Mitigation Obligations; Replacement of Lenders      104  

2.22

  Defaulting Lenders      106  

2.23

  Incremental Facilities      108  

2.24

  Replacement Facilities      116  

2.25

  Extensions of Term Loans and Revolving Credit Commitments      120  

2.26

  Permitted Debt Exchanges      124  

2.27

  MIRE Events      127  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 3.

 

REPRESENTATIONS AND WARRANTIES

     127  

3.1

  Financial Condition      127  

3.2

  No Change      128  

3.3

  Corporate Existence; Compliance with Law      128  

3.4

  Organizational Power; Authorization; Enforceable Obligations      128  

3.5

  No Legal Bar      129  

3.6

  No Material Litigation      129  

3.7

  Ownership of Property; Liens      129  

3.8

  Intellectual Property      129  

3.9

  Taxes      129  

3.10

  Federal Reserve Board Regulations      130  

3.11

  ERISA      130  

3.12

  Investment Company Act      131  

3.13

  Restricted Subsidiaries      131  

3.14

  Use of Proceeds      131  

3.15

  Environmental Matters      131  

3.16

  Accuracy of Information, Etc      132  

3.17

  Collateral Documents      132  

3.18

  Solvency      133  

3.19

  PATRIOT Act; FCPA; Sanctions      133  

3.20

  Broker’s or Finder’s Commissions      134  

3.21

  Labor Matters      134  

3.22

  Representations as to Foreign Obligors      134  

3.23

  Luxembourg Specific Representations      135  

SECTION 4.

 

CONDITIONS PRECEDENT

     136  

4.1

  Conditions to Closing Date      136  

4.2

  Conditions to Each Post-Closing Extension of Credit      141  

SECTION 5.

 

AFFIRMATIVE COVENANTS

     142  

5.1

  Financial Statements      142  

5.2

  Certificates; Other Information      143  

5.3

  Payment of Obligations      145  

5.4

  Conduct of Business and Maintenance of Existence, Compliance with Laws, Etc.
     145  

5.5

  Maintenance of Property; Insurance      146  

5.6

  Inspection of Property; Books and Records; Discussions      146  

5.7

  Notices      147  

5.8

  Environmental Laws      148  

5.9

  Additional Collateral, Etc      148  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

5.10

  Use of Proceeds      156  

5.11

  Further Assurances      156  

5.12

  Maintenance of Ratings      157  

5.13

  Designation of Subsidiaries      157  

5.14

  Guarantor Coverage Test      158  

5.15

  Post-Closing Matters      159  

SECTION 6.

 

NEGATIVE COVENANTS

     159  

6.1

  [Reserved]      159  

6.2

  Limitation on Indebtedness      159  

6.3

  Limitation on Liens      164  

6.4

  Limitation on Fundamental Changes      169  

6.5

  Limitation on Disposition of Property      171  

6.6

  Limitation on Restricted Payments      174  

6.7

  Limitation on Investments      176  

6.8

  Limitation on Optional Payments of Junior Debt Instruments      180  

6.9

  Limitation on Transactions with Affiliates      181  

6.10

  Limitation on Sales and Leasebacks      183  

6.11

  Limitation on Negative Pledge Clauses      183  

6.12

  Limitation on Restrictions on Restricted Subsidiary Distributions      184  

6.13

  Limitation on Lines of Business      185  

6.14

  Total Leverage Ratio      185  

6.15

  Modification of Certain Agreements      185  

6.16

  Changes in Fiscal Periods      186  

SECTION 7.

 

EVENTS OF DEFAULT

     186  

7.1

  Events of Default      186  

7.2

  Right to Cure      190  

7.3

  Application of Funds      192  

SECTION 8.

 

THE AGENTS

     193  

8.1

  Appointment      193  

8.2

  Delegation of Duties      194  

8.3

  Exculpatory Provisions      194  

8.4

  Reliance by the Agents      194  

8.5

  Notice of Default      195  

8.6

  Non-Reliance on the Agents and Other Lenders      195  

8.7

  Indemnification      195  

8.8

  The Agent in Its Individual Capacity      196  

8.9

  Successor Agent      196  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

8.10

  Arrangers, Documentation Agent and Syndication Agent      197  

8.11

  Certain ERISA Matters      197  

SECTION 9.

 

MISCELLANEOUS

     199  

9.1

  Notices      199  

9.2

  Waivers; Amendments      203  

9.3

  Expenses; Indemnity; Damage Waiver      206  

9.4

  Successors and Assigns      208  

9.5

  Survival      215  

9.6

  Counterparts; Integration; Effectiveness      215  

9.7

  Severability      216  

9.8

  Right of Setoff      216  

9.9

  Governing Law; Jurisdiction; Consent to Service of Process      216  

9.10

  WAIVER OF JURY TRIAL      217  

9.11

  Headings      217  

9.12

  Confidentiality      217  

9.13

  PATRIOT Act      219  

9.14

  Release of Liens and Guarantees; Secured Parties      219  

9.15

  No Fiduciary Duty      220  

9.16

  Interest Rate Limitation      221  

9.17

  Intercreditor Agreements      221  

9.18

  Discretionary Guarantors      222  

9.19

  Posting of Margin and Collateral      223  

9.20

  Judgment Currency      223  

9.21

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      223
 

9.22

  Collateral      224  

SCHEDULES

 

1.1(A)

  

Closing Date Guarantors

1.1(B)

  

Existing Roll-Over Letters of Credit

1.2

  

Closing Date Mortgaged Property

2.1

  

Lenders

3.4

  

Consents, Authorizations, Filings and Notices

3.9

  

Tax ID Numbers

3.13(a)

  

Restricted Subsidiaries

3.13(b)

  

Agreements Related to Capital Stock

5.15

  

Post-Closing Matters

6.2(d)

  

Existing Indebtedness

6.3(f)

  

Existing Liens

6.7(c)    

  

Existing Investments

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

 

6.9(b)

  

Existing Affiliate Transactions

6.11

  

Existing Negative Pledges

EXHIBITS:

 

A

  

Form of Security Agreement

B

  

Form of Compliance Certificate

C

  

Form of Closing Certificate

D

  

Form of Perfection Certificate

E

  

Form of Assignment and Assumption

F-1

  

Form of Senior/Junior Intercreditor Agreement

F-2

  

Form of Senior Pari Passu Intercreditor Agreement

G-1

  

Form of Term A Note

G-2

  

Form of Term B Note

G-3

  

Form of Revolving Credit Note

H-1 – H-4

  

Forms of US Tax Compliance Certificates

I

  

Form of Borrowing Request

J

  

Form of Solvency Certificate

K

  

Form of Notice of Additional Guarantor

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of August 16, 2018, among HLF Financing SaRL, LLC, a
Delaware limited liability company (the “Term Loan Borrower”), Herbalife
Nutrition Ltd., a Cayman Islands exempted company incorporated with limited
liability with company number 116838 and with its registered office at Maples
Corporate Services Limited, P.O. Box 309, Ugland House, Grand Cayman, KY1-1104,
Cayman Islands (“Parent”), Herbalife International Luxembourg S.à R.L., a
Luxembourg private limited liability company (société à responsabilité limitée),
existing and organized under the laws of Luxembourg, having its registered
office at 16, avenue de la Gare, L-1610 Luxembourg and registered with the
Luxembourg Register of Commerce and Companies (R.C.S. Luxembourg) under number B
88.006 (“HIL”), Herbalife International, Inc., a Nevada corporation (“HII” and,
together with Parent, the Term Loan Borrower and HIL, the “Revolver Borrowers”;
the Revolver Borrowers, together with the Term Loan Borrower, are referred to
herein as the “Borrowers”), the several banks and other financial institutions
or entities from time to time parties to this Agreement as lenders, Jefferies
Finance LLC (“Jefferies”), as administrative agent for the Term Loan B Lenders
(together with its successors and permitted assigns in such capacity, the “Term
Loan B Agent”) and collateral agent (together with its successors and permitted
assigns in such capacity, the “Collateral Agent”), and Coöperatieve Rabobank
U.A., New York Branch (“Rabobank”), as an Issuing Bank and as administrative
agent for the Term Loan A Lenders (together with its successors and permitted
assigns in such capacity, the “Term Loan A Agent” and together with the Term
Loan B Agent, the “Term Loan Administrative Agents” and each, a “Term Loan
Administrative Agent”) and the Revolving Credit Lenders (together with its
successors and permitted assigns in such capacity, the “Revolver Administrative
Agent” and, together with the Term Loan Administrative Agents, the
“Administrative Agents”; the Term Loan Administrative Agents, the Collateral
Agent and the Revolver Administrative Agent are referred to herein collectively
as the “Agents” and each, an “Agent”).

PRELIMINARY STATEMENTS

The Borrowers have requested that (i) the Term Loan A Lenders extend credit to
the Term Loan Borrower in the form of Term A Loans on the Closing Date in an
initial aggregate principal amount of up to $250.0 million pursuant to this
Agreement, (ii) the Term Loan B Lenders extend credit to the Term Loan Borrower
in the form of Term B Loans on the Closing Date in an initial aggregate
principal amount of up to $750.0 million pursuant to this Agreement and
(iii) the Revolving Credit Lenders extend credit to the Revolver Borrowers in
accordance with the Revolving Credit Commitments in an initial aggregate
principal amount of up to $250.0 million pursuant to this Agreement (with the
aggregate principal amount of Revolving Credit Loans permitted to be borrowed on
the Closing Date).

On the Closing Date, Parent will enter into the Senior Notes Indenture pursuant
to which Parent will issue Senior Notes in an aggregate principal amount of
$400.0 million and the proceeds of the Loans, together with the Senior Notes and
the cash on hand, will be used in part to repay in full all amounts due or
outstanding under the Credit Agreement dated as of February 15, 2017, as amended
and restated on March 8, 2018, among Parent, the Term Loan Borrower, HII, HIL,
HLF Financing US , LLC, a Delaware limited liability company as the other term
loan borrower thereunder, the guarantors party thereto, the lenders party
thereto, Credit Suisse AG, Cayman Islands Branch, as administrative agent for
the Term Loan Lenders and Coöperatieve Rabobank U.A., New York Branch, as
administrative agent for the Revolving Credit Lenders (the “Existing

 

1



--------------------------------------------------------------------------------

Credit Agreement”) and such repayment, together with the termination of all
commitments thereunder and the release of all liens granted in connection
therewith, the “Refinancing”), and to pay Transaction Costs.

The Lenders have indicated their willingness to extend credit on the terms and
subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

SECTION 1. DEFINITIONS

1.1      Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“2014 Convertible Notes”: the Convertible Senior Notes due 2019 issued pursuant
to that certain Indenture, dated as of February 7, 2014, by and among Parent and
Union Bank, N.A., in its capacity as trustee, as amended, restated, supplemented
or otherwise modified from time to time to the extent not less favorable in any
material respect to the Loan Parties or the Lenders than as in effect on the
Closing Date.

“2018 Convertible Notes”: the Convertible Senior Notes due 2024 issued pursuant
to that certain Indenture, dated as of March 15, 2018, by and among Parent and
MUFG Union Bank, N.A., in its capacity as trustee, as amended, restated,
supplemented or otherwise modified from time to time to the extent not less
favorable in any material respect to the Loan Parties or the Lenders than as in
effect on the Closing Date.

“ABR”: when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accounting Change”: as defined in Section 1.4.

“Additional Lenders”: any Eligible Assignee that makes an Incremental Term A
Loan, an Incremental Term B Loan or Replacement Term Loan or extends Incremental
Revolving Commitments or commitments with respect to Incremental Revolving
Increases pursuant to Section 2.23 or 2.24.

“Adjusted LIBO Rate”: with respect to any Eurodollar Borrowing, for any Interest
Period, an interest rate per annum equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate; provided, that the Adjusted
LIBO Rate shall in no event be less than 0.00%.

“Administrative Agents”: as defined in the preamble hereto.

“Administrative Questionnaire”: an administrative questionnaire in a form
supplied by the applicable Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise. For purposes of this Agreement
and the other Loan Documents, Jefferies LLC and its Affiliates shall be deemed
to be Affiliates of Jefferies Finance LLC and its Affiliates.

“Agency Fee Letters”: collectively, (i) that certain Agency Fee Letter, dated
August 16, 2018, by and among, inter alios, the Borrowers and Jefferies and
(ii) that certain Agency Fee Letter, dated August 16, 2018, by and among the
Borrowers and Rabobank.

“Agent”: as defined in the preamble hereto.

“Agent Indemnitee”: as defined in Section 8.7.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term A Loans and/or Term B Loans, as applicable and
(ii) the amount of such Lender’s Revolving Credit Commitments then in effect or,
if the Revolving Credit Commitments have been terminated, the amount of such
Lender’s Revolving Credit Exposure.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: this Credit Agreement.

“Alternate Base Rate”: for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1.00% and (c) the Adjusted LIBO Rate that
would be calculated as of such day (or, if such day is not a Business Day, as of
the next preceding Business Day) in respect of a proposed Eurodollar Loan with a
one-month Interest Period plus 1.00%; provided, that the Alternate Base Rate
shall in no event be less than 1.00%. For the purpose of clause (c) above, the
Adjusted LIBO Rate for any day shall be based on the rate determined on such day
at approximately 11:00 a.m. (London time) by reference to the ICE Benchmark
Administration Limited (or such other Person that takes over the administration
of such rate) LIBO Rate for deposits in US Dollars (as set forth by any service
selected by the applicable Administrative Agent that has been nominated by the
ICE Benchmark Administration Limited (or such other Person that takes over the
administration of such rate) as an authorized vendor for the purpose of
displaying such rates). If the applicable Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason, the
Alternate Base Rate shall be determined without regard to clause (b) of the
immediately preceding sentence until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or such Adjusted LIBO Rate

 

3



--------------------------------------------------------------------------------

shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or such Adjusted LIBO Rate,
respectively.

“Alternative Currency”: each of Euro and each other currency (other than US
Dollars) that is approved in accordance with Section 1.10.

“Alternative Currency Equivalent”: at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Revolver Administrative Agent or the
applicable Issuing Bank, as applicable, at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Alternative Currency with US Dollars.

“Applicable Discount”: as defined in Section 2.12(f)(iii).

“Applicable Margin”: (a) with respect to Term A Loans, the rate per annum equal
to (i) for ABR Loans, 2.00%, and (ii) for Eurodollar Loans, 3.00%, (b) with
respect to Term B Loans, the rate per annum equal to (i) for ABR Loans, 2.25%,
and (ii) for Eurodollar Loans, 3.25%, (c) with respect to Revolving Credit
Loans, the rate per annum equal to (i) for ABR Loans, 2.00% and (ii) for
Eurodollar Loans, 3.00%, (d) with respect to any Incremental Facility, the rate
or rates per annum set forth in the applicable Incremental Facility Amendment,
(e) with respect to any Extended Revolving Credit Commitment or Extended Term
Loan, the rate or rates per annum specified in the applicable Extension Offer
and (f) with respect to any Replacement Facility, the rate or rates per annum
specified in the applicable Replacement Facility Amendment.

“Applicable Percentage”: with respect to any Revolving Credit Lender, the
percentage of the Total Revolving Credit Commitments represented by such
Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Revolving Credit Commitments most recently in effect, after giving effect to
any assignments. The Applicable Percentage shall be adjusted appropriately, as
determined by the Revolver Administrative Agent, in accordance with
Section 2.22(c) to disregard the Revolving Credit Commitment of Defaulting
Lenders.

“Applicable Prepayment Percentage”: (a) on or prior to February 16, 2019, 1.00%,
and (b) thereafter, 0%.

“Appraisal Period”: any period of twelve consecutive calendar months commencing
on May 1 in any calendar year through and including April 30 in the following
calendar year.

“Approved Fund”: any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit as its primary activity and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arrangers”: (i) Jefferies and Rabobank, as joint lead arrangers and joint
bookrunners for the Term Loan B Facility, (ii) Rabobank as sole lead arranger
and bookrunner for the Term Loan A Facility and the Revolving Credit Facility
and (iii) Citizens Bank, N.A. (“Citizens”), Citicorp

 

4



--------------------------------------------------------------------------------

North America, Inc. (“Citi”), Fifth Third Bank (“Fifth Third”) and Mizuho Bank,
Ltd. (“Mizuho”) as joint lead arrangers for the Facilities.

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property pursuant to clause (d)(ii), (j), (k), (o) or (q) of Section 6.5 or
Section 6.10 to the extent applicable by any Group Member to any Person (other
than a Group Member).

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.4), and accepted by the applicable Administrative Agent, in the
form of Exhibit E-1 or any other form approved by the applicable Administrative
Agent and the applicable Borrowers.

“Attributable Indebtedness”: when used with respect to any Sale and Leaseback
Transaction, as at the time of determination, the present value (discounted at a
rate equivalent to Parent’s then current weighted average cost of funds for
borrowed money as at the time of determination, compounded on a semi-annual
basis) of the total obligations of the lessee for rental payments during the
remaining term of the lease included in any such Sale and Leaseback Transaction.

“Auction”: as defined in Section 2.12(f)(i).

“Auction Amount”: as defined in Section 2.12(f)(i).

“Auction Notice”: as defined in Section 2.12(f)(i).

“Auto Renewal Letter of Credit”: as defined in Section 2.7(c).

“Availability Period”: with respect to the Revolving Credit Facility, the period
from and after the Closing Date to but excluding the earlier of the Revolving
Credit Maturity Date and the date of termination of the Revolving Credit
Commitments.

“Available Basket”: as of any date of determination, an amount equal to
(a)(i) $250.0 million plus (ii) (x) an amount equal to 50% of Consolidated Net
Income of the Group Members for the period (taken as one accounting period)
commencing with July 1, 2018 to the end of the fiscal quarter most recently
ended in respect of which a Compliance Certificate has been delivered as
required hereunder or (y) in the case such Consolidated Net Income for such
period is a deficit, minus 100% of such deficit, plus (iii) the net cash
proceeds from the issuance of Capital Stock of, or capital contributions to,
Parent after the Closing Date (other than proceeds from the issuance of
Disqualified Capital Stock, Excluded Contributions, any Cure Amount and proceeds
from capital contributions described in Section 6.2(y)) other than, for the
avoidance of any doubt, in connection with the 2014 Convertible Notes and/or the
2018 Convertible Notes, plus (iv) the net cash proceeds received by Parent after
the Closing Date from the issuance or sale of convertible or exchangeable
Disqualified Capital Stock or debt securities of any Group Member that has
thereafter been converted into or exchanged for Qualified Capital Stock other
than, for the avoidance of any doubt, in connection with the 2014 Convertible
Notes and/or the 2018 Convertible Notes, plus (v) returns, repayments, interest,
profits, distributions, income and similar amounts received in cash or Cash
Equivalents by the Group Members in respect of Investments (including
Investments made in non-

 

5



--------------------------------------------------------------------------------

Group Members) made using the Available Basket (such amounts not exceeding the
fair market value (as determined in good faith by Parent) of such original
Investment), plus (vi) an amount equal to Retained Asset Sale Proceeds, plus
(vii) the Investments of the Group Members made using the Available Basket in
any Unrestricted Subsidiary that has been re-designated as a Restricted
Subsidiary or that has been merged or consolidated with or into Parent or any of
the Restricted Subsidiaries (up to the lesser of (A) the fair market value (as
determined in good faith by Parent) of the Investments of Parent and the
Restricted Subsidiaries made using the Available Basket in such Unrestricted
Subsidiary at the time of such re-designation or merger or consolidation and
(B) the fair market value (as determined in good faith by Parent) of the
original Investments by Parent and the Restricted Subsidiaries made using the
Available Basket in such Unrestricted Subsidiary), plus (viii) any Declined Term
Loan A Proceeds and Declined Term Loan B Proceeds, minus (b) the sum of
(w) Investments made pursuant to Section 6.7(f)(iii), (x) the amount of
Restricted Payments made by Parent pursuant to Section 6.6(d), (y) Investments
made pursuant to Section 6.7(s) and (z) Specified Prepayments made pursuant to
Section 6.8(ii), in each case to the extent utilizing the Available Basket.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code”: Title 11 of the United States Code (11 U.S.C. § 101, et
seq.).

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding or a corporate statutory arrangement
proceeding having similar effect, is subject to, or any Person that directly or
indirectly controls such Person is subject to, a forced liquidation, or
winding-up, or has had a receivership, liquidator, provisional liquidator, or
has had a receiver, conservator, trustee, administrator, custodian, monitor,
assignee for the benefit of creditors or similar Person charged with the
reorganization or liquidation of its business appointed for it or any
substantial part of its assets, or, in the good faith determination of the Term
Loan Administrative Agent, has taken any action or the shareholders of such
Person have passed a resolution in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment under the
laws of any jurisdiction; provided, that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
so long as such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

6



--------------------------------------------------------------------------------

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor thereto).

“Board of Directors”: with respect to any Person, (i) in the case of any
corporation or exempted company, the board of directors of such Person, (ii) in
the case of any limited liability company, the board of managers of such person
or, if there is none, the Board of Directors of the managing member of such
Person, (iii) in the case of any partnership, the Board of Directors of the
general partner of such Person, (iv) in any other case, the functional
equivalent of the foregoing, and (v) in the case of any Person organized under
the laws of a jurisdiction other than the United States, any State thereof or
the District of Columbia, the foreign equivalent of any of the foregoing.

“Borrower Materials”: as defined in Section 9.1.

“Borrowers”: as defined in the preamble.

“Borrowing”: Loans of the same Class and Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request”: a request by the applicable Borrowers for a Borrowing
substantially in the form of Exhibit I.

“Business Day”: any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City or Luxembourg are authorized or required by
law to remain closed; provided, that, when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in US Dollar deposits in the London interbank market.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) that are required to be capitalized under GAAP on a balance sheet
of such Person, it being understood that Capital Expenditures do not include
amounts expended to purchase assets constituting an on-going business, including
investments that constitute Permitted Acquisitions.

“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; and the amount of

 

7



--------------------------------------------------------------------------------

such obligations at any time shall be the capitalized amount thereof at such
time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock or equity of a corporation or
exempted company, any and all equivalent ownership interests in a Person (other
than a corporation) and any and all warrants, rights or options to purchase any
of the foregoing, but excluding debt securities convertible or exchangeable into
any of the foregoing and/or into cash based on the value of the foregoing
(including the 2014 Convertible Notes and the 2018 Convertible Notes).

“Cash Equivalents”: (a) US Dollars; (b) securities and other obligations issued
or directly and fully guaranteed or insured by the United States government or
any agency or instrumentality thereof (provided, that the full faith and credit
of such country is pledged in support of those securities) having maturities of
not more than one year from the date of acquisition; (c) certificates of
deposit, time deposits and eurocurrency time deposits with maturities of one
year or less from the date of acquisition, demand deposits, bankers’ acceptances
with maturities not exceeding one year and overnight bank deposits, in each
case, with any Lender or with any domestic or foreign bank having, or which is a
banking subsidiary of a domestic or foreign bank holding company or any branch
of a foreign bank in the US having, capital and surplus of not less than
$500.0 million (or its foreign currency equivalent); (d) fully collateralized
repurchase obligations for underlying securities of the types described in
clauses (b) and (c) above or clause (f) below entered into with any financial
institution meeting the qualifications specified in clause (c) above;
(e) commercial paper and variable or fixed rate notes rated at least P-2 by
Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency) and, in each case, maturing within one
year after the date of acquisition; (f) marketable short-term money market and
similar highly liquid funds having a rating of at least P-2 or A-2 from either
Moody’s or S&P, respectively (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency); (g) readily marketable direct obligations
issued by any state, commonwealth or territory of the United States or any
political subdivision thereof rated at least P-2 by Moody’s or at least A-2 by
S&P (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency) with maturities of one year or less from the date of acquisition;
(h) Investments with average maturities of one year or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);
and (i) investment funds investing substantially all of their assets in Cash
Equivalents of the kinds described in clauses (a) through (h) of this
definition.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary, Cash Equivalents shall also include (i) Investments of the type and
maturity described in clauses (a) through (i) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses and (ii) other short-term investments utilized by Foreign
Subsidiaries that are Restricted Subsidiaries in accordance with normal
investment

 

8



--------------------------------------------------------------------------------

practices for cash management in investments analogous to the foregoing
investments in clauses (a) through (i) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include, in the case of
any Foreign Subsidiary, amounts denominated in the local currency of the
jurisdiction of incorporation or formation of such Foreign Subsidiary in
addition to those set forth in clause (a) above; provided, that such amounts are
held by such Foreign Subsidiary from time to time in the ordinary course of
business and not for speculation.

“Cash Management Obligations”: obligations owed by any Loan Party to any
Qualified Counterparty in respect of or in connection with Cash Management
Services and designated by such Qualified Counterparty and the Borrowers in
writing to the Collateral Agent as “Cash Management Obligations”.

“Cash Management Services”: any treasury, depositary, disbursement, lockbox,
funds transfer, pooling, netting, overdraft, stored value card, purchase card
(including so-called “procurement cards” or “P-cards”), debit card, credit card,
e-payable, cash management and similar services and any automated clearing house
transfer of funds.

“Cayman Security Documents”: the following Cayman Islands law governed security
agreements:

(i)       an equitable mortgage over shares made between Parent, as mortgagor,
and the Collateral Agent, over 100% of the shares held by Parent in WH
Intermediate Holdings Ltd.;

(ii)      an equitable mortgage over shares made between WH Intermediate
Holdings Ltd., as mortgagor, and the Collateral Agent, over 100% of the shares
held by WH Intermediate Holdings Ltd. in HV Holdings Ltd.; and

(iii)     an equitable mortgage over shares made between WH Intermediate
Holdings Ltd., as mortgagor, and the Collateral Agent, over 100% of the shares
held by WH Intermediate Holdings Ltd. in HBL Ltd.

“CFC”: any “controlled foreign corporation” within the meaning of Section 957 of
the Code that is directly or indirectly owned by any member of the Parent Group
that is a “United States person,” within the meaning of Section 7701(a)(30) of
the Code.

“CFC Debt”: intercompany loans, indebtedness or receivables owed (or treated as
owed for U.S. federal income tax purposes) by one or more CFCs.

“Change in Law”: (a) the adoption of any law, rule, regulation or treaty after
the date of this Agreement or, if later, the date on which the applicable Lender
or Issuing Bank becomes a Lender or Issuing Bank hereunder, (b) any change in
any law, rule, regulation or treaty or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or, if
later, the date on which the applicable Lender or Issuing Bank becomes a Lender
or Issuing Bank hereunder or (c) compliance by any Lender or Issuing Bank (or,
for purposes of

 

9



--------------------------------------------------------------------------------

Section 2.17(b), by any lending office of such Lender or Issuing Bank or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement or, if later, the date
on which the applicable Lender or Issuing Bank becomes a Lender or Issuing Bank
hereunder; provided, that, notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives promulgated thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, in each
case shall be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Change of Control”: the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act (but (i) excluding any employee benefit plan of Parent or any of
its Subsidiaries and any Person acting in its capacity as trustee, agent or
other fiduciary or administrator of any such plan, (ii) excluding from any
determination of the amount of Capital Stock beneficially owned by such “person”
or “group,” where such person or group includes both Permitted Holders and one
or more Persons that are not Permitted Holders, any Capital Stock owned by
Permitted Holders, and (iii) excluding any “person” or “group” comprised solely
of Permitted Holders) shall become the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of Capital
Stock representing more than 35.0% of the ordinary voting power for the election
of directors of Parent, measured by voting power rather than number of shares;
(b) Parent shall cease to own and control, of record and beneficially, directly
or indirectly, 100% of each class of outstanding Capital Stock of each other
Borrower free and clear of all Liens (except Permitted Liens); or (c) a
Specified Change of Control.

“Class”: (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders, Term Loan Lenders, Incremental Revolving Lenders
(of the same tranche), Lenders in respect of Incremental Term A Loans or
Incremental Term B Loans (of the same tranche), Extending Revolving Credit
Lenders (of the same tranche), Lenders in respect of a Replacement Revolving
Credit Facility, Extending Term Lenders (of the same tranche) or Lenders in
respect of Replacement Term Loans (of the same tranche), (b) when used with
respect to Commitments, refers to whether such Commitments are Revolving Credit
Commitments, Term Loan Commitments, Incremental Revolving Commitments (of the
same tranche), commitments in respect of Incremental Term A Loans or Incremental
Term B Loans (of the same tranche), Extended Revolving Credit Commitments (of
the same tranche), Replacement Revolving Credit Commitments, commitments to make
Extended Term Loans (of the same tranche) or commitments to make Replacement
Term Loans (of the same tranche) and (c) when used with respect to Loans or
Borrowings, refers to whether such Loan or the Loans comprising such Borrowing,
are Revolving Credit Loans, Term Loans, Incremental Term A Loans or Incremental
Term B Loans (of the same tranche), Extended Term Loans (of the same tranche) or
Replacement Term Loans (of the same tranche) or other loans in respect of the
same Class of Commitments.

“Closing Date”: the date on which the conditions precedent set forth in
Section 4.1 shall have been satisfied or waived in accordance with Section 9.2.

 

10



--------------------------------------------------------------------------------

“Code”: the Internal Revenue Code of 1986, as amended.

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is created or purported to be created by any Collateral
Document.

“Collateral Agent”: as defined in the preamble hereto.

“Collateral Documents”: collectively, the Perfection Certificate, the Security
Agreement, any US IP Security Agreements, any Mortgages, the Cayman Security
Documents, the Luxembourg Security Documents, the Pledge Agreement, the IP
Security Agreement, any security agreements, pledge agreements, mortgages, deeds
to secure debt or deeds of trust, or other similar agreements delivered to the
Collateral Agent pursuant to Section 5.9 hereof and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Collateral Agent for the benefit of the Secured Parties.

“Commitment”: with respect to any Lender, a Term Loan A Commitment, Term Loan B
Commitment or a Revolving Credit Commitment of such Lender, as the context may
require.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with Parent within the meaning of Section 4001 of ERISA or
is part of a group that includes Parent and that is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
subsection (b), (c), (m) or (o) of Section 414 of the Code.

“Communications”: as defined in Section 9.1.

“Company Intellectual Property”: as defined in Section 3.8(i).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Current Assets”: of Parent at any date, all amounts (other than
cash and Cash Equivalents) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Group Members at such date, excluding deferred
tax assets, assets held for sale, loans permitted to third parties, pension
assets, deferred bank fees and derivative financial instruments, and,
furthermore, excluding the effects of adjustments pursuant to GAAP resulting
from the application of recapitalization accounting or purchase accounting, as
the case may be, in relation to the Transactions or any consummated acquisition.

“Consolidated Current Liabilities”: of Parent at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the Group
Members at such date, excluding, to the extent otherwise included therein,
(a) the current portion of any Funded Debt or other long-term

 

11



--------------------------------------------------------------------------------

liabilities (including Capital Lease Obligations) or interest, (b) revolving
loans and letter of credit obligations under the Revolving Credit Facility or
any other revolving credit facilities or revolving lines of credit, (c) deferred
tax liabilities, and (d) non-cash compensation liabilities and, furthermore,
excluding the effects of adjustments pursuant to GAAP resulting from the
application of recapitalization accounting or purchase accounting, as the case
may be, in relation to the Transactions or any consummated acquisition.

“Consolidated EBITDA”: with respect to any Person for any period, Consolidated
Net Income for such period, adjusted, in each case only to the extent (and in
the same proportion) deducted in determining Consolidated Net Income, without
duplication, by (x) adding thereto:

(a)       Consolidated Interest Expense,

(b)       provision for taxes based on income,

(c)       depreciation,

(d)       amortization (including amortization of deferred fees and accretion of
original issue discount);

(e)       all other noncash items subtracted in determining Consolidated Net
Income (including any noncash charges and noncash equity based compensation
expenses related to any grant of stock, stock options or other equity-based
awards (including, without limitation, restricted stock units or stock
appreciation rights) of such Person or any of its Restricted Subsidiaries
recorded under GAAP, noncash charges related to warrants or other derivative
instruments classified as equity instruments that will result in equity
settlements and not cash settlements, and noncash losses or charges related to
impairment of goodwill and other intangible assets and excluding any noncash
charge that results in an accrual of a reserve for cash charges in any future
period) for such period,

(f)       fees and expenses incurred in connection with the incurrence,
prepayment, amendment, or refinancing of Indebtedness (including in connection
with (i) the negotiation and documentation of this Agreement and the other Loan
Documents and any amendments or waivers thereof and (ii) the on-going compliance
with this Agreement and the other Loan Documents); and

(y) subtracting therefrom the aggregate amount of all noncash items and
nonrecurring gains or credits, determined on a consolidated basis, to the extent
such items were added in determining Consolidated Net Income for such period.

“Consolidated First Lien Debt”: at any date, the sum of (x) the aggregate
principal amount of all Consolidated Total Debt under this Agreement and (y) all
other Consolidated Total Debt to the extent such debt is secured by any assets
of the Parent or any of its Restricted Subsidiaries on an equal priority basis
(but without regard to control of remedies) with the Liens securing the
Obligations.

 

12



--------------------------------------------------------------------------------

“Consolidated First Lien Net Debt”: Consolidated First Lien Debt less
Unrestricted Cash as of such date.

“Consolidated Interest Expense”: with respect to any Person for any period, the
total consolidated cash interest expense (including that portion attributable to
Capital Lease Obligations) of such Person and its consolidated Restricted
Subsidiaries for such period (calculated without regard to any limitations on
the payment thereof and including commitment fees, letter-of-credit fees, and
net amounts payable under any interest rate protection agreements) determined in
accordance with GAAP.

“Consolidated Net Income”: with respect to any Person for any period, the
consolidated net after tax income (or loss) of such Person and its consolidated
Restricted Subsidiaries determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends; provided that:

(a)       solely to the extent it relates to calculation of the Available Basket
(but, for the avoidance of doubt, not the calculation of the Total Net Leverage
Ratio) for Restricted Payments permitted by Section 6.6(d), the net income of
any Restricted Subsidiary (other than a Guarantor) shall be excluded to the
extent that the declaration or payment of dividends or similar distributions
(unless a like amount may be advanced to the Company or another Restricted
Subsidiary as a loan or advance) by that Restricted Subsidiary of that net
income is not at the date of determination permitted without any prior
governmental approval (that has not been obtained) or, directly or indirectly,
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Restricted Subsidiary or its stockholders;

(b)       the net income (or loss) for such period of any Person that is not a
Restricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
specified Person shall be increased by the amount of dividends or distributions
or other payments that are actually paid in cash (or to the extent converted
into cash) made by such Person that is a not a Restricted Subsidiary to the
referent Person or a Restricted Subsidiary thereof in respect of such period;

(c)       the cumulative effect of any change in accounting principles shall be
excluded;

(d)       the income or loss attributable to discontinued operations (including,
without limitation, operations disposed of during such period whether or not
such operations were classified as discontinued) shall be excluded;

(e)       any gain (or loss) realized upon the sale or other disposition of
assets of such Person or its consolidated Subsidiaries, other than a sale or
disposition in the ordinary course of business, and any gain (or loss) realized
upon the sale or disposition of any Capital Stock of any Person shall be
excluded;

(f)       any impairment charge or asset write-off, including impairment charges
or asset write-offs or writedowns related to intangible assets, long-lived
assets, investments in debt and

 

13



--------------------------------------------------------------------------------

equity securities (including any losses with respect to the foregoing in
bankruptcy, insolvency or similar proceedings) or as a result of a change in law
or regulation, in each case pursuant to GAAP, shall be excluded;

(g)      any non-cash compensation expense realized from employee benefit plans
or postemployment benefit plans, grants of stock appreciation, restricted stock
or similar rights, stock options or other rights to officers, directors and
employees of such Person or any of its Restricted Subsidiaries shall be
excluded;

(h)      all extraordinary, unusual or non-recurring charges, gains and losses
including, without limitation, all restructuring costs, severance costs,
one-time compensation charges, transition costs, facilities consolidation,
closing or relocation costs, costs incurred in connection with any acquisition
prior to or after the Closing Date (including integration costs), including all
fees, commissions, expenses and other similar charges of accountants, attorneys,
brokers and other financial advisors related thereto and cash severance payments
made in connection with acquisitions, and any expense or charge related to the
repurchase of Capital Stock or warrants or options to purchase Capital Stock),
together with any related provision for taxes, shall be excluded;

(i)      the effects of purchase accounting adjustments, in amounts required or
permitted by GAAP and related authoritative pronouncement, and amortization,
write-off or impairment charges resulting therefrom, in each case from the
application of purchase accounting in relation to any acquisition, shall be
excluded;

(j)       any fees and expenses, including prepayment premiums and similar
amounts, incurred during such period, or any amortization thereof for such
period, in connection with any equity issuance , acquisition, disposition,
recapitalization, Investment, asset sale, issuance or repayment of Indebtedness
(including any issuance of notes), financing transaction or amendment or
modification of any debt instrument (including, in each case, any such
transaction undertaken but not completed), shall be excluded;

(k)       any unrealized gains and losses and with respect to Hedge Agreements
for such period shall be excluded;

(l)       any unrealized gains and losses related to fluctuations in currency
exchange rates for such period shall be excluded;

(m)      any gains and losses from any early extinguishment of Indebtedness
shall be excluded; and

(n)       any gains and losses from any redemption or repurchase premiums paid
with respect to the notes shall be excluded; and

(o)       any write-off or amortization of deferred financing costs (including
the amortization of original issue discount) associated with Indebtedness shall
be excluded.

 

14



--------------------------------------------------------------------------------

“Consolidated Total Assets”: the consolidated total assets of the Group Members,
determined in accordance with GAAP, shown on the consolidated balance sheet of
Parent as of the end of the most recently ended fiscal quarter prior to the
applicable date of determination for which financial statements have been
delivered; provided, that, for purposes of calculating “Consolidated Total
Assets” under this Agreement, the consolidated assets of the Group Members shall
be adjusted to reflect any acquisitions and dispositions of assets outside the
ordinary course of business that have occurred during the period from the date
of the applicable balance sheet through the applicable date of determination but
without giving effect to the transaction being tested under this Agreement.

“Consolidated Total Debt”: at any date, an amount equal to the aggregate
outstanding principal amount of all third party Indebtedness of the Group
Members at such date that would be classified as a liability on the consolidated
balance sheet of Parent, in accordance with GAAP, consisting of Indebtedness for
borrowed money, unreimbursed obligations in respect of drawn letters of credit,
Capital Lease Obligations and third party debt obligations evidenced by bonds,
notes, debentures or similar instruments; provided, that Consolidated Total Debt
shall not include Indebtedness in respect of (i) any letter of credit, except to
the extent of obligations in respect of drawn letters of credit unreimbursed for
at least three Business Days and (ii) obligations under Hedge Agreements unless
such obligations have not been paid when due.

“Consolidated Total Net Debt”: Consolidated Total Debt net of Unrestricted Cash
as of such date.

“Consolidated Working Capital”: at any date, the difference of (a) Consolidated
Current Assets on such date less (b) Consolidated Current Liabilities on such
date.

“Contractual Obligation”: with respect to any Person, (i) the Organizational
Documents of such Person and (ii) any agreement, instrument or other undertaking
to which such Person is a party or by which it or any of its Property is bound.

“Control Investment Affiliate”: with respect to any Person, any other Person
that (a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized primarily for the purpose
of making equity or debt investments in one or more companies. For purposes of
this definition, “control” of a Person means the power, directly or indirectly,
to direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

“Convertible Notes”: the 2014 Convertible Notes and the 2018 Convertible Notes.

“Credit Party”: the Agents or any other Lender.

“Cure Amount”: as defined in Section 7.2(b).

“Cure Notice”: as defined in Section 7.2(b).

“Cure Right”: as defined in Section 7.2(b).

 

15



--------------------------------------------------------------------------------

“Cure Specified Date”: with respect to any of the first three fiscal quarters of
Parent in a fiscal year, the deadline to deliver quarterly financial statements
pursuant to Section 5.1(b), commencing with the fiscal quarter ending March 31,
2019 and with respect to the fourth fiscal quarter of Parent in a fiscal year,
the deadline to deliver annual audited financial statements pursuant to
Section 5.1(a), commencing with the fiscal quarter ending December 31, 2018.

“Debtor Relief Laws”: the Bankruptcy Code and other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, winding-up, reorganization,
compromise, arrangement or similar debtor relief laws of the United States or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally, and including the statutory arrangement
provisions of any corporations statute having similar effect.

“Declined Asset”: as defined in Section 2.14(g)(i).

“Declined Term Loan A Proceeds”: as defined in Section 2.14(g)(i).

“Declined Term Loan B Proceeds”: as defined in Section 2.14(g)(ii).

“Declining Lender”: as defined in Section 2.14(g)(i).

“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Default Rate”: as defined in Section 2.15(b).

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or (iii) pay
over to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the applicable
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified Parent, any other Revolver Borrower or the applicable
Administrative Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after written request by the applicable
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans (unless such Lender indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a Loan under this Agreement cannot be satisfied) and participations
in then outstanding Letters of Credit under this Agreement (provided, that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the

 

16



--------------------------------------------------------------------------------

applicable Administrative Agent’s and the Revolver Borrowers’ receipt of such
certification in form and substance reasonably satisfactory to the applicable
Administrative Agent), or (d) admits that it is insolvent or has (or has a
direct or indirect parent that has) become the subject of a Bankruptcy Event or
(e) has, or has a direct or indirect parent that has, become subject to a
Bail-In Action. This definition is subject to the provisions of the second
paragraph of Section 2.22.

“Designated Lender”: as defined in Section 2.8(c).

“Designated Non-Cash Consideration”: the fair market value (as determined in
good faith by Parent) of non-cash consideration received by a Group Member in
connection with a Disposition pursuant to Section 6.5(j) that is designated as
“Designated Non-Cash Consideration” pursuant to a certificate of a Responsible
Officer, setting forth the basis of such valuation, less the amount of cash and
Cash Equivalents received in connection with a subsequent sale of such
Designated Non-Cash Consideration.

“Discharge of Secured Obligations”: collectively, (i) the termination of the
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification and reimbursement obligations that are not then due and payable
and (B) Cash Management Obligations and obligations and liabilities under
Specified Hedge Agreements as to which arrangements satisfactory to the
applicable Qualified Counterparty shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Revolver Administrative Agent and the
applicable Issuing Bank shall have been made).

“Discount Range”: as defined in Section 2.12(f)(i).

“Discretionary Guarantor”: as defined in Section 9.18.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof
(excluding Liens but including by allocation of assets by division, merger,
consolidation or amalgamation, or allocation or assets to any series of a
limited liability company); and the terms “Dispose” and “Disposed of” shall have
correlative meanings.

“Disqualified Capital Stock”: any Capital Stock which, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable) or upon the happening of any event or condition,
(i) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise, (ii) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock), in whole or in part, (iii) provides for the scheduled payments
or dividends in cash, or (iv) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is 91 days after the then
Latest Maturity Date at the time of issuance, except, in the case of clauses (i)
and (ii), if as a result of a change of control event or asset sale or other
Disposition or casualty event, so long as any rights of the holders thereof to
require the redemption thereof upon the occurrence of such a change of control
event or asset sale or other Disposition or casualty event are subject to the
prior payment

 

17



--------------------------------------------------------------------------------

in full of the Obligations; provided, that if such Capital Stock is issued
pursuant to a plan for the benefit of employees of any Group Member or by any
such plan to such employees, such Capital Stock shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by any Group Member in order to satisfy applicable statutory or regulatory
obligations.

“Disqualified Lender”: (i) any bank, financial institution or other
institutional lender that has been identified in writing to the Arrangers as a
Disqualified Lender on August 16, 2018, (ii) any other Persons who are
competitors of any Group Member that are separately identified in writing by
Parent or the other Borrowers to the Arrangers (or, after the Closing Date, to
the Administrative Agents) from time to time and (iii) in each case of the
foregoing clauses (i) and (ii), any of such Person’s Affiliates (other than any
bona-fide debt funds) that are either (x) identified in writing by Parent or the
other Borrowers to the Administrative Agents from time to time or (y) clearly
identifiable as an Affiliate on the basis of such Affiliate’s name; provided,
that no such identification after the date hereof pursuant to clauses (ii) or
(iii) above shall apply retroactively to disqualify and Person that has
previously acquired an assignment or participation of an interest in any of the
Facilities with respect to amounts of Commitments or Loans previously acquired
by such Person. The list of Disqualified Lenders shall be made available by the
applicable Administrative Agent to the Lenders upon written request therefor.

“Disqualifying Event”: as defined in Section 1.10(d).

“Documentation Agent”: Compass Bank d/b/a BBVA Compass.

“Dollar Basket Incremental Debt”: as defined in Section 2.23(a).

“Domestic Subsidiary”: a Restricted Subsidiary that is organized under the laws
of the United States or any State thereof or the District of Columbia, including
any Domesticated Foreign Subsidiary.

“Domesticated Foreign Subsidiary”: a Foreign Subsidiary that is also treated as
a Domestic Subsidiary by reason of being or treated as being organized under the
laws of any political subdivision of the United States.

“Dutch Auction”: an auction of Term Loans conducted pursuant to Section 9.4(g)
to allow a Purchasing Borrower Party to prepay Term Loans at a discount to par
value and on a non-pro rata basis in accordance with the applicable Dutch
Auction Procedures.

“Dutch Auction Procedures”: Dutch auction procedures as set forth in
Section 2.12(f) and otherwise as reasonably agreed upon by the applicable
Purchasing Borrower Party and the Term Loan Administrative Agent.

“ECF Percentage”: with respect to any Excess Cash Flow Period, 50.0%; provided,
that (i) the ECF Percentage shall be 25.0% if the Total Net Leverage Ratio as of
the last day of such Excess Cash Flow Period is less than or equal to 3.40:1.00
and greater than 2.40:1.00 and (ii) the ECF Percentage shall be 0.0% if the
Total Net Leverage Ratio as of the last day of such Excess Cash Flow Period is
less than or equal to 2.40:1.00.

 

18



--------------------------------------------------------------------------------

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee”: (i) any Lender, any Affiliate of a Lender and any Approved
Fund, (ii) any commercial bank, insurance company, investment or mutual fund or
other entity that is an “accredited investor” (as defined in Regulation D under
the Securities Act) and which extends credit or buys loans in the ordinary
course and (iii) subject to the terms of Section 2.12(f) and Sections 9.4(g) and
(h), Purchasing Borrower Parties; provided, that “Eligible Assignee” shall not
include (w) any Borrower or any Borrower’s Subsidiaries or Affiliates (other
than Purchasing Borrower Parties to the extent permitted by, and in accordance
with, Section 2.12(f) and Sections 9.4(g) and (h)), (x) any Disqualified Lender,
(y) any Lender that is, as of the date of the applicable assignment, a
Defaulting Lender or (z) any natural Person.

“EMU Legislation”: the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, enforceable guidelines, codes, decrees, or other legally enforceable
requirements of any federal, state, territorial, local, municipal, foreign or
other Governmental Authority, regulating, relating to or imposing liability
associated with or standards of conduct for the protection of the environment,
or insofar as it relates to exposure to hazardous or toxic materials.

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation or compliance with
orders and directives, fines, penalties or indemnities), resulting from or based
upon (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) human exposure to any Hazardous Materials, (d the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, and other authorizations of a Governmental Authority required
under any Environmental Law.

 

19



--------------------------------------------------------------------------------

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended, and
the rules and regulations promulgated thereunder.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Euro” and “EUR”: the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurodollar”: when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate. Eurodollar Loans that
are Revolving Credit Loans may be denominated in US Dollars or in an Alternative
Currency. All Revolving Credit Loans denominated in an Alternative Currency must
be Eurodollar Loans. Eurodollar Loans that are Term Loans shall be denominated
in US Dollars.

“Event of Default”: any of the events specified in Section 7; provided, that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any Excess Cash Flow Period, the excess, if any, of:

(a)            the sum, without duplication, of:

(i)       Consolidated Net Income for such period,

(ii)      the amount of all non-cash charges (including but not limited to
depreciation, amortization and deferred compensation) deducted in arriving at
such Consolidated Net Income for such period, but excluding any such non-cash
charges representing an accrual or reserve for potential cash items in any
future period and excluding amortization of a prepaid cash item that was paid in
a prior period,

(iii)     the amount of the net decrease, if any, in Consolidated Working
Capital for such period (other than any such decreases arising from acquisitions
or Dispositions by the Group Members completed during such period or the
application of purchase or recapitalization accounting) as disclosed and
presented on the Parent’s consolidated cash flow statement and determined
pursuant to GAAP and then adjusted to comply with the definitions of
Consolidated Current Assets and Consolidated Current Liabilities,

(iv)     the aggregate net amount of non-cash loss on the Disposition of
Property by the Group Members during such period (other than Dispositions in the
ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income, and

(v)       the amount by which the tax expenses deducted in determining
Consolidated Net Income for such period exceeds the amount of cash taxes paid or
tax reserves set aside or payable (without duplication) in such period, minus

 

20



--------------------------------------------------------------------------------

(b)           the sum, without duplication, of:

(i)       the amount of (A) all non-cash credits and gains included in arriving
at Consolidated Net Income for such period (excluding any such non-cash credits
and gains to the extent they represent the reversal of an accrual or reserve for
a potential cash item that reduced Consolidated Net Income in any prior period)
and the amount of all cash expenses, charges and losses excluded from
Consolidated Net Income for such period by virtue of the definition thereof and
(B) all amounts included in Consolidated Net Income pursuant to the last
paragraph of the definition thereof, to the extent not received in cash during
such period,

(ii)       the aggregate amount actually paid by the Group Members in cash
during such fiscal year on account of Capital Expenditures to the extent funded
with Internally Generated Cash Flow,

(iii)      the aggregate amount of all principal payments of Indebtedness (other
than payments and amounts constituting “Indebtedness” under clause (g), (h) or
(i) of the definition thereof), payments of earn-out obligations, and the
principal component of payments in respect of Capital Lease Obligations (but
(x) excluding optional prepayments of the Term Loans and Revolving Credit Loans
made pursuant to Section 2.12(a) (in each case, included in the Optional
Prepayment Amount) and (y) excluding mandatory prepayments of the Term Loans
made pursuant to Section 2.14) of the Group Members made during such period
(other than in respect of any revolving credit facility to the extent there is
not an equivalent permanent reduction in commitments thereunder), to the extent
funded with Internally Generated Cash Flow,

(iv)      the amount of the net increase, if any, in Consolidated Working
Capital for such period (other than any such increases arising from acquisitions
or Dispositions by the Group Members completed during such period or the
application of purchase or recapitalization accounting) as disclosed and
presented on the Parent’s consolidated cash flow statement and determined
pursuant to GAAP and then adjusted to comply with the definitions of
Consolidated Current Assets and Consolidated Current Liabilities,

(v)       the aggregate net amount of non-cash gain on the Disposition of
Property by the Group Members during such period (other than Dispositions in the
ordinary course of business), to the extent included in arriving at such
Consolidated Net Income,

(vi)      cash payments made during such period in respect of long-term
liabilities (other than amounts constituting “Indebtedness” under clause (g),
(h) or (i) of the definition thereof and amounts covered by clause (b)(iii)
(above)) of the Group Members to the extent such payments were not expensed
during such period or are not deducted in determining Consolidated Net Income,
to the extent funded with Internally Generated Cash Flow,

 

21



--------------------------------------------------------------------------------

(vii)       the aggregate amount actually paid by the Group Members in cash
during such period on account of Investments (including acquisitions) permitted
by Section 6.7(d), (f), (h), (l), (q), (r), (s) (solely to the extent made in
reliance on clause (a)(i), (a)(v) or (a)(vii) of the definition of Available
Basket (and in the cases of clauses (a)(v) and (a)(vii), solely to the extent
such amounts are included in the calculation of Consolidated Net Income for such
period)), (t), (u), (x), (z) or (ee), in each case to the extent funded with
Internally Generated Cash Flow,

(viii)      the aggregate amount actually paid by the Group Members in cash
during such period on account of Restricted Payments permitted by
Section 6.6(b), (d) (solely to the extent made in reliance on (x) clause (a)(i),
(a)(v) or (a)(vii) of the definition of Available Basket (and in the cases of
clauses (a)(v) and (a)(vii), solely to the extent such amounts are included in
the calculation of Consolidated Net Income for such period)), (e) (solely to the
extent paid to a Person other than Parent or a Restricted Subsidiary), (h) (but
not in respect of transactions permitted by Section 6.7(r)), (j), (n) or (o) in
each case to the extent funded with Internally Generated Cash Flow,

(ix)         the aggregate amount of mandatory prepayments made pursuant to
Section 2.14, with the proceeds of Asset Sales and Recovery Events during such
year to the extent such proceeds are included in the calculation of such
Consolidated Net Income for such period,

(x)          the aggregate amount of (A) purchases or buybacks of Term Loans
pursuant to a Dutch Auction in accordance with Section 9.4(g) and (B) any
prepayments, repayments, refinancing, substitutions or replacements of any
portion of the Term Loans of any Non-Consenting Lender pursuant to
Section 2.21(c)(ii),

(xi)         the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Parent and the Restricted Subsidiaries during such
period that are made in connection with any prepayment of Indebtedness, to the
extent not deducted in determining Consolidated Net Income,

(xii)        the amount of cash taxes (including withholding taxes) paid or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period,

(xiii)       without duplication of amounts deducted from Excess Cash Flow in
prior periods, the aggregate consideration required to be paid in cash by Parent
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Investments (including acquisitions) or Capital Expenditures to be
consummated or made during the period of four consecutive fiscal quarters of
Parent following the end of such period (such period, the “Next Excess Cash Flow
Period”); provided, that, to the extent the aggregate amount of Internally
Generated Cash Flow actually utilized to

 

22



--------------------------------------------------------------------------------

finance such Investments or Capital Expenditures during such Next Excess Cash
Flow Period is less than the Contract Consideration, or the amount actually paid
during such Next Excess Cash Flow Period is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such Next Excess Cash Flow Period; provided,
further, that no deduction shall be taken under clause (b)(ii) or (b)(vi) of
this definition of Excess Cash Flow for the Next Excess Cash Flow Period with
respect to the aggregate amount of Internally Generated Cash Flow actually
utilized or paid during such Next Excess Cash Flow Period in respect of Contract
Consideration previously deducted pursuant to this clause (b)(xiii),

(xiv)       the aggregate amount of expenditures (other than those constituting
Restricted Payments or Investments) actually made by the Group Members in cash
during such period (including expenditures for the payment of financing fees) to
the extent that such expenditures are not expensed during such period or any
previous period and are financed with Internally Generated Cash Flow and not by
utilizing the Available Basket (except for amounts received by the Group Members
in respect of Investments funded by utilizing the Available Basket); provided,
that, if Consolidated Net Income is reduced in any subsequent period by an
expense or charge in respect of such cash expenditure, Excess Cash Flow shall be
increased by the amount of such expense or charge in such subsequent period,

(xv)        the aggregate amount of deferred compensation paid in cash during
such period, and

(xvi)       the amount of cash paid during such period to the applicable taxing
authorities when directly withholding shares from employee equity award
exercises (such as stock options and stock appreciation rights) for tax
withholding purposes.

“Excess Cash Flow Application Date”: as defined in Section 2.14(c).

“Excess Cash Flow Period”: each fiscal year of Parent, commencing with the
fiscal year ending December 31, 2019.

“Exchange Act”: the Securities Exchange Act of 1934.

“Exchange Rate”: on any day, and subject to Section 1.8, with respect to any
currency (the “Initial Currency”), the rate at which such currency may be
exchanged into another currency (the “Exchange Currency”), as set forth at
approximately 11:00 a.m. (London time) on such day on the Reuters World Currency
Page for the Initial Currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be reasonably selected by the applicable Administrative Agent (in
consultation with Parent and the other Borrowers), or, in the absence of such
available service, such Exchange Rate shall instead be the arithmetic average of
the exchange rates of the applicable Administrative Agent in the market where
its foreign currency exchange operations in respect of the Initial Currency are
then being

 

23



--------------------------------------------------------------------------------

conducted, at or about 10:00 a.m. (New York City time) on such date for the
purchase of the Exchange Currency for delivery two Business Days later;
provided, that if at the time of any such determination, no such exchange rate
can reasonably be quoted, the applicable Administrative Agent may use any
reasonable method as it deems applicable to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Assets”: the collective reference to:

(1)       any interest in leased real property (including any leasehold
interests in real property) (it being agreed that no Loan Party shall be
required to deliver landlord lien waivers, estoppels, bailee letters or
collateral access letters) and any agreement or arrangement (including any sale
and purchase agreement, call option agreement, assignment, lease agreement or
otherwise) relating to the acquisition of (either directly or indirectly) any
interest in leased real property (including any leasehold interests in real
property);

(2)       any fee interest (including, for the avoidance of doubt, any freehold
interest) in real property (x) located outside of the United States or (y) that
is not Material Real Property;

(3)        any motor vehicles and any other assets subject to a certificate of
title (other than proceeds thereof);

(4)       Letter-of-Credit Rights (other than to the extent such rights can be
perfected by filing a UCC-1 financing statement or by a similar filing in any
relevant US jurisdiction);

(5)       (a) any “margin stock” within the meaning of such term under
Regulation U as now and from time to time hereafter in effect and (b) commercial
tort claims as to which legal proceedings have not been instituted;

(6)       any asset if the granting of a security interest or pledge under the
Collateral Documents in such asset would be prohibited by any law, rule or
regulation or agreements with any Governmental Authority or would require the
consent, approval, license or authorization of any Governmental Authority unless
such consent, approval, license or authorization has been received (except to
the extent such prohibition or restriction is ineffective under the UCC or any
similar applicable law in any relevant jurisdiction and other than proceeds
thereof, to the extent the assignment of such proceeds is effective under the
UCC or any similar applicable law in any relevant jurisdiction notwithstanding
any such prohibition or restriction);

(7)       Capital Stock in any joint venture or Restricted Subsidiary that is
not a domestic Wholly Owned Subsidiary, to the extent that granting a pledge of
or a security interest in such Capital Stock under the Collateral Documents
would not be permitted by the terms of such joint venture or such Restricted
Subsidiary’s Organizational Documents;

 

24



--------------------------------------------------------------------------------

(8)       assets to the extent a security interest in such assets could result
in a material adverse tax consequence to Parent or any of its Subsidiaries as
reasonably determined by the Borrowers in consultation with the Collateral
Agent;

(9)       in the case of security for the Obligations of the Term Loan Borrower
and HII, (i) voting equity interests constituting an amount greater than 65.0%
of the outstanding voting and 100.0% of the outstanding non-voting equity
interests of any Restricted Subsidiary that is a CFC or a Foreign Holding
Company, (ii) voting equity interests constituting an amount greater 65.0% of
the outstanding voting and 100.0% of the outstanding non-voting equity interests
of any Restricted Subsidiary that is an entity disregarded as separate from its
owner under Treasury Regulations Section 301.7701-3 that owns an interest in a
CFC or a Foreign Holding Company and/or CFC Debt and (iii) CFC Debt; provided,
however, that this clause (9) shall not apply if, as a result of any change in
law after the date hereof, the provision of such security no longer would cause
any material adverse U.S. federal income tax consequences to the Parent or any
of its Subsidiaries under Section 956 of the Code;

(10)       any foreign Intellectual Property that is of de minimis value;

(11)       (i) any lease, license or other agreement relating to a purchase
money obligation, capital lease or sale/leaseback, or any Property being leased
or purchased thereunder, or the proceeds or products thereof and (ii) any
Property, license or other agreement not referred to in clause (i) (or any
rights or interests thereunder), in each case, to the extent that a grant of a
security interest therein under the Loan Documents would violate or invalidate
such lease, license or agreement (including any agreement governing such
Property) or create a right of termination in favor of any other party thereto
(other than a Loan Party) (except to the extent such restriction is ineffective
under the UCC and any similar law in any relevant jurisdiction and other than
proceeds and products thereof, to the extent the assignment of such proceeds and
products is expressly deemed effective under the UCC and any similar law in any
relevant jurisdiction notwithstanding any such restriction);

(12)       assets in circumstances where the Term Loan Administrative Agents and
the Borrower reasonably agree that the cost of obtaining or perfecting a
security interest under the Loan Documents in such assets is excessive in
relation to the benefit to the Lenders afforded thereby;

(13)       any United States intent-to-use trademark applications or
intent-to-use service mark applications to the extent and for so long as the
grant of a security interest therein would impair the validity or enforceability
of, or render void or voidable or result in the cancellation of, a Loan Party’s
right, title or interest therein or any trademark or service mark registration
issued as a result of such application under applicable Federal law;

(14)       any Property of any Excluded Subsidiary and any Property of any
Person that is not a Subsidiary which, if a Subsidiary, would constitute an
Excluded Subsidiary

 

25



--------------------------------------------------------------------------------

and, in the case of security for the Obligations of the Term Loan Borrower and
HII, any Property of an applicable Excluded U.S. Guarantor;

(15)       Capital Stock in Immaterial Subsidiaries (or any Person that is not a
Subsidiary which, if a Subsidiary, would constitute an Immaterial Subsidiary),
captive insurance Subsidiaries, not-for-profit Subsidiaries and Unrestricted
Subsidiaries; and

(16)         in the case of security for the Obligations of the Term Loan
Borrower and HII, in each case, in their capacity as a Borrower hereunder, CFC
Debt issued by any applicable Excluded U.S. Guarantor;

provided, that assets described above that were deemed “Excluded Assets” as a
result of a prohibition or restriction described above shall no longer be
“Excluded Assets” upon termination of the applicable prohibition or restriction
that caused such assets to be treated as “Excluded Assets.”

“Excluded Contributions”: the net cash proceeds received by Parent from
(a) capital contributions to its common Capital Stock or (b) the sale (other
than to a Subsidiary) of Capital Stock of Parent (other than proceeds from the
issuance of Disqualified Capital Stock) which proceeds are used substantially
concurrently to make an Investment.

“Existing Roll-Over Letters of Credit” shall mean those letters of credit or
bank guarantees issued and outstanding as of the Closing Date and set forth on
Schedule 1.1(B), which shall each be deemed to constitute a Letter of Credit
issued hereunder on the Closing Date.

“ Excluded Subsidiary”: (a) Unrestricted Subsidiaries, (b) Immaterial
Subsidiaries, (c) any Subsidiary that is prohibited by applicable law, rule or
regulation or by any contractual obligation existing on the Closing Date (or, if
later, the date it becomes a Restricted Subsidiary) from guaranteeing the
Facilities or which would require governmental (including regulatory) consent,
approval, license or authorization to provide a guarantee unless such consent,
approval, license or authorization has been received, (d) other than with
respect to HIL, a Restricted Subsidiary whose provision of a guarantee would
otherwise result in material adverse tax consequences to Parent or any of its
Subsidiaries, as reasonably determined by the Borrowers, (e) not-for-profit
Restricted Subsidiaries or (f) Restricted Subsidiaries that are captive
insurance companies. As of the Closing Date, Herbalife Venezuela, as well as
Restricted Subsidiaries of the Parent that are incorporated in China, Russia,
India and Mexico, shall be Excluded Subsidiaries (unless subsequently designated
by the Parent as not constituting an Excluded Subsidiary). For the avoidance of
doubt, in no event shall any Borrower constitute an Excluded Subsidiary.

“Excluded Swap Obligation”: with respect to any Loan Party, any Swap Obligation
if, and to the extent that, all or a portion of the guaranty of such Loan Party
of, or the grant by such Loan Party of a security interest to secure, such Swap
Obligation (or any guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty

 

26



--------------------------------------------------------------------------------

of such Loan Party or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes illegal.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to the
Agents, any Lender, any Issuing Bank or any other recipient of any payment to be
made by or on account of any obligation of the Loan Parties hereunder, or
required to be withheld or deducted from any payment to any such recipient
(a) Taxes imposed on (or measured by) net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such recipient being organized under the laws of, or having its principal
office or, in the case of any Lender or Issuing Bank, its applicable lending
office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender or Issuing Bank, US Federal withholding Taxes that are imposed on
amounts payable to or for the account of such Lender or Issuing Bank with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender or Issuing Bank acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the applicable Borrowers under Section 2.21(b)) or (ii) such Lender or
Issuing Bank changes its lending office, except in each case to the extent that,
pursuant to Section 2.19, amounts with respect to such Taxes were payable either
to such Lender’s or Issuing Bank’s assignor immediately before such Lender or
Issuing Bank acquired the applicable interest in a Loan or Commitment or to such
Lender or Issuing Bank immediately before it changed its lending office,
(c) Taxes attributable to such recipient’s failure to comply with
Section 2.19(e) and (d) any US Federal withholding Taxes imposed under FATCA.

“Excluded U.S. Guarantor”: (a) in the case of Obligations of HII, any Restricted
Subsidiary that is a Foreign Holding Company or a CFC or that is owned directly
or indirectly by a CFC; and (b) in the case of Obligations of Term Loan Borrower
any Restricted Subsidiary that is a Foreign Holding Company or a CFC or that is
owned directly or indirectly by a CFC; provided that, notwithstanding the
foregoing, HIL shall not be an Excluded U.S. Guarantor. For the avoidance of
doubt, it is understood that the following Guarantors do not constitute, as of
the Closing Date, Excluded U.S. Guarantors: Herbalife Nutrition Ltd., Herbalife
International, Inc., HLF Financing SaRL, LLC, HLF Financing US, LLC, HV Holdings
Ltd., WH Intermediate Holdings Ltd., HBL Luxembourg Holdings S.a.R.L., WH
Luxembourg Holdings S.a.R.L., HLF Luxembourg Holdings, Inc., WH Luxembourg
Intermediate Holdings S.a.R.L., LLC, WH Capital Corporation, Herbalife
International Luxembourg S.a.R.L., Herbalife International do Brasil Ltda. and
Herbalife Korea Co., Ltd., Herbalife International of Europe, Inc. Herbalife
International of America, Inc., Herbalife Taiwan, Inc., Herbalife International
(Thailand) Ltd., Herbalife Manufacturing LLC, Herbalife Venezuela Holdings LLC,
Herbalife VH Intermediate International, LLC and Herbalife VH International LLC.

“Existing Credit Agreement”: has the meaning given in the Preliminary
Statements.

“Extended Revolving Credit Commitment”: as defined in Section 2.25(a)(i).

“Extended Term Loans”: as defined in Section 2.25(a).

 

27



--------------------------------------------------------------------------------

“Extending Revolving Credit Lender”: as defined in Section 2.25(a)(i).

“Extending Term Lender”: as defined in Section 2.25(a).

“Extension”: as defined in Section 2.25(a).

“Extension Amendment”: as defined in Section 2.25(c).

“Extension Offer”: as defined in Section 2.25(a).

“Facility”: each of (a) the Term Loan A Commitments and any Term A Loan made
thereunder (the “Term Loan A Facility”), (b) the Term Loan B Commitments and any
Term B Loan made thereunder (the “Term Loan B Facility” and together with the
Term Loan A Facility, the “Term Loan Facilities” and each, a “Term Loan
Facility”, as the context may require), (c) the Revolving Credit Commitments and
the extensions of credit made thereunder (the “Revolving Credit Facility”), (d)
any Incremental Facility and the Commitments and extensions of credit thereunder
and (e) any Replacement Facility and the Commitments and extensions of credit
thereunder.

“Failed Auction”: as defined in Section 2.12(f)(iii).

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any intergovernmental
agreements with respect thereto, any law, regulation, or other official guidance
enacted in a non-US jurisdiction pursuant to an intergovernmental agreement with
respect thereto, any agreements entered into pursuant to Section 1471(b)(1) of
the Code and any fiscal or regulatory legislation, rules, guidance, notes or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.

“FCPA”: United States Foreign Corrupt Practices Act of 1977.

“Federal Funds Effective Rate”: for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1.00%) of the rates on overnight
Federal funds transactions as published on the next succeeding Business Day by
the Federal Reserve Bank of New York; provided, that in no event shall the
Federal Funds Effective Rate be less than 0.00%.

“Fee Letter”: that certain Fee Letter, dated August 16, 2018, by and among the
Borrowers, Jefferies and Rabobank.

“Financial Covenant Event of Default”: an Event of Default under paragraph
(c) of Section 7.1 as a result of a failure to observe or perform the Financial
Covenant.

“Financial Covenant Standstill”: as defined in Section 7.1(e).

 

28



--------------------------------------------------------------------------------

“Financial Maintenance Covenant”: the Total Leverage Ratio covenant set forth in
Section 6.14.

“First Lien Net Leverage Ratio”: as of any date of determination, the ratio of
(a) Consolidated First Lien Net Debt on such day to (b) Consolidated EBITDA of
Parent and its Restricted Subsidiaries for the Relevant Reference Period. For
the avoidance of doubt, any Indebtedness that is (i) secured on a junior basis
with respect to security to the Obligations and (ii) has been incurred pursuant
to Section 2.23 and/or 6.3(ff) shall be deemed ranking pari passu with the liens
securing the Facilities at all times for any purpose of the calculation of the
First Lien Net Leverage Ratio.

“Fixed Charge Coverage Ratio”: on any date, the ratio of (i) Consolidated EBITDA
of Parent and its Restricted Subsidiaries to (ii) Consolidated Interest Expense
paid or payable in cash, in each case for the period of four consecutive fiscal
quarters most recently ended on or prior to such date.

“Flood Laws” means the National Flood Insurance Reform Act of 1994 and related
legislation (including the regulations of the Board of Governors of the Federal
Reserve System).

“Foreign Asset Sale”: an Asset Sale consummated by a Foreign Subsidiary.

“Foreign Currency”: an official national currency (including the Euro) of any
nation other than the United States and which constitutes freely-transferable
and lawful money under the laws of the country or countries of issuance.

“Foreign Holding Company”: a Restricted Subsidiary of Parent that is organized
under the laws of the United States and substantially all of the assets of such
Restricted Subsidiary consist of stock of one or more CFCs (or are treated as
consisting of such assets for U.S. federal income tax purposes) and/or CFC Debt.

“Foreign Lender”: any Lender or Issuing Bank that is not a US Person.

“Foreign Obligor Enforceability Exceptions”: (a) as it relates to HIL and any
other Luxembourg Loan Party, (i) the enforceability of the provisions hereof
with respect to compound interest may be subject to the provisions of Article
1154 of the Luxembourg Civil Code (and any successor provision) in case a
Luxembourg court would hold these provisions to be a point of international
public policy, (ii) any certificate or determination which would by contract be
deemed to be conclusive may not be upheld by the Luxembourg courts, (iii) the
rights and obligations hereunder binding successors and assigns may not be
enforceable in Luxembourg, if such successor or assign is a Luxembourg
individual or Person organized under the laws of Luxembourg in the absence of an
agreement from any such Luxembourg resident confirming the enforceability
thereof, (iv) the severability of the provisions of this Agreement or any other
Loan Document to which HIL or any other Luxembourg Loan Party is party may be
ineffective if a Luxembourg court considers the clause regarding illegality,
invalidity or unenforceability to be a substantive or material clause, (v) the
enforceability of a foreign jurisdiction clause, which may not prevent the
parties thereto from initiating legal action before a Luxembourg court to the
extent

 

29



--------------------------------------------------------------------------------

that summary proceedings seeking conservatory or urgent provisional measures are
taken and which may retain jurisdiction with respect to assets located in
Luxembourg, (vi) the enforceability of contractual provisions in this Agreement
or the other Loan Documents allowing service of process against HIL and any
other Luxembourg Loan Party at any location other than such Loan Party’s
Luxembourg domicile, which may be overridden by Luxembourg statutory provisions
allowing the valid service of process against such Loan Parties in accordance
with applicable Luxembourg laws only at the Luxembourg domicile of such Loan
Party, (vii) the enforceability of any provision in this Agreement or the other
Loan Documents providing for renunciation, before litigation arises, to the
right to bring a claim in a court, (viii) certain creditors may have rights to
preferred payments arising by operation of law, some of which may supersede the
right to payment of secured creditors, (ix) certain obligations may not be the
subject of specific performance pursuant to court orders, but may result only in
damages, (x) jurisdiction clauses would be unenforceable in, or not binding
upon, a Luxembourg court in relation to actions brought for non-contractual
claims, (xi) the perfection of the security interests created pursuant to, and
in pursuance of, the Loan Documents does not prevent any third party creditor of
the respective security provider from seeking attachment or execution against
the assets which are subject to security interests created pursuant to the Loan
Documents to satisfy such creditor’s unpaid claims against such security
provider without however impairing the priority of the secured creditor over the
collateral and (xii) a third party creditor may seek the forced sale of the
assets of the security provider which are subject to the security rights granted
under the Loan Documents through court proceedings, although the beneficiaries
thereunder will, in principle, remain entitled to priority over the proceeds of
such sale (subject to insolvency proceedings and the preferred rights of certain
creditors deriving from laws of general application) and (b) any provision,
whether by statute, common law, civil law, in equity or otherwise, of any
jurisdiction other than Luxembourg or any State or territory of the United
States having an effect similar to any of the foregoing.

“Foreign Obligors”: collectively, Parent, HIL, and each other Loan Party that is
not a “United States person” as defined in Section 7701(a)(30) of the Code.

“Foreign Recovery Event”: a Recovery Event relating to the property or casualty
insurance claims or condemnation proceedings relating to any asset of any
Foreign Subsidiary.

“Foreign Subsidiary”: any Restricted Subsidiary of Parent that is not a Domestic
Subsidiary.

“Funded Debt”: all Indebtedness of Parent and the Restricted Subsidiaries for
borrowed money that matures more than one year from the date of its creation or
matures within one year from such date and is renewable or extendable, at the
option of such Person, to a date that is more than one year from such date or
arises under a revolving credit or similar agreement that obligates the lender
or lenders to extend credit during a period of more than one year from such
date, including Indebtedness in respect of the Loans.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time; provided, however, that if the Borrowers notify the
applicable Administrative Agent that the Borrowers request an amendment to any
provision hereof in respect of an Accounting Change (including through the
adoption of International Financial Reporting Standards (“IFRS”))

 

30



--------------------------------------------------------------------------------

(or if the applicable Administrative Agent notifies the Borrowers that the
Required Lenders request an amendment to any provision hereof for such purpose),
GAAP shall be interpreted in accordance with Section 1.4 until such notice shall
have been withdrawn or such provision amended in accordance with Section 1.4.

“Governmental Authority”: any nation or government, any state, province,
territory or other political subdivision thereof and any other agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Group Member”: any of Parent or any of the Restricted Subsidiaries of Parent.

“Guarantee Obligation”: with respect to any Person (the “guaranteeing person”),
any obligation of the guaranteeing person guaranteeing or having the economic
effect of guaranteeing any Indebtedness (the “primary obligations”) of any other
third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any Property
constituting direct or indirect security for such primary obligation, (ii) to
advance or supply funds (1) for the purchase or payment of any such primary
obligation or (2) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, in each case, so as to enable the primary obligor to pay such primary
obligation, (iii) to purchase Property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or customary indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or Disposition
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation (or portion thereof) in respect of
which such Guarantee Obligation is made and (b) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrowers in good faith.

“Guaranties”: collectively, (i) the Parent Obligations Guaranty, (ii) the HII
Obligations Guaranty, (iii) the HIL Obligations Guaranty, and (iv) Term Loan
Borrower Obligations Guaranty. Subject to the terms thereof, the Guaranties are
the joint and several obligations of the Guarantors party thereto.

“Guarantors”: collectively, Parent, HII, HIL, the Term Loan Borrower, each IP
Holding Company, each Restricted Subsidiary of Parent listed on Schedule 1.1(A)
hereto and each other

 

31



--------------------------------------------------------------------------------

Restricted Subsidiary (other than any Excluded Subsidiary) that is required to
guarantee the Obligations pursuant to Sections 5.9 and 5.14 hereof.

“Hazardous Materials”: (i) petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and explosive or radioactive substances or (ii) any chemical,
material, waste, substance or pollutant that is prohibited, limited or regulated
pursuant to any Environmental Law.

“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements (which, for the avoidance of doubt, shall include any master
agreement that governs the terms of one or more interest rate or currency swaps,
caps or collar agreements, foreign exchange agreements, commodity contracts or
similar arrangements) entered into by any Group Member providing for protection
against fluctuations in interest rates, currency exchange rates, commodity
prices or the exchange of nominal interest obligations, either generally or
under specific contingencies.

“Herbalife Venezuela”: Vida Herbal Suplementos Alimenticios, C.A., a company
dually organized under the laws of Venezuela (compania anónima) and Delaware
(under the name VHSA, LLC).

“HII”: as defined in the preamble hereto.

“HII Obligations Guaranty”: the Guaranty, dated as of the Closing Date, made by
Parent and its Restricted Subsidiaries that are Loan Parties (other than (i) HII
and (ii) any such Restricted Subsidiaries that are Excluded U.S. Guarantors
pursuant to clause (a) of the definition thereof) in favor of the Collateral
Agent, for the benefit of the Secured Parties, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“HIL”: as defined in the preamble hereto.

“HIL Obligations Guaranty”: the Guaranty, dated as of the Closing Date, made by
the Parent and its Restricted Subsidiaries that are Loan Parties (other than
HIL) in favor of the Collateral Agent, for the benefit of the Secured Parties,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

“IFRS”: as defined in the definition of GAAP.

“Immaterial Subsidiary”: a Subsidiary (other than any Borrower) (a) the
Consolidated Total Assets of which equal 2.50% or less of the Consolidated Total
Assets of Parent and its Restricted Subsidiaries as of the end of Parent’s most
recently ended fiscal quarter for which financial statements have been delivered
and (b) the gross revenues of which for the most recently ended four full fiscal
quarters for which financial statements have been delivered constitute 2.50% or
less of the total gross revenues of Parent and its Subsidiaries, on a
consolidated basis, for such period; provided, that if at any time the aggregate
amount of Consolidated Total Assets as of the end of Parent’s most recently
ended fiscal quarter for which financial statements have been delivered
represented by all Immaterial Subsidiaries would, but for this proviso, exceed
5.00% of Consolidated Total Assets of Parent and its Subsidiaries as of such
date, or the total gross revenues

 

32



--------------------------------------------------------------------------------

represented by all Immaterial Subsidiaries would, but for this proviso, exceed
5.00% of the total gross revenues of Parent and its Subsidiaries, on a
consolidated basis, in each case as of the end of Parent’s most recently ended
fiscal quarter, then Parent shall designate sufficient Immaterial Subsidiaries
to no longer constitute Immaterial Subsidiaries so as to eliminate such excess,
and each such designated Subsidiary shall thereupon cease to be an Immaterial
Subsidiary (or, if Parent shall make no such designation by the next date of
delivery of financial statements pursuant to Section 5.1(a) or 5.1(b), one or
more of such Immaterial Subsidiaries selected in descending order based on their
respective contributions to the Consolidated Total Assets of Parent and its
Subsidiaries shall cease to be considered to be Immaterial Subsidiaries until
such excess is eliminated) and any such Subsidiary (if not otherwise an Excluded
Subsidiary) shall be required to comply with Section 5.9(c) within the time
periods set forth therein. For purposes of this definition, Consolidated Total
Assets shall be calculated eliminating all intercompany items.

“Incremental Equivalent Debt”: Indebtedness consisting of (x) unsecured senior,
senior subordinated or junior subordinated notes, or senior secured notes
secured by the Collateral on an equal or junior priority basis with or to the
Obligations, in each case issued in a public offering, Rule 144A or other
private placement, or (y) senior unsecured loans or senior secured loans secured
by the Collateral on an equal or junior priority basis with or to the
Obligations, in each case of clauses (x) and (y), subject to the terms set forth
in Section 2.23(d).

“Incremental Facility”: as defined in Section 2.23(a).

“Incremental Facility Amendment”: as defined in Section 2.23(c).

“Incremental Facility Closing Date”: as defined in Section 2.23(c).

“Incremental Revolving Commitments”: as defined in Section 2.23(a)(ii).

“Incremental Revolving Increase”: as defined in Section 2.23(a)(ii).

“Incremental Revolving Lender”: as defined in Section 2.23(c).

“Incremental Revolving Tranche”: as defined in Section 2.23(a)(ii).

“Incremental Term Loan A Facility”: as defined in Section 2.23(a)(i).

“Incremental Term A Loans”: as defined in Section 2.23(a)(i).

“Incremental Term Loan B Facility”: as defined in Section 2.23(a)(i).

“Incremental Term B Loans”: as defined in Section 2.23(a)(i).

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
(i) trade accounts or similar obligations to a trade creditor and accrued
expenses payable in the ordinary course of business, (ii) any earn-out
obligation unless such obligation is not paid promptly after becoming due and
payable and (iii) accruals for payroll

 

33



--------------------------------------------------------------------------------

or other employee compensation and other liabilities accrued in the ordinary
course of business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to Property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such Property), but limited to the lesser of the fair
market value (as determined in good faith by Parent) of such Property and the
principal amount of such Indebtedness if recourse is solely to such Property,
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under bankers’
acceptances, letters of credit, surety bonds and similar instruments (except
unsecured and unmatured reimbursement obligations in respect thereof obtained in
the ordinary course of business to secure the performance of obligations that
are not Indebtedness pursuant to another clause of this definition), (g) the
liquidation value of all Disqualified Capital Stock of such Person, to the
extent mandatorily redeemable in cash prior to the date that is the 91st day
after the relevant Latest Maturity Date (as determined on the date of issuance
thereof) (other than in connection with change of control events and asset sales
and other Disposition and casualty events to the extent that the terms of such
Capital Stock provide that such Person may not redeem any such Capital Stock in
connection with such change of control event or asset sale or other Disposition
or casualty event unless such redemption is subject to the prior payment in full
of the Obligations), (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above of another
Person secured by any Lien on Property (including accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligations (but limited to the lesser of the fair
market value of such Property and the principal amount of such obligations) and
(j) solely for the purposes of Section 6.2 and Section 7, the net obligations of
such Person in respect of Hedge Agreements.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee”: as defined in Section 9.3(b).

“Information”: as defined in Section 9.12(a).

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA; and the term
“Insolvent” shall have a correlative meaning.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, state, multinational or foreign laws or otherwise, including copyrights,
patents, trademarks, service marks, trade names, franchise rights, technology,
know-how and processes, recipes, formulas, trade secrets, licenses to any of the
foregoing, and all rights to sue at law or in equity for any infringement,
misappropriation, dilution, or other violation or impairment thereof, including
the right to receive all proceeds and damages therefrom.

 

34



--------------------------------------------------------------------------------

“Interest Election Request”: a request by the applicable Borrowers to convert or
continue a Borrowing in accordance with Section 2.9.

“Interest Payment Date”: (a) with respect to any ABR Loan, the last Business Day
of each March, June, September and December, commencing with the first such date
to occur after the Closing Date, and the final maturity date of such Loan and
(b) with respect to any Loan that is not an ABR Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing.

“Interest Period”: with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if made available by all participating Lenders, twelve months) or, solely
with respect to Revolving Credit Borrowings, one day or one week, thereafter, as
the applicable Borrowers may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period; provided, further, that the initial Interest
Period with respect to any Eurodollar Borrowing on the Closing Date may be for
such other period specified in the applicable Borrowing Request that is
acceptable to the applicable Administrative Agent. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Internally Generated Cash Flow”: cash and Cash Equivalents on the balance sheet
not constituting (i) proceeds of Indebtedness (excluding borrowings under the
Revolving Credit Facility or any other revolving credit facilities or revolving
lines of credit (other than, in each case, for purposes of clauses (b)(iii),
(b)(vi), (b)(vii) and (b)(viii) of the definition of “Excess Cash Flow”)) of
Parent and the Group Members, (ii) proceeds of issuances of Capital Stock by or
capital contributions to Parent and the Group Members or (iii) proceeds of any
Reinvestment Deferred Amount.

“Interpolated Screen Rate”: in relation to the LIBO Rate for any Loan, the rate
which results from interpolating on a linear basis between: (a) the rate
appearing on ICE Benchmark Administration page (or on any successor or
substitute page of such service) for the longest period (for which that rate is
available) which is less than the applicable Interest Period and (b) the rate
appearing on the ICE Benchmark Administration page (or on any successor or
substitute page of such service) for the shortest period (for which that rate is
available) which exceeds the applicable Interest Period, each as of
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Investments”: as defined in Section 6.7.

 

35



--------------------------------------------------------------------------------

“IP Holding Company”: (i) WH Intermediate Holdings Ltd. and (ii) any other
Restricted Subsidiary of Parent which from time to time owns or possesses the
right to use any Intellectual Property (other than Intellectual Property that is
of de minimis value) and licenses such rights to any other Subsidiary of Parent.

“IP Office”: each of the United States Patent and Trademark Office and the
United States Copyright Office.

“IP Security Agreement”: the Intellectual Property Security Agreement among HV
Holdings Ltd., the other Restricted Subsidiaries of Parent from time to time
party thereto and the Collateral Agent.

“IRS”: United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank”: (i) each of Rabobank and Coöperatieve Rabobank U.A., a banking
cooperative established under the laws of The Netherlands, in its capacity as
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.7(i), (ii) for purposes of the Existing Roll-Over Letters
of Credit, the Issuing Bank set forth on Schedule 1.1(B), and (iii) any other
Lender reasonably acceptable to the Revolver Administrative Agent and the
Revolver Borrowers, which has agreed to act as Issuing Bank hereunder. An
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.

“Jefferies”: as defined in the preamble hereto.

“Junior Debt”: any Indebtedness of a Group Member (other than Indebtedness under
revolving credit facilities or other revolving lines of credit) that constitutes
(i) Indebtedness subordinated in right of payment to the Obligations (other than
Indebtedness among Parent and its Restricted Subsidiaries), (ii) unsecured
Indebtedness incurred pursuant to Section 6.2(f), 6.2(w) and Section 6.2(z) and
any Permitted Refinancings thereof, (iii) unsecured Incremental Equivalent Debt
or Incremental Equivalent Debt secured by Collateral on a junior basis to the
Liens securing the Obligations or (iv) Permitted Junior Secured Refinancing Debt
or Permitted Unsecured Refinancing Debt).

“Latest Maturity Date”: at any date of determination, the latest Maturity Date
applicable to any Loan or Commitment hereunder at such time.

“LC Disbursement”: a payment made by any Issuing Bank pursuant to a Letter of
Credit.

“LC Exposure”: at any time, the sum of (i) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (ii) the aggregate amount of all
LC Disbursements in respect of Letters of Credit that have not yet been
reimbursed by or on behalf of the Revolver

 

36



--------------------------------------------------------------------------------

Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time, in each case with
respect to the Revolving Credit Facility.

“LC Percentage”: as of any date of determination, with respect to any Issuing
Bank, such Issuing Bank’s share, expressed as a percentage, of the LC Sublimit,
as the same may be adjusted from time to time, as a result of an agreement by
such Issuing Bank, with the Revolver Borrowers’ consent, to assume the
obligations of another such Issuing Bank with respect to any or all of the
Letters of Credit issued by such other Issuing Bank or as a result of the
addition of a new Issuing Bank, with the Revolver Borrowers’ consent, in
accordance with the terms hereof.

“LC Sublimit”: $45.0 million, as such amount may be increased from time to time
in accordance with Section 9.2(i).

“Lender Parties”: as defined in Section 9.16.

“Lenders”: the Persons listed on Schedule 2.1 and any other Person that shall
have become a party hereto as a lender pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto as a lender pursuant
to an Assignment and Assumption.

“Lending Office”: as to the Revolver Administrative Agent, any Issuing Bank or
any Revolving Credit Lender, the office or offices of such Person as such Person
may from time to time notify the Revolver Borrowers and the Revolver
Administrative Agent; which office may include any Affiliate of such Person or
any domestic or foreign branch of such Person or such Affiliate.

“Letter of Credit”: any standby or commercial letter of credit, in a form
acceptable to the Issuing Bank in its sole and absolute discretion, issued by
the Issuing Bank pursuant to the provisions hereof and providing for the payment
of cash upon the honoring of a presentation thereunder. Each Existing Roll-Over
Letter of Credit shall be deemed to constitute a Letter of Credit issued
hereunder on the Closing Date for all purposes of the Loan Documents.

“LIBO Rate”: with respect to any Interest Period when used in reference to any
Eurodollar Borrowing, (a) in the case of Eurodollar Loans, the rate of interest
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such service, or any successor to such service as determined by applicable
Administrative Agent) as the London interbank offered rate administered by ICE
Benchmark Administration Limited for deposits in US Dollars for a term
comparable to such Interest Period, at approximately 11:00 a.m. (London time) on
the date which is two Business Days prior to the commencement of such Interest
Period, and (b) if any such rate is not available at such time for any reason,
then the “LIBO Rate” for such Interest Period shall be the Interpolated Screen
Rate.

“Lien”: any mortgage, pledge, hypothecation, security assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having

 

37



--------------------------------------------------------------------------------

substantially the same economic effect as any of the foregoing); provided, that
in no event shall an operating lease in and of itself constitute a Lien.

“Limited Conditionality Incremental Transaction”: as defined in Section 2.23(e).

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Collateral Documents, each Agency Fee
Letter, the Fee Letter, any Notes, any Senior Pari Passu Intercreditor
Agreement, any Senior/Junior Intercreditor Agreement, any Permitted Amendment
and any other document executed and delivered in conjunction with this Agreement
from time to time and designated as a “Loan Document”.

“Loan Parties”: the collective reference to the Borrowers and the Guarantors.

“Loan Party Assets”: for any Loan Party, as of any date of determination, the
total assets of such Loan Party, determined in accordance with GAAP, calculated
on an unconsolidated basis and by excluding all intercompany items other than
ordinary course receivables owed to and payables owed by such Loan Party
(including, without limitation, the value of any investments (whether as equity
or advances) among the Loan Parties and their subsidiaries).

“Loan Party Consolidated EBITDA”: for any period for any Loan Party, the amount
of Consolidated EBITDA attributable to such Loan Party for such period,
calculated on an unconsolidated basis and by excluding all intercompany items
other than ordinary course sales.

“Luxembourg”: the Grand Duchy of Luxembourg or Luxembourg city when the context
so requires.

“Luxembourg Companies Register”: the Luxembourg Register of Commerce and
Companies (R.C.S Luxembourg).

“Luxembourg Loan Party”: any Loan Party whose registered office or place of
central administration is located in Luxembourg.

“Luxembourg Security Documents”: the following Luxembourg law governed pledge
agreements:

(i)       a share pledge agreement made between, amongst others, WH Luxembourg
Holdings S.à R.L., as pledgor, and the Collateral Agent over 100% of the shares
held by WH Luxembourg Holdings S.à R.L. in WHBL Luxembourg S.àr.l.;

(ii)      a share pledge agreement made between, amongst others, WH Luxembourg
Holdings S.à R.L., as pledgor, and the Collateral Agent over 100% of the shares
held by WH Luxembourg Holdings S.à R.L. in Herbalife International Luxembourg
S.àR.L.;

 

38



--------------------------------------------------------------------------------

(iii)       a share pledge agreement made between, amongst others, Herbalife
International Luxembourg S.àR.L., as pledgor, and the Collateral Agent over 100%
of the shares held by Herbalife International Luxembourg S.àR.L. in Herbalife
Africa;

(iv)       a share pledge agreement made between, amongst others, Herbalife
International Luxembourg S.àR.L., as pledgor, and the Collateral Agent over 100%
of the shares held by Herbalife International Luxembourg S.àR.L. in Herbalife
Luxembourg Distribution S.à r.l.;

(v)        a share pledge agreement made between, amongst others, Herbalife
International Luxembourg S.àR.L., as pledgor, and the Collateral Agent over 100%
of the shares held by Herbalife International Luxembourg S.àR.L. in HLF
Luxembourg Distribution S.à r.l.;

(vi)       a share pledge agreement made between, amongst others, WH
Intermediate Holdings Ltd., as pledgor, and the Collateral Agent over 100% of
the shares held by WH Intermediate Holdings Ltd. in HBL Luxembourg Holdings
S.à r.l.;

(vii)       a share pledge agreement made between, amongst others, HBL
Luxembourg Holdings S.à r.l., as pledgor, and the Collateral Agent over 100% of
the shares held by HBL Luxembourg Holdings S.à r.l. in WH Luxembourg Holdings
S.à R.L.;

(viii)       a receivables pledge agreement made between, amongst others, HIL,
as pledgor, and the Collateral Agent, with respect to certain monetary rights
existing under the Intellectual Property License Agreement (as defined in the
Perfection Certificate); and

(ix)         a receivables pledge agreement made between, amongst others, HV
Holdings Ltd., as pledgor, and the Collateral Agent, with respect to certain
monetary rights existing under the Intellectual Property License Agreement (as
defined in the Perfection Certificate).

“Material Adverse Effect”:     a material adverse effect on (a) the business,
financial condition, assets or results of operations, in each case, of the Group
Members, taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their payment obligations under the Loan Documents or (c) the
rights and remedies of the Agents and the Lenders, taken as a whole, under any
Loan Document.

“Material Debt”:     Indebtedness (other than Indebtedness constituting
Obligations), or obligations in respect of one or more Hedge Agreements (other
than to the extent constituting Obligations), of any one or more of any Group
Member in an aggregate principal amount exceeding the greater of (a)
$120.0 million and (b) 5.0% of Consolidated Total Assets. For purposes of
determining Material Debt, the “obligations” of any Group Member in respect of
any Hedge Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that any Group Member would be required to pay
if such Hedge Agreement were terminated at such time.

 

39



--------------------------------------------------------------------------------

“Material Party”:     Parent or any Restricted Subsidiary (other than an
Immaterial Subsidiary).

“Material Real Property”: any fee-owned real property having a fair market value
equal to or in excess of $65.0 million.

“Maturity Date”: with respect to (a) the Revolving Credit Facility, the
applicable Revolving Credit Maturity Date, (b) the Term Loan A Facility, the
Term Loan A Maturity Date and (c) the Term Loan B Facility, the Term Loan B
Maturity Date; provided, that the reference to Maturity Date with respect to any
other Term Loans shall be the final maturity date as specified in the applicable
Incremental Facility Amendment or Replacement Facility Amendment, and with
respect to any Extended Term Loans in respect thereof, shall be the final
maturity date as specified in the applicable Extension Offer.

“Maximum Rate”: as defined in Section 9.17.

“Maximum Tender Condition”: as defined in Section 2.26.

“Minimum Tender Condition”: as defined in Section 2.26.

“MIRE Event”: at any time after the Closing Date, if there are any Mortgaged
Properties at such time, any increase, extension of the maturity or renewal of
any of the Commitments or Loans (including an Incremental Facility Amendment,
Extension Amendment or Replacement Facility Amendment, but excluding for the
avoidance of doubt (a) any continuation or conversion of borrowings, (b) the
making of any Loan, (c) the issuance, creation, renewal or extension of Letters
of Credit).

“MNPI”: any material Nonpublic Information regarding Parent and its Subsidiaries
or the Loans or securities of any of them that has not been disclosed to the
Lenders generally (other than Lenders who elect not to receive such
information). For purposes of this definition “material Nonpublic Information”
shall mean Nonpublic Information with respect to the business of Parent and its
Subsidiaries that would reasonably be expected to be material to a decision by
any Lender to participate in any Dutch Auction or assign or acquire any Term
Loans or to enter into any of the transactions contemplated thereby or would
otherwise be material for purposes of United States Federal and state securities
laws.

“Moody’s”: Moody’s Investor Services, Inc.

“Mortgaged Properties”: the real properties listed on Schedule 1.2 (if any), as
to which the Collateral Agent for the benefit of the Secured Parties shall be
granted a Lien in accordance with Section 5.15 pursuant to the Mortgages and
such other real properties as to which the Collateral Agent for the benefit of
the Secured Parties shall be granted a Lien after the Closing Date pursuant to
Section 5.9.

“Mortgages”: each of the real property mortgages made by any Loan Party in favor
of, or for the benefit of, the Collateral Agent for the benefit of the Secured
Parties, to be in form and substance reasonably satisfactory to the Collateral
Agent and the Borrowers.

 

40



--------------------------------------------------------------------------------

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”:     (a) in connection with any Asset Sale or Recovery
Event, the proceeds thereof received by any Group Member in the form of cash or
Cash Equivalents (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but only as and when received) of such
Asset Sale or Recovery Event, net of the sum of (i) out-of-pocket attorneys’
fees, accountants’ fees and investment banking and advisory fees incurred by any
Group Member in connection with such Asset Sale or Recovery Event,
(ii) principal, premium or penalty, interest and other amounts required to be
paid in respect of Indebtedness secured by a Lien permitted hereunder on any
asset which is the subject of such Asset Sale or Recovery Event (other than any
Lien pursuant to a Collateral Document or a Lien which is expressly pari passu
with or subordinate to the Liens under the Loan Documents) or, in the case of
any Asset Sale or Recovery Event relating to assets of a Non-Loan Party
Subsidiary, principal, premium or penalty, interest and other amounts required
to be paid in respect of Indebtedness of such Non-Loan Party Subsidiary as a
result of such Asset Sale or Recovery Event, (iii) other reasonable
out-of-pocket fees and expenses actually incurred in connection therewith,
(iv) taxes (including sales, transfer, deed or mortgage recording taxes) paid or
reasonably estimated to be payable as a result thereof, (v) in the case of any
Asset Sale or Recovery Event by a Restricted Subsidiary that is not a Wholly
Owned Subsidiary, the pro-rata portion of the Net Cash Proceeds thereof
(calculated without regard to this clause (v)) attributable to minority
interests and not available for distribution to or for the account of a Group
Member that is a Wholly Owned Subsidiary as a result thereof and (vi) any
reserve established in accordance with GAAP (provided, that such reserved
amounts shall be Net Cash Proceeds to the extent and at the time of any reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any such reserve) and (b) in connection with any
issuance or incurrence of any Indebtedness, the cash proceeds received by any
Group Member from such issuance or incurrence, net of reasonable out-of-pocket
attorneys’ fees, investment banking and advisory fees, accountants’ fees,
underwriting discounts and commissions and other customary out-of-pocket fees,
costs and expenses actually incurred in connection therewith (including, in the
case of a Replacement Facility or Permitted Term Loan Refinancing Indebtedness,
any swap breakage costs and other termination costs related to Hedge Agreements
and any other fees and expenses actually incurred in connection therewith), in
each case as determined reasonably and in good faith by a Responsible Officer of
Parent.

“Non-Consenting Lender”: as defined Section 2.21(c).

“Non-Loan Party Subsidiary”: any Restricted Subsidiary of Parent that is not a
Loan Party.

“Nonpublic Information”: information which has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD.

“Note”: any promissory note evidencing any Loan substantially in the form of
Exhibit G.

“Notice of Additional Guarantor”: a Notice of Additional Guarantor, in
substantially the form of Exhibit K hereto.

 

41



--------------------------------------------------------------------------------

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Borrower, whether or not a claim for post-filing or post-petition interest
is allowed or allowable in such proceeding) the Loans, the Reimbursement
Obligations and all other obligations and liabilities of the Loan Parties to the
Agents or to any Lender or any Qualified Counterparty, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit or any Specified Hedge
Agreement, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs or expenses (including all fees, charges and
disbursements of counsel to the Arrangers, to the Agents or to any Lender that
are required to be paid by the Borrowers pursuant hereto) and any Cash
Management Obligations; provided, that (i) obligations of the Term Loan Borrower
or any Restricted Subsidiary under any Specified Hedge Agreement or any Cash
Management Obligations shall be secured and guaranteed pursuant to the
Collateral Documents only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed and (ii) any release of Collateral or
Guarantors effected in the manner permitted by this Agreement or any Collateral
Document shall not require the consent of holders of obligations under Specified
Hedge Agreements or holders of any Cash Management Obligations. Notwithstanding
the foregoing, the “Obligations” of any Loan Party shall not include any
Excluded Swap Obligation of such Loan Party.

“OFAC”: has the meaning assigned to such term in the definition of “Sanctioned
Person.”

“Optional Prepayment Amount”: for any Excess Cash Flow Period, the aggregate
amount of (x) all prepayments of Revolving Loans during such Excess Cash Flow
Period (or, at the option of the Revolver Borrowers, during such Excess Cash
Flow Period and the period in the succeeding Excess Cash Flow Period prior to
the applicable Excess Cash Flow Application Date) to the extent accompanying
permanent optional reductions of the Revolving Credit Commitments, (y) all
optional prepayments (including any premiums and penalties associated therewith)
of the Term Loans during such Excess Cash Flow Period (or, at the option of the
Term Loan Borrower, during such Excess Cash Flow Period and the period in the
succeeding Excess Cash Flow Period prior to the applicable Excess Cash Flow
Application Date) and (z) all optional prepayments (including any premiums and
penalties associated therewith) of any Permitted Credit Agreement Refinancing
Indebtedness or any Incremental Equivalent Debt, in each case that is secured on
a pari passu basis with the Facilities, which payments are permitted to be made
hereunder and made during such Excess Cash Flow Period (or, at the option of the
Term Loan Borrower, during such Excess Cash Flow Period and the period in the
succeeding Excess Cash Flow Period prior to the applicable Excess Cash Flow
Application Date), in each case except to the extent that such prepayments are
funded with the proceeds of incurrences of Indebtedness or the issuances of
Capital Stock; provided, that, with respect to any prepayment of Term Loans, any
Permitted Credit Agreement Refinancing Indebtedness or any Incremental
Equivalent Debt, in each case by any Purchasing Borrower Party pursuant to
Section 9.4 or the corresponding provision in the definitive agreement governing
any Incremental Equivalent Debt, the Optional Prepayment Amount shall include
only the aggregate amount of cash actually paid by such Purchasing Borrower
Party in respect of the principal amount of the Term Loans, Permitted Credit
Agreement Refinancing Indebtedness or

 

42



--------------------------------------------------------------------------------

Incremental Equivalent Debt, as the case may be, so prepaid; provided, further,
that to the extent any such prepayments made after the applicable Excess Cash
Flow Period reduce Excess Cash Flow for such Excess Cash Flow Period, such
prepayments shall not also reduce Excess Cash Flow in the Excess Cash Flow
Period in which they are made.

“Organizational Documents”: with respect to any Person and as applicable, the
certificate of incorporation or formation, memorandum and/or articles of
association, bylaws, limited liability company agreement, limited partnership
agreement or other organizational documents of such Person.

“Other Applicable Indebtedness”: as defined in Section 2.14(b).

“Other Connection Taxes”: with respect to the Agents or any Lender or Issuing
Bank, Taxes imposed as a result of a present or former connection between the
Agents or such Lender or Issuing Bank and the jurisdiction imposing such Tax
(other than a connection arising solely from the Agents or such Lender or
Issuing Bank having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: any and all present or future recording, stamp or documentary,
property, intangible, recording, filing or similar Taxes arising from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.21(b)).

“Other Term Loans”: as defined in Section 2.23(a).

“Overnight Rate”: for any day, (a) with respect to any amount denominated in US
Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the applicable Administrative Agent or the
applicable Issuing Bank, as the case may be, in accordance with banking industry
rules on interbank compensation, and (b) with respect to any amount denominated
in an Alternative Currency, the rate of interest per annum at which overnight
deposits in the applicable Alternative Currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by a branch or Affiliate of the Revolver Administrative
Agent in the applicable offshore interbank market for such currency to major
banks in such interbank market.

“Parent”: as defined in the preamble hereto.

“Parent Group”: Parent and all of its Subsidiaries. For the avoidance of doubt,
any reference to a “member of the Parent Group” shall refer to the Company and
each of its Subsidiaries.

“Parent Obligations Guaranty”: the Guaranty, dated as of the Closing Date, made
by the Restricted Subsidiaries of the Parent that are Loan Parties in favor of
the Collateral Agent, for the

 

43



--------------------------------------------------------------------------------

benefit of the Secured Parties, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Participant”: as defined in Section 9.4(c).

“Participant Register”: as defined in Section 9.4(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“PATRIOT Act”: Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA PATRIOT Act of 2001).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor entity performing similar
functions.

“Perfection Certificate”: a certificate in the form of Exhibit D or any other
form approved by the Collateral Agent.

“Permitted Acquisition”: as defined in Section 6.7(f).

“Permitted Amendment”: any Extension Amendment, Incremental Facility Amendment
or Replacement Facility Amendment.

“Permitted Convertible Indebtedness Call Transaction”: any purchase by Parent of
a call or capped call option (or substantively equivalent derivative
transaction) on Parent’s common stock in connection with the issuance of any
convertible Indebtedness otherwise permitted hereunder, or any refinancing,
refunding, extension or renewal thereof as permitted by Section 6.2(v), and any
sale by Parent of a call option or warrant (or substantively equivalent
derivative transaction) on Parent’s common stock; provided that the purchase
price for the Permitted Convertible Indebtedness Call Transaction does not
exceed the net proceeds from the issuance of such convertible notes issued in
connection with the Permitted Convertible Indebtedness Call Transaction or any
such refinancing, refunding, extension or renewal thereof as permitted by
Section 6.2(v), as applicable.

“Permitted Credit Agreement Refinancing Indebtedness”: in the case of any
(a) Permitted Pari Passu Secured Refinancing Debt, (b) Permitted Junior Secured
Refinancing Debt or (c) Permitted Unsecured Refinancing Debt, in each case,
issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness) in exchange for, or to extend, renew, replace
or refinance, in whole or part, existing Loans or Revolving Credit Commitments
(including any successive Permitted Credit Agreement Refinancing Indebtedness)
(“Refinanced Debt”), such exchanging, extending, renewing, replacing or
refinancing Indebtedness that (i) is in an original aggregate principal amount
not greater than the aggregate principal amount of the Refinanced Debt except by
an amount equal to unpaid accrued or capitalized interest thereon, any
make-whole payments or premium (including tender premium) applicable thereto or
paid in connection therewith, plus upfront fees and original issue discount on

 

44



--------------------------------------------------------------------------------

such exchanging, extending, renewing, replacing or refinancing Indebtedness,
plus other customary fees and expenses in connection with such exchange,
modification, refinancing, refunding, renewal, replacement or extension,
(ii) does not require any scheduled payment of principal (including pursuant to
a sinking fund obligation) or mandatory redemption or redemption at the option
of the holders thereof or similar prepayment (other than customary offers to
purchase upon an asset sale or change of control), the maturity date of such
Indebtedness is not prior to the maturity date of the applicable Refinanced Debt
and, in the case of a refinancing of Term Loans, the Weighted Average Life to
Maturity of such Indebtedness is not shorter than the Weighted Average Life to
Maturity of the applicable Refinanced Debt, (iii) has terms and conditions
(other than (x) as provided in the foregoing clause (ii), (y) interest rate,
fees, funding discounts and other pricing terms, liquidation preferences, call
protection periods, prepayment or other premiums, optional prepayment terms and
redemption terms (subject to the foregoing clause (ii)) and subordination terms
and (z) covenants (including any financial maintenance covenants added for the
benefit of any lenders or investors providing such Indebtedness) or other
provisions to the extent (1) also added for the benefit of any existing Lenders
or (2) applicable only to periods after the then Latest Maturity Date at the
time of incurrence of such Indebtedness) that are, when taken as a whole, not
materially more favorable (as determined by the Borrowers in good faith) to the
lenders or investors providing such Indebtedness than those set forth in the
Loan Documents are to the Lenders holding such Refinanced Debt, (iv) is
guaranteed only by such Person that is also a Guarantor and (v) the proceeds of
which are used to repay (in the case of Refinanced Debt consisting of Loans),
defease or satisfy and discharge such Refinanced Debt and pay all accrued
interest, fees and premiums (if any) in connection therewith; provided that, in
the case of Refinanced Debt consisting of Revolving Credit Loans, the Revolving
Credit Commitments shall be permanently reduced on a dollar-for-dollar basis, in
each case substantially concurrently with the issuance, incurrence or obtaining
of such Permitted Credit Agreement Refinancing Indebtedness.

“Permitted Cure Securities”: Capital Stock of Parent issued (in the form of
common equity and/or preferred stock having terms reasonably acceptable to the
Revolver Administrative Agent) to fund the Cure Amount in connection with the
Cure Right.

“Permitted Debt Exchange”: as defined in Section 2.26.

“Permitted Debt Exchange Notes”: as defined in Section 2.26.

“Permitted Debt Exchange Offer”: as defined in Section 2.26.

“Permitted Holders”: (a) (1) Carl C. Icahn and his siblings, his and their
respective spouses and descendants (including stepchildren and adopted children)
and the spouses of such descendants (including stepchildren and adopted
children) (collectively, the “Family Group”); (2) any trust, estate,
partnership, corporation, company, limited liability company or unincorporated
association or organization (each an “Entity” and collectively “Entities”)
Controlled by one or more members of the Family Group, including without
limitation any funds managed by any member of the Family Group that are acting
in concert with the Family Group; (3) any Entity over which one or more members
of the Family Group, directly or indirectly, have rights that, either legally or
in practical effect, enable them to make or veto significant management
decisions with

 

45



--------------------------------------------------------------------------------

respect to such Entity, whether pursuant to the constituent documents of such
Entity, by contract, through representation on a board of directors or other
governing body of such Entity, through a management position with such Entity or
in any other manner (such rights hereinafter referred to as “Veto Power”); (4)
the estate of any member of the Family Group; (5) any trust created (in whole or
in part) by any one or more members of the Family Group; (6) any individual or
Entity who receives an interest in any estate or trust listed in clauses (4) or
(5), to the extent of such interest; (7) any trust or estate, substantially all
the beneficiaries of which (other than charitable organizations or foundations)
consist of one or more members of the Family Group; (8) any organization
described in Section 501(c) of the Code, over which any one or more members of
the Family Group and the trusts and estates listed in clauses (4), (5) and
(7) have direct or indirect Veto Power, or to which they are substantial
contributors (as such term is defined in Section 507 of the Code); (9) any
organization described in Section 501(c) of the Code of which a member of the
Family Group is an officer, director or trustee; or (10) any Entity, directly or
indirectly (a) owned or Controlled by or (b) a majority of the economic
interests in which are owned by, or are for or accrue to the benefit of, in
either case, any Person or Persons identified in clauses (1) through (9) above;
and (b) HBL Swiss Financing GmbH, HBL Luxembourg Holdings S.à r.l., WH
Luxembourg Holdings S.à R.L., Herbalife International Luxembourg S.à R.L., and
WH Intermediate Holdings LTD (and their respective successors) in connection
with any purchases and/or holdings of Parent’s common equity interests permitted
hereunder, to the extent, in the case of this clause (b), (x) immediately before
and after giving effect to any such purchases, the Loan Parties shall have been
in compliance with the requirements of Section 5.14 determined on a Pro Forma
Basis and (y) such Persons are Wholly Owned Subsidiaries of Parent. For the
purposes of this definition of Permitted Holders, (I) “Control” of a Person
means the power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise and
(II) for the avoidance of doubt, in addition to any other Person or Persons that
may be considered to possess Control, (x) a partnership shall be considered
Controlled by a general partner or managing general partner thereof, (y) a
limited liability company shall be considered Controlled by a managing member of
such limited liability company and (z) a trust or estate shall be considered
Controlled by any trustee, executor, personal representative, administrator or
any other Person or Persons having authority over the control, management or
disposition of the income and assets therefrom.

“Permitted Junior Secured Refinancing Debt”: Indebtedness incurred by the Term
Loan Borrower in the form of one or more series of secured notes or loans;
provided, that, (i) such Indebtedness is, in each case, secured by Collateral on
a junior basis to the Liens securing the Obligations and is not secured by any
property or assets of Parent or any Subsidiary of Parent other than property or
assets constituting Collateral, (ii) such Indebtedness constitutes Permitted
Credit Agreement Refinancing Indebtedness, (iii) the security agreements
relating to such Indebtedness are not materially more favorable (as determined
in good faith by Parent) to the lenders or investors thereunder than the
Collateral Documents and (iv) a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to a Senior/Junior
Intercreditor Agreement or such other customary intercreditor arrangements
reasonably satisfactory to the Collateral Agent. Permitted Junior Secured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

46



--------------------------------------------------------------------------------

“Permitted Liens”: the collective reference to (i) in the case of Collateral
other than Pledged Equity Interests and Material Real Property, Liens permitted
by Section 6.3, (ii) in the case of Collateral consisting of Material Real
Property, Liens of the type described in Sections 6.3(a), 6.3(b), 6.3(e) and
6.3(f) and (iii) in the case of Collateral consisting of Pledged Equity
Interests, non-consensual Liens permitted by Section 6.3 and Liens permitted by
any of Sections 6.3(h), 6.3(j), 6.3(l), 6.3(s)(ii), 6.3(t), 6.3(v) (other than
Liens on the Capital Stock of any Borrower), 6.3(w), 6.3(dd) and 6.3(ff).

“Permitted Pari Passu Secured Refinancing Debt”: Indebtedness incurred by the
Term Loan Borrower in the form of one or more series of senior secured loans or
senior secured notes; provided, that (i) such Indebtedness is secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Obligations and is not secured by any property or assets of Parent or
any Subsidiary of Parent other than the Collateral, (ii) such Indebtedness
constitutes Permitted Credit Agreement Refinancing Indebtedness, (iii) the
security agreements relating to such Indebtedness are not materially more
favorable (as determined in good faith by Parent) to the lenders or investors
thereunder than the Collateral Documents and (iv) a Senior Representative acting
on behalf of the holders of such Indebtedness shall have become party to a
Senior/Junior Intercreditor Agreement or other customary intercreditor
arrangements reasonably satisfactory to the Collateral Agent. Permitted Pari
Passu Secured Refinancing Debt will include any Registered Equivalent Notes
issued in exchange therefor.

“Permitted Refinancing”: with respect to any Indebtedness of any Person, any
refinancing, refunding, renewal, replacement, defeasance, discharge or extension
of such Indebtedness (each, a “refinancing”, with “refinanced” having a
correlative meaning); provided, that (a) the aggregate principal amount (or
accreted value, if applicable) does not exceed the then outstanding aggregate
principal amount (or accreted value, if applicable) of the Indebtedness so
refinanced, except by an amount equal to all unpaid accrued or capitalized
interest thereon, any make-whole payments or premium (including tender premium)
applicable thereto or paid in connection therewith, any swap breakage costs and
other termination costs related to Hedge Agreements, plus upfront fees and
original issue discount on such refinancing Indebtedness, plus other customary
fees and expenses in connection with such refinancing, (b) other than in the
case of a refinancing of purchase money Indebtedness and Capital Lease
Obligations, such refinancing has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
refinanced, (c) the borrower/issuer under such refinancing is the same Person
that is the borrower/issuer under the Indebtedness being so refinanced and the
other Persons that are (or are required to be) obligors under such refinancing
are not more expansive than the Persons that are (or are required to be)
obligors under the Indebtedness being so refinanced, except that any Guarantor
may be an obligor thereof if otherwise permitted by this Agreement, (d) in the
event such Indebtedness being so refinanced is (i) contractually subordinated in
right of payment to the Obligations, such refinancing shall contain
subordination provisions that are substantially the same (as determined in good
faith by Parent) as those in effect prior to such refinancing or are not
materially less favorable, taken as a whole (as determined in good faith by
Parent), to the Secured Parties than those contained in the Indebtedness being
so refinanced or are otherwise reasonably acceptable to the applicable
Administrative Agent (provided that, in the case of the Convertible Notes, any
refinancing thereof shall not be required to contain subordination provisions to
the extent the Indebtedness that

 

47



--------------------------------------------------------------------------------

refinances such Convertible Notes is unsecured) or (ii) secured by a junior
permitted lien on the Collateral (or portion thereof) and/or subject to
intercreditor arrangements for the benefit of the Lenders, in the case of this
clause (ii) such refinancing shall be unsecured or secured by a junior permitted
lien on the Collateral (or portion thereof), and subject to intercreditor
arrangements on substantially the same terms (as determined in good faith by
Parent) as those in effect prior to such refinancing or on terms not materially
less favorable, taken as a whole, to the Secured Parties than those in respect
of the Indebtedness being so refinanced or on such other terms reasonably
acceptable to the applicable Administrative Agent, (e) such refinancing does not
provide for the granting or obtaining of collateral security from, or obtaining
any lien on any assets of, any Person, other than collateral security obtained
from Persons that provided (or were required to provide) collateral security
with respect to Indebtedness being so refinanced (so long as the assets subject
to such liens were or would have been required to secure the Indebtedness so
refinanced) (provided, that additional Persons that would have been required to
provide collateral security with respect to the Indebtedness being so refinanced
may provide collateral security with respect to such refinancing and any
Guarantor may provide collateral security otherwise permitted by this Agreement
that is junior to the Liens under the Collateral Documents on terms not
materially less favorable to the Lenders (as determined in good faith by Parent)
than those set forth in the Intercreditor Agreements) and (f) in the event such
Indebtedness being so refinanced is Junior Debt or is incurred under
Section 6.2(d) or (g), the terms of such refinancing, as compared to the
Indebtedness being so refinanced, are, when taken as a whole, not materially
less favorable to the Secured Parties as compared to the Indebtedness being so
refinanced (other than (x) with respect to interest rates, fees, funding
discounts and other pricing terms, liquidation preferences, prepayment or other
premiums, call protection periods, subordination terms and optional prepayment
and redemption provisions and (y) terms applicable only after the then Latest
Maturity Date (as determined on the date of incurrence of such Indebtedness))
(in each case, as determined in good faith by Parent).

“Permitted Term Loan Refinancing Indebtedness”: (a) Permitted Pari Passu Secured
Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt and
(c) Permitted Unsecured Refinancing Debt and, in each case, any Permitted
Refinancing thereof.

“Permitted Unsecured Refinancing Debt”: Indebtedness incurred by the Term Loan
Borrower in the form of one or more series of unsecured notes or loans;
provided, that (i) such Indebtedness is not secured by any property or assets of
any Group Member and (ii) such Indebtedness constitutes Permitted Credit
Agreement Refinancing Indebtedness. Permitted Unsecured Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.

“Person”: an individual, partnership, corporation, exempted company, person,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, Governmental Authority or other
entity of whatever nature. Any division of a limited liability company shall
constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, Restricted Subsidiary, Unrestricted
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

 

48



--------------------------------------------------------------------------------

“Plan”: any employee benefit plan that is subject to ERISA and in respect of
which any Borrower or a Commonly Controlled Entity is or, if such plan were
terminated, would under Section 4062 or Section 4069 of ERISA be deemed to be an
“employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 9.1.

“Pledge Agreement”: the Pledge Agreement between WH Luxembourg Holdings S.à R.L.
and the Collateral Agent.

“Pledged Debt”: as defined in the Security Agreement.

“Pledged Equity Interests”: as defined in the Security Agreement.

“Prime Rate”: for any day, the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. for such day or, if The Wall Street
Journal ceases to quote such rate, the highest per annum interest rate published
by the Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate for such day or, if such
rate is no longer quoted therein, any similar rate quoted therein (as determined
by the Administrative Agent) or any similar release by the Federal Reserve Board
(as determined by the Administrative Agent), in each case, for such day. Each
change in the Prime Rate shall be effective on the date that such change is
effective.

“Private Lender Information”: as defined in Section 9.1.

“Pro Forma Balance Sheet”: as defined in Section 3.1(a)(i).

“Pro Forma Basis”: with respect to compliance with any test or covenant or
calculation of any ratio hereunder, the determination or calculation of such
test, covenant or ratio (including in connection with Pro Forma Transactions) in
accordance with Section 1.5.

“Pro Forma Financial Statements”: as defined in Section 4.1(c)(iii).

“Pro Forma Transaction”: (a) the Transactions, (b) any incurrence or repayment
of Indebtedness (other than for working capital purposes or in the ordinary
course of business), the making of any Restricted Payment pursuant to
Section 6.6(d) or (n), any Investment that results in a Person becoming a
Restricted Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition
or any Disposition that results in a Restricted Subsidiary ceasing to be a
Subsidiary or any Investment constituting an acquisition of assets constituting
a business unit, line of business or division of another Person or any
Disposition of a business unit, line of business or division of a Group Member,
in each case whether by merger, consolidation, amalgamation or otherwise and
(c) any restructuring or cost saving, operational change or business
rationalization initiative or other initiative.

“Process Agent”: as defined in Section 9.9(e).

 

49



--------------------------------------------------------------------------------

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender”: as defined in Section 9.1.

“Public Lender Information”: as defined in Section 9.1.

“Purchasing Borrower Party”: Parent or any Restricted Subsidiary of Parent that
becomes an Eligible Assignee pursuant to Section 9.4.

“Qualified Capital Stock”: Capital Stock that is not Disqualified Capital Stock.

“Qualified Counterparty”: with respect to any Specified Hedge Agreement or Cash
Management Obligations, any counterparty thereto that, at the time such
Specified Hedge Agreement or Cash Management Obligations were entered into or,
in the case of a Specified Hedge Agreement or Cash Management Obligations, as
the case may be, existing on the Closing Date, was an Agent, a Lender or an
Affiliate of any of the foregoing, regardless of whether any such Person shall
thereafter cease to be an Agent, a Lender or an Affiliate of any of the
foregoing.

“Qualifying Bids”: as defined in Section 2.12(f)(iii).

“Qualifying Lender”: as defined in Section 2.12(f)(iv).

“Ratio-Based Incremental Facility”: as defined in Section 2.23(a).

“Recovery Event”: any settlement of, or payment in respect of, any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Reference Rate”: (a) with respect to the Loans comprising each Eurodollar
Borrowing for each day during each Interest Period with respect thereto, a rate
per annum equal to the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing and (b) with respect to any ABR Loan, the Alternate Base Rate.

“Refinancing”: has the meaning given in the Preliminary Statements.

“Refinancing Indebtedness”: with respect to any Indebtedness, any other
Indebtedness incurred in connection with a Permitted Refinancing of such
Indebtedness.

“Register”: as defined in Section 9.4(b)(iv).

“Registered Equivalent Notes”: with respect to any notes originally issued in a
Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

50



--------------------------------------------------------------------------------

“Regulation”: as defined in Section 3.22.

“Regulation FD”: Regulation FD as promulgated by the SEC under the Exchange Act,
as in effect from time to time.

“Regulation H”: Regulation H of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Revolver Borrowers to
reimburse each Issuing Bank pursuant to Section 2.7(e) for amounts drawn under
Letters of Credit issued by such Issuing Bank.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate amount of Net Cash Proceeds received by any Group Member in connection
therewith that are not applied to prepay the Term Loans as a result of the
delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale (other than a Specified Sale and Leaseback
Transaction) or Recovery Event in respect of which the Term Loan Borrower has
delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that a Group Member intends and expects to use all or a portion of the
amount of Net Cash Proceeds of an Asset Sale or Recovery Event to restore,
rebuild, repair, construct, improve, replace or otherwise acquire assets useful
in the business of a Group Member.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to restore, rebuild, repair,
construct, improve, replace or otherwise acquire assets useful in Parent’s or a
Restricted Subsidiary’s business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date that is 365 days after the date of such Reinvestment
Event (or, if a Group Member shall have entered into a legally binding
commitment prior to the date that is 365 days after such Reinvestment Event to
restore, rebuild, repair, construct, improve, replace or otherwise acquire
assets useful in the applicable Group Member’s business with the applicable
Reinvestment Deferred Amount, the later of (x) the date that is 365 days after
the date of such Reinvestment Event and (y) the date that is 180 days after the
date on which such commitment became legally binding) and (b) the date on which
the Term Loan Borrower shall have determined not to restore, rebuild, repair,
construct, improve, replace or otherwise acquire assets useful in the applicable
Group Member’s business with all or any portion of the relevant Reinvestment
Deferred Amount.

“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, partners, members,
trustees, managers, controlling persons, agents, advisors and other
representatives of such Person and such Person’s Affiliates and the respective
successors and permitted assigns of each of the foregoing.

 

51



--------------------------------------------------------------------------------

“Release”: any actual or threatened release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into or through the environment or within any building, structure,
facility or fixture.

“Relevant Reference Period”: with respect to any action or determination under
this Agreement, the Test Period then most recently ended for which financial
statements have been delivered pursuant to Section 5.1(a) or 5.1(b) immediately
preceding the date on which the action for which such calculation is being made
shall occur or the determination is being made (or, prior to the first delivery
of the financial statements pursuant to Section 5.1(a) or 5.1(b), the Test
Period ended December 31, 2018).

“Replacement Facility”: as defined in Section 2.24(a).

“Replacement Facility Amendment”: as defined in Section 2.24(c).

“Replacement Facility Closing Date”: as defined in Section 2.24(c).

“Replacement Revolving Credit Commitments”: as defined in Section 2.24(d).

“Replacement Revolving Credit Facility”: as defined in Section 2.24(a).

“Replacement Term Loans”: as defined in Section 2.24(a).

“Reply Amount”: as defined in Section 2.12(f)(ii).

“Reply Discount Price”: as defined in Section 2.12(f)(ii).

“Reportable Event”: any of the “reportable events” set forth in Section 4043(c)
of ERISA or the regulations issued thereunder, with respect to a Plan, other
than those events as to which notice is waived pursuant to DOL Reg. Part 4043.

“Repricing Event”:     (a) any prepayment, repayment, refinancing, substitution
or replacement of all or a portion of the Term B Loans with the proceeds of, or
any conversion of Term B Loans into, any new or replacement tranche of term
loans (including new Term B Loans under this Agreement) having an “effective
yield” (taking into account interest rate margin and benchmark floors, recurring
fees and all upfront or similar fees or original issue discount (amortized over
the shorter of (x) the Weighted Average Life to Maturity of such term loans and
(y) four years), but excluding any bona fide arrangement, underwriting,
structuring, syndication or other fees payable in connection therewith that are
not shared ratably with all lenders or holders of such new or replacement term
loans in their capacities as lenders or holders of such new or replacement term
loans) less than the “effective yield” applicable to the Term B Loans
(determined on the same basis as provided in the preceding parenthetical) and
(b) any amendment (including pursuant to a replacement term loan as contemplated
by Section 9.2) to the Term B Loans or any tranche thereof that, directly or
indirectly, reduces the “effective yield” (determined on the same basis as
provided in the second parenthetical in the preceding clause (a)) applicable to
the Term B Loans.

 

52



--------------------------------------------------------------------------------

“Required Lender Consent Items”: as defined in Section 9.4(f).

“Required Lenders”: at any time, the holders of more than 50.0% of (a) until the
Closing Date, the Commitments and (b) thereafter, the sum of (i) the aggregate
unpaid principal amount of the Term Loans then outstanding and (ii) the Total
Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Credit Exposure; provided
that the Aggregate Exposure and Commitments of any Defaulting Lender shall be
disregarded in making any determination under this definition.

“Required Pro Rata Facility Lenders”: at any time, with respect to the Term Loan
A Facility and the Revolving Credit Facility taken together, Lenders holding
greater than 50% of (x) the then aggregate unpaid principal amount of the Loans
held by all Lenders under such Facilities and (y) the aggregate undrawn
Commitments of all Lenders under such Facilities (provided that, for purposes
hereof, no Defaulting Lender shall be included in (a) the Lenders holding such
amount of the Loans or having such amount of Commitments or (b) determining the
aggregate unpaid principal amount of the Loans outstanding under such Facilities
or the aggregate unfunded Commitments under such Facilities.

“Required Revolving Lenders”: at any time, the holders of more than 50% of the
sum of the Total Revolving Credit Commitments then in effect or, if the
Revolving Credit Commitments have been terminated, the Total Revolving Credit
Exposure; provided that (i) the Revolving Credit Exposure and Revolving Credit
Commitment of any Defaulting Lender shall be disregarded in making any
determination under this definition and (ii) at any time that there are three
(3) or more Revolving Credit Lenders, “Required Revolving Lenders” shall include
not less than three (3) Revolving Credit Lenders.

“Required Term A Lenders”: at any time, the holders of more than 50% of the sum
of the aggregate unpaid principal amount of the Term A Loans held by all Lenders
under the Term Loan A Facility, or, if no such principal amount is then
outstanding, Lenders having greater than 50% of the aggregate Commitments under
such Facility; provided that the Aggregate Exposure of any Defaulting Lender
shall be disregarded in making any determination under this definition.

“Required Term B Lenders”: at any time, the holders of more than 50% of the sum
of the aggregate unpaid principal amount of the Term B Loans held by all Lenders
under the Term Loan B Facility, or, if no such principal amount is then
outstanding, Lenders having greater than 50% of the aggregate Commitments under
such Facility; provided that the Aggregate Exposure of any Defaulting Lender
shall be disregarded in making any determination under this definition.

“Required Term Lenders”: at any time, the holders of more than 50% of the sum of
the aggregate unpaid principal amount of the Term Loans held by all Lenders
under the Term Loan Facilities, or, if no such principal amount is then
outstanding, Lenders having greater than 50% of the aggregate Commitments under
such Facility; provided that the Aggregate Exposure of any Defaulting Lender
shall be disregarded in making any determination under this definition.

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable

 

53



--------------------------------------------------------------------------------

to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.

“Requirement of Tax Law”: as to any Person, any law, treaty, rule or regulation
or determination of an arbitrator or a court or other Governmental Authority
relating to Taxes, in each case applicable to or binding upon such Person or any
of its Property or to which such Person or any of its Property is subject.

“Responsible Officer”: as to any Person, the chief executive officer, president,
chief financial officer, chief accounting officer or treasurer of such Person,
but in any event, with respect to financial matters, the chief financial
officer, chief accounting officer or treasurer of such Person. Unless otherwise
qualified, all references to a “Responsible Officer” shall refer to a
Responsible Officer of Parent.

“Restricted Asset Sale Proceeds”: in respect of a Foreign Asset Sale, an amount
equal to the Net Cash Proceeds attributable thereto if and solely to the extent
that the repatriation of such Net Cash Proceeds to any Group Member, or the
inclusion of such Net Cash Proceeds in the calculation of Net Cash Proceeds for
purposes of calculating any prepayment requirement under Section 2.14(b)
(a) would result in material adverse Tax consequences to Parent or any
Subsidiary of Parent, as reasonably determined by Parent or (b) would be
prohibited or restricted by applicable law, rule or regulation, in each case as
determined in good faith by Parent.

“Restricted ECF”: with respect to any Excess Cash Flow Period, an amount equal
to the unrepatriated Excess Cash Flow attributable to any Foreign Subsidiary if
and solely to the extent that the repatriation of such attributable Excess Cash
Flow to any Group Member, or the inclusion of such Excess Cash Flow in Excess
Cash Flow for purposes of calculating any prepayment requirement under
Section 2.14(c) (a) would result in adverse Tax consequences to Parent or any
Subsidiary of Parent of more than a de minimis amount, as reasonably determined
by Parent or (b) would be prohibited or restricted by applicable law, rule or
regulation, in each case, as determined in good faith by Parent.

“Restricted Payments”: as defined in Section 6.6.

“Restricted Recovery Event Proceeds”: in respect of a Foreign Recovery Event, an
amount equal to the Net Cash Proceeds attributable thereto if and solely to the
extent that the repatriation of such Net Cash Proceeds, or the inclusion of such
Net Cash Proceeds in the calculation of Net Cash Proceeds for purposes of
calculating any prepayment requirement under Section 2.14(b) (a) would result in
material adverse Tax consequences to Parent or any Subsidiary of Parent, as
reasonably determined by Parent or (b) would be prohibited or restricted by
applicable law, rule or regulation, in each case as determined in good faith by
Parent.

“Restricted Subsidiary”: any Subsidiary of Parent other than an Unrestricted
Subsidiary. For the avoidance of doubt, each Borrower (other than Parent) is as
of the date hereof and shall remain for all purposes of this Agreement a
Restricted Subsidiary.

“Retained Asset Sale Proceeds”: as defined in Section 2.14(b).

 

54



--------------------------------------------------------------------------------

“Return Bid”: as defined in Section 2.12(f)(ii).

“Returns”: with respect to any Investment, any dividends, interest,
distributions, return of capital and other amounts received or realized in
respect of such Investment.

“Revaluation Date”: (a) with respect to any Revolving Credit Loan, each of the
following: (i) each date of a Borrowing of a Eurodollar Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurodollar Loan
denominated in an Alternative Currency pursuant to Section 2.9, and (iii) such
additional dates as the Revolver Administrative Agent shall determine or the
Required Revolving Lenders shall require; and (b) with respect to any Letter of
Credit, each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the applicable Issuing Bank under any Letter
of Credit denominated in an Alternative Currency and (iv) such additional dates
as the Revolver Administrative Agent or the applicable Issuing Bank shall
determine or the Required Revolving Lenders shall require.

“Revolver Administrative Agent”: as defined in the preamble hereto.

“Revolver Borrowers”: as defined in the preamble hereto.

“Revolving Commitment Fee Rate”: the rate per annum equal to 0.50% on the
undrawn portion of the Revolving Credit Commitments (excluding any Revolving
Credit Commitments of Defaulting Lenders, except to the extent such Revolving
Credit Commitments are reallocated to Lenders that are not Defaulting Lenders).

“Revolving Credit Borrowing”: a Borrowing comprised of Revolving Credit Loans.

“Revolving Credit Commitments” as to any Revolving Credit Lender, the obligation
of such Revolving Credit Lender, if any, to make Revolving Credit Loans pursuant
to Section 2.4(a), and to participate in Letters of Credit pursuant to
Section 2.7, expressed as an amount representing the maximum aggregate permitted
amount of such Revolving Credit Lender’s Revolving Credit Exposure hereunder, in
an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Credit Commitment” opposite such Revolving Credit
Lender’s name on Schedule 2.1, or, as the case may be, in the Assignment and
Assumption pursuant to which such Revolving Credit Lender became a party hereto,
in each case as the same may be changed from time to time pursuant to the terms
hereof. The original aggregate amount of the total Revolving Credit Commitments
on the Closing Date is $250.0 million.

“Revolving Credit Exposure”: at any time, with respect to any Lender, the sum of
such Lender’s Revolving Credit Loans and its LC Exposure at such time.

“Revolving Credit Facility”: as defined in the definition of “Facility” and
including, as appropriate, any Extensions thereof and any Replacement Revolving
Credit Facility.

“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that is the holder of Revolving Credit Loans.

 

55



--------------------------------------------------------------------------------

“Revolving Credit Loan”: a Loan made by a Revolving Credit Lender pursuant to
Section 2.4. Each Revolving Credit Loan shall be a Eurodollar Loan or an ABR
Loan.

“Revolving Credit Maturity Date”: with respect to (a) Revolving Credit
Commitments (including, for the avoidance of doubt, any Incremental Revolving
Increases) that have not been extended pursuant to Section 2.25, August 16,
2023; provided that “Revolving Credit Maturity Date” with respect to the
Revolving Commitments shall mean the date that is 182 days prior to the
scheduled maturity date of the 2014 Convertible Notes if (i) the aggregate
principal amount of the 2014 Convertible Notes outstanding on such date exceeds
$350.0 million and (ii) either (x) the First Lien Net Leverage Ratio as of such
date is greater than 1.50:1.00 or (y) the Total Net Leverage Ratio as of such
date is greater than 3.50:1.00, (b) with respect to Extended Revolving Credit
Commitments, the final maturity date therefor as specified in the applicable
Extension Offer accepted by the respective Revolving Credit Lender or Revolving
Credit Lenders and (c) with respect to any commitments under a Replacement
Revolving Credit Facility, the final maturity date therefor specified in the
applicable Replacement Facility Amendment.

“Sanctioned Countries” means, at any time, a country or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, any Person that is the target of
Sanctions, including (a) any Person listed in any Sanctions-related list of
designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury (“OFAC”) or the U.S. Department of State, by the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom or other relevant Governmental Authority, (b) any Person
operating from, organized, or resident in a Sanctioned Country, or (c) any
Person 50% or more owned or, where relevant under applicable Sanctions,
controlled by any such Person or Persons or acting for or on behalf of such
Person or Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by relevant Governmental Authorities,
including, but not limited those administered by the U.S. government through
OFAC, or the U.S. Department of State, the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom.

“S&P”: Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“Sale and Leaseback Transaction”: as defined in Section 6.10.

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Secured Parties”: collectively, the Administrative Agents, the Collateral
Agent, the Lenders, the Issuing Banks, each Qualified Counterparty, each
co-agent or sub-agent appointed by an Agent from time to time pursuant to
Section 8.2, the Indemnitees and the other Persons the

 

56



--------------------------------------------------------------------------------

Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.

“Securities Act”: the Securities Act of 1933.

“Security Agreement”: the Security Agreement among HII, the Term Loan Borrower
and each Guarantor that is a Domestic Subsidiary, substantially in the form of
Exhibit A.

“Senior Notes”: the unsecured senior notes of HII and the TL Borrower due 2026
in an aggregate principal amount of $400.0 million issued on or prior to the
Closing Date pursuant to the Senior Notes Indenture.

“Senior Notes Indenture”: the Indenture dated as of the Closing Date, relating
to the Senior Notes, among HII and the TL Borrower, as co-issuers, MUFG Union
Bank, N.A., as trustee, the Guarantors from time to time party thereto (as
defined therein), together with all instruments and other agreements in
connection therewith, as amended, supplemented or otherwise modified from time
to time in accordance with the terms thereof, to the extent not prohibited under
the Loan Documents.

“Senior Pari Passu Intercreditor Agreement”: a pari passu intercreditor
agreement between or among the Agents and one or more Senior Representatives for
holders of Indebtedness secured by any of the Collateral on an equal priority
basis with the Obligations substantially in the form of Exhibit F-2 hereto.

“Senior/Junior Intercreditor Agreement”: an intercreditor agreement
substantially in the form of Exhibit F-1 hereto.

“Senior Representative”: with respect to any series of Permitted Pari Passu
Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt,
Incremental Equivalent Debt or other Indebtedness permitted to be secured by the
Collateral under this Agreement, the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.

“Solvent”: with respect to any Person, as of any date of determination, (a) the
fair value of the assets of such Person exceeds the amount of all debts and
liabilities of such Person, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of such Person is greater than the
amount that will be required to pay the probable liability of the debts and
other liabilities of such Person, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) such Person has not
incurred and does not intend to incur, or believe that it will incur, debts or
other liabilities, including current obligations, beyond its ability to pay such
debts or other liabilities as they become due (whether at maturity or
otherwise); (d) such Person is not engaged in, and is not about to be engaged
in, business for which it has unreasonably small capital; and (e) in respect of
a Luxembourg Loan Party, such Person is

 

57



--------------------------------------------------------------------------------

not in a state of cessation of payments (cessation de paiements) and has not
lost its commercial creditworthiness. For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
For purposes of this definition, the amount of any contingent, unliquidated and
disputed claim and any claim that has not been reduced to judgment at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Special Notice Currency”: at any time an Alternative Currency, other than the
currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Change of Control”: a “Change of Control” or like event as defined in
the agreement or agreements governing any Material Debt.

“Specified Event of Default”: any Event of Default under Section 7.1(a) or
7.1(f).

“Specified Hedge Agreements”: any Hedge Agreement entered into or assumed by any
Loan Party and any Qualified Counterparty and designated by the Qualified
Counterparty and the Borrowers in writing to the Collateral Agent as a
“Specified Hedge Agreement”.

“Specified Prepayment”: as defined in Section 6.8.

“Specified Representations”: the representations and warranties with respect to
the Borrowers and the Guarantors set forth in this Agreement under
(i) Section 3.3(a); (ii) the first two sentences and the last two sentences of
Section 3.4; (iii) Section 3.5 (but only in respect of violations or defaults
under Organizational Documents of the Loan Parties); (iv) Section 3.10; (v)
Section 3.12; (vi) Section 3.17(a), (c) and (d) (subject to (x) Permitted Liens
and (y) in the case of priority, any Senior Pari Passu Intercreditor Agreement,
any Senior/Junior Intercreditor Agreement and any other intercreditor
arrangements required to be entered into pursuant to this Agreement); (vii)
Section 3.18; and (viii) Section 3.19.

“Specified Sale and Leaseback Transaction”: as defined in Section 6.10.

“Spot Rate”: for a currency means the rate determined by the Revolver
Administrative Agent or the applicable Issuing Bank, as applicable, to be the
rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 8:00 a.m. on the date
two Business Days prior to the date as of which the foreign exchange computation
is made; provided that the Revolver Administrative Agent or the applicable
Issuing Bank may obtain such spot rate from another financial institution
designated by the Revolver Administrative Agent or the applicable Issuing Bank
if the Person acting in such capacity does not have as of the date of

 

58



--------------------------------------------------------------------------------

determination a spot buying rate for any such currency; and provided further
that the applicable Issuing Bank may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the applicable Administrative Agent is subject with respect to
the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurodollar Liabilities” in Regulation D of the Board). Such reserve percentage
shall include those imposed pursuant to such Regulation D. Eurodollar Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subject Class”: as defined in Section 2.12(f)(i).

“Subsequent Required Guarantor”: as defined in Section 5.9(c).

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the Board of Directors of such corporation, partnership or other
entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of Parent.

“Subsidiary Guarantor”: each Subsidiary of Parent, other than any Borrower or an
Excluded Subsidiary (but including any Discretionary Guarantor).

“Surety Bonds”: surety bonds for which any Group Member is liable that were
obtained to secure performance commitments of any Group Member.

“Swap Obligation”: with respect to any Loan Party, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Syndication Agent”: Jefferies, Rabobank, Citizens, Citi, Fifth Third, Mizuho,
Capital One, National Association and Comerica Securities as syndication agents
for the the Facilities.

“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholdings), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Borrowing”: any Borrowing of Term Loans.

 

59



--------------------------------------------------------------------------------

“Term A Loan”: as defined in Section 2.1.

“Term Loan A Agent”: as defined in the preamble hereto.

“Term Loan A Commitment”: as to any Lender, the obligation of such Lender, if
any, to make a Term A Loan to the Term Loan Borrower hereunder in a principal
amount not to exceed the amount set forth under the heading “Term Loan A
Commitment” opposite such Lender’s name on Schedule 2.1. The original aggregate
amount of the Term Loan A Commitments as of the Closing Date is $250.0 million.

“Term Loan A Facility”: as defined in the definition of “Facility”.

“Term Loan A Installment Date”: as defined in Section 2.3.

“Term Loan A Lenders”: each Lender that has a Term Loan A Commitment or is the
holder of a Term A Loan.

“Term Loan A Maturity Date”: August 16, 2023; provided that “Term Loan A
Maturity Date” with respect to Term A Loans shall mean the date that is 182 days
prior to the scheduled maturity date of the 2014 Convertible Notes if (i) the
aggregate principal amount of the 2014 Convertible Notes outstanding on such
date exceeds $350.0 million and (ii) either (x) the First Lien Net Leverage
Ratio as of such date is greater than 1.50:1.00 or (y) the Total Net Leverage
Ratio as of such date is greater than 3.50:1.00.

“Term Loan A Percentage”: with respect to any Lender on any Term Loan A
Installment Date, the percentage which the aggregate principal amount of such
Lender’s Term A Loans then outstanding and subject to repayment pursuant to
Section 2.3 on such date constitutes of the aggregate principal amount of the
Term A Loans of all Term Loan A Lenders then outstanding and subject to
repayment pursuant to Section 2.3 on such date.

“Term Loan Administrative Agents”: as defined in the preamble hereto.

“Term B Loan”: as defined in Section 2.1.

“Term Loan B Agent”: as defined in the preamble hereto.

“Term Loan B Commitment”: as to any Lender, the obligation of such Lender, if
any, to make a Term B Loan to the Term Loan Borrower hereunder in a principal
amount not to exceed the amount set forth under the heading “Term Loan B
Commitment” opposite such Lender’s name on Schedule 2.1. The original aggregate
amount of the Term Loan B Commitments as of the Closing Date is $750.0 million.

“Term Loan B Facility”: as defined in the definition of “Facility”.

“Term Loan B Installment Date”: as defined in Section 2.3.

 

60



--------------------------------------------------------------------------------

“Term Loan B Lenders”: each Lender that has a Term Loan B Commitment or is the
holder of a Term B Loan.

“Term Loan B Maturity Date”: August 18, 2025; provided that “Term Loan B
Maturity Date” with respect to Term B Loans shall mean the date that is (A) 91
days prior to the scheduled maturity date of the 2014 Convertible Notes if
(i) the aggregate principal amount of the 2014 Convertible Notes outstanding on
such date exceeds $350.0 million and (ii) either (x) the First Lien Net Leverage
Ratio as of such date is greater than 1.50:1.00 or (y) the Total Net Leverage
Ratio as of such date is greater than 3.50:1.00 or (B) 91 days prior to the
scheduled maturity date of the 2018 Convertible Notes if (i) the aggregate
principal amount of the 2018 Convertible Notes outstanding on such date exceeds
$350.0 million and (ii) either (x) the First Lien Net Leverage Ratio as of such
date is greater than 1.50:1.00 or (y) the Total Net Leverage Ratio as of such
date is greater than 3.50:1.00.

“Term Loan B Percentage”: with respect to any Lender on any Term Loan B
Installment Date, the percentage which the aggregate principal amount of such
Lender’s Term B Loans then outstanding and subject to repayment pursuant to
Section 2.3 on such date constitutes of the aggregate principal amount of the
Term B Loans of all Term Loan B Lenders then outstanding and subject to
repayment pursuant to Section 2.3 on such date.

“Term Loan Borrower” as defined in the preamble hereto.

“Term Loan Borrower Obligations Guaranty”: the Guaranty, dated as of the Closing
Date, made by the Parent and its Restricted Subsidiaries that are Loan Parties
(other than (i) the Term Loan Borrower and (ii) any such Restricted Subsidiaries
that are Excluded U.S. Guarantors pursuant to clause (b) of the definition
thereof) in favor of the Collateral Agent, for the benefit of the Secured
Parties, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Term Loan Facility”: the Term Loan A Facility, the Term Loan B Facility, an
Incremental Term Loan A Facility, an Incremental Term Loan B Facility or a
Replacement Facility consisting of Term Loans.

“Term Loans”: Term A Loans, Term B Loans as well as any term loans made pursuant
to this Agreement (including for the avoidance of doubt, any Incremental Term A
Loans, Incremental Term B Loans, Replacement Term Loans and Extended Term Loans,
if any).

“Term Loan Lender”: any Lender that is the holder of Term Loans.

“Test Period”: on any date of determination, the period of four consecutive
fiscal quarters of Parent then most recently ended, taken as one accounting
period.

“Total Leverage Ratio”: as of any date of determination, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA of Parent and
its Restricted Subsidiaries for the Relevant Reference Period.

 

61



--------------------------------------------------------------------------------

“Total Net Leverage Ratio”: as of any date of determination, the ratio of
(a) Consolidated Total Net Debt on such day to (b) Consolidated EBITDA of Parent
and its Restricted Subsidiaries for the Relevant Reference Period.

“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.

“Total Revolving Credit Exposure”: at any time, the aggregate amount of the
Revolving Credit Exposure of all Revolving Credit Lenders outstanding at such
time.

“Transaction Costs”: all fees (including original issue discount), costs and
expenses incurred by any Group Member in connection with the Transactions.

“Transactions”: the collective reference to (a) the execution, delivery and
performance by the Borrowers and each other Loan Party of this Agreement and
each other Loan Document required to be delivered hereunder, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder, (b) the Refinancing and (c) the payment of the Transaction Costs.

“Type”: when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” or “Uniform Commercial Code”: the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“United States” and “US”: the United States of America.

“Unrestricted Cash”: as of any date of determination, the aggregate amount of
all cash and Cash Equivalents on the consolidated balance sheet of the Group
Members that is not “restricted” for purposes of GAAP; provided, however, that
the aggregate amount of Unrestricted Cash shall not (i) exceed $250.0 million,
(ii) include any cash or Cash Equivalents that are subject to a Lien (other than
any Lien in favor of the Collateral Agent or in favor of the institution holding
such cash or Cash Equivalents so long as not securing Indebtedness for borrowed
money) or (iii) include any cash or Cash Equivalents that are restricted by
contract, law or material adverse tax consequences from being applied to repay
any Funded Debt.

“Unrestricted Subsidiary”: any Subsidiary of Parent (other than any other
Borrower or the direct parent company of any Borrower) designated by the Board
of Directors of Parent as an Unrestricted Subsidiary pursuant to Section 5.13
subsequent to the date hereof, until such Person ceases to be an Unrestricted
Subsidiary of Parent in accordance with Section 5.13. For the

 

62



--------------------------------------------------------------------------------

avoidance of doubt, no Subsidiary will be an Unrestricted Subsidiary unless it
is also an Unrestricted Subsidiary under the Senior Notes Indenture.

“US Dollar Equivalent”: on any date of determination, (a) with respect to any
amount in US Dollars, such amount, and (b) with respect to any amount in a
Foreign Currency, the equivalent in US Dollars of such amount, determined by the
applicable Administrative Agent using the Exchange Rate with respect to such
Foreign Currency at the time in effect for such amount.

“US Dollars” and “$”: lawful currency of the United States.

“US IP Security Agreements”: the collective reference to each Intellectual
Property Security Agreement required to be entered into and delivered pursuant
to the terms of this Agreement and the Security Agreement, in each case, in
substantially the form of Exhibits A, B and C to the Security Agreement.

“US Loan Party”: any Loan Party that is a US Person.

“US Person”: any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“US Tax Compliance Certificate”: as defined in Section 2.19(e)(ii)(B)(3).

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal (excluding
nominal amortization), including payment at final maturity, in respect thereof,
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than (a) directors’ qualifying shares and (b) nominal
shares issued to foreign nationals to the extent required by applicable
Requirements of Law) is owned by such Person directly and/or through other
Wholly Owned Subsidiaries.

“Withholding Agent”: any Loan Party or the applicable Administrative Agent, as
applicable.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2        Other Definitional Provisions.

 

63



--------------------------------------------------------------------------------

(a)       Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.

(b)       As used herein and in the other Loan Documents, unless otherwise
specified herein or in such other Loan Document:

(i)        the words “hereof”, “herein” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Documents as a
whole and not to any particular provision of thereof;

(ii)       Section, Schedule and Exhibit references refer to (A) the appropriate
Section, Schedule or Exhibit in this Agreement or (B) to the extent such
references are not present in this Agreement, to the Loan Document in which such
reference appears;

(iii)      the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

(iv)      the word “will” shall be construed to have the same meaning and effect
as the word “shall”;

(v)       the word “incur” shall be construed to mean incur, create, issue,
assume or become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings);

(vi)      unless the context requires otherwise, the word “or” shall be
construed to mean “and/or”;

(vii)     unless the context requires otherwise, (A) any reference to any Person
shall be construed to include such Person’s legal successors and permitted
assigns, (B) any reference to any law or regulation shall refer to such law or
regulation as amended, modified or supplemented from time to time, and any
successor law or regulation, (C) the words “asset” and “property” shall be
construed to have the same meaning and effect, and (D) references to agreements
(including this Agreement) or other Contractual Obligations shall be deemed to
refer to such agreements or Contractual Obligations as amended, restated,
amended and restated, supplemented or otherwise modified from time to time (in
each case, to the extent not otherwise prohibited hereunder); and

(viii)   capitalized terms not otherwise defined herein and that are defined in
the UCC shall have the meanings therein described.

(c)       In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.

 

64



--------------------------------------------------------------------------------

(d)       The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

(e)       The expressions “payment in full”, “paid in full” and any other
similar terms or phrases when used herein with respect to the Obligations shall
mean the Discharge of Secured Obligations.

(f)       The expression “refinancing” and any other similar terms or phrases
when used herein shall include any exchange, refunding, renewal, replacement,
defeasance, discharge or extension.

(g)       Notwithstanding anything to the contrary contained in this Agreement
or the other Loan Documents, if the LIBO Rate is not available at any time for
any reason, then the LIBO Rate for such Interest Period shall be a comparable or
successor floating rate that is, at such time, (x) broadly accepted by the
syndicated loan market for loans denominated in Dollars in lieu of the LIBO Rate
as determined by the applicable Administrative Agent with the consent of the
Borrowers, or (y) if no such broadly accepted comparable successor rate exists
at such time, a successor index rate as the applicable Administrative Agent may
determine with the consent of the Borrowers; provided that, in the case of
clause (y), any such successor rate shall become effective at 5:00 p.m. (New
York City time) on the fifth Business Day after such Administrative Agent shall
have posted such proposed successor rate to all Lenders unless, prior to such
time, Lenders comprising the Required Lenders have delivered to such
Administrative Agent written notice that such Required Lenders do not accept
such amendment; provided further that (i) any such successor rate shall be
applied by such Administrative Agent in a manner consistent with market practice
and (ii) to the extent such market practice is not administratively feasible for
such Administrative Agent, such successor rate shall be applied in a manner as
otherwise reasonably determined by such Administrative Agent in consultation
with the Borrowers.

Without prejudice to the generality of any provision of this Agreement, to the
extent this Agreement relates to a Luxembourg Loan Party, a reference to: (i) a
winding-up, administration or dissolution includes, without limitation,
bankruptcy (faillite), insolvency, liquidation, composition with creditors
(concordat préventif de la faillite), moratorium or reprieve from payment
(sursis de paiement), controlled management (gestion contrôlée), general
settlement with creditors, reorganization or similar laws affecting the rights
of creditors generally; (ii) a receiver, administrative receiver, administrator,
trustee, custodian, sequestrator, conservator or similar officer appointed for
the reorganization or liquidation of the business of a person includes, without
limitation, a juge délégué, commissaire, juge-commissaire, mandataire ad hoc,
administrateur provisoire, liquidateur or curateur; (iii) a lien or security
interest includes any hypothèque, nantissement, gage, privilège, sûreté réelle,
droit de rétention and any type of security in rem (sûreté réelle) or agreement
or arrangement having a similar effect and any transfer of title by way of
security; (iv) creditors process means an executory attachment (saisie
exécutoire) or conservatory attachment (saisie conservatoire); (v) a guarantee
includes any garantie which is independent from the debt to which it relates and
excludes any suretyship (cautionnement) within the meaning of Articles 2011 and
seq. of the Luxembourg Civil Code; (vi) by-laws or

 

65



--------------------------------------------------------------------------------

constitutional documents includes its up-to-date (restated) articles of
association (statuts coordonnés); and (vii) a director or a manager includes an
administrateur or a gérant.

1.3         Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Credit Loan”, “Term A Loan”, “Term B Loan”, “Term Loan” or “Extended Term Loan”)
or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar
Term Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Credit Borrowing” or a “Term Loan Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Term Loan
Borrowing”). Any reference to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale or transfer, or similar term, set forth herein
shall be deemed to apply to a division of or by a limited liability company, or
an allocation of assets to a series of a limited liability company, as if it
were a merger, transfer, consolidation, amalgamation, consolidation, assignment,
sale or transfer, or similar term, as applicable.

1.4         Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time (provided, that
(i) notwithstanding anything to the contrary herein, all accounting or financial
terms used herein shall be construed, and all financial computations pursuant
hereto shall be made, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any other Financial Accounting Standard
having a similar effect) to value any Indebtedness or other liabilities of
Parent or any Subsidiary at “fair value”, as defined therein, and (ii) for
purposes of determinations of the First Lien Net Leverage Ratio, the Total
Leverage Ratio, the Total Net Leverage Ratio and the Fixed Charge Ratio, GAAP
shall be construed as in effect on the Closing Date). In the event that any
Accounting Change shall occur and such change results in a change in the method
of calculation of financial covenants, standards or terms in this Agreement,
then upon the written request of Parent or the applicable Administrative Agent,
Parent, the applicable Administrative Agent and the Lenders shall enter into
good faith negotiations in order to amend such provisions of this Agreement so
as to equitably reflect such Accounting Change with the desired result that the
criteria for evaluating the Parent’s financial condition shall be the same after
such Accounting Change as if such Accounting Change had not occurred; provided,
that such Accounting Change shall be disregarded for purposes of this Agreement
until the effective date of such amendment. “Accounting Change” refers to
(i) any change in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants, (ii) the
adoption by Parent of IFRS or (iii) any change in the application of accounting
principles adopted by Parent from time to time which change in application is
permitted by GAAP. Notwithstanding anything to the contrary above or in the
definitions of Capital Lease Obligations or Capital Expenditures, in the event
of a change under GAAP (or the application thereof) requiring all or certain
operating leases to be capitalized, only those leases that would result in
Capital Lease Obligations or Capital Expenditures on the Closing Date (assuming
for purposes hereof that they were in existence on the Closing Date) hereunder
shall be considered capital leases hereunder and all calculations and
deliverables under this Agreement or any other Loan Document shall be made in
accordance therewith.

 

66



--------------------------------------------------------------------------------

1.5         Pro Forma Calculations. (a) Notwithstanding anything to the contrary
herein, the Fixed Charge Coverage Ratio, the First Lien Net Leverage Ratio and
the Total Net Leverage Ratio shall be calculated in the manner prescribed by
this Section 1.5; provided, that notwithstanding anything to the contrary in
clause (b) or (c) of this Section 1.5, when calculating Total Net Leverage Ratio
for the purposes of the ECF Percentage of Excess Cash Flow, the events described
in this Section 1.5 that occurred subsequent to the end of the applicable Test
Period, other than consummation of the Transactions, shall not be given pro
forma effect.

(b)       For purposes of calculating the First Lien Net Leverage Ratio, Total
Net Leverage Ratio, Total Leverage Ratio and the Fixed Charge Coverage Ratio,
Pro Forma Transactions (and the incurrence or repayment of any Indebtedness in
connection therewith) that have been made (i) during the Relevant Reference
Period or (ii) subsequent to such period and prior to or simultaneously with the
event with respect to which the calculation of any such ratio is being made
shall be calculated on a pro forma basis assuming that all such Pro Forma
Transactions (and any increase or decrease in Consolidated EBITDA and the
component financial definitions used therein attributable to any Pro Forma
Transaction) had occurred on the first day of the Relevant Reference Period (it
being understood and agreed that Consolidated Interest Expense of such Person
attributable to interest on any Indebtedness bearing floating interest rates,
for which pro forma effect is being given, shall be computed on a pro forma
basis as if the rates that would have been in effect during the period for which
pro forma effect is being given had been actually in effect during such
periods). If since the beginning of any Relevant Reference Period any Person
that subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into Parent or any of its Restricted Subsidiaries since the
beginning of Relevant Reference Period shall have made any Pro Forma Transaction
that would have required adjustment pursuant to this Section 1.5, then the First
Lien Net Leverage Ratio, Total Net Leverage Ratio and Total Leverage Ratio shall
be calculated to give pro forma effect thereto in accordance with this
Section 1.5.

(c)       In addition, for purposes of calculating the Fixed Charge Coverage
Ratio, (1) the Consolidated EBITDA attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownerships
therein) disposed of prior to the date of calculation, shall be excluded; and
(2) the Fixed Charges attributable to discontinued operations, as determined in
accordance with GAAP, and operations or businesses (and ownership interests)
disposed of prior to the date of calculation, shall be excluded, but only to the
extent that the obligations giving rise to such Fixed Charges will not be
obligations of the specified Person or any of its Restricted Subsidiaries
following the date of calculation.

(d)       Whenever pro forma effect is to be given to a Pro Forma Transaction,
the pro forma calculations shall be made in good faith by a Responsible Officer
of Parent and shall include, without duplication, adjustment for the
Consolidated EBITDA (as determined in good faith by Parent) represented by any
Person or line of business acquired or disposed of and for the avoidance of
doubt, any adjustments relating to Pro Forma Transactions provided for under
clause (a)(x) of the definition of Consolidated EBITDA.

1.6         Classification of Permitted Items.

 

67



--------------------------------------------------------------------------------

(a)       For purposes of determining compliance at any time with Sections 6.2,
6.3, 6.5, 6.6, 6.7, 6.8, 6.11 or 6.12, in the event that any Lien, Investment,
Indebtedness, Disposition, Restricted Payment, Contractual Obligation,
encumbrance or restriction or payment, prepayment, repurchase, redemption,
defeasance or amendment, modification or other change in respect of Indebtedness
meets the criteria of more than one of the categories of transactions permitted
pursuant to any clause of such Sections 6.2, 6.3, 6.5, 6.6, 6.7, 6.8, 6.11 or
6.12, such transaction (or portion thereof) at any time shall be permitted under
one or more of such clauses as determined by the Borrowers in their sole
discretion at such time of determination.

For purposes of determining compliance at any time with Section 6.7, any
Investments made under Section 6.7(r) may be reclassified, as Parent elects from
time to time, as incurred under Section 6.7(l), in each case, so long as the
ratios and other requirements of such clauses are satisfied as of the date of
determination.

(b)       Notwithstanding anything to the contrary herein, with respect to any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio (any such amounts or transactions, the “Fixed Amounts”) substantially
concurrently with any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of this Agreement that requires
compliance with a financial ratio (including any First Lien Net Leverage Ratio
test, any Fixed Charge Coverage Ratio test any Total Leverage Ratio test or any
Total Net Leverage Ratio test) (any such amounts, the “Incurrence-Based
Amounts”), it is understood and agreed that the Fixed Amounts shall be
disregarded in the calculation of the financial ratio or test applicable to any
substantially concurrent utilization of the Incurrence-Based Amounts.

1.7         Rounding. Any financial ratios required to be satisfied in order for
a specific action to be permitted under this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

1.8         Currency Equivalents Generally.

(a)       For purposes of determining compliance with Sections 6.2, 6.3 and 6.7
with respect to any amount of Indebtedness or Investment in a currency other
than US Dollars, no Default shall be deemed to have occurred solely as a result
of changes in rates of currency exchange occurring after the time such
Indebtedness or Investment is incurred, made or acquired (so long as such
Indebtedness or Investment, at the time incurred, made or acquired, was
permitted hereunder).

(b)       For purposes of determining the First Lien Net Leverage Ratio, the
Total Leverage Ratio, the Total Net Leverage Ratio and the Fixed Charge Coverage
Ratio, amounts denominated in a currency other than US Dollars will be converted
to US Dollars at the currency exchange rates used in preparing Parent’s
financial statements corresponding to the Test Period with respect to the
applicable date of determination and will, in the case of Indebtedness, reflect

 

68



--------------------------------------------------------------------------------

the currency translation effects, determined in accordance with GAAP, of Hedge
Agreements permitted hereunder for currency exchange risks with respect to the
applicable currency in effect on the date of determination of the US Dollar
Equivalent of such Indebtedness.

1.9           Exchange Rates; Currency Equivalents.

(a)       The Revolver Administrative Agent or the applicable Issuing Bank, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating US Dollar Equivalent amounts of Borrowings and Letters of
Credit denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Loan Parties hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
US Dollars) for purposes of the Loan Documents shall be such US Dollar
Equivalent amount as so determined by the Revolver Administrative Agent or the
applicable Issuing Bank, as applicable.

(b)       Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurodollar Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in US Dollars, but such Borrowing, Eurodollar Loan
or Letter of Credit is denominated in an Alternative Currency, such amount shall
be the relevant Alternative Currency Equivalent of such US Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Revolver Administrative Agent or the
applicable Issuing Bank, as the case may be.

1.10         Additional Alternative Currencies.

(a)       The Borrowers may from time to time request that Eurodollar Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than US Dollars) that is
readily available and freely transferable and convertible into US Dollars. In
the case of any such request with respect to the making of Eurodollar Loans,
such request shall be subject to the approval of the Revolver Administrative
Agent and all Revolving Credit Lenders; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Revolver Administrative Agent and the applicable Issuing
Bank.

(b)       Any such request shall be made to the Revolver Administrative Agent
not later than 8:00 a.m., ten (10) Business Days prior to the date of the
desired Borrowing or Letter of Credit issuance (or such other time or date as
may be agreed by the Revolver Administrative Agent and, in the case of any such
request pertaining to Letters of Credit, the applicable Issuing Bank, in its or
their sole discretion). In the case of any such request pertaining to Eurodollar
Loans, the Revolver Administrative Agent shall promptly notify each Revolving
Credit Lender thereof; and in the case of any such request pertaining to Letters
of Credit, the Revolver Administrative Agent shall promptly notify the Issuing
Banks thereof. Each Revolving Credit Lender (in the case of any

 

69



--------------------------------------------------------------------------------

such request pertaining to Eurodollar Loans) or the Issuing Banks (in the case
of a request pertaining to Letters of Credit) shall notify the Revolver
Administrative Agent, not later than 8:00 a.m., five (5) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurodollar Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

(c)       Any failure by a Revolving Credit Lender or an Issuing Bank, as the
case may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Lender or such
Issuing Bank, as the case may be, to permit Eurodollar Loans to be made or to
issue Letters of Credit in such requested currency. If the Revolver
Administrative Agent and all the Revolving Credit Lenders consent to making
Eurodollar Loans in such requested currency, the Revolver Administrative Agent
shall so notify the Revolver Borrowers and such currency shall thereupon be
deemed for all purposes to be an Alternative Currency hereunder for purposes of
any Revolver Borrowings of Eurodollar Loans; and if the Revolver Administrative
Agent and an Issuing Bank consent to the issuance of Letters of Credit in such
requested currency, the Revolver Administrative Agent shall so notify the
Revolver Borrowers and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Letter of Credit
issuances by such Issuing Bank. If the Revolver Administrative Agent shall fail
to obtain consent to any request for an additional currency under this
Section 1.10, the Revolver Administrative Agent shall promptly so notify the
Revolver Borrowers.

(d)       If, after the designation by the Revolving Credit Lenders of any
currency as an Alternative Currency, any change in currency controls or exchange
regulations or any change in the national or international financial, political
or economic conditions are imposed in the country in which such currency is
issued, result in, in the reasonable opinion of the Required Revolving Lenders
(in the case of any Revolving Credit Loans to be denominated in an Alternative
Currency) or any Issuing Bank (in the case of any Letter of Credit to be
denominated in an Alternative Currency), (i) such currency no longer being
readily available, freely transferable and convertible into US Dollars, (ii) a
US Dollar Equivalent is no longer readily calculable with respect to such
currency, (iii) providing such currency is impracticable for the Revolving
Credit Lenders or (iv) no longer a currency in which the Required Revolving
Lenders are willing to make such extensions of credit hereunder (each of (i),
(ii), (iii), and (iv) a “Disqualifying Event”), then the Revolver Administrative
Agent shall promptly notify the Revolving Credit Lenders and the Revolver
Borrowers, and such country’s currency shall no longer be an Alternative
Currency until such time as the Disqualifying Event(s) no longer exist. Within,
five (5) Business Days after receipt of such notice from the Revolver
Administrative Agent, the Revolver Borrowers shall repay all Revolving Credit
Loans in such currency to which the Disqualifying Event applies or convert such
Revolving Credit Loans into the US Dollar Equivalent of Revolving Credit Loans
in US Dollars, subject to the other terms contained herein.

1.11         Change of Currency.

(a)       Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in

 

70



--------------------------------------------------------------------------------

accordance with the EMU Legislation). If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

(b)       Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agents may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c)       Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agents may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1         Term Loan Commitments. Subject to the terms and conditions hereof,
(a) the Term Loan A Lenders severally agree to make term loans (“Term A Loans”)
to the Term Loan Borrower on the Closing Date in US Dollars in an amount for
each Term Loan A Lender not to exceed the amount of the Term Loan A Commitment
of such Lender and (b) the Term Loan B Lenders severally agree to make term
loans (“Term B Loans” and together with Term A Loans, “Term Loans” and each, a
“Term Loan”, as the context may require) to the Term Loan Borrower on the
Closing Date in US Dollars in an amount for each Term Loan B Lender not to
exceed the amount of the Term Loan B Commitment of such Lender. Each Term Loan
may from time to time be Eurodollar Loans or ABR Loans, as determined by the
Term Loan Borrower and notified to the applicable Term Loan Administrative Agent
in accordance with Sections 2.2 and 2.9. The Borrowers other than Term Loan
Borrower shall not be co-obligors or have any joint liability for such Loans
(except to the extent that any liability is derived by the other Borrowers as
Guarantors of the Obligations of the Term Loan Borrower).

2.2         Procedure for Term Loan Borrowing. The Term Loan Borrower shall
deliver to the applicable Term Loan Administrative Agent a Borrowing Request,
not later than 11:00 a.m., New York City time, one Business Day before the
anticipated Closing Date requesting that the applicable Term Loan Lenders make
the applicable Term Loans on the Closing Date. The Borrowing Request must
specify (i) the applicable Facility and the principal amount of the applicable
Term Loans to be borrowed, (ii) the requested date of the Borrowing (which shall
be a Business Day), (iii) the Type of Term Loans to be borrowed, (iv) in the
case of a Eurodollar Borrowing, the initial Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period” and (v) the location and number of the Term Loan Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.8. Upon receipt of such Borrowing Request, the
applicable Term Loan Administrative

 

71



--------------------------------------------------------------------------------

Agent shall promptly notify each applicable Term Loan Lender thereof. Not later
than 10:00 a.m., New York City time (or, if later, promptly following the
satisfaction of the conditions precedent to the initial extension of credit
hereunder set forth in Section 4.1), on the Closing Date each Term Loan Lender
shall make available to the applicable Term Loan Administrative Agent an amount
in immediately available funds equal to the applicable Term Loans to be made by
such Lender. Such Term Loan Administrative Agent shall make available to the
Term Loan Borrower the aggregate of the amounts made available to such Term Loan
Administrative Agent by such Term Loan Lenders, in like funds as received by
such Term Loan Administrative Agent.

2.3         Repayment of Term Loans.

(a)       The Term A Loan of each Term Loan A Lender shall be repaid in
consecutive quarterly installments on the last day of each fiscal quarter of
Parent or, if such date is not a Business Day, on the last Business Day of such
fiscal quarter ending nearest to such date (each, a “Term Loan A Installment
Date”), each of which shall be in an aggregate annual amount equal to such
Lender’s Term Loan A Percentage multiplied by the amount equal to (1) 5.00% of
the aggregate principal amount of the Term Loan A Facility on the Closing Date
commencing on December 31, 2018 and ending on September 30, 2020, (2) 7.50% of
the aggregate principal amount of the Term Loan A Facility commencing on
December 31, 2020 and ending on September 30, 2022 and (3) 10.00% of the
aggregate principal amount of the Term Loan A Facility commencing on
December 31, 2022 and ending on August 16, 2023; provided, that the final
principal repayment installment of the Term A Loan repaid on the Term Loan A
Maturity Date, shall be, in any event, in an amount equal to the aggregate
principal amount of all Term A Loans outstanding on such date.

(b)       The Term B Loan of each Term Loan B Lender shall be repaid in
consecutive quarterly installments on the last day of each fiscal quarter of
Parent or, if such date is not a Business Day, on the last Business Day of such
fiscal quarter ending nearest to such date (each, a “Term Loan B Installment
Date”), commencing on December 31, 2018, each of which shall be in an aggregate
annual amount equal to such Lender’s Term Loan B Percentage multiplied by the
amount equal to 1.00% of the aggregate principal amount of the Term Loan B
Facility on the Closing Date; provided, that the final principal repayment
installment of the Term B Loans repaid on the Term Loan B Maturity Date, shall
be, in any event, in an amount equal to the aggregate principal amount of all
Term B Loans outstanding on such date.

2.4         Revolving Credit Commitments. Subject to the terms and conditions
set forth herein, each Revolving Credit Lender severally agrees to make
revolving credit loans (each, a “Revolving Credit Loan”) to the Revolver
Borrowers from time to time during the Availability Period in US Dollars or one
or more Alternative Currencies (such agreement not to be unreasonably withheld)
in an aggregate principal amount at any one time outstanding that will not
(after giving effect to any concurrent use of the proceeds thereof to repay LC
Disbursements) result in (i) such Revolving Credit Lender’s Revolving Credit
Exposure exceeding such Revolving Credit Lender’s Revolving Credit Commitment or
(ii) the Total Revolving Credit Exposure exceeding the total Revolving Credit
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Revolver Borrowers may borrow, prepay and reborrow
Revolving Credit Loans during the Availability Period. Revolving Credit Loans
may be

 

72



--------------------------------------------------------------------------------

ABR Loans or Eurodollar Loans, as further provided herein. The Revolving Credit
Loans made to a Revolver Borrower shall be the sole and several liability of
that Borrower, and the other Borrowers shall not be co-obligors or have any
joint liability for such Loans (except to the extent that any liability is
derived by the other Borrowers as Guarantors of the Obligations of that Revolver
Borrower).

2.5         Loans and Borrowings. (a) Each Revolving Credit Loan shall be made
as part of a Borrowing consisting of Revolving Credit Loans made by the
Revolving Credit Lenders ratably in accordance with their respective Revolving
Credit Commitments. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder.

(b)       Subject to Section 2.16, (i) each Term Borrowing shall be comprised
entirely of (A) ABR Loans or (B) Eurodollar Loans as the Term Loan Borrower may
request in accordance herewith and (ii) each Revolving Credit Borrowing shall be
comprised entirely of (A) ABR Loans or (B) Eurodollar Loans as the applicable
Revolver Borrowers may request in accordance herewith; provided, that each
Revolving Credit Borrowing denominated in an Alternative Currency shall be
comprised entirely of Eurodollar Loans. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided, that any exercise of such option shall not
affect the obligation of the applicable Lender to make such Loan and the
obligation of the applicable Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c)       At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $500,000; provided that a
Revolving Credit Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Revolving Credit Commitments under the applicable
Revolving Credit Facility or that is required to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.7(e). Borrowings of more than one
Type and Class may be outstanding at the same time; provided, that there shall
not, at any time, be more than a total of (x) five Eurodollar Borrowings with
respect to each Term Loan Facility outstanding and (y) six Eurodollar Borrowings
with respect to the Revolving Credit Facility outstanding.

(d)       Notwithstanding any other provision of this Agreement, the applicable
Borrowers shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the applicable Maturity Date for such Borrowing.

2.6         Requests for Revolving Credit Borrowing. To request a Revolving
Credit Borrowing, the Revolver Borrowers shall notify the Revolver
Administrative Agent of such request by email (a) in the case of a Eurodollar
Borrowing denominated in US Dollars, not later than 1:00 p.m., New York City
time, three (3) Business Days before the date of the proposed Borrowing (other
than Eurodollar Borrowings to be incurred on the Closing Date which notice may
be given one (1) Business Day prior to the Closing Date) (b) in the case of a
Eurodollar

 

73



--------------------------------------------------------------------------------

Borrowing denominated in an Alternative Currency, not later than 1:00 p.m.,
New York City time, four (4) Business Days (or five (5) Business Days in the
case of a Special Notice Currency) before the date of the proposed Borrowing
(other than Eurodollar Borrowings to be incurred on the Closing Date which
notice may be given one (1) Business Day prior to the Closing Date) or (c) in
the case of an ABR Borrowing, not later than 12:00 p.m., New York City time, on
the date of the proposed Borrowing. Each such email Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, facsimile or other
electronic transmission as agreed to by the Revolver Administrative Agent, to
the Revolver Administrative Agent of a written Borrowing Request in a form
approved by the Revolver Administrative Agent and signed by the Revolver
Borrowers. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.5:

(i)        the aggregate amount and currency of the requested Borrowing;

(ii)       the date of such Borrowing, which shall be a Business Day;

(iii)      in the case of a Borrowing denominated in US Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(iv)     in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)      the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.8.

If no election as to the Type of Revolving Credit Borrowing is specified, then
the requested Revolving Credit Borrowing shall be (A) in the case of a Borrowing
denominated in US Dollars, an ABR Borrowing or (B) in the case of a Borrowing
denominated in an Alternative Currency, a Eurodollar Borrowing. If no Interest
Period is specified with respect to any requested Eurodollar Revolving Credit
Borrowing, then the Revolver Borrowers shall be deemed to have selected an
Interest Period of one month’s duration. If no currency is specified with
respect to any Eurodollar Borrowing, then the applicable Revolver Borrowers
shall be deemed to have requested a Borrowing in US Dollars. If a Borrowing
Request fails to specify the identity of the applicable Revolver Borrower, then
the Loans so requested shall be made to the Revolver Borrower submitting such
Borrowing Request; provided, however, that in the case of a failure to identify
the applicable Borrower in the case of a request for a continuation of Revolving
Credit Loans, such Loans shall be continued as Loans made to the Borrower to
which such Loans were initially made. No Revolving Credit Loan may be converted
into or continued as a Loan denominated in a different currency, but instead
must be prepaid in the original currency of such Loan and reborrowed in the
other currency. Promptly following receipt of a Borrowing Request in accordance
with this Section, the Revolver Administrative Agent shall advise each Revolving
Credit Lender of the relevant Facility or Facilities of the details thereof and
of the amount of such Revolving Credit Lender’s Loan to be made as part of the
requested Revolving Credit Borrowing.

2.7         Letter of Credit. (a) General.

 

74



--------------------------------------------------------------------------------

(i)           Subject to the terms and conditions set forth herein, each Issuing
Bank, in reliance on the agreements of the Revolving Credit Lenders set forth in
Section 2.7(d), agrees to issue trade and standby Letters of Credit (which must
be denominated in US Dollars or an Alternative Currency) for the account of any
Revolver Borrower or the account of any Revolver Borrower for the benefit of any
Restricted Subsidiary, in each case on any Business Day during the applicable
Availability Period in such form as may be approved from time to time by such
Issuing Bank; provided, that no Issuing Bank shall have any obligation to issue
any Letter of Credit if:

(A)       after giving effect to such issuance (i) the LC Exposure with respect
to Letters of Credit would exceed the LC Sublimit, (ii) the Total Revolving
Credit Exposure would exceed the total Revolving Credit Commitments, (iii) the
LC Exposure of such Issuing Bank would exceed the LC Percentage of such Issuing
Bank or (iv) solely to the extent of the Issuing Banks on the Closing Date, the
amount of the LC Exposure attributable to the Letters of Credit issued by such
Issuing Banks would exceed their Applicable Percentage on the Closing Date;

(B)       any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any Law applicable to such Issuing Bank
or any directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or direct
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
(for which such Issuing Bank is not otherwise compensated hereunder);

(C)       the expiry date of such requested Letter of Credit would occur after
the date that is three (3) Business Days prior to the Revolving Credit Maturity
Date, unless all the Lenders have approved such expiry date; or

(D)       the issuance of such Letter of Credit would violate any policies of
the applicable Issuing Bank applicable to letters of credit generally.

(ii)            An Issuing Bank shall be under no obligation to amend any Letter
of Credit if (A) such Issuing Bank would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

Additionally, no Issuing Bank shall be under any obligation to issue or renew
any Letter of Credit if the Letter of Credit is to be denominated in a currency
other than US Dollars or an Alternative Currency. Subject to the terms and
conditions set forth herein, any Revolver Borrower may request the issuance of
Letters of Credit for its own account or for its own account for the benefit of
any

 

75



--------------------------------------------------------------------------------

Restricted Subsidiary, in a form reasonably acceptable to the Revolver
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period (but not later than the date that is 30
days prior to the Revolving Credit Maturity Date). In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the applicable Revolver Borrower to, or entered into by such
Revolver Borrower with, the applicable Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b)       Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Revolver Borrower
shall hand deliver or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Revolver Administrative Agent (at least
three (3) Business Days (or such shorter period as may be agreed by the
applicable Issuing Bank and the Revolver Administrative Agent) in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the currency in which such Letter
of Credit is to be denominated, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by an Issuing Bank, the applicable
Revolver Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
applicable Revolver Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (x) the
LC Exposure shall not exceed the LC Sublimit and (y) the Total Revolving Credit
Exposure shall not exceed the total Revolving Credit Commitments.

(c)       Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one (1) year after the
date of issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, the date that is one (1) year after the date of such renewal
or extension) and (ii) the date that is three (3) Business Days prior to the
Revolving Credit Maturity Date (unless other provisions or arrangements
reasonably satisfactory to the applicable Issuing Bank and Revolver
Administrative Agent shall have been made with respect to such Letter of Credit,
but which shall include the release by the relevant Issuing Bank of each
applicable Revolving Credit Lender from its participation obligations hereunder
with respect to such Letter of Credit). If the applicable Revolver Borrower so
requests in any notice requesting the issuance of a Letter of Credit, the
applicable Issuing Bank shall issue a Letter of Credit that has automatic
renewal provisions (each, an “Auto Renewal Letter of Credit”); provided that the
applicable Revolver Borrower shall be required to make a specific request to the
applicable Issuing Bank for any such renewal. Once an Auto Renewal Letter of
Credit has been issued, the applicable Revolving Credit Lenders shall be deemed
to have authorized the renewal of such Letter of Credit at any time to an expiry
date not later than the earlier of (i) the date that is one (1) year from the
date of such renewal and (ii) the date that is three (3) Business Days prior to
the Revolving

 

76



--------------------------------------------------------------------------------

Credit Maturity Date (unless other provisions or arrangements reasonably
satisfactory to the applicable Issuing Bank shall have been made with respect to
such Letter of Credit, and shall include the release by the relevant Issuing
Bank and the Revolver Administrative Agent of each applicable Revolving Credit
Lender from its participation obligations hereunder with respect to such Letter
of Credit); provided that the applicable Issuing Bank shall not permit any such
renewal if such Issuing Bank has determined that it would have no obligation at
such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 4.2 or otherwise).

(d)       Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of any Issuing Bank or the Lenders, the applicable Issuing
Bank hereby grants to each Revolving Credit Lender, and each Revolving Credit
Lender hereby acquires from the applicable Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Credit Lender hereby absolutely
and unconditionally agrees to pay to the Revolver Administrative Agent, for the
account of the applicable Issuing Bank, such Revolving Credit Lender’s
Applicable Percentage of each LC Disbursement with respect to a Letter of Credit
made by such Issuing Bank and not reimbursed by the Revolver Borrowers on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Revolver Borrowers for any reason in
respect thereof. Each Revolving Credit Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit, and such Revolving Credit Lender’s obligations under
Section 2.7(e) are absolute and unconditional and shall not be affected by any
circumstance including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Issuing Bank, the Revolver
Borrowers or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or Event of Default or the failure to satisfy any of
the other conditions specified in Section 4, (iii) any adverse change in the
condition (financial or otherwise) of any Borrower, (iv) any breach of this
Agreement or any other Loan Document by any Borrower, any other Loan Party or
any other Lender or any reduction in or termination of the Revolving Credit
Commitments or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

(e)       Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Revolver Borrower shall reimburse
such LC Disbursement by paying to the Revolver Administrative Agent an amount
and currency equal to such LC Disbursement not later than 12:00 noon, New York
City time, on the first Business Day immediately following the day that such
Revolver Borrower receives notice that such LC Disbursement is made (or, if such
Revolver Borrower receives such notice after 12:00 noon, New York City time, on
the second Business Day immediately following the day that such Revolver
Borrower receives such notice); provided that (if the conditions of Section 4.2
are satisfied) such Revolver Borrower shall have the absolute and unconditional
right to require that such payment be financed with an ABR Revolving Credit
Borrowing (in the case of a Letter of Credit denominated in US Dollars) or a
Eurodollar Revolving Credit Borrowing with an Interest Period of one month (in
the case of a Letter of Credit denominated in an Alternative Currency), in each
case, by such Revolver Borrower under the applicable Revolving Credit Facility
under which

 

77



--------------------------------------------------------------------------------

the applicable Letter of Credit was issued, in each case in an equivalent amount
and currency (subject to the requirements of set forth in Sections 2.4 through
2.6, as applicable) and, to the extent so financed, such Revolver Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Revolving Credit Borrowing. If a Revolver Borrower fails to make such
payment when due, or finance such payment in accordance with the proviso to the
preceding sentence, the applicable Issuing Bank shall promptly notify the
Revolver Administrative Agent of the applicable LC Disbursement and the Revolver
Administrative Agent shall promptly notify each Revolving Credit Lender of the
applicable LC Disbursement, the payment then due from such Revolver Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Revolving Credit Lender shall pay to the
Revolver Administrative Agent its Applicable Percentage of the applicable
Revolving Credit Facility of the payment then due from such Revolver Borrower by
wire transfer of immediately available funds to the account of the Revolver
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders not later than 2:00 p.m., New York City time, on the date such
notice is received (or, if such Revolving Credit Lender shall have received such
notice later than 12:00 noon, New York City time on such day, not later than
10:00 a.m., New York City time, on the immediately following Business Day), and
the Revolver Administrative Agent shall promptly pay to the applicable Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Revolver Administrative Agent of any payment from a Revolver Borrower
pursuant to this paragraph, the Revolver Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Revolving Credit Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Revolving Credit Lender pursuant to this paragraph
to reimburse any Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Credit Loans or Eurodollar Revolving Credit Loans as contemplated
above) shall not constitute a Loan and shall not relieve the applicable Revolver
Borrower of its obligation to reimburse such LC Disbursement. If any Revolving
Credit Lender shall not have made its Applicable Percentage of an LC
Disbursement available to the Revolver Administrative Agent as provided above,
such Revolving Credit Lender and the applicable Revolver Borrower severally
agree to pay interest on such amount, for each day from and including the date
such amount is required to be paid in accordance with this Section 2.7(e) to but
excluding the date such amount is paid, to the Revolver Administrative Agent for
the account of the applicable Issuing Bank at (i) in the case of such Revolver
Borrower, a rate per annum equal to the interest rate applicable to ABR
Revolving Credit Loans and (ii) in the case of such Revolving Credit Lender,
(A) in the case of Letters of Credit denominated in US Dollars, for the first
such day, the Federal Funds Effective Rate, and for each day thereafter, the
Alternate Base Rate and (B) in the case of Letters of Credit denominated in an
Alternative Currency, the Eurodollar Rate with an Interest Period of one month.

(f)       Obligations Absolute. Each Revolver Borrower’s obligation to reimburse
LC Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, several and not joint, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the applicable Issuing Bank under a Letter of Credit against presentation

 

78



--------------------------------------------------------------------------------

of a draft or other document that does not comply with the terms of such Letter
of Credit, (iv) any adverse change in the exchange rate or in the availability
of an Alternative Currency to any Borrower or any of the Restricted Subsidiaries
or in the relevant currency markets generally (v) any payment made by the
Issuing Bank in respect of an otherwise complying item presented after the date
specified as the expiration date of, or the date by which documents must be
received under such Letter of Credit if presentation after such date is
authorized by the ISP or UCP, as applicable, or (vi) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, such Revolver Borrower’s
obligations hereunder. None of the Agents, the Lenders or the Issuing Banks, or
any of their respective Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Bank; provided that the
provisions of this Section 2.7(f) shall not be construed to excuse the
applicable Issuing Bank from liability to the applicable Revolver Borrower to
the extent of any direct damages (as opposed to indirect, consequential, special
and punitive damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by such Revolver
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence, bad faith or willful misconduct on the part
of any Issuing Bank (as finally determined by a court of competent
jurisdiction), the applicable Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)       Disbursement Procedures. Each Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by such Issuing Bank. Each Issuing Bank
shall promptly notify the Revolver Administrative Agent and the applicable
Revolver Borrower by telephone (confirmed by email) of such demand for payment
and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve such Revolver Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h)       Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the applicable Revolver Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that such

 

79



--------------------------------------------------------------------------------

Revolver Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Revolving Credit Loans (in the case of Letters of Credit
denominated in US Dollars) and the Eurodollar Rate with an Interest Period of
one month (in the case of Letters of Credit denominated in an Alternative
Currency); provided that, if the Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.15(b) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.

(i)       Replacement of Issuing Bank. An Issuing Bank may be replaced at any
time by written agreement among the Revolver Borrowers, the Revolver
Administrative Agent, the replaced Issuing Bank (provided that no consent of the
replaced Issuing Bank will be required if it has no Letters of Credit or
Reimbursement Obligations with respect thereto outstanding) and the successor
Issuing Bank. The Revolver Administrative Agent shall notify the Revolving
Credit Lenders of any such replacement of such Issuing Bank. At the time any
such replacement shall become effective, each Revolver Borrower, severally,
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
with respect to such Revolver Borrower pursuant to Section 2.13(b). From and
after the effective date of any such replacement, (i) the successor Issuing Bank
shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to renew existing Letters of Credit
or issue additional Letters of Credit.

(j)       Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by the Issuing Bank and the applicable Borrower when
a Letter of Credit is issued or when it is amended with the consent of the
beneficiary thereof, (i) the rules of the ISP shall apply to each standby Letter
of Credit, and (ii) the rules of the UCP shall apply to each commercial Letter
of Credit. Notwithstanding the foregoing, the Issuing Bank shall not be
responsible to such Borrower for, and the Issuing Bank’s rights and remedies
against such Borrower shall not be impaired by, any action or inaction of the
Issuing Bank required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of any governmental authority in a jurisdiction
where the Issuing Bank or the beneficiary is located, the practice stated in the
ISP or UCP, as applicable or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade—International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

(k)       Cash Collateralization. If any Event of Default under Section 7.1(f)
with respect to Parent or any Borrower shall occur and be continuing or if the
Loans have been accelerated pursuant to Section 7 as a result of any Event of
Default, on the Business Day that any

 

80



--------------------------------------------------------------------------------

Revolver Borrower receives notice from the Revolver Administrative Agent or the
Required Revolving Lenders (or, if the maturity of the Loans has been
accelerated, Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), in each case, demanding (which demand, in the case of any Event of
Default under Section 7.1(f) with respect to Parent or any Borrower, shall be
deemed to have been given automatically) the deposit of cash collateral pursuant
to this paragraph, such Revolver Borrower shall deposit in an account with the
Revolver Administrative Agent, in the name of the Revolver Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to 103% of the
applicable LC Exposure with respect to such Revolver Borrower as of such date
plus any accrued and unpaid interest thereon. Such deposit shall be held by the
Revolver Administrative Agent as collateral for the payment and performance of
the Letter of Credit obligations of such Revolver Borrower under this Agreement.
The Revolver Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made in Cash Equivalents at the option and reasonable discretion of the Revolver
Administrative Agent and at such Revolver Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Revolver Administrative Agent to reimburse the applicable Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of such Revolver Borrower for the applicable LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other obligations of such Revolver Borrower
under this Agreement. If a Revolver Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default
specified above, such amount (to the extent not applied as aforesaid) shall be
returned to such Revolver Borrower within two (2) Business Days after such Event
of Default has been cured or waived (unless the Commitments have been terminated
and the Obligations have been accelerated, in each case in accordance with
Section 7).

(l)       Provisions Related to Extended Revolving Credit Commitments. If the
Maturity Date in respect of any tranche of Revolving Credit Commitments occurs
prior to the expiration of any Letter of Credit, then (i) if one or more other
tranches of Revolving Credit Commitments in respect of which the Maturity Date
shall not have occurred are then in effect and such Letter of Credit would
otherwise be available under such tranche of Revolving Credit Commitments, such
Letters of Credit shall automatically be deemed to have been issued (including
for purposes of the obligations of the Revolving Credit Lenders to purchase
participations therein and to make payments in respect thereof pursuant to
Section 2.7(d) and (e)) under (and ratably participated in by Lenders pursuant
to) the Revolving Credit Commitments in respect of such non-maturing tranches up
to an aggregate amount not to exceed the aggregate amount of the unutilized
Revolving Credit Commitments thereunder at such time (it being understood that
no partial face amount of any Letter of Credit may be so reallocated) and
(ii) to the extent not reallocated pursuant to immediately preceding clause (i),
the applicable Revolver Borrower shall cash collateralize any such Letter of
Credit in accordance with Section 2.7(j). For the avoidance of doubt, commencing
with the Maturity Date of any tranche of Revolving Credit Commitments, the
sublimit for Letters of Credit under any tranche of Revolving Credit Commitments
that has not so then matured shall be as agreed in the relevant Permitted
Amendment with the applicable Revolving Credit Lenders.

 

81



--------------------------------------------------------------------------------

2.8         Funding of Borrowings. (a) Except as expressly set forth in
Section 2.2, each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds in the
applicable currency of such Loan by 12:00 noon, New York City time, to the
account of the applicable Administrative Agent most recently designated by it
for such purpose by notice to the Lenders. The applicable Administrative Agent
will make such Loans available to the applicable Borrower by promptly crediting
the amounts so received, in like funds, to an account of such Borrower
maintained with the applicable Administrative Agent in New York City or such
other account reasonably approved by the applicable Administrative Agent, in
each case, as is designated by such Borrower in the applicable Borrowing
Request; provided that ABR Revolving Credit Loans or Eurodollar Revolving Credit
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.7(e) shall be remitted by the Revolver Administrative Agent to the
applicable Issuing Bank.

(b)       Unless the applicable Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the applicable Administrative Agent such Lender’s share of
such Borrowing, such Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section 2.8 and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the Borrowing available to the applicable
Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the applicable Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the applicable Administrative Agent, at (i) in the case of such
Lender, the Overnight Rate, or (ii) in the case of such Borrower, the interest
rate applicable to ABR Loans of the applicable Class. If such Lender pays such
amount to the applicable Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

(c)       Each of the Revolver Administrative Agent, each Issuing Bank and each
Revolving Credit Lender at its option may make any extension of credit hereunder
or otherwise perform its obligations hereunder through any Lending Office (each,
a “Designated Lender”); provided that any exercise of such option shall not
affect the obligation of any Revolver Borrower to repay any such extension of
credit in accordance with the terms of this Agreement. Any Designated Lender
shall be considered a Revolving Credit Lender; provided that in the case of an
Affiliate or branch of a Revolving Credit Lender, such provisions that would be
applicable with respect to extensions of credit actually provided by such
Affiliate or branch of such Revolving Credit Lender shall apply to such
Affiliate or branch of such Revolving Credit Lender to the same extent as such
Revolving Credit Lender; provided further that for the purposes only of voting
in connection with any Loan Document, any participation by any Designated Lender
in any outstanding extension of credit shall be deemed a participation of such
Revolving Credit Lender.

2.9         Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the applicable Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.9.

 

82



--------------------------------------------------------------------------------

The Borrowers may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
Notwithstanding any other provision of this Section 2.9, (i) the Borrowers will
not be permitted to change the currency of any Borrowing and (ii) Loans
denominated in an Alternative Currency will not be permitted to be converted
into ABR Revolving Credit Borrowings.

(b)       To make an election pursuant to this Section 2.9, the applicable
Borrower shall notify the applicable Administrative Agent of such election by
email by (i) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days (or five Business Days in the case of a
Special Notice Currency) before the proposed effective date of the proposed
election (or such later time and/or date as may be agreed by the applicable
Administrative Agent in its reasonable discretion) or (ii) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the proposed
effective date of the proposed election (or such later time and/or date as may
be agreed by the applicable Administrative Agent in its reasonable discretion).
Each such email Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile to the applicable
Administrative Agent of a written Interest Election Request signed by the
applicable Borrower.

(c)       Each email and written Interest Election Request shall specify the
following information in compliance with Section 2.5:

(i)        the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)       the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)      whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)      if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d)       Promptly following receipt of an Interest Election Request, the
applicable Administrative Agent shall advise each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

83



--------------------------------------------------------------------------------

(e)       If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period, such Borrowing shall be converted to
an ABR Borrowing; provided, however, that in the case of a failure to timely
request a continuation of Eurodollar Borrowing denominated in an Alternative
Currency, such Loans shall be continued as Eurodollar Loans in their original
currency with an Interest Period of one month. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
applicable Administrative Agent, at the request of the Required Lenders, so
notifies the Borrowers, then, so long as an Event of Default is continuing
(x) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (y) unless repaid, each Eurodollar Borrowing shall be converted to
an ABR Borrowing at the end of the Interest Period applicable thereto. In
addition to the foregoing, during the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurodollar Loans (whether in
US Dollars or any Alternative Currency) without the consent of the Required
Revolving Lenders or the Required Term Lenders, as applicable, and the Required
Revolving Lenders may demand that any or all of the then outstanding Eurodollar
Loans denominated in an Alternative Currency be prepaid, or redenominated into
US Dollars in the amount of the US Dollar Equivalent thereof, on the last day of
the then current Interest Period with respect thereto.

2.10         Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Credit Commitments shall terminate on the applicable
Revolving Credit Maturity Date. The (1) Term Loan A Commitments shall
automatically terminate upon the making of the Term A Loans on the Closing Date
and, in any event, not later than 5:00 p.m., New York City time, on the Closing
Date and (2) Term Loan B Commitments shall automatically terminate upon the
making of the Term B Loans on the Closing Date and, in any event, not later than
5:00 p.m., New York City time, on the Closing Date. The commitments of each
Issuing Bank to issue, amend, renew or extend any Letters of Credit shall
automatically terminate on the earliest to occur of (i) the termination of the
Revolving Credit Commitments, (ii) the date that is five (5) Business Days prior
to the latest Revolving Credit Maturity Date and (iii) such Issuing Bank ceasing
to be a Revolving Credit Lender hereunder.

(b)       The Revolver Borrowers may at any time terminate, without premium or
penalty, or from time to time reduce, the Revolving Credit Commitments under any
Revolving Credit Facility (or under any tranche of the Revolving Credit
Commitments); provided that (i) each reduction of the Revolving Credit
Commitments shall be in an amount that is an integral multiple of $500,000 and
not less than $1,000,000 and (ii) in any event, the Revolver Borrowers shall not
terminate or reduce the Revolving Credit Commitments if, after giving effect to
any concurrent prepayment of the Loans in accordance with Section 2.12, the
Total Revolving Credit Exposure under any tranche would exceed the total
Revolving Credit Commitments under such tranche.

(c)       The Revolver Borrowers shall notify the Revolver Administrative Agent
of any election to terminate or reduce the Revolving Credit Commitments under
any Revolving Credit Facility (or any tranche thereof) pursuant to paragraph
(b) of this Section at least three (3) Business Days prior to the effective date
of such termination or reduction, specifying such election and the effective
date thereof. Promptly following receipt of any such notice, the Revolver

 

84



--------------------------------------------------------------------------------

Administrative Agent shall advise the applicable Revolving Credit Lenders of the
contents thereof. Each notice delivered by the Revolver Borrowers pursuant to
this Section shall be irrevocable; provided that a notice of termination of the
Revolving Credit Commitments delivered by the Revolver Borrowers may state that
such notice is conditioned upon the effectiveness of other credit facilities or
any other financing, sale or other transaction. Any termination or reduction of
the Revolving Credit Commitments shall be permanent (but subject to any increase
pursuant to Section 2.23). Each reduction of the Revolving Credit Commitments
under any Revolving Credit Facility (other than any such reduction resulting
from the termination of the Revolving Credit Commitment of any Lender as
provided in Section 2.21) shall be made ratably among the Revolving Credit
Lenders holding Revolving Credit Commitments under such Revolving Credit
Facility.

2.11       Repayment of Revolving Credit Loans; Evidence of Debt. (a) Each
Revolver Borrower hereby unconditionally promises to pay to the Revolver
Administrative Agent for the account of each Revolving Credit Lender the then
unpaid principal amount of each Revolving Credit Loan of such Lender made to
such Revolver Borrower on the applicable Revolving Credit Maturity Date.

(b)       Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder

(c)       The applicable Administrative Agent shall maintain accounts in which
it shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and, if applicable, the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Lender hereunder and (iii) the amount of any sum
received by the applicable Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

(d)       The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section 2.11 shall be conclusive, absent manifest error, of the
existence and amounts of the obligations recorded therein; provided, that the
failure of any Lender or the applicable Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrowers to repay the Loans in accordance with the terms of this Agreement.

(e)       Any Lender may request through the applicable Administrative Agent
that Loans made by it to a Borrower be evidenced by a promissory note. In such
event, such Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or if requested by such Lender, to such
Lender and its registered assigns) and in the form of Exhibit G-1, G-2 or G-3,
as applicable. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.4) be represented by one or more promissory notes in such form payable
to the payee named therein (and its registered assigns).

 

85



--------------------------------------------------------------------------------

2.12       Prepayment of Loans. (a) Each Borrower shall have the right at any
time and from time to time to prepay any Borrowing made by it in whole or in
part, without premium or penalty (but subject to Sections 2.12(e) and 2.18),
subject to prior notice in accordance with paragraph (c) of this Section 2.12.

(b)       Prior to any optional or mandatory prepayment of Borrowings hereunder,
the applicable Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (c) of this Section 2.12. Each optional or mandatory prepayment of
Term Loans shall be applied ratably to such Term Loans (based on the respective
outstanding principal amounts thereof unless, in the case of Extended Term
Loans, Incremental Term A Loans, Incremental Term B Loans or Replacement Term
Loans, the applicable Permitted Amendment specifies a less favorable treatment);
provided, that prepayments of Term Loans made with the proceeds of any
Replacement Term Loans and Permitted Term Loan Refinancing Indebtedness shall be
applied in accordance with Section 2.14(d). Prepayments of Term Loans shall be
applied to the remaining scheduled installments as follows:

(i)        any mandatory prepayments of Term A Loans or Term B Loans pursuant to
Section 2.14 shall be applied to the remaining scheduled principal installments
(a) (i) in the case of the Term A Loans, in direct order of maturity or as
otherwise directed by the Term Loan Borrower and (ii) in the case of the Term B
Loans, in direct order of maturity or as otherwise directed by the Term Loan
Borrower and (b) in the case of any other Term Loans, in the order specified in
the applicable Permitted Amendment, and

(ii)       any optional prepayments of Term Loans pursuant to Section 2.12(a)
shall be applied to the remaining scheduled installments thereof as directed by
the Term Loan Borrower (or, if no such direction is given, in direct order of
maturity thereof).

(c)       The applicable Borrower shall notify the applicable Administrative
Agent by email of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days (or five Business Days in the case of a Special Notice Currency)
before the date of prepayment (or such later time and/or date as may be agreed
by the applicable Administrative Agent in its reasonable discretion), or (ii) in
the case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment (or such later time
and/or date as may be agreed by the applicable Administrative Agent in its
reasonable discretion). Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided, that any notice of prepayment may be
conditioned upon the effectiveness of other credit facilities or any other
financing, Disposition, sale or other transaction. Promptly following receipt of
any such notice relating to a Borrowing, the applicable Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.5. Prepayments
shall be accompanied by accrued interest to the extent required by

 

86



--------------------------------------------------------------------------------

Section 2.15. Each repayment of a Borrowing (x) in the case of a Revolving
Credit Facility, shall be applied to the Loans included in the repaid Borrowing
such that each Revolving Credit Lender holding Loans included in such repaid
Borrowing receives its ratable share of such repayment (based upon the
respective Revolving Credit Exposures of the Revolving Credit Lenders holding
Loans included in such repaid Borrowing at the time of such repayment) and
(y) in all other cases, shall be applied ratably to the Loans included in the
repaid Borrowing. In the event the applicable Borrower fails to specify the
Borrowings to which any such voluntary prepayment shall be applied, such
prepayment shall be applied as follows:

(i)        first, to repay outstanding Revolving Credit Borrowings to the full
extent thereof (ratably among Revolving Credit Facilities); and

(ii)       second, to prepay the Term Borrowings ratably in accordance with
paragraph (b) of this Section 2.12 (unless, with respect to a Class of Term
Loans, the applicable Permitted Amendment specifies a less favorable treatment).

(d)       Notwithstanding anything to the contrary set forth in this Agreement
(including the penultimate sentence of Section 2.12(c) or Section 2.20(c)) or
any other Loan Document, the Purchasing Borrower Parties shall have the right at
any time and from time to time to purchase Term Loans by way of assignment in
accordance with Section 9.4(g), including pursuant to a Dutch Auction in
accordance with Section 2.12(f).

(e)       In the event that the Term Loan Borrower (i) repays, prepays,
purchases, buys back, refinances, substitutes or replaces any Term B Loans
(other than as a result of a mandatory prepayment pursuant to Section 2.14(b) or
Section 2.14(c) or a repayment pursuant to Section 2.3), including in connection
with a Repricing Event or (ii) effects any amendment of this Agreement resulting
in a Repricing Event, the Term Loan Borrower shall pay to the Term Loan B Agent,
for the ratable account of each of the applicable Term Loan B Lenders (x) in the
case of clause (i), an amount equal to the Applicable Prepayment Percentage of
the aggregate principal amount of the Term B Loans so being repaid, prepaid,
purchased, bought back, refinanced, substituted or replaced and (y) in the case
of clause (ii), an amount equal to the Applicable Prepayment Percentage of the
aggregate principal amount of the applicable Term B Loans that are the subject
of such Repricing Event and outstanding immediately prior to such amendment.

(f)       Notwithstanding anything to the contrary contained in this
Section 2.12 or any other provision of this Agreement and without otherwise
limiting the rights in respect of prepayments of the Term Loans, so long as no
Default or Event of Default has occurred and is continuing, any Purchasing
Borrower Party may repurchase outstanding Term Loans in negotiated open market
purchases pursuant to Section 9.4(g) or pursuant to this Section 2.12(f) on the
following basis:

(i)        Any Purchasing Borrower Party may conduct one or more auctions (each,
an “Auction”) to repurchase all or any portion of the Term Loans of a Class (the
“Subject Class”) made to it by providing written notice to the applicable Term
Loan Administrative Agent (for distribution to the Lenders) of the Term Loans
that

 

87



--------------------------------------------------------------------------------

will be the subject of the Auction (an “Auction Notice”). Each Auction Notice
shall be in a form reasonably acceptable to such Term Loan Administrative Agent
and shall contain (x) the total cash value of the bid, in a minimum amount of
$5.0 million with minimum increments of $1.0 million (the “Auction Amount”), and
(y) the discount to par, which shall be a range (the “Discount Range”) of
percentages of the par principal amount of the Term Loans at issue that
represents the range of purchase prices that could be paid in the Auction;

(ii)       In connection with any Auction, each Term Loan Lender may, in its
sole discretion, participate in such Auction and may provide the applicable Term
Loan Administrative Agent with a notice of participation (the “Return Bid”),
which shall be in a form reasonably acceptable to such Term Loan Administrative
Agent and shall specify (x) a price discounted to par that must be expressed as
a price (the “Reply Discount Price”), which must be within the Discount Range,
and (y) a principal amount of Term Loans which must be in increments of
$1.0 million or in an amount equal to the Term Loan Lender’s entire remaining
amount of such Loans (the “Reply Amount”). Term Loan Lenders may only submit one
Return Bid per Auction. In addition to the Return Bid, the participating Term
Loan Lender must execute and deliver, to be held in escrow by such Term Loan
Administrative Agent, an Assignment and Assumption in a form reasonably
acceptable to such Term Loan Administrative Agent;

(iii)      Based on the Reply Discount Prices and Reply Amounts received by the
applicable Term Loan Administrative Agent, such Term Loan Administrative Agent,
in consultation with the Term Loan Borrower, will determine the applicable
discount (the “Applicable Discount”) for the Auction, which will be the lowest
Reply Discount Price for which the applicable Purchasing Borrower Party can
complete the Auction at the Auction Amount; provided, that, in the event that
the Reply Amounts are insufficient to allow such Purchasing Borrower Party to
complete a purchase of the entire Auction Amount (any such Auction, a “Failed
Auction”), such Purchasing Borrower Party shall either, at its election,
(x) withdraw the Auction or (y) complete the Auction at an Applicable Discount
equal to the highest Reply Discount Price. Such Purchasing Borrower Party shall
purchase Term Loans (or the respective portions thereof) from each Term Loan
Lender with a Reply Discount Price that is equal to or less than the Applicable
Discount (“Qualifying Bids”) at the Applicable Discount; provided, further, that
if the aggregate proceeds required to purchase all Term Loans subject to
Qualifying Bids would exceed the Auction Amount for such Auction, the Term Loan
Borrower shall purchase such Term Loans at the Applicable Discount ratably based
on the principal amounts of such Qualifying Bids (subject to rounding
requirements specified by the applicable Term Loan Administrative Agent). Each
participating Term Loan Lender will receive notice of a Qualifying Bid as soon
as reasonably practicable but in no case later than five Business Days from the
date the Return Bid was due;

 

88



--------------------------------------------------------------------------------

(iv)      Once initiated by an Auction Notice, no Purchasing Borrower Party may
withdraw an Auction without the consent of the applicable Term Loan
Administrative Agent other than a Failed Auction. Furthermore, in connection
with any Auction, upon submission by a Term Loan Lender of a Qualifying Bid,
such Lender (each, a “Qualifying Lender”) will be obligated to sell the entirety
or its allocable portion of the Reply Amount, as the case may be, at the
Applicable Discount. Each purchase of Term Loans in an Auction shall be
consummated pursuant to procedures (including as to response deadlines, rounding
amounts, type and Interest Period of accepted Term Loans, and calculation of the
Applicable Discount referred to above) established by the applicable Term Loan
Administrative Agent and agreed to by the Term Loan Borrower; and

(v)       The repurchases by any Purchasing Borrower Party of Term Loans
pursuant to this Section 2.12(f) shall be subject to the following conditions:
(A) the Auction is open to all Term Loan Lenders of the Subject Class on a pro
rata basis, (B) no Event of Default has occurred or is continuing or would
result therefrom, (C) the applicable Assignment and Assumption shall include a
customary “big boy” representation from each of the Purchasing Borrower Party
and the Qualifying Lender (it being agreed that no Purchasing Borrower Party
shall be required to make a representation as to absence of MNPI) and (D) any
Term Loans repurchased pursuant to this Section 2.12(f) shall be automatically
and permanently canceled upon acquisition thereof by the Purchasing Borrower
Party.

2.13 Fees. (a) The Revolver Borrowers agree, on a several and not joint basis ,
to pay to the Revolver Administrative Agent for the account of each Revolving
Credit Lender (other than any Defaulting Lender) a commitment fee, which shall
accrue at a rate equal to the Revolving Commitment Fee Rate per annum applicable
to the Revolving Credit Commitments on the actual daily unused amount of the
Revolving Credit Commitment of such Revolving Credit Lender during the period
from and including the Closing Date to but excluding the date on which such
Lender’s Revolving Credit Commitment terminates. The foregoing notwithstanding,
the applicable lenders may consent to a different commitment fee to be paid
pursuant to the terms of any applicable Incremental Facility Amendment,
Replacement Facility Amendment or Extension Offer. Accrued commitment fees shall
be payable in arrears on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Credit Commitments
terminate, commencing on the last day of December 2018. All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). For purposes of calculating the commitment fee only, the Revolving
Credit Commitment of any Revolving Credit Lender shall be deemed to be used to
the extent of Revolving Credit Loans of such Revolving Credit Lender and the LC
Exposure of such Revolving Credit Lender.

(b)         The Revolver Borrowers agree, on a several and not joint basis, to
pay to the Revolver Administrative Agent for the account of each Revolving
Credit Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Margin used to determine
the interest rate applicable to Eurodollar Revolving Credit Loans, on the daily
amount of such Lender’s LC Exposure in respect of Letters of Credit (excluding
any portion

 

89



--------------------------------------------------------------------------------

thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Closing Date to but excluding the later of the date on which
such Lender’s Revolving Credit Commitment terminates and the date on which such
Lender ceases to have any LC Exposure with respect to any Letters of Credit. The
Revolver Borrowers agree, on a several and not joint basis, to pay to each
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
(or such other percentage as may be separately agreed to by the Revolver
Borrowers and the applicable Issuing Bank) on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to the Letters of Credit issued by such Issuing Bank
on account of such Revolver Borrowers during the period from and including the
Closing Date to but excluding the later of the date of termination of the
Revolving Credit Commitments and the date on which there ceases to be any LC
Exposure attributable to the Letters of Credit issued by such Issuing Bank, as
well as such Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Accrued participation fees and fronting fees shall be
payable on the last Business Day of March, June, September and December of each
year and on the date on which the Revolving Credit Commitments terminate,
commencing on the last day of December 2018; provided that any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within 30 days after written demand therefor. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(c)         The Borrowers agree, on a several and not joint basis, to pay to
each Agent, for its own account, the fees described in each Fee Letter, as
applicable.

(d)         All fees payable hereunder shall be paid in US Dollars on the dates
due, in immediately available funds, to the applicable Agent (or to the
applicable Issuing Bank, in the case of fees payable to it) for distribution, in
the case of commitment fees and participation fees, to the Lenders entitled
thereto. Fees paid shall not be refundable under any circumstances (except as
otherwise expressly agreed).

2.14        Mandatory Prepayments. (a) If Indebtedness is incurred by any Group
Member (other than Indebtedness permitted under Section 6.2), then on the date
of such issuance or incurrence, an amount equal to 100% of the Net Cash Proceeds
thereof shall be applied to the prepayment of the Term Loans (together with
accrued and unpaid interest thereon) as set forth in Section 2.14(e). The
provisions of this Section 2.14 do not constitute a consent to the incurrence of
any Indebtedness by any Group Member.

(b)       If on any date any Group Member shall receive Net Cash Proceeds from
any Asset Sales or Recovery Events (to the extent such Asset Sales or Recovery
Events result in Net Cash Proceeds in excess of $15.0 million in the aggregate
in any fiscal year (with only the amount in excess of such annual threshold
required to be applied to such prepayment)) in a single transaction or a series
of related transactions, then, unless a Reinvestment Notice shall be delivered
in respect thereof (other than with respect to any Specified Sale and Leaseback
Transaction, in respect of which no Reinvestment Notice shall be permitted) and
no later than five Business Days (or, if an Event of Default has occurred and is
continuing, two Business

 

90



--------------------------------------------------------------------------------

Days) after the date of receipt by any Group Member of such Net Cash Proceeds,
an amount equal to 100% of the amount of such Net Cash Proceeds shall be applied
to the prepayment of the Term Loans (together with accrued and unpaid interest
thereon) as set forth in Section 2.14(e) (any such amounts not required to
prepay the Term Loans as a result of application of this clause, the “Retained
Asset Sale Proceeds”, which shall not, however, include any proceeds incurred in
connection with Sale and Leaseback Transactions permitted pursuant to
Section 6.10); provided, that (i) notwithstanding the foregoing, on each
Reinvestment Prepayment Date an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied to the
prepayment of the Term Loans (together with accrued interest thereon), (ii) the
provisions of this Section 2.14 do not constitute a consent to the consummation
of any Disposition not permitted by Section 6.5 and (iii) if at the time that
any such prepayment would be required, the Term Loan Borrower is required to, or
required to offer to, repurchase or redeem or repay or prepay any other
Indebtedness secured on a pari passu basis with the Obligations (other than the
Revolving Credit Loans) pursuant to the terms of the documentation governing
such Indebtedness with proceeds of such Asset Sale or Recovery Event (such
Indebtedness required to be offered to be so repurchased, “Other Applicable
Indebtedness”), then the Term Loan Borrower may apply such Net Cash Proceeds on
a pro rata basis (determined on the basis of the aggregate outstanding principal
amount of the Term Loans and Other Applicable Indebtedness at such time;
provided, further, that the portion of such net proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount of such net proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such net proceeds shall be
allocated to the Term Loans in accordance with the terms hereof) to the
prepayment of the Term Loans and to the repurchase or repayment of Other
Applicable Indebtedness, and the amount of the prepayment of the Term Loans that
would have otherwise been required pursuant to this Section 2.14(b) shall be
reduced accordingly; provided, further, that to the extent the holders of Other
Applicable Indebtedness decline to have such indebtedness repurchased or repaid
with such net proceeds, the declined amount of such net proceeds shall promptly
(and in any event within five Business Days after the date of such rejection) be
applied to prepay the Term Loans in accordance with the terms hereof (to the
extent such net proceeds would otherwise have been required to be so applied if
such Other Applicable Indebtedness was not then outstanding). Notwithstanding
the foregoing, with respect to any Foreign Asset Sale or Foreign Recovery Event,
the Term Loan Borrower may elect to reduce the amount of such prepayment by the
amount of any Restricted Asset Sale Proceeds or Restricted Recovery Event
Proceeds, as the case may be, included in such Net Cash Proceeds; provided, that
the Term Loan Borrower shall use its commercially reasonable efforts such that
the distribution of any amounts constituting Restricted Asset Sale Proceeds or
Restricted Recovery Event Proceeds solely pursuant to clause (a) of the
respective definition thereof (if such amounts were distributed), or the
inclusion of any amounts constituting Restricted Asset Sale Proceeds or
Restricted Recovery Event Proceeds solely pursuant to clause (a) of the
respective definition thereof in Net Cash Proceeds for purposes of calculating
any repayment obligation pursuant to this paragraph, as applicable, would not
result in adverse tax consequences of more than a de minimis amount to Parent
and its Subsidiaries (as reasonably determined by Parent), such that such
amounts would not constitute Restricted Asset Sale Proceeds or Restricted
Recovery Event Proceeds, as the case may be, as promptly as practicable
following the date of such prepayment. For the avoidance

 

91



--------------------------------------------------------------------------------

of doubt, in no event shall the Term Loan Borrower be required to repatriate
cash at Foreign Subsidiaries.

(c)       If, for any Excess Cash Flow Period, there shall be Excess Cash Flow,
then, on the relevant Excess Cash Flow Application Date, the Term Loan Borrower
shall apply an amount equal to (i) the ECF Percentage of such Excess Cash Flow
minus (ii) the Optional Prepayment Amount (if any) for such Excess Cash Flow
Period to the prepayment of the Term B Loans, as set forth in Section 2.14(e).
Each such prepayment shall be made on a date (an “Excess Cash Flow Application
Date”) no later than five Business Days after the earlier of (x) the date on
which the financial statements of Parent referred to in Section 5.1(a), for the
fiscal year with respect to which such prepayment is to be made, are required to
be delivered to the Lenders and (y) the date such financial statements are
actually delivered. Notwithstanding the foregoing, the Term Loan Borrower may
elect to reduce the amount of such prepayment by an amount equal to the ECF
Percentage of Restricted ECF, if any, for such Excess Cash Flow; provided, that
the Term Loan Borrower shall use its commercially reasonable efforts such that
the distribution of such applicable percentage of amounts constituting
Restricted ECF solely pursuant to clause (a) of the definition thereof (if such
amounts were distributed), or the inclusion of such applicable percentage of
amounts constituting Restricted ECF solely pursuant to clause (a) of the
definition thereof in Excess Cash Flow for purposes of calculating any repayment
obligation pursuant to this paragraph, would not result in adverse tax
consequences (as reasonably determined by Parent), such that such amounts would
not constitute Restricted ECF, as promptly as practicable following the Excess
Cash Flow Application Date (and at such time (if applicable), shall prepay the
Term B Loans by the amount thereof in accordance with this Section 2.14(c)). For
the avoidance of doubt, in no event shall the Term Loan Borrowers be required to
repatriate cash at foreign subsidiaries.

(d)       (i) The Net Cash Proceeds of any Replacement Term Loans or any
Permitted Term Loan Refinancing Indebtedness of Term A Loans (that is incurred
to refinance Term A Loans) shall be used on a dollar-for-dollar basis for the
repayment of Term A Loans to be repaid from such Net Cash Proceeds on the date
such Net Cash Proceeds are received and (ii) the Net Cash Proceeds of any
Replacement Term Loans or any Permitted Term Loan Refinancing Indebtedness of
Term B Loans (that is incurred to refinance Term B Loans) shall be used on a
dollar-for-dollar basis for the repayment of Term B Loans to be repaid from such
Net Cash Proceeds on the date such Net Cash Proceeds are received. Any such
prepayment of Term Loans of a Class shall be paid ratably to the holders of such
Class and shall be applied to the remaining scheduled amortization installments
of the Term Loans of such Class in the order specified in Section 2.12(b)(ii).

(e)       Amounts to be applied pursuant to this Section 2.14 shall be applied
first to reduce outstanding ABR Loans of the applicable Class. Any amounts
remaining after each such application shall be applied to prepay Eurodollar
Loans of such Class; provided, however, that if any Lenders exercise the right
to waive a given mandatory prepayment of any Class of Term Loans pursuant to
Section 2.14(f) then such mandatory prepayment shall be applied on a pro rata
basis to the then outstanding Term Loans of the accepting Lenders of such
Class being prepaid irrespective of whether such outstanding Term Loans are ABR
Loans or Eurodollar Loans; provided, further, that the Borrowers may elect
(except in the case of a prepayment

 

92



--------------------------------------------------------------------------------

pursuant to Section 2.14(d)) that the remainder of such prepayments not applied
to prepay ABR Loans be deposited in a collateral account pledged to the
applicable Administrative Agent to secure the Obligations and applied thereafter
to prepay the Eurodollar Loans on the last day of the next expiring Interest
Period for Eurodollar Loans; provided, that (A) interest shall continue to
accrue thereon at the rate otherwise applicable under this Agreement to the
Eurodollar Loan in respect of which such deposit was made, until such amounts
are applied to prepay such Eurodollar Loan, and (B) (x) at any time while a
Specified Event of Default has occurred and is continuing, the applicable
Administrative Agent may, and (y) at any time while an Event of Default has
occurred and is continuing, upon written direction from the Required Lenders,
the applicable Administrative Agent shall, apply any or all of such amounts to
the payment of Eurodollar Loans.

(f)       Any mandatory prepayment of (x) the Term Loans to be made pursuant to
Section 2.14(b) shall be applied pro rata to the Term Loans under the Term Loan
Facilities then outstanding based on the aggregate principal amounts of
outstanding Term Loans of each Class under the Term Loan Facilities; provided
that to the extent provided in the relevant Incremental Facility Amendment or
Extension Amendment, any Class of Incremental Term A Loans, Incremental Term B
Loans or Extended Term Loans under the Term Loan A Facility or the Term Loan B
Facility may be paid on a pro rata basis or less than pro rata basis with any
other Class of Term Loans under the Term Facilities and (y) Term B Loans to be
made pursuant to Section 2.14(c) shall be applied pro rata to the Term B Loans
then outstanding based on the aggregate principal amounts of outstanding Term B
Loans; provided that to the extent provided in the relevant Incremental Facility
Amendment or Extension Amendment, any Incremental Term B Loans or Extended Term
Loans under the Term Loan B Facility may be paid on a pro rata basis or less
than pro rata basis with the Term Loan B Facility.

(g)       Notwithstanding anything in this Section 2.14 to the contrary:

(i)        any Term Loan A Lender (and, to the extent provided in the applicable
Permitted Amendment, any other Term Loan A Lender) may elect, by notice to the
Term Loan A Agent by telephone (confirmed by hand delivery, facsimile or, in
accordance with the second paragraph of Section 9.1, e-mail) at least one
Business Day prior to the required prepayment date, to decline all of any
mandatory prepayment of its Term A Loans pursuant to clauses (b) of this
Section 2.14, in which case the aggregate amount of the prepayment that would
have been applied to prepay Term A Loans but was so declined may be retained by
the Group Members (such declined amounts to the extent retained by the Group
Members, the “Declined Term Loan A Proceeds”); and

(ii)       any Term Loan B Lender (and, to the extent provided in the applicable
Permitted Amendment, any other Term Loan B Lender) may elect, by notice to the
Term Loan B Agent by telephone (confirmed by hand delivery, facsimile or, in
accordance with the second paragraph of Section 9.1, e-mail) at least one
Business Day prior to the required prepayment date, to decline all of any
mandatory prepayment of its Term B Loans pursuant to clauses (b) and (c) of this
Section 2.14, in which case the aggregate amount of the prepayment that would

 

93



--------------------------------------------------------------------------------

have been applied to prepay Term B Loans but was so declined may be retained by
the Group Members (such declined amounts to the extent retained by the Group
Members, the “Declined Term Loan B Proceeds”).

(h)       If for any reason, the Total Revolving Credit Exposure exceeds the
total Revolving Credit Commitments then in effect (including after giving effect
to any reduction in the Revolving Credit Commitments pursuant to Section 2.10),
the Revolver Borrowers shall immediately prepay Revolving Credit Loans and/or
cash collateralize the Letters of Credit (in accordance with Section 2.7(j)) in
an aggregate amount equal to such excess.

2.15       Interest. (a) Subject to Section 9.17, each Loan shall bear interest
at the Reference Rate plus the Applicable Margin.

(b)       Following the occurrence and during the continuation of a Specified
Event of Default, the applicable Borrowers shall pay interest on overdue amounts
hereunder at a rate per annum equal to (the “Default Rate”): (i) in the case of
overdue principal of, or interest on, any Loan, 2.00% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this
Section 2.15 or (ii) in the case of any other overdue amount, 2.00% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section 2.15.

(c)       Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Credit Loans,
upon termination of the Revolving Credit Commitments; provided, that
(i) interest accrued pursuant to paragraph (b) of this Section 2.15 shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Credit Loan that is not made in
connection with the termination or permanent reduction of Revolving Credit
Commitments), accrued interest on the principal amount repaid or prepaid shall
be payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(d)       All interest hereunder shall be computed on the basis of a year of 360
days (or a 365- or 366-day year, as the case may be). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the applicable
Administrative Agent, and such determination shall be conclusive absent manifest
error.

(e)       Notwithstanding anything to the contrary in the foregoing clauses (a)
and (b), and to the extent in compliance with Section 2.23, 2.24 or 2.25, as
applicable, Loans made pursuant to an Incremental Facility or Replacement
Facility or extended in connection with an Extension Offer shall bear interest
at the rate set forth in the applicable Permitted Amendment to the extent a
different interest rate is specified therein.

2.16       Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

94



--------------------------------------------------------------------------------

(a)       the applicable Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b)       the applicable Administrative Agent is advised by the Required Lenders
that the Adjusted LIBO Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;

then the applicable Administrative Agent shall give notice thereof to the
applicable Borrowers and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the applicable Administrative Agent notifies
the applicable Borrowers and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Revolving Credit Borrowing, such Borrowing shall be made
as, or converted to, an ABR Borrowing.

2.17         Increased Costs. (a) If any Change in Law shall:

(i)       subject any Agent, any Lender or any Issuing Bank to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes or (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

(ii)       impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or

(iii)      impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender (or in the case of clause (i) above, to such Agent, such Lender or such
Issuing Bank, as the case may be) of making or maintaining any Eurodollar Loan
(or in the case of clause (i) above, any Loan) (or of maintaining its obligation
to make any such Loan) or to increase the cost to such Agent, such Lender or
such Issuing Bank, as the case may be, of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Agent, such Lender or such Issuing Bank, as the case may be,
hereunder (whether of principal, interest or otherwise), then the applicable
Borrower will pay to such Agent, such Lender or such Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Agent, such
Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered; provided, in

 

95



--------------------------------------------------------------------------------

each case, that such Agent, such Lender or such Issuing Bank certifies that it
has requested such payments from similarly situated borrowers.

(b)       If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time
the applicable Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction; provided, in each case, that such Agent or such Lender or
such Issuing Bank certifies that it has requested such payments from similarly
situated borrowers.

(c)       A certificate of a Lender or an Issuing Bank setting forth in
reasonable detail the matters giving rise to a claim under this Section 2.17 by
such Lender or such Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section 2.17 shall be delivered to the
Revolver Borrowers and shall be conclusive absent manifest error. The applicable
Revolver Borrower shall pay such Lender or such Issuing Bank, as the case may
be, the amount shown as due on any such certificate within ten (10) Business
Days after receipt thereof.

(d)       Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section 2.17 shall not constitute a waiver
of such Lender’s or such Issuing Bank’s right to demand such compensation;
provided, that the Revolver Borrowers shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section 2.17 for any increased costs
or reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Revolver Borrowers of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

(e)       If any Lender reasonably determines that any Requirement of Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable lending office to make, maintain or
fund Eurodollar Loans, or to determine or charge interest rates based upon the
Adjusted LIBO Rate, then, on notice thereof by such Lender to the Revolver
Borrowers through the applicable Administrative Agent, any obligation of such
Lender to make or continue Eurodollar Loans or to convert ABR Loans to
Eurodollar Loans shall be suspended until such Lender notifies the applicable
Administrative Agent and the Revolver Borrowers that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
applicable Revolver Borrower may at its option

 

96



--------------------------------------------------------------------------------

revoke any pending request for a borrowing of, conversion to or continuation of
Eurodollar Loans and shall, upon demand from such Lender (with a copy to the
applicable Administrative Agent), prepay or, if applicable, convert all
Eurodollar Loans of such Lender to ABR Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurodollar Loans. Upon any such prepayment or
conversion, the applicable Revolver Borrower shall also pay accrued interest on
the amount so prepaid or converted. Each Lender agrees to designate a different
lending office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise cause economic, legal
or regulatory disadvantage to such Lender.

2.18         Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice is conditional as
contemplated by Section 2.12(c) and such condition is not satisfied) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the applicable Borrowers
pursuant to Section 2.21(c), then, in any such event, the applicable Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event (including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Eurodollar Loans but excluding loss of anticipated
profits). A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.18 shall be
delivered to the applicable Borrowers and shall be conclusive absent manifest
error. Absent manifest error in the determination of such amount, the applicable
Borrowers shall pay such Lender the amount shown as due on any such certificate
within ten Business Days after receipt thereof.

2.19         Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document shall be made free
and clear of and without deduction or withholding for any Taxes, except as
required by Requirement of Tax Law. If the applicable Withholding Agent shall be
required (as determined by such Withholding Agent in its good faith discretion)
by Requirement of Tax Law to deduct or withhold any Taxes from such payments,
then (i) in the case of deduction or withholding for Indemnified Taxes the sum
payable shall be increased by the applicable Loan Party as necessary so that
after making all required deductions with respect to such Indemnified Taxes
(including such deductions and withholdings applicable to additional sums with
respect to such Indemnified Taxes payable under this Section 2.19(a)) the
applicable Agent or Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) the applicable Withholding Agent shall make or
cause to be made such deductions or withholdings and (iii) the applicable
Withholding Agent shall pay or cause to be paid the full amount deducted to the
relevant Governmental Authority in accordance with Requirement of Tax Law.

 

97



--------------------------------------------------------------------------------

(b)       In addition, the Borrowers shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the applicable Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c)        (i)     The Borrowers shall indemnify each Agent and each Lender and
Issuing Bank, within 30 days after written demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.19) payable or paid by such
Agent or such Lender or Issuing Bank or required to be withheld or deducted from
a payment to such Agent or Lender or Issuing Bank, as the case may be, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate setting forth in reasonable
detail the basis for such claim and the amount of any such payment or liability
shall be delivered to the applicable Borrowers by a Lender (with a copy to the
applicable Administrative Agent) or Issuing Bank or by the applicable Agent on
its own behalf or on behalf of a Lender or Issuing Bank, and shall be conclusive
absent manifest error.

(ii)       Without limiting the provisions of subsection (a) or (b) above, each
Lender and each Issuing Bank shall, and does hereby indemnify each Borrower and
each Agent, and shall make payment in respect thereof within 10 days after
demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Agents) incurred by or asserted
against such Borrower or such Agent, as applicable, by any Governmental
Authority as a result of the failure by such Lender or such Issuing Bank, as the
case may be, to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender or such
Issuing Bank, as the case may be, to the applicable Borrower or the applicable
Agent, as applicable, pursuant to subsection (e) below. Each Lender and each
Issuing Bank hereby authorizes each Agent to set off and apply any and all
amounts at any time owing to such Lender or such Issuing Bank, as the case may
be, under this Agreement or any other Loan Document against any amount due to
such Agent under this clause (ii). The agreements in this clause (ii) shall
survive the resignation and/or replacement of any Agent, any assignment of
rights by, or the replacement of, a Lender or an Issuing Bank, the termination
of the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

(d)       As soon as practicable after any payment of Taxes by a Loan Party to a
Governmental Authority pursuant to this Section 2.19, the Loan Party shall
deliver to the applicable Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the applicable Administrative Agent.

(e)       (i) Any Lender or Issuing Bank that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the applicable Borrowers and the applicable
Administrative Agent, at the time or times reasonably requested by the
applicable Borrowers or the applicable Administrative Agent, such properly
completed and executed documentation reasonably requested by the applicable

 

98



--------------------------------------------------------------------------------

Borrowers or the applicable Administrative Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender or Issuing Bank, if reasonably requested by the applicable Borrowers
or the applicable Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the applicable Borrowers
or the applicable Administrative Agent as will enable the applicable Borrowers
or the applicable Administrative Agent to determine whether or not such Lender
or Issuing Bank is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.19(e)(ii)(A), (ii)(B) and (ii)(F)
below) shall not be required if in such Lender’s or Issuing Bank’s reasonable
judgment such completion, execution or submission would subject such Lender or
Issuing Bank to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender or Issuing Bank.

(ii)         Without limiting the generality of the foregoing, with respect to
the Obligations of HII and the Term Loan Borrower:

(A)         any Lender or Issuing Bank that is a US Person shall deliver to the
applicable Borrowers and the applicable Administrative Agent on or prior to the
date on which it becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the applicable Borrowers or the
applicable Administrative Agent), executed copies of IRS Form W-9 certifying
that such Lender or Issuing Bank is exempt from US Federal backup withholding
tax;

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the applicable Borrowers and the applicable Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the applicable
Borrowers or the applicable Administrative Agent), whichever of the following is
applicable:

(1)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, US
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, US Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)       executed copies of IRS Form W-8ECI;

(3)       in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a

 

99



--------------------------------------------------------------------------------

certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “US Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(4)       to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a US Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided, that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a US Tax Compliance Certificate substantially in the form of
Exhibit H-4 on behalf of each such direct and indirect partner;

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the applicable Borrowers and the applicable Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the applicable
Borrowers or the applicable Administrative Agent), executed copies of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in US Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
applicable Borrowers or the applicable Administrative Agent to determine the
withholding or deduction required to be made; and

(D)       each Lender shall promptly (x) notify Parent and the applicable Agent
of any change in circumstances that would modify or render invalid any claimed
exemption or reduction, and (y) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the redesignation of its lending office) to
avoid any requirement of applicable Laws of any jurisdiction that any Borrower
or such Agent make any withholding or deduction for taxes from amounts payable
to such Lender. In furtherance of the foregoing, each Lender agrees that if any
form or certification previously delivered by it expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and such Agent of its legal inability to do so;

(E)       each of the Borrowers shall promptly deliver to any Agent or any
Lender, as such Agent or such Lender shall reasonably request, on or prior to
the Closing Date (or such later date on which it first becomes a Borrower), and
in a

 

100



--------------------------------------------------------------------------------

timely fashion thereafter, such documents and forms required by any relevant
taxing authorities under the Laws of any jurisdiction, duly executed and
completed by such Borrower, as are required to be furnished by such Lender or
such Agent under such Laws in connection with any payment by the Administrative
Agent or any Lender of Taxes or Other Taxes, or otherwise in connection with the
Loan Documents, with respect to such jurisdiction; and

(F)       if a payment made to a Lender or Issuing Bank under any Loan Document
would be subject to US Federal withholding Tax imposed pursuant to FATCA if such
Lender or Issuing Bank were to fail to comply with any requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or Issuing Bank shall deliver to the applicable
Borrowers and the applicable Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
applicable Borrowers or the applicable Administrative Agent such documentation
prescribed by any Requirement of Tax Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the applicable Borrowers or the applicable
Administrative Agent as may be necessary for the applicable Borrowers or the
applicable Administrative Agent to comply with their obligations under FATCA, to
determine whether such Lender or Issuing Bank has or has not complied with such
Lender’s or Issuing Bank’s obligations under FATCA and to determine the amount
(if any) to deduct and withhold from such payment. To the extent that the
relevant documentation provided pursuant to this paragraph is rendered obsolete
or inaccurate in any material respect as a result of changes in circumstances
with respect to the status of a Lender or Issuing Bank, such Lender or Issuing
Bank shall, to the extent permitted by Requirement of Tax Law, deliver to the
applicable Borrowers and the applicable Administrative Agent revised or updated
documentation sufficient for the applicable Borrowers or the applicable
Administrative Agent to confirm as to whether such Lender or Issuing Bank has
complied with its obligations under FATCA. Solely for purposes of this
clause (F), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender or Issuing Bank agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the applicable
Borrowers and the applicable Administrative Agent in writing of its legal
inability to do so.

(f)       Each Lender and Issuing Bank shall indemnify the applicable
Administrative Agent, within ten (10) days after demand therefor, for the full
amount of any Taxes imposed by any Governmental Authority that are attributable
to such Lender or Issuing Bank (including any Taxes attributable to such Lender
or Issuing Bank’s failure to comply with the provisions of Section 9.4(c)
relating to the maintenance of a Participant Register) and that are payable or
paid by the applicable Administrative Agent in connection with any Loan
Document, together with all interest, penalties, reasonable costs and expenses
arising therefrom

 

101



--------------------------------------------------------------------------------

or with respect thereto, as determined by the applicable Administrative Agent in
good faith, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender or Issuing Bank by the
applicable Administrative Agent shall be conclusive absent manifest error. Each
Lender and Issuing Bank hereby authorizes the applicable Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender or
Issuing Bank under any Loan Document or otherwise payable by the applicable
Administrative Agent to the Lender or Issuing Bank from any other source against
any amount due to the applicable Administrative Agent under this
Section 2.19(f).

(g)       If any Agent or any Lender or Issuing Bank determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by a Loan Party or with respect to which a
Loan Party has paid additional amounts pursuant to this Section 2.19, it shall
pay over an amount equal to such refund to the applicable Loan Party within a
reasonable period (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 2.19 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such Agent or such Lender or Issuing Bank and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that such Loan Party, upon the request
of such Agent or such Lender or Issuing Bank, agrees to repay the amount paid
over to such Loan Party pursuant to this Section 2.19(g) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Agent or such Lender or Issuing Bank in the event such Agent or such Lender
or Issuing Bank is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
any Agent, Lender or Issuing Bank be required to pay any amount to any Loan
Party pursuant to this subsection the payment of which would place such Agent,
Lender or Issuing Bank in a less favorable net after-Tax position than such
Agent, Lender or Issuing Bank would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 2.19(g) shall not be
construed to require any Agent or any Lender or Issuing Bank to make available
its tax returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.

(h)       Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of any Agent or any assignment of rights by, or the
replacement of, a Lender or Issuing Bank, the termination of the Commitments and
the repayment, satisfaction or discharge of all obligations under any Loan
Document.

2.20         Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.17, 2.18 or 2.19, or otherwise) prior to the
time expressly required hereunder or under such other Loan Document for such
payment (or if no such time is expressly required, prior to 1:00 p.m. New York
City time), on the date when due, in immediately available funds, without set
off or counterclaim. Any amounts received after such time on any date may, in
the discretion of the applicable

 

102



--------------------------------------------------------------------------------

Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Term Loan A Agent at its offices at 520 Madison Avenue, New
York, New York 10022 and to the Term B Agent and Revolver Administrative Agent
at its offices at 245 Park Avenue, New York, NY 10167, except payments to be
made directly to an Issuing Bank as expressly provided herein and except that
payments pursuant to Section 2.17, 2.18, 2.19, 9.3 or pursuant to the Dutch
Auction Procedures shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The applicable Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
recorded in the Register promptly following receipt thereof. Except as otherwise
provided herein, if any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document of principal or interest in respect of any Loan (or of
any breakage indemnity in respect of any Loan) shall be made in the currency of
such Loan and, except as otherwise set forth in any Loan Document, all other
payments under each Loan Document shall be made in US Dollars. Any Term Loans
paid or prepaid may not be reborrowed.

(b)       If at any time insufficient funds are received by and available to the
Revolver Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

(c)       If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of, or
interest on, any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided, that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement (including Sections
2.21(b) or (c), 2.23, 2.24, 2.25 and 9.4(g) or pursuant to the terms of any
Permitted Amendment) or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant permitted
under this Agreement. Each Borrower consents to the

 

103



--------------------------------------------------------------------------------

foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against any Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(d)       Unless the applicable Administrative Agent shall have received notice
from any Borrower prior to the date on which any payment is due to the
applicable Administrative Agent for the account of the Lenders or any Issuing
Bank hereunder that the such Borrower will not make such payment, the applicable
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lender or Issuing Bank, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or Issuing Banks, as the case may be, severally agrees
to repay to the applicable Administrative Agent forthwith on demand the amount
so distributed to such Lender or such Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the applicable Administrative Agent, at the
Overnight Rate.

(e)       If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.7(d) or (e), 2.8(b), 2.20(d) or 8.7, then the applicable
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the applicable
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

2.21         Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.17, or if any Borrower is required to pay
any Indemnified Taxes, Other Taxes or additional amount to any Lender or Issuing
Bank or any Governmental Authority for the account of any Lender or Issuing Bank
pursuant to Section 2.19, then such Lender or Issuing Bank shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
or Letters of Credit hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the reasonable
judgment of such Lender or Issuing Bank, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.17 or 2.19,
as the case may be, in the future and (ii) would not subject such Lender or
Issuing Bank to any unreimbursed cost or expense and would not otherwise cause
material economic, legal or regulatory disadvantage to such Lender or Issuing
Bank. Each applicable Borrower hereby agrees to pay all reasonable and
documented (in reasonable detail) out-of-pocket costs and expenses incurred by
any Lender or Issuing Bank in connection with any such designation or
assignment.

(b)       If any Lender (or any Participant in the Loans held by such Lender)
requests compensation under Section 2.17, or if any Borrower is required to pay
any Indemnified Taxes, Other Taxes or additional amount to any Lender (or its
Participant) or any Governmental Authority for the account of any Lender
pursuant to Section 2.19, or if any Lender becomes a Defaulting Lender, then
applicable Borrowers may, at their sole expense and effort, upon notice to such
Lender and the applicable Administrative Agent, either (i) require

 

104



--------------------------------------------------------------------------------

such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.4), all its interests, rights
and obligations under this Agreement (other than surviving rights to payments
pursuant to Section 2.17 or 2.19) and the related Loan Documents to an assignee
(other than a Disqualified Lender) that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided,
that (A) the applicable Borrowers shall have received the prior written consent
of the applicable Administrative Agent and each Issuing Bank, to the extent
consent for an Assignment and Assumption would be required by such Person
pursuant to Section 9.4, which consent, in each case, shall not be unreasonably
withheld, conditioned or delayed, (B) such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and funded
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the applicable
Borrowers (in the case of all other amounts) and (C) in the case of any such
assignment resulting from a claim for compensation under Section 2.17 or
payments required to be made pursuant to Section 2.19, such assignment will
result in a reduction in such compensation or payments, or (ii) so long as no
Default or Event of Default shall have occurred and be continuing, terminate the
Commitment of such Lender and repay all obligations of the applicable Borrowers
owing to such Lender relating to the Loans and participations held by such
Lender as of such termination date. A Lender shall not be required to make any
such assignment and delegation, or to have its Commitments terminated and its
obligations hereunder repaid, if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the applicable Borrowers to
require such assignment and delegation, or to terminate such Commitments and
repay such obligations, cease to apply.

(c)       If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination which pursuant
to the terms of Section 9.2 requires the consent of all of the Lenders or all
affected Lenders or all Lenders or all affected Lenders of a certain Class or
Classes or with respect to a certain Class or Classes of the Loans and with
respect to which the Required Lenders, Required Revolving Lenders, Required Term
A Lenders or the Required Term B Lenders with respect to the applicable Class or
Classes shall have granted their consent, then the applicable Borrowers shall
have the right (unless such Non-Consenting Lender grants such consent) to either
(i) replace such Non-Consenting Lender by requiring such Non-Consenting Lender
to assign all or the affected portion of its Loans and its Commitments hereunder
to one or more assignees reasonably acceptable to the applicable Administrative
Agent (other than a Disqualified Lender); provided, that (A) all Obligations
(other than Obligations in respect of any Specified Hedge Agreements, Cash
Management Obligations, contingent reimbursement and indemnification
obligations, in each case, which are not then due and payable) of the applicable
Borrowers owing to such Non-Consenting Lender being replaced shall be paid in
full to such Non-Consenting Lender concurrently with such assignment (including
any amount owed pursuant to Section 2.12(e), if applicable), (B) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon, (C) in connection with any such assignment the applicable Borrowers,
such Non-Consenting Lender and the replacement Lender shall otherwise comply
with Section 9.4 (including obtaining the consent of the applicable
Administrative Agent and each Issuing Bank

 

105



--------------------------------------------------------------------------------

if so required thereunder); provided, that, if the required Assignment and
Assumption is not executed and delivered by such Non-Consenting Lender, such
Non-Consenting Lender will be unconditionally and irrevocably deemed to have
executed and delivered such Assignment and Assumption as of the date such
Non-Consenting Lender receives payment in full of the Obligations (other than
Obligations in respect of any Specified Hedge Agreements, Cash Management
Obligations, contingent reimbursement and indemnification obligations, in each
case, which are not then due and payable) of the applicable Borrowers owing to
such Non-Consenting Lender, (D) the replacement Lender shall pay any processing
and recordation fee referred to in Section 9.4(b)(ii)(C), if applicable, in
accordance with the terms of such Section and (E) the replacement Lender shall
grant its consent with respect to the applicable proposed amendment, waiver,
discharge or termination, or (ii) so long as no Default or Event of Default
shall have occurred and be continuing, terminate the Commitment of such
Non-Consenting Lender and repay all obligations of the applicable Borrowers
owing to such Lender relating to the Loans held by such Non-Consenting Lender as
of such termination date; provided, that such termination shall be sufficient
(together with all other consenting Lenders) to cause the adoption of the
applicable waiver or amendment of the applicable Loan Document or Loan
Documents.

(d)       Each Lender agrees that if it is replaced pursuant to this
Section 2.21, it shall execute and deliver to the applicable Administrative
Agent an Assignment and Assumption to evidence such sale and purchase and shall
deliver to the applicable Administrative Agent any Note (if the assigning
Lender’s Loans are evidenced by Notes) subject to such Assignment and
Assumption; provided, that the failure of any Lender replaced pursuant to this
Section 2.21 to execute an Assignment and Assumption or deliver such Notes shall
not render such sale and purchase (and the corresponding assignment) invalid and
such assignment shall be recorded in the Register and the Notes shall be deemed
cancelled upon such failure. Each Lender hereby irrevocably appoints the
applicable Administrative Agent (such appointment being coupled with an
interest) as such Lender’s attorney-in-fact, with full authority in the place
and stead of such Lender and in the name of such Lender, from time to time in
the applicable Administrative Agent’s discretion, with prior written notice to
such Lender, to take any action and to execute any such Assignment and
Assumption or other instrument that the applicable Administrative Agent may deem
reasonably necessary to carry out the provisions of clause (b) or (c) of this
Section 2.21.

2.22         Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then, so long as
such Lender is a Defaulting Lender:

(a)       commitment fees shall cease to accrue on the unused portion of the
Revolving Credit Commitment of such Defaulting Lender pursuant to
Section 2.13(a);

(b)       the Revolving Credit Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders, the Required Revolving Lenders or other requisite Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.2); provided, that this paragraph shall
not apply to the vote of a Defaulting Lender in the case of an amendment, waiver
or other modification requiring the consent of such Lender or each

 

106



--------------------------------------------------------------------------------

Lender affected thereby if such amendment, waiver or modification would
adversely affect such Defaulting Lender compared to other similarly affected
Lenders; provided, further, that no amendment, waiver or modification that would
require the consent of a Defaulting Lender under clause (1), (2), (3) or (6) of
Section 9.2(b) may be made without the consent of such Defaulting Lender.

(c)        if any LC Exposure exists at the time such Lender becomes a
Defaulting Lender, then:

(i)       all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages in respect of the Revolving Credit Facility but only to
the extent (A) the sum of all non-Defaulting Lenders’ Revolving Credit Exposure
plus such Defaulting Lender’s LC Exposure attributable to Letters of Credit does
not exceed the total of all non-Defaulting Lenders’ Revolving Credit Commitments
and (B) the Revolving Credit Exposure of each non-Defaulting Lender after giving
effect to such reallocation does not exceed the Revolving Credit Commitment of
such non-Defaulting Lender;

(ii)       if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Revolver Borrowers shall, without prejudice to any
other right or remedy available to it hereunder or under applicable Requirements
of Law, within three (3) Business Days following notice by the Revolver
Administrative Agent, cash collateralize for the benefit of each applicable
Issuing Bank only the applicable Revolver Borrower’s obligations corresponding
to such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.7(j) for so long as such LC Exposure is outstanding or make
other arrangements reasonably satisfactory to the Revolver Administrative Agent
and to the applicable Issuing Bank with respect to such LC Exposure and
obligations to fund participations;

(iii)       if the Revolver Borrowers cash collateralize any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the such Revolver
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.13(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized
except to the extent of such fees that became due and payable by any such
Revolver Borrower prior to the date such Lender became a Defaulting Lender (it
being understood that any cash collateral provided pursuant to this
Section 2.22(c) shall be released promptly following the termination of the
Defaulting Lender status of the applicable Lender);

(iv)       if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.13(a) and Section 2.13(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages;

 

107



--------------------------------------------------------------------------------

(v)       if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of any Issuing Bank or
any other Lender hereunder, all fees payable under Section 2.13(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to each applicable
Issuing Bank until and to the extent that such LC Exposure is reallocated and/or
cash collateralized;

(d)       so long as such Lender is a Defaulting Lender, no Issuing Bank shall
be required to issue, amend or increase any Letter of Credit, unless it is
reasonably satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Revolving Credit Commitments
of the non-Defaulting Lenders and/or cash collateral will be provided by the
applicable Revolver Borrowers in accordance with Section 2.22(c), and
participating interests in any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and such Defaulting Lender shall not participate therein);
and

(e)       if a Defaulting Lender has Revolving Credit Commitments, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit, the Applicable
Percentage of each non-Defaulting Lender with a Revolving Credit Commitment,
shall be computed without giving effect to the Revolving Credit Commitment of
the Defaulting Lender.

In the event that the Revolver Administrative Agent, the Revolver Borrowers and
each Issuing Bank each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the LC
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Revolving Credit Commitment and on such date such Lender shall purchase
at par (plus such amount, if any, that would otherwise be reimbursable by the
Borrowers pursuant to Section 2.18 as a result of such purchase on such date)
such of the Loans of the other Lenders, if any, as the Revolver Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Applicable Percentage, and such Lender shall then
cease to be a Defaulting Lender with respect to subsequent periods unless such
Lender shall thereafter become a Defaulting Lender. Notwithstanding the fact
that any Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, (x) no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Revolver
Borrowers while such Lender was a Defaulting Lender and (y) except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.

2.23         Incremental Facilities. (a) At any time and from time to time,
subject to the terms and conditions set forth herein, (I) the Term Loan Borrower
may, by notice to the applicable Term Loan Administrative Agent and/or (II) the
Revolver Borrowers may, by notice to the Revolver Administrative Agent
(whereupon, in each case, the applicable Administrative Agent shall promptly
deliver a copy of such notice to each of the applicable Lenders):

 

108



--------------------------------------------------------------------------------

(i)       request to incur (x) additional Term Loans under the Term Loan A
Facility or add one or more additional tranches of term loans, which may be
secured on a junior or pari passu basis or unsecured (the “Incremental Term Loan
A Facility” and the term loans funded thereunder, the “Incremental Term A
Loans”) or (y) additional Term Loans under the Term Loan B Facility or add one
or more additional tranches of term loans, which may be secured on a junior or
pari passu basis or unsecured (the “Incremental Term Loan B Facility” and the
term loans funded thereunder, the “Incremental Term B Loans”); and/or

(ii)       request to incur one or more increases in the Revolving Credit
Commitments (an “Incremental Revolving Increase”) and/or add one or more
incremental revolving credit facility tranches (an “Incremental Revolving
Tranche”, each such Incremental Revolving Tranche or Incremental Revolving
Increase, an “Incremental Revolving Commitment”, and each such Incremental
Revolving Commitment, Incremental Term A Loan or Incremental Term B Loan, an
“Incremental Facility”, and any such Incremental Facility and any Incremental
Equivalent Debt, “Incremental Debt”).

Notwithstanding anything to the contrary herein, without the consent of the
Required Lenders, the aggregate amount of the Incremental Facilities shall not
exceed, at any time, the sum of (i) the greater of (1) $855.0 million, and (2)
100% of Consolidated EBITDA on a pro forma basis after giving effect to the
incurrence of such additional amounts as the most recent test period for which
financial statements have been delivered to the Agents pursuant to
Section 5.1(a) or 5.1(b), as applicable, plus (ii) all voluntary prepayments,
debt buybacks (to the extent of the actual cash price paid in connection with
such buybacks) and any prepayments, repayments, refinancing, substitutions or
replacements of any portion of the Term Loans of any Non-Consenting Lender
pursuant to Section 2.21(c)(ii), or any other voluntary prepayments of
Incremental Debt that is secured by a Lien on the Collateral that is pari passu
with the Liens securing the Term Loan Facility, in each case made prior to the
date of incurrence of such Incremental Debt (other than in connection with any
refinancing of such Loans or other Incremental Debt or to the extent otherwise
financed with the proceeds of long-term Indebtedness) and, in the case of
voluntary prepayments of a revolving credit facility, solely to the extent
accompanied by a corresponding permanent commitment reduction (the amount under
clauses (i) and (ii), the “Incremental Dollar Basket”) plus (iii) an unlimited
amount (any such Incremental Debt, in each case to the extent incurred under
this clause (iii), “Ratio-Based Incremental Debt”) so long as, in the case of
this clause (iii), upon the effectiveness of the relevant Incremental Facility
Amendment or the relevant documentation relating to other Incremental Debt, as
the case may be, (x) (A) in the case of Incremental Debt that is secured by a
Lien on the Collateral that is pari passu with the Liens securing the applicable
Term Loan Facility or (B) in the case of Incremental Debt that is secured by a
Lien on the Collateral that is junior to the Liens securing the Term Loan
Facility, the First Lien Net Leverage Ratio calculated on a Pro Forma Basis
giving effect to such Incremental Debt and the use of the proceeds thereof (but
it being understood that the proceeds from such Incremental Debt shall not be
used for netting indebtedness, and any such Incremental Facility that is a
revolving credit facility shall be deemed to be fully drawn on the effective
date thereof, and any junior lien Indebtedness incurred in reliance on the
Ratio-Based Incremental Debt shall be deemed ranking pari passu in priority of
security to the Obligations in respect of the Facilities at

 

109



--------------------------------------------------------------------------------

all times for any purpose of the calculation of the First Lien Net Leverage
Ratio, does not exceed 1.50:1.00 and (y) in the case of Incremental Debt that is
unsecured, the Fixed Charge Coverage Ratio calculated on a Pro Forma Basis
giving effect to such Incremental Debt and the use of the proceeds thereof (but
it being understood that the proceeds from such Incremental Debt shall not be
used for netting indebtedness and any such Incremental Facility that is a
revolving credit facility shall be deemed to be fully drawn on the effective
date thereof) shall not be less than 2.00:1.00. Unless elected otherwise by the
applicable Borrowers, any Incremental Debt shall be deemed to have been incurred
first, in reliance on the Ratio-Based Incremental Debt to the extent thereof,
and second, in reliance on the Incremental Dollar Basket to the extent thereof.
Incremental Debt may be incurred contemporaneously in reliance on the
Ratio-Based Incremental Debt and in reliance on the Incremental Dollar Basket,
and proceeds from any such incurrence may be utilized in a single transaction,
by first calculating the amount available to be incurred in reliance on the
Ratio-Based Incremental Debt and disregarding any concurrent utilization of the
Incremental Dollar Basket. Any utilization of the Incremental Dollar Basket may
be reclassified at any time, as the applicable Borrower may elect from time to
time, as incurred under the Incremental Ratio Basket if the applicable Borrower
satisfies, on a pro forma basis, the applicable leverage or coverage ratio at
such time. All Incremental Term A Loans, Incremental Term B Loans and all
Incremental Revolving Commitments shall be in an integral multiple of
$1.0 million and in an aggregate principal amount that is not less than
$5.0 million (or in such lesser minimum amount agreed by the applicable
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed); provided, that such amount may be less than the applicable minimum
amount if such amount represents all the remaining availability in respect of
the Incremental Facilities.

(b)       Any Incremental Facility (other than an Incremental Revolving Increase
and an Incremental Term A Loan that is an increase to the Term Loan A Facility
or an Incremental Term B Loan that is an increase to the Term Loan B
Facility) (i) shall rank pari passu or junior in right of payment to the
Obligations in respect of the other outstanding Term Loans and Revolving Credit
Commitments or may be unsecured, in each case as set forth in the relevant
Incremental Facility Amendment (which shall be reasonably satisfactory to the
applicable Administrative Agent) and shall not be guaranteed by any Subsidiary
that is not also a Guarantor and, if secured, shall be secured on a pari passu
or junior basis, by the same Collateral securing the Facilities (which Liens
shall be subject to intercreditor arrangements reasonably satisfactory to the
applicable Administrative Agent, the Collateral Agent and the applicable
Borrowers), (ii) for purposes of prepayments, shall be treated substantially the
same as (or, to the extent set forth in the relevant Incremental Facility
Amendment, less favorably than) the other outstanding Loans and (iii) other than
with respect to amortization, maturity date and pricing (including interest
rate, fees, funding discounts and prepayment premiums) and, to the extent
permitted pursuant to clause (i) above, ranking of right of payment and/or
security, shall have the same terms as the Facilities or such terms that are,
when taken as a whole, not materially more favorable (as reasonably determined
by the applicable Borrowers in good faith) to the lenders providing such
Incremental Facility than the terms and conditions, taken as a whole, applicable
to the then existing Facilities (except with respect to covenants (including any
financial maintenance covenant added for the benefit of lenders providing such
Incremental Facility) and other provisions so long as such covenants or other
provisions (1) are also added for the benefit of the Lenders of under the
Facilities or (2) only become applicable after the Latest Maturity Date of the
then outstanding Facilities at the time of such incurrence of such

 

110



--------------------------------------------------------------------------------

Incremental Facility); provided, that (A) if the effective yield (whether in the
form of interest rate margins, original issue discount, upfront fees or a
“floor”, with such increased amount being equated to interest margin for
purposes of determining any increase to the applicable interest margin under the
applicable Term Loan Facility or Revolving Credit Facility, as applicable)
payable to all Lenders providing such Incremental Facility (but excluding any
bona fide arrangement, underwriting, structuring, syndication or other fees
payable in connection therewith that are not shared with all Lenders (in their
capacity as such) providing such Incremental Facility) on such Incremental
Facility determined as of the initial funding date for such Incremental Facility
exceeds the effective yield (determined on same basis as the preceding
parenthetical) on the Term Loan Facility or Revolving Credit Facility or any
then-existing Incremental Term A Loans, Incremental Term B Loans and/or
Incremental Revolving Tranches that are secured on a pari passu basis with the
Obligations (“Pari Passu Incremental Loans/Tranches”), as applicable,
immediately prior to the effectiveness of the applicable Incremental Facility
Amendment by more than 0.50%, the Applicable Margin relating to the applicable
Term Loan Facility or Revolving Credit Facility or such then existing Pari Passu
Incremental Loans/Tranches, as applicable, shall be adjusted and/or the
applicable Borrowers will pay additional fees to Lenders under the applicable
Term Loan Facility or Revolving Credit Facility or such then existing Pari Passu
Incremental Loans/Tranches, as applicable, in order that such effective yield on
such Incremental Facility shall not exceed such effective yield on the
applicable Term Loan Facility or Revolving Credit Facility or such then existing
Pari Passu Incremental Loans/Tranches made on or prior to the date that is 12
months after the Closing Date by more than 0.50% (provided, that if such
adjustment is required due to the application of a higher interest rate
benchmark floor on such Incremental Facility, such adjustment shall be effected
solely through an increase in the interest rate benchmark floor of the
applicable Term Loans or Revolving Credit Facility or such then existing Pari
Passu Incremental Loans/Tranches, as applicable (or if no interest rate
benchmark floor applies to the applicable Term Loans or Revolving Credit
Facility or such then existing Pari Passu Incremental Loans/Tranches, as
applicable, at such time, an interest rate benchmark floor shall be added)), (B)
any Incremental Term A Loans or Incremental Term B Loans shall not have a final
maturity date earlier than the then Latest Maturity Date of the then remaining
Term B Loans or then existing Pari Passu Incremental Loans/Tranches and any
Incremental Revolving Commitments shall not have a final maturity date earlier
than the Revolving Credit Maturity Date and (C) any Incremental Term A Loans or
Incremental Term B Loans shall not have a Weighted Average Life to Maturity that
is shorter than the Weighted Average Life to Maturity of the later of the then
remaining Term B Loans or then existing Incremental Term A Loans or Incremental
Term B Loans, as applicable (determined, solely for the purposes of this
clause (C), without giving effect to prepayments that reduced amortization of
the then remaining Term B Loans). Any Incremental Revolving Increase shall be on
terms identical to the Revolving Credit Commitments under the Revolving Credit
Facility proposed to be increased thereby and, for the avoidance of doubt, such
Incremental Revolving Increase shall be deemed a Revolving Credit Commitment of
the applicable Revolving Credit Facility pursuant to the applicable Incremental
Facility Amendment (it being understood that an Incremental Facility
establishing Incremental Revolving Increase will not create a separate Revolving
Credit Facility and such Incremental Revolving Increase shall be deemed a part
of the applicable Revolving Credit Facility); provided that the Applicable
Margin or the Revolving Commitment Fee Rate, in each case

 

111



--------------------------------------------------------------------------------

applicable to the Revolving Credit Commitments and Revolving Credit Loans of
such Revolving Credit Facility, may be increased, without the consent of any
Lender, in connection with the incurrence of any Incremental Revolving Increase
such that the Applicable Margin or the Revolving Commitment Fee Rate, as
applicable, of such Revolving Credit Commitments are identical to those of the
Incremental Revolving Increase, but additional upfront or similar fees may be
payable to the lenders participating in the Incremental Revolving Increase
without any requirement to pay such amounts to any existing Revolving Credit
Lenders. Any Incremental Term A Loan that is an increase to the Term Loan A
Facility or any Incremental Term B Loan that is an increase to the Term Loan B
Facility shall be on terms identical to such Term Loan Facility proposed to be
increased thereby and, for the avoidance of doubt, such Incremental Term A Loan
or Incremental Term B Loan, as applicable, shall be deemed a Term Loan of the
applicable Term Loan Facility pursuant to the applicable Incremental Facility
Amendment (it being understood that an Incremental Facility establishing such
Incremental Term A Loan or Incremental Term B Loan will not create a separate
Term Loan Facility and such Incremental Term A Loan or Incremental Term B Loan
shall be deemed a part of the applicable Term Loan Facility); provided that the
Applicable Margin applicable to the applicable Term Loan Facility may be
increased, without the consent of any Lender, in connection with the incurrence
of any such Incremental Term Loan B Facility or Incremental Term Loan B
Facility, as applicable such that the Applicable Margin of such Term Loan
Facility are identical to those of such Incremental Term A Loans or Incremental
Term B Loans, as applicable, but additional upfront or similar fees may be
payable to the lenders participating in such Incremental Term A Loans or
Incremental Term B Loans, as applicable, without any requirement to pay such
amounts to any existing Term Loan Lenders.

(c)       Each notice from the applicable Borrowers pursuant to this
Section 2.23 shall set forth the requested amount and proposed terms of the
relevant Incremental Term A Loans, Incremental Term B Loans and/or Incremental
Revolving Commitments (including whether they will rank pari passu with, or
junior in right of payment to, and pari passu with, or junior in priority of
security to, the Obligations in respect of the other outstanding Facilities or
will be unsecured). Any Additional Lenders that elect to extend Incremental Term
A Loans, Incremental Term B Loans or Incremental Revolving Commitments shall be
reasonably satisfactory to the applicable Borrowers, and (unless such Additional
Lender is already a Lender or an Affiliate of a Lender) the applicable
Administrative Agent and, with respect to any Incremental Revolving Commitment,
each Issuing Bank (in each case, any approval thereof not to be unreasonably
withheld, delayed or conditioned), and, if not already a Lender, shall become a
Lender under this Agreement pursuant to an Incremental Facility Amendment. Each
Incremental Facility shall become effective pursuant to an amendment (each, an
“Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the applicable Borrowers, such Additional
Lender or Additional Lenders and the applicable Administrative Agent. No
Incremental Facility Amendment shall require the consent of any Lenders or any
other Person other than the applicable Borrowers, the applicable Administrative
Agent and the Additional Lenders with respect to such Incremental Facility
Amendment. The Lenders hereby irrevocably authorize the Term Loan Administrative
Agents to enter into Incremental Facility Amendments and, as appropriate,
amendments to the other Loan Documents as may be necessary in order to establish
new tranches or sub-tranches in respect of the existing Term Loans and such
other amendments as may be necessary or

 

112



--------------------------------------------------------------------------------

appropriate in the opinion of the Term Loan Administrative Agents and the Term
Loan Borrower to effect the provisions of this Section 2.23 (including to
provide for class voting provisions applicable to the Additional Lenders on
terms comparable to the provisions of Section 9.2(b) and including, for the
avoidance of doubt, to provide for and reflect junior ranking in right of
payment and/or junior priority in respect of Liens on Collateral, or the
unsecured nature of such Incremental Facility, as applicable and as permitted
pursuant to this Section 2.23). No Lender shall be obligated to provide any
Incremental Term A Loans, Incremental Term B Loans or Incremental Revolving
Commitments unless it so agrees. Commitments in respect of any Incremental Term
A Loans, Incremental Term B Loans or Incremental Revolving Commitments shall
become Commitments under this Agreement. The effectiveness of any Incremental
Facility Amendment shall, unless otherwise agreed to by the applicable
Administrative Agent and the Additional Lenders party thereto, be subject to
(i) the payment in full of all fees and expenses owing to the applicable
Administrative Agent and the Lenders in respect of such Incremental Facility, to
the extent invoiced prior to such date, and (ii) the satisfaction or waiver on
the date thereof (each, an “Incremental Facility Closing Date”) of (x) the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents being true and correct in all material respects on and as of
Incremental Facility Closing Date as if made on and as of such date, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date (provided, that in each
case such materiality qualifier shall not be applicable to any representations
or warranties that already are qualified or modified by materiality or “Material
Adverse Effect”); provided, that, (x) in connection with the incurrence of any
Limited Conditionality Incremental Transaction, then the only representations
and warranties that will be required to be true and correct in all material
respects as of the applicable Incremental Facility Closing Date shall be (A) the
Specified Representations and (B) such of the representations and warranties
made by or on behalf of the applicable acquired company or business (or the
seller thereof) in the applicable acquisition agreement as are material to the
interests of the Lenders, but only to the extent that Parent (or any Subsidiary
of Parent) has the right to terminate the obligations of Parent or such
Subsidiary under such acquisition agreement or not consummate such acquisition
as a result of the inaccuracy of such representations or warranties in such
acquisition agreement and (y) no Default or Event of Default (or, in the case of
any Limited Conditionality Incremental Transaction, and to the extent agreed to
by the lenders and other investors providing such Incremental Facilities, no
Specified Event of Default) having occurred and being continuing on the
Incremental Facility Closing Date or after giving effect to the Incremental
Facility requested to be made on such date. To the extent reasonably requested
by the applicable Administrative Agent, the effectiveness of an Incremental
Facility Amendment may be conditioned on the applicable Administrative Agent’s
receipt of customary legal opinions with respect thereto, board resolutions and
officers’ certificates and/or reaffirmation agreements consistent with those
delivered on the Closing Date under Section 4.1, with respect to Parent and the
Restricted Subsidiaries. Upon each Revolving Credit Increase pursuant to this
Section 2.23, each Revolving Credit Lender under such Revolving Credit Facility
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Lender providing a portion of the Incremental
Revolving Commitment (each an “Incremental Revolving Lender”) in respect of such
increase, and each such Incremental Revolving Lender

 

113



--------------------------------------------------------------------------------

will automatically and without further act be deemed to have assumed, a portion
of such Revolving Credit Lender’s participations hereunder in outstanding
Letters of Credit under the applicable Revolving Credit Facility such that,
after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in Letters of Credit held by each Revolving Credit Lender in such
Revolving Credit Facility (including each such Incremental Revolving Lender)
will equal the percentage of the aggregate Revolving Credit Commitments of all
Revolving Credit Lenders in such Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit Commitment thereunder. Each of the
parties hereto hereby agrees that the Revolver Administrative Agent may, in
consultation with the Revolver Borrowers, take any and all actions as may be
reasonably necessary to ensure that, after giving effect to any Incremental
Revolving Increase, the outstanding Revolving Credit Loans are held by the
Revolving Credit Lenders in accordance with their respective Applicable
Percentages in respect of the applicable Revolving Credit Facility. The
foregoing may be accomplished at the discretion of the Revolver Administrative
Agent, following consultation with the Revolver Borrowers, (A) by requiring the
outstanding Revolving Credit Loans to be prepaid with the proceeds of a new
Revolving Credit Borrowing, (B) by causing non-increasing Revolving Credit
Lenders to assign portions of their outstanding Revolving Credit Loans to new or
increasing Revolving Credit Lenders, (C) by a combination of the foregoing or
(D) by any other means agreed to by the Revolver Administrative Agent and the
Revolver Borrowers, and any such prepayment or assignment shall be subject to
Section 2.18 but shall otherwise be without premium or penalty. The
Administrative Agents and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to any of the transactions effected pursuant to the
immediately preceding sentence. In addition, to the extent any Incremental Term
A Loans or Incremental Term B Loans are not Other Term Loans, the scheduled
amortization payments under Section 2.3 required to be made after the making of
such Incremental Term A Loans or Incremental Term B Loans, as applicable, shall
be ratably increased by the aggregate principal amount of such Incremental Term
A Loans or Incremental Term B Loans, as applicable.

(d)       At any time and from time to time, subject to the terms and conditions
set forth herein, the Term Loan Borrower may, subject to providing notice to the
applicable Term Loan Administrative Agent (whereupon such Term Loan
Administrative Agent shall promptly deliver a copy of such notice to each of the
Lenders), issue one or more series of Incremental Equivalent Debt in an
aggregate outstanding principal amount not to exceed, as of the date of the
issuance of any such Incremental Equivalent Debt, the aggregate amount of
Incremental Facilities then permitted to be incurred under Section 2.23(a);
provided, that solely in respect of any Incremental Equivalent Debt constituting
term loans secured on a pari passu basis with the Obligations, if the effective
yield (which, for such purpose only, shall be deemed to take account of interest
rate margin and any then applicable benchmark floors, recurring fees and all
upfront or similar fees or original issue discount (amortized over the shorter
of (1) the weighted average life of such Incremental Equivalent Debt and
(2) four years) payable to all lenders or investors providing such Incremental
Equivalent Debt (but excluding any bona fide arrangement, underwriting,
structuring, syndication or other fees payable in connection therewith that are
not shared with all lenders or investors (in their capacity as such) providing
such Incremental Equivalent Debt)) on such Incremental Equivalent Debt
determined as of the

 

114



--------------------------------------------------------------------------------

initial funding date for such Incremental Equivalent Debt exceeds the effective
yield (determined on same basis as the preceding parenthetical) on the
applicable Term Loans or Revolving Credit Facility or any then existing Pari
Passu Incremental Loans/Tranches, as applicable, immediately prior to the
effectiveness of the definitive documentation of such Incremental Equivalent
Debt by more than 0.50%, the Applicable Margin relating to the applicable Term
Loans or Revolving Credit Facility or such then existing Pari Passu Incremental
Loans/Tranches, as applicable, shall be adjusted and/or the Term Loan Borrower
will pay additional fees to Lenders holding the applicable Term Loans or
Revolving Credit Commitments or such then existing Pari Passu Incremental
Loans/Tranches, as applicable, in order that such effective yield on such
Incremental Equivalent Debt shall not exceed such effective yield on the
applicable Term Loans or Revolving Credit Facility or such then existing Pari
Passu Incremental Loans/Tranches by more than 0.50% (provided, that if such
adjustment is required due to the application of a higher interest rate
benchmark floor on such Incremental Equivalent Debt, such adjustment shall be
effected solely through an increase in the interest rate benchmark floor of the
applicable Term Loans or such then existing Pari Passu Incremental
Loans/Tranches, as applicable (or if no interest rate benchmark floor applies to
the applicable Term Loans or Revolving Credit Facility or such then existing
Pari Passu Incremental Loans/Tranches, as applicable, at such time, an interest
rate benchmark floor shall be added)). As conditions precedent to the issuance
of any Incremental Equivalent Debt pursuant to this Section 2.23, (i) the Term
Loan Borrower shall deliver to the applicable Term Loan Administrative Agent a
certificate of the Term Loan Borrower dated as of the date of issuance of the
Incremental Equivalent Debt signed by a Responsible Officer of the Term Loan
Borrower, certifying and attaching the resolutions adopted by the Term Loan
Borrower approving or consenting to the execution and delivery of the applicable
financing documentation in respect of such Incremental Equivalent Debt and the
issuance of such Incremental Equivalent Debt, and certifying that the conditions
precedent set forth in the following subclauses (ii) through (vii) have been
satisfied, (ii) such Incremental Equivalent Debt shall rank pari passu or junior
in right of payment and shall not have guarantees from any Subsidiary that is
not also a Guarantor and if secured, shall not be secured by any assets of the
Group Members not constituting Collateral, (iii) such Incremental Equivalent
Debt shall have a final maturity no earlier than the date permitted with respect
to Incremental Term B Loans pursuant to clause (B) of the proviso in
Section 2.23(b) (provided that any such Indebtedness in the form of bridge notes
or bridge loans in either case with a maturity of less than 12 months shall not
be required to meet the requirement in this clause (iii) so long as such bridge
notes or bridge loans provide for automatic conversion, subject to customary
conditions, into “permanent” financing that satisfies such requirement), (iv)
the Weighted Average Life to Maturity of such Incremental Equivalent Debt shall
not be shorter than that permitted for Incremental Term B Loans pursuant to
clause (C) of the proviso in Section 2.23(b) (provided that any such
Indebtedness in the form of bridge notes or bridge loans in either case with a
maturity of less than 12 months shall not be required to meet the requirement in
this clause (iv) so long as such bridge notes or bridge loans provide for
automatic conversion, subject to customary conditions, into “permanent”
financing that satisfies such requirement), (v) no Default or Event of Default
(or, in the case of any Incremental Equivalent Debt incurred to fund a Limited
Conditionality Incremental Transaction, and to the extent agreed to by the
Persons providing such Incremental Equivalent Debt, no Specified Event of
Default) shall have occurred

 

115



--------------------------------------------------------------------------------

and be continuing or would result from the issuance of such Incremental
Equivalent Debt and (vi) all fees and expenses owing to the applicable Term Loan
Administrative Agent and the Lenders or other financial institutions in respect
of such Incremental Equivalent Debt, to the extent invoiced prior to such date,
shall have been paid in full.

(e)       Notwithstanding anything to the contrary in this Agreement, with
respect to any Incremental Term A Loans or Incremental Term B Loans (or
Incremental Equivalent Debt), the proceeds of which are to be used by the Term
Loan Borrower or any other Group Member to finance, in whole or in part, a
Permitted Acquisition or any other Investment permitted under Section 6.7, in
each case, that is not conditioned on the availability of, or on obtaining,
third party financing (each such transaction, a “Limited Conditionality
Incremental Transaction”), for purposes of determining (x) compliance with any
financial ratio (other than the Financial Maintenance Covenant), (y) accuracy of
representations and warranties (other than Specified Representations, which
shall be accurate in all material respects as of the Incremental Facility
Closing Date or the date of incurrence of such Incremental Equivalent Debt, as
the case may be) or occurrence of a Default or Event of Default, or
(z) availability under baskets (including baskets measured as a percentage of
Consolidated EBITDA or Consolidated Total Assets), in each case, in connection
with such Limited Conditionality Incremental Transaction and any related
incurrence of Indebtedness or Liens under Section 6.2, 6.3 or 6.10, the Term
Loan Borrower shall have the option of making any such determinations as of the
date the definitive agreement related to such Limited Conditionality Incremental
Transaction is signed or on the date that such Limited Conditionality
Incremental Transaction is consummated. If the Borrowers elect to make such
determinations as of the date the definitive agreement related to such Limited
Conditionality Incremental Transaction is signed, then in connection with any
subsequent calculation of any ratio or basket on or following the date of such
election under this Agreement and prior to the earlier of (i) the date on which
such Limited Conditionality Incremental Transaction is consummated or (ii) the
date that the definitive agreement for such Limited Conditionality Incremental
Transaction is terminated or expires without consummation of such Limited
Conditionality Incremental Transaction, any such ratio or basket shall be
calculated (A) on a Pro Forma Basis assuming such Limited Conditionality
Incremental Transaction and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated until such time as the applicable Limited Conditionality
Incremental Transaction has actually closed or the definitive agreement with
respect thereto has been terminated and (B) on a standalone basis without giving
effect to such Limited Conditionality Incremental Transaction and the other
transactions in connection therewith.

2.24         Replacement Facilities. (a) At any time and from time to time,
subject to the terms and conditions set forth herein, the applicable Borrowers
may, by notice to the applicable Administrative Agent (whereupon the applicable
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request to replace all or a portion of the Term Loans under any Facility with
one or more additional tranches of term loans under this Agreement (the
“Replacement Term Loans”) or replace all or a portion of the Revolving Credit
Facility with a new revolving credit facility under this Agreement (the
“Replacement Revolving Credit Facility”; each such replacement facility, a
“Replacement Facility”), which may be equal or junior to the Term Loans in right
of payment and may be secured by the Collateral on a pari passu basis with the

 

116



--------------------------------------------------------------------------------

Term Loans or secured by the Collateral on a junior basis to the Term Loans.
Each tranche of Replacement Term Loans shall be in an integral multiple of
$1.0 million and be in an aggregate principal amount that is not less than
$20.0 million (or such lesser minimum amount approved by the applicable
Administrative Agent, such approval not to be unreasonably withheld, conditioned
or delayed) and shall not exceed the principal amount of the Term Loans being
replaced (plus the amount of fees, expenses and original issue discount incurred
in connection with such Replacement Term Loans). The amount of each Replacement
Revolving Credit Facility shall not exceed the amount of the Revolving Credit
Facility being replaced (plus the amount of fees, expenses, original issue
discount, and upfront fees incurred in connection with such Replacement
Revolving Credit Facility). The Net Cash Proceeds of any Replacement Term Loans
shall be applied only to prepay the Term Loans of the Class of Term Loans that
such Replacement Term Loans are replacing.

(b)       Any Replacement Term Loans (i) shall rank pari passu or junior in
right of payment and security with or to the Obligations in respect of the
Revolving Credit Commitments and the other Term Loans pursuant to the relevant
Replacement Facility Amendment (which shall be reasonably satisfactory to the
applicable Administrative Agent) and (ii) other than voluntary prepayment,
maturity date, conditions precedent and pricing (including interest rate, fees,
funding discounts and prepayment premiums) (as set forth in the relevant
Replacement Facility Amendment) shall have terms, when taken as a whole, not
materially more favorable (as determined by the Term Loan Borrower in good
faith) to the lenders or investors providing such Replacement Term Loans than
the terms applicable to the Term Loans being replaced (except with respect to
covenants (including any financial maintenance covenant added for the benefit of
lenders providing such Replacement Term Loans) and other provisions so long as
such covenants or other provisions (1) are also added for the benefit of all
then outstanding Term Loans or (2) only become applicable after the Latest
Maturity Date of the then outstanding Term Loans at the time of such incurrence
of such Replacement Term Loans); provided, that (A) any Replacement Term Loans
shall not have a final maturity date earlier than the final scheduled maturity
date of the Term Loans being replaced, (B) any Replacement Term Loans shall not
have a Weighted Average Life to Maturity that is shorter than the Weighted
Average Life to Maturity of the then remaining Term Loans under the applicable
Class (determined, solely, for the purposes of this clause (B), without giving
effect to prepayments that reduced amortization of the then remaining Term Loans
under the applicable Class), (C) principal of and interest on any Term Loans
being replaced with Replacement Term Loans shall be paid in full on the
Replacement Facility Closing Date for the applicable Replacement Term Loans and
(D) the Term Loans of each Lender under the replaced Class shall be prepaid
ratably. The principal of and interest on any outstanding Revolving Credit Loans
under any replaced Revolving Credit Facility, together with all fees owed by the
Revolver Borrowers under such Revolving Credit Facility, shall be paid in full
and all outstanding Letters of Credit will be replaced, cash collateralized or
continued on terms reasonably satisfactory to the Lenders under such Revolving
Credit Facility, in each case on the Replacement Facility Closing Date for such
Facility. Any Replacement Revolving Credit Facility (x) shall not have a final
maturity date earlier than the final scheduled maturity date of the replaced
Revolving Credit Facility and (y) shall be on the terms and pursuant to the
documentation applicable to the Revolving Credit Commitments under such replaced
Revolving Credit Facility (other than maturity date, conditions precedent and
pricing (including

 

117



--------------------------------------------------------------------------------

interest rate, fees, funding discounts and prepayment premiums)) or on such
other terms that are, when taken as a whole, not materially more favorable (as
determined in good faith by the Revolver Borrowers) to the lenders or investors
providing such Replacement Revolving Credit Facility than the terms and
conditions, taken as a whole, applicable to the Revolving Credit Facility being
replaced (except with respect to covenants (including any financial maintenance
covenant added for the benefit of lenders providing such Replacement Revolving
Credit Facility) and other provisions so long as such covenants or other
provisions (1) are also added for the benefit of all of the then outstanding
Revolving Credit Loans or (2) only become applicable after the Latest Maturity
Date of the then outstanding Revolving Credit Loans at the time of such
incurrence of such Replacement Revolving Credit Facility), in each case, as set
forth in the relevant Replacement Facility Amendment. The obligations under any
Replacement Facility shall not be guaranteed by any Subsidiary other than a
Guarantor, and, if secured, the obligations under any Replacement Facility shall
not be secured by a Lien on any Property of any Group Member other than Property
that constitutes Collateral. In addition, the terms and conditions applicable to
any Replacement Facility may provide for additional or different covenants or
other provisions that are agreed between the applicable Borrowers and the
Lenders under such Replacement Facility and applicable only during periods after
the then Latest Maturity Date that is in effect on the date such Replacement
Facility is issued, incurred or obtained or the date on which all non-refinanced
Obligations (excluding Obligations in respect of any Specified Hedge Agreements,
Cash Management Obligations and contingent reimbursement and indemnification
obligations, in each case, which are not then due and payable) are paid in full.
Any Replacement Term Loans that are junior in right of payment or security to
any other Class of Term Loans will be subject to a customary intercreditor
agreement reasonably acceptable to the Term Loan Borrower and the applicable
Term Loan Administrative Agent.

(c)       Each notice from the applicable Borrowers pursuant to this
Section 2.24 shall set forth the requested amount and proposed terms of the
relevant Replacement Term Loans and/or Replacement Revolving Credit Facility,
including whether the proposed Replacement Term Loans will be pari passu with or
junior to any existing Term Loans in right of payment or security. Any
Additional Lender that elects to extend Replacement Term Loans or commitments
under a Replacement Revolving Credit Facility shall be reasonably satisfactory
to the applicable Borrowers and (unless such Additional Lender is already a
Lender or an Affiliate of a Lender) the Revolver Administrative Agent, and, if
not already a Lender, shall become a Lender under this Agreement pursuant to a
Replacement Facility Amendment. Each Replacement Facility shall become effective
pursuant to an amendment (each, a “Replacement Facility Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
applicable Borrowers, such Additional Lender or Additional Lenders and the
Revolver Administrative Agent. No Replacement Facility Amendment shall require
the consent of any Lenders or any other Person other than the applicable
Borrowers, the applicable Administrative Agent and the Additional Lenders with
respect to such Replacement Facility Amendment. The Lenders hereby irrevocably
authorize the applicable Administrative Agent to enter into the Replacement
Facility Amendment and, as appropriate, amendments to the other Loan Documents
and intercreditor arrangements as may be necessary or appropriate in order to
establish new tranches or sub-tranches in respect of Revolving Credit
Commitments or Term Loans so replaced and such other amendments as may be
necessary or appropriate in the opinion

 

118



--------------------------------------------------------------------------------

of the applicable Administrative Agent and the applicable Borrowers to effect
the provisions of this Section 2.24 (including to provide for class voting
provisions applicable to the Additional Lenders on terms comparable to the
provisions of Section 9.2(b)). No Lender shall be obligated to provide any
Replacement Term Loans or commitments for any Replacement Revolving Credit
Facility unless it so agrees. Commitments in respect of any Replacement Term
Loans or Replacement Revolving Credit Facility shall become Commitments under
this Agreement. The effectiveness of any Replacement Facility Amendment shall,
unless otherwise agreed to by the applicable Administrative Agent and the
Additional Lenders party thereto, be subject to the satisfaction or waiver on
the date thereof (each, a “Replacement Facility Closing Date”) of (x) the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents being true and correct in all material respects on and as of the
Replacement Facility Closing Date as if made on and as of such date, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date (provided, that in each
case such materiality qualifier shall not be applicable to any representations
or warranties that already are qualified or modified by materiality or “Material
Adverse Effect”) and (y) no Default or Event of Default having occurred and
being continuing on the Replacement Facility Closing Date or after giving effect
to the Replacement Facility requested to be made on such date. The proceeds of
any Replacement Term Loans or any Replacement Revolving Credit Facility will be
applied, substantially concurrently with the incurrence thereof, to the pro rata
prepayment of the outstanding Loans under such replaced Facility (or replaced
portion thereof). To the extent reasonably requested by the applicable
Administrative Agent, the effectiveness of a Replacement Facility Amendment may
be conditioned on the applicable Administrative Agent’s receipt of customary
legal opinions with respect thereto, board resolutions and officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Closing Date under Section 4.1, with respect to Parent and the Restricted
Subsidiaries. No Replacement Revolving Credit Facility may be implemented unless
such Facility has provisions reasonably satisfactory to the Revolver
Administrative Agent and each Issuing Bank with respect to Letters of Credit
then outstanding under the Revolving Credit Facility being replaced. Only one
Revolving Credit Facility shall be in effect at any time; provided, that
multiple tranches of Revolving Credit Commitments may be outstanding thereunder
on the terms applicable thereto pursuant to this Agreement and any applicable
Permitted Amendments, and any Replacement Revolving Credit Facility shall
replace the Revolving Credit Facility under the Loan Documents. The
Administrative Agents and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to any of the transactions effected pursuant to this
Section 2.24.

(d)       Notwithstanding anything to the contrary above, at any time and from
time to time following the establishment of a Class of Replacement Term Loans or
Commitments under a Replacement Revolving Credit Facility (“Replacement
Revolving Credit Commitments”), the applicable Borrowers may offer any Lender of
a Term Loan Facility or then existing Revolving Credit Facility that has
previously been subject to a Replacement Facility Amendment (without being
required to make the same offer to any or all other Lenders) who had not elected
to participate in such Replacement Facility Amendment on the applicable
Replacement Facility Closing Date the right to convert all or any portion of its
Term Loans or

 

119



--------------------------------------------------------------------------------

Revolving Credit Commitments into such Class of Replacement Term Loans or
Replacement Revolving Credit Commitments, as applicable; provided, that (i) such
offer and any related acceptance shall be in accordance with such procedures, if
any, as may be reasonably requested by, or acceptable to, the applicable
Administrative Agent; (ii) such additional Replacement Term Loans and additional
Replacement Revolving Credit Commitments, (x) shall be on identical terms
(including as to the proposed interest rates and fees payable, but excluding any
arrangement, structuring or other fees payable in connection therewith that are
not generally shared with the relevant Lenders) with the existing Replacement
Term Loans and Replacement Revolving Credit Commitments, as applicable, and
(y) with respect to any additional Replacement Term Loans, shall result in
proportionate increases to the scheduled amortization payments otherwise owing
with respect to any such Replacement Term Loans, (iii) any Lender which elects
to participate in a Replacement Facility pursuant to this clause (d) shall enter
into a joinder agreement to the respective Replacement Facility Amendment, in
form and substance reasonably satisfactory to the applicable Administrative
Agent and executed by such Lender, the applicable Administrative Agent and the
applicable Borrowers and (iv) any such additional Replacement Term Loans and
additional Replacement Revolving Credit Commitments shall be in an aggregate
principal amount that is not less than $1.0 million (or, in the case of an
outstanding Class with an entire outstanding principal amount of existing Term
Loans or existing Revolving Credit Commitments less than a $1.0 million that is
to be refinanced in full, such outstanding principal amount or commitments),
unless each of the applicable Borrowers and the applicable Administrative Agent
otherwise consents. Notwithstanding anything to the contrary contained herein,
any Loans made as provided above shall be treated as part of the Class to which
such Loans are added, and shall not constitute a new Class of Replacement Term
Loans or a new tranche of Replacement Revolving Credit Commitments.

2.25         Extensions of Term Loans and Revolving Credit Commitments.
(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
applicable Borrowers to all Lenders of Term Loans with a like maturity date or
Revolving Credit Commitments with a like maturity date, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Credit Commitments with a like maturity date,
as the case may be) and on the same terms to each such Lender, the applicable
Borrowers are hereby permitted to consummate from time to time transactions with
individual Lenders that accept the terms contained in such Extension Offers to
extend the maturity date of each such Lender’s Term Loans and/or Revolving
Credit Commitments and otherwise modify the terms of such Term Loans and/or
Revolving Credit Commitments pursuant to the terms of the relevant Extension
Offer (including by increasing the interest rate or fees payable in respect of
such Term Loans and/or Revolving Credit Commitments (and related outstandings)
and/or modifying the amortization schedule in respect of such Term Loans) (each,
an “Extension”, and each group of Term Loans or Revolving Credit Commitments, as
applicable, in each case as so extended, as well as the original Term Loans and
the original Revolving Credit Commitments (in each case not so extended), being
a “tranche”; any Extended Term Loans shall constitute a separate tranche of Term
Loans from the tranche of Term Loans from which they were extended, and any
Extended Revolving Credit Commitments shall constitute a separate tranche of
Revolving Credit Commitments from the tranche of Revolving Credit Commitments
from which they were extended), so long as the following terms are satisfied:
(i) except as to pricing (including interest rates, fees, funding discounts and

 

120



--------------------------------------------------------------------------------

prepayment premiums), conditions precedent and maturity (which shall be set
forth in the relevant Extension Offer), the Revolving Credit Commitment of any
Revolving Credit Lender that agrees to an Extension with respect to such
Revolving Credit Commitment (an “Extending Revolving Credit Lender”) extended
pursuant to an Extension (an “Extended Revolving Credit Commitment”), and the
related outstandings, shall be a Revolving Credit Commitment (or related
outstandings, as the case may be) with the same terms as the original Revolving
Credit Commitments (and related outstandings); provided that (1) the borrowing
and repayment (except for (A) payments of interest and fees at different rates
on Extended Revolving Credit Commitments (and related outstandings), (B)
repayments required upon the Maturity Date of the non-extending Revolving Credit
Commitments and (C) repayment made in connection with a permanent repayment and
termination of commitments) of Loans with respect to Extended Revolving Credit
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Revolving Credit Commitments, (2) the permanent repayment
of Revolving Credit Loans with respect to, and termination of, Extended
Revolving Credit Commitments after the applicable Extension date shall be made
on a pro rata basis with all other Revolving Credit Commitments, except that the
Revolver Borrowers shall be permitted to permanently repay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class, (3) assignments and
participations of Extended Revolving Credit Commitments and extended Revolving
Credit Loans shall be governed by the same assignment and participation
provisions applicable to Revolving Credit Commitments and Revolving Credit Loans
and (4) at no time shall there be Revolving Credit Commitments hereunder
(including Extended Revolving Credit Commitments and any original Revolving
Credit Commitments) which have more than two (2) different maturity dates,
(ii) (1) except as to pricing (including interest rates, fees, funding discounts
and prepayment premiums), amortization, maturity, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (ii)(2), (ii)(3) and (iii), be set forth in the relevant Extension
Offer), the Term Loans of any Term Loan Lender that agrees to an Extension with
respect to such Term Loans (an “Extending Term Lender”) extended pursuant to any
Extension (“Extended Term Loans”) shall have the same terms, or on terms that
are, when taken as a whole, not materially more favorable (as reasonably
determined by Term Loan Borrower in good faith) to the Extending Term Lenders
than the terms and conditions, taken as a whole, applicable to, the tranche of
Term Loans subject to such Extension Offer (except with respect to covenants
(including any financial maintenance covenant added for the benefit of Extending
Term Lenders) and other provisions so long as such covenants or other provisions
(x) are also added for the benefit of all then outstanding Term Loans or
(y) only become applicable after the Latest Maturity Date of the then
outstanding Term Loans at the time of such incurrence of such Extended Term
Loans), (2) the Weighted Average Life to Maturity of any Extended Term Loans
shall be no less than 91 days longer than the remaining Weighted Average Life to
Maturity of the Class extended thereby, (3) any Extended Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
of Term Loans hereunder, in each case as specified in the respective Extension
Offer (provided that if the applicable Extending Term Lenders have the ability
to decline mandatory prepayments, any such mandatory prepayment that is not
accepted by the applicable Extending Term Lenders shall be applied, subject to
the right of any applicable Lender to decline mandatory prepayments (if any), to
the non-extended Term Loans of the Class being extended), (iii) if the aggregate
principal

 

121



--------------------------------------------------------------------------------

amount of Term Loans (calculated on the face amount thereof) or Revolving Credit
Commitments, as the case may be, in respect of which Term Loan Lenders or
Revolving Credit Lenders, as the case may be, shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Term
Loans or Revolving Credit Commitments, as the case may be, offered to be
extended by the applicable Borrowers pursuant to such Extension Offer, then the
Term Loans or Revolving Credit Loans, as the case may be, of such Term Loan
Lenders or Revolving Credit Lenders, as the case may be, shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Term Loan
Lenders or Revolving Credit Lenders, as the case may be, have accepted such
Extension Offer and (iv) all documentation in respect of such Extension shall be
consistent with the foregoing.

(b)       With respect to all Extensions consummated by the applicable Borrowers
pursuant to this Section 2.25, (i) such Extensions shall not constitute
voluntary or mandatory payments or prepayments for purposes of this Agreement
and (ii) each Extension Offer shall specify the minimum amount of Term Loans or
Revolving Credit Commitments to be tendered. The transactions contemplated by
this Section 2.25 (including, for the avoidance of doubt, payment of any
interest, fees or premium in respect of any Extended Term Loans and/or Extended
Revolving Credit Commitments on such terms as may be set forth in the relevant
Extension Offer) shall not require the consent of any Lender or any other Person
(other than as set forth in clause (c) below), and the requirements of any
provision of this Agreement (including Sections 2.12 and 2.20) or any other Loan
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section 2.25 shall not apply to any of the transactions
effected pursuant to this Section 2.25.

(c)       No consent of any Lender or any other Person shall be required to
effectuate any Extension, other than (A) the consent of the applicable Borrowers
and each Lender agreeing to such Extension with respect to one or more of its
Term Loans and/or Revolving Credit Commitments (or a portion thereof) and
(B) with respect to any Extension of the Revolving Credit Commitments, the
consent of each Issuing Bank, which consent shall not be unreasonably withheld,
conditioned or delayed. All Extended Term Loans, Extended Revolving Credit
Commitments and all obligations in respect thereof shall be Obligations under
this Agreement and the other Loan Documents that are secured by the Collateral
on a pari passu basis with all other applicable Obligations under this Agreement
and the other Loan Documents. The Lenders hereby irrevocably authorize the
applicable Administrative Agent to enter into amendments to this Agreement and
the other Loan Documents (an “Extension Amendment”) with the applicable
Borrowers as may be necessary in order to establish new tranches or sub-tranches
in respect of Revolving Credit Commitments or Term Loans so extended and such
technical amendments as may be necessary or appropriate in the opinion of the
applicable Administrative Agent and the applicable Borrowers to effect the
provisions of this Section (including in connection with the establishment of
such new tranches or sub-tranches or to provide for class voting provisions
applicable to the Additional Lenders on terms comparable to the provisions of
Section 9.2(b)) in each case on terms consistent with this Section. In addition,
if so provided in such amendment and with the consent of the applicable Issuing
Banks, participations in Letters of Credit expiring on or after the Revolving
Credit Maturity Date shall be re-allocated from Lenders holding Revolving Credit
Commitments to Lenders

 

122



--------------------------------------------------------------------------------

holding Extended Revolving Credit Commitments in accordance with the terms of
such amendment; provided, however, that such participation interests shall, upon
receipt thereof by the relevant Lenders holding Extended Revolving Credit
Commitments, be deemed to be participation interests in respect of such Extended
Revolving Credit Commitments and the terms of such participation interests
(including the commission applicable thereto) shall be adjusted accordingly.
Without limiting the foregoing, in connection with any Extension the respective
Loan Parties shall (at their expense), within 90 days of the applicable
Extension Amendment (or such later date as may be approved by the Collateral
Agent), amend (and the Collateral Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the then Latest Maturity Date so that
such maturity date is extended to the then Latest Maturity Date (or such later
date as may be advised by local counsel to the Collateral Agent).

(d)       In connection with any Extension, the applicable Borrowers shall
provide the applicable Administrative Agent at least five Business Days (or such
shorter period as may be agreed by the applicable Administrative Agent) prior
written notice thereof, and shall agree to such procedures (including regarding
timing, rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the applicable Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.25.

(e)       Notwithstanding anything to the contrary above, at any time and from
time to time following the establishment of a Class of Extended Term Loans or
Extended Revolving Credit Commitments, the applicable Borrowers may offer any
Lender of a Term Loan Facility or Revolving Credit Facility that had been
subject to an Extension Amendment (without being required to make the same offer
to any or all other Lenders) who had not elected to participate in such
Extension Amendment the right to convert all or any portion of its Term Loans or
Revolving Credit Commitments into such Class of Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, provided that (i) such offer and
any related acceptance shall be in accordance with such procedures, if any, as
may be reasonably requested by, or acceptable to, the applicable Administrative
Agent; (ii) such additional Extended Term Loans and additional Extended
Revolving Credit Commitments, (x) shall be on identical terms (including as to
the proposed interest rates and fees payable, but excluding any arrangement,
structuring or other fees payable in connection therewith that are not generally
shared with the relevant Lenders) with the existing Extended Term Loans and
Extended Revolving Credit Commitments, as applicable, and (y) with respect to
any additional Extended Term Loans shall result in proportionate increases to
the scheduled amortization payments otherwise owing with respect to any such
Extended Term Loans, (iii) any Lender which elects to participate in an
Extension Facility pursuant to this clause (e) shall enter into a joinder
agreement to the respective Extension Amendment, in form and substance
reasonably satisfactory to the applicable Administrative Agent and executed by
such Lender, the applicable Administrative Agent, the applicable Borrowers and
the other Loan Parties and (iv) any such additional Extended Term Loans and
additional Extended Revolving Credit Commitments shall be in an aggregate
principal amount that is not less than $1.0 million (or, in the case of an
outstanding Class with an entire outstanding principal amount of existing Term
Loans or existing Revolving Credit Commitments less than a $1.0 million that is
to be refinanced in full, such outstanding principal amount or commitments),
unless each of the applicable Borrowers and the applicable

 

123



--------------------------------------------------------------------------------

Administrative Agent otherwise consents. Notwithstanding anything to the
contrary contained herein, any Loans made as provided above shall be treated as
part of the Class to which such Loans are added, and shall not constitute a new
Class of Extended Term Loans or new Extended Revolving Credit Commitments.

2.26         Permitted Debt Exchanges.

(a)       Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by a Borrower to all Lenders (other than, with respect to any
Permitted Debt Exchange Offer that constitutes an offering of securities, any
Lender that, if requested by such Borrower, is unable to certify that it is
(i) a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act), (ii) an institutional “accredited investor” (as defined in Rule
501 under the Securities Act) or (iii) not a “U.S. person” (as defined in Rule
902 under the Securities Act)) with outstanding Term Loans of a particular
Class, such Borrower may from time to time consummate one or more exchanges of
such Term Loans for Indebtedness (in the form of senior secured, senior
unsecured, senior subordinated, or subordinated notes or loans) (such
Indebtedness, “Permitted Debt Exchange Notes” and each such exchange, a
“Permitted Debt Exchange”), so long as the following conditions are satisfied:

(i)       each such Permitted Debt Exchange Offer shall be made on a pro rata
basis to the Lenders (other than, with respect to any Permitted Debt Exchange
Offer that constitutes an offering of securities, any Lender that, if requested
by the Borrower, is unable to certify that it is (i) a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act), (ii) an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act) or
(iii) not a “U.S. person” (as defined in Rule 902 under the Securities Act)) of
each applicable Class based on their respective aggregate principal amounts of
outstanding Term Loans under each such Class;

(ii)       the aggregate principal amount (calculated on the face amount
thereof) of such Permitted Debt Exchange Notes shall not exceed the aggregate
principal amount (calculated on the face amount thereof) of the Class or Classes
of Term Loans so refinanced, and with respect to an amount equal to any fees,
expenses, commissions, underwriting discounts and premiums payable in connection
with such Permitted Debt Exchange;

(iii)       the stated final maturity of such Permitted Debt Exchange Notes is
not earlier than the Latest Maturity Date for the Class or Classes of Term Loans
being exchanged, and such stated final maturity is not subject to any conditions
that could result in such stated final maturity occurring on a date that
precedes such Latest Maturity Date (it being understood that acceleration or
mandatory repayment, prepayment, redemption or repurchase of such Permitted Debt
Exchange Notes upon the occurrence of an event of default, a change in control,
an event of loss or an asset disposition shall not be deemed to constitute a
change in the stated final maturity thereof);

 

124



--------------------------------------------------------------------------------

(iv)       such Permitted Debt Exchange Notes are not required to be repaid,
prepaid, redeemed, repurchased or defeased, whether on one or more fixed dates,
upon the occurrence of one or more events or at the option of any holder thereof
(except, in each case, upon the occurrence of an event of default, a change in
control, an event of loss or an asset disposition) prior to the Latest Maturity
Date for the Class or Classes of Term Loans being exchanged, provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated, including scheduled offers to repurchase) of such Permitted Debt
Exchange Notes shall be permitted so long as the Weighted Average Life to
Maturity of such Indebtedness shall be longer than the remaining Weighted
Average Life to Maturity of the Class or Classes of Term Loans being exchanged;

(v)        no Subsidiary is a borrower or guarantor with respect to such
Indebtedness unless such Subsidiary is or substantially concurrently becomes a
Loan Party;

(vi)       if such Permitted Debt Exchange Notes are secured, such Permitted
Debt Exchange Notes are secured on a pari passu basis or junior priority basis
to the Obligations secured hereunder and (A) such Permitted Debt Exchange Notes
are not secured by any assets not securing the Obligations unless such assets
substantially concurrently secure the Obligations and (B) the beneficiaries
thereof (or an agent on their behalf) shall become party to an intercreditor
arrangement reasonably satisfactory to the applicable Agent and such Borrower;

(vii)      the terms and conditions of such Permitted Debt Exchange Notes shall
be as agreed between such Borrower and the lenders providing such Permitted Debt
Exchange Notes;

(viii)     all Term Loans exchanged under each applicable Class by such Borrower
pursuant to any Permitted Debt Exchange shall automatically be cancelled and
retired by such Borrower on date of the settlement thereof (and, if requested by
the applicable Agent, any applicable exchanging Lender shall execute and deliver
to the applicable Agent an Assignment and Assumption, or such other form as may
be reasonably requested by the applicable Agent, in respect thereof pursuant to
which the respective Lender assigns its interest in the Term Loans being
exchanged pursuant to the Permitted Debt Exchange to such Borrower for immediate
cancellation), and accrued and unpaid interest on such Term Loans shall be paid
to the exchanging Lenders on the date of consummation of such Permitted Debt
Exchange, or, if agreed to by such Borrower and the applicable Agent, the next
scheduled Interest Payment Date with respect to such Term Loans (with such
interest accruing until the date of consummation of such Permitted Debt
Exchange);

(ix)       if the aggregate principal amount of all Term Loans (calculated on
the face amount thereof) of a given Class tendered by Lenders in respect of the
relevant Permitted Debt Exchange Offer (with no Lender being permitted to tender
a principal amount of Term Loans which exceeds the principal amount thereof of

 

125



--------------------------------------------------------------------------------

the applicable Class actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans of such Class offered to be exchanged by such
Borrower pursuant to such Permitted Debt Exchange Offer, then such Borrower
shall exchange Term Loans under the relevant Class tendered by such Lenders
ratably up to such maximum based on the respective principal amounts so
tendered, or, if such Permitted Debt Exchange Offer shall have been made with
respect to multiple Classes without specifying a maximum aggregate principal
amount offered to be exchanged for each Class, and the aggregate principal
amount of all Term Loans (calculated on the face amount thereof) of all Classes
tendered by Lenders in respect of the relevant Permitted Debt Exchange Offer
(with no Lender being permitted to tender a principal amount of Term Loans which
exceeds the principal amount thereof actually held by it) shall exceed the
maximum aggregate principal amount of Term Loans of all relevant Classes offered
to be exchanged by such Borrower pursuant to such Permitted Debt Exchange Offer,
then such Borrower shall exchange Term Loans across all Classes subject to such
Permitted Debt Exchange Offer tendered by such Lenders ratably up to such
maximum amount based on the respective principal amounts so tendered;

(x)       all documentation in respect of such Permitted Debt Exchange shall be
consistent with the foregoing, and all written communications generally directed
to the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and made in consultation with such Borrower and the
applicable Agent; and

(xi)       any applicable Minimum Tender Condition or Maximum Tender Condition,
as the case may be, shall be satisfied or waived by such Borrower.

Notwithstanding anything to the contrary herein, no Lender shall have any
obligation to agree to have any of its Loans or Term Loan Commitments exchanged
pursuant to any Permitted Debt Exchange Offer.

(b)       With respect to all Permitted Debt Exchanges effected by any Borrower
pursuant to this Section 2.26, such Permitted Debt Exchange Offer shall be made
for not less than $1,000,000 in aggregate principal amount of Term Loans of a
given Class, provided that subject to the foregoing such Borrower may at its
election specify (A) as a condition (a “Minimum Tender Condition”) to
consummating any such Permitted Debt Exchange that a minimum amount (to be
determined and specified in the relevant Permitted Debt Exchange Offer in such
Borrower’s discretion) of Term Loans of any or all applicable Classes be
tendered and/or (B) as a condition (a “Maximum Tender Condition”) to
consummating any such Permitted Debt Exchange that no more than a maximum amount
(to be determined and specified in the relevant Permitted Debt Exchange Offer in
such Borrower’s discretion) of Term Loans of any or all applicable Classes will
be accepted for exchange. The applicable Agent and the Lenders hereby
acknowledge and agree that the provisions of Sections 2.10, 2.12, 2.14 and 2.20
do not apply to the Permitted Debt Exchange and the other transactions
contemplated by this Section 2.26 and hereby agree not to assert any Default or
Event of Default in connection with

 

126



--------------------------------------------------------------------------------

the implementation of any such Permitted Debt Exchange or any other transaction
contemplated by this Section 2.26.

(c)       In connection with each Permitted Debt Exchange, a Borrower shall
provide the applicable Agent at least five (5) Business Days’ (or such shorter
period as may be agreed by the applicable Agent) prior written notice thereof,
and such Borrower and the applicable Agent, acting reasonably, shall mutually
agree to such procedures as may be necessary or advisable to accomplish the
purposes of this Section 2.26; provided that the terms of any Permitted Debt
Exchange Offer shall provide that the date by which the relevant Lenders are
required to indicate their election to participate in such Permitted Debt
Exchange shall be not less than five (5) Business Days following the date on
which the Permitted Debt Exchange Offer is made. The Borrower shall provide the
final results of such Permitted Debt Exchange to the applicable Agent no later
than three (3) Business Days prior to the proposed date of effectiveness for
such Permitted Debt Exchange (or such shorter period agreed to by the applicable
Agent in its sole discretion) and the applicable Agent shall be entitled to
conclusively rely on such results.

2.27         MIRE Events. Prior to the occurrence of a MIRE Event, each Borrower
shall provide (and shall use commercially reasonable efforts to provide as
promptly as reasonably possible prior to such MIRE Event) to the applicable
Agent (and authorize the applicable Agent to provide to the Term Loan A Lenders
and the Lenders with a Revolving Credit Commitment) the following documents in
respect of any Mortgaged Property: (a) a completed flood hazard determination
from a third party vendor; (b) if such real property is located in a “special
flood hazard area”, (i) a notification to the applicable Loan Parties of that
fact and (if applicable) notification to the applicable Loan Parties that flood
insurance coverage is not available and (ii) evidence of the receipt by the
applicable Loan Parties of such notice; (c) if required by Flood Laws, evidence
of required flood insurance and (d) any other customary documentation that may
be reasonably requested by the applicable Agent.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans, Parent and the other Borrowers hereby jointly and severally represent
and warrant to the Agents and each Lender that:

3.1       Financial Condition. (a) The audited consolidated balance sheet of
Parent and its Subsidiaries as of December 31, 2017, and the related
consolidated statements of income or operations, shareholder’s equity and cash
flows for such fiscal year of Parent and its Subsidiaries, including the notes
thereto accompanied by an unqualified report from PricewaterhouseCoopers, LLP
thereon, presents fairly in all material respects the financial condition of
Parent and its Subsidiaries as at such date, and the consolidated results of its
operations and cash flows for the fiscal years or other periods then ended. All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP (unless otherwise noted therein or in
the notes thereto) applied consistently throughout the periods involved (except
as disclosed therein or in the notes thereto).

 

127



--------------------------------------------------------------------------------

(b)       The unaudited, consolidated balance sheet of Parent and its
Subsidiaries as of June 30, 2018 and the related consolidated statements of
operations and cash flows of Parent and its Subsidiaries for the six-month
period then ended, present fairly in all material respects the consolidated
financial condition of Parent and its Subsidiaries as at such date, and the
consolidated results of its operations and cash flows for the six-month period
then ended. All such financial statements have been prepared in accordance with
GAAP (subject to normal year end audit adjustments and the absence of footnotes)
unless otherwise noted therein or in the notes thereto.

(c)       The Pro Forma Financial Statements have been prepared in good faith by
Parent and each other Borrower and based on assumptions believed by Parent and
each such Borrower to be reasonable when made and at the time so furnished, and
the adjustments used therein are believed by each of them to be appropriate to
give effect to the transactions and circumstances referred to therein.

3.2         No Change. Since December 31, 2017, there has been no development or
event, either individually or in the aggregate, that has had or would reasonably
be expected to have a Material Adverse Effect.

3.3         Corporate Existence; Compliance with Law. Each Group Member (a) is
duly organized or, as the case may be, incorporated, validly existing and in
good standing or in full force and effect under the laws of the jurisdiction of
its organization or incorporation (to the extent such concepts exist in such
jurisdictions), (b) has the organizational or corporate power and authority, and
the legal right, to own and operate its Property, to lease the Property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) in the case of any Domestic Subsidiary (or any Foreign Subsidiary organized
in a jurisdiction where such concept exists), is duly qualified as a foreign
organization and in good standing or in full force and effect under the laws of
each jurisdiction where its ownership, lease or operation of Property or the
conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law, except, in the case of the foregoing clauses (a)
(solely with respect to Restricted Subsidiaries other than any Borrower), (b),
(c) and (d), as would not, in the aggregate, have or reasonably be expected to
have a Material Adverse Effect.

3.4         Organizational Power; Authorization; Enforceable Obligations. Each
Loan Party has the corporate or other organizational power and authority, and
the legal right, to make, deliver and perform the Loan Documents to which it is
a party and, in the case of each Borrower, to borrow hereunder. Each Loan Party
has taken all necessary corporate or other organizational action to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party. No material consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the other Loan Documents, except
(i) consents, authorizations, filings and notices that have been obtained or
made and are in full force and effect, (ii) the consents, authorizations,
filings and notices described in Schedule 3.4, (iii) the filings referred to in
Section 3.17, (iv) filings necessary to create or perfect Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties and
(v) those consents, authorizations, filings and notices the failure of which to
obtain or make would not reasonably be

 

128



--------------------------------------------------------------------------------

expected to have, individually or in the aggregate, a Material Adverse Effect.
Each Loan Document has been duly executed and delivered on behalf of each Loan
Party that is a party thereto. This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party that is a party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and (ii) the Foreign Obligor Enforceability Exceptions.

3.5         No Legal Bar. The execution, delivery and performance by each Loan
Party of each Loan Document to which such Person is a party, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law applicable to, or violate or result in a default under, any Contractual
Obligation of any Group Member, except, in each case, as would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and will not result in, or require, the creation or imposition of
any Lien on any of their respective Properties or revenues pursuant to any such
Requirement of Law or any such Contractual Obligation (other than Permitted
Liens).

3.6         No Material Litigation. No litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of Parent or any other Borrower, threatened in writing by or against
any Group Member or against any of their respective properties or revenues
(a) with respect to this Agreement or any of the other Loan Documents or any of
the transactions contemplated hereby or thereby or (b) that would have or
reasonably be expected to have a Material Adverse Effect (after giving effect to
applicable insurance).

3.7         Ownership of Property; Liens. Each Group Member has good title to,
or a valid leasehold interest in, all real property and other Property material
to the conduct of its business except where the failure to have such title or
interests would not have or reasonably be expected to have a Material Adverse
Effect. None of the Pledged Equity Interests is subject to any Lien except
Permitted Liens.

3.8         Intellectual Property. Except as would not have or reasonably be
expected to result in a Material Adverse Effect, (i) each Group Member owns, or
is licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted (“Company Intellectual Property”); (ii) no claim
has been asserted in writing and is pending by any Person challenging or
questioning the use of any Company Intellectual Property or the validity or
effectiveness of any Company Intellectual Property owned by any Group Member,
nor do any of Parent or any other Borrower know of any valid basis for any such
claim; and (iii) to the knowledge of Parent and each other Borrower, the use of
the Company Intellectual Property by the Group Members is not infringing,
misappropriating, diluting, or otherwise violating any Intellectual Property of
any Person.

3.9         Taxes. Each Group Member has timely filed or caused to be filed all
US Federal and non-US income and all state and other tax returns that are
required to be filed and has timely paid or caused to be paid all US Federal and
non-US income and all state and other Taxes levied

 

129



--------------------------------------------------------------------------------

or imposed upon it or its Properties or income due and payable by it (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the applicable Group Member) except, in
each case, where the failure to do so would not have or reasonably be expected
to have a Material Adverse Effect. To the knowledge of Parent and each other
Borrower, no material written claim has been asserted with respect to any Taxes
of any Group Member (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the applicable Group Member) and there are no tax assessments, proposed
in writing that would, if made, have a Material Adverse Effect. The true and
correct (i) U.S. taxpayer identification number of HII the Term Loan Borrower
and each other Domestic Subsidiary (including each Domesticated Foreign
Subsidiary) party to a Loan Document as of the Closing Date and (ii) unique
identification number of each of Parent, HIL and each other Foreign Obligor that
is not a US Person that has been issued by its jurisdiction of organization or
incorporation and the name of such jurisdiction, as of the Closing Date, are set
forth on Schedule 3.9.

3.10         Federal Reserve Board Regulations. No part of the proceeds of any
Loans will be used by the Parent or any of Parent’s Subsidiaries (including each
other Borrower) for any purpose that violates the provisions of the Regulations
of the Board. If reasonably requested by the applicable Administrative Agent on
behalf of any Lender, the Borrowers will furnish to the applicable
Administrative Agent (for delivery to such Lender) a statement to the foregoing
effect for the benefit of such Lender in conformity with the requirements of FR
Form G-3 or FR Form U 1 referred to in Regulation U. On the Closing Date,
“margin stock” (within the meaning of Regulation U) does not constitute more
than 25.0% of the value of the consolidated assets of the Group Members.

3.11         ERISA. Except as would not, individually or in the aggregate, have
or reasonably be expected to have a Material Adverse Effect, (i) neither a
Reportable Event nor the failure of any Loan Party or Commonly Controlled Entity
to make by its due date a required installment under Section 430(j) of the Code
with respect to any Single Employer Plan or any failure by any Single Employer
Plan to satisfy the minimum funding standards (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived has occurred during the five year period prior to the date on which this
representation is made or deemed made with respect to any Single Employer Plan,
and each Plan has complied with the applicable provisions of ERISA and the Code,
(ii) no termination of a Single Employer Plan has occurred, and no Lien in favor
of the PBGC or a Single Employer Plan has arisen, during such five-year period,
(iii) neither Parent nor any Commonly Controlled Entity has had, or is
reasonably likely to have, a complete or partial withdrawal from any
Multiemployer Plan that has resulted or would reasonably be expected to result
in a liability under ERISA, (iv) no failure by any Loan Party or any Commonly
Controlled Entity to make any required contribution to a Multiemployer Plan
pursuant to Sections 431 or 432 of the Code has occurred, (v) there has not been
a determination that any Single Employer Plan is, or is expected to be, in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA), and (vi) to the knowledge of Parent or any other Borrower, no
Multiemployer Plan is Insolvent, in “endangered” or “critical” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA).

 

130



--------------------------------------------------------------------------------

3.12         Investment Company Act. No Loan Party is an “investment company”
within the meaning of, or required to register under, the Investment Company Act
of 1940.

3.13         Restricted Subsidiaries. (a) The Restricted Subsidiaries listed on
Schedule 3.13(a) constitute all the Restricted Subsidiaries of Parent as of the
Closing Date. Schedule 3.13(a) sets forth as of the Closing Date the exact legal
name (as reflected on the certificate of incorporation (or formation)) and
jurisdiction of incorporation (or formation) of each Restricted Subsidiary of
Parent and, as to each such Restricted Subsidiary, the percentage and number of
each class of Capital Stock of such Restricted Subsidiary owned by the Group
Members.

(b)       As of the Closing Date, except as set forth on Schedule 3.13(b), there
are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees,
directors, managers and consultants and directors’ qualifying shares) of any
nature relating to any Capital Stock of Parent or any Restricted Subsidiary.

(c)       As of the Closing Date, Parent has no Unrestricted Subsidiaries.

3.14         Use of Proceeds. The proceeds of the Term Loans shall be used on
the Closing Date, to (i) pay the Transaction Costs, (ii) consummate the
Refinancing and (iii) general corporate purposes. The proceeds of the Revolving
Credit Facility shall be used on the Closing Date solely to roll existing
letters of credit and after the Closing Date for general corporate purposes of
Parent and its Restricted Subsidiaries. The proceeds of any Loans under an
Incremental Facility shall be used as specified in the relevant Incremental
Facility Amendment. The proceeds of the Replacement Term Loans shall be used as
specified in Section 2.24.

3.15         Environmental Matters. Other than exceptions to any of the
following that would not, in the aggregate, reasonably have or be expected to
have a Material Adverse Effect:

(a)       each Group Member: (i) is, and for the period of three years
immediately preceding the Closing Date has been, in compliance with all
applicable Environmental Laws; (ii) holds all Environmental Permits required for
any of its current operations or for any property owned, leased, or otherwise
operated by it; and (iii) is in compliance with all of its Environmental
Permits;

(b)       Hazardous Materials are not present at, on, under or in any real
property now or formerly owned, leased or operated by any Group Member, or at
any other location (including any location to which Hazardous Materials have
been sent by any Group Member for re-use or recycling or for treatment, storage,
or disposal) which would reasonably be expected to (i) give rise to the
imposition of Environmental Liabilities on any Group Member, or (ii) interfere
with Parent’s or any Group Member’s continued operations, or (iii) impair the
fair saleable value of any real property currently owned or leased by any Group
Member;

(c)       there is no judicial, administrative, or arbitral proceeding pursuant
to any Environmental Law to which any Group Member is named as a party that is
pending or, to the

 

131



--------------------------------------------------------------------------------

knowledge of any Group Member, threatened in writing (including any notice of
violation or alleged violation);

(d)       no Group Member has received any written request for information, or
been notified in writing that it is a potentially responsible party under or
relating to the Federal Comprehensive Environmental Response, Compensation, and
Liability Act or any equivalent state Environmental Law;

(e)       no Group Member has entered into any consent decree, order, settlement
or other agreement, or is subject to any judgment, decree, order or other
agreement, in any judicial, administrative, arbitral, or other forum for dispute
resolution, relating to any Environmental Liability; and

(f)       no Group Member has assumed or retained by contract or operation of
law, or is otherwise subject to, any Environmental Liability.

3.16         Accuracy of Information, Etc.

None of any written information, report, financial statement, exhibit or
schedule furnished by or on behalf of any Group Member to the Administrative
Agents or any Lender in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto (as modified or supplemented by
other information so furnished but excluding projected financial information and
information of a general economic, forward looking or industry-specific nature),
when taken as a whole, contained or contains as of the date the same was or is
furnished any material misstatement of fact or omitted or omits to state any
material fact necessary to make the statements contained therein, in the light
of the circumstances under which they were or are made (after giving effect to
all supplements and updates thereto), not materially misleading; provided, that
to the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast, projection or other forward
looking statement, each of Parent and each other Borrower represents only that
it acted in good faith based upon assumptions believed by management of Parent
or such other Borrower, as the case may be, to be reasonable at the time made
and at the time furnished (it being understood that forecasts and projections by
their nature are inherently uncertain, that actual results may differ
significantly from the forecasted or projected results and that such differences
may be material and no assurances are being given that the results reflected in
the forecasts and projections will be achieved).

3.17       Collateral Documents. (a) The Security Agreement and each other
Collateral Document (other than any Mortgages) executed and delivered by a Loan
Party is effective to create in favor of the Collateral Agent, for the benefit
of the Secured Parties, a legal, valid, binding and enforceable security
interest in the Collateral described therein, except as enforceability may be
limited by (i) applicable Debtor Relief Laws and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law) and
(ii) Foreign Obligor Enforceability Exceptions. Subject to the terms of
Section 5.9(d) and except as otherwise provided under applicable Requirements of
Law (including the UCC), in the case of (i) the Pledged Equity Interests
described in the Security Agreement, when any stock certificates representing
such Pledged Equity Interests (and constituting “certificated securities” within
the meaning of the UCC)

 

132



--------------------------------------------------------------------------------

are delivered to the Collateral Agent, (ii) Collateral with respect to which a
security interest may be perfected only by possession or control, upon the
taking of possession or control by the Collateral Agent of such Collateral, and
(iii) the other personal property Collateral described in the Collateral
Documents, when financing statements in appropriate form are filed in the
appropriate filing offices, appropriate assignments or notices are filed in each
applicable IP Office and such other filings as are specified by the Security
Agreement have been completed, the Lien on the Collateral created by the
Security Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral, as security for the Obligations, in each case prior to the Liens of
any other Person (except Permitted Liens).

(b)       Each of the Mortgages executed and delivered by a Loan Party is
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid, binding and enforceable Lien on the Mortgaged
Properties described therein; and when the Mortgages are filed or recorded in
the offices of the official records of the county where the applicable Mortgaged
Property is located, each Mortgage shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
the Mortgaged Properties described therein, as security for the Obligations (as
defined in the relevant Mortgage), in each case prior and superior in right to
any other Person (other than Persons holding Liens or other encumbrances or
rights permitted by the relevant Mortgage or the Loan Documents, including
Permitted Liens).

3.18         Solvency. As of the Closing Date, after giving effect to the
Transactions, Parent and its Subsidiaries, on a consolidated basis, are Solvent.

3.19         PATRIOT Act; FCPA; Sanctions. (a) To the extent applicable, each
Loan Party is in compliance, in all material respects, with (i) Sanctions and
(ii) the USA PATRIOT Act and applicable anti-money laundering and anti-terrorism
laws and implementing regulations relating thereto. No part of the proceeds of
the Loans will be used by Parent or any of Parent’s Subsidiaries (including each
other Borrower), directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA.

(b)       No Group Member or any director, officer, nor, to the knowledge of
Parent or any other Borrower, agent, employee or Affiliate of any Group Member
(i) is a Sanctioned Person and (ii) and no Group Member will directly or
indirectly use the proceeds of the Loans or otherwise knowingly make available
such proceeds to any Person (x) for the purpose of funding, financing, or
facilitating any activities, business or transaction of or with a Sanctioned
Person, or in any Sanctioned Country, or (y) in any manner that would result in
a violation of Sanctions by any party to this agreement. Each Group Member and
Borrower will maintain policies and procedures reasonably designated to ensure
compliance with applicable Sanctions.

(c)       No Group Member nor to the knowledge of Parent, any director, officer,
agent, employee, Affiliate or other person acting on behalf of Parent or any of
its Subsidiaries is aware of or has taken any action, directly or indirectly,
that resulted in an actionable violation

 

133



--------------------------------------------------------------------------------

by such persons of any applicable anti-bribery law, including but not limited
to, the United Kingdom Bribery Act 2010 (the UK Bribery Act) and the FCPA.

3.20     Broker’s or Finder’s Commissions. No broker’s or finder’s fee or
commission will be payable with respect to the execution and delivery of this
Agreement and the other Loan Documents.

3.21     Labor Matters. Except as would not, individually or in the aggregate,
have or reasonably be expected to have a Material Adverse Effect, (a) there are
no strikes, lockouts or slowdowns against any Group Member pending or, to the
knowledge of Parent or any other Borrower, threatened, (b) the hours worked by
and payments made to employees of any Group Member have not been in violation of
the Fair Labor Standards Act or any other applicable Federal, state, provincial,
territorial, local or foreign law dealing with such matters and (c) all payments
due from any Group Member, or for which any claim may be made against any Group
Member, on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of any such
Group Member. The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which any Group Member is bound.

3.22     Representations as to Foreign Obligors. Each of Parent and HIL
represents and warrants to the Agents and the Lenders that:

(a)       It is, and each other Person that is a Foreign Obligor is, to the
extent the concept is applicable in the relevant jurisdiction, subject to civil
and commercial Laws with respect to its obligations under this Agreement and the
other Loan Documents to which it is a party (collectively as to each such party,
the “Applicable Foreign Obligor Documents”), and the execution, delivery and
performance by it and by each other Person that is a Foreign Obligor of the
Applicable Foreign Obligor Documents constitute and will constitute, to the
extent the concept is applicable in the relevant jurisdiction, private and
commercial acts and not public or governmental acts. None of Parent or HIL or
any other Person that is a Foreign Obligor nor any of their respective property
has any immunity from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) under the laws of the jurisdiction in
which such party is organized and existing in respect of its obligations under
the Applicable Foreign Obligor Documents.

(b)       The Applicable Foreign Obligor Documents are in proper legal form
under the Laws of the jurisdiction in which Parent, HIL and each other Person
that is a Foreign Obligor are each incorporated or organized and existing for
the enforcement thereof against such party under the Laws of such jurisdiction,
and to ensure the legality, validity, enforceability, or admissibility in
evidence of the Applicable Foreign Obligor Documents, subject to the exceptions
on the enforceability thereof described in Section 3.4 (including, without
limitation, the Foreign Obligor Enforceability Exceptions) and any requirement
under local law that the applicable Foreign Obligation Document, prior to
admission into any relevant foreign court, be translated into any language
required by such court. It is not necessary to ensure the legality, validity,
enforceability, or admissibility in evidence of the Applicable Foreign Obligor
Documents that the

 

134



--------------------------------------------------------------------------------

Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced, (ii) any charge or tax as has been timely
paid, (iii) any stamp duty imposed by the Cayman Islands or other jurisdiction
in the event that the Loan Documents are executed in, or thereafter brought to,
the Cayman Islands or such other jurisdiction for enforcement or otherwise.

(c)       There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which Parent, HIL or any
other Person that is a Foreign Obligor is organized and existing either (i) on
or by virtue of the execution or delivery of the Applicable Foreign Obligor
Documents (other than any stamp duty, as referenced in Section 3.22(b)(iii)
above) or (ii) any payment to be made by such party pursuant to the Applicable
Foreign Obligor Documents, except as has been disclosed to the Agents.

(d)       The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by Parent, HIL and each other Person that is a
Foreign Obligor are, under applicable foreign exchange control regulations of
the jurisdiction in which such Foreign Obligor is organized and existing, not
subject to any notification or authorization except (i) such as have been made
or obtained or (ii) such as cannot be made or obtained until a later date
(provided that any notification or authorization described in clause (ii) shall
be made or obtained as soon as is reasonably practicable).

3.23     Luxembourg Specific Representations. (a) The head office
(administration centrale), the place of effective management (siège de direction
effective) and (for the purposes of the Regulation (EU) of the European
Parliament and the Council N° 2015/848 of May 20, 2015 on insolvency
proceedings, recast), the center of main interests (centre des intérêts
principaux) of each Luxembourg Loan Party is in Luxembourg and is located at the
place of its registered office (siège statutaire); (b) each Luxembourg Loan
Party complies with all requirements of the Luxembourg law of 31 May 1999 on the
domiciliation of companies, as amended, and all related circulars issued by the
Commission de Surveillance du Secteur Financier; (c) none of the Luxembourg Loan
Parties has filed and, to the best of their knowledge, no person has filed a
request with any competent court seeking that the relevant Luxembourg Loan Party
be declared subject to bankruptcy (faillite), general settlement or composition
with creditors (concordat préventif de la faillite) controlled management
(gestion contrôlée), reprieve from payment (sursis de paiement), judicial or
voluntary liquidation (liquidation judiciaire ou volontaire), or such other
proceedings listed at Article 13, items 2 to 12, and Article 14 of the
Luxembourg Act dated December 19, 2002 on the Register of Commerce and
Companies, on Accounting and on Annual Accounts of the Companies (as amended
from time to time), (and which include foreign court decision as to faillite,
concordat or analogous procedures according to Regulation (EU) of the European
Parliament and the Council n°2015/848 of May 20, 2015 on insolvency proceedings,
recast); (d) each Luxembourg Loan Party is not, and will not, as a result of its
entry into the Loan Documents or the performance of its obligations thereunder,
be in a state of cessation of payments

 

135



--------------------------------------------------------------------------------

(cessation de paiements), or be deemed to be in such state, and has not lost,
and will not, as a result of its entry into the Loan Documents or the
performance of its obligations thereunder, lose its creditworthiness
(ébranlement de crédit), or be deemed to have lost such creditworthiness and is
not aware, or is not reasonably be aware, of such circumstances; and (e) each
Luxembourg Loan Party is in compliance with any reporting requirements
applicable to it pursuant to the to the Central Bank of Luxembourg regulation
2011/8 as amended by the Central Bank of Luxembourg Regulation 2014/17 or
Regulation (EU) N°648/2012 of the European Parliament and of the Council dated
4 July 2012 on OTC derivatives, central counterparties and trade repositories
(as applicable).

SECTION 4. CONDITIONS PRECEDENT

4.1       Conditions to Closing Date. Subject to Section 5.15, the agreement of
each Lender and Issuing Bank to make the Term Loans requested to be made by it
hereunder and Revolving Credit Commitments requested to be made available by it,
in each case, on the Closing Date, is subject to the satisfaction (or waiver in
accordance with Section 9.2), prior to or concurrently with the making of such
extension of credit (or making such commitments available) on the Closing Date,
of the following conditions precedent:

(a)       Loan Documents. The Administrative Agents shall have received:

(i)       this Agreement, executed and delivered by the Borrowers, the
Administrative Agents, the Collateral Agent and the Lenders;

(ii)       Notes executed by each Borrower in favor of each Lender requesting
Notes;

(iii)      executed counterparts of the Guaranties, duly executed by each
applicable Guarantor;

(iv)      the Security Agreement, duly executed by each Loan Party that is a
Domestic Subsidiary of Parent, together with:

(A)       to the extent required by the Security Agreement, certificates
representing the Pledged Equity Interests referred to therein, accompanied by
undated stock powers and/or share transfer forms executed in blank, and
instruments evidencing the Pledged Debt referred to therein, indorsed in blank;

(B)       proper Financing Statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Collateral Agent may deem
necessary or desirable in order to perfect the Liens created under the
Collateral Documents, covering the Collateral described in the Collateral
Documents;

(C)       a completed Perfection Certificate, listing all effective financing
statements filed in the jurisdictions referred to in clause (B) above

 

136



--------------------------------------------------------------------------------

that name any Loan Party as debtor, together with copies of such other financing
statements;

(D)       evidence that all other actions that the Collateral Agent may
reasonably deem necessary or desirable in order to perfect the Liens created
under the Collateral Documents have been taken, and all filing and recording
fees and taxes shall have been duly paid;

(v)       US IP Security Agreements, duly executed by each Loan Party that is a
Domestic Subsidiary of Parent, together with evidence that all actions that the
Collateral Agent may deem reasonably necessary or desirable in order to perfect
the Liens created under the US IP Security Agreements has been taken;

(vi)      each pledge and security agreement or mortgage delivered with respect
to the Capital Stock of and in each Foreign Obligor (other than Parent), the
Capital Stock of each Subsidiary of each Foreign Obligor that is organized or
incorporated (as applicable) in any jurisdiction where any Loan Party is
organized or incorporated (as applicable), and the Intellectual Property of such
Foreign Obligors, in each case other than with respect to any Excluded Assets,
but including:

(A)       each Cayman Security Document, duly executed by each Loan Party that
is a party thereto together with the ancillary documents to be delivered
pursuant to the Cayman Security Documents on the date that each is entered into;

(B)       each Luxembourg Security Document, duly executed by each Loan Party
that is a party thereto; and

(C)       evidence that all other actions that the Collateral Agent may deem
necessary or desirable in order to perfect or register the Liens created under
the Cayman Security Documents and the Luxembourg Security Documents, in each
case, have been, or will be, substantially concurrently with the effectiveness
of this Agreement, taken and all filing and recording fees and taxes in respect
thereof shall have been or will be, substantially concurrently with the
effectiveness of this Agreement, duly paid; and

(vii)      the documents and deliveries described in Section 5.9(a)(i)(F) with
respect to each Material Real Property listed on Schedule 1.2 (including,
without limitation, a duly executed, acknowledged and delivered original
Mortgage in form suitable for recording).

(b)       Refinancing. The Refinancing shall be consummated prior to or
substantially concurrently with the Borrowing under the Term Loan Facility.

(c)       Notes Financing. Parent has received proceeds of the Senior Notes
financing.

 

137



--------------------------------------------------------------------------------

(d)       Pro Forma Financial Statements. The Administrative Agents shall have
received a pro forma consolidated balance sheet and related pro forma statement
of income of Parent and its Restricted Subsidiaries as of and for the four
fiscal quarter period ending on June 30, 2018 (together, the “Pro Forma
Financial Statements”), prepared on the same basis as, and reflecting the
transactions reflected in, the pro forma financial statements contained in the
offering memorandum for the Senior Notes, and giving effect to the Transactions
as if the Transactions had occurred as of such date (in the case of such pro
forma balance sheet) or at the beginning of such period (in the case of such pro
forma statement of income) and a consolidated forecasted balance sheet,
statements of income and cash flows of Parent and its Restricted Subsidiaries
prepared by Parent in form reasonably satisfactory to the Administrative Agents
for each fiscal year commencing with the fiscal year ending December 31, 2018
through and including the fiscal year ending December 31, 2023.

(e)       Financial Statements. The Administrative Agents shall have received
unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Parent and its Restricted Subsidiaries
for each fiscal quarter ended after June 30, 2018 and at least 60 days prior to
the Closing Date.

(f)       Fees. All fees and expenses in connection with the Term Loan Facility
and the Revolving Credit Facility (including reasonable out-of-pocket legal fees
and expenses) payable by Parent or any other Borrower to the Lenders, the
Arrangers and the Agents on or before the Closing Date shall have been paid to
the extent then due; provided, that all such amounts shall be required to be
paid, as a condition precedent to the Closing Date, only to the extent invoiced
at least one Business Day prior to the Closing Date.

(g)       Solvency Certificate. The Term Loan Administrative Agents shall have
received a solvency certificate in the form of Exhibit J from a Responsible
Officer of the Parent with respect to the solvency of the Parent and its
Subsidiaries, on a consolidated basis, after giving effect to the Transactions.

(h)       Closing Certificate. The Administrative Agents shall have received a
certificate of the Borrowers, dated the Closing Date, substantially in the form
of Exhibit C, with appropriate insertions and attachments, (i) (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by each Loan Party and the validity against
each Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) certifying that
no such consents, licenses or approvals are so required and (ii) certifying that
the conditions specified in clauses (b), (l) and (m) of this Section 4.1 have
been satisfied.

(i)       Other Certifications. The Administrative Agents shall have received
the following:

(i)       a copy of the charter or other similar Organizational Document of each
Loan Party and each amendment thereto, certified (as of a date reasonably near
the date of the initial extension of credit) as being a true and correct copy

 

138



--------------------------------------------------------------------------------

thereof by the Secretary of State or other applicable Governmental Authority of
the jurisdiction in which each such Loan Party is organized or incorporated;

(ii)       a copy of a certificate of the Secretary of State or other applicable
Governmental Authority of the jurisdiction in which each such Loan Party is
organized, dated reasonably near the date of the initial extension of credit,
certifying that such Person is duly organized and in good standing under the
laws of such jurisdiction (but only to the extent such concepts exist under
applicable law); and

(iii)      a certificate of the Secretary, Assistant Secretary or other
appropriate Responsible Officer of each Loan Party other than the Luxembourg
Loan Parties dated the Closing Date and certifying (A) that attached thereto is
a true and complete copy of the by-laws or other similar Organizational Document
of such Person (and the register of members, register of directors and officers,
and register of mortgages and charges of any Loan Party incorporated in the
Cayman Islands) as in effect on the Closing Date and at all times since a date
prior to the date of the resolutions described in clause (B) below, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors or equivalent governing body and, as applicable, by the
Shareholders of such Person authorizing the execution, delivery and performance
of the Loan Documents to which such Person is a party and, in the case of each
Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate of incorporation or other similar Organizational Document of such
Person have not been amended since the date the documents furnished pursuant to
clause (i) above were certified, (D) that attached thereto is a true copy of the
certificate delivered pursuant to Clause 4.1(i)(ii) above and (E) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Person;
and

(iv)      in respect of any Luxembourg Loan Party, a manager’s certificate
signed by a manager of the relevant Luxembourg Loan Party, certifying the
following items: (A) an up-to-date copy of the articles of association of the
relevant Luxembourg Loan Party; (B) an electronic true and complete certified
excerpt of the Luxembourg Companies Register pertaining to the relevant
Luxembourg Loan Party dated as of the date of this Agreement; (C) an electronic
true and complete certified certificate of non-registration of judgment
(certificat de non-inscription d’une décision judiciaire) dated as of the date
of this Agreement issued by the Luxembourg Companies Register and reflecting the
situation no more than one Business Day prior to the date of this Agreement
certifying that, as of the date of the day immediately preceding such
certificate, the relevant Luxembourg Loan Party has not been declared bankrupt
(en faillite), and that it has not applied for general settlement or composition
with creditors (concordat préventif de la faillite), controlled management
(gestion contrôlée), or reprieve from payment (sursis de paiement), judicial or
voluntary liquidation (liquidation judiciaire ou volontaire),

 

139



--------------------------------------------------------------------------------

such other proceedings listed at Article 13, items 2 to 12, and Article 14 of
the Luxembourg Act dated December 19, 2002 on the Register of Commerce and
Companies, on Accounting and on Annual Accounts of the Companies (as amended
from time to time), (and which include foreign court decisions as to faillite,
concordat or analogous procedures according to Council Regulation (EC)
n°1346/2000 of May 29, 2000 on insolvency proceedings); (D) true, complete and
up-to-date board resolutions approving the entry by the relevant Luxembourg Loan
Party into, among others, the Loan Documents; (E) the relevant Luxembourg Loan
Party is not subject to nor, as applicable, does it meet or threaten to meet the
criteria of bankruptcy (faillite), voluntary or judicial liquidation
(liquidation volontaire ou judiciaire), composition with creditors (concordat
préventif de la faillite), controlled management (gestion contrôlée), reprieve
from payment (sursis de paiement), general settlement with creditors or similar
laws affecting the rights of creditors generally and no application has been
made or is to be made by its manager or, as far as it is aware, by any other
person for the appointment of a commissaire, juge-commissaire, liquidateur,
curateur or similar officer pursuant to any voluntary or judicial insolvency,
winding-up, liquidation or similar proceedings; (F) a true and complete specimen
of signatures for each of the managers or authorized signatories having executed
for and on behalf of the relevant Luxembourg Loan Party the Loan Documents;
(G) a certificate of the domiciliation agent or signed by a manager of the
relevant Luxembourg Loan Party certifying, as the case may be, (i) due
compliance by the relevant Luxembourg Loan Party with, and adherence to, the
provisions of the Luxembourg Law dated 31 May 1999 concerning the domiciliation
of companies, as amended, and the related circulars issued by the Commission de
Surveillance du Secteur Financier or (ii) that the premises of the Luxembourg
Loan Party are leased pursuant to a legal, valid and binding (and still in full
force and effect) lease agreement and correspond to sufficient unshared office
space, with a separate entrance and sufficient office equipment allowing it to
effectively carry out its business activities; and (H) true, complete and
up-to-date shareholders registers of each of the relevant Luxembourg Loan
Parties reflecting the registration of the relevant Luxembourg Security
Documents.

(j)       Legal Opinions. The Administrative Agents shall have received
favorable legal opinions of (A) Gibson, Dunn & Crutcher LLP, special counsel to
the Loan Parties, (B) Snell & Wilmer, L.L.P., Nevada counsel to the Loan
Parties, (C) Maples and Calder, Cayman Islands counsel to the Loan Parties,
(D) NautaDutilh Avocats Luxembourg S.à r.l., Luxembourg counsel to the Agents
and the Lenders, with respect to the enforceability of the Luxembourg Security
Documents, and (E) DLA Piper Luxembourg S.à r.l., Luxembourg counsel to the Loan
Parties, with respect to the capacity of the Luxembourg Loan Parties to enter
into the Loan Documents, in each case in form and substance reasonably
satisfactory to the Agents.

(k)       Know Your Customer and Other Required Information.

 

140



--------------------------------------------------------------------------------

(i)       The Administrative Agents and the Arrangers shall have received, no
later than three Business Days prior to the Closing Date, all documentation and
other information about the Loan Parties as has been reasonably requested in
writing at least ten Business Days prior to the Closing Date by the
Administrative Agents and the Arrangers with respect to applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act.

(ii)       At least five Business Days prior to the Closing Date, any Borrower
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall deliver a Beneficial Ownership Certification in relation to
such Borrower.

(l)       Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (or, in the case of any such
representation that is qualified by materiality, in all respects) as of the
Closing Date, except in the case of any representations and warranties expressly
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects (or, in the
case of any such representation that is qualified by materiality, in all
respects) as of such earlier date.

(m)       No Default. No Default or Event of Default shall have occurred and be
continuing on the Closing Date or after giving effect to the extensions of
credit requested to be made on the Closing Date.

(n)       No Material Adverse Effect. There shall not have occurred since
December 31, 2017 any event, circumstance or condition that has had or would be
reasonably expected, either individually or in the aggregate, to have a Material
Adverse Effect.

(o)       Insurance. The Collateral Agent shall have received current insurance
certificates with respect to the Loan Parties and setting forth the insurance
maintained for the benefit of each of the Loan Parties, which shall meet the
requirements set forth in Section 5.5 hereof and shall be endorsed or otherwise
amended to include a “standard” or “New York” lender’s loss payable or mortgagee
endorsement (as applicable) and shall name the Collateral Agent, on behalf of
the Secured Parties, as additional insured, in form and substance reasonably
satisfactory to the Collateral Agent.

(p)       Borrowing Notice. Delivery of a Borrowing Request pursuant to
Section 2.2.

4.2         Conditions to Each Post-Closing Extension of Credit. The obligation
of each Lender and Issuing Bank to make any extension of credit requested to be
made by it hereunder on any date (other than (x) the initial extensions of
credit on the Closing Date (except with respect to the condition precedent
specified in clause (c) below), (y) any conversion of Loans to the other Type or
a continuation of Eurodollar Loans or (z) any amendment, modification, renewal
or extension of a Letter of Credit that does not increase the face amount of
such Letter of Credit) is

 

141



--------------------------------------------------------------------------------

subject to the satisfaction of the following conditions precedent (except as
otherwise expressly set forth in Section 2.23):

(a)       Representations and Warranties. Each of the representations and
warranties made by any Loan Party in, or pursuant to, the Loan Documents shall
be true and correct in all material respects on and as of such date as if made
on and as of such date, except for representations and warranties expressly
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date; provided, that, in each case such materiality qualifier shall not
be applicable to any representations or warranties that already are qualified or
modified by materiality or “Material Adverse Effect”.

(b)       No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c)       Borrowing Notice. Delivery of a Borrowing Request pursuant to
Section 2.6.

Each Borrowing of a Loan by or issuance of a Letter of Credit on behalf of the
applicable Borrowers with respect to which the above conditions of this
Section 4.2 apply shall be deemed to constitute a representation and warranty by
Parent and each other Borrower as of the date of such extension of credit that
the applicable conditions contained in clause (a) and (b) of this Section 4.2
have been satisfied. Notwithstanding the foregoing or anything else in this
Agreement to the contrary, solely to the extent set forth in Section 2.23, in
connection with any Limited Conditionality Incremental Transaction, (x) accuracy
of representations and warranties (other than Specified Representations in
connection with an acquisition, which shall be accurate in all material respects
as of the closing date of such acquisition) or (y) occurrence of a Default or
Event of Default (other than a Specified Default), in each case may, at the
option of the Borrowers, be determined as of the date the definitive agreement
for such Permitted Acquisition or Investment is signed or the applicable
irrevocable redemption notice is given.

SECTION 5. AFFIRMATIVE COVENANTS

Parent and each other Borrower hereby jointly and severally agree that, so long
as any Commitments remain in effect or any Loan or other amount (excluding
Obligations in respect of any Specified Hedge Agreements, Cash Management
Obligations and contingent reimbursement and indemnification obligations that
are not then due and payable) is owing to any Lender, the Agents or the
Arrangers hereunder, each Borrower shall, and Parent shall and shall cause each
of the Restricted Subsidiaries to:

5.1       Financial Statements. Furnish to the Administrative Agents for further
delivery to each Agent and each Lender:

(a)       within 90 days after the end of each fiscal year of Parent (beginning
with the fiscal year ending December 31, 2018, a copy of the audited
consolidated balance sheets of

 

142



--------------------------------------------------------------------------------

Parent and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income, stockholders’ (or members’)
equity and of cash flows for such year, setting forth in each case in
comparative form the figures as of the end of and for the previous year, all in
reasonable detail and prepared in accordance with GAAP, reported on without a
“going concern” or like qualification, exception or explanatory paragraph, or
qualification, exception or explanatory paragraph as to the scope of the audit
(other than any such exception or explanatory paragraph that is expressly solely
with respect to, or expressly resulting solely from, (x) an upcoming maturity
date under any Indebtedness occurring within one year from the time such report
is delivered or (y) any potential inability to satisfy the Financial Maintenance
Covenant on a future date or in a future period), by PricewaterhouseCoopers, LLP
or other independent certified public accountants of nationally recognized
standing;

(b)       within 60 days after the end of each of the first three quarterly
periods of each fiscal year of Parent (beginning with the fiscal quarter ending
September 30, 2018), the unaudited consolidated balance sheets of Parent and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income, stockholders’ (or members’) equity
and of cash flows for such quarter and the portion of the fiscal year through
the end of such quarter, setting forth in each case in comparative form the
figures as of the end of and for the corresponding period in the previous year,
all in reasonable detail and certified by a Responsible Officer as fairly
presenting in all material respects the financial condition, results of
operations and cash flows of Parent and its consolidated Subsidiaries in
accordance with GAAP (subject to normal year end audit adjustments and the
absence of footnotes); and

(c)       together with each set of consolidated financial statements referred
to in Sections 5.1(a) and 5.1(b) above, the related consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) (which may be in footnote form only) from
such consolidated financial statements.

Notwithstanding the foregoing, the obligations in clauses (a), (b) and (c) of
this Section 5.1 may be satisfied with respect to financial information of
Parent and its Subsidiaries by furnishing Parent’s Form 10-K or 10-Q, as
applicable, filed with the SEC; provided, that, to the extent any such Form 10-K
is in lieu of information required to be provided under Section 5.1(a), the
consolidated financial statements included in the materials provided are
accompanied by a report by an independent certified public accountants of
nationally recognized standing (without a “going concern” or like qualification,
exception or explanatory paragraph, or qualification, exception or explanatory
paragraph as to the scope of the audit (other than any such exception or
explanatory paragraph that is expressly solely with respect to, or expressly
resulting solely from, (x) an upcoming maturity date under any Indebtedness
occurring within one year from the time such report is delivered or (y) any
potential inability to satisfy any financial maintenance covenant on a future
date or in a future period)).

5.2       Certificates; Other Information. Furnish to the Administrative Agents,
in each case for further delivery to each Lender, or, in the case of clause (c)
or (e), to the relevant Lender:

 

143



--------------------------------------------------------------------------------

(a)       concurrently with the delivery of any financial statements pursuant to
Sections 5.1(a) and 5.1(b) (or the Form 10-K or 10-Q, as applicable, referred to
in the last paragraph of Section 5.1), a Compliance Certificate of a Responsible
Officer that shall include, or have appended thereto, (i) a statement that such
Responsible Officer has obtained no knowledge of any continuing Default or Event
of Default, or if any such Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof and any action taken or
proposed to be taken with respect thereto and (ii) solely with respect to the
delivery of any financial statements pursuant to Section 5.1(a) (or the
Form 10-K referred to in the last paragraph of Section 5.1), an updated
Perfection Certificate, signed by a Responsible Officer, (A) setting forth the
information required pursuant to the Perfection Certificate and indicating any
changes in such information from the most recent Perfection Certificate
delivered pursuant to this clause (ii) (or, prior to the first delivery of a
Perfection Certificate pursuant to this clause (ii), from the Perfection
Certificate delivered on the Closing Date) or (B) a statement certifying that
there has been no change in such information from the most recent Perfection
Certificate delivered pursuant to this clause (ii) (or, prior to the first
delivery of a Perfection Certificate pursuant to this clause (ii), from the
Perfection Certificate delivered on the Closing Date);

(b)       within ten days after the same are sent or made available, copies of
all reports that any Group Member sends to the holders of any class of its
public equity securities and, promptly after the same are filed, copies of all
reports or other materials that any Group Member may make to, or file with, the
SEC or any national securities exchange (other than amendments to any
registration statement (to the extent such registration statement, in the form
it became effective, is delivered to the Administrative Agents), exhibits to any
registration statement and, if applicable, any registration statement on
Form S-8), and in any case not otherwise required to be furnished to the
Administrative Agents or the Lenders pursuant to any other clause of this
Section 5.2, in each case only to the extent such reports are of a type
customarily delivered by borrowers to lenders in syndicated loan financings;
provided, that the Borrowers shall not be required to deliver copies of any such
reports or other materials that have been posted on EDGAR or any successor
filing system thereto);

(c)       promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act;

(d)       no later than 90 days after the first day of each fiscal year of
Parent, commencing with the fiscal year ending December 31, 2018, an annual
budget (on a rolling four year basis) in form customarily prepared by Parent
with regard to Parent and its Restricted Subsidiaries; and

(e)       promptly, such additional financial and other information regarding
the business, legal, financial or corporate affairs of Parent or any Restricted
Subsidiary, or compliance by any Loan Party with the terms of the Loan Documents
to which it is a party, as the Administrative Agents may from time to time
reasonably request (on its own behalf or on

 

144



--------------------------------------------------------------------------------

behalf of any Lender), including for the avoidance of doubt, any consolidating
financial information to the extent there are any Unrestricted Subsidiaries.

Each Borrower hereby acknowledges and agrees that all financial statements
furnished pursuant to Sections 5.1(a) and 5.1(b) above and the Compliance
Certificates furnished pursuant to Section 5.2(a) are hereby deemed to be
Borrower Materials suitable for distribution, and to be made available, to
Public Lenders as contemplated by Section 9.1 and may be treated by the
Administrative Agent and the Lenders as if the same had been marked “PUBLIC” in
accordance with such paragraph (unless such Borrower otherwise notifies the
Administrative Agent in writing on or prior to the delivery thereof).

5.3       Payment of Obligations. Pay, discharge or otherwise satisfy before
they become delinquent, as the case may be, all its obligations (other than
Indebtedness), including Tax obligations, except (a) where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of any Group Member, as the case may be, or (b) where the
failure to pay, discharge or otherwise satisfy the same would not have or
reasonably be expected to have a Material Adverse Effect.

5.4       Conduct of Business and Maintenance of Existence, Compliance with
Laws, Etc.

(a)       (i) (x) Preserve, renew and keep in full force and effect its
corporate or other organizational existence (it being understood, for the
avoidance of doubt, that the foregoing shall not limit any change in form of
entity or organization) and (y) take all reasonable action to maintain all
rights, privileges, franchises, permits and licenses necessary in the normal
conduct of its business, except, in each case, as otherwise permitted by
Section 6.4 and except (other than in the case of the preservation of existence
of Parent and each other Borrower) to the extent that failure to do so would not
have or reasonably be expected to have a Material Adverse Effect; and
(ii) comply with all Contractual Obligations (other than obligations under
agreements or instruments relating to Indebtedness), applicable Requirements of
Law (including ERISA and the PATRIOT Act) and all orders, writs, injunctions and
decrees of any Governmental Authority applicable to it or to its business or
property, except to the extent that failure to comply therewith would not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect.

(b)       Notwithstanding the foregoing, if each of HII, HIL and the Term Loan
Borrower maintains their respective legal existence and good standing under the
Laws of the jurisdiction in which such Borrower is organized as of the Closing
Date (to the extent such concepts exist in such jurisdictions), Parent shall be
permitted to maintain its legal existence and good standing under the Laws of
the jurisdiction in which Parent is organized as of the Closing Date or any
other jurisdiction so long as (v) the change to such jurisdiction would not have
an adverse effect on the interests of the Lenders (it being understood and
agreed that any loss, reduction or other adverse effect on the nature and scope
of the Guaranties (including, without limitation, any adverse effect on the
extent to which the Obligations are guarantied thereby) and the Collateral shall
be deemed to have an adverse effect on the interests of the Lenders), (w) such
jurisdiction shall be any of the Republic of Ireland, the United Kingdom,

 

145



--------------------------------------------------------------------------------

any state within the United States or the District of Columbia, or any other
jurisdiction approved by the Term Loan Administrative Agents (such approval not
to be unreasonably withheld), (x) the Administrative Agents shall have received
in respect of such change in jurisdiction all documentation (including any
documentation requested by Administrative Agents or any Lender as may be
required under applicable “know your customer” and anti-money laundering rules
and regulations, including, without limitation, the PATRIOT Act), deliveries and
evidence of completion of any actions contemplated by Sections 5.9 and 5.11 on
or before the date of any such change in jurisdiction, (y) Parent shall have
taken all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect and (z) Parent shall have preserved
or renewed all of its registered patents, copyrights, trademarks, trade names
and service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

5.5     Maintenance of Property; Insurance. (a) (i) Except as would not have or
reasonably be expected to have a Material Adverse Effect, keep all Property and
systems necessary in its business in good working order and condition, ordinary
wear and tear excepted and (ii) maintain with insurance companies Parent
believes to be financially sound and reputable insurance on all its Property in
at least such amounts (after giving effect to any self-insurance reasonable and
customary for similarly situated Persons engaged in the same or similar
businesses as Parent and the Restricted Subsidiaries) and against at least such
risks as are usually insured against in the same geographic regions by companies
of similar size engaged in the same or a similar business.

(b)       Within 90 days following the date hereof the Collateral Agent shall be
named as an additional insured on the global general liability policy and as a
loss payee on Parent’s global property and casualty insurance policy.

(c)       If at any time the property upon which a structure is located is
identified as a “special flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
the Borrowers shall obtain flood insurance covering the improvements and
contents in an amount that is necessary to cover the estimated probable maximum
loss or such other amount as the Collateral Agent may from time to time
reasonably require and which flood insurance shall otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as it may be amended from time to time (including with respect to
coverage and deductible limits).

5.6       Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct in all
material respects entries in conformity with GAAP and all material applicable
Requirements of Law shall be made of all material dealings and transactions in
relation to its business activities and (b) permit representatives of any Agent
or any Lender, upon reasonable prior notice, to visit and inspect any of its
properties and examine and, at the applicable Borrower’s expense, make abstracts
from any of its books and records at any reasonable time and as often as may
reasonably be desired (subject to the immediately succeeding sentence) and to
discuss the business, operations, properties and financial and other condition
of Parent and the Group Members with officers and employees of Parent and the
Group Members and with their respective independent certified public accountants
(subject to such accountants’

 

146



--------------------------------------------------------------------------------

policies and procedures). Notwithstanding the foregoing, so long as no Event of
Default has occurred and is continuing, such visits, inspections and
examinations shall only be conducted by the Term Loan Administrative Agents and
shall be limited to one per fiscal year plus any additional visits in connection
with Lender meetings (and only one time at the Loan Parties’ expense). The
Administrative Agents and the Lenders shall give Parent or any other Borrower
the opportunity to participate in any discussions with Parent’s independent
public accountants. Notwithstanding anything to the contrary in this
Section 5.6, no Group Member will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (i) constitutes trade secrets or
proprietary information, (ii) in respect of which disclosure to the
Administrative Agents or any Lender (or their respective representatives or
contractors) is prohibited by any Requirement of Law or any binding agreement or
(iii) is subject to attorney-client or similar privilege or constitutes attorney
work product.

5.7       Notices. Promptly after (or, in the case of clause (c) or (d), within
30 days after and in the case of clause (e), promptly following any request
therefor) a Responsible Officer acquires knowledge thereof, give notice to the
Administrative Agents and each Lender of:

(a)       the occurrence of any Default or Event of Default;

(b)       any litigation, investigation or proceeding which may exist at any
time, that would have or reasonably be expected to have a Material Adverse
Effect;

(c)       the following events to the extent such events would have or
reasonably be expected to have a Material Adverse Effect: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Single Employer Plan or Multiemployer Plan that would
reasonably be expected to result in a Lien in favor of the PBGC or a Single
Employer Plan or Multiemployer Plan, the creation of any Lien in favor of the
PBGC or a Single Employer Plan or Multiemployer Plan or any withdrawal from, or
the termination or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the taking of any other action by the PBGC or any Borrower or
any Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination or Insolvency of, any Single Employer Plan;
and

(d)       any other development or event that has or would reasonably be
expected to have a Material Adverse Effect; and

(e)       provide information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act and the Beneficial Ownership Regulation.

Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action (if any) the relevant Group Member proposes to
take with respect thereto.

 

147



--------------------------------------------------------------------------------

5.8       Environmental Laws. (a) Comply in all respects with all applicable
Environmental Laws, and obtain, maintain and comply with, any and all
Environmental Permits, except to the extent the failure to so comply with
Environmental Laws or obtain, maintain or comply with Environmental Permits
would not have or reasonably be expected to have a Material Adverse Effect.

(b)       Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other corrective actions required
pursuant to Environmental Laws and promptly comply in all respects with all
lawful orders and directives of all Governmental Authorities regarding any
violation of or non-compliance with Environmental Laws and any Release or
threatened Release of Hazardous Materials, except, in each case, to the extent
the failure to do so would not have or reasonably be expected to have a Material
Adverse Effect.

5.9       Additional Collateral, Etc. (a) Except with respect to any Excluded
Assets, at the Borrowers’ expense:

(i)             in the case of any Loan Party that is a Domestic Subsidiary,

(A)       within 30 days (or such later date as may be agreed by the Collateral
Agent in its sole discretion) of the delivery of any Compliance Certificate to
the Administrative Agents pursuant to Section 5.2(a), with respect to any
property or assets acquired during the immediately preceding fiscal quarter that
are not subject to a perfected first priority Lien (subject to Permitted Liens)
in favor of the Collateral Agent for the benefit of the Secured Parties (as well
as any real property not subject to a Mortgage as of the Closing Date which
becomes Material Real Property after the Closing Date), furnish to the
Collateral Agent a description of such property or assets so held or acquired in
detail satisfactory to the Collateral Agent,

(B)       [reserved],

(C)       within 30 days (or such later date as may be agreed by the Collateral
Agents in its sole discretion) of the delivery of any Compliance Certificate to
the Administrative Agents pursuant to Section 5.2(a), after such acquisition,
cause the applicable Loan Party to duly execute and deliver to the Collateral
Agent any supplements to the Security Agreement, supplements to any US IP
Security Agreement and other security and pledge agreements as specified by and
in form and substance satisfactory to the Collateral Agent, securing payment of
all the Obligations of the applicable Loan Party under the Loan Documents and
constituting Liens on all such properties,

(D)       within 30 days (or such later date as may be agreed by the Collateral
Agent in its sole discretion) of the delivery of any Compliance Certificate to
the Administrative Agents pursuant to Section 5.2(a), cause the applicable Loan
Party to take whatever action (including the filing of

 

148



--------------------------------------------------------------------------------

Uniform Commercial Code financing statements) may be necessary or advisable in
the opinion of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and subsisting
Liens on such property or assets, enforceable against all third parties, but in
any case, subject to any Permitted Liens and in accordance with the Collateral
Documents,

(E)       within 60 days (or such later date as may be agreed by the Collateral
Agent in its sole discretion) of the delivery of any Compliance Certificate to
the Administrative Agents pursuant to Section 5.2(a), deliver to the Collateral
Agent, upon the request of the Collateral Agent, in its sole discretion, a
signed copy of a favorable opinion, addressed to the Collateral Agent and the
other Secured Parties, of counsel for the Loan Parties acceptable to the
Collateral Agent as to the matters contained in clauses (C) and (D) above and as
to such other matters as the Collateral Agent may reasonably request, and

(F)       in the case of any such Material Real Property, within 60 days (or
such later date as may be agreed by the Collateral Agent in its sole discretion)
after (i) the date of the acquisition of Material Real Property or (ii) the date
of the delivery of any Compliance Certificate to the Administrative Agents
pursuant to Section 5.2(a) if such real property became during the immediately
preceding fiscal quarter (or was determined to be) a Material Real Property,
deliver to the Collateral Agent a Mortgage with respect to such Material Real
Property, duly executed by such Loan Party, together with, for each such
Mortgage:

(1)       evidence that counterparts of such Mortgage have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may reasonably deem
necessary or desirable in order to create a valid first and subsisting Lien
(subject only to Permitted Liens) on the property described therein in favor of
the Collateral Agent for the benefit of the Secured Parties and that all filing,
documentary, stamp, intangible and recording taxes and other fees in connection
therewith have been paid,

(2)       (i) a fully paid American Land Title Association Lender’s Extended
Coverage title insurance policy or unconditional commitment therefor, with
endorsements or affirmative insurance requested by the Collateral Agent (which
may include, without limitation, endorsements on matters relating to usury,
first loss, last dollar (to the extent not otherwise provided), zoning, doing
business, variable rate, address, separate tax lot, subdivision, tie in or
cluster, contiguity, access and so-called comprehensive coverage over covenants
and restrictions, to the extent such endorsements are

 

149



--------------------------------------------------------------------------------

available in the applicable jurisdiction(s) at commercially reasonable rates)
and in amounts reasonably acceptable to the Collateral Agent, issued by title
insurers acceptable to the Collateral Agent (collectively, the “Title Company”),
insuring such Mortgage to be a valid first and subsisting Lien (subject only to
Permitted Liens) on the property described therein, free and clear of all
defects (including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Liens, and providing for such other
affirmative insurance and such coinsurance and direct access reinsurance as the
Collateral Agent may deem reasonably necessary or desirable (each such policy or
unconditional commitment, a “Mortgage Policy”); and the applicable Loan Party
shall deliver to the Title Company such affidavits and indemnities as shall be
reasonably required to induce the Title Company to issue the Title Policy
contemplated in this clause (B) and (ii) evidence reasonably satisfactory to the
Collateral Agent that all expenses and premiums of the Title Company and all
other sums required in connection with the issuance of the Title Policy and all
recording and stamp taxes (including mortgage recording and intangible taxes)
payable in connection with recording such Mortgage in the appropriate real
estate records have been paid to the Title Company or to the appropriate
Governmental Authorities,

(3)       to the extent within the possession of Parent or any of its Restricted
Subsidiaries, the most current American Land Title Association survey for the
Mortgaged Property,

(4)       evidence of the insurance required by Section 5.5

(5)       (i) a completed “Life of Loan” standard flood hazard determination
form; (ii) if the improvement(s) located on a Mortgaged Property is located in a
Special Flood Hazard Area, a notification to the Title Company (“Borrower
Notice”) and (if applicable) notification to the Title Company that flood
insurance coverage under the National Flood Insurance Program (“NFIP”) is not
available because the community in which the property is located does not
participate in the NFIP; and (iii) if the Borrower Notice is required to be
given and flood insurance is available in the community in which the improved
Mortgaged Property is located, a copy of one of the following: the flood
insurance policy, the Title Company’s application for a flood insurance policy
plus proof of premium payment, a declaration page confirming that flood
insurance has been issued, or such other evidence of flood insurance required by
Section 5.5 (any of the foregoing being “Evidence of Flood Insurance”); provided
that no Mortgage shall encumber any improved Mortgaged Property that is located
in a Special Flood

 

150



--------------------------------------------------------------------------------

Hazard Area unless Evidence of Flood Insurance has been obtained and provided to
the Collateral Agent;

(6)       an opinion of counsel (which counsel shall be reasonably satisfactory
to the Collateral Agent) in each state in which a Mortgaged Property is located
with respect to the enforceability of the form(s) of Mortgage to be recorded in
such state and such other matters as the Collateral Agent may reasonably
request, in each case, addressed to the Collateral Agent and the other Secured
Parties and in form and substance reasonably satisfactory to the Collateral
Agent; and

(7)       evidence that all other action that the Collateral Agent may deem
necessary or desirable in order to create valid first and subsisting Liens
(subject only to Permitted Encumbrances) on the property described in the
Mortgage has been taken;

(ii)           in the case of any Loan Party that is a Foreign Subsidiary,

(A)       within 60 days (or such later date as may be agreed by the Collateral
Agent in its sole discretion) after the date any Compliance Certificate is
delivered to the Administrative Agents pursuant to Section 5.2(a), with respect
to any Capital Stock in any Restricted Subsidiaries organized or incorporated in
any jurisdiction in the immediately preceding fiscal quarter in which any Loan
Party is organized or any Intellectual Property (other than Intellectual
Property that is (i) of de minimis value or (ii) licensed from any IP Holding
Company) that is not subject to a perfected first priority Lien (subject to
Permitted Liens) in favor of the Collateral Agent for the benefit of the Secured
Parties, furnish to the Collateral Agent a description of such Capital Stock or
Intellectual Property so acquired in detail satisfactory to the Collateral
Agent,

(B)       within 60 days (or such later date as may be agreed by the Collateral
Agent in its sole discretion) after the date any Compliance Certificate is
delivered to the Administrative Agents pursuant to Section 5.2(a), cause the
applicable Loan Party to duly execute and deliver to the Collateral Agent any
pledge and/or security agreements in respect of such Capital Stock, any security
and pledge agreements governed by the laws of any jurisdiction in which any Loan
Party is organized (as applicable) with respect to such Intellectual Property,
and any other Collateral Documents with respect to such assets, in each case, as
specified by and in form and substance reasonably satisfactory to the Collateral
Agent (including delivery of, or completion of such other actions which are
required to be taken by the applicable Collateral Documents to perfect the Liens
in, all such pledged Capital Stock), securing payment of all the

 

151



--------------------------------------------------------------------------------

Obligations of such Loan Party under the Loan Documents and constituting Liens
on all such Capital Stock and Intellectual Property,

(C)       within 60 days (or such later date as may be agreed by the Collateral
Agent in its sole discretion) after the date any Compliance Certificate is
delivered to the Administrative Agents pursuant to Section 5.2(a), cause the
applicable Loan Party to take whatever action may be necessary or advisable in
the opinion of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) for the benefit of the
Secured Parties valid and subsisting Liens on such assets, enforceable against
all third parties, and

(D)       within 60 days (or such later date as may be agreed by the Collateral
Agent in its sole discretion) after the date any Compliance Certificate is
delivered to the Administrative Agents pursuant to Section 5.2(a), deliver to
the Collateral Agent, upon the request of the Collateral Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the Collateral
Agent and the other Secured Parties, of counsel for the Loan Parties acceptable
to the Collateral Agent as to the matters contained in clauses (A), (C) and
(D) above, and as to such other matters as the Collateral Agent may reasonably
request.

The Borrowers shall otherwise take or cause to be taken such actions and execute
and/or deliver or cause to be executed and/or delivered to the Collateral Agent
such documents as the Collateral Agent shall require to confirm the validity of
the Lien granted in favor of the Collateral Agent for the benefit of the Secured
Parties against such after-acquired properties or assets, and such assets held
on the Closing Date not made subject to a Lien created by any of the Collateral
Documents.

For the avoidance of doubt, and without limitation, Section 5.9 shall apply to
any division of a Loan Party and to any division of a Group Member required to
become a Loan Party pursuant to the terms of the Loan Documents and to any
allocation of assets to a series of a limited liability company.

(b)         With respect to (A) any Restricted Subsidiary (other than any
Excluded Subsidiary) which is required to become a Loan Party to comply with the
provisions of Section 5.14, or (B) any Restricted Subsidiary that becomes an IP
Holding Company after the Closing Date, in each case, at the Borrowers’ expense:

(i)       if such Restricted Subsidiary is a Domestic Subsidiary,

(A)       within 30 days after the date the applicable Compliance Certificate is
delivered to the Administrative Agents pursuant to Section 5.2(a) (or such later
date as may be agreed by the Collateral Agent in its sole discretion), cause
such Domestic Subsidiary to duly execute and deliver to the Collateral Agent a
guaranty or guaranty supplement, in form

 

152



--------------------------------------------------------------------------------

and substance reasonably satisfactory to the Collateral Agent, guaranteeing the
Obligations of the Loan Parties,

(B)       within 30 days after the date the applicable Compliance Certificate is
delivered to the Administrative Agents pursuant to Section 5.2(a) (or such later
date as may be agreed by the Collateral Agent in its sole discretion), furnish
to the Collateral Agent a description of the properties and assets of such
Domestic Subsidiary, in detail reasonably satisfactory to the Collateral Agent,

(C)       within 30 days after the date the applicable Compliance Certificate is
delivered to the Administrative Agents pursuant to Section 5.2(a) (or such later
date as may be agreed by the Collateral Agent in its sole discretion), cause to
be duly executed and delivered to the Collateral Agent any pledge agreements,
supplements to the Security Agreement, supplements to any US IP Security
Agreement, other Collateral Documents, as specified by and in form and substance
reasonably satisfactory to the Collateral Agent (including delivery of all
Pledged Equity Interests in and of such Subsidiary), securing the Obligations of
such Domestic Subsidiary under the Loan Documents and constituting Liens on all
such properties and assets,

(D)       within 30 days after the date the applicable Compliance Certificate is
delivered to the Administrative Agents pursuant to Section 5.2(a) (or such later
date as may be agreed by the Collateral Agent in its sole discretion), cause to
be taken whatever action (including the filing of Uniform Commercial Code
financing statements) may be necessary or advisable in the reasonable opinion of
the Collateral Agent to vest in the Collateral Agent (or in any representative
of the Collateral Agent designated by it) for the benefit of the Secured Parties
valid and subsisting Liens on the properties purported to be subject to such
pledge agreements, supplements to the Security Agreement, supplements to any US
IP Security Agreement and other Collateral Documents delivered pursuant to this
Section 5.9, enforceable against all third parties in accordance with their
terms,

(E)       within 60 days after the date the applicable Compliance Certificate is
delivered to the Administrative Agents pursuant to Section 5.2(a) (or such later
date as may be agreed by the Collateral Agent in its sole discretion), deliver
to the Collateral Agent, upon the request of the Collateral Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the Collateral
Agent and the other Secured Parties, of counsel for the Loan Parties acceptable
to the Collateral Agent as to the matters contained in clauses (A), (C) and
(D) above, and as to such other matters as the Collateral Agent may reasonably
request,

 

153



--------------------------------------------------------------------------------

(F)       within 60 days after the date the applicable Compliance Certificate is
delivered to the Administrative Agents pursuant to Section 5.2(a) (or such later
date as may be agreed by the Collateral Agent in its sole discretion), with
respect to each parcel of Material Real Property owned or held by such Domestic
Subsidiary, deliver such documents, deliverables or instruments and take such
actions similar to those described in Section 5.9(a)(i)(F), each in scope, form
and substance satisfactory to the Collateral Agent; and

(ii)           if such Restricted Subsidiary is a Foreign Subsidiary,

(A)       within 60 days after the date the applicable Compliance Certificate is
delivered to the Administrative Agents pursuant to Section 5.2(a) (or such later
date as may be agreed by the Collateral Agent in its sole discretion), cause
such Foreign Subsidiary to duly execute and deliver to the Collateral Agent a
guaranty or guaranty supplement, in form and substance satisfactory to the
Collateral Agent, guaranteeing the Obligations of the Loan Parties,

(B)       within 60 days after the date the applicable Compliance Certificate is
delivered to the Administrative Agents pursuant to Section 5.2(a) (or such later
date as may be agreed by the Collateral Agent in its sole discretion), furnish
to the Collateral Agent a description of the Capital Stock in and of such
Foreign Subsidiary, the Capital Stock of its Subsidiaries, and all Intellectual
Property of such Foreign Subsidiary, in detail satisfactory to the Collateral
Agent,

(C)        within 60 days after the date the applicable Compliance Certificate
is delivered to the Administrative Agents pursuant to Section 5.2(a) (or such
later date as may be agreed by the Collateral Agent in its sole discretion),
cause to be duly executed and delivered to the Collateral Agent any pledge
and/or security agreements in respect of the Capital Stock in and of such
Foreign Subsidiary and each of its direct, first-tier Subsidiaries organized or
incorporated in any jurisdiction in which any Loan Party is organized, any
security and pledge agreements governed by the laws of any jurisdiction in which
any Loan Party is organized (as applicable) with respect to such Intellectual
Property of such Foreign Subsidiary (excluding any Intellectual Property that is
(i) of de minimis value or (ii) licensed from any IP Holding Company), and any
other Collateral Documents with respect to such assets, in each case, as
specified by and in form and substance reasonably satisfactory to the Collateral
Agent (including delivery of, or completion of such other actions which are
required to be taken by the applicable Collateral Documents to perfect the Liens
in, all pledged Capital Stock in and of such Subsidiary and each of its
Subsidiaries organized or incorporated in any jurisdiction in which any Loan
Party is organized or incorporated), securing the Obligations of such

 

154



--------------------------------------------------------------------------------

Foreign Subsidiary under the Loan Documents and constituting Liens on all such
properties and assets,

(D)       within 60 days after the date the applicable Compliance Certificate is
delivered to the Administrative Agents pursuant to Section 5.2(a) (or such later
date as may be agreed by the Collateral Agent in its sole discretion), cause to
be taken whatever action may be necessary or advisable in the opinion of the
Collateral Agent to vest in the Collateral Agent (or in any representative of
the Collateral Agent designated by it) for the benefit of the Secured Parties
valid and subsisting Liens on such assets, enforceable against all third
parties, and

(E)       within 60 days after the date the applicable Compliance Certificate is
delivered to the Administrative Agents pursuant to Section 5.2(a) (or such later
date as may be agreed by the Collateral Agent in its sole discretion), deliver
to the Collateral Agent, upon the request of the Collateral Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the Collateral
Agent and the other Secured Parties, of counsel for the Loan Parties acceptable
to the Collateral Agent as to the matters contained in clauses (A), (C) and
(D) above, and as to such other matters as the Collateral Agent may reasonably
request.

(c)         Notwithstanding anything to the contrary contained in any of the
Loan Documents: (i) any guaranty of the Obligations that is provided by any
Restricted Subsidiary of Parent that is an Excluded U.S. Guarantor described in
clause (a) of the definition thereof shall not extend to the obligations of HII,
either (x) directly or (y) indirectly by virtue of guaranteeing the Obligations
of any Loan Party that is not a U.S. Person which has itself guaranteed the
Obligations of HII (but, for the avoidance of doubt, any Excluded U.S. Guarantor
that has guaranteed the Obligations of any Loan Party that is not a U.S. Person
shall be liable for all Obligations of such Loan Party pursuant to any such
guarantee other than such Loan Party’s obligations under any guarantee of the
Obligations of a U.S. Person); (ii) any guaranty of the Obligations that is
provided by any Restricted Subsidiary of Parent that is an Excluded U.S.
Guarantor described in clause (b) of the definition thereof shall not extend to
the obligations of the Term Loan Borrower, either (x) directly or (y) indirectly
by virtue of guaranteeing the Obligations of any Loan Party that is not a U.S.
Person which has itself guaranteed the Obligations of the Term Loan Borrower
(but, for the avoidance of doubt, any Excluded U.S. Guarantor that has
guaranteed the Obligations of any Loan Party that is not a U.S. Person shall be
liable for all Obligations of such Loan Party pursuant to any such guarantee
other than such Loan Party’s obligations under any guarantee of the Obligations
of a U.S. Person); (iii) the Collateral shall not include any Excluded Assets;
(iv) leasehold mortgages and landlord lien waivers, estoppels, warehouseman
waivers or other collateral access letters will not be required; (v) control
agreements will not be required in respect of deposit accounts, securities
accounts, commodities accounts and other similar accounts; (vi) no Loan Party
shall be required to execute or deliver any Collateral Documents governed by any
law other than the laws of the state of New York or any jurisdiction of
organization or incorporation of any Loan Party; and (vii) perfection shall not
be required with respect to: (A) vehicles and any other assets subject to
certificates of title to the extent a Lien therein cannot be perfected by filing

 

155



--------------------------------------------------------------------------------

a Uniform Commercial Code financing statement, (B) commercial tort claims,
(C) letter of credit rights (other than supporting obligations) and (D) any
property or assets of Parent or any of its Subsidiaries to the extent the cost,
burden, difficulty or consequence (including any effect on the ability of the
Loan Parties to conduct their operations and business in the ordinary course) of
perfecting a security interest therein outweighs the benefit of the security
afforded thereby to the Secured Parties as reasonably determined by Parent and
the Collateral Agent (and the maximum guaranteed or secured amount may be
limited to minimize stamp duty, notarization, registration or other applicable
fees, taxes and/or duties where the benefit to the Secured Parties of increasing
the guaranteed or secured amount is disproportionate to the level of such fees,
taxes and/or duties); provided, further, that if any Subsidiary is no longer an
Excluded U.S. Guarantor or if any equity interests in any Subsidiary is no
longer an Excluded Asset, such Subsidiary shall provide guarantees hereunder and
such Assets shall be pledged pursuant to the provisions of this Section 5.9 as
if such Subsidiary is a newly acquired Subsidiary and such Assets are newly
acquired Assets.

(d)       At any time upon request of the Collateral Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Collateral Agent may deem necessary or desirable in obtaining the
full benefits of, or (as applicable) in perfecting and preserving the Liens of,
such guaranties, supplements to the Security Agreement, supplements to any US IP
Security Agreement, deeds of trust, trust deeds, deeds to secure debt,
mortgages, and other Collateral Documents.

(e)       Notwithstanding anything in this Section 5.9 or in any other Loan
Document to the contrary, (i) prior to any Material Real Property becoming
subject to a Mortgage in favor of the Collateral Agent (A) the Borrowers shall
give not less than forty-five (45) prior written notice to the Lenders and
(B) each Revolving Credit Lender shall have provided written confirmation to the
Collateral Agent of completion of its flood insurance due diligence and flood
insurance compliance and (ii) any increase, extension or renewal of any Facility
shall, other than in connection with a Limited Conditionality Incremental
Transaction, be subject to flood insurance due diligence and flood insurance
compliance reasonably satisfactory to the Revolving Credit Lenders.

5.10         Use of Proceeds. Use the proceeds of the Loans only for the
purposes specified in Section 3.14 and shall not use such proceeds in any manner
that would cause the representations and warranties in Section 3.19 to be
untrue.

5.11         Further Assurances.

(a)       From time to time execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and take all
such actions, as the Agents may reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or of more fully perfecting or renewing the rights of the Collateral
Agent and the Lenders with respect to the Collateral (or with respect to any
additions thereto or replacements or proceeds or products thereof or with
respect to any other property or assets hereafter acquired by any Loan Party
which may be deemed to be part of the Collateral) pursuant hereto or thereto
other than any Excluded Assets.

 

156



--------------------------------------------------------------------------------

(b)       At the request of the Required Lenders from time to time when either
(i) an Event of Default shall have occurred and be continuing or (ii) the
Required Lenders have a reasonable belief that the Loan Parties have failed to
comply in all material respects with applicable Environmental Laws, provide to
the Lenders within 60 days after such request, at the expense of the Borrowers,
an environmental site assessment report for any Mortgaged Property, prepared by
an environmental consulting firm reasonably acceptable to the Collateral Agent,
indicating the presence or absence of Hazardous Materials and the estimated cost
of any compliance, response or other corrective action to address any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Collateral Agent determines at any time that a material risk exists that
any such report will not be provided within the time referred to above, the
Collateral Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrowers, and the Borrowers hereby grant and agree
to cause any Restricted Subsidiary that owns or leases the Mortgaged Property
described in such request to grant at the time of such request to the Collateral
Agent, the Administrative Agents, the Lenders, such firm and any agents or
representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants or necessary consent of landlords, to enter onto their
respective properties to undertake such an assessment.

(c)       At the Collateral Agent’s election from time to time, the Collateral
Agent may obtain (at the sole cost and expense of the Borrowers unless requested
more frequently than once in any Appraisal Period), an appraisal for each
Mortgaged Property providing a fair assessment of the fair market value of such
Mortgaged Property, prepared by an independent, third-party appraiser holding an
MAI designation and who is state licensed or state certified if required by the
laws of the state where such Mortgaged Property is located, reasonably
acceptable to the Collateral Agent as to form, assumptions, substance, and
appraisal date, and prepared in accordance with the requirements of FIRREA and
all other applicable Laws.

For the avoidance of doubt, and without limitation, Section 5.11 shall apply to
any division of a Loan Party and to any division of a Group Member required to
become a Loan Party pursuant to the terms of the Loan Documents and to any
allocation of assets to a series of a limited liability company.

5.12         Maintenance of Ratings. At all times, use commercially reasonable
efforts to maintain a public corporate credit rating from S&P and a public
corporate family rating from Moody’s, in each case with respect to Parent, and
use commercially reasonable efforts to cause each of Term Loan A Facility and
Term Loan B Facility to be continuously rated by S&P and Moody’s (it being
understood that, in each case, there shall be no obligation to maintain specific
ratings from either S&P or Moody’s).

5.13         Designation of Subsidiaries. (a) The Board of Directors of Parent
may at any time designate any Restricted Subsidiary (other than any such
Restricted Subsidiary that is a Borrower or the direct parent company of such
Borrower) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary by written notice to the Administrative Agents; provided,
that (i) immediately before and after such designation, (x) no Event of Default
shall have occurred and be continuing or would result therefrom and (y) the
Borrowers shall be in compliance, on a Pro Forma Basis, with the Financial
Maintenance Covenant, (ii) no Restricted Subsidiary may be

 

157



--------------------------------------------------------------------------------

designated as an Unrestricted Subsidiary if after such designation it would be a
“restricted subsidiary” for the purpose of any other Material Debt, (iii) no
Restricted Subsidiary may be designated as an Unrestricted Subsidiary if it was
previously designated as an Unrestricted Subsidiary and then redesignated as a
Restricted Subsidiary, and (iv) no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it is an IP Holding Company.

(b)       The designation of any Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by Parent therein at the date of designation in an
amount equal to the fair market value of Parent’s Investment therein as
determined in good faith by Parent and the Investment resulting from such
designation must otherwise be in compliance with Section 6.7 (as determined at
the time of such designation). The designation of any Unrestricted Subsidiary as
a Restricted Subsidiary shall constitute the incurrence at the time of
designation of any Indebtedness or Liens of such Subsidiary existing at such
time and a return on any Investment by Parent in such Unrestricted Subsidiary;
provided, that (i) solely for the purpose of calculating the outstanding amounts
of Investments under Section 6.7 made in respect of any Unrestricted Subsidiary
being redesignated as a Restricted Subsidiary, upon such redesignation Parent
shall be deemed to continue to have an outstanding Investment in such Subsidiary
in an amount (if positive) equal to (a) Parent’s Investment in such Subsidiary
at the time of such redesignation less (b) the fair market value of the net
assets of such Subsidiary at the time of such redesignation attributable to
Parent’s ownership of such Subsidiary and (ii) solely for purposes of
Section 5.9(c) and the Collateral Documents, any Unrestricted Subsidiary
designated as a Restricted Subsidiary shall be deemed to have been acquired on
the date of such designation. Any property transferred to or from an
Unrestricted Subsidiary shall be valued at its fair market value at the time of
such transfer, in each case as determined in good faith by Parent.

5.14         Guarantor Coverage Test. Ensure that within 60 days (or such later
date as may be agreed by the Term Loan Administrative Agents in their sole
discretion) of the delivery of any Compliance Certificate to the Administrative
Agents pursuant to Section 5.2(a),

(a)       the aggregate (without duplication) Loan Party Consolidated EBITDA for
the most recently ended four fiscal quarter period attributable to the Loan
Parties as a group is no less than 80.0% of the Consolidated EBITDA of Parent
and its Restricted Subsidiaries on a consolidated basis for such four fiscal
quarter period; and

(b)       the aggregate (without duplication) Loan Party Assets of the Loan
Parties as a group as of the last day of the most recently ended fiscal quarter
is no less than 80.0% of total assets of Parent and its Restricted Subsidiaries
on a consolidated basis as of the last day of such fiscal quarter;

provided that, for the purposes of determining compliance with this
Section 5.14: (w) the Consolidated EBITDA and total assets of any Restricted
Subsidiary of Parent which is an Excluded Subsidiary shall be excluded in
calculating the Consolidated EBITDA and the consolidated total assets of Parent
and its Restricted Subsidiaries; (x) the Consolidated EBITDA and total assets of
any Restricted Subsidiary of Parent which is not a Loan Party shall be excluded
in calculating the Loan Party Consolidated EBITDA and the Loan Party Assets to
the extent included therein; (y) Consolidated EBITDA, Loan Party Consolidated
EBITDA, Loan Party Assets and the

 

158



--------------------------------------------------------------------------------

consolidated total assets of Parent and its Restricted Subsidiaries shall be
determined without giving effect to any write-off of any intercompany
receivables due from, or equity value attributable to, Herbalife Venezuela; and
(z) the Consolidated EBITDA and the consolidated total assets of Parent and its
Restricted Subsidiaries shall be calculated by giving pro forma effect to any
such purchase or acquisition of the capital stock or other equity securities of
another Person or the assets of another Person that constitute a business unit
or all or substantially all of the business of such Person as though such
purchase or acquisition had been consummated as of the first day of the
applicable fiscal period; and provided, further that Restricted Subsidiaries may
be excluded from the requirements of this Section 5.14 in circumstances where
the Borrowers and the Administrative Agents reasonably agree that the cost of
providing such a guarantee is excessive in relation to the value afforded
thereby. Additionally, it is agreed and understood that any Loan Party that is
not a guarantor of all of the Obligations under the Loan Documents shall be
excluded for the purposes of this Section 5.14 in determining any Loan Party
Consolidated EBITDA and/or any Loan Party Assets.

5.15     Post-Closing Matters. As promptly as reasonably practicable, and in any
event within the time periods specified on Schedule 5.15 (or such longer period
as the Term Loan Administrative Agents may agree), after the Closing Date,
complete, or cause the applicable Loan Party to complete, such undertakings and
deliveries, in each case, as are set forth on Schedule 5.15.

SECTION 6. NEGATIVE COVENANTS

Parent and each other Borrower hereby jointly and severally agree that, so long
as any Commitments remain in effect or any Loan or other amount (excluding
Obligations in respect of any Specified Hedge Agreements, Cash Management
Obligations and contingent reimbursement and indemnification obligations, in
each case, that are not then due and payable) is owing to any Lender, any Agent
or the Arrangers hereunder, each Borrower shall not, and Parent shall not and
shall not permit any of the Restricted Subsidiaries to:

6.1       [Reserved].

6.2       Limitation on Indebtedness. Directly or indirectly, create, incur,
assume, guaranty or suffer to exist any Indebtedness or otherwise become or
remain directly or indirectly liable with respect to any Indebtedness, except:

(a)       Indebtedness pursuant to any Loan Document (including Indebtedness
under any Incremental Facility, Replacement Facility and Extended Term Loans);

(b)       intercompany Indebtedness; provided, that (i) any such Indebtedness
owed by any Loan Party to a Subsidiary that is not a Loan Party shall be
subordinated in right of payment to the Obligations on customary terms
reasonably acceptable to the Collateral Agent and (ii) Indebtedness of any
Restricted Subsidiary that is not a Loan Party owing to the Loan Parties
incurred pursuant to this Section 6.2(b) shall be subject to Section 6.7;

(c)        Indebtedness consisting of (A) (i) Capital Lease Obligations or
(ii) purchase money obligations (including obligations in respect of mortgage,
industrial

 

159



--------------------------------------------------------------------------------

revenue bond, industrial development bond and similar financings) to finance or
refinance (within 270 days of the acquisition or replacement or completion of
construction, installation, repair or improvement of such fixed or capital
assets, as applicable) the acquisition, replacement, construction, installation,
repair or improvement of fixed or capital assets within the limitations set
forth in Section 6.3(g), including in connection with any Sale and Leaseback
Transaction or (B) any Refinancing Indebtedness in respect thereof; provided,
however, that the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed the greater of $175.0 million and 7.0% of
Consolidated Total Assets;

(d)       Indebtedness outstanding on the date hereof and listed on
Schedule 6.2(d); provided, that any such Indebtedness owed by any Loan Party to
a Subsidiary that is not a Loan Party shall be subordinated in right of payment
to the Obligations on customary terms reasonably acceptable to the Collateral
Agent;

(e)       Guarantee Obligations, letters of credit, indemnities (including
through cash collateralization), surety bonds, performance bonds and similar
obligations (i) made in the ordinary course of business by any Group Member of
obligations (other than in respect of Indebtedness for borrowed money) of
(v) Parent, (w) any other Borrower, (x) any other Restricted Subsidiaries,
(y) any special purpose entities in connection with any construction or
development projects relating to the business of the Group Members or (z) any
joint venture of any Group Member, (ii) of any Group Member in respect of
Indebtedness otherwise permitted to be incurred by any such Group Member, as the
case may be, under this Section 6.2 (other than Section 6.2(d)), and (iii) of
any Group Member in respect of Indebtedness of any Unrestricted Subsidiary or
joint venture; provided, that (A) in the case of clause (ii), (x) if the
Indebtedness being guaranteed is subordinated to the Obligations, then such
guarantee shall be subordinated to the Obligations on terms at least as
favorable to the Lenders as those contained in the subordination provisions of
such Indebtedness, and (y) no Guarantee Obligation, letter of credit, indemnity
(including through cash collateralization), surety bond, performance bond or
similar obligation by any Restricted Subsidiary in respect of any Indebtedness
of any Loan Party shall be permitted pursuant to such clause unless such
Restricted Subsidiary is or shall become a Subsidiary Guarantor, (B) in the case
of clauses (ii) and (iii), any such Guarantee Obligation, letter of credit,
indemnity (including through cash collateralization), surety bond, performance
bond or similar obligation of a Loan Party in respect of Indebtedness of a
Subsidiary or other Person that is not a Loan Party shall be a permitted
Investment in such Person pursuant to Section 6.7, and (C) in the case of
clause (i)(z) above, the aggregate principal or face amount of all obligations
at any one time outstanding shall not exceed the greater of $50.0 million and
2.0% of Consolidated Total Assets at the time such guarantee is made;

(f)       any Indebtedness that is unsecured to the extent that the Fixed Charge
Coverage Ratio, determined on a Pro Forma basis, shall be at least 2.00:1.00;
provided, that the aggregate principal amount of Indebtedness at any one time
outstanding pursuant to this clause (f) in respect of which any obligor is a
Non-Loan Party Subsidiary shall not exceed the greater of $100.0 million and
4.0% of Consolidated EBITDA for the Relevant Reference Period at the time of
incurrence thereof;

 

160



--------------------------------------------------------------------------------

(g)      Indebtedness of any Group Member or of any Person that becomes a
Restricted Subsidiary, in each case to the extent assumed in connection with a
Permitted Acquisition or other acquisition permitted under Section 6.7 so long
as the Total Net Leverage Ratio, determined on a Pro Forma Basis (provided, that
the Total Net Leverage Ratio shall be determined without netting the proceeds
from the incurrence of such Indebtedness (it being understood, for the avoidance
of doubt, that such proceeds, to the extent constituting cash or Cash
Equivalents, may be netted for subsequent determinations of the Total Net
Leverage Ratio)), does not exceed 3.00:1.00 at the time of incurrence thereof;
provided, that such Indebtedness exists at the time the acquired Person becomes
a Restricted Subsidiary or such asset is acquired and is not created in
contemplation of or in connection with such Person becoming a Restricted
Subsidiary or such asset being acquired;

(h)      [reserved];

(i)       Indebtedness consisting of promissory notes issued by any Loan Party
or other Restricted Subsidiary to current or former officers, directors,
managers, consultants and employees, or their respective estates, executors,
administrators, heirs, legatees, distributees, spouses or former spouses, to
finance the purchase or redemption of Capital Stock of Parent (or any direct or
indirect parent thereof) to the extent permitted by Section 6.6(b)(i);

(j)       Indebtedness in respect of Cash Management Obligations, in each case
in the ordinary course of business or consistent with past practice, and
Indebtedness arising from the endorsement of instruments or other payment items
for deposit and the honoring by a bank or other financial institution of
instruments or other payments items drawn against insufficient funds;

(k)       to the extent constituting Indebtedness, indemnification, deferred
purchase price adjustments, earn-outs or similar obligations, in each case,
incurred or assumed in connection with the acquisition or disposition of any
business or assets or any Investment permitted to be acquired or made hereunder;

(l)        Indebtedness of Foreign Subsidiaries in an aggregate principal amount
(for all Foreign Subsidiaries) not to exceed at any time the greater of (A)
$75.0 million and (B) 3.0% of Consolidated Total Assets at the time of
incurrence thereof;

(m)      (A) Indebtedness consisting of the financing of insurance premiums in
the ordinary course of business or consistent with past practice and
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business or consistent with past practice;

(n)       Indebtedness in respect of Specified Hedge Agreements entered into not
for speculative purposes;

(o)       additional Indebtedness in an aggregate principal amount not to exceed
at any time the greater of (A) $100.0 million and (B) 4.0% of Consolidated Total
Assets at the time of incurrence thereof;

 

161



--------------------------------------------------------------------------------

(p)       (i) Permitted Term Loan Refinancing Indebtedness, (ii) Incremental
Equivalent Debt, (iii) any Refinancing Indebtedness in respect of clauses (p)(i)
or (ii) and (iv) Guarantee Obligations by the Guarantors in respect of each of
clauses (p)(i) or (ii);

(q)       Indebtedness representing deferred compensation or similar obligations
to employees of Parent and its Subsidiaries incurred in the ordinary course of
business or consistent with past practice;

(r)       Indebtedness consisting of obligations of the Group Members under
deferred compensation or other similar arrangements with employees incurred by
such Person in connection with Permitted Acquisitions or any other Investments
permitted under Section 6.7 constituting acquisitions of Persons or businesses
or divisions;

(s)       Indebtedness in respect of letters of credit, surety bonds, bank
guarantees, bankers’ acceptances or similar instruments issued or created in the
ordinary course of business or consistent with past practice in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims; provided, that upon the drawing of such letter of credit or
the incurrence of such Indebtedness, such obligations are reimbursed within 45
days (or such longer period as may be agreed upon by the Term Loan
Administrative Agents) unless the amount or validity of such obligations are
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of Parent
or the Restricted Subsidiaries, as the case may be;

(t)       Indebtedness in respect of self-insurance obligations, statutory
obligations, supply chain financing transactions, statutory obligations, trade
contracts, governmental contracts (other than for borrowed money), performance,
tender, bid, release, stay, customs, appeal, surety, documentary letters of
credit, performance and/or return of money bonds, completion guarantees, leases
and similar obligations provided by or obtained by any Group Member, in each
case in the ordinary course of business or consistent with past practice, and
Guarantee Obligations, letters of credit, indemnities (including through cash
collateralization), surety bonds (including any Surety Bonds), performance bonds
and similar instruments supporting such obligations;

(u)       [reserved];

(v)       Refinancing Indebtedness in respect of Indebtedness permitted by
Section 6.2(d), (f), (g), (l), (o), (w), (y) or (z) (it being understood and
agreed that to the extent that any Indebtedness incurred under Section 6.2(f),
(g), (l), (o), (w), (y) or (z) is refinanced with Refinancing Indebtedness under
this clause (v), then the aggregate outstanding principal amount of such
Refinancing Indebtedness shall also be deemed to utilize the related basket
under the applicable clause of this Section 6.2 on a dollar-for-dollar basis (it
being further understood that a Default shall be deemed not to have occurred
solely to the extent that the incurrence of Refinancing Indebtedness would cause
the permitted amount under such clause of this Section 6.2 to be exceeded and
such excess shall be permitted hereunder));

 

162



--------------------------------------------------------------------------------

(w)       Senior Notes in a principal amount not to exceed $400.0 million;

(x)        [reserved];

(y)        additional Indebtedness in an amount not to exceed the amount of
capital contributions made to Parent, or the amount of proceeds from the
issuance of Qualified Capital Stock issued by Parent, in each case after the
Closing Date (so long as such capital contributions or proceeds from the
issuance of Qualified Capital Stock are not included in the calculation of the
Available Basket or as a Cure Amount);

(z)        Indebtedness under the Convertible Notes, in an amount not to exceed
$674,995,000 in the case of the 2014 Convertible Notes and $550.0 million in the
case of the 2018 Convertible Notes;

(aa)      Indebtedness constituting Attributable Indebtedness, to the extent the
underlying Sale and Leaseback Transaction giving rise to such Attributable
Indebtedness is permitted under Section 6.10; and

(bb)      to the extent constituting Indebtedness, all premiums (if any),
interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in Section 6.2(a)
through (aa) above;

provided, that to the extent any Indebtedness incurred in reliance on
clause (c), (e), (f), (g), (l), (o), (p) or (y) of this Section 6.2 is used to
finance, in whole or in part, any Limited Conditionality Incremental
Transaction, then for purposes of determining compliance under such clause, the
applicable Borrowers shall have the option of making such determination as of
the date the definitive documentation for such Limited Conditionality
Incremental Transaction is executed or the redemption or prepayment notice is
given, and the applicable financial ratios or tests and any other Pro Forma
Transactions in connection therewith shall thereafter be calculated and
determined as if such Limited Conditionality Incremental Transaction were
consummated on such date until consummated or terminated; provided, further,
that if the applicable Borrowers elect to have such determinations occur as of
the date of such definitive agreement or redemption or prepayment notice, any
related incurrence of Indebtedness or Liens shall be deemed to have occurred on
such date and outstanding thereafter for purposes of subsequently calculating
any ratios under this Agreement after such date and before the consummation of
such Limited Conditionality Incremental Transaction and to the extent baskets
were utilized in satisfying any covenants, such baskets shall be deemed
utilized, but any calculation of Consolidated EBITDA or Consolidated Total
Assets for purposes of other incurrences of Indebtedness or Liens or determining
the permissibility of other transactions (not related to such Limited
Conditional Incremental Transaction) shall not reflect such Limited
Conditionality Incremental Transaction until it is consummated or terminated.

For purposes of determining compliance with any US Dollar-denominated
restriction on the incurrence or refinancing of Indebtedness, the US Dollar
Equivalent principal amount of Indebtedness denominated in a Foreign Currency
shall be calculated based on the relevant currency Exchange Rate in effect on
the date such Indebtedness was incurred or refinanced, in the case of

 

163



--------------------------------------------------------------------------------

term debt, or first committed or refinanced, in the case of revolving credit
debt; provided, that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a Foreign
Currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable US Dollar-denominated restriction to be
exceeded if calculated at the relevant currency Exchange Rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such US Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed the principal amount of such Indebtedness being extended,
replaced, refunded, refinanced, renewed or defeased, plus the aggregate amount
of fees, underwriting discounts, premiums and other costs and expenses incurred
in connection with such refinancing.

To the extent otherwise constituting Indebtedness, the accrual of interest, the
accretion of accreted value and the payment of interest in the form of
additional Indebtedness shall be deemed not to be Indebtedness for purposes of
this Section 6.2. The principal amount of any non-interest bearing Indebtedness
or other discount security constituting Indebtedness at any date shall be the
accreted amount thereof.

6.3     Limitation on Liens. Create, incur, assume or suffer to exist any Lien
upon any of its Property, whether now owned or hereafter acquired, except for:

(a)       Liens for taxes, assessments or governmental charges or levies, or
other statutory obligations, not at the time delinquent or that are being
contested in good faith by appropriate proceedings (provided, that adequate
reserves with respect to such proceedings are maintained on the books of Parent
or the applicable Restricted Subsidiary, as the case may be, in conformity with
GAAP);

(b)       (i) carriers’, warehousemen’s, landlords’, mechanics’, contractors’,
materialmen’s, repairmen’s or other like Liens imposed by law or arising in the
ordinary course of business or consistent with past practice which secure
amounts that are not overdue for a period of more than 60 days or if more than
60 days overdue, are unfiled and no action has been taken to enforce such Lien,
or that are being contested in good faith by appropriate proceedings (provided,
that adequate reserves with respect to such proceedings are maintained on the
books of the Group Members in conformity with GAAP), (ii) Liens of customs and
revenue authorities to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business or consistent with past
practice and (iii) Liens on specific items of inventory or other goods and
proceeds thereof of any Person securing such Person’s obligations in respect of
bankers’ acceptances or letters of credit issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
such other goods in the ordinary course of business or consistent with past
practice;

(c)       (i) pledges or deposits in the ordinary course of business or
consistent with past practice in connection with workers’ compensation,
unemployment insurance and other social security legislation and (ii) pledges
and deposits in the ordinary course of business or consistent with past practice
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit, surety bonds,
performance

 

164



--------------------------------------------------------------------------------

bonds or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to any Group Member;

(d)       Liens incurred in connection with, or deposits by or on behalf of any
Group Member to secure, the performance of self-insurance obligations (solely in
the case of such self-insurance obligations, if and to the extent required by
applicable Requirements of Law), supply chain financing arrangements, bids,
trade contracts and governmental contracts (other than Indebtedness for borrowed
money), leases, statutory obligations, surety, stay, customs and appeal bonds,
performance and/or return of money bonds, completion guarantees and other
obligations of a like nature (including those to secure health and safety or
environmental obligations) incurred in the ordinary course of business or
consistent with past practice and Guarantee Obligations, letters of credit,
indemnities (including through cash collateralization), surety bonds (including
any Surety Bonds), performance bonds and similar instruments supporting such
obligations;

(e)       easements, rights-of-way, covenants, conditions and restrictions,
trackage rights, restrictions (including zoning restrictions or similar rights
reserved to or vested in any Governmental Authority to control or regulate the
use of any real property), encroachments, protrusions and other similar
encumbrances and title defects incurred in the ordinary course of business or
consistent with past practice that, in the aggregate, do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of the Group Members taken as a whole;
provided, that none of the foregoing secures Indebtedness for borrowed money;

(f)       Liens (i) in existence on the date hereof (or, for title insurance
policies issued in accordance with Section 5.9, on the date of such policies,
including if disclosed on such title policies) and either (x) listed on
Schedule 6.3(f), in the case of Liens in existence on the date hereof,
(y) disclosed on any title insurance policies obtained on Mortgaged Properties
in connection with Mortgages executed and delivered after the date hereof or
(z) that would be disclosed by an updated title report for any real property and
(ii) any replacement, renewal or extension of any such Lien permitted under
subclause (i) of this clause (f); provided, that (I) such replaced, renewed or
extended Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 6.2(c),
and (B) proceeds and products thereof, and (II) the replacement, renewal or
extension of the obligations secured or benefited by such Liens is permitted by
Section 6.2;

(g)       Liens securing Indebtedness incurred pursuant to Section 6.2(c) (and
related obligations, including Capital Lease Obligations); provided, that
(i) such Liens (other than Liens securing Indebtedness that is Permitted
Refinancing of Indebtedness originally incurred under Section 6.2(c)) shall be
created within 270 days of the acquisition or replacement or completion of
construction, installation, repair or improvement or refinancing of such fixed
or capital assets, as applicable, (ii) such Liens do not at any time encumber
any Property other than the Property acquired, constructed, installed, repaired,
improved or financed by such Indebtedness when such Indebtedness was originally
incurred, and the proceeds and products of and accessions to such Property, and
(iii) the principal amount of Indebtedness initially

 

165



--------------------------------------------------------------------------------

secured thereby is not more than 100% of the purchase price or cost of
construction, installation, repair or improvement of such fixed or capital
asset; provided, further, that, in each case, individual financings of equipment
and other assets provided by one lender or lessor may be cross collateralized to
other outstanding financings of equipment and other assets provided by such
lender or lessor;

(h)       Liens created pursuant to the Loan Documents (including Liens securing
any Incremental Facility, Replacement Facility or Extended Term Loans);

(i)        any interest or title of a lessor or sublessor under any lease or
sublease or real property license or sub-license entered into by any Group
Member in the ordinary course of its business and covering only the assets so
leased, subleased, licensed or sub-licensed;

(j)        Liens in connection with attachments or judgments or orders in
circumstances not constituting an Event of Default under Section 7.1(h)

(k)       Liens existing on property at the time of its acquisition or existing
on the property of a Person that becomes a Restricted Subsidiary of Parent after
the date hereof (including any replacements, renewals or extensions thereof);
provided, that (i) any Indebtedness secured thereby is permitted by
Section 6.2(g) or is Refinancing Indebtedness in respect thereof and (ii) such
Liens cover solely the Property so acquired (solely to the extent not incurred
in contemplation of such acquisition) or the Property of the Person that became
a Restricted Subsidiary and are not expanded to cover additional Property (other
than proceeds and products thereof and accessions thereto);

(l)        Liens securing (x) obligations arising under any Specified Hedge
Agreements entered into not for speculative purposes or (y) Cash Management
Obligations in the ordinary course of business or consistent with past practice;

(m)      Liens on insurance policies and the proceeds thereof securing insurance
premium financing permitted hereunder;

(n)       Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Group Member in
the ordinary course of business or consistent with past practice;

(o)       (i) Liens of a collection bank arising under Section 4-208 of the
Uniform Commercial Code on the items in the course of collection, (ii) Liens
attaching to commodity trading accounts or other commodities brokerage accounts
incurred in the ordinary course of business or consistent with past practice and
not for speculative purposes and (iii) bankers’ Liens, rights of setoff and
other similar Liens existing solely with respect to accounts and cash and Cash
Equivalents on deposit in accounts maintained by any Group Member (including any
restriction on the use of such cash and Cash Equivalents or investment
property), in each case under this clause (iii) granted in the ordinary course
of business or consistent with past practice in favor of the banks or other
financial or depositary institution with which such accounts are maintained,
securing amounts owing to such Person with respect to Cash Management Services

 

166



--------------------------------------------------------------------------------

(including operating account arrangements and those involving pooled accounts
and netting arrangements); provided, that, in the case of this clause (iii),
unless such Liens arise by operation of applicable law, in no case shall any
such Liens secure (either directly or indirectly) any Indebtedness for borrowed
money;

(p)       Licenses and sublicenses of Intellectual Property granted by any Group
Member in the ordinary course of business or consistent with past practice;

(q)       UCC financing statements, PPSA financing statements or similar public
filings that are filed as a precautionary measure in connection with operating
leases or consignment of goods in the ordinary course of business or consistent
with past practice;

(r)        Liens on property rented to, or leased by, any Group Member pursuant
to a Sale and Leaseback Transaction; provided, that (i) such Sale and Leaseback
Transaction is permitted by Section 6.10, (ii) such Liens do not encumber any
other property of Parent or the Restricted Subsidiaries and the proceeds and
products of and accessions to such property, and (iii) such Liens secure only
the Attributable Indebtedness incurred in connection with such Sale and
Leaseback Transaction;

(s)        Liens on (i) the assets of Non-Loan Party Subsidiaries that secure
Indebtedness or other obligations of such Non-Loan Party Subsidiaries permitted
under Section 6.2 or (ii) so long as they do not constitute Collateral, the
Capital Stock of Non-Loan Party Subsidiaries or joint ventures, securing
Indebtedness of such Non-Loan Party Subsidiaries or joint ventures permitted
under Section 6.2 (and related obligations);

(t)        Liens on the Collateral securing obligations in respect of Permitted
Pari Passu Secured Refinancing Debt, Permitted Junior Secured Refinancing Debt,
or any secured Incremental Equivalent Debt, and any Permitted Refinancing of,
and any Guarantee Obligations by the Guarantors in respect of any of the
foregoing; provided, that a Senior Representative acting on behalf of the
holders of any such Indebtedness shall become subject to the provisions of a
Senior Pari Passu Intercreditor Agreement, a Senior/Junior Intercreditor
Agreement or other intercreditor arrangements reasonably acceptable to the
Collateral Agent, as applicable;

(u)       good faith earnest money deposits made in connection with a Permitted
Acquisition or any other Investment (other than Investments under
Section 6.7(q)) or letter of intent or purchase agreement permitted hereunder;

(v)       Liens not otherwise permitted by this Section 6.3 so long as the
aggregate amount of obligations secured thereby does not exceed the greater of
$75.0 million and 3.0% of Consolidated Total Assets at the time of incurrence
thereof, provided that Liens permitted pursuant to this clause (v) may not be
pari passu Liens on Collateral;

(w)       Liens securing Refinancing Indebtedness permitted by Section 6.2(v)
(and related obligations) if such Liens are permitted to secure such
Indebtedness in accordance with the definition of “Refinancing Indebtedness”;

 

167



--------------------------------------------------------------------------------

(x)       Liens in favor of Parent, any other Borrower or any Subsidiary
Guarantor securing intercompany Indebtedness permitted hereunder;

(y)       Liens (i) on cash advances or deposits in favor of the seller of any
property to be acquired in a Permitted Acquisition or an Investment permitted
pursuant to Section 6.7 to be applied against the purchase price for such
Investment or (ii) consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 6.5, in each case, solely to the extent such
Investment or Disposition, as the case may be, would have been permitted on the
date of the creation of such Lien;

(z)       (i) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 6.7; provided, that such Liens do not extend to any
assets other than those assets that are the subject of such repurchase
agreement, and (ii) reasonable customary initial deposits and margin deposits
and similar Liens attaching to brokerage accounts maintained in the ordinary
course of business or consistent with past practice and not for speculative
purposes;

(aa)      Liens that are customary contractual rights of setoff relating to
purchase orders and other agreements entered into with customers of any Group
Member in the ordinary course of business or consistent with past practice;

(bb)      Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business or consistent with
past practice of the Group Members;

(cc)      ground leases in respect of real property on which facilities owned or
leased by any Group Member are located;

(dd)      Liens on margin stock;

(ee)      Liens securing obligations in respect of trade-related letters of
credit permitted under Section 6.2 and incurred in the ordinary course of
business or consistent with past practice of the Group Members and covering the
goods (or the documents of title in respect of such goods) financed by such
letters of credit and the proceeds and products thereof; and

(ff)      so long as no Event of Default shall have occurred and be continuing,
other Liens securing Indebtedness secured on a pari passu basis or junior basis
with the Liens securing the Term Loan A Facility, the Term Loan B Facility and
the Revolving Credit Facility, the First Lien Net Leverage Ratio does not exceed
1.50:1.00, determined on a Pro Forma Basis (after giving effect to any Pro Forma
Transaction, including any acquisition consummated with the proceeds of such
Indebtedness); provided, that (x) any junior lien Indebtedness incurred in
reliance of this Section 6.3(ff) shall be deemed ranking pari passu in priority
of security to the Obligations in respect of the Facilities at all times for the
purpose of the calculation of the First Lien Net Leverage Ratio and (y) when
calculating the First Lien Net Leverage Ratio for purposes hereof, the First
Lien Net Leverage Ratio shall be determined without netting the

 

168



--------------------------------------------------------------------------------

proceeds from the incurrence of the Indebtedness secured by such Liens (it being
understood, for the avoidance of doubt, that such proceeds, to the extent
constituting cash or Cash Equivalents, may be netted for subsequent
determinations of the First Lien Net Leverage Ratio); provided, further, that
(x) a Senior Representative acting on behalf of the holders of the Indebtedness
secured by such Liens shall become subject to the provisions of a Senior Pari
Passu Intercreditor Agreement, a Senior/Junior Intercreditor Agreement or other
intercreditor arrangements reasonably acceptable to the Collateral Agent,
(y) such relevant Indebtedness must otherwise satisfy the requirements with
respect to the incurrence of any Incremental Facility (other than with respect
to any “most favored nations” pricing provisions unless such Indebtedness is
secured on a pari passu basis with the Obligations), and (z) the incurrence of
any Indebtedness secured by Liens pursuant to this clause (ff), regardless of
the date of such incurrence, shall be subject to the satisfaction of the
conditions set forth in clauses (d)(ii), (d)(iii) and (d)(iv) of Section 2.23 in
the same manner as if such Indebtedness were Incremental Equivalent Debt.

provided, that to the extent any Liens incurred in reliance on clause (t), (v)
or (ff) of this Section 6.3 are used, in whole or in part, as part of any
Limited Conditionality Incremental Transaction, then for purposes of determining
compliance under such clause, the applicable Borrowers shall have the option of
making such determination as of the date the definitive documentation for such
Limited Conditionality Incremental Transaction is executed or the redemption or
prepayment notice is given, and the applicable financial ratios or tests and any
other Pro Forma Transactions in connection therewith shall thereafter be
calculated and determined as if such Limited Conditionality Incremental
Transaction were consummated on such date until consummated or terminated;
provided, further, that if the applicable Borrowers elects to have such
determinations occur as of the date of such definitive agreement or redemption
or prepayment notice, any related incurrence of Indebtedness or Liens shall be
deemed to have occurred on such date and outstanding thereafter for purposes of
subsequently calculating any ratios under this Agreement after such date and
before the consummation of such Limited Conditionality Incremental Transaction
and to the extent baskets were utilized in satisfying any covenants, such
baskets shall be deemed utilized, but any calculation of Consolidated EBITDA or
Consolidated Total Assets for purposes of other incurrences of Indebtedness or
Liens or determining the permissibility of other transactions (not related to
such Limited Conditional Incremental Transaction) shall not reflect such Limited
Conditionality Incremental Transaction until it is consummated or terminated.

6.4     Limitation on Fundamental Changes. Consummate any merger (including by
division), consolidation or amalgamation, or liquidate, wind up or dissolve
itself, or Dispose of all or substantially all of its Property or business
(including by allocation of assets to a series of a limited liability company),
except that:

(a)       so long as no Event of Default has occurred and is continuing, (x) any
merger, consolidation or amalgamation or other transaction the sole purpose of
which is to (i) reincorporate or reorganize any Borrower or any other Group
Member in any State of the United States or (ii) change the form of entity shall
be permitted and (y) any Group Member may be merged, consolidated or amalgamated
with or into any other Group Member; provided, that, in each case of clauses (x)
and (y), (A) in the case of any merger, consolidation or

 

169



--------------------------------------------------------------------------------

amalgamation involving any Borrower, such Borrower (or another Borrower) shall
be the continuing, surviving or resulting entity and the Capital Stock of such
Borrower shall remain Pledged Equity Interests and (B) in the case of any
merger, consolidation or amalgamation involving one or more Subsidiary
Guarantors (and not any Borrower), a Subsidiary Guarantor shall be the
continuing, surviving or resulting entity or substantially simultaneously with
such transaction, the continuing, surviving or resulting entity shall become a
Subsidiary Guarantor and the Borrowers shall comply with Section 5.9 in
connection therewith;

(b)       any Restricted Subsidiary of Parent (other than any Borrower) may
Dispose of all or substantially all of its Property or business, including by
way of a merger, amalgamation, dissolution, liquidation or consolidation, (i) to
Parent, any other Borrower or any Subsidiary Guarantor or (ii) pursuant to a
Disposition permitted by Section 6.5;

(c)       any Non-Loan Party Subsidiary may Dispose of all or substantially all
of its assets to any other Non-Loan Party Subsidiary;

(d)       any merger, consolidation or amalgamation that is contemplated by, and
occurs substantially simultaneously with, the Transactions shall be permitted;

(e)       any Investment permitted by Section 6.7 may be structured as a merger,
consolidation or amalgamation; provided, that in the case of any such merger,
consolidation or amalgamation of a Loan Party, the surviving, continuing or
resulting legal entity of such merger, consolidation or amalgamation is a Loan
Party (or substantially simultaneously with such transaction, the continuing,
surviving or resulting entity shall become a Loan Party) and each Borrower shall
comply with Section 5.9 in connection therewith;

(f)       (i) any Restricted Subsidiary of Parent (other than any Borrower and
any Excluded Subsidiary) may dissolve, liquidate or wind up its affairs at any
time if Parent determines in good faith that such dissolution, liquidation or
winding up is in the best interest of the Group Members, and not materially
disadvantageous to the Lenders (as determined in good faith by Parent)
(provided, that in the case of any dissolution, liquidation or winding up of a
Restricted Subsidiary that is a Subsidiary Guarantor, such Subsidiary shall at
or before the time of such dissolution, liquidation or winding up transfer its
assets to Parent, any other Borrower or another Subsidiary Guarantor unless such
Disposition of assets is permitted by Section 6.5), and (ii) any Excluded
Subsidiary of Parent may dissolve, liquidate or wind up its affairs at any time
if such dissolution, liquidation or winding up would not have or reasonably be
expected to have a Material Adverse Effect (as determined in good faith by
Parent);

(g)       so long as no Default exists or would result therefrom and such
transaction does not constitute a Change of Control hereunder, Parent may merge
or consolidate with any other Person; provided, that (A) Parent shall be the
continuing or surviving Person or (B) if the Person formed by or surviving any
such merger or consolidation is not Parent or is a Person into which Parent has
been liquidated (any such Person, “Successor Parent”), (A) Successor Parent
shall be an entity organized or existing under the laws of the United States or
any State or other political subdivision thereof, (B) Successor Parent shall
expressly assume all the obligations of Parent under this Agreement and the
other Loan Documents to which Parent

 

170



--------------------------------------------------------------------------------

is a party pursuant to a supplement hereto or thereto and (C) the Borrowers
shall have delivered to the Administrative Agents an officer’s certificate and,
if requested by the Administrative Agents, an opinion of counsel, each stating
that such merger or consolidation and such supplement to this Agreement or any
Loan Document comply with this Agreement; provided, further, that if the
foregoing are satisfied, Successor Parent will succeed to, and be substituted
for, Parent under this Agreement;

(h)       a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 6.5;
and

(i)        any change of jurisdiction of organization of Parent permitted by
Section 5.4(b).

Any transaction otherwise permitted by this Section 6.4 that results in any
Subsidiary Guarantor becoming a Non-Loan Party Subsidiary or an Excluded
Subsidiary (pursuant to clause (d) of the definition of such term after giving
effect to such transaction) shall be deemed an Investment in a Non-Loan Party
Subsidiary for purposes of (and subject to) Section 6.7 in an amount equal to
the fair market value (as reasonably determined in good faith by Parent) of such
Subsidiary Guarantor prior to giving effect to such transaction.

6.5     Limitation on Disposition of Property. Dispose of any of its Property
(including receivables and leasehold interests), whether now owned or hereafter
acquired, or, in the case of any Restricted Subsidiary, issue or sell any shares
of such Restricted Subsidiary’s Capital Stock to any Person, except:

(a)      the Disposition of obsolete or worn out property in the ordinary course
of business or consistent with past practice;

(b)       the sale of inventory and other assets held for sale in the ordinary
course of business or consistent with past practice;

(c)        Dispositions permitted by Section 6.4 (other than
Section 6.4(b)(ii));

(d)        (i) the sale or issuance of any Restricted Subsidiary’s Capital Stock
(other than any Borrower’s Capital Stock) to any Loan Party or the sale or
issuance of any Excluded Subsidiary’s Capital Stock to another Restricted
Subsidiary; provided, that the Guarantors’ collective ownership interest therein
is not diluted; and (ii) the sale or issuance of any Capital Stock of, or any
Indebtedness or other securities of, any Unrestricted Subsidiary;

(e)        [reserved];

(f)         the Disposition of cash or Cash Equivalents or investment grade
securities;

(g)        (i) the license or sub-license of Intellectual Property in the
ordinary course of business or consistent with past practice and (ii) the lapse
or abandonment in the

 

171



--------------------------------------------------------------------------------

ordinary course of business or consistent with past practice of any
registrations or applications for registration of any Intellectual Property;

(h)       the lease, sublease, license or sublicense of property as described in
Section 6.3(i);

(i)        the Disposition of surplus or other property no longer used or useful
in the business of the Group Members in the ordinary course of business or
consistent with past practice;

(j)        the Disposition of other assets (including the issuance or sale of
any shares of a Restricted Subsidiary’s Capital Stock) from and after the
Closing Date, so long as (i) with respect to any Disposition pursuant to this
clause (j) for a purchase price in excess of $8.0 million, (A) at least 75.0% of
the consideration therefor is in the form of cash or Cash Equivalents or
exchanged for other assets of comparable or greater market value or usefulness
to the business of the Group Members, taken as a whole and (B) such Disposition
is made at fair value (as determined in good faith by Parent) and (ii) no
Default or Event of Default shall have occurred and be continuing at the time of
such Disposition; provided, that (A) any liabilities (as shown on Parent’s or
such Restricted Subsidiary’s most recent balance sheet provided hereunder or in
the footnotes thereto) of Parent or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated in right of payment to the
payment in cash of the Obligations (other than contingent indemnification and
reimbursement obligations as to which no claim has been asserted by the Person
entitled thereto), that are assumed by the transferee with respect to the
applicable Disposition and, in the case of liabilities that constitute
Indebtedness, for which Parent and all of the Restricted Subsidiaries shall have
been validly released by all applicable creditors in writing, (B) any securities
received by Parent or such Restricted Subsidiary from such transferee that are
converted by such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Disposition
and (C) any Designated Non-Cash Consideration received in respect of such
Disposition having an aggregate fair market value (as determined in good faith
by Parent) that, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (C) that has not been converted into cash, does
not exceed the greater of $50.0 million and 2.0% of Consolidated Total Assets at
any time outstanding, with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value, shall be deemed for purposes of
clause (j)(i) to be cash;

(k)       the Disposition of assets subject to or in connection with any
Recovery Event;

(l)        Dispositions consisting of Restricted Payments permitted by
Section 6.6;

(m)      Dispositions consisting of Investments permitted by Section 6.7;

(n)       Dispositions consisting of Liens permitted by Section 6.3;

 

172



--------------------------------------------------------------------------------

(o)       Dispositions of assets pursuant to Sale and Leaseback Transactions
permitted by Section 6.10;

(p)       Dispositions of property to any Group Member; provided, that if the
transferor of such property is a Loan Party (i) the transferee thereof must be a
Loan Party (or must become a Subsidiary Guarantor substantially simultaneously
with such Disposition) or (ii) to the extent constituting an Investment, such
Disposition must be a permitted Investment in a Non-Loan Party Subsidiary in
accordance with Section 6.7;

(q)       Dispositions of Investments in joint ventures or similar entities to
the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(r)        Dispositions of accounts receivable in connection with the collection
or compromise thereof in the ordinary course of business or consistent with past
practice (and not for financing purposes);

(s)        the partial or total unwinding of any Hedge Agreement or any Cash
Management Services;

(t)        in order to resolve disputes that occur in the ordinary course of
business, the Group Members may discount or otherwise compromise for less than
the face value thereof, notes or accounts receivable;

(u)       the settlement or early termination of any Permitted Convertible
Indebtedness Call Transaction;

(v)       any Group Member may sell or dispose of shares of Capital Stock of any
of its Subsidiaries in order to qualify members of the governing body of the
Subsidiary if and to the extent required by applicable law;

(w)       Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property,
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property or (iii) such property is exchanged for like
property (without regard to any boot thereon) for use in a similar business, to
the extent allowable under Section 1031 of the Code; provided, in each case,
that to the extent the property being transferred constitutes Collateral, such
replacement property shall constitute Collateral;

(x)       Dispositions not otherwise permitted by this Section 6.5 so long as
the aggregate fair market value (as determined by Parent in good faith at the
time of the relevant Disposition) of the assets disposed does not exceed the
greater of $100.0 million and 4.0% of Consolidated Total Assets at the time of
any such transaction;

(y)       foreclosure or any similar action (not comprising a Recovery Event)
with respect to any property;

 

173



--------------------------------------------------------------------------------

(z)       any disposition of Capital Stock of a Restricted Subsidiary pursuant
to an agreement or other obligation with or to a Person (other than Parent or a
Restricted Subsidiary) from whom such Restricted Subsidiary was acquired, or
from whom such Restricted Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition;

(aa)      any lending or other disposition of samples, including time-limited
evaluation software, provided to customers or prospective customers;

(bb)      any disposition by HBL Swiss Financing GmbH, HBL Luxembourg Holdings
S.à r.l., WH Luxembourg Holdings S.à R.L., Herbalife International Luxembourg
S.à R.L., and/or WH Intermediate Holdings LTD (and their respective successors)
of margin stock consisting of equity interests of Parent; and

(cc)      any surrender or waiver of contractual rights or the settlement,
release, surrender or waiver of contractual, tort, litigation or other claims of
any kind.

Any Disposition of Capital Stock of any Loan Party from one Group Member to
another Group Member otherwise permitted by this Section 6.5 that results in any
Subsidiary Guarantor becoming a Non-Loan Party Subsidiary or an Excluded
Subsidiary (pursuant to clause (d) of the definition of such term after giving
effect to such Disposition) shall be deemed an Investment in a Non-Loan Party
Subsidiary for purposes of (and subject to) Section 6.7 in an amount equal to
the fair market value (as reasonably determined in good faith by Parent) of such
Subsidiary Guarantor prior to giving effect to such Disposition.

6.6     Limitation on Restricted Payments. Declare or pay any dividend or make
any distribution on (other than dividends or distributions payable solely in
Qualified Capital Stock of the Person making the dividend or distribution so
long as the ownership interest of any Loan Party in such Person is not diluted),
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, whether in cash
or property (collectively, “Restricted Payments”), except that:

(a)       any Restricted Subsidiary may make Restricted Payments to Parent, any
other Borrower and any Subsidiary Guarantor, and any Excluded Subsidiary may
make Restricted Payments to any other Excluded Subsidiary;

(b)       Parent may, so long as no Event of Default has occurred and is
continuing, purchase the Capital Stock of Parent owned by future, present or
former officers, directors, employees or consultants of any Group Member or make
payments to employees of any Group Member upon termination of employment in
connection with the exercise of stock options, stock appreciation rights or
similar equity incentives or equity-based incentives pursuant to management
incentive plans or other similar agreements or in connection with the death or
disability of such employees, in an aggregate amount not to exceed the greater
of $25.0

 

174



--------------------------------------------------------------------------------

million and 1.0% of Consolidated Total Assets (determined as of the date of any
such Restricted Payment) in any calendar year (with unused amounts in any
calendar year being carried over to succeeding calendar years subject to a
maximum of $50.0 million in any calendar year) (provided, that such amounts set
forth in this clause (b) may be increased by an amount equal to the cash
proceeds of key man life insurance policies received by the Group Members after
the Closing Date); provided, that the cancellation of Indebtedness owed to
Parent or any Restricted Subsidiary by any future, present or former member of
management, director, employee or consultant of Parent or Restricted
Subsidiaries, and borrowed to finance such person’s non-cash purchase of the
Capital Stock of Parent, which cancellation serves as consideration for the
repurchase from any such person of such Capital Stock, will not be deemed to
constitute a Restricted Payment for purposes of this Section 6.6 or any other
provision of this Agreement;

(c)       [reserved];

(d)       Parent may pay cash dividends to the holders of Parent’s Capital Stock
or make any other Restricted Payment in an aggregate amount not to exceed the
Available Basket at the time such cash dividend is paid or such Restricted
Payment is made; provided, that at any time such cash dividend is paid pursuant
to this clause (d), (x) no Event of Default shall have occurred and be
continuing and (y) in the case of any such dividend using either clause (a)(i),
clause (a)(ii) or clause (a)(vi) of the definition of the Available Basket, the
Total Net Leverage Ratio, determined on a Pro Forma Basis, does not exceed
3.50:1.00;

(e)       any non-Wholly Owned Subsidiary of Parent may declare and pay cash
dividends or distributions to its equity-holders generally so long as Parent or
its respective Restricted Subsidiary that owns the Capital Stock in the
Restricted Subsidiary paying such dividends or distributions receives at least
its proportionate share thereof (based upon the relative holding of the equity
interests in the Restricted Subsidiary paying such dividends or distributions);

(f)       any non-Guarantor Wholly Owned Subsidiary of Parent may declare and
pay cash dividends and make other Restricted Payments to Parent or any
Restricted Subsidiary of Parent that owns the equity interests in such
non-Guarantor Wholly Owned Subsidiary;

(g)       [reserved];

(h)       to the extent constituting Restricted Payments, the Group Members may
enter into and consummate transactions permitted by Section 6.4 or
Section 6.7(d) or (h);

(i)        repurchases of Capital Stock in any Group Member deemed to occur upon
exercise of stock options or warrants or similar rights if such Capital Stock
represents a portion of the exercise price of such options or warrants or
similar rights shall be permitted (as long as the Group Members make no payment
in connection therewith that is not otherwise permitted hereunder);

 

175



--------------------------------------------------------------------------------

(j)       any Group Member may pay cash in lieu of fractional Capital Stock in
connection with any dividend, distribution, split or combination thereof;

(k)      [reserved];

(l)       any dividend or distribution may be paid within 60 days after the date
of declaration thereof, if at the date of declaration (i) such payment would
have complied with the provisions of this Agreement and (ii) no Event of Default
had occurred and was continuing;

(m)      [reserved];

(n)       so long as (i) immediately prior to and after the declaration of any
Restricted Payment pursuant to this clause (n), no Event of Default shall have
occurred and be continuing and (ii) the Total Net Leverage Ratio, determined on
a Pro Forma Basis, does not exceed 2.90:1.00, Parent may make unlimited
Restricted Payments;

(o)       so long as immediately prior to and after the declaration of any
Restricted Payment pursuant to this clause (o), no Event of Default shall have
occurred and be continuing, other Restricted Payments in an aggregate amount not
to exceed $100.0 million, plus the amount of any unused portion of the basket
provided for in Section 6.8(xi); and

(p)       any payments in connection with a Permitted Convertible Indebtedness
Call Transaction.

6.7     Limitation on Investments. Make any advance, loan, extension of credit
(by way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:

(a)       extensions of trade credit or the holding of receivables in the
ordinary course of business or consistent with past practice and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and other credits to suppliers in the ordinary course
of business or consistent with past practice;

(b)       Investments in cash and Cash Equivalents or investment grade
securities;

(c)       Investments existing (or committed to be made) on the Closing Date and
identified on Schedule 6.7(c) and any modification, replacement, renewal,
reinvestment or extension thereof (provided, that the amount of the original
Investment (or the committed amount) is not increased except by the terms of
such original Investment or commitment or as otherwise permitted by this
Section 6.7);

(d)       loans and advances to employees, officers, directors, managers and
consultants of any Group Member in the ordinary course of business or consistent
with past practice (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes and (ii) in
cash in connection with such Person’s purchase

 

176



--------------------------------------------------------------------------------

of Capital Stock of Parent; provided, that, the amount of such loans and
advances used to acquire such Capital Stock shall be contributed to Parent in
cash);

(e)       Investments in assets useful in the business of the Group Members made
by any Group Member with the proceeds of any Reinvestment Deferred Amount;
provided, that if the underlying Asset Sale or Recovery Event was with respect
to a Loan Party, then such Investment shall be consummated by a Loan Party (or a
Person that substantially simultaneously therewith becomes a Loan Party);

(f)       Investments by the Group Members constituting the purchase or other
acquisition of all or substantially all of the property and assets or businesses
of any Person or all or substantially all of the assets constituting a business
unit, a line of business or division of such Person, or Capital Stock in a
Person that, upon the consummation thereof, will be, or will become part of, a
Wholly Owned Subsidiary of Parent (including as a result of a merger,
amalgamation or consolidation) (each, a “Permitted Acquisition”); provided, that

(i)        immediately prior to and after giving effect to any such purchase or
other acquisition, no Event of Default shall have occurred and be continuing;

(ii)        all of the applicable provisions of Section 5.9 and 5.14 the
Collateral Documents have been or will be complied with in respect of such
Permitted Acquisition (other than to the extent any Subsidiary purchased or
acquired in such Permitted Acquisition is designated as an Unrestricted
Subsidiary pursuant to Section 5.13 or is otherwise an Excluded Subsidiary);

(iii)        the aggregate amount of such Investments by Loan Parties in assets
that are not (or do not become) directly owned by a Loan Party or in Capital
Stock of Persons that do not become a Loan Party shall not exceed the sum of
(A) the greater of $75.0 million and 3.0% of Consolidated Total Assets at the
time such Investment is made plus (B) the Available Basket at the time such
Investment is made; and

(iv)         any Person, property, assets or divisions acquired in accordance
with this clause (f) shall be in the same or a generally related, complementary
or ancillary line of business as the Group Members;

(g)       Investments received in connection with the workout, bankruptcy or
reorganization of, insolvency or liquidation of, or settlement of claims against
and delinquent accounts of and disputes with, franchisees, customers and
suppliers, or as security for any such claims, accounts and disputes, or upon
the foreclosure with respect to any secured Investment;

(h)       advances of payroll payments to employees, officers, directors and
managers of the Parent and its Restricted Subsidiaries in the ordinary course of
business or consistent with past practice;

(i)        Investments arising in connection with the purchase and sale of
marketable securities to facilitate the repatriation of earnings by Foreign
Subsidiaries and

 

177



--------------------------------------------------------------------------------

Investments arising in connection with the payment of intercompany and other
obligations incurred in the ordinary course of business by Foreign Obligors;

(j)       (w) Investments by any Loan Party in any other Loan Party,
(x) Investments by any Restricted Subsidiary that is not a Loan Party in any
other Restricted Subsidiary that is not a Loan Party, (y) Investments by any
Restricted Subsidiary that is not a Loan Party in any Loan Party and/or
(z) Investments by any Loan Party in any Restricted Subsidiary that is not a
Loan Party so long as, in the case of this clause (z), the aggregate amount of
any such Investments outstanding at any time does not exceed $250.0 million;

(k)       Investments consisting of promissory notes and other deferred payment
obligations and noncash consideration delivered as the purchase consideration
for a Disposition permitted by Section 6.5;

(l)        other Investments so long as (x) immediately prior to and after
giving effect to any such Investment, no Event of Default shall have occurred
and be continuing and (y) the Total Net Leverage Ratio, determined on a Pro
Forma Basis, does not exceed 3.00:1.00;

(m)      Group Members may endorse negotiable instruments and other payment
items for collection or deposit in the ordinary course of business or consistent
with past practice or make lease, utility and other similar deposits in the
ordinary course of business or consistent with past practice;

(n)       Investments consisting of obligations under Hedge Agreements permitted
by Section 6.2;

(o)       Investments consisting of Restricted Payments permitted by
Section 6.6;

(p)       Investments of any Person that becomes (or is merged or consolidated
or amalgamated with) a Restricted Subsidiary of Parent on or after the date
hereof on the date such Person becomes (or is merged or consolidated or
amalgamated with) a Restricted Subsidiary of Parent; provided, that (i) such
Investments exist at the time such Person becomes (or is merged or consolidated
or amalgamated with) a Restricted Subsidiary, and (ii) such Investments are not
made in anticipation or contemplation of such Person becoming (or merging or
consolidating or amalgamated with) a Restricted Subsidiary;

(q)       Investments consisting of deposits made in accordance with
clauses (c), (d), (o), (u), (y), (z)(ii) or (ee) of Section 6.3;

(r)        other Investments in an aggregate amount not to exceed the greater of
(x) $75.0 million and (y) 3.0% of Consolidated Total Assets at the time such
Investment is made;

(s)        so long as no Event of Default shall have occurred and be continuing,
other Investments in an aggregate amount not to exceed the Available Basket at
the time of such Investment;

 

178



--------------------------------------------------------------------------------

(t)       deposits made in the ordinary course of business or consistent with
past practice to secure the performance of leases or in connection with bidding
on government contracts;

(u)       advances in connection with purchases of goods or services in the
ordinary course of business or consistent with past practice;

(v)       Guarantee Obligations, letters of credit and similar obligations in
respect of obligations not constituting Indebtedness for borrowed money entered
into in the ordinary course of business or consistent with past practice;

(w)       Investments consisting of Liens permitted under Section 6.3;

(x)        Investments consisting of transactions permitted under Section 6.4,
except for Section 6.4(e);

(y)        Investments to the extent that payment for such Investments is made
solely with Qualified Capital Stock of Parent;

(z)         [reserved];

(aa)       Investments made in connection with the Transactions;

(bb)       [reserved];

(cc)       Investments funded with Excluded Contributions;

(dd)       Parent and the Restricted Subsidiaries may acquire Capital Stock in
connection with the satisfaction or enforcement of Indebtedness or claims due or
owing to Parent or any of the Restricted Subsidiaries or as security for any
such Indebtedness or claim; and

(ee)       Investments in joint ventures or in a Restricted Subsidiary to enable
such Restricted Subsidiary to make Investments in joint ventures, in each case,
consisting of the transfer to such joint venture of a going concern business or
businesses (including, in each case, all related assets, including equipment,
inventory and working capital); provided, that all such businesses so
transferred pursuant to this clause (ee), in the aggregate, have consolidated
earnings before interest, taxes, depreciation and amortization (determined in a
manner equivalent to the determination of Consolidated EBITDA) for the Relevant
Reference Period not to exceed the greater of (x) $50.0 million and (y) 2.0% of
Consolidated EBITDA for the Relevant Reference Period at the time such
Investment is made;

(ff)        Investments in connection with reorganizations and other activities
related to tax planning and reorganization, so long as after giving effect
thereto, the interest of the Secured Parties in the Collateral and the
guarantees under the Guaranties, taken as a whole, is not materially impaired;

 

179



--------------------------------------------------------------------------------

(gg)       Investments consisting of licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other Persons;

(hh)       contributions to a “rabbi” trust for the benefit of employees or
other grantor trust subject to claims of creditors in the case of a bankruptcy
of any Borrower;

(ii)         Investments entered into by an Unrestricted Subsidiary prior to the
date such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary
pursuant to Section 5.13; provided that such Investment was not entered into in
contemplation of such Unrestricted Subsidiary becoming a Restricted Subsidiary;
and

(jj)         any Permitted Convertible Indebtedness Call Transactions;

provided, that for purposes of covenant compliance, (x) the amount of any
Investment at any time shall be the amount actually invested (measured at the
time made), without adjustment for subsequent changes in the value of such
Investment, net of all Returns on such Investment up to the original amount of
such Investment, and (y) in the case of any Investment in connection with any
Limited Conditionality Incremental Transaction, the applicable Borrowers shall
have the option of making any determination required by this Section 6.7 and any
related determination required by Section 6.2, 6.3, 6.8 or 6.10, as applicable,
as of the date the definitive documentation for such Investment is executed, and
the applicable financial ratios or tests and any other Pro Forma Transactions in
connection therewith shall thereafter be calculated and determined as if such
Limited Conditionality Incremental Transaction were consummated on such date
until consummated or terminated; provided, further, that if the applicable
Borrowers elect to have such determinations occur as of the date of such
definitive agreement, any related incurrence of Indebtedness or Liens shall be
deemed to have occurred on such date and outstanding thereafter for purposes of
subsequently calculating any ratios under this Agreement after such date and
before the consummation of such Investment and to the extent baskets were
utilized in satisfying any covenants, such baskets shall be deemed utilized, but
any calculation of Consolidated EBITDA or Consolidated Total Assets for purposes
of other incurrences of Indebtedness or Liens or determining the permissibility
of other transactions (not related to such Investment) shall not reflect such
Investment until it is consummated or terminated; provided, further, that any
intercompany Investment permitted above that is in the form of a loan or advance
owed to (A) a Loan Party shall be evidenced by an intercompany note
(individually or pursuant to a global note (which global note may be a
Subordinated Intercompany Note)) and pledged by such Loan Party as Collateral
pursuant to the Collateral Documents and (B) a Non-Loan Party Subsidiary by a
Loan Party (other than Parent) shall be subordinated in right of payment to the
Obligations on customary terms reasonably satisfactory to the Collateral Agent.

6.8     Limitation on Optional Payments of Junior Debt Instruments. Make any
optional or voluntary payment, prepayment, repurchase or redemption of, or
otherwise voluntarily or optionally defease or otherwise voluntarily or
optionally satisfy (a “Specified Prepayment”), any Junior Debt other than (i) a
Specified Prepayment with the Net Cash Proceeds of Indebtedness then permitted
to be incurred pursuant to Section 6.2(p) or other Permitted Refinancing in
respect of such Junior Debt (which Permitted Refinancing is permitted under
Section 6.2), (ii) any Specified Prepayment so long as (x) no Event of Default
shall have occurred and be continuing

 

180



--------------------------------------------------------------------------------

and (y) in the case of any such Specified Prepayment using either clause (a)(i),
clause (a)(ii) or (a)(vi) of the definition of the Available Basket, the Total
Net Leverage Ratio, determined on a Pro Forma Basis, does not exceed 3.50:1.00,
(iii) any Specified Prepayment so long as (x) no Event of Default shall have
occurred and be continuing and (y) the Total Net Leverage Ratio, determined on a
Pro Forma Basis, does not exceed 2.90:1:00 at the time of such Specified
Prepayment of Junior Debt, (iv) the conversion of such Junior Debt to Qualified
Capital Stock of Parent or Capital Stock of any direct or indirect parent
company of Parent, (v) [reserved], (vi) [reserved], (vii) [reserved], (viii)
payments necessary so that such Junior Debt will not have “significant original
issue discount” and thus will not be treated as “applicable high yield discount
obligations” within the meaning of Section 163(i) of the Code, (ix) regularly
scheduled interest payments and payments of fees, expenses and indemnification
obligations, (x) payments of cash upon settlements of conversions or exchanges
of convertible notes or (xi) other Specified Prepayments in an aggregate amount
not to exceed $100.0 million, plus the amount of any unused portion of the
basket provided for in Section 6.6(o); provided, that in the case of any
Specified Prepayment under clause (i), (ii) or (iii) in connection with any
Limited Conditionality Incremental Transaction, the applicable Borrowers shall
have the option of making the applicable determination, and any related
determinations required by Section 6.2 or 6.3, as applicable, as of the date the
redemption or prepayment notice is given (and any Pro Forma Transactions in
connection therewith shall thereafter be calculated and determined as if such
Specified Prepayment were consummated on such date until consummated or
terminated); provided, further, that if the applicable Borrowers elect to have
such determinations occur as of the date of such redemption or prepayment
notice, any related incurrence of Indebtedness or Liens shall be deemed to have
occurred on such date and outstanding thereafter for purposes of subsequently
calculating any ratios under this Agreement after such date and before the
consummation of such Specified Prepayment and to the extent baskets were
utilized in satisfying any covenants, such baskets shall be deemed utilized, but
any calculation of Consolidated EBITDA or Consolidated Total Assets for purposes
of other incurrences of Indebtedness or Liens or determining the permissibility
of other transactions (not related to such Specified Prepayment) shall not
reflect such Specified Prepayment until it has been consummated or terminated.

6.9     Limitation on Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of Property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than Parent, any Restricted Subsidiary or any Person that
becomes a Restricted Subsidiary as a result of such transaction) unless such
transaction is otherwise permitted under this Agreement and is on fair and
reasonable terms no less favorable to Parent and the Restricted Subsidiaries,
taken as a whole, than could be obtained in a comparable arm’s-length
transaction with a Person that is not an Affiliate. Notwithstanding the
foregoing, Parent and the Restricted Subsidiaries may:

(a)       enter into and consummate the transactions listed on Schedule 6.9(b);

(b)       make Restricted Payments permitted pursuant to Section 6.6;

(c)       make Investments (i) in Unrestricted Subsidiaries permitted by
Section 6.7 and (ii) in any Person to the extent permitted by Section 6.7(a),
(c), (d), (h), (v) or (cc) (provided, that any Investment in a Person permitted
under Section 6.7 shall be permitted

 

181



--------------------------------------------------------------------------------

under this Section 6.9(d) to the extent such Investment constitutes a
transaction with an Affiliate solely because a Group Member owns any Capital
Stock in, or controls such Person);

(d)       enter into employment and severance arrangements with officers,
directors and employees of Parent and the Restricted Subsidiaries and, to the
extent relating to services performed for Parent and the Restricted Subsidiaries
(as determined in good faith by the senior management of the relevant Person),
pay director, officer and employee compensation (including bonuses) and other
benefits (including retirement, health, stock option and other benefit plans)
and indemnification and expense reimbursement arrangements; provided, that any
purchase of Capital Stock of Parent in connection with the foregoing shall be
subject to Section 6.6;

(e)       [reserved];

(f)        make payments to or receive payments from, and enter into and
consummate transactions with, joint ventures (to the extent any such joint
venture is only an Affiliate as a result of Investments by Parent and the
Restricted Subsidiaries in such joint venture) in the ordinary course of
business or consistent with past practice to the extent otherwise permitted
hereunder;

(g)       pay reasonable out-of-pocket costs and expenses relating to
registration rights and indemnities provided to holders of Capital Stock of
Parent pursuant to any stockholders’ agreement or registration and participation
rights agreement as in effect on the Closing Date or entered into after the
Closing Date in connection with any financing transaction, the net proceeds of
which are contributed to Parent;

(h)       enter into transactions between Parent or any Restricted Subsidiary
and any Person other than an Unrestricted Subsidiary which would constitute a
transaction with an Affiliate solely because a director of such Person is also a
director of Parent or any direct or indirect Subsidiary of Parent; provided,
however, that such director abstains from voting as a director of Parent or such
direct or indirect parent, as the case may be, on any matter involving such
other Person;

(i)        engage in the non-exclusive licensing of Intellectual Property in the
ordinary course of business or consistent with past practice to permit the
commercial exploitation of Intellectual Property between or among Affiliates of
Parent;

(j)        any transaction between or among Parent or any Restricted Subsidiary
and any Person that is an Affiliate of Parent or any Restricted Subsidiary
solely because Parent or a Restricted Subsidiary owns an equity interest in or
otherwise controls such Person;

(k)       [reserved];

(l)        (i) investments by Affiliates in securities of Parent or any of the
Restricted Subsidiaries (and payment of reasonable out-of-pocket expenses
incurred by such Affiliates in connection therewith) so long as the investment
is being offered by Parent or such Restricted Subsidiary generally to other
non-affiliated third party investors on the same or more

 

182



--------------------------------------------------------------------------------

favorable terms and (ii) payments to Affiliates in respect of securities of
Parent or any of the Restricted Subsidiaries contemplated by the foregoing
subclause (i) or that were acquired from Persons other than Parent and the
Restricted Subsidiaries, in each case, in accordance with the terms of such
securities;

(m)       transactions entered into by an Unrestricted Subsidiary with an
Affiliate prior to the day such Unrestricted Subsidiary is redesignated as a
Restricted Subsidiary as described in Section 5.13; provided that such
transaction was not entered into in contemplation of such Unrestricted
Subsidiary becoming a Restricted Subsidiary; and

(n)        enter into transactions with respect to which Parent or any of the
Restricted Subsidiaries, as the case may be, obtains a letter from an
independent financial advisory, investment banking or appraisal firm stating
that such transaction is fair to Parent or such Restricted Subsidiary from a
financial point of view or meets the requirements of the first sentence of this
Section 6.9.

6.10     Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by any Group Member of real or personal
property which has been or is to be sold or transferred by any Group Member to
such Person or to any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of such
Group Member (a “Sale and Leaseback Transaction”) to the extent the Net Cash
Proceeds of all such Sale and Leaseback Transactions during the term of this
Agreement are in excess of the greater of (x) $75.0 million and (y) 3.0% of
Consolidated Total Assets, in the aggregate; unless (a) the sale of such
property is made for cash consideration in an amount not less than the fair
market value (as reasonably determined by Parent in good faith) of such
property, (b) such Sale and Leaseback Transaction is consummated within 180 days
after the date on which such property is sold or transferred, (c) any Liens
arising in connection with such Group Member’s use of the property are permitted
by Section 6.3(r) and (d) either (i) the First Lien Net Leverage Ratio,
determined on a Pro Forma Basis at the time of and after giving effect to such
Sale and Leaseback Transaction (but without netting the cash proceeds from such
Sale and Leaseback Transaction), is equal to or less than 1.50:1.00 or (ii) the
Net Cash Proceeds of such Sale and Leaseback Transaction shall be applied to
mandatorily prepay the Term Loans in accordance with Section 2.14 but without
giving effect to any reinvestment right set forth in the second proviso of the
first sentence of clause (b) thereto (but, for the avoidance of doubt, giving
effect to clause (iii) of the second proviso thereto and to the third and fourth
provisos thereto) (a Sale and Leaseback Transaction with respect to which the
requirements of this clause (d)(ii) are applicable, a “Specified Sale and
Leaseback Transaction”).

6.11     Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of any Group
Member to create, incur, assume or suffer to exist any Lien upon any of its
Property or revenues, whether now owned or hereafter acquired, to secure the
Obligations other than (a) this Agreement (including any Permitted Amendment),
the other Loan Documents, or any Guarantee Obligations in respect of any of the
foregoing, (b) any agreements governing any Permitted Term Loan Refinancing
Indebtedness, any Incremental Equivalent Debt, any Replacement Facility or any
Refinancing Indebtedness with respect to any of the foregoing or Guarantee
Obligations in respect of any of

 

183



--------------------------------------------------------------------------------

the foregoing (provided, that in the case of this clause (b), such prohibitions
or limitations in documentation evidencing such Indebtedness are no more
restrictive, when taken as a whole, than those in effect prior to the relevant
incurrence of such Indebtedness), (c) any agreements governing any Indebtedness
permitted by Section 6.2(c) and any other purchase money Indebtedness,
Attributable Indebtedness or Capital Lease Obligations otherwise permitted
hereby (in which case, any prohibition or limitation shall only be effective
against the assets financed by or the subject of such Indebtedness and the
proceeds and products thereof), (d) any agreements governing Indebtedness of any
Excluded Subsidiary permitted by Section 6.2 (in which case, any such
prohibition or limitation shall only be effective against the assets of such
Excluded Subsidiary and its Subsidiaries), (e) any agreements governing
Indebtedness permitted by Section 6.2(g) (in which case any such prohibition
shall only be effective against the assets permitted to be subject to Liens
permitted by Section 6.3(k) and the proceeds thereof), (f) customary provisions
in joint venture agreements and similar agreements that restrict transfer of
assets of, or equity interests in, joint ventures, (g) licenses or sublicenses
by any Group Member of Intellectual Property in the ordinary course of business
or consistent with past practice (in which case any prohibition or limitation
shall only be effective against the Intellectual Property subject thereto), (h)
customary provisions (including customary net worth provisions) in leases,
subleases, licenses and sublicenses that restrict the transfer thereof or the
transfer of the assets subject thereto by the lessee, sublessee, licensee or
sublicensee, (i) prohibitions and limitations arising by operation of law,
(j) prohibitions and limitations that are binding on a Restricted Subsidiary at
the time such Restricted Subsidiary first becomes a Restricted Subsidiary, so
long as such prohibitions and limitations were not created in contemplation of
such Person becoming a Restricted Subsidiary and apply only to such Restricted
Subsidiary, (k) customary restrictions that arise in connection with any
Disposition permitted by Section 6.5 applicable pending such Disposition solely
to the assets subject to such Disposition, (l) customary provisions contained in
an agreement restricting assignment of such agreement entered into in the
ordinary course of business or consistent with past practice, (m) customary
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business or consistent with past
practice, (n) agreements existing and as in effect on the Closing Date and
described in Schedule 6.11 or (o) restrictions imposed by any agreement
governing Indebtedness entered into after the Closing Date and permitted under
Section 6.2 that are, taken as a whole, in the good faith judgment of Parent, no
more restrictive with respect to Parent or any Restricted Subsidiary than the
then customary market terms for Indebtedness of such type, so long as Parent
shall have determined in good faith that such restrictions would not, or would
not reasonably be expected to, restrict or impair, in any material respect, the
ability of Parent and the Restricted Subsidiaries to make any payments required
under the Loan Documents.

6.12     Limitation on Restrictions on Restricted Subsidiary Distributions.
Enter into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Restricted Subsidiary (other than a Subsidiary
Guarantor) to make Restricted Payments in respect of any Capital Stock of such
Restricted Subsidiary held by any Loan Party or to Guarantee Obligations of any
Loan Party except for such encumbrances or restrictions existing under or by
reason of (i) this Agreement (including any Permitted Amendment) or the other
Loan Documents, (ii) any agreements governing any Permitted Term Loan
Refinancing Indebtedness, any Incremental Equivalent Debt or any Refinancing
Indebtedness with respect to any of the foregoing or Guarantee Obligations in
respect of any of the foregoing (provided, that in the case of this

 

184



--------------------------------------------------------------------------------

clause (ii), such encumbrances or restrictions in documentation evidencing such
Indebtedness are no more restrictive, when taken as a whole, than those in
effect prior to the relevant incurrence of such Indebtedness), (iii) any
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of a Restricted Subsidiary,
solely with respect to such Restricted Subsidiary, (iv) customary net worth
provisions contained in real property leases, subleases, licenses or permits
entered into by any Group Member so long as such net worth provisions would not
reasonably be expected to impair the ability of the Loan Parties to comply with
their obligations under this Agreement or any of the other Loan Documents (as
determined in good faith by Parent), (v) any restriction with respect to
Excluded Subsidiaries in connection with Indebtedness permitted by Section 6.2,
(vi) to the extent not otherwise permitted under this Section 6.12, agreements,
restrictions and limitations described in clauses (a) through (o) of
Section 6.11, to the extent set forth in such clauses, (vii) restrictions with
respect to the transfer of any asset contained in an agreement that has been
entered into in connection with the disposition of such asset permitted
hereunder and (viii) prohibitions and limitations arising by operation of law;
and (ix) restrictions imposed by any agreement governing Indebtedness entered
into after the Closing Date and permitted under Section 6.2 that are, taken as a
whole, in the good faith judgment of Parent, no more restrictive in any material
respect with respect to Parent or any Restricted Subsidiary than either
(i) Section 6.6 of this Agreement or (ii) the then customary market terms for
Indebtedness of such type, so long as, in the case of this clause (ii) only,
Parent shall have determined in good faith that such restrictions would not, or
would not reasonably be expected to, restrict or impair, in any material
respect, the ability of Parent and the Restricted Subsidiaries to make any
payments required under the Loan Documents.

6.13     Limitation on Lines of Business. Enter into any material line of
business, either directly or through any Restricted Subsidiary, except for those
businesses in which any Group Member is engaged on the date of this Agreement or
that are reasonably related or ancillary thereto or reasonable extensions
thereof.

6.14     Total Leverage Ratio. Solely with respect to the Revolving Credit
Facility and the Term Loan A Facility: permit the Total Leverage Ratio as of the
last day of any fiscal quarter ending during any period set forth below to be
greater than the ratio set forth opposite such period below:

 

                Period    Ratio  

September 30, 2018 to September 30, 2021

     4.00:1.00  

December 31, 2021 and thereafter

     3.75: 1.00  

6.15     Modification of Certain Agreements. Amend, modify or change (a) any
Organizational Document of any Loan Party or (b) the terms of the definitive
documentation of any Junior Debt constituting Material Debt (other than any such
amendment, modification or other change (w) that would extend the maturity or
reduce the amount of any payment of principal thereof, reduce the rate or amount
or extend the date for payment of interest thereon or relax or eliminate any
covenant, event of default or other provision applicable to Parent or any of the
Restricted Subsidiaries, (x) that is pursuant to a refinancing permitted by
Section 6.8(i), (y) to the

 

185



--------------------------------------------------------------------------------

extent such amendment, modification or other change is effective, or is to
provisions that become applicable, after the then Latest Maturity Date hereunder
(as determined as of the time of such amendment, modification or other change is
made) or (z) if immediately after giving effect thereto such Junior Debt with
such revised terms could be incurred pursuant to Section 6.2 (such determination
to be made as if such Junior Debt was incurred at such time and had not
previously been incurred)); provided, that in the case of clause (a) above, any
amendment, modification or change to the Organizational Documents of any Loan
Party to effectuate a change in form of entity or organization or any other
transaction permitted by Section 5.4(b) or Section 6.5 shall be permitted,
subject to the requirements under the Security Agreement; and provided, further,
that any change to effect a change in fiscal year permitted under Section 6.16
shall be permitted.

6.16     Changes in Fiscal Periods. Permit the fiscal year of any Borrower to
end on a day other than December 31, without the prior written consent of the
Term Loan Administrative Agents (such consent not be unreasonably withheld,
delayed or conditioned), in each case other than if such change is required by
GAAP or make any material change in accounting policies or reporting practices,
except as required or permitted by GAAP.

SECTION 7. EVENTS OF DEFAULT

7.1       Events of Default. If any of the following events shall occur and be
continuing:

(a)       (i) the applicable Borrowers shall fail to pay any principal of any
Loan when due in accordance with the terms hereof; or (ii) the applicable
Borrowers shall fail to pay any interest on any Loan or any Loan Party shall
fail to pay any other amount payable hereunder or under any other Loan Document,
within five Business Days after any such interest or other amount becomes due in
accordance with the terms hereof or thereof; or

(b)       any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement required to be furnished by such Loan
Party at any time under this Agreement or any such other Loan Document shall
prove to have been inaccurate in any material respect on or as of the date made
or deemed made or furnished (provided, that, in each case, such materiality
qualifier shall not be applicable with respect to any representation or warranty
that is qualified or modified by materiality or Material Adverse Effect); or

(c)       any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 5.4(a) (with respect to Parent and
the other Borrowers only), Section 5.7(a) (provided, that the delivery of the
notice referred to in such Section 5.7(a) at any time will cure any such Event
of Default arising from the failure to timely deliver such notice of default),
Section 5.10 or Section 6 (provided, further, that the failure to observe or
perform the Financial Maintenance Covenant shall not in and of itself constitute
an Event of Default with respect to the Term Loan B Facility hereunder until the
date on which the Required Pro Rata Facility Lenders accelerate payment of the
Term A Loans, Revolving Credit Loans and terminate their Revolving Credit
Commitments or foreclose upon the Collateral, provided, further, that prior to
the time it becomes an Event of Default with respect to the Term Loan B
Facility, any Event of Default under this paragraph (c) based on the failure to
observe

 

186



--------------------------------------------------------------------------------

or perform the Financial Maintenance Covenant may be waived, amended, terminated
or otherwise modified from time to time by the Required Pro Rata Facility
Lenders, the Revolver Administrative Agent and the Term Loan A Agent); or

(d)       any Loan Party shall default in the observance or performance of any
covenant or other agreement contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a) through (c) of this
Section 7.1), and such default shall continue unremedied for a period of 30 days
following delivery of written notice thereof to the Borrowers by the applicable
Agent; or

(e)        any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including the Convertible Notes but excluding the
Loans and other Indebtedness under the Loan Documents) on the scheduled or
original due date with respect thereto beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (ii) default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness (other than, with respect to Indebtedness consisting of
obligations in respect of Hedge Agreements, termination events or equivalent
events pursuant to the terms of such Hedge Agreements and not as a result of any
default thereunder by any such Group Member) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with or without the giving of notice, the lapse of time or both, such
Indebtedness to become due prior to its stated maturity or to become subject to
a mandatory offer to purchase by the obligor thereunder or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable
(provided, that this clause (iii) shall not apply to (A) any secured
Indebtedness that becomes due or subject to a mandatory offer to purchase as a
result of the sale, transfer or other Disposition of assets securing such
Indebtedness, if such sale, transfer or other Disposition is permitted hereunder
and under the documents providing for such Indebtedness (and, for the avoidance
of doubt, the aggregate principal amount of such Indebtedness shall not be
included in determining whether an Event of Default has occurred under this
paragraph (e)) or (B) any event which permits the conversion of convertible debt
and the settlement of any Permitted Convertible Indebtedness Call Transaction);
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clause (i), (ii) or (iii) of this paragraph (e) shall have occurred
and be continuing with respect to Indebtedness, the outstanding principal amount
of which would in the aggregate constitute Material Debt; provided, further,
that upon becoming an Event of Default, such Event of Default shall be deemed to
have been remedied and shall no longer be continuing if any such defaults,
events or conditions are remedied or waived prior to any acceleration of the
Loans pursuant to the below provisions of this Section 7.1 by any of the holders
or beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holders or beneficiaries) and, after giving effect thereto, at such time, one or
more defaults, events or conditions of the type described in clause (i), (ii) or
(iii) of this paragraph (e) shall no longer be

 

187



--------------------------------------------------------------------------------

continuing with respect to such Material Debt; provided, further, that the
failure to observe or perform the Financial Maintenance Covenant shall not in
and of itself constitute an Event of Default with respect to the Term Loan B
Facility hereunder until the date on which the Required Pro Rata Facility
Lenders accelerate payment of the Term A Loans, Revolving Credit Loans and
terminate their Revolving Credit Commitments or foreclose upon the Collateral
(the “Financial Covenant Standstill”), provided, further, that prior to the time
it becomes an Event of Default with respect to the Term Loan B Facility, any
Event of Default under this paragraph (e) based on the failure to observe or
perform the Financial Maintenance Covenant may be waived, amended, terminated or
otherwise modified from time to time by the Required Pro Rata Facility Lenders,
the Revolver Administrative Agent and the Term Loan A Agent; or

(f)       (i) any Material Party shall commence any case, proceeding or other
action (A) under any existing or future Debtor Relief Laws, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, provisional liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, liquidator, provisional liquidator, custodian, conservator or
other similar official for it or for all or any substantial part of its assets,
or any Material Party shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against or with respect to any
Material Party any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or for any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against any
Material Party any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Material Party
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Borrower shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due;

(g)       (i) any Person shall engage in any non-exempt “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan that results in liability of any Borrower or any Commonly Controlled
Entity, (ii) any Person shall fail to make by its due date a required
installment under Section 430(j) of the Code with respect to any Single Employer
Plan or any failure by any Single Employer Plan to satisfy the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) applicable to such Plan, whether or not waived or any Lien in favor of
the PBGC or a Plan shall arise on the assets of any Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
reasonably likely to result in the termination of such Plan for purposes of
Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA and the present value of all accrued benefits, determined on a
termination basis, exceeds the value of the assets of such Plan or (v) any
Borrower or any Commonly Controlled Entity shall be reasonably likely to incur
any

 

188



--------------------------------------------------------------------------------

liability in connection with a withdrawal from, or the Insolvency of, a
Multiemployer Plan; and in each case in clauses (i) through (v) above, such
event or condition, together with all other such events or conditions, if any,
would reasonably be expected to have a Material Adverse Effect; or

(h)       one or more final judgments or decrees for the payment of money shall
be entered against Parent, any of the Borrowers or any of their Restricted
Subsidiaries involving for Parent or any of its Restricted Subsidiaries, taken
as a whole, a liability (to the extent not covered by insurance as to which the
relevant insurance company has not denied coverage in writing) of an amount
equal to the greater of (a) $120.0 million and (b) 5.0% of Consolidated Total
Assets or more, and all such judgments or decrees shall not have been satisfied,
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof; or

(i)        any Collateral Document that creates a Lien with respect to a
material portion of the Collateral shall cease, for any reason (other than by
reason of the express release thereof pursuant to the provisions of the Loan
Documents), to be in full force and effect, or any Loan Party (or any of its
Affiliates that has the power, directly or indirectly, to direct or cause the
direction of the management and policies of such Loan Party) shall so assert in
writing, or any Lien with respect to any material portion of the Collateral
created by any of the Collateral Documents shall cease to be enforceable and of
the same effect and priority purported to be created thereby, except to the
extent that (i) any of the foregoing results from the failure of the Collateral
Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Documents or to file UCC
continuation statements or (ii) such loss is covered by a title insurance policy
benefitting the Collateral Agent or the Lenders and the related insurer has not
asserted in writing that such loss is not covered by such title insurance policy
and has not denied coverage; or

(j)        the guarantee contained in any Guaranty shall cease, for any reason
(other than by reason of the express release thereof pursuant to the provisions
of the Loan Documents), to be in full force and effect or any Loan Party (or any
of its Affiliates that has the power, directly or indirectly, to direct or cause
the direction of the management and policies of such Loan Party) shall so assert
in writing (other than by reason of the express release thereof pursuant to the
provisions of the Loan Documents); or

(k)       any Senior/Junior Intercreditor Agreement and/or any Senior Pari Passu
Intercreditor Agreement shall cease, for any reason, to provide for the relative
priorities intended thereby or to otherwise be in full force and effect; or

(l)        any Change of Control shall occur;

(m)      any Loan Party or any Subsidiary thereof becomes party or subject to a
consent decree, agreement, public closing letter imposing explicit restrictions
on business operations, administrative or judicial order, final judgment, and/or
permanent injunction (a “Resolution”), with or by the Federal Trade Commission
or any Governmental Authority, where the entering into or effectiveness of such
Resolution could reasonably be expected to result in a material adverse change
in, or have a Material Adverse Effect upon, the business operations

 

189



--------------------------------------------------------------------------------

(as currently conducted), assets or financial condition of Parent and its
Subsidiaries taken as a whole, including without limitation as a result of
impacts of such Resolution upon revenue or income, marketing claims or
practices, distributor compensation practices, or terms or agreements with
distributors or other purchasers of the Borrowers and their Subsidiaries’
products; or

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower, the
Commitments hereunder shall automatically and immediately terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents shall immediately become due
and payable, and (B) if such event is any other Event of Default, then, with the
consent of the Required Lenders, the applicable Administrative Agent may, or
upon the request of the Required Lenders, the applicable Administrative Agent
shall, by notice to Parent and the applicable Borrowers, (i) declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable and (ii) subject to
the terms and conditions of the Intercreditor Agreements, any Senior Pari Passu
Intercreditor Agreement, any Senior/Junior Intercreditor Agreement and any other
intercreditor arrangement entered into in connection with this Agreement,
commence foreclosure actions with respect to the Collateral in accordance with
the terms and procedures set forth in the Collateral Documents; provided,
further that during the continuance of any Event of Default arising from a
failure to comply with Section 6.14, (A) solely upon the request of the Required
Pro Rata Facility Lenders, either Term Loan A Agent or the Revolver
Administrative Agent shall, by notice to Parent, (1) declare the Revolving
Credit Commitments, Term Loan A Commitments and the obligation of each Lender to
make Revolving Credit Loans and Term A Loans to be terminated, whereupon the
same shall forthwith terminate, and (2) declare the Revolving Credit Loans, Term
A Loans, all interest thereon and all other amounts payable under this Agreement
in respect of such Revolving Loans and Term A Loans to be forthwith due and
payable, whereupon the Revolving Loans, Term A Loans and all such interest and
all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrowers and each Guarantor and (B) subject to
the Financial Covenant Standstill, the Term Loan B Agent shall at the request,
or may with the consent, of the Required Term B Lenders in respect of the Term
Loan B Facility, by notice to Parent, declare the Term B Loans, all interest
thereon and all other amounts payable under this Agreement in respect of the
Term B Loans to be forthwith due and payable, whereupon the Term B Loans, all
such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrowers and each Guarantor.

7.2     Right to Cure.

(a)       Financial Maintenance Covenant. Notwithstanding anything to the
contrary contained in Section 7.1, in the event that the Borrowers fail to
comply with the Financial Maintenance Covenant as of the last day of any fiscal
quarter for which such Financial Maintenance Covenant is tested, the Borrower
shall have the right to give written notice (the “Cure Notice”), on or prior to
the 10th Business Day subsequent to the Cure Specified Date for such fiscal

 

190



--------------------------------------------------------------------------------

quarter, to the applicable Administrative Agents of the intent of Parent to
issue Permitted Cure Securities for cash (collectively, the “Cure Right” and the
amount of such proceeds, the “Cure Amount”) after the Cure Specified Date for
such fiscal quarter pursuant to the exercise by the Borrowers of such Cure
Right, which exercise shall be made after such Cure Specified Date on or before
the 10th Business Day subsequent to such Cure Specified Date, the Financial
Maintenance Covenant shall be recalculated giving effect to the following
adjustments on a Pro Forma Basis:

(i)       Consolidated EBITDA shall be increased with respect to such applicable
fiscal quarter and any subsequent four quarter period that contains such fiscal
quarter, solely for the purpose of measuring the Financial Maintenance Covenant
and not for any other purpose under this Agreement, by an amount equal to the
Cure Amount; and

(ii)       if, after giving effect to the foregoing recalculations, the
Borrowers shall then be in compliance with the requirements of the Financial
Maintenance Covenant, the Borrowers shall be deemed to have satisfied the
requirements of such Financial Maintenance Covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or Default of such Financial
Maintenance Covenant that had occurred shall be deemed cured for purposes of
this Agreement.

(b)     No Default. Notwithstanding anything herein to the contrary, (i) a
Default or Event of Default resulting solely from a failure to be in compliance
with the Financial Maintenance Covenant shall not be deemed to exist from the
end of the applicable fiscal quarter until the 10th Business Day after the
applicable Cure Specified Date with respect to such fiscal quarter, (ii) to the
extent a Cure Notice is delivered by the Borrowers within 10 Business Days after
such Cure Specified Date, a Default or Event of Default resulting solely from a
failure to be in compliance with the Financial Maintenance Covenant shall not be
deemed to exist from the end of the applicable fiscal quarter until the 10th
Business Day after the applicable Cure Specified Date with respect to the
applicable fiscal quarter and (iii) if the Cure Amount is not made within 10
Business Days after the applicable Cure Specified Date with respect to the
applicable fiscal quarter, each such Default or Event of Default referenced in
clauses (i) and (ii) above shall be deemed reinstated as of the end of the
applicable fiscal quarter, it being further agreed that the Obligations shall
bear interest at the Default Rate as applied in accordance with Section 2.15(b)
as of the end of such applicable fiscal quarter.

(c)     Revolver Borrowing Block. If a Default or Event of Default would have
occurred and be continuing had the Borrowers not had the option to exercise the
Cure Right as set forth above and not exercised such Cure Right pursuant to the
foregoing provisions, the Borrowers shall not be permitted, from the applicable
Cure Specified Date with respect to the applicable fiscal quarter, until such
Default or Event of Default is cured in accordance with the terms of this
Section 7.2, to request any Borrowings or the issuance of Letters of Credit
under the Revolving Credit Commitments (including any issuance or extension
(including automatic renewals) of any Letter of Credit) or otherwise request any
other credit extensions under this Agreement.

(d)     Limitation on Exercise of Cure Right. Notwithstanding anything herein to
the contrary, (i) in each four fiscal quarter period, there shall be at least
two fiscal quarters during

 

191



--------------------------------------------------------------------------------

which the Cure Right is not exercised, (ii) the Cure Right may only be exercised
five times during the term of this Agreement, (iii) the Cure Amount shall be no
greater than the minimum amount required to cause Borrower to be in compliance
with the Financial Maintenance Covenant as of the end of the applicable fiscal
quarter, (iv) all Cure Amounts shall be disregarded for purposes of determining
any financial ratio based conditions or any baskets with respect to the
covenants contained in this Agreement, (v) there shall be no pro forma reduction
in Indebtedness with the proceeds of any Cure Amount for determining compliance
with the Financial Maintenance Covenant in the quarter for which such Cure Right
is exercised; provided that Cure Amounts shall reduce debt in future periods to
the extent used to prepay the Loans, and (vi) there shall be no cash netting of
the proceeds of any Cure Amount.

7.3     Application of Funds. After the exercise of remedies provided for in
Section 7.1 (or after the Loans have automatically become immediately due and
payable and the LC Exposure has automatically been required to be cash
collateralized (in a manner consistent with Section 2.7(j))), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.20 and 2.22, be applied by the Agents in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agents and amounts payable under Sections 2.16
through 2.19) payable to the applicable Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and fees in
respect of Letters of Credit that are payable pursuant to Section 2.13(b))
payable to the Lenders and the Issuing Banks (including fees, charges and
disbursements of counsel to the respective Lenders and the Issuing Banks
(including fees and time charges for attorneys who may be employees of any
Lender or any Issuing Bank) and amounts payable under Sections 2.16 through
2.19), ratably among them in proportion to the respective amounts described in
this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid fees in respect of Letters of Credit that are payable pursuant to
Section 2.13(b) and interest on the Loans, LC Exposure and other Obligations,
ratably among the Lenders and the Issuing Banks in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, LC Disbursements, Cash Management Obligations,
Obligations then owing under Specified Hedge Agreements, Obligations owing to
the Revolver Administrative Agent for the account of the Issuing Banks, to cash
collateralize (in a manner consistent with Section 2.7(j)) that portion of the
LC Exposure comprised of the aggregate undrawn amount of Letters of Credit,
ratably among the Revolver Administrative Agent, the Lenders, the Issuing Banks
and Qualified Counterparties in proportion to the respective amounts described
in this clause Fourth held by them;

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrowers or as otherwise required by Law.

 

192



--------------------------------------------------------------------------------

Subject to Section 2.7, amounts used to cash collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as cash collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Cash Management Obligations and Obligations
arising under Specified Hedge Agreements shall be excluded from the application
described above if the Collateral Agent has not received written notice thereof,
together with such supporting documentation as the Collateral Agent may
reasonably request, from the applicable Qualified Counterparty, as the case may
be. Each Qualified Counterparty that is not a party to this Agreement that has
given the notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of the Agents
pursuant to the terms of Section 8 hereof for itself and its Affiliates as if a
“Lender” party hereto. Excluded Swap Obligations with respect to any Guarantor
shall not be paid with amounts received from such Guarantor or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.

Furthermore, notwithstanding the foregoing, any Lender (a “Declining Lender”)
may from time to time voluntarily disclaim its interest in one or more assets
constituting Collateral by sending irrevocable notice to the Collateral Agent
identifying such assets with specificity and containing an agreement by such
Lender that such assets shall no longer secure the Obligations owing to such
Lender (any such asset, with respect to such Declining Lender, a “Declined
Asset”). Delivery of such notice by any Declining Lender shall not affect or
impair the security interest of any other Secured Party with respect to such
asset. Notwithstanding anything herein to the contrary, no proceeds or other
amounts distributed on account of any Declined Asset (as a result of foreclosure
or otherwise) shall be distributed to any Declining Lender who has disclaimed an
interest in such Declined Asset, and such proceeds or other amounts shall
instead be distributed to each other Secured Party who is otherwise entitled to
receive such proceeds or other amounts on the terms set forth herein. For the
avoidance of doubt, the effect of any Declining Lenders disclaiming a security
interest in any Declined Asset shall be borne solely by such Declining Lenders,
and such Declining Lenders shall not by virtue thereof be entitled to a “true
up” or otherwise be entitled to receive a greater than pro rata share of any
other Collateral proceeds or other amounts distributed to the Secured Parties on
account of the Obligations.

SECTION 8. THE AGENTS

8.1       Appointment. Each Lender hereby irrevocably designates and appoints
Jefferies (in its capacities as the Term Loan B Agent and Collateral Agent) and
Rabobank (in its capacity as the Term Loan A Agent and the Revolver
Administrative Agent) as the agents of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the Agents, in
such capacities, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Agents by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
each Lender hereby authorizes the Agents to enter into each

 

193



--------------------------------------------------------------------------------

Collateral Document and any intercreditor or subordination agreements
contemplated hereby (including any Senior Pari Passu Intercreditor Agreement and
any Senior/Junior Intercreditor Agreement) on behalf of and for the benefit of
the Lenders and the other Secured Parties and agrees to be bound by the terms
thereof. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Agents shall not have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Agents.

8.2       Delegation of Duties. The Agents may execute any of its duties under
this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agents shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

8.3       Exculpatory Provisions. None of any Agent, any Issuing Bank, nor any
of their respective officers, directors, employees, agents, advisors,
attorneys-in-fact or affiliates shall be (i) liable to any other Credit Party
for any action lawfully taken or omitted to be taken by it or such Person under
or in connection with this Agreement or any other Loan Document (except to the
extent that any of the foregoing are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from its or such Person’s
own gross negligence or willful misconduct) or (ii) responsible in any manner to
any other Credit Party for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Agents or
Issuing Banks under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Loan Party a party thereto to perform its obligations hereunder or
thereunder. The Agents and the Issuing Banks shall not be under any obligation
to any other Credit Party to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party. The Agents shall have no responsibility or liability
for monitoring or enforcing the list of Disqualified Lenders or for any
assignment or participation to a Disqualified Lender.

8.4       Reliance by the Agents. The Agents shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, facsimile or email message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
Parent or the other Borrowers), independent accountants and other experts
selected by the Agents. The applicable Agent may deem and treat the payee of any
Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
applicable Agent. The applicable Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all affected Lenders)

 

194



--------------------------------------------------------------------------------

as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. The applicable Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all affected
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

8.5       Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless such Agent
has received written notice from a Lender, Parent or any other Loan Party
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that any Agent
receives such a notice, such Agent shall give notice thereof to the other Agents
and the Lenders. Such Agent shall take such action with respect to such Default
or Event of Default as shall be reasonably directed by the Required Lenders (or,
if so specified by this Agreement, all affected Lenders); provided, that unless
and until such Agent shall have received such directions, such Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable in
the best interests of the Lenders.

8.6       Non-Reliance on the Agents and Other Lenders. Each Lender expressly
acknowledges that neither any Agent nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or Affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
Affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by such Agent to any Lender. Each Lender represents to each Agent that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of, and investigation into, the business, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their Affiliates and made its own decision to make its Loans hereunder and
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by an Agent
hereunder, no Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any Affiliate of a Loan Party that may come into the
possession of an Agent or any of its officers, directors, employees, agents,
advisors, attorneys-in-fact or Affiliates.

8.7       Indemnification. The Lenders agree to indemnify each Agent and its
respective officers, directors, employees, Affiliates, agents, advisors and
controlling Persons (each, an “Agent Indemnitee”) (to the extent not reimbursed
by Parent or the other Borrowers and without limiting

 

195



--------------------------------------------------------------------------------

any obligation of Parent or any other Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section 8.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Aggregate
Exposure Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs and expenses or disbursements of any kind whatsoever that may at
any time (whether before or after the payment of the Loans) be imposed on,
incurred by or asserted against such Agent Indemnitee in any way relating to or
arising out of, the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent Indemnitee under or in connection with any of the foregoing;
provided, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence, bad faith or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Required
Lenders (or such other number or percentage of the Lenders as shall be required
by the Loan Documents) shall be deemed to constitute gross negligence, bad faith
or willful misconduct for purposes of this Section 8.7. The agreements in this
Section 8.7 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

8.8       The Agent in Its Individual Capacity. An Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party as though such Agent were not an Agent hereunder or any
other Loan Document. With respect to its Loans made or renewed by it or with
respect to any Letter of Credit issued or participated in by it, an Agent shall
have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not an Agent
hereunder, and the terms “Lender” and “Lenders” shall include such Agent in its
individual capacity.

8.9       Successor Agent.

(a)       Any Agent may resign as an Administrative Agent or as the Collateral
Agent, as the case may be, upon 30 days’ notice to the Lenders and the
applicable Borrowers. If the applicable Agent shall resign as an Administrative
Agent and/or as the Collateral Agent, as the case may be, then the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be subject to written approval by the applicable
Borrowers (which approval shall not be unreasonably withheld or delayed if such
successor is a commercial bank with a combined capital and surplus of at least
$5.0 billion and otherwise may be withheld in the applicable Borrowers’ sole
discretion, which approval shall not be required during the continuance of a
Specified Event of Default), whereupon such successor agent shall succeed to the
rights, powers and duties of the applicable Administrative Agent and/or as the
Collateral Agent, as the case may be, and the terms “Term Loan A Agent”, “Term
Loan B Agent”, “Term Loan Administrative Agent”, “Revolver Administrative
Agent”, “Administrative Agents”, “Collateral Agent” and “Agents”, as the case
may be, shall mean such successor agent effective upon such appointment and
approval, and the former applicable

 

196



--------------------------------------------------------------------------------

Agent’s rights, powers and duties as the applicable Agent shall be terminated,
without any other or further act or deed on the part of such former applicable
Agent or any of the parties to this Agreement or any holders of the Loans. If no
successor agent has been appointed as the applicable Agent by the date that is
30 days following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective, and the Lenders shall
assume and perform all of the duties of the applicable Agent hereunder until
such time, if any, as the Required Lenders, subject to written approval by the
applicable Borrowers (which approval shall not be unreasonably withheld or
delayed), appoint a successor agent as provided for above. After any retiring
Agent’s resignation as the applicable Agent, the provisions of this Section 8
and of Section 9.5 shall continue to inure to its benefit.

(b)       If the applicable Agent or a controlling Affiliate thereof admits that
it is insolvent or has become the subject of a Bankruptcy Event, it may be
removed by the applicable Borrowers or the Required Lenders. The applicable
Borrowers shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be subject to written approval by the
Required Lenders (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the applicable Agent, and the terms “Term Loan A Agent”, “Term Loan B Agent”,
“Term Loan Administrative Agent”, “Revolver Administrative Agent”,
“Administrative Agents”, “Collateral Agent” and “Agents”, as the case may be,
shall mean such successor agent effective upon such appointment and approval,
and the former Agent’s rights, powers and duties as an Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent or any of the parties to this Agreement or any holders of the Loans. If no
successor agent has been appointed as the applicable Agent by the date that is
10 days following an Agent’s removal, such Agent’s removal shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the applicable Agent hereunder until such time, if any, as the
applicable Borrowers, subject to written approval by the Required Lenders (which
approval shall not be unreasonably withheld or delayed), appoint a successor
agent as provided for above. After any Agent’s replacement as an Agent
hereunder, the provisions of this Section 8 and of Section 9.5 shall continue to
inure to its benefit.

8.10       Arrangers, Documentation Agent and Syndication Agent. Notwithstanding
any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document, the Arrangers, the Documentation Agent and the Syndication
Agent, in their respective capacities, as such, shall not have any duties or
responsibilities, nor shall any Arranger, the Documentation Agent or Syndication
Agent have or be deemed to have any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Arranger, the Documentation Agent and the
Syndication Agent.

8.11       Certain ERISA Matters

(a)       Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent, and the Arranger and their
respective Affiliates, and not, for the

 

197



--------------------------------------------------------------------------------

avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

(i)       such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans in connection
with the Loans, the Letters of Credit or the Commitments,

(ii)       the prohibited transaction exemption set forth in one or more PTEs,
such as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable so as
to exempt from the prohibitions of ERISA Section 406 and Code Section 4975 such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement,

(iii)      (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)      such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)       In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, and the Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Administrative Agent,
Arranger or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender involved in the Loans, the Letters of Credit, the
Commitments and this Agreement

 

198



--------------------------------------------------------------------------------

(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).

SECTION 9. MISCELLANEOUS

9.1       Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(i)       if to any of Parent or any other Borrower, to it at:

Herbalife Nutrition Ltd.

990 West 190th Street

Torrance, CA 90502

Attention: Richard Caloca, Vice President, Treasurer

Telephone: (310) 851-2333

Facsimile: (310) 767-3328

E-mail: richardc@herbalife.com

with, in the case of any Luxembourg Borrower, copies to it at:

16 Avenue de la Gare

L-1610 Luxembourg

Telephone: 352 26 20 77 21

Facsimile: 352 26 20 77 20

Email: helened@herbalife.com

with copies (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

2029 Century Park East

Los Angeles, CA 90067

Attention: Jonathan Layne; Cromwell Montgomery

Facsimile: (310) 552-7053

E-mail: JLayne@gibsondunn.com; CMontgomery@gibsondunn.com

(ii)       if to the Term Loan B Agent or Collateral Agent, to it at:

Jefferies Finance LLC

520 Madison Avenue

New York, NY 10022

Attention: Account Manager — Herbalife

Facsimile: (212) 284-3444

Email: JFin.Admin@Jefferies.com

 

199



--------------------------------------------------------------------------------

(iii)       if to the Term Loan A Agent or Revolver Administrative Agent,

(A)       in connection with any Borrowing Request, Interest Election Request,
or any payment or prepayment of the Obligations, to it at:

Coöperatieve Rabobank U.A., New York Branch,

Capital Markets and Agency ServicesAttention: Anna Marie Ybanez

Telephone: (212) 574-7334

Facsimile: (914) 304-9327

E-mail: fm.am.SyndicatedLoans@rabobank.com with a copy to:

AnnaMarie.Ybanez@rabobank.com and

Ann.McDonough@rabobank.com; and

(B)       in connection with any matter not enumerated in clause (A) above, to
it at:

Coöperatieve Rabobank U.A., New York Branch

245 Park Avenue, New York, NY 10167

Attn: Loan Syndications

Telephone: (212) 574-7334

Facsimile: (914) 304-9327

E-mail: fm.am.SyndicatedLoans@rabobank.com with a copy to:

AnnaMarie.Ybanez@rabobank.com and

Ann.McDonough@rabobank.com; and

(iv)       if to Rabobank, in its capacity as Issuing Bank, to it at:

Coöperatieve Rabobank U.A., New York Branch

Trade Finance Services

Attention: Sandra Rodriguez

Telephone: (212) 574-7315

Facsimile: (914) 304-9329

E-mail:  RaboNYSBLC@rabobank.com with a copy to:

Sandra.L.Rodriguez@rabobank.com

(v) if to any other Lender or Issuing Bank, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire.

All notices and other communications given to any party hereto, in accordance
with the provisions of this Agreement, shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service, or sent by
fax or on the date five Business Days after dispatch by certified or registered
mail if mailed, in each case delivered, sent or mailed (properly addressed) to
such party as provided in this Section 9.1, or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.1.
As agreed to among the Borrowers, the Agents and the applicable Lenders from
time to time, notices and other communications may also

 

200



--------------------------------------------------------------------------------

be delivered by e-mail to the e-mail address of a representative of the
applicable Person provided from time to time by such Person.

Each of Parent and each other Borrower hereby agrees, unless directed otherwise
by the applicable Agent or unless the electronic mail address referred to below
has not been provided by the applicable Agent to Parent and the other Borrowers,
that it will, and Parent will cause its Subsidiaries to, provide to the
applicable Agent all information, documents and other materials that it is
obligated to furnish to the applicable Agent pursuant to the Loan Documents or
to the Lenders under Section 5, including all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (a) is or relates to a
Borrowing Request, a notice pursuant to Section 2.9, or a notice requesting the
issuance, amendment, extension or renewal of a Letter of Credit pursuant to
Section 2.7, (b) relates to the payment of any principal or other amount due
under this Agreement prior to the scheduled date therefor, (c) provides notice
of any Default or Event of Default under this Agreement or any other Loan
Document or (d) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any Borrowing or other extension
of credit hereunder (all such nonexcluded communications being referred to
herein collectively as “Communications”), by transmitting the Communications in
an electronic/soft medium that is properly identified in a format acceptable to
the applicable Agent to an electronic mail address as directed by the applicable
Agent. In addition, Parent and the other Borrowers agree, and agree to cause
Parent’s Subsidiaries, to continue to provide the Communications to the
applicable Agent or the Lenders, as the case may be, in the manner specified in
the Loan Documents but only to the extent requested by the applicable Agent.

Each of Parent and each other Borrower hereby acknowledges that (a) the
applicable Administrative Agent will make available to the Lenders and the
Issuing Banks materials and/or information provided by, or on behalf of, the
applicable Borrowers hereunder (collectively, the “Borrower Materials”) by
posting the Borrower Materials on Intralinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that wish to receive information and documentation that
is publicly available or (y) does not contain MNPI (collectively, “Public Lender
Information”)) (each, a “Public Lender”). Each of Parent and each other Borrower
hereby agrees that (i) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (ii) by marking Borrower Materials “PUBLIC”, the applicable
Borrowers shall be deemed to have authorized the applicable Administrative Agent
and the Lenders to treat such Borrower Materials as not containing any Private
Lender Information (as defined below) (provided, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 9.12); (iii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor”; and (iv) the applicable Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not marked as “Public Investor”.
Notwithstanding the foregoing, the following Borrower Materials shall be deemed
to be marked “PUBLIC” unless the applicable Borrowers notify the applicable
Administrative Agent promptly that any such document contains Private Lender
Information: (A) the Loan Documents, (B) notification of changes in the terms of
the Facilities and (C) all information delivered pursuant

 

201



--------------------------------------------------------------------------------

to Section 5.1 and Section 5.2(a). “Private Lender Information” means any
information and documentation that is not Public Lender Information.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain MNPI.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE APPLICABLE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
APPLICABLE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH
THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE APPLICABLE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE APPLICABLE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING
BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

The applicable Agent agrees that the receipt of the Communications by the
applicable Agent at its electronic mail address set forth above shall constitute
effective delivery of the Communications to the applicable Agent for purposes of
the Loan Documents. Each Lender agrees that receipt of notice to it (as provided
in the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees to notify the
applicable Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s electronic mail address to
which the foregoing notice may be sent by electronic transmission and that the
foregoing notice may be sent to such e-mail address. Nothing herein shall
prejudice the right of the applicable Agent or any Lender to give any notice or
other communication pursuant to any Loan Document in any other manner specified
in such Loan Document.

 

202



--------------------------------------------------------------------------------

9.2       Waivers; Amendments. (a) No failure or delay by the applicable
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the applicable Administrative Agent, each Issuing Bank and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by Parent or any other Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 9.2, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the applicable Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of such Default at the time.

(b)       None of this Agreement, any other Loan Document or any provision
hereunder or thereunder may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the applicable Borrowers and
the Required Lenders or by the applicable Borrowers and the applicable
Administrative Agent with the consent of the Required Lenders; provided, that,
notwithstanding the foregoing, solely with the written consent of each Lender
directly and adversely affected thereby (but without the necessity of obtaining
the consent of the Required Lenders), any such agreement may:

(1)       increase the Commitment of any Lender;

(2)       reduce or forgive the principal amount of any Loan or LC Disbursement
or reduce the rate of interest thereon, or reduce any fees or premiums payable
hereunder (except in connection with the waiver of applicability of any
post-Default increase in interest rates (which waiver shall be effective with
the consent of the Required Revolving Lenders, Required Term A Lenders and/or
Required Term B Lenders of each directly and adversely affected Facility)),
provided, that any change in any definition applicable to any ratio used in the
calculation of any rate of interest or fee shall not constitute a reduction in
any rate of interest or fee;

(3)       postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees or premiums
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment; it being understood
that the waiver of any Default, mandatory prepayment or mandatory reduction of
Commitments shall not constitute a postponement of the scheduled date of payment
of principal of any Loan or expiration of any Commitment of any Lender;

(4)       impose additional restrictions on the ability of any Lender to assign
any of its rights and obligations hereunder;

 

203



--------------------------------------------------------------------------------

(5)       change Section 2.20(b) or (c) or Section 7.3 in a manner that would
alter the pro rata sharing of payments required thereby, or change the
application of proceeds provision in any Collateral Document (or the
corresponding provision in any intercreditor agreement (including any Senior
Pari Passu Intercreditor Agreement and any Senior/Junior Intercreditor
Agreement));

(6)       change any of the provisions of this Section 9.2 or the definition of
“Required Lenders”, “Required Term Lenders”, “Required Term A Lenders”,
“Required Term B Lenders”, “Required Revolving Lenders”, “Required Pro Rata
Facility Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
grant any consent hereunder; or

(7)       except as otherwise expressly provided in Section 9.15, release all or
substantially all of the Collateral or release Guarantors from their guarantee
obligations under the Guaranties representing all or substantially all of the
value of such guarantees, taken as a whole;

provided, further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the applicable Administrative Agent or any Issuing Bank
hereunder in a manner adverse to the applicable Administrative Agent or such
Issuing Bank, as the case may be, without the prior written consent of the
applicable Administrative Agent or such Issuing Bank, as the case may be.
Notwithstanding the foregoing, (i) amendments, waivers or other modifications
may be made to any condition precedent to the extension of Revolving Credit
Loans (or deemed extensions of Revolving Credit Loans) under the Revolving
Credit Facility of the same Class with only the written consent of the Required
Revolving Lenders (or by the Revolver Borrowers and the Revolver Administrative
Agent with the consent of the Required Revolving Lenders) of such Class,
(ii) amendments, waivers and other modifications may be made to Sections 6.14,
7.1(c), 7.1(e) and 7.2 (and definitions to the extent relating to such Sections)
(including, for the avoidance of doubt, the amendment, waiver, termination or
other modification of a Financial Covenant Event of Default) with only the
written consent of the Required Pro Rata Facility Lenders and (iii) amendments,
waivers and other modifications to the provisions of any Loan Document in a
manner that by its terms adversely affects the rights or obligations of Lenders
holding Loans or Commitments of a particular Class (but not the rights or
obligations of Lenders holding Loans or Commitments of any other Class) will
require only the prior written consent of Lenders holding the requisite
percentage under this Section 9.2(b) of the outstanding Loans and unused
Commitments of such Class (as if such Class were the only Class of Loans and
Commitments then outstanding under this Agreement), Parent and the Borrowers.

(c)       Notwithstanding anything to the contrary contained in this
Section 9.2, the applicable Administrative Agent and the applicable Borrowers,
in their sole discretion and without the consent or approval of any other party,
may amend, modify or supplement any provision of this Agreement or any other
Loan Document to (i) amend, modify or supplement such provision or cure any
ambiguity, omission, mistake, error, defect or inconsistency, and such
amendment, modification or supplement shall become effective without any further
action

 

204



--------------------------------------------------------------------------------

or consent of any other party to any Loan Documents if the same is not objected
to in writing by the Required Lenders within five Business Days following
receipt of notice thereof (provided, that, if the Required Lenders make such
objection in writing, such amendment, modification or supplement shall not
become effective without the consent of the Required Lenders), and (ii) to
permit additional affiliates of any Borrower to guarantee the Obligations and/or
provide Collateral therefor. Such amendments shall become effective without any
further action or consent of any other party to any Loan Document.

(d)       Notwithstanding anything in this Agreement or any other Loan Document
to the contrary, no Lender consent is required to effect any amendment or
supplement to any Senior Pari Passu Intercreditor Agreement or any Senior/Junior
Intercreditor Agreement or any other intercreditor arrangements entered into
pursuant to this Agreement (i) that is for the purpose of adding the holders of
Permitted Pari Passu Secured Refinancing Debt or Permitted Junior Secured
Refinancing Debt, Incremental Equivalent Debt or any Refinancing Indebtedness in
respect of any of the foregoing (or a Senior Representative with respect
thereto) as parties thereto, as expressly contemplated by the terms of such
Senior Pari Passu Intercreditor Agreement or such Senior/Junior Intercreditor
Agreement or such other intercreditor arrangement, as applicable (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the applicable Administrative Agent, are required to effectuate the foregoing;
provided, that such other changes are not adverse, in any material respect, to
the interests of the Lenders) or (ii) that is expressly contemplated by such
Senior Pari Passu Intercreditor Agreement or such Senior/Junior Intercreditor
Agreement or any such other intercreditor arrangements, as applicable (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the applicable Administrative Agent, are required to effectuate the foregoing;
provided, that such other changes are not adverse, in any material respect, to
the interests of the Lenders); provided, further, that no such agreement shall
directly and adversely amend, modify or otherwise affect the rights or duties of
the applicable Administrative Agent hereunder or under any other Loan Document
without the prior written consent of the applicable Administrative Agent.

(e)       Notwithstanding anything in this Agreement or any other Loan Document
to the contrary, the applicable Borrowers may enter into Incremental Facility
Amendments in accordance with Section 2.23, Replacement Facility Amendments in
accordance with Section 2.24 and Extension Amendments in accordance with
Section 2.25 and joinder agreements with respect thereto in accordance with such
sections, and such Incremental Facility Amendments, Replacement Facility
Amendments and Extension Amendments and joinder agreements may effect such
amendments to the Loan Documents or such intercreditor agreements as may be
necessary or appropriate, in the opinion of the applicable Administrative Agent
and the applicable Borrowers, to give effect to the existence and the terms of
the Incremental Facility, Replacement Facility or Extension, as applicable, and
will be effective to amend the terms of this Agreement and the other applicable
Loan Documents (including to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other applicable Loan
Documents with the other Term Loans and Revolving Credit Loans, as

 

205



--------------------------------------------------------------------------------

applicable and the accrued interest and fees in respect thereof and to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and to reflect the junior ranking as to right of payment or
security of any Incremental Facility or Replacement Facility permitted to be
incurred under this Agreement), in each case, without any further action or
consent of any other party to any Loan Document.

(f)       Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
applicable Administrative Agent and the applicable Borrowers (and no other party
to this Agreement) (i) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
Revolving Credit Exposure and the accrued interest and fees in respect thereof
and (ii) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders, Required Revolving Lenders, Required
Term A Lenders and/or Required Term B Lenders, as conclusively determined by the
applicable Administrative Agent in consultation with the applicable Borrowers.

(g)       Notwithstanding anything to the contrary contained in this Section 9.2
or any other Loan Document, guarantees, collateral security documents and
related documents executed by Subsidiaries in connection with this Agreement may
be in a form reasonably determined by the applicable Administrative Agent and
may be, together with this Agreement, amended and waived with the consent of the
applicable Administrative Agent at the request of the applicable Borrowers
without the need to obtain the consent of any other Lender if such amendment or
waiver is delivered in order (i) to comply with local Requirements of Law or
advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause
such guarantee, collateral security document or other document to be consistent
with this Agreement or any other Loan Documents. In addition, if the applicable
Administrative Agent and the applicable Borrowers shall have jointly identified
an obvious error or any error or omission of a technical nature in this
Agreement or any other Loan Document, then the applicable Administrative Agent
and the applicable Borrowers shall be permitted to amend such provision without
further action or consent by any other party; provided that the Required Lenders
shall not have objected to such amendment within five Business Days after
receiving a copy thereof.

(h)       Notwithstanding anything to the contrary contained in this Section 9.2
or any other Loan Document, this Agreement may be amended (or amended and
restated) without the written consent of any Lender (except for any Lender that
will hold any portion of such new Term Loans) in order to effect any Repricing
Event described in clause (a) of the definition thereof in the form of a new
tranche of Term Loans under this Agreement.

(i)       Notwithstanding the foregoing, this Agreement may be amended to
increase the LC Sublimit with the written consent of the Issuing Banks and the
Revolver Administrative Agent.

9.3       Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the Agents,
the Documentation

 

206



--------------------------------------------------------------------------------

Agent, the Syndication Agent and their respective Affiliates, including the
reasonable fees, disbursements and other charges of legal counsel for the
applicable Agent, in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof, (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the applicable Administrative Agent or any Lender or Issuing Bank, including
the fees, charges and disbursements of legal counsel for the applicable
Administrative Agent or any Lender or Issuing Bank, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section 9.3(a), including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit; provided, that the Borrowers’ obligations
under this Section 9.3(a) for fees and expenses of legal counsel shall be
limited to fees and expenses of (x) one primary outside legal counsel for all
Persons described in clauses (i), (ii) and (iii) above, taken as a whole, (y) in
the case of any actual or perceived conflict of interest, one outside legal
counsel for each group of affected Persons similarly situated, taken as a whole,
in each appropriate jurisdiction and (z) if necessary, one local or foreign
legal counsel in each appropriate jurisdiction (which may include a single
special counsel acting in multiple jurisdictions).

(b)       The Borrowers shall indemnify the Agents, the Arrangers, each Lender,
each Issuing Bank, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities, costs and
related expenses (including the reasonable and documented out-of-pocket fees,
charges and disbursements of (i) one primary outside legal counsel to the
Indemnitees, taken as a whole, (ii) in the case of any actual or perceived
conflict of interest where the Indemnitees affected by such conflict informs the
Borrowers of such conflict and thereafter retains their own counsel, one
additional outside legal counsel for each group of affected Indemnitees
similarly situated, taken as a whole, in each appropriate jurisdiction and
(iii) if necessary, one local or foreign legal counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions)), which may at any time be imposed on, incurred by or asserted or
awarded against any such Indemnitee arising out of, in connection with, or as a
result of (w) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (x) any Loan or Letters of Credit or the
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (y) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by Parent or any of Parent’s
Subsidiaries (including any predecessor entities), or any Environmental
Liability relating to Parent or any of Parent’s Subsidiaries (including any
predecessor entities), or (z) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto and whether or not such claim, litigation, investigation or
proceeding is brought by Parent, any other Borrower or any of their respective
Affiliates, their

 

207



--------------------------------------------------------------------------------

respective creditors or any other Person; provided, that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (1) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, bad faith or willful misconduct of such Indemnitee or its
Related Parties, (2) arise out of any claim, litigation, investigation or
proceeding that does not involve an act or omission by Parent or any of Parent’s
Subsidiaries and that is brought by an Indemnitee against any other Indemnitee
(provided, that in the event of such a claim, litigation, investigation or
proceeding involving a claim or proceeding brought against any Agent or any
Arranger (in either case, in its capacity as such) by other Indemnitees, such
Agent or such Arranger, as the case may be (in its capacity as such), shall be
entitled (subject to the other limitations and exceptions set forth above) to
the benefit of the indemnities set forth above), (3) arise from any settlement
entered into by any Indemnitee or any of its Related Parties in connection with
the foregoing without any Borrower’s prior written consent (such consent not to
be unreasonably withheld or delayed), or (4) are in respect of indemnification
payments made pursuant to Section 8.7, to the extent the Borrowers would not
have been or was not required to make such indemnification payments directly
pursuant to the provisions of this Section 9.3(b). This Section 9.3(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc., arising from any non-Tax claim.

(c)       To the extent permitted by applicable law, none of Parent, any other
Borrower or any Indemnitee shall assert, and each of Parent, each other Borrower
and each Indemnitee hereby waives, any claim against Parent, each other Borrower
or any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letters of Credit
or the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and, to the extent permitted by applicable law, Parent and
each other Borrower and each Indemnitee hereby waive, release and agree not to
sue upon any such claim or any such damages, whether or not accrued and whether
or not known or suspected to exist in its favor; provided, that nothing
contained in this paragraph shall limit the obligations of the Borrowers under
Section 9.3(b) in respect of any such damages claimed against the Indemnitees by
Persons other than Indemnitees.

(d)       All amounts due under this Section 9.3 shall be payable not later than
30 days after written demand therefor.

(e)       Notwithstanding the foregoing, each Indemnitee shall be obligated to
refund and return any and all amounts paid by the Borrowers to such Indemnitee
for fees, expenses or damages to the extent such Indemnitee is not entitled to
payment of such amounts in accordance with the terms hereof, as determined by a
final, non-appealable judgment of a court of competent jurisdiction.

9.4       Successors and Assigns. (a) The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliates of any Issuing
Bank that issues any Letter of Credit),

 

208



--------------------------------------------------------------------------------

except that (i) except as otherwise expressly provided in Section 6.4, no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the applicable Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.4. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliates of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section 9.4) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agents, each Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b)       (i) Subject to the conditions set forth in paragraph (b)(ii) of this
Section 9.4, any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (each such consent not to be unreasonably withheld, delayed or
conditioned) of:

(A)       the applicable Borrowers; provided, that no consent of the applicable
Borrowers shall be required (i) during the primary syndication of the Term
Loans, Revolving Credit Commitments and Revolving Credit Loans and (ii) for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund (in the case
of an assignment of Revolving Credit Commitments or Revolving Credit Loans, only
if such Lender, Affiliate of a Lender or Approved Fund is a Revolving Credit
Lender, an Affiliate of a Revolving Credit Lender or an Approved Fund in respect
of a Revolving Credit Lender, respectively, and in the case of an assignment of
Term Loan A Commitments, Term Loan B Commitments or Term Loans, only if such
Lender, Affiliate of a Lender or Approved Fund is a Term Loan Lender, an
Affiliate of a Term Loan Lender or an Approved Fund in respect of a Term Loan
Lender, respectively) or a Purchasing Borrower Party or, if a Specified Event of
Default has occurred and is continuing, any other Eligible Assignee; provided,
further, that (x) the applicable Borrowers shall be deemed to have consented to
any such assignment unless the Borrower shall have objected thereto by written
notice to the applicable Administrative Agent not later than the tenth Business
Day following the date a written request for such consent is made and (y) the
withholding of consent by the applicable Borrowers to any assignment to any
Disqualified Lender shall be deemed reasonable (for the avoidance of doubt, it
being understood and agreed that the applicable Administrative Agent shall not
have any responsibility or obligation to determine or notify the applicable
Borrowers with respect to whether any Lender or potential Lender or Participant
is a Disqualified Lender and the applicable Administrative Agent shall have no
liability with respect to any assignment or participation of Loans or disclosure
of confidential information to a Disqualified Lender);

(B)       the applicable Administrative Agent; and

 

209



--------------------------------------------------------------------------------

(C)       each Issuing Bank, provided that the consent of the Issuing Banks
shall not be required for an assignment of all or any portion of a Term Loan.

(ii)       Assignments shall be subject to the following additional conditions:

(A)       except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans of any Class, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the applicable Administrative Agent) shall not be
less than $1.0 million (or $5.0 million in the case of Revolving Credit
Commitments) unless each of the applicable Borrowers and the applicable
Administrative Agent otherwise consent; provided, that no such consent of the
applicable Borrowers shall be required if a Specified Event of Default has
occurred and is continuing;

(B)       each partial assignment with respect to a Class shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to such Class; provided, that this
clause shall not be construed to prohibit the assignment of a proportionate part
of all the assigning Lender’s rights and obligations in respect of one Class of
Commitments or Loans;

(C)       the parties to each assignment shall (1) execute and deliver to the
applicable Administrative Agent an Assignment and Assumption via an electronic
settlement system acceptable to the applicable Administrative Agent or (2) if
previously agreed with the applicable Administrative Agent, manually execute and
deliver to the applicable Administrative Agent an Assignment and Assumption, in
each case, together with (unless waived or reduced by the applicable
Administrative Agent in its sole discretion) a processing and recordation fee of
$3,500;

(D)       the assignee, if it shall not be a Lender, shall deliver to the
applicable Administrative Agent an Administrative Questionnaire in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about Parent,
each other Borrower, the Loan Parties and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws and any applicable
tax forms; and

(E)       any assignment of any Loans to a Purchasing Borrower Party shall be
subject to the requirements of Sections 9.4(e) through (h), as applicable, and,
in the case of Purchasing Borrower Parties, with respect to Dutch Auctions,
Section 2.12(f).

(iii)      Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section 9.4, from and after the effective date
specified in

 

210



--------------------------------------------------------------------------------

each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits, and subject to the obligations, of Sections 2.17, 2.18, 2.19 and 9.3).
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 9.4 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section 9.4.

(iv)       The applicable Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the applicable Borrowers, shall maintain at one of
its offices in the United States a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount (and, as applicable,
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the applicable
Borrowers, the applicable Administrative Agent, each Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the applicable Borrowers, any Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v)       Upon its receipt of a duly completed Assignment and Assumption, in
each case executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless such assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section 9.4 and any written consent to such assignment
required by paragraph (b) of this Section 9.4 and any applicable tax forms, the
applicable Administrative Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register; provided, that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to 2.7(d), 2.7(e), 2.8(b), 2.20(d) or
8.7, the applicable Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c)       (i) Any Lender may, without the consent of the applicable Borrowers or
the applicable Administrative Agent or any Issuing Bank, sell participations to
one or more

 

211



--------------------------------------------------------------------------------

banks or other entities (other than any natural Person, Parent or any Subsidiary
of Parent and any Disqualified Lender (to the extent that a list of Disqualified
Lenders has been made available to all relevant Lenders) (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the applicable Borrowers,
the applicable Administrative Agent, each Issuing Bank and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided, that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clauses (2) through (4) of the first proviso
to Section 9.2(b) that adversely affects the Participant. The applicable
Borrowers agree that, subject to paragraph (c)(ii) and (c)(iii) of this
Section 9.4, each Participant shall be entitled to the benefits of
Sections 2.17, 2.18 and 2.19 (and subject to the requirements and limitations of
such Sections) (it being understood that the documentation required under
Section 2.19(e) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 9.4. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.8 as though
it were a Lender; provided, that such Participant agrees to be subject to
Section 2.20(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the applicable Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided,
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under United
States Treasury Regulations Section 5f.103-1(c) and proposed United States
Treasury Regulations Section 1.163-5(b) (or any amended or successor version).
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement, including payments of interest and principal, notwithstanding any
notice to the contrary. For the avoidance of doubt, the applicable
Administrative Agent (in its capacity as an Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(ii)       A Participant shall not be entitled to receive any greater payment
under Section 2.17, 2.18 or 2.19, with respect to any participation sold to such
Participant, than its participating Lender would have been entitled to receive
(except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the participation)
with

 

212



--------------------------------------------------------------------------------

respect to the participation sold to such Participant, unless the applicable
Borrowers are notified of the participation sold to such Participant and the
sale of the participation to such Participant is made with the applicable
Borrowers’ prior written consent expressly acknowledging such Participant may
receive a greater payment and such Participant agrees to comply with
Section 2.21 as if it was a Lender. A Participant shall not be entitled to the
benefits of Section 2.19 unless such Participant agrees, for the benefit of the
applicable Borrowers, to comply (and actually complies) with Section 2.19(e) as
though it were a Lender (it being understood that the documentation required
under Section 2.19(e) shall be delivered to the participating Lender).

(iii)       A Participant agrees to be subject to the provisions of Section 2.21
as if it were an assignee under paragraph (b) of this Section 9.4.

(iv)       Each Lender that sells a participation agrees, at the applicable
Borrowers’ request and expense, to use reasonable efforts to cooperate with the
applicable Borrowers to effectuate the provisions of Section 2.21(b) with
respect to any Participant.

(v)       No participation may be sold to any Purchasing Borrower Party.

(d)       Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 9.4 shall not apply to any such pledge or
assignment of a security interest; provided, that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(e)       [reserved].

(f)       [reserved].

(g)      Notwithstanding anything else to the contrary contained in this
Agreement, any Lender may assign all or a portion of its Term Loans to any
Purchasing Borrower Party in accordance with Section 9.4(b); provided, that:

(i)       such assignment shall be made pursuant to a Dutch Auction open to all
Lenders of the applicable Class on a pro rata basis pursuant to the Dutch
Auction Procedures set forth in Section 2.12(f) or by way of an open market
purchase; provided, that in the case of any open market purchases, at the time
of such assignment and after giving effect to such assignment, such assignments
will not exceed, in the aggregate, 25.0% of the principal amount of all Term
Loans then outstanding at such time (it being understood that, solely for
purposes of this proviso, any Term Loans previously purchased and cancelled
pursuant to this Section 9.4(g) shall be deemed outstanding at such time);

 

213



--------------------------------------------------------------------------------

(ii)       any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder;

(iii)      immediately after giving effect to any such purchase, no Default or
Event of Default shall exist;

(iv)      the applicable Assignment and Assumption shall include a customary
“big boy” representation from each of the Purchasing Borrower Party and the
assignee or assignor, as the case may be (it being agreed that no Purchasing
Borrower Party shall be required to make a representation as to absence of
MNPI);

(v)       the aggregate outstanding principal amount of the Term Loans of the
applicable Class shall be deemed reduced by the full par value of the aggregate
principal amount of the Term Loans purchased pursuant to this Section 9.4(g) and
each principal repayment installment with respect to the Term Loans of such
Class shall be reduced pro rata by the aggregate principal amount of Term Loans
purchased; and

(vi)      the applicable Borrower(s) shall not, in any event, use proceeds from
any Loans made under the Revolving Credit Facility to fund any such assignment.

(h)       Notwithstanding anything to the contrary contained herein, no
Purchasing Borrower Party shall have any right (in their capacity as a Lender)
to (i) attend (including by telephone) any meeting or discussions (or portion
thereof) attended solely by the applicable Administrative Agent and any Lenders
or (ii) receive any information or material prepared by the applicable
Administrative Agent or any Lender or any communication by or among applicable
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available to the applicable Borrowers or
its representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to this Agreement).

(i)       In the case of any assignment, transfer or novation by a Lender to a
new Lender, or any participation by such Lender in favor of a Participant, of
all or any part of such Lender’s rights and obligations under this Agreement or
any of the other Loan Documents, such Lender and the new Lender or Participant
(as applicable) and each of the Luxembourg Loan Parties hereby agrees that, for
the purposes of Article 1278 and/or Article 1281 of the Luxembourg Civil Code
(to the extent applicable), any assignment, amendment, transfer and/or novation
of any kind permitted under, and made in accordance with the provisions of, this
Agreement or any agreement referred to herein to which any Luxembourg Loan Party
is a party (including any Collateral Document), any security created or
guarantee given under or in connection with this Agreement or any other Loan
Document shall be preserved and shall continue in full force and effect for the
benefit of such new Lender or Participant (as applicable).

 

214



--------------------------------------------------------------------------------

(j)       With respect to any assignment or participation by a Lender of any
Loans or Commitments, (i) to a Disqualified Lender or (ii) to the extent the
applicable Borrowers’ consent is required under the terms of Section 9.4(b)(A)
and such consent is not granted (or deemed to have been granted), to any other
Person, in each case, the applicable Borrowers shall be entitled to
(A) notwithstanding anything to the contrary in this Agreement, prepay the
relevant Loans or terminate such Commitments on a non-pro rata basis or
(B) require such Disqualified Lender or other Person to assign such Loans or
Commitments in accordance with the terms of this Agreement, except to the extent
that the applicable Borrowers consent in writing to such assignment or
participation, provided that upon inquiry by any Lender to the applicable
Administrative Agent as to whether a specified potential assignee or prospective
participant is on the list of Disqualified Lenders, the applicable
Administrative Agent shall be permitted to disclose to such Lender whether such
specific potential assignee or prospective participant is on the list of
Disqualified Lenders.

9.5       Survival. All covenants, agreements, representations and warranties
made by the Borrowers herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the applicable
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.17, 2.18, 2.19 and 9.3 and Section 8
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

9.6       Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the applicable Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.1, this Agreement shall become effective
when it shall have been executed by the Administrative Agents and when the
Administrative Agents shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission (e.g., “PDF” or “TIFF”) shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

215



--------------------------------------------------------------------------------

9.7       Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

9.8       Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time
with the prior written consent of the applicable Administrative Agent (which
consent shall not be required in connection with customary set-offs in
connection with Cash Management Obligations and Specified Hedge Agreements), to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final at any time held and
other obligations at any time owing by such Lender to or for the credit or the
account of the applicable Borrowers against any of and all the obligations of
the applicable Borrowers now or hereafter existing under this Agreement held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section 9.8 are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have. Each
Lender shall notify the applicable Administrative Agent, Parent and the other
applicable Borrowers promptly after any such setoff.

9.9       Governing Law; Jurisdiction; Consent to Service of Process. (a) This
Agreement and any claim, controversy, dispute or cause of action (whether in
contract or tort or otherwise) based upon, arising out of or relating to this
Agreement and the transactions contemplated hereby shall be construed in
accordance with and governed by the law of the State of New York.

(b)       Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Notwithstanding the foregoing, any party
hereto may bring an action or proceeding in other jurisdictions in respect of
its rights under any Collateral Document governed by a law other than the laws
of the State of New York or, with respect to the Collateral, in a jurisdiction
where such Collateral is located.

(c)       Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section 9.9.
Each of the parties hereto hereby irrevocably waives, to the fullest extent

 

216



--------------------------------------------------------------------------------

permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d)       Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.1. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

9.10       WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

9.11       Headings. Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

9.12       Confidentiality. (a) Each of the Administrative Agents, the
Syndication Agent, the Documentation Agent, each Issuing Bank and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its and its Affiliates’
employees, legal counsel, independent auditors, professionals and other experts
or agents (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (ii) to the extent requested or demanded
by any regulatory authority claiming jurisdiction over it or its Affiliates
(provided, that the applicable Administrative Agent, each Issuing Bank or such
Lender, as applicable, shall notify the applicable Borrowers as soon as
practicable in the event of any such disclosure by such Person (except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising routine examination or
regulatory authority) to the extent practicable and not prohibited by applicable
law, rule or regulation), (iii) pursuant to the order of any court or
administrative agency or in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process based on the advice of counsel (provided, that the applicable
Administrative Agent, such Issuing Bank or such Lender, as applicable, shall
notify the applicable Borrowers promptly thereof prior to any such disclosure by
such Person (except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising routine
examination or regulatory authority) to the extent practicable and not
prohibited by applicable law, rule or regulation), (iv) to any other party to
this Agreement, (v) as reasonably determined to be necessary, in connection with
the exercise of any remedies hereunder

 

217



--------------------------------------------------------------------------------

or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (vi) to bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation of any Loans or any participations therein or by any direct or
indirect contractual counterparties (or the professional advisors thereto) to
any swap or derivative transaction relating to the applicable Borrowers and
their obligations (provided, that such assignees, transferees, participants,
counterparties and advisors are advised of and agree to be bound by either the
provisions of this Section 9.12 or other provisions at least as restrictive as
this Section 9.12), (vii) to the extent that such information is independently
developed by it, (viii) with the prior written consent of the Borrower, (ix) to
the extent such Information becomes available other than as a result of a breach
of this Section 9.12 to the applicable Administrative Agent, the Syndication
Agent, the Documentation Agent, the Issuing Bank or any Lender on a
nonconfidential basis from a source other than any Borrower or any of its
Affiliates, (x) on a confidential basis to (A) any rating agency in connection
with rating Parent or Parent’s Subsidiaries or the Facilities or (1) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Facilities or (2) market data
collectors, similar service providers to the lending industry and service
providers to the applicable Administrative Agent in connection with the
administration, settlement and management of this Agreement and the Loan
Documents, (xi) to the extent necessary or customary for inclusion in league
table measurement, and (xii) for purposes of establishing a “due diligence”
defense. For the purposes of this Section 9.12, “Information” means all
information received from Parent, each other Borrower or any of their Affiliates
relating to Parent or any of Parent’s Subsidiaries or businesses, other than any
such information that is available other than as a result of a breach of this
Section 9.12 to the applicable Administrative Agent, the Syndication Agent, the
Documentation Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by any Borrower; provided, that, in the case of information
received from any Borrower after the date hereof, such information is clearly
identified on or before the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section 9.12 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information which shall in no event be less than commercially
reasonable care.

(b)       EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MNPI, AND
CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

(c)       ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY APPLICABLE BORROWERS OR THE APPLICABLE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MNPI. ACCORDINGLY, EACH LENDER
REPRESENTS AND WARRANTS TO THE APPLICABLE BORROWERS AND THE

 

218



--------------------------------------------------------------------------------

APPLICABLE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

9.13       PATRIOT Act. Each Lender that is subject to the requirements of the
PATRIOT Act hereby notifies the Borrowers that pursuant to the requirements of
the PATRIOT Act, it may be required to obtain, verify and record information
that identifies each Borrower, which information includes the name and address
of such Borrower and other information that will allow such Lender to identify
such Borrower in accordance with the PATRIOT Act.

9.14       Release of Liens and Guarantees; Secured Parties. (a) In the event
that any Loan Party conveys, sells, leases, assigns, transfers or otherwise
Disposes of all or any portion of any of the Capital Stock or assets (including
any Mortgaged Property) of any Loan Party to a Person that is not (and is not
required hereunder to become) a Loan Party in a transaction permitted under this
Agreement, the Liens created by the Loan Documents in respect of such Capital
Stock or assets shall automatically terminate and be released, without the
requirement for any further action by any Person and the Collateral Agent shall
promptly (and the Lenders hereby authorize the Collateral Agent to) take such
action and execute any such documents (including Mortgage release documents) as
may be reasonably requested by Parent or any other Borrower and at such
Borrower’s expense to further document and evidence such termination and release
of Liens created by any Loan Document in respect of such Capital Stock or
assets. In the event that any Capital Stock or other asset (including any
Mortgaged Property) constituting Collateral has become, or is becoming, an
Excluded Asset, then, at the request of Parent or any Borrower, the Collateral
Agent agrees to promptly (and the Lenders hereby authorize the Collateral Agent
to) take such action and execute such documents (including mortgage release
documents) as may be reasonably requested by Parent or any Borrower and at such
Borrower’s expense to terminate, discharge and release (or to further document
and evidence the termination, discharge and release of) the Liens created by any
Loan Document in respect of such assets. In the case of a transaction permitted
under this Agreement the result of which is that a Loan Party would cease to be
a Restricted Subsidiary or would become an Excluded Subsidiary (or in case any
Restricted Subsidiary otherwise becomes an Excluded Subsidiary or any Borrower
elects that any Discretionary Guarantor that would otherwise constitute an
Excluded Subsidiary cease to be a Discretionary Guarantor), the Guarantee
Obligations created by the Loan Documents in respect of such Loan Party (and all
security interests granted by such Guarantor under the Loan Documents) shall
automatically terminate and be released, without the requirement for any further
action by any Person and the Collateral Agent shall promptly (and the Lenders
hereby authorize the Collateral Agent to) take such action and execute any such
documents as may be reasonably requested by Parent or any Borrower and at such
Borrower’s expense to further document and evidence such termination and release
of such security interests and such Loan Party’s Guarantee Obligations in
respect of the Obligations (including its Guarantee Obligations under the
Guaranties). Any representation, warranty or covenant contained in any Loan
Document relating to any such Capital Stock, asset or Subsidiary of any Loan
Party shall no longer be deemed to be made with respect thereto once such
Capital Stock or asset or Subsidiary is so conveyed, sold, leased, assigned,
transferred or disposed of.

 

219



--------------------------------------------------------------------------------

(b)       Upon the payment in full of the Obligations and the termination or
expiration of the Commitments, all Liens created by the Loan Documents shall
automatically terminate and be released, without the requirement for any further
action by any Person and the Collateral Agent shall promptly (and the Lenders
hereby authorize the Collateral Agent to) take such action and execute any such
documents as may be reasonably requested by Parent or any Borrower and at such
Borrower’s expense to further document and evidence such termination and release
of Liens created by the Loan Documents (including by way of assignment), and the
Guarantee Obligations created by the Loan Documents in respect of the Guarantors
shall automatically terminate and be released, without the requirement for any
further action by any Person and the Collateral Agent shall promptly (and the
Lenders hereby authorize the Collateral Agent to) take such action and execute
any such documents as may be reasonably requested by Parent or any Borrower and
at such Borrower’s expense to further document and evidence such termination and
release of the Guarantors’ Guarantee Obligations in respect of the Obligations
(including the Guarantee Obligations under the Guaranties).

(c)       Except with respect to the exercise of setoff rights of any Lender in
accordance with Section 9.8 or with respect to a Lender’s right to file a proof
of claim in an insolvency proceeding, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any guarantee
of the Obligations, it being understood and agreed that all powers, rights and
remedies under the Loan Documents may be exercised solely by the Collateral
Agent on behalf of the Secured Parties in accordance with the terms thereof. In
the event of a foreclosure by the Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Collateral Agent
or any Lender may be the purchaser or licensor of any or all of such Collateral
at any such sale or other disposition, and the Collateral Agent, as agent for
and representative of the Secured Parties (but not any Lender or Lenders in its
or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent on behalf of the Secured Parties at such sale or other
disposition.

9.15       No Fiduciary Duty. The Agents, each Issuing Bank and each Lender and
their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lender Parties”) may have economic interests that conflict with
those of the Loan Parties, their stockholders and/or their affiliates. Each Loan
Party agrees that nothing in the Loan Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender Parties, on the one hand, and such Loan Party,
its stockholders or its affiliates, on the other. The Loan Parties acknowledge
and agree that (i) the transactions contemplated by the Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Lender Parties, on the one
hand, and the Loan Parties, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender Parties have assumed any
advisory or fiduciary responsibility in favor of any Loan Party, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender Parties have
advised, are currently advising or will advise any Loan Party, its stockholders
or its Affiliates on other matters) or any other obligation to any Loan Party
except

 

220



--------------------------------------------------------------------------------

the obligations expressly set forth in the Loan Documents and (y) the Lender
Parties are acting solely as principals and not as the agents or fiduciaries of
any Loan Party, its management, stockholders, creditors or any other Person.
Each Loan Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Loan Party agrees that it
will not claim that the Lender Parties have rendered advisory services of any
nature or respect, or owe a fiduciary or similar duty to such Loan Party, in
connection with such transaction or the process leading thereto. In furtherance
of the foregoing, no Hedge Agreement the obligations under which constitute
Specified Hedge Agreement obligations and no other agreements the obligations
under which constitute Cash Management Obligations, in each case will create (or
be deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Loan Party under this Agreement or any other Loan Document.
By accepting the benefits of the Collateral, each Secured Party that is a party
to any such Hedge Agreement or such agreement in respect of Cash Management
Services shall be deemed to have appointed the applicable Administrative Agent
to serve as administrative agent and the Collateral Agent to serve as collateral
agent under the Loan Documents and agreed to be bound by the Loan Documents as a
Secured Party thereunder, subject to the limitations set forth in this
paragraph.

9.16      Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the applicable
Administrative Agent, each Issuing Bank or any Lender shall receive interest in
an amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the applicable Borrowers. In determining whether the interest contracted for,
charged, or received by the applicable Administrative Agent, Issuing Bank or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

9.17       Intercreditor Agreements. The Collateral Agent is authorized and
directed to, to the extent required or permitted by the terms of the Loan
Documents, (x) enter into (i) any Collateral Document, (ii) any Senior Pari
Passu Intercreditor Agreement, (iii) any Senior/Junior Intercreditor Agreement
or (iv) any other intercreditor agreement contemplated hereunder or (y) make or
consent to any filings or take any other actions in connection therewith (and
any amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, such agreements in connection with the
incurrence by any Loan Party of any Indebtedness of such Loan Party that is
permitted to be incurred and secured pursuant to Sections 6.2 and 6.3, in order
to permit such Indebtedness to be secured by a valid, perfected lien on the
Collateral (with such priority as may be designated by such Loan Party, to the
extent such priority is permitted by the Loan Documents)), and the parties
hereto acknowledge that any intercreditor agreement contemplated hereunder, any
Collateral Document, and any consent, filing or other action will be binding
upon them. Each of the Lenders (including in its capacities as a Lender)

 

221



--------------------------------------------------------------------------------

and each of the Secured Parties (a) hereby agrees that it will be bound by and
will take no actions contrary to the provisions of any intercreditor agreement
contemplated hereunder (if entered into) and (b) hereby authorizes and instructs
the Collateral Agent to enter into any Senior Pari Passu Intercreditor
Agreement, any Senior/Junior Intercreditor Agreement and any other intercreditor
agreements contemplated hereunder or Collateral Document (and any amendments,
amendments and restatements, restatements or waivers of or supplements to or
other modifications to, such agreements in connection with the incurrence by any
Loan Party of any Indebtedness of such Loan Party that is permitted to be
incurred and secured pursuant to Sections 6.2 and 6.3, in order to permit such
Indebtedness to be secured by a valid, perfected lien on the Collateral (with
such priority as may be designated by such Loan Party, to the extent such
priority is permitted by the Loan Documents)), and to subject the Liens on the
Collateral securing the Obligations to the provisions thereof.

9.18       Discretionary Guarantors. At any time after the Closing Date, the
Borrowers may elect to add a Group Member that is an Excluded Subsidiary or any
other Person reasonably satisfactory to the Collateral Agent to be added as an
additional guarantor and a Loan Party (a “Discretionary Guarantor”) as follows:

(a)       the Borrowers shall provide a Notice of Additional Guarantor to the
Collateral Agent of its intention to add any Discretionary Guarantor at least 15
Business Days (or such shorter period as the Collateral Agent may reasonably
agree) prior to the date of the proposed addition;

(b)       consent of the Collateral Agent shall be required to approve any such
addition (such consent not to be unreasonably withheld or delayed, but which may
be withheld if the Collateral Agent reasonably determines that such
Discretionary Guarantor is organized under the laws of a jurisdiction where
(i) the amount and enforceability of the contemplated guarantee that may be
entered into by a Person organized in the relevant jurisdiction is materially
and adversely limited by applicable law or contractual limitations, (ii) the
security interests (and the enforceability thereof) that may be granted with
respect to assets (or various classes of assets) located in the relevant
jurisdiction are materially and adversely limited by applicable law or
(iii) there is any reasonably identifiable and material adverse political risk
to the Lenders or the Collateral Agent associated with such jurisdiction);
provided, that no such consent shall be required for the addition of any
Discretionary Guarantor organized under the laws of the United States, or any
State or political subdivision thereof, or any province or political subdivision
thereof;

(c)       the Borrowers and such Discretionary Guarantor shall deliver the
documents required by Section 5.9, at the time such Group Member or other Person
becomes a Discretionary Guarantor (or such later date as the Collateral Agent
may reasonably agree) with respect to each such additional Guarantor (and solely
for purposes of Section 5.9(c) and the Collateral Documents, such Subsidiary
shall be deemed to have been acquired at the time such Notice of Additional
Guarantor is received by the Collateral Agent); and

(d)       as a condition to the effectiveness of any joinder of any
Discretionary Guarantor, such Discretionary Guarantor shall deliver opinions,
board resolutions and officers’

 

222



--------------------------------------------------------------------------------

certificates and/or reaffirmation agreements consistent with those delivered on
the Closing Date under Section 4.1 and all other documentation and other
information, in each case as reasonably requested in writing by the Collateral
Agent within ten Business Days following receipt of such Notice of Additional
Guarantor to satisfy requirements under applicable “know your customer” and
anti-money-laundering rules and regulations, including without limitation, the
PATRIOT Act.

9.19       Posting of Margin and Collateral. Notwithstanding anything to the
contrary in this Agreement or any Loan Document, to the extent that any Group
Member or counterparty to a Hedge Agreement is required to post any margin or
collateral under a Hedge Agreement as a result of any regulatory requirement,
swap clearing organization rule, or other similar regulation, rule, or
requirement, (i) a Group Member shall be permitted to make payments of such
margin or collateral to the counterparty in satisfaction of any such regulation,
rule, or requirement; and (ii) if any such counterparty posts any such margin or
collateral with any Group Member, such margin or collateral shall not be subject
to any cash trap, cash sweep, or other cash management provision or restriction
in any Loan Document, save and except any pledge or assignment of such hedging
agreement, with the express intention that the relevant Group Member shall be
permitted to receive, return (including any return payment), or apply such
margin or collateral in accordance with the relevant Hedge Agreement; provided,
however, that such Group Member shall not use any such margin or collateral for
any other purpose than in accordance with the relevant Hedge Agreement.

9.20       Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the applicable Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to any Agent or any Lender hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, such Agent or such Lender, as the case may
be, may in accordance with normal banking procedures purchase the Agreement
Currency with the Judgment Currency. If the amount of the Agreement Currency so
purchased is less than the sum originally due to any Agent or any Lender from
any Borrower in the Agreement Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Agent or
such Lender, as the case may be, against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to any
Agent or any Lender in such currency, such Agent or such Lender, as the case may
be, agrees to return the amount of any excess to such Borrower (or to any other
Person who may be entitled thereto under applicable law).

9.21       Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any

 

223



--------------------------------------------------------------------------------

liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)       the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)       a reduction in full or in part or cancellation of any such liability;

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)      the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

9.22       Collateral. Each of the parties hereto represents to each of the
other parties hereto that it, in good faith, is not relying upon any margin
stock as collateral in the extension or maintenance of the credit provided for
in this Agreement.

(signature pages follow)

 

224



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWERS: HLF FINANCING SaRL, LLC By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   Manager HERBALIFE NUTRITION LTD. By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   Treasurer HERBALIFE INTERNATIONAL LUXEMBOURG S.À
R.L. By:  

/s/ Helene Dekhar

Name:   Helene Dekhar Title:   Authorized Representative HERBALIFE
INTERNATIONAL, INC. By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   Treasurer

[Credit Agreement]



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC, as Term Loan B Agent, Collateral Agent and Term Loan B
Lender

By:

 

/s/ Brian Buoye

Name:

 

Brian Buoye

Title:

 

Managing Director

[Credit Agreement]



--------------------------------------------------------------------------------

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Term Loan A Agent, Revolver
Administrative Agent, a Term Loan A Lender and a Revolving Credit Lender

By:

 

/s/ Nader Pasdar

Name: Nader Pasdar

Title: Managing Director

By:

 

/s/ Anthony Fidanza

Name: Anthony Fidanza

Title: Vice President

[Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Term Loan A Lender and a Revolving Credit Lender

By:

 

/s/ Darran Wee

Name: Darran Wee

Title: Senior Vice President

[Credit Agreement]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC., as a Term Loan A Lender and a Revolving Credit
Lender

By:

 

/s/ Richard D. Banziger

Name: Richard D. Banziger

Title: US Commercial Bank Head

[Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Term Loan A Lender and a Revolving Credit Lender

By:

 

/s/ Peter Samboul

Name: Peter Samboul

Title: Director

[Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Term Loan A Lender and a Revolving Credit Lender

By:

 

/s/ Raymond Venture

Name: Raymond Venture

Title: Managing Director

[Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Term Loan A Lender and a Revolving
Credit Lender

By:

 

/s/ Richard O’Neill

Name: Richard O’Neill

Title: Managing Director

[Credit Agreement]



--------------------------------------------------------------------------------

COMERICA BANK, as a Term Loan A Lender and a Revolving Credit Lender

By:

 

/s/ Liz V. Hulley

Name: Liz V. Hulley

Title: Vice President

[Credit Agreement]



--------------------------------------------------------------------------------

COMPASS BANK, as a Term Loan A Lender and a Revolving Credit Lender

By:

 

/s/ Charles Randolph

Name: Charles Randolph

Title: Senior Vice President

[Credit Agreement]



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK, as a Term Loan A Lender and a Revolving Credit Lender

By:

 

/s/ Guilherme Domingos

Name: Guilherme Domingos

Title: Director, Standard Chartered Bank

[Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Term Loan A Lender and a Revolving Credit Lender

By:

 

/s/ Keith Suen

Name: Keith Suen

Title: Vice President

[Credit Agreement]



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as a Term Loan A Lender and a Revolving Credit Lender

By:

 

/s/ Erik Siegfried

Name: Erik Siegfried

Title: Vice President

[Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.1(A)

Closing Date Guarantors

1. WH Intermediate Holdings Ltd.

2. HV Holdings Ltd.

3. HBL Luxembourg Holdings S.à R.L.

4. WH Luxembourg Holdings S.à R.L.

5. HLF Financing US, LLC

6. HLF Luxembourg Holdings, Inc.

7. WH Capital Corporation

8. WH Luxembourg Intermediate Holdings S.à R.L. LLC

9. Herbalife Taiwan, Inc.

10. Herbalife Korea Co., Ltd.

11. Herbalife International Do Brasil, Ltda.

12. Herbalife International of Europe, Inc.

13. Herbalife International of America, Inc.

14. Herbalife International (Thailand), Ltd.

15. Herbalife Venezuela Holdings, LLC

16. Herbalife VH Intermediate International, LLC

17. Herbalife VH International LLC

18. Herbalife Manufacturing LLC



--------------------------------------------------------------------------------

Schedule 1.1(B)

Existing Roll-Over Letters of Credit

 

Account Party      L/C Issuer      L/C Number      Currency     
  Letter of Credit  
Amount    Beneficiary   HERBALIFE AUSTRALASIA PTY LTD    RABOBANK      50659   
AUD    355,978.86   

National Bank of

Australia

HERBALIFE INTERNATIONAL OF AMERICA, INC.    RABOBANK      50779    USD   
100,000.00    555 12th REIT LLC HERBALIFE INTERNATIONAL URUNLERI TICARET LTD.   
RABOBANK      50810    USD    97,000.00    AkBank HERBALIFE EMEA FINANCE AND
OPERATION SERVICE CENTER SP    RABOBANK      51316    EUR    145,737.59    ING
HERBALIFE INTERNATIONAL OF AMERICA, INC.    RABOBANK      51559    USD   
1,600,000.00    Gateway Towers HERBALIFE AUSTRALASIA PTY LTD    RABOBANK     
51686    AUD    298,238.76    National Bank of Australia

 

2



--------------------------------------------------------------------------------

Schedule 1.2

Closing Date Mortgaged Property

 

Property Address:

Industrial Property

3200 Temple School Rd.

Winston-Salem, Forsyth County, North Carolina 27107

Location:

The subject is located in the southeastern area of Winston-Salem between
Interstate 40 and U.S.

Highway 311.

Land Use:

The area is suburban to rural in character and approximately 65% developed. Land
uses immediately surrounding the subject are predominantly residential,
institutional, industrial, and vacant land.

This Schedule 1.2 shall constitute notice from the Borrowers that the above
listed property is to become Collateral in accordance with Section 5.15 of the
Credit Agreement (including the time periods set forth therein).

 

3



--------------------------------------------------------------------------------

Schedule 2.1

Lenders

 

Term Loan A Lender    Term Loan A Commitment

 

Coöperatieve Rabobank U.A., New York Branch

 

  

 

$42,500,000

 

 

Citizens Bank, N.A.

 

  

 

$32,500,000

 

 

Citicorp North America, Inc.

 

  

 

$32,500,000

 

 

Fifth Third Bank

 

  

 

$32,500,000

 

 

Mizuho Bank, Ltd.

 

  

 

$32,500,000

 

 

Capital One, National Association

 

  

 

$20,000,000

 

 

Comerica Bank

 

  

 

$20,000,000

 

 

Compass Bank

 

  

 

$20,000,000

 

Standard Chartered Bank

   $10,000,000

Bank of America, N.A.

   $5,000,000

 

MUFG Union Bank, N.A.

 

  

 

$2,500,000

 

Total

   $250,000,000

    

   Term Loan B Lender    Term Loan B Commitment

Jefferies Finance LLC

   $750,000,000

Total

   $750,000,000

    

   Revolving Credit Lender    Revolving Credit Commitment

 

Coöperatieve Rabobank U.A., New York Branch

 

  

 

$42,500,000

 

 

Citizens Bank, N.A.

 

  

 

$32,500,000

 

 

Citicorp North America, Inc.

 

  

 

$32,500,000

 

 

Fifth Third Bank

 

  

 

$32,500,000

 

 

Mizuho Bank, Ltd.

 

  

 

$32,500,000

 

 

Capital One, National Association

 

  

 

$20,000,000

 

 

4



--------------------------------------------------------------------------------

 

Comerica Bank

 

  

 

$20,000,000

 

 

Compass Bank

 

  

 

$20,000,000

 

Standard Chartered Bank

   $10,000,000

Bank of America, N.A.

   $5,000,000

 

MUFG Union Bank, N.A.

 

  

 

$2,500,000

 

Total

   $250,000,000

 

5



--------------------------------------------------------------------------------

Schedule 3.4

Consents, Authorizations, Filings and Notices

Approval of the transactions contemplated by the Loan Documents by the Board of
Directors (or analogous governing body) of each Loan Party, which have been
obtained as of the Effective Date.



--------------------------------------------------------------------------------

Schedule 3.9

Tax ID Numbers

 

Loan Party    Organizational ID        Federal
    Employer ID    

HLF Financing SaRL, LLC

   6662896    98-1338794

HLF Financing US, LLC

   6254980    81-5178058

Herbalife International, Inc.

   C6434-1985    22-2695420

Herbalife International of America, Inc.

   C601-2004    95-3954565

Herbalife International Do Brasil Ltda

   2537074    52-1951822

Herbalife Korea Co., Ltd.

   2684031    98-0165848

Herbalife Taiwan, Inc.

   C1922664    95-4534645

Herbalife International of Europe, Inc.

   C1878601    95-4459069

Herbalife Venezuela Holdings, LLC

   5599514    47-1845878

Herbalife VH Intermediate International, LLC

   5765690    47-4461000

Herbalife VH International LLC

   5747412    47-4471612

Herbalife International (Thailand), Ltd.

   C1953253    95-4594371

WH Luxembourg Intermediate Holdings, S.à R.L. LLC

   3905544    98-0394347

Herbalife Manufacturing LLC

   4637271    27-0498511

Herbalife Nutrition Ltd.

   CR-116838    98-0377871

WH Intermediate Holdings Ltd.

   CR-117890    98-0379050

Herbalife International Luxembourg S.à R.L

   B 88006    98-0400261

WH Luxembourg Holdings S.à R.L.

   B 88007    98-0379866

HLF Luxembourg Holdings, Inc.

   6364247    98-0458562

HV Holdings Ltd.

   CR-165027    98-0494616

HBL Luxembourg Holdings S.à R.L.

   B 143 579    98-0458562

WH Capital Corporation

   C3073-2004    20-1086904

 

7



--------------------------------------------------------------------------------

Schedule 3.13(a)

Restricted Subsidiaries

 

Restricted Subsidiary    Jurisdiction of
Incorporation or
Formation    % Owned
by Group
Members    

Number of
Shares Owned

by Group
Members

Gestión Y Soporte Administrativo Las Fuentes, S. De R.L. De C.V.

   Mexico      100 %    50,000

HBL Luxembourg Holdings S.à R.L.

   Luxembourg      100 %    650,000

HBL Ltd.

   Cayman Islands      100 %    101

HBL Products, SA

   Switzerland      100 %    100%

HBL Swiss Financing GmbH

   Switzerland      100 %    100%

Herbalife (China) Health Products Ltd.

  

People’s Republic

of China

     100 %    12,500,000

Herbalife (Jiangsu) Health Products Ltd.

   People’s Republic of China      100 %    100%

Herbalife (Shanghai) Management Co., Ltd.

   People’s Republic of China      100 %    100%

Herbalife (N.Z.) Limited

   New Zealand      100 %    10,000

Herbalife (U.K.) Limited

   United Kingdom      100 %    10,000

Herbalife Africa S.à R.L.

   Luxembourg      100 %    1,500

Herbalife Asia Pacific Services Limited

   Hong Kong      100 %    100%

Herbalife Australasia Pty, Ltd.

   Australia      100 %    10,000

Herbalife Bela, LLC

   Belarus      100 %    100%

Herbalife Bolivia, Ltda.

   Bolivia      100 %    100%

Herbalife Bulgaria EOOD

   Bulgaria      100 %    2

Herbalife (Cambodia) Co., Ltd.

   Kingdom of Cambodia      100 %    1,000

Herbalife Central America LLC

   Delaware, USA      100 %    100%

Herbalife China, LLC

   Delaware, USA      100 %    100%

Herbalife Czech Republic s.r.o.

   Czech Republic      100 %    100%

Herbalife, d.o.o. (Croatia)

   Croatia      100 %    20,000

Herbalife Del Ecuador, S.A.

   Ecuador      100 %    400,000

Herbalife Denmark ApS

   Denmark      100 %    200

Herbalife Distribution Ltd.

   Cayman Islands      100 %    100%

Herbalife Dominicana, S.R.L.

   Dominican Republic      100 %    1,000

Herbalife EMEA Finance and Operations Service Center S.p.z.o.o.

   Poland      100 %    100%

Herbalife Europe Limited

   United Kingdom      100 %    1

Herbalife Hungary Trading, Limited (also known as Herbalife Magyarorszag
Kereskedelmi Kft.)

   Hungary      100 %    12,500,000

Herbalife Internacional de México, S.A. de C.V.

   Mexico      100 %    5,000

 

8



--------------------------------------------------------------------------------

Restricted Subsidiary    Jurisdiction of
Incorporation or
Formation    % Owned
by Group
Members   

Number of
Shares Owned

by Group
Members

Herbalife International (Thailand), Ltd.

  

California, USA

   100%    100

Herbalife International (Netherlands) B.V.

  

The Netherlands

   100%    40,000

Herbalife International Argentina, S.A.

  

Argentina

   100%    27,106,893

Herbalife International Belgium, S.A.

  

Belgium

   100%    100%

Herbalife International Communications, LLC

  

California, USA

   100%    100%

Herbalife International Costa Rica, Sociedad de Responsabilidad Limitada

  

Costa Rica

   100%    2000

Herbalife International de Colombia, Inc.

  

California, USA

   100%    100

Herbalife International Del Ecuador, Inc.

  

California, USA

   100%    100

Herbalife International Deutschland GmbH

  

Germany

   100%    1

Herbalife International Distribution, Inc.

  

California, USA

   100%    100

Herbalife International Do Brasil Ltda.

  

Brazil and Delaware, USA

   100%    100,000

Herbalife International España, S.A.

  

Spain

   100%    112,920

Herbalife International Finland OY

  

Finland

   100%    1,000

Herbalife International France S.A.

  

France

   100%    50,000

Herbalife International Greece S.A.

  

Greece

   100%    100%

Herbalife International India Private Limited

  

India

   100%    4,078,625

Herbalife International Luxembourg S.à R.L.

  

Luxembourg

   100%    50

Herbalife International of America, Inc.

  

Nevada, USA

   100%    1,171,278

Herbalife International of Europe, Inc.

  

California, USA

   100%    100

Herbalife International of Hong Kong Limited

  

Hong Kong

   100%    100

Herbalife International (Hong Kong) Limited

  

Hong Kong

   100%    1,000

Herbalife International of Israel (1990) Ltd.

  

Israel

   100%    100

Herbalife International Philippines, Inc.

  

Philippines

   100%    6,999,999

 

9



--------------------------------------------------------------------------------

Restricted Subsidiary    Jurisdiction of
Incorporation or
Formation    % Owned
by Group
Members   

Number of
Shares Owned

by Group
Members

Herbalife International Products N.V.

  

Netherlands Antilles

   100%    6,000

Herbalife International Singapore, Pte. Ltd.

  

Singapore

   100%    97,000

Herbalife International South Africa, Ltd.

  

California, USA

   100%    100

Herbalife International Urunleri Tic. Ltd. Sti.

  

Turkey and Delaware, USA

   100%    100% (in Turkey)
and 8,200 (in
Delaware)

Herbalife International, Inc.

  

Nevada, USA

   100%    100,000

Herbalife International, S.A.

  

Portugal

   100%    5,000

Herbalife Italia S.p.A.

  

Italy

   100%    200,000

Herbalife Kazakhstan LLP

  

Kazakhstan

   100%    100%

Herbalife Korea Co., Ltd.

  

South Korea and Delaware, USA

   100%    985,000 (in South
Korea) and
35,000 (in
Delaware)

Herbalife Luxembourg Distribution S.à R.L.

  

Luxembourg

   100%    125

Herbalife Macau Limited

  

Macau

   100%    25,000

Herbalife Manufacturing LLC

  

Delaware, USA

   100%    100%

Herbalife Mexicana, S.A. de C.V.

  

Mexico

   100%    50,500

Herbalife Mongolia LLC

  

Mongolia

   100%    100,000

Herbalife NatSource (Hunan) Natural Products Co., Ltd.

  

People’s Republic of China

   100%    100%

Herbalife Natural Products L.P.

  

Cayman Islands

   100%    99.89% limited
partnership
interest

0.11% general
partnership
interest

Herbalife Norway Products AS

  

Norway

   100%    50

Herbalife of Canada, Ltd.

  

Canada

   100%    100

Herbalife of Ghana Limited

  

Ghana

   100%    320,000

Herbalife of Japan K.K.

  

Japan and Delaware, USA

   100%    50 (in Japan) and
186 (In Delaware)

Herbalife Paraguay S.R.L.

  

Paraguay

   100%    1,050

Herbalife Peru S.R.L.

  

Peru

   100%    12,000

Herbalife Polska Sp.z o.o

  

Poland

   100%    100

Herbalife Products Malaysia SDN. BHD.

  

Malaysia

   100%    100%

Herbalife Puerto Rico, LLC

  

Puerto Rico

   100%    100%

 

10



--------------------------------------------------------------------------------

Restricted Subsidiary    Jurisdiction of
Incorporation or
Formation    % Owned
by Group
Members   

Number of
Shares Owned

by Group
Members

Herbalife RO S.R.L.

  

Romania

   100%    100%

Herbalife Slovakia, s.r.o.

  

Slovak Republic

   100%    100%

Herbalife Sweden Aktiebolag

  

Sweden

   100%    1,000

Herbalife Taiwan, Inc.

  

California, USA

   100%    100

Herbalife Uruguay S.R.L.

  

Uruguay

   100%    100%

Herbalife Venezuela Holdings, LLC

  

Delaware, USA

   100%    100%

Herbalife VH International LLC

  

Delaware, USA

   100%    100%

Herbalife VH Intermediate International, LLC

  

Delaware, USA

   100%    100%

Herbalife Vietnam SMLLC

  

Vietnam

   100%    100%

Herbalife Worldwide Events LLC

  

Delaware, USA

   100%    100%

HIIP Investment Co., LLC

  

Delaware, USA

   100%    100%

HIL Swiss International GmbH

  

Switzerland

   100%    20,000

HLF Colombia Ltda.

  

Colombia

   100%    342.061

HLF Financing SaRL., LLC

  

Delaware

   100%    100%

HLF Financing US, LLC

  

Delaware, USA

   100%    100%

HLF Luxembourg Distribution S.à R.L.

  

Luxembourg

   100%    125

HLF Luxembourg Holdings, Inc.

  

Delaware

   100%    500

HV Holdings Ltd.

  

Cayman Islands

   100%    2

iChange Network, Inc.

  

California, USA

   100%    100,000

I.C.S. Herbalife MA, S.R.L.

  

Republic of Moldova

   100%    100%

Importadora y Distribuidora Herbalife International de Chile, Limitada

  

Chile

   100%    30,000

Limited Liability Company Herbalife International RS

  

Russian Federation

   100%    100%

Herbalife Ukraine, LLC

  

Ukraine

   100%    100%

Promotions One, Inc.

  

California, USA

   100%    1000

PT Herbalife Indonesia

  

Indonesia

   100%    2,500

Servicios Integrales HIM, S.A. de C.V.

  

Mexico

   100%    110,000

Suplementos Para El Bienestar, S. De R.L. De C.V.

  

Mexico

   100%    50,000

Vida Herbal Dutch, LLC

  

Delaware, USA

   100%    1,000

Vida Herbal Suplementos Alimenticios, C.A. (in Venezuela) and VHSA, LLC (in
Delaware)

  

Venezuela and Delaware, USA

   100%    100%

WH Capital Corporation

  

Nevada, USA

   100%    200

WH Intermediate Holdings Ltd.

  

Cayman Islands

   100%    40,001

WH Luxembourg Holdings S.à R.L.

  

Luxembourg

   100%    23,636

 

11



--------------------------------------------------------------------------------

Restricted Subsidiary    Jurisdiction of
Incorporation or
Formation    % Owned
by Group
Members   

Number of
Shares Owned

by Group
Members

WH Luxembourg Intermediate Holdings S.à R.L., LLC

  

Delaware, USA

   100%    100%

WHBL Luxembourg S.à R.L.

  

Luxembourg

   100%    100%

 

12



--------------------------------------------------------------------------------

Schedule 3.13(b)

Agreements Related to Capital Stock

None.

 

13



--------------------------------------------------------------------------------

Schedule 5.15

Post-Closing Matters

 

1.

60 days after the Closing Date for delivery of Mortgages for Mortgaged
Properties on Schedule 1.2.

 

2.

60 days after the Closing Date for delivery of all opinions of counsel required
under Section 5.9(F)(6) with respect to the Mortgages for Mortgaged Properties
on Schedule 1.2.

 

3.

Each Loan Party listed in the table below shall deliver to the Collateral Agent
within ten (10) Business Days of the Closing Date (or such longer period as
agreed to by the Collateral Agent in its reasonable discretion) certificates
representing the Pledged Equity Interests (as defined in the Security Agreement
as in effect on the Closing Date) of the Subsidiary listed in the table below
opposite such Loan Party’s name, in each case, accompanied by undated stock
powers (or other appropriate instruments of transfer) executed in blank.

 

Loan Party

 

  

Subsidiary

 

WH Luxembourg Holdings S.à R.L.

 

  

HLF Luxemburg Holdings, Inc.

 

Herbalife International, Inc.

 

  

Herbalife Korea Co., Ltd.

 

 

4.

Each Loan Party listed in the table below shall within thirty (30) days of the
Closing Date (or such longer period as agreed to by the Collateral Agent in its
reasonable discretion) either (a) deliver to the Collateral Agent certificates
representing the Pledged Equity Interests (as defined in the Security Agreement
as in effect on the Closing Date) of the Subsidiary listed in the table below
opposite such Loan Party’s name, in each case, accompanied by undated stock
powers (or other appropriate instruments of transfer) executed in blank or
(b) confirm to Collateral Agent that such Subsidiary is uncertificated under
applicable local law.

 

Loan Party

 

  

Subsidiary

Herbalife International, Inc.

 

  

Herbalife Dominicana, S.R.L.

Herbalife International of America, Inc.

 

  

Herbalife Dominicana, S.R.L.

 

14



--------------------------------------------------------------------------------

Schedule 6.2(d)

Existing Indebtedness

See Schedule 1.1(B).

Bank guarantee for Corporate Credit Card with Banco de Bogota in an amount of
COP 250,000,000.

Bank guarantees with K Bank to guarantee United Oversesa Bank (UOB) for
corporate card credit limited in an amount of THB 3,000,000.

Bank guarantee with Banca popolare di Novara for CONI Sponsorship in the amount
of EUR 102,500.

Bank guarantee with Societe Generale Bank and Trust for PostNL N.V., for EUR
300,000.

 

15



--------------------------------------------------------------------------------

Schedule 6.3(f)

Existing Liens

HLF China Distribution: cash collateral of USD 7,044,583 (as of August 10, 2018)
in aggregate for (1) deposit in China Construction Bank per China direct selling
regulations, and (2) risk control deposit for corporate credit card application
from China Merchant Bank.

 

Debtor

  

Secured Party

  

Jurisdiction

  

Filing No.

  

Initial
Filing Date

HERBALIFE MANUFACTURING LLC    CROWN CREDIT COMPANY    Delaware    20093345193
   10/19/2009 HERBALIFE MANUFACTURING LLC    SACMI USA, LTD    Delaware   
20133305183    08/23/2013 HERBALIFE MANUFACTURING LLC    CROWN EQUIPMENT
CORPORATION    Delaware    20153888228    09/03/2015 HERBALIFE INTERNATIONAL OF
AMERICA, INC.    GENERAL ELECTRIC CAPITAL CORPORATION    Nevada    2007031156-2
   09/21/2007 HERBALIFE INTERNATIONAL OF AMERICA, INC.    GENERAL
ELECTRIC CAPITAL CORPORATION    Nevada    2007039017-6    11/26/2007 HERBALIFE
INTERNATIONAL OF AMERICA, INC.    GENERAL ELECTRIC CAPITAL CORPORATION    Nevada
   2007042616-1    12/28/2007 HERBALIFE INTERNATIONAL OF AMERICA, INC.    CISCO
SYSTEMS CAPITAL CORPORATION    Nevada    2010030654-4    12/07/2010 HERBALIFE
INTERNATIONAL OF AMERICA, INC.    BEVERLY BANK & TRUST COMPANY    Nevada   
2015033172-5    12/04/2015 HERBALIFE INTERNATIONAL OF AMERICA, INC.    IBM
CREDIT LLC    Nevada    2016029907-0    10/23/2016 HERBALIFE INTERNATIONAL OF
AMERICA, INC.    IEMFS, LTD., DBA GSG FINANCIAL    Nevada    2016033766-6   
12/05/2016 HERBALIFE INTERNATIONAL OF AMERICA, INC.    IBM CREDIT LLC    Nevada
   2017009499-1    04/07/2017 HERBALIFE INTERNATIONAL OF AMERICA, INC.    DELL
FINANCIAL SERVICES L.L.C.    Nevada    2017022073-6    08/10/17

 

16



--------------------------------------------------------------------------------

Schedule 6.7(c)

Existing Investments

See Schedule 3.13(a).

17% ownership of MAC&CO, a Korean entity, for purposes of compliance with the
Door-to-Door Sales Act.

 

17



--------------------------------------------------------------------------------

Schedule 6.9(b)

Existing Affiliate Transactions

Amended and Restated Support Agreement, dated March 23, 2014, by and among
Herbalife Ltd., Carl C. Icahn, Icahn Partners Master Fund LP, Icahn Offshore LP,
Icahn Partners LP, Icahn Onshore LP, Beckton Corp., Hopper Investments LLC,
Barberry Corp., High River Limited Partnership, Icahn Capital LP, IPH GP LLC,
Icahn Enterprises Holdings LP, and Icahn Enterprises GP Inc.

 

18



--------------------------------------------------------------------------------

Schedule 6.11

Existing Negative Pledges

None.

 

19



--------------------------------------------------------------------------------

Final Version

EXHIBIT A

to the Credit Agreement

FORM OF SECURITY AGREEMENT

Provided Separately



--------------------------------------------------------------------------------

SECURITY AGREEMENT

by

HERBALIFE INTERNATIONAL, INC., HLF FINANCING SaRL, LLC

and

THE SUBSIDIARIES OF HERBALIFE NUTRITION LTD. PARTY HERETO,

as Pledgors

in favor of

JEFFERIES FINANCE LLC,

as Collateral Agent

Dated as of August 16, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND INTERPRETATION; PERFECTION CERTIFICATE

     6  

SECTION 1.01.

 

Definitions

     6  

SECTION 1.02.

 

Interpretation

     12  

SECTION 1.03.

 

Perfection Certificate

     12  

ARTICLE II GRANT OF SECURITY AND SECURED OBLIGATIONS

     12  

SECTION 2.01.

 

Pledge

     12  

SECTION 2.02.

 

Certain Limited Exclusions

     13  

SECTION 2.03.

 

Secured Obligations; Continuing Liability

     13  

ARTICLE III PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF SECURITY
AGREEMENT COLLATERAL

     14  

SECTION 3.01.

 

Delivery of Certificated Pledged Equity Interests

     14  

SECTION 3.02.

 

Perfection of Uncertificated Pledged Equity Interests

     14  

SECTION 3.03.

 

Financing Statements, Notices and Other Filings

     14  

SECTION 3.04.

 

Other Actions

     15  

SECTION 3.05.

 

Supplements; Further Assurances

     16  

ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS

     18  

SECTION 4.01.

 

Title

     18  

SECTION 4.02.

 

Organization; Authority; Enforceability

     18  

SECTION 4.03.

 

Authorizations and Approvals

     18  

SECTION 4.04.

 

Goods and Receivables

     19  

SECTION 4.05.

 

Limitation on Liens

     19  

SECTION 4.06.

 

Other Financing Statements

     19  

SECTION 4.07.

 

Chief Executive Office; Change of Name; Jurisdiction of Organization

     19  

SECTION 4.08.

 

Certain Provisions Concerning Securities Collateral

     20  

SECTION 4.09.

 

Certain Provisions Concerning Intellectual Property

     22  

SECTION 4.10.

 

Inspection and Verification

     24  

SECTION 4.11.

 

Payment of Taxes; Contesting Liens; Claims

     24  

SECTION 4.12.

 

Transfers and Other Liens

     24  

SECTION 4.13.

 

Government Contracts

     24  

ARTICLE V REMEDIES

     25  

SECTION 5.01.

 

Remedies

     25  

SECTION 5.02.

 

Notice of Sale

     27  

SECTION 5.03.

 

Waiver of Notice and Claims

     27  

SECTION 5.04.

 

Certain Security Agreement Collateral

     28  

SECTION 5.05.

 

No Waiver; Cumulative Remedies

     29  



--------------------------------------------------------------------------------

SECTION 5.06.

 

Application of Proceeds

     29  

ARTICLE VI OBLIGATIONS ABSOLUTE; WAIVERS

     30  

SECTION 6.01.

 

Liability of the Pledgors Absolute

     30  

SECTION 6.02.

 

General Waivers

     31  

SECTION 6.03.

 

California Waivers

     32  

SECTION 6.04.

 

Other Security

     32  

ARTICLE VII MISCELLANEOUS

     33  

SECTION 7.01.

 

Concerning Collateral Agent

     33  

SECTION 7.02.

 

Collateral Agent May Perform; Collateral Agent Appointed Attorney-in-Fact

     34  

SECTION 7.03.

 

Expenses

     36  

SECTION 7.04.

 

Indemnity

     36  

SECTION 7.05.

 

Continuing Security Interest; Assignment

     37  

SECTION 7.06.

 

Termination; Release

     38  

SECTION 7.07.

 

Modification in Writing

     38  

SECTION 7.08.

 

Notices

     39  

SECTION 7.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     39  

SECTION 7.10.

 

WAIVER OF JURY TRIAL

     40  

SECTION 7.11.

 

Severability of Provisions

     40  

SECTION 7.12.

 

Execution in Counterparts

     40  

SECTION 7.13.

 

Business Days

     40  

SECTION 7.14.

 

No Credit for Payment of Taxes or Imposition

     40  

SECTION 7.15.

 

No Claims Against Collateral Agent

     40  

SECTION 7.16.

 

No Release Under Agreements; No Liability of Collateral Agent or Secured Parties

     41  

SECTION 7.17.

 

Obligations Absolute

     41  

SECTION 7.18.

 

Marshaling; Payments Set Aside

     42  

SECTION 7.19.

 

Release of Pledgors

     42  

SECTION 7.20.

 

Consent of Issuers of Pledged Equity Interests

     42  

SECTION 7.21.

 

Secured Parties

     42  

SECTION 1.

 

Defined Terms

     50  

SECTION 2.

 

Grant of Security Interest

     50  

SECTION 3.

 

Security Agreement

     51  

SECTION 4.

 

Governing Law

     51  

SECTION 5.

 

Counterparts

     51  

 

ii



--------------------------------------------------------------------------------

[NAME OF PLEDGOR],

     52  

as Pledgor

     52  

JEFFERIES FINANCE LLC, as Collateral Agent

     52  

SCHEDULE A to COPYRIGHT SECURITY AGREEMENT

     53  

COPYRIGHT REGISTRATIONS

     53  

SECTION 1.

 

Defined Terms

     54  

SECTION 2.

 

Grant of Security Interest

     54  

SECTION 3.

 

Security Agreement

     55  

SECTION 4.

 

Governing Law

     55  

SECTION 5.

 

Counterparts

     55  

[NAME OF PLEDGOR],

     56  

as Pledgor

     56  

JEFFERIES FINANCE LLC,, as Collateral Agent

     56  

SCHEDULE A to PATENT SECURITY AGREEMENT

     57  

PATENTS AND PATENT APPLICATIONS

     57  

SECTION 1.

 

Defined Terms

     58  

SECTION 2.

 

Grant of Security Interest

     58  

 

iii



--------------------------------------------------------------------------------

SECTION 3.

 

Security Agreement

     59  

SECTION 4.

 

Governing Law

     59  

SECTION 5.

 

Counterparts

     59  

[NAME OF PLEDGOR],

     60  

as Pledgor

     60  

JEFFERIES FINANCE LLC, as Collateral Agent

     60  

SCHEDULE A to TRADEMARK SECURITY AGREEMENT

     61  

TRADEMARK REGISTRATIONS AND APPLICATIONS

     61  

 

iv



--------------------------------------------------------------------------------

SECURITY AGREEMENT

This SECURITY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of August 16, 2018, is
made by HERBALIFE INTERNATIONAL, INC., a Nevada corporation (“HII”), HLF
Financing SaRL, LLC, a Delaware limited liability company (the “Term Loan
Borrower”) and each of the Subsidiaries of HERBALIFE NUTRITION LTD., a Cayman
Islands exempted company incorporated with limited liability (“Parent”), which
is listed on the signature pages hereto or from time to time becoming a party
hereto by execution of a Joinder Agreement, as pledgors and collateral assignors
(in such capacities, the “Pledgors”), in favor of JEFFERIES FINANCE LLC
(“Jefferies”), in its capacity as collateral agent (in such capacity and
together with any successors in such capacity, “Collateral Agent”) for the
Secured Parties referred to below.

WITNESSETH:

WHEREAS, simultaneously herewith, HII, Parent, Term Loan Borrower, Herbalife
International Luxembourg S.à R.L., a Luxembourg private limited liability
company (société à responsabilité limitée), existing and organized under the
laws of Luxembourg, having its registered office at 16, avenue de la Gare,
L-1610 Luxembourg and registered with the Luxembourg Register of Commerce and
Companies (R.C.S. Luxembourg) under number B 88.006 (“HIL”, and together with
HII, Parent and Term Loan Borrower, the “Revolver Borrowers”; the Revolver
Borrowers together with the Term Loan Borrower, are referred to herein as the
“Borrowers”), have entered into that certain Credit Agreement, dated as of the
date hereof (as amended, restated, supplemented or modified, the “Credit
Agreement”), with Jefferies, as administrative agent for the Term Loan B Lenders
(in such capacity, the “Term B Agent”) and as Collateral Agent, Coöperatieve
Rabobank U.A., New York Branch (“Rabobank”), as administrative agent for the
Term Loan A Lenders (in such capacity, the “Term A Agent”, and together with the
Term B Agent, the “Term Administrative Agents”, and each a “Term Administrative
Agent”), and as an Issuing Bank and as administrative agent for the Revolving
Credit Lenders (together with its successors and permitted assigns in such
capacity, the “Revolver Administrative Agent” and, together with the Term
Administrative Agents, the “Administrative Agents”; the Term Administrative
Agents, the Collateral Agent and the Revolver Administrative Agent are referred
to herein collectively as the “Agents” and each, an “Agent”), and the financial
institutions listed on the signature pages thereto as “Lenders”, pursuant to
which the Lenders have agreed to make Loans and to issue Letters of Credit (as
defined in the Credit Agreement, the “Credit Agreement L/Cs”) to or for the
account of the Borrowers;

WHEREAS, simultaneously herewith, Parent and certain of its Restricted
Subsidiaries have entered into those certain Guaranties (as defined in the
Credit Agreement), dated as of the date hereof, whereby Parent and such
Restricted Subsidiaries party thereto have agreed to guarantee the obligations
of the Borrowers under the Credit Agreement and under the Specified Hedge
Agreements and Cash Management Obligations referred to below;

WHEREAS, in accordance with the Credit Agreement, it is contemplated that one or
more of the Pledgors and other Loan Parties have entered or may enter into one
or more Specified Hedge Agreements with one or more of the Qualified
Counterparties;

 

5



--------------------------------------------------------------------------------

WHEREAS, in accordance with the Credit Agreement, it is contemplated that one or
more of the Pledgors and other Loan Parties may enter into one or more
agreements with respect to Cash Management Obligations with one or more of the
Qualified Counterparties;

WHEREAS, each Pledgor will receive substantial benefits from the execution,
delivery and performance of the Credit Agreement and the other Loan Documents
(as defined in the Credit Agreement), the Specified Hedge Agreements and
agreements with respect to Cash Management Obligations and each is, therefore,
willing to enter into this Agreement;

WHEREAS, each Pledgor is or will be the legal or beneficial owner of the rights
in the Security Agreement Collateral (defined below) to be pledged by it
hereunder;

WHEREAS, it is a condition precedent to the obligations of the Lenders to make
Loans under the Credit Agreement, of the Qualified Counterparties to enter into
Specified Hedge Agreements or agreements with respect to Cash Management
Obligations, as applicable, and of the Issuing Banks to issue Credit Agreement
L/Cs, that each Pledgor execute and deliver the applicable Loan Documents,
including this Agreement; and

WHEREAS, this Agreement is given by each Pledgor in favor of Collateral Agent
for its benefit and the benefit of the Secured Parties to secure the payment and
performance of all of the Secured Obligations (defined below).

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgors and Collateral Agent hereby agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION; PERFECTION CERTIFICATE

SECTION 1.01.     Definitions. (a) The following capitalized terms have the
meanings assigned to them in the UCC:

“Account,” “Bank,” “Certificate of Title,” “Chattel Paper,” “Commercial Tort
Claim,” “Commodity Account,” “Commodity Contract,” “Commodity Intermediary,”
“Contract,” “Document,” “Electronic Chattel Paper,” “Entitlement Holder,”
“Entitlement Order,” “Equipment,” “Financial Asset,” “Fixtures,” “General
Intangible,” “Goods,” “Inventory,” “Investment Property,” “Letter-of-Credit
Right,” “Letter of Credit,” “Money,” “Proceeds,” “Record,” “Securities Account,”
“Securities Entitlement,” “Securities Intermediary,” “Supporting Obligation,”
“Tangible Chattel Paper” and “Uncertificated Security.”

(b)       Capitalized terms used in this Agreement (including the preamble and
recitals hereof) but not otherwise defined herein have the meanings assigned to
such terms in the Credit Agreement. In this Agreement:

“Administrative Agents” has the meaning assigned to such term in the recitals
hereof.

“Agents” has the meaning assigned to such term in the recitals hereof.

 

6



--------------------------------------------------------------------------------

“Agreement” has the meaning assigned to such term in the preamble hereof.

“Borrowers” has the meaning assigned to such term in the recitals hereof.

“Charges” mean any and all property and other taxes, assessments and special
assessments, levies, fees and all governmental charges imposed on or assessed
against, and all claims (including landlords’, carriers’, mechanics’, workmen’s,
repairmen’s, laborers’, materialmen’s, suppliers’ and warehousemen’s Liens and
other claims arising by operation of law) against, all or any portion of the
Security Agreement Collateral.

“Collateral Account” shall mean any account established and maintained in
accordance with the terms of the Credit Agreement and the other Loan Documents,
and all funds from time to time on deposit in such account, including all cash
equivalents, and all certificates and instruments from time to time representing
or evidencing such cash equivalents.

“Collateral Agent” has the meaning assigned to such term in the preamble hereof.

“Collateral Records” means books, records, ledger cards, files, correspondence,
customer lists, blueprints, technical specifications, manuals, computer
software, computer printouts, tapes, disks and related data processing software
and similar items that at any time evidence or contain information relating to
any of the Security Agreement Collateral or are otherwise necessary or helpful
in the collection thereof or realization thereupon.

“Collateral Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any Security Agreement Collateral, including
pursuant to any Collateral Document.

“Control” means the manner in which “control” is achieved under the UCC with
respect to any Security Agreement Collateral for which the UCC specifies a
method of achieving “control”.

“Copyrights” mean, collectively, with respect to each Pledgor, all copyrights
(whether statutory or common law and whether established or registered in the
United States or any other country) now owned or hereafter created or acquired
by or assigned to such Pledgor, whether published or unpublished, and all
copyright registrations and applications made by such Pledgor, including the
copyrights, registrations and applications listed in Section II.A. of the
Perfection Certificate, together with any and all (a) rights and privileges
arising under applicable law with respect to such Pledgor’s use of any
copyrights, (b) reissues, renewals, continuations and extensions thereof,
(c) income, fees, royalties, damages, claims and payments now or hereafter due
or payable with respect thereto, including damages and payments for past,
present or future infringements thereof, (d) rights corresponding thereto
throughout the world and (e) rights to sue for past, present or future
infringements thereof.

“Credit Agreement” has the meaning assigned to such term in the recitals hereof.

“Credit Agreement L/C” has the meaning assigned to such term in the recitals
hereof.

 

7



--------------------------------------------------------------------------------

“Deposit Account” means, collectively, with respect to each Pledgor, (a) all
“deposit accounts” as such term is defined in the UCC and in any event shall
include any account holding cash collateral and all accounts and sub-accounts
relating to any of the foregoing accounts, and (b) all cash, funds, checks,
notes and any instruments from time to time on deposit in any of the accounts or
sub-accounts described in clause (a) of this definition.

“Distributions” mean, collectively, with respect to each Pledgor, all dividends,
cash, options, warrants, rights, instruments, distributions, returns of capital
or principal, income, interest, profits and other property, interests (debt or
equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Equity Interests, from time
to time received, receivable or otherwise distributed to such Pledgor in respect
of or in exchange for any or all of the Pledged Equity Interests or Pledged
Intercompany Debt.

“Documents Evidencing Goods” means all Documents evidencing, representing or
issued in connection with Goods.

“HII” has the meaning assigned to such term in the preamble hereof.

“HIL” has the meaning assigned to such term in the recitals hereof.

“Indemnified Liabilities” has the meaning assigned to such term in
Section 7.04(a).

“Indemnitees” has the meaning assigned to such term in Section 7.04(a).

“Instruments” mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC to the extent such instruments evidence any amounts payable under or in
connection with any item of Security Agreement Collateral or such instruments
constitute Proceeds of any item of Security Agreement Collateral, and in any
event shall include all promissory notes, drafts, bills of exchange or
acceptances.

“Insurance” means all insurance policies covering any or all of the Security
Agreement Collateral (regardless of whether Collateral Agent is the loss payee
thereof), and all key-man life insurance policies.

“Intellectual Property” means, collectively, with respect to each Pledgor, all
rights, priorities and privileges relating to intellectual property, including
(a) all Patents, (b) all Trademarks, (c) all Copyrights, (d) all Licenses,
(e) the goodwill connected with such Pledgor’s business including all goodwill
connected with the use of and symbolized by any of the Intellectual Property in
which such Pledgor has any interest, (f) all know-how, trade secrets, customer
and supplier lists, proprietary information, inventions, methods, procedures,
formulae, descriptions, compositions, technical data, drawings, specifications,
name plates, catalogs, confidential information and the right to limit the use
or disclosure thereof by any Person or entity, pricing and cost information,
business and marketing plans and proposals, consulting agreements, engineering
contracts and such other assets, (g) all systems software and applications
software (including source code and object code), all documentation for such
software, including, without limitation, user manuals, flowcharts, functional
specifications, operations manuals, and all formulas, processes, ideas and
know-how embodied in any of the foregoing, (h) all income, fees, royalties,
damages, claims and payments now or hereafter due or payable thereunder and with

 

8



--------------------------------------------------------------------------------

respect thereto including damages and payments for past, present or future
infringements, misappropriations, dilutions and other violations thereof,
(i) rights corresponding thereto throughout the world, and (j) rights to sue for
past, present or future infringements, misappropriations, dilutions and other
violations thereof.

“Intercompany Indebtedness” means Indebtedness (whether or not evidenced by a
writing) of any Borrower or any Subsidiary thereof (including any Pledgor)
payable to a Pledgor.

“Issuer” means any issuer of any Pledged Equity Interests.

“Lenders” has the meaning assigned to such term in the recitals hereof.

“Licenses” mean, collectively, with respect to each Pledgor, all license and
distribution agreements, covenants not to sue or any other agreement with any
other party with respect to any Patent, Trademark or Copyright, whether such
Pledgor is a licensor or licensee, distributor or distributee, assignor or
assignee under any such license, distribution agreement or any other agreement,
together with any and all (a) renewals, extensions, supplements and
continuations thereof, (b) income, fees, royalties, damages, claims and payments
now and hereafter due or payable thereunder and with respect thereto, including
damages and payments for past, present or future breaches or violations thereof,
(c) rights to sue for past, present and future breaches or violations thereof,
and (d) any other rights to use, exploit or practice any or all of the Patents,
Trademarks or Copyrights.

“Material Contract” means any Contract or other arrangement that any Pledgor is
a party to and for which breach, nonperformance, cancellation or failure to
renew could reasonably be expected to have a Material Adverse Effect.

“Non-payment Contract” means any Contract or agreement to which any Pledgor is a
party other than a contract whereby the account debtor’s principal obligation is
a monetary obligation; provided that, Non-payment Contracts shall not include
Receivables.

“Parent” has the meaning assigned to such term in the preamble hereof.

“Patents” mean, collectively, with respect to each Pledgor, all patents issued
or assigned to and all patent applications made by such Pledgor (whether
established or registered or recorded in the United States or any other
country), including the patents, patent applications and recordings listed
Section II.A. of the Perfection Certificate, together with any and all
(a) rights and privileges arising under applicable law with respect to such
Pledgor’s use of any patents, (b) inventions and improvements described and
claimed therein, (c) reissues, divisions, continuations, renewals, extensions
and continuations-in-part thereof, (d) income, fees, royalties, damages, claims
and payments now or hereafter due or payable thereunder and with respect thereto
including damages and payments for past, present or future infringements
thereof, (e) rights corresponding thereto throughout the world, and (f) rights
to sue for past, present or future infringements thereof.

“Pledged Equity Interests” mean, collectively, with respect to each Pledgor,
(a) the issued and outstanding Capital Stock of each Person owned by such
Pledgor, and (b) all rights, privileges, authority and powers of such Pledgor in
and to each such Person or under the

 

9



--------------------------------------------------------------------------------

Organizational Documents of each such Person, including without limitation, all
voting rights and to the extent applicable, all management rights and all rights
as and to become a member or partner of each such Person, and the certificates,
instruments and agreements representing the Pledged Equity Interests and any and
all interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to the Pledged Equity Interests. Notwithstanding
anything herein to the contrary, the term “Pledged Equity Interests” shall not
include any Excluded Assets.

“Pledged Intercompany Debt” means, with respect to each Pledgor, all
Intercompany Indebtedness payable to such Pledgor by any Borrower or any
Subsidiary thereof (and each other intercompany note hereafter acquired by such
Pledgor) and all intercompany notes, certificates, Instruments or agreements
evidencing such Intercompany Indebtedness, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof. Notwithstanding anything herein to the contrary, the term “Pledged
Intercompany Debt” shall not include any Excluded Assets.

“Pledgor” has the meaning assigned to such term in the preamble hereof.

“Receivables” means all rights to payment, whether or not earned by performance,
for Goods or other property sold, leased, licensed, assigned or otherwise
disposed of, or services rendered or to be rendered, including all such rights
constituting or evidenced by any Account, Chattel Paper, Instrument, General
Intangible or Investment Property, together with all rights, if any, in any
Goods or other property giving rise to such right to payment and all Collateral
Support and Supporting Obligations related thereto and all Accounts, Chattel
Paper, General Intangibles, Instruments and Receivables Records.

“Receivables Records” means (a) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables; (b) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including all tapes, cards, computer tapes, computer discs, computer runs,
record keeping systems and other papers and documents relating to the
Receivables, whether in the possession or under the control of any Pledgor or
any computer bureau or agent from time to time acting for any Pledgor or
otherwise; (c) all evidences of the filing of financing statements and the
registration of other instruments in connection therewith, and amendments,
supplements or other modifications thereto, notices to other creditors or
secured parties, and certificates, acknowledgments, or other writings, including
lien-search reports, from filing or other registration officers; (d) all credit
information, reports and memoranda relating thereto; and (e) all other written
or nonwritten forms of information related in any way to the foregoing.

“Related Parties” has the meaning assigned to such term in Section 7.04(a).

“Restricted Securities Collateral” has the meaning assigned to such term in
Section 5.04(b).

“Revolver Administrative Agent” has the meaning assigned to such term in the
recitals hereof.

“Revolver Borrowers” has the meaning assigned to such term in the recitals
hereof.

 

10



--------------------------------------------------------------------------------

“Secured Obligations” means with respect to any Pledgor, all Obligations of such
Pledgor, including without limitation, all Cash Management Obligations and all
advances to, and debts, liabilities, obligations, covenants and duties of, such
Pledgor arising under any Loan Document or otherwise with respect to any Loan,
Letter of Credit or Specified Hedge Agreement, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided that the “Secured Obligations” shall
exclude any Excluded Swap Obligations.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Collateral” means, collectively, the Pledged Equity Interests, the
Pledged Intercompany Debt and the Distributions.

“Security Agreement Collateral” has the meaning assigned to such term in
Section 2.01.

“Software Embedded in Goods” means, with respect to any Goods, any computer
program embedded in such Goods and any supporting information provided in
connection with a transaction relating to such program if (a) the program is
customarily considered part of such Goods or (b) by becoming the owner of such
Goods a Person acquires a right to use such program in connection therewith.

“Term Administrative Agents” has the meaning assigned to such term in the
recitals hereof.

“Term A Agent” has the meaning assigned to such term in the recitals hereof.

“Term B Agent” has the meaning assigned to such term in the recitals hereof.

“Term Loan Borrower” has the meaning assigned to such term in the recitals
hereof.

“Trademarks” mean, collectively, with respect to each Pledgor, all trademarks
(including service marks), slogans, logos, certification marks, domain names,
trade dress, corporate names and trade names, whether registered or
unregistered, owned by or assigned to such Pledgor and all registrations and
applications for the foregoing (whether statutory or common law and whether
established or registered in the United States or any other country) including
the registrations and applications listed in Section II.A. of the Perfection
Certificate, together with any and all (a) rights and privileges arising under
applicable law with respect to such Pledgor’s use of any trademarks,
(b) reissues, continuations, extensions and renewals thereof, (c) income, fees,
royalties, damages and payments now and hereafter due or payable thereunder and
with respect thereto, including damages, claims and payments for past, present
or future infringements and dilutions thereof, (d) rights corresponding thereto
throughout the world, and (e) rights to sue for past, present and future
infringements and dilutions thereof.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if by reason of mandatory provisions of law,
the perfection or the

 

11



--------------------------------------------------------------------------------

effect of perfection or nonperfection or priority of, or remedies with respect
to, the security interest in any item or portion of the Security Agreement
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” also means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
nonperfection, priority or remedies.

SECTION 1.02.     Interpretation. The rules of interpretation specified in the
Credit Agreement, including Section 1.2 thereof, shall be applicable to this
Agreement. If any conflict or inconsistency exists between this Agreement and
the Credit Agreement, the Credit Agreement shall govern.

SECTION 1.03.     Perfection Certificate. Collateral Agent and each Pledgor
agree that the Perfection Certificate and all descriptions of Security Agreement
Collateral, schedules, amendments and supplements thereto are and shall at all
times remain a part of this Agreement.

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 2.01.     Pledge. As collateral security for the payment and performance
in full of all the Secured Obligations, each Pledgor hereby grants to Collateral
Agent, for its benefit and for the benefit of the Secured Parties, a security
interest in and continuing lien on all personal property of such Pledgor,
including all of such Pledgor’s right, title and interest in, to and under all
of the following property, wherever located, whether now owned or existing, or
hereafter arising or acquired from time to time (collectively, the “Security
Agreement Collateral”):

(i)         all Accounts;

(ii)        all Chattel Paper;

(iii)       all Commercial Tort Claims now or hereafter set forth on Schedule
3.04(b) hereto;

(iv)       all Contracts (including, in any event, Material Contracts and
Non-payment Contracts);

(v)        all Deposit Accounts;

(vi)       all Documents;

(vii)      all General Intangibles;

(viii)     all Goods (including, in any event, Equipment, Fixtures, Inventory,
Documents Evidencing Goods and Software Embedded in Goods);

(ix)       all Instruments;

(x)        all Insurance;

 

12



--------------------------------------------------------------------------------

(xi)       all Intellectual Property;

(xii)      all Investment Property and Financial Assets;

(xiii)     all Letters of Credit and Letter-of-Credit Rights;

(xiv)     all Money;

(xv)      all Receivables;

(xvi)     all Securities Collateral;

(xvii)    all books and Records relating to any and/or all of the foregoing;

(xviii)   to the extent not otherwise included above, all Collateral Records,
Collateral Support and Supporting Obligations relating to any and/or all of the
foregoing; and

(xix)     to the extent not otherwise included above, all other personal
property and all Proceeds and products of, accessions and additions to, profits
and rents from, and replacements for or in respect of any of the foregoing;

it being understood that, subject to the other provisions hereof and of the
Credit Agreement, the foregoing grant of a security interest shall not diminish
any Pledgor’s exclusive right and license to use, or grant to other Persons
license or sublicenses in, the Intellectual Property.

SECTION 2.02.     Certain Limited Exclusions. Notwithstanding anything herein to
the contrary, in no event shall the security interest granted under Section 2.01
attach to, and the Security Agreement Collateral shall not include any Excluded
Assets; provided, that the exclusions referred to in the definition of Excluded
Assets as it relates to any property or asset owned or hereafter acquired by any
Pledgor shall not include any Proceeds of such assets, unless such Proceeds are
also Excluded Assets. Collateral Agent agrees that, at any Pledgor’s reasonable
request and expense, it will provide such Pledgor confirmation that the assets
described in this Section 2.02 are in fact excluded from the Security Agreement
Collateral.

SECTION 2.03.     Secured Obligations; Continuing Liability.

(a)       Security for Obligations. This Agreement secures, and the Security
Agreement Collateral is collateral security for, the payment and performance in
full when due of all the Secured Obligations.

(b)       Continuing Liability under Security Agreement Collateral.
Notwithstanding anything herein to the contrary, (i) each Pledgor shall remain
liable under each of the obligations and agreements included in the Security
Agreement Collateral, including any obligations or agreements relating to any
Pledged Equity Interests, to perform all of the obligations undertaken by it
thereunder, all in accordance with the terms and provisions thereof, and neither
Collateral Agent nor any Secured Party shall have any obligation or liability
(x)

 

13



--------------------------------------------------------------------------------

under any of such agreements by reason of this Agreement or any other document
relating hereto, or (y) to make any inquiry regarding the nature or sufficiency
of any payment received by it, or have any obligation to take any action to
collect or enforce any rights under any agreement included in the Security
Agreement Collateral, including any agreements relating to any Pledged Equity
Interests; (ii) the exercise by Collateral Agent of any of its rights hereunder
shall not release any Pledgor from any of its duties or obligations under the
contracts and agreements included in the Security Agreement Collateral; and
(iii) nothing herein is intended to or shall be a delegation of duties to
Collateral Agent or any other Secured Party.

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF SECURITY AGREEMENT
COLLATERAL

SECTION 3.01.     Delivery of Certificated Pledged Equity Interests. All
certificates, agreements or instruments representing or evidencing the Pledged
Equity Interests, to the extent not previously delivered to Collateral Agent,
shall promptly upon receipt thereof by any Pledgor be delivered to and held by
or on behalf of Collateral Agent pursuant hereto. All certificated Pledged
Equity Interests shall be in suitable form for transfer by delivery or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to Collateral Agent. Collateral Agent shall
have the right, at any time upon the occurrence and during the continuance of
any Event of Default, to endorse, assign or otherwise transfer to or to register
in the name of Collateral Agent or any of its nominees or endorse for
negotiation any or all of Pledged Equity Interests, without any indication that
such Pledged Equity Interests are subject to the security interest hereunder. In
addition, Collateral Agent shall have the right, at any time upon the occurrence
and during the continuance of any Event of Default, to exchange certificates
representing or evidencing Pledged Equity Interests for certificates of smaller
or larger denominations.

SECTION 3.02.     Perfection of Uncertificated Pledged Equity Interests. None of
the Pledged Equity Interests constituting Security Agreement Collateral and
consisting of an interest in a partnership or a limited liability company (i) is
dealt in or traded on a securities exchange or in a securities market, (ii) is
registered as an investment company, or (iii) by its terms expressly provides
that it is a security governed by Article 8 of the Uniform Commercial Code of
any jurisdiction. If any Issuer of Pledged Equity Interests is organized in a
jurisdiction that does not permit the use of certificates to evidence equity
ownership, or if any of the Pledged Equity Interests are at any time not
evidenced by certificates of ownership, then each applicable Pledgor shall, to
the extent permitted by applicable law, record such pledge on the equityholder
register or the books of the Issuer. In addition, if any Pledged Equity Interest
is an Uncertificated Security, upon request by the Collateral Agent such Pledgor
shall cause the Issuer thereof to agree in writing with such Pledgor and the
Collateral Agent that such Issuer will comply with instructions with respect to
such Uncertificated Security originated by the Collateral Agent without further
consent of such Pledgor, such agreement to be in form and substance reasonably
satisfactory to the Agent.

SECTION 3.03.     Financing Statements, Notices and Other Filings. Each Pledgor
agrees that at any time and from time to time, at the sole cost and expense of
the Pledgors, it will

 

14



--------------------------------------------------------------------------------

execute and file and refile (in accordance with Section 3.04), or permit
Collateral Agent to file and refile, (a) such financing statements, continuation
statements and other documents (including this Agreement), in form acceptable to
Collateral Agent, in such offices as Collateral Agent may deem necessary or
appropriate, wherever required by law to perfect, continue and maintain a valid,
enforceable, first-priority security interest in the Security Agreement
Collateral as provided herein and to preserve the other rights and interests
granted to Collateral Agent hereunder, as against third parties, with respect to
any Security Agreement Collateral, (b) with regard to Copyrights, a Notice of
Grant of Security Interest in Copyrights substantially in the form of Exhibit A
or other form acceptable to the Collateral Agent, (c) with regard to Patents, a
Notice of Grant of Security Interest in Patents for filing with the USPTO
substantially in the form of Exhibit B or other form acceptable to the
Collateral Agent, and (d) with regard to Trademarks, a Notice of Grant of
Security Interest in Trademarks for filing with the USPTO substantially in the
form of Exhibit C or other form acceptable to the Collateral Agent. The
foregoing notwithstanding, so long as no Event of Default has occurred and is
continuing, the Pledgors’ obligations hereunder to reimburse the Collateral
Agent or the other Secured Parties for any filings or recordations contemplated
hereby shall be limited to the reimbursement of costs and expenses reasonably
incurred in connection with the filing and recordation of UCC financing
statements and continuation statements and other filings and recordations
expressly contemplated herein.

SECTION 3.04.     Other Actions. To further ensure the attachment, perfection
and priority of, and the ability of Collateral Agent to enforce, Collateral
Agent’s security interest in the Security Agreement Collateral, each Pledgor
acknowledges and agrees as follows:

(a)       UCC Financing Statements. Each Pledgor hereby irrevocably authorizes
Collateral Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings), continuation
statements, and amendments thereto that contain the information required by
Article 9 of the UCC of each applicable jurisdiction for the filing of any
financing statement or amendment, including (i) whether the Pledgor is an
organization, the type of organization and any organizational identification
number issued to such Pledgor and (ii) in the case of a financing statement
filed as a fixture filing, a sufficient description of the real property to
which such Security Agreement Collateral relates. The Pledgor agrees to provide
such information to Collateral Agent promptly upon request. Such financing
statements or amendments may describe the Security Agreement Collateral as “all
assets” or “all personal property, whether now owned or hereafter acquired,” or
in any other manner that Collateral Agent, in its sole discretion, deems
necessary, advisable or prudent to ensure the perfection of the security
interests granted hereunder. Each Pledgor hereby ratifies its authorization for
Collateral Agent to file in any relevant jurisdiction any financing statements
or amendments thereto if filed prior to the date hereof.

(b)       Commercial Tort Claims. No Pledgor has any Commercial Tort Claims as
to which legal proceedings have been instituted other than those described on
Schedule 3.04(b). If any Pledgor shall at any time after the date hereof hold or
acquire a Commercial Tort Claim and such Pledgor, in the exercise of its
reasonable business judgment, elects to pursue such Commercial Tort Claim, such
Pledgor shall contemporaneously with the delivery of financial statements in
accordance with Section 5.1(a) and (b) of the Credit Agreement deliver to
Collateral Agent a written supplement to Schedule 3.04(b) hereto containing the
brief details

 

15



--------------------------------------------------------------------------------

thereof and grant to Collateral Agent in such writing a security interest
therein and in the Proceeds thereof, all in accordance with this Agreement, with
such writing to be in form and substance satisfactory to Collateral Agent.

(c)       Instruments, Tangible Chattel Paper and Documents. If any amount
payable under or in connection with any of the Security Agreement Collateral
shall be or become evidenced by any Instrument or Tangible Chattel Paper having
an aggregate principal amount equal to or in excess of $250,000 individually or
$1,000,000 in the aggregate, or if any property constituting Security Agreement
Collateral shall be stored or shipped subject to a Document and such property
has a value equal to or in excess of $250,000 individually or $1,000,000 in the
aggregate, such Pledgor shall ensure that such Instrument, Tangible Chattel
Paper or Document is either in the possession of such Pledgor at all times or,
if requested by the Collateral Agent to perfect its security interest in such
Security Agreement Collateral, is delivered to the Collateral Agent duly
endorsed in a manner reasonably satisfactory to the Collateral Agent. Such
Pledgor shall ensure that any Security Agreement Collateral consisting of
Tangible Chattel Paper is marked with a legend acceptable to the Collateral
Agent indicating the Collateral Agent’s security interest in such Tangible
Chattel Paper.

(d)       Electronic Chattel Paper and Uncertificated Investment Property. If
any Security Agreement Collateral shall consist of Electronic Chattel Paper
having an aggregate principal amount equal to or in excess of $250,000
individually or $1,000,000 in the aggregate or uncertificated Investment
Property, upon request of the Collateral Agent, such Pledgor shall cause to be
executed and delivered to the Collateral Agent all assignments, instruments or
other documents as reasonably requested by the Collateral Agent for the purposes
of obtaining and maintaining Control of such Security Agreement Collateral;
provided, that, in any case, no Pledgor shall be required to deliver control
agreements with respect to any Deposit Account, Securities Account or Commodity
Account.

SECTION 3.05.     Supplements; Further Assurances. (a) The Pledgors shall cause
each Person that, from time to time after the date hereof, shall be required to
pledge any assets to Collateral Agent for the benefit of the Secured Parties
pursuant to the provisions of the Credit Agreement, to execute and deliver to
Collateral Agent a Joinder Agreement (in form and substance reasonably
satisfactory to the Collateral Agent) and, upon such execution and delivery,
such Person shall constitute a “Pledgor” for all purposes hereunder with the
same force and effect as if originally named as a Pledgor herein. The execution
and delivery of such Joinder Agreement shall not require the consent of any
Pledgor hereunder. The rights and obligations of each Pledgor hereunder shall
remain in full force and effect notwithstanding the addition of any new Pledgor
as a party to this Agreement.

(b)       Upon obtaining any Pledged Equity Interests of any Person, each
Pledgor shall accept the same in trust for the benefit of Collateral Agent and
within the timeframe required by the terms of the Credit Agreement deliver to
Collateral Agent the certificates and other documents required under this
ARTICLE III in respect of the additional Pledged Equity Interests, or evidence
of the recordation of such pledge on the equityholder register or the books of
the Issuer in respect of uncertificated Pledged Equity Interests, in each case,
that is to be pledged pursuant to this Agreement, and confirming the attachment
of the Lien hereby created on and in respect of such additional Pledged Equity
Interests.

 

16



--------------------------------------------------------------------------------

(c)       Upon (i) the filing of any applications for, or the issuance or
registration of, any Copyrights, Patents or Trademarks of any Pledgor with the
United States Copyright Office or the USPTO, (ii) the acquisition by any Pledgor
of any Copyrights, Patents or Trademarks issued by, registered with, or the
subject of an application before the United States Copyright Office or the
USPTO, or (iii) the filing of a statement of use or an amendment to allege use
with respect to any intent-to-use Trademark application owned by any Pledgor,
each Pledgor shall deliver to Collateral Agent within the timeframe required by
the terms of the Credit Agreement, a Notice of Grant of Security Interest in
Copyrights substantially in the form of Exhibit A or other form reasonably
acceptable to the Collateral Agent in respect of any such Copyrights, a Notice
of Grant of Security Interest in Patents for filing with the USPTO substantially
in the form of Exhibit B or other form reasonably acceptable to the Collateral
Agent in respect of any such Patents, and a Notice of Grant of Security Interest
in Trademarks for filing with the USPTO substantially in the form of Exhibit C
or other form reasonably acceptable to the Collateral Agent in respect of any
such Trademarks, in each case, that are pledged pursuant to this Agreement, and
confirming the attachment of the Lien hereby created on and in respect of such
Copyrights, Patents or Trademarks.

(d)       Subject to Section 5.9 of the Credit Agreement, each Pledgor agrees to
take such further actions, and to execute and deliver to Collateral Agent such
additional assignments, agreements, supplements, powers and instruments, as
Collateral Agent may in its reasonable judgment deem necessary or appropriate,
to perfect, preserve and protect the security interest in the Security Agreement
Collateral as provided herein and the rights and interests granted to Collateral
Agent hereunder, to carry into effect the purposes hereof or to better assure
and confirm unto Collateral Agent or permit Collateral Agent to exercise and
enforce its rights, powers and remedies hereunder with respect to any Security
Agreement Collateral. By way of example, such actions may include appearing in
and defending any action or proceeding, at Collateral Agent’s request, that may
affect such Pledgor’s title to or Collateral Agent’s security interest in all or
any part of the Security Agreement Collateral. Upon the reasonable request of
Collateral Agent, each Pledgor shall further make, execute, endorse,
acknowledge, file or refile or deliver to Collateral Agent from time to time
such lists, descriptions and designations of the Security Agreement Collateral,
copies of warehouse receipts, receipts in the nature of warehouse receipts,
bills of lading, documents of title, vouchers, invoices, schedules, confirmatory
assignments, supplements, additional security agreements, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other assurances or instruments. If an Event of Default has occurred and is
continuing, Collateral Agent may institute and maintain, in its own name or in
the name of any Pledgor, such suits and proceedings as Collateral Agent deems
necessary or expedient to prevent any impairment of the security interest in or
the perfection thereof in the Security Agreement Collateral. All of the
foregoing shall be at the sole cost and expense of the Pledgors.

(e)       For the avoidance of doubt, the Pledgors and Collateral Agent
acknowledge that this Agreement is intended to grant to Collateral Agent, for
the benefit of the Secured Parties, a security interest in and continuing Lien
on the Security Agreement Collateral, and does not constitute a present
assignment of ownership rights, a transfer of ownership or title to any Security
Agreement Collateral, except as otherwise provided herein following the
occurrence and during the continuance of an Event of Default. Unless an Event of
Default shall have occurred and be continuing, Collateral Agent agrees from time
to time to deliver, upon

 

17



--------------------------------------------------------------------------------

written request of any Pledgor and at such Pledgor’s sole cost and expense
(including reasonable expenses of counsel to, among other things, review the
effect thereof on Collateral Agent’s security interest granted hereunder), any
and all instruments, certificates or other documents, in a form reasonably
requested by such Pledgor, necessary or appropriate in the reasonable judgment
of such Pledgor to enable such Pledgor to continue to exploit, license, use and
protect the Security Agreement Collateral in accordance with the terms hereof
and of the Credit Agreement.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Pledgor represents, warrants and covenants as follows:

SECTION 4.01.     Title. Except for the security interest granted to Collateral
Agent for its benefit and for the benefit of the Secured Parties pursuant to
this Agreement and Permitted Liens, such Pledgor owns the rights in each item of
Security Agreement Collateral pledged by it hereunder, and with regard to each
item of Security Agreement Collateral now existing or hereafter acquired, will
continue to own or have such rights, in each case free and clear of any and all
Liens or claims of others. No effective financing statement or other public
notice with respect to all or any part of the Security Agreement Collateral is
on file or of record in any public office, except such as have been filed in
favor of Collateral Agent pursuant to this Agreement, are permitted by the
Credit Agreement, or for which proper termination statements or other release
documentation have been delivered to Collateral Agent for filing. No Person
other than Collateral Agent has control or possession of all or any part of the
Security Agreement Collateral, except as permitted hereby or by the Credit
Agreement.

SECTION 4.02.    Organization; Authority; Enforceability. Such Pledgor (a) is
duly organized or incorporated and validly existing under the laws of the
jurisdiction of its organization or incorporation, (b) has all requisite power
and authority to enter into this Agreement and to carry out the obligations
hereunder, and (c) has duly executed and delivered this Agreement. This
Agreement and each other document, statement, or instrument relating hereto,
when executed and delivered by such Pledgor, will constitute, a legal, valid and
binding obligation of such Pledgor, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 4.03.     Authorizations and Approvals. No authorization, approval or
other action by, and no notice to or filing with, any Governmental Authority is
required for either (i) the pledge or grant by such Pledgor of the Liens
purported to be created in favor of Collateral Agent hereunder, or (ii) the
exercise by Collateral Agent of any rights or remedies in respect of any
Security Agreement Collateral, in each case except for (a) the filings and
registrations contemplated under the Collateral Documents, including filings
necessary to perfect (or, in the case of equity interests of Foreign
Subsidiaries, create or enforce) Liens created under the Loan Documents, and as
may be required in connection with the disposition of any Securities Collateral
(by laws generally affecting the offering and sale of securities) or by laws
pertaining to Intellectual Property, (b) the authorizations, approvals, actions,
notices and filings listed on

 

18



--------------------------------------------------------------------------------

Schedule 3.4 of the Credit Agreement, all of which have been duly obtained,
taken, given or made and are in full force and effect, and (c) consents,
approvals, registrations, filings or actions the failure of which to obtain or
perform could not reasonably be expected to result in a Material Adverse Effect.

SECTION 4.04.     Goods and Receivables. Such Pledgor shall (a) not deliver any
negotiable Document evidencing any Goods to any Person other than the issuer of
such negotiable Document to claim the Goods evidenced therefor or the Collateral
Agent and (b) each of the Pledgors will collect and enforce, in accordance with
past practices and in the ordinary course of business, all amounts due to such
Pledgor under the Receivables owned by it. Such Pledgor will deliver to the
Collateral Agent promptly upon its reasonable request after the occurrence and
during the continuance of an Event of Default duplicate invoices with respect to
each Receivable owned by it, bearing such language of assignment as the
Collateral Agent shall reasonably specify in connection with its exercise of
remedies hereunder.

SECTION 4.05.     Limitation on Liens. Such Pledgor shall, at its own cost and
expense, defend title to the Security Agreement Collateral pledged by it
hereunder and the priority of the security interest therein and Lien thereon
granted to Collateral Agent against all claims and demands of all Persons, at
its own cost and expense, at any time claiming (except to the extent related to
a Permitted Lien) any interest therein adverse to Collateral Agent or any other
Secured Party.

SECTION 4.06.     Other Financing Statements. So long as any of the Secured
Obligations remain unpaid, or the Commitments of the Lenders to make any Loan or
to issue any Credit Agreement L/Cs shall not have expired or been sooner
terminated, such Pledgor shall not execute, authorize or permit to be filed in
any public office any financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) or statements relating to any
Security Agreement Collateral, except, in each case, financing statements filed
or to be filed in respect of and covering the security interests granted by such
Pledgor to the holder of Permitted Liens.

SECTION 4.07.      Chief Executive Office; Change of Name; Jurisdiction of
Organization. (a) As of the Closing Date, such Pledgor’s exact legal name, type
and jurisdiction of organization or incorporation, federal taxpayer and
organizational identification numbers of such Pledgor (if applicable) is set
forth in the Perfection Certificate delivered on the Closing Date, and its chief
executive office is set forth in the Perfection Certificate delivered on the
Closing Date. Such Pledgor shall not (i) change its corporate name, (ii) change
its identity or type of organization or corporate structure, (iii) change its
federal taxpayer identification number or organizational identification number
(including by merging with or into any other entity, reorganizing, dissolving,
liquidating, reincorporating or incorporating in any other jurisdiction) or
(iv) change its jurisdiction of organization or location of chief executive
office unless (A) it shall have given Collateral Agent not less than 30 days’
prior written notice of its intention so to do, clearly describing such change
and providing such other information in connection therewith as Collateral Agent
may request, and (B) with respect to such change, such Pledgor shall have taken
all action that Collateral Agent deems necessary or desirable to maintain the
perfection of the security interest of Collateral Agent for the benefit of the
Secured Parties in the Security Agreement Collateral intended to be granted
hereby. Each Pledgor agrees to promptly provide

 

19



--------------------------------------------------------------------------------

Collateral Agent with certified organizational documents reflecting any of the
changes described in the preceding sentence.

(b)       Such Pledgor agrees to maintain, at its own cost and expense, such
complete and accurate records with respect to the Security Agreement Collateral
owned by it as is consistent with its current practices and in accordance with
such prudent and standard practices used in industries that are the same as or
similar to those in which such Pledgor is engaged, but in any event to include
complete accounting records as required by the Credit Agreement, and, at such
time or times as Collateral Agent may request, promptly to prepare and deliver
to Collateral Agent a duly certified schedule or schedules in form and detail
satisfactory to Collateral Agent showing in summary form the identity, amount
and location of any and all Security Agreement Collateral (except Security
Agreement Collateral in the possession or control of Collateral Agent).

SECTION 4.08.     Certain Provisions Concerning Securities Collateral. (a) Such
Pledgor has delivered to Collateral Agent true, correct and complete copies of
its Organizational Documents with respect to its organization or domestication
in any State or territory of the United States, which are in full force and
effect and have not as of the date hereof been amended or modified except as
permitted by the Credit Agreement. Such Pledgor shall deliver to Collateral
Agent a copy of any notice of default given or received by it under any
Organizational Document within ten days after such Pledgor gives or receives
such notice.

(b)       Such Pledgor is not in default in the payment of any portion of any
mandatory capital contribution, if any, required to be made under any agreement
to which such Pledgor is a party relating to the Pledged Equity Interests
pledged by it, and such Pledgor is not in violation of any other provisions of
any such agreement to which such Pledgor is a party, or otherwise in default or
violation thereunder, except where such default or noncompliance, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. No Securities Collateral pledged by such Pledgor is subject to any
defense, offset or counterclaim, nor have any of the foregoing been asserted or
alleged against such Pledgor by any Person with respect thereto, and as of the
date hereof, there are no certificates, instruments, documents or other writings
(other than the Organizational Documents and certificates, if any, delivered to
Collateral Agent) that evidence any Pledged Equity Interests of such Pledgor.

(c)       So long as no Event of Default shall have occurred and be continuing
(and the Borrowers and such Pledgor have not received written notice relating to
such Event of Default from Collateral Agent):

(i)       Such Pledgor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Securities Collateral or any part
thereof for any purpose not inconsistent with the terms or purposes hereof, the
Credit Agreement, or any other Loan Document evidencing the Secured Obligations;
provided that, such Pledgor shall not in any event exercise such rights in any
manner that would reasonably be expected to have a material adverse effect on
the value of the Security Agreement Collateral or the Lien and security interest
intended to be granted to Collateral Agent hereunder;

 

20



--------------------------------------------------------------------------------

(ii)       Such Pledgor shall be entitled to receive and retain, and to utilize
free and clear of the Lien hereof, any and all Distributions, but only if and to
the extent made in accordance with the provisions of the Credit Agreement;
provided that, any and all such Distributions consisting of rights or interests
in the form of certificated securities shall be delivered to Collateral Agent to
hold as Security Agreement Collateral and shall, if received by such Pledgor, be
received in trust for the benefit of Collateral Agent, be segregated from the
other property or funds of such Pledgor and be delivered to Collateral Agent as
Security Agreement Collateral in the same form as so received (with any
necessary endorsement), in each case as and when required pursuant to ARTICLE
III hereof; and

(iii)      Without further action or formality, Collateral Agent shall be deemed
to have granted to such Pledgor all necessary consents relating to voting rights
and shall, if necessary, upon written request of such Pledgor and at the sole
cost and expense of the Pledgors, from time to time execute and deliver (or
cause to be executed and delivered) to such Pledgor all such instruments as such
Pledgor may reasonably request to permit such Pledgor to exercise the voting and
other rights that it is entitled to exercise pursuant to Section 4.08(c)(i) and
to receive the Distributions that it is authorized to receive and retain
pursuant to Section 4.08(c)(i).

(d)       Upon the occurrence and during the continuance of any Event of Default
(and once any Borrower or any Pledgor has received written notice relating to
such Event of Default from Collateral Agent):

(i)        All rights of such Pledgor to exercise the voting and other
consensual rights it would otherwise be entitled to exercise pursuant to
Section 4.08(c)(i) without any action or the giving of any notice shall cease,
and all such rights shall thereupon become vested in Collateral Agent, which
shall thereupon have the sole right to exercise such voting and other consensual
rights; and

(ii)       All rights of such Pledgor to receive Distributions that it would
otherwise be authorized to receive and retain pursuant to Section 4.08(c)(ii)
shall cease and all such rights shall thereupon become vested in Collateral
Agent, who shall thereupon have the sole right to receive and hold as Security
Agreement Collateral such Distributions;

provided that, the rights described in clauses (i) and (ii) above shall revert
back to such Pledgor following the cure or waiver of such Event of Default.

(e)       Such Pledgor shall, at its sole cost and expense, from time to time
execute and deliver to Collateral Agent appropriate instruments as Collateral
Agent may request to permit Collateral Agent to exercise the voting and other
rights that it may be entitled to exercise pursuant to Section 4.08(d)(i) and to
receive all Distributions that it may be entitled to receive under
Section 4.08(d)(ii).

(f)        All Distributions that are received by such Pledgor contrary to the
provisions of Section 4.08(d)(ii) shall be received in trust for the benefit of
Collateral Agent,

 

21



--------------------------------------------------------------------------------

shall be segregated from other funds of such Pledgor and shall promptly be paid
over to Collateral Agent as Security Agreement Collateral in the same form as so
received (with any necessary endorsement).

(g)       Each Pledgor hereby authorizes and instructs each Issuer with respect
to any Pledged Equity Interests to (A) comply with any written instruction
received by it from the Collateral Agent that (1) states that an Event of
Default has occurred and is continuing and (2) is otherwise in accordance with
the terms of this Agreement, without any other or further instructions from such
Pledgor, and each Pledgor agrees that each Issuer shall be fully protected in so
complying following receipt of such notice and prior to the time that such Event
of Default is no longer continuing, and (B) except as otherwise expressly
permitted hereby, pay any dividends, distributions or other payments with
respect to any Pledged Equity Interests directly to the Collateral Agent.

SECTION 4.09.     Certain Provisions Concerning Intellectual Property. (a) Such
Pledgor agrees that it will not, nor will it knowingly permit or authorize any
of its licensees to, do any act, or omit to do any act, whereby any issued
Patent may become invalidated, dedicated to the public, or unenforceable, and
agrees that it shall continue to mark any products covered by a Patent with the
relevant Patent Number or indication that such product is subject to a pending
Patent application as necessary and sufficient to establish and preserve its
maximum rights under applicable patent laws, except where the failure to so mark
would not be reasonably likely to result in a Material Adverse Effect.

(b)      Such Pledgor (either itself or through its licensees or its
sublicensees) will, for each material Trademark, (i) maintain such Trademark in
full force free from any claim of abandonment or invalidity for nonuse, (ii) not
materially diminish the value of such Trademark or the goodwill associated
therewith, (iii) display such Trademark with notice of federal or foreign
registration to the extent necessary and sufficient to establish and preserve
its maximum rights under applicable law, except where the failure to display
with such notice would not be reasonably likely to result in a Material Adverse
Effect, and (iv) not knowingly use or knowingly permit the use of such Trademark
in violation of any third party rights.

(c)       Such Pledgor (either itself or through licensees) will, for each work
covered by a material Copyright, continue to publish, reproduce, display, adopt
and distribute the work with appropriate copyright notice as necessary and
sufficient to establish and preserve its maximum rights under applicable
copyright laws, except where the failure to include such notice would not be
reasonably likely to result in a Material Adverse Effect.

(d)       Such Pledgor shall notify Collateral Agent promptly if it knows or has
reason to know that any Intellectual Property material to such Pledgor’s
business (whether individually or in the aggregate) may become, or knows of
circumstances that would cause any such Intellectual Property to become:
(i) abandoned, lost or dedicated to the public; (ii) invalid or unenforceable;
or (iii) subject to any adverse determination or development regarding such
Pledgor’s ownership of any Intellectual Property, its right to register the
same, or to keep and maintain the same.

(e)       Such Pledgor will take all reasonable steps in the United States
Patent and Trademark Office, United States Copyright Office or any office or
agency in any political

 

22



--------------------------------------------------------------------------------

subdivision of the United States, Canada or in any other country, to maintain
and pursue each application relating to the Intellectual Property (and to obtain
the relevant grant or registration) and to maintain each issued Patent and each
registration of the Trademarks and Copyrights, including timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and to initiate opposition, interference and
cancellation proceedings against third parties, in each case where necessary for
the operation of such Pledgor’s business as presently conducted and as
contemplated by the Credit Agreement.

(f)       In the event that such Pledgor knows that any Security Agreement
Collateral consisting of Intellectual Property material to the conduct of such
Pledgor’s business has been or is about to be infringed, misappropriated or
diluted by a third party, such Pledgor promptly shall notify Collateral Agent
and shall promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
or take such other actions as are appropriate under the circumstances to protect
such Security Agreement Collateral, except where the failure to so notify or
take such actions would not be reasonably likely to result in a Material Adverse
Effect.

(g)       Upon the occurrence and during the continuance of an Event of Default,
such Pledgor shall use its commercially reasonable efforts to obtain all
requisite consents or approvals by the licensor of each License to effect the
assignment of all of such Pledgor’s right, title and interest thereunder to the
Collateral Agent or its designee.

(h)       Solely for the purpose of enabling Collateral Agent to exercise its
rights and remedies upon the occurrence of an Event of Default, such Pledgor
hereby grants to Collateral Agent, to the extent assignable, an irrevocable,
nonexclusive and assignable license (exercisable without payment of royalty or
other compensation to such Pledgor) to use, license or sublicense or otherwise
exploit any of the Intellectual Property now owned or hereafter acquired by such
Pledgor, wherever the same may be located, including in such license access to
all media in which any of the licensed items may be recorded or stored and to
all software and computer programs used for the compilation or printout thereof,
and subject to, in the case of Trademarks, reasonable quality control measures
as necessary to avoid the invalidation of such Trademarks.

(i)        Except with the prior consent of Collateral Agent or as permitted
under the Credit Agreement, such Pledgor shall not execute any financing
statement or other document or instrument, and there will not be on file in any
public office any effective financing statement or other document or
instruments, except financing statements or other documents or instruments filed
or to be filed in favor of Collateral Agent or in respect of Permitted Liens,
and such Pledgor shall not sell, assign, transfer, license, grant any option in,
or create any Lien, claim, security interest or other encumbrance on or with
respect to the Intellectual Property, or suffer to exist any effective Lien,
claim, security interest or other encumbrance on or with respect to the
Intellectual Property, except for the security interest created by and under
this Security Agreement and Permitted Liens as otherwise permitted by the Credit
Agreement.

(j)        It shall hereafter use commercially reasonable efforts so as not to
permit the inclusion in any contract to which it hereafter becomes a party of
any provision that would materially impair or prevent the creation of a security
interest in, or the assignment of, such

 

23



--------------------------------------------------------------------------------

Pledgor’s rights and interests in any property included within the definitions
of any Intellectual Property acquired under such contracts.

SECTION 4.10.     Inspection and Verification. Collateral Agent or any
representative designated by Collateral Agent shall have the same access and
inspection rights as granted to the Lenders by the Borrowers pursuant to
Section 5.6(b) of the Credit Agreement; provided that, upon the occurrence and
during the continuance of an Event of Default, Collateral Agent and its
representatives shall at all times have the right to enter any premises of such
Pledgor and inspect any property of such Pledgor where any of the Security
Agreement Collateral of such Pledgor is located for the purpose of inspecting
the same, observing its use, protecting its interests therein, or otherwise
exercising the remedies provided under Article V at any time during normal
business hours and without advance notice. For the avoidance of doubt, in
respect of Accounts or Security Agreement Collateral in the possession of any
third Person, upon the occurrence and during the continuance of an Event of
Default, Collateral Agent or any designated representative shall have the right
to contact such account debtors or third Persons in possession of such Security
Agreement Collateral for verification purposes. Collateral Agent shall have the
absolute right to share any information it gains from such inspection or
verification with any other Secured Party.

SECTION 4.11.     Payment of Taxes; Contesting Liens; Claims. Such Pledgor
represents and warrants that all Charges imposed on or assessed against the
Security Agreement Collateral have been paid and discharged except to the extent
such Charges constitute Permitted Liens of the types set forth in clauses
(a) and (b)(i) of Section 6.3 of the Credit Agreement. Notwithstanding the
foregoing, such Pledgor may at its own expense contest the validity, amount or
applicability of any Charges so long as the contest thereof is made in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of such Pledgor.
Notwithstanding the foregoing provisions of this Section 4.11, no contest of any
such obligation may be pursued by such Pledgor if such contest would expose
Collateral Agent or any other Secured Party to any possible criminal liability.

SECTION 4.12.     Transfers and Other Liens. Such Pledgor shall not sell,
convey, assign or otherwise dispose of, or grant any option with respect to, any
of the Security Agreement Collateral pledged by it hereunder except as permitted
by the Credit Agreement. Such Pledgor shall not make or permit to be made an
assignment for security, pledge or hypothecation of the Security Agreement
Collateral or shall grant any other Lien in respect of the Security Agreement
Collateral, except as permitted by Section 6.3 of the Credit Agreement.

SECTION 4.13.     Government Contracts. Such Pledgor shall promptly notify the
Collateral Agent, in writing, if it enters into any contract with a Governmental
Authority under which such Governmental Authority, as account debtor, owes a
monetary obligation to any Pledgor under any Account in excess of $1,000,000.

 

24



--------------------------------------------------------------------------------

ARTICLE V

REMEDIES

SECTION 5.01.     Remedies. Upon the occurrence and during the continuance of
any Event of Default, Collateral Agent may from time to time exercise in respect
of the Security Agreement Collateral, in addition to the other rights and
remedies provided for herein or otherwise available to it by any applicable
Requirement of Law (including, but not limited to, levy of attachment,
garnishment and the rights and remedies set forth in the UCC of the jurisdiction
applicable to the affected Security Agreement Collateral), the rights and
remedies of a secured party under the UCC (regardless of whether the UCC is the
law of the jurisdiction where the rights and remedies are asserted and
regardless of whether the UCC applies to the affected Security Agreement
Collateral):

(a)       Personally, or by agents or attorneys, immediately take possession of
the Security Agreement Collateral or any part thereof, from any Pledgor or any
other Person who then has possession of any part thereof with or without notice
or process of law, and for that purpose may enter on any Pledgor’s premises
where any of the Security Agreement Collateral is located without any obligation
to a Pledgor to pay rent, remove such Security Agreement Collateral with or
without judicial process, remain present at such premises to receive copies of
all communications and remittances relating to the Security Agreement Collateral
and use in connection with such removal and possession any and all services,
supplies, aids and other facilities of any Pledgor;

(b)       Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Security Agreement Collateral and file
any claim or take any other action or proceeding to protect and realize upon the
security interest of the Secured Parties in the Security Agreement Collateral,
including notifying, or requiring any Pledgor to notify, the obligor or obligors
on any agreement, instrument or other obligation constituting part of the
Security Agreement Collateral of the security interest of the Collateral Agent
therein and/or instructing, or requiring any Pledgor to instruct, such obligor
to make any payment required by the terms of such agreement, instrument or other
obligation directly to Collateral Agent, and in connection with any of the
foregoing, compromise, settle, extend the time for payment and make other
modifications with respect thereto; provided that, in the event that any such
payments are made directly to any Pledgor, prior to receipt by any such obligor
of such notice and/or instruction, such Pledgor shall segregate all amounts
received pursuant thereto in trust for the benefit of Collateral Agent and shall
promptly (but in no event later than one Business Day after receipt thereof) pay
such amounts into the Collateral Account; the Collateral Agent shall have the
right, but not the obligation, to make test verifications of the Accounts in any
manner and through any medium that it reasonably considers advisable, and the
Pledgors shall furnish all such reasonable assistance and information as the
Collateral Agent may reasonably require in connection with such test
verifications, and the Collateral Agent in its own name or in the name of others
may communicate with account debtors on the Accounts to verify with them to the
Collateral Agent’s satisfaction the existence, amount and terms of any Accounts;

(c)       Sell, assign, grant a license to use or otherwise liquidate, or direct
any Pledgor to sell, assign, grant a license to use or otherwise liquidate, any
and all investments made

 

25



--------------------------------------------------------------------------------

in whole or in part with the Security Agreement Collateral or any part thereof,
and take possession of the proceeds of any such sale, assignment, license or
liquidation;

(d)       Take possession of the Security Agreement Collateral or any part
thereof by directing any Pledgor in writing to deliver the same to Collateral
Agent at any place or places so designated by Collateral Agent, in which event
such Pledgor shall at its own expense: (i) forthwith cause the same to be moved
to the place or places designated by Collateral Agent and there delivered to
Collateral Agent, (ii) store and keep any Security Agreement Collateral so
delivered to Collateral Agent at such place or places pending further action by
Collateral Agent and (iii) while the Security Agreement Collateral shall be so
stored and kept, provide such security and maintenance services as shall be
necessary to protect the same and to preserve and maintain them in good
condition. Each Pledgor’s obligation to deliver the Security Agreement
Collateral as contemplated in this Section 5.01(d) is of the essence hereof.
Upon application to a court of equity having jurisdiction, Collateral Agent
shall be entitled to a decree requiring specific performance by any Pledgor of
such obligation;

(e)       Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of any Pledgor constituting
Security Agreement Collateral for application to the Secured Obligations as
provided in Article VII of the Credit Agreement;

(f)       Retain and apply the Distributions to the Secured Obligations as
provided in the Credit Agreement;

(g)       Exercise any and all rights as beneficial and legal owner of the
Security Agreement Collateral, including perfecting assignment of and exercising
any and all voting, consensual and other rights and powers with respect to any
Security Agreement Collateral; and

(h)       All the rights and remedies of a secured party on default under the
UCC, and Collateral Agent may also in its sole discretion, without notice except
as specified in Section 5.02, sell, assign or grant a license to use the
Security Agreement Collateral or any part thereof in one or more parcels at
public or private sale, at any exchange, broker’s board or at any of Collateral
Agent’s offices or elsewhere, for cash, on credit or for future delivery, and at
such price or prices and on such other terms as Collateral Agent deems
commercially reasonable. Collateral Agent or any other Secured Party or any of
their respective Affiliates may be the purchaser, licensee, assignee or
recipient of any or all of the Security Agreement Collateral at any such public
sale, and to the extent permitted by law, upon any such private sale, and shall
be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Security Agreement Collateral sold,
assigned or licensed at such sale, credit bid, to use and apply any of the
Secured Obligations owed to such Person as a credit on account of the purchase
price of any Security Agreement Collateral payable by such Person at such sale.
Each purchaser, assignee, licensee or recipient at any such sale shall acquire
the property sold, assigned or licensed absolutely free from any claim or right
on the part of any Pledgor, and each Pledgor hereby waives and releases, to the
fullest extent permitted by law, all rights or equities of redemption, stay and
appraisal that it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. The Collateral Agent may
sell the Security Agreement Collateral without giving any warranties as to

 

26



--------------------------------------------------------------------------------

the Security Agreement Collateral. The Collateral Agent may specifically
disclaim or modify any warranties of title or the like. Collateral Agent shall
not be obligated to make any sale of Security Agreement Collateral regardless of
notice of sale having been given. Collateral Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Pledgor hereby waives, to the fullest
extent permitted by law, any claims against Collateral Agent arising by reason
of the fact that the price at which any Security Agreement Collateral may have
been sold, assigned or licensed at such a private sale was less than the price
that might have been obtained at a public sale, even if Collateral Agent accepts
the first offer received and does not offer such Security Agreement Collateral
to more than one offeree. The Collateral Agent may also in its sole discretion,
and it would not be deemed commercially unreasonable, to dispose of the Security
Agreement Collateral or any portion thereof by using Internet sites that provide
for the auction of assets of the types included in the Security Agreement
Collateral or that have the reasonable capability of doing so, or that have the
reasonable capability of doing so, or that match buyers and sellers of assets.
Each Pledgor agrees that the internet shall constitute a “place” for purposes of
Section 9-610(b) of the UCC and that any sale of Security Agreement Collateral
to a licensor pursuant to the terms of a license agreement between such licensor
and a Pledgor is sufficient to constitute a commercially reasonable sale
(including as to method, terms, manner, and time) within the meaning of
Section 9-610 of the UCC.

(i)       Upon the written demand of Collateral Agent, each Pledgor shall
execute and deliver to Collateral Agent an assignment or assignments of the
registered Intellectual Property and such other documents as are necessary or
appropriate to carry out the intent and purposes hereof.

(j)       In the event of any Disposition of any of the Intellectual Property by
the Collateral Agent pursuant to the exercise of remedies under this ARTICLE V,
the goodwill of the business connected with and symbolized by any Trademarks
subject to such Disposition shall be included, and the applicable Pledgor shall
supply the Collateral Agent or its designee with such Pledgor’s know-how and
expertise, and with documents and things embodying the same, relating to the
exploitation of such Intellectual Property, including the manufacture,
distribution, advertising, marketing and sale of products or the provision of
services under such Intellectual Property, and such Pledgor’s customer lists and
other records and documents relating to such Intellectual Property and to the
manufacture, distribution, advertising, marketing and sale of such products and
services.

SECTION 5.02.     Notice of Sale. Each Pledgor acknowledges and agrees that, to
the extent notice of sale shall be required by law, ten days’ notice to such
Pledgor of the time and place of any public sale or of the time after which any
private sale or other intended disposition is to take place shall be
commercially reasonable notification of such matters. No notification need be
given to any Pledgor if it has signed, during the occurrence of an Event of
Default, a statement renouncing or modifying any right to notification of sale
or other intended disposition.

SECTION 5.03.     Waiver of Notice and Claims. Each Pledgor hereby waives, to
the fullest extent permitted by applicable law, notice or judicial hearing in
connection with Collateral Agent’s taking possession or Collateral Agent’s
disposition of any of the Security Agreement Collateral, including any and all
prior notice and hearing for any prejudgment remedy or

 

27



--------------------------------------------------------------------------------

remedies and any such right that such Pledgor would otherwise have at law or
under equity, and each Pledgor hereby further waives, to the fullest extent
permitted by applicable law: (a) all damages occasioned by such taking of
possession, (b) all other requirements as to the time, place and terms of sale
or other requirements with respect to the enforcement of Collateral Agent’s
rights hereunder and (c) all rights or equities of redemption, appraisal,
valuation, stay, extension and moratorium now or hereafter in force under any
applicable law. Collateral Agent shall not be liable for any incorrect or
improper payment made pursuant to this ARTICLE V in the absence of gross
negligence or willful misconduct. Any sale of, or the grant of options to
purchase, or any other realization on, any Security Agreement Collateral shall
operate to divest all right, title, interest, claim and demand, either at law or
in equity, of the applicable Pledgor therein and thereto, and shall be a
perpetual bar both at law and in equity against such Pledgor and against any and
all Persons claiming or attempting to claim the Security Agreement Collateral so
sold, optioned or realized on, or any part thereof, from, through or under such
Pledgor.

SECTION 5.04.     Certain Security Agreement Collateral.

(a)       Each Pledgor recognizes that, by reason of certain prohibitions
contained in the Securities Act, and applicable state securities laws,
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Securities Collateral, to limit purchasers to Persons who will agree,
among other things, to acquire such Securities Collateral for their own account,
for investment and not with a view to the distribution or resale thereof. Each
Pledgor acknowledges that any such private sales may be at prices and on terms
less favorable to Collateral Agent than those obtainable through a public sale
without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act), and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Securities Collateral for the period of time necessary to permit the issuer
thereof to register it for a form of public sale requiring registration under
the Securities Act or under applicable state securities laws, even if such
issuer would agree to do so.

(b)       If the Collateral Agent shall determine that in order to exercise its
right to sell any or all of the Securities Collateral it is necessary or
advisable to have such Securities Collateral registered under the provisions of
the Securities Act (any such Securities Collateral, the “Restricted Securities
Collateral”), the relevant Pledgor will cause each applicable Issuer (and the
officers and directors thereof) that is a Pledgor or a Subsidiary of a Pledgor
to (A) execute and deliver all such instruments and documents, and do or cause
to be done all such other acts as may be, in the opinion of the Collateral
Agent, necessary or advisable to register such Restricted Securities Collateral,
or that portion thereof to be sold, under the provisions of the Securities Act,
(B) use its commercially reasonable efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of such Restricted Securities
Collateral, or that portion thereof to be sold, and (C) make all amendments
thereto and/or to the related prospectus which, in the opinion of the Collateral
Agent, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Pledgor agrees to cause each applicable
Issuer (and the officers and directors thereof) to comply with the provisions of
the securities or “Blue Sky” laws of any and

 

28



--------------------------------------------------------------------------------

all jurisdictions which the Collateral Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of the Securities
Act.

(c)       Each Pledgor agrees to use its commercially reasonable efforts to do
or cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Restricted Securities Collateral valid and
binding and in compliance with any and all other applicable Requirements of Law.
Each Pledgor further agrees that a breach of any of the covenants contained in
this ARTICLE V will cause irreparable injury to the Collateral Agent and the
other Secured Parties, that the Collateral Agent and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this ARTICLE V shall be specifically
enforceable against such Pledgor, and such Pledgor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.

SECTION 5.05.     No Waiver; Cumulative Remedies. (a) No failure on the part of
Collateral Agent to exercise, no course of dealing with respect to, and no delay
on the part of Collateral Agent in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or remedy;
nor shall Collateral Agent be required to look first to, enforce or exhaust any
other security, collateral or guarantees. The remedies herein provided are
cumulative and are not exclusive of any remedies provided by law.

(b)       In the event that Collateral Agent shall have instituted any
proceeding to enforce any right, power or remedy under this Agreement by
foreclosure, sale, entry or otherwise, and such proceeding shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to Collateral Agent, then and in every such case, the Pledgors, Collateral Agent
and each other Secured Party shall be restored to their respective former
positions and rights hereunder with respect to the Security Agreement
Collateral, and all rights, remedies and powers of Collateral Agent and the
other Secured Parties shall continue as if no such proceeding had been
instituted.

SECTION 5.06.     Application of Proceeds. After the exercise of remedies
provided for in ARTICLE VII of the Credit Agreement (or after the Loans have
automatically become immediately due and payable and the LC Exposure has
automatically been required to be cash collateralized (in a manner consistent
with Section 2.7(j) of the Credit Agreement)) any payments in respect of the
Secured Obligations and any proceeds of the Security Agreement Collateral, when
received by the Collateral Agent or any Secured Party in cash or cash
equivalents will be applied in reduction of the Secured Obligations in the order
set forth in the Credit Agreement. Each Pledgor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Security
Agreement Collateral are insufficient to pay its Secured Obligations and the
fees and disbursements of any attorneys employed by any Secured Party to collect
such deficiency.

 

29



--------------------------------------------------------------------------------

ARTICLE VI

OBLIGATIONS ABSOLUTE; WAIVERS

SECTION 6.01.     Liability of the Pledgors Absolute. Each Pledgor agrees that
its obligations hereunder are irrevocable, absolute, independent, unconditional,
and shall not be affected by any circumstance that constitutes a legal or
equitable discharge of a pledgor or surety, except for payment in full of the
Secured Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Pledgor agrees as follows:

(a)       the obligations of each Pledgor hereunder are independent of the
obligations of each other Pledgor and each guarantor of the obligations of the
Loan Parties, and separate actions may be brought and prosecuted against such
Pledgor whether or not any action is brought against any other Pledgor or
guarantor, and whether or not such other Pledgor or guarantor is joined in any
such actions;

(b)       payment by any Loan Party of a portion of the Secured Obligations
shall in no way limit, affect, modify or abridge such Pledgor’s grant hereunder
securing any portion of the Secured Obligations that has not been paid. By way
of example and without limiting the generality of the foregoing, if Collateral
Agent is awarded a judgment in any suit brought to enforce any Loan Party’s
covenant to pay a portion of the Secured Obligations, such judgment shall not be
deemed to release such Pledgor from its grant hereunder securing the portion of
the Secured Obligations that is not the subject of such suit, and such judgment
shall not, except to the extent satisfied by such Pledgor, limit, affect, modify
or abridge any other Pledgor’s grant hereunder securing the Secured Obligations;

(c)       upon such terms as Collateral Agent deems appropriate, without
obligation to give notice or demand, without affecting the validity or
enforceability hereof, and without giving rise to any reduction, limitation,
impairment, discharge or termination of the security interests granted hereunder
or such Pledgor’s liability hereunder, Collateral Agent may, from time to time,
(i) renew, extend, accelerate, increase the rate of interest on, or otherwise
change the time, place and manner or terms of payment of any of the Secured
Obligations in accordance with the terms of the other Loan Documents;
(ii) settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, any of the Secured
Obligations or any agreement relating thereto, or subordinate the payment of the
same to the payment of any other obligations; (iii) request and accept other
pledges as security for any of the Secured Obligations, and take and hold
security for the payment hereof or any of the Secured Obligations; (iv) release,
surrender, exchange, substitute, compromise, settle, rescind, waive, alter,
subordinate or modify, with or without consideration, any security for payment
of any of the Secured Obligations, any guarantees of any of the Secured
Obligations, or any other obligation of any Person (including any other Pledgor)
with respect to any of the Secured Obligations; (v) enforce and apply any
security now or hereafter held by it in respect hereof or any of the Secured
Obligations, and direct the order or manner of sale thereof, or exercise any
other right or remedy that it may have against any such security, including
foreclosure on any such security in accordance with one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is economically
reasonable, and even though such action operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any

 

30



--------------------------------------------------------------------------------

Pledgor against any other Loan Party, or any security for any of the Secured
Obligations; and (vi) exercise any other rights available to it under the Loan
Documents; and

(d)       this Agreement and such Pledgor’s obligations hereunder shall be valid
and enforceable, and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of all the Secured Obligations), including the occurrence of any of the
following (whether or not such Pledgor shall have had notice or knowledge of any
of them): (i) any failure or omission to assert or enforce, any agreement or
election not to assert or enforce, or any stay or enjoining by order of any
court, by operation of law or otherwise, of the exercise or enforcement of any
claim or demand, or any right, power or remedy (whether arising under the Loan
Documents, at law, in equity, or otherwise) with respect to the Secured
Obligations or any agreement related thereto, or with respect to any other
guarantee of or security for the payment of the Secured Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents, any agreement or instrument
executed pursuant thereto, or any guarantee or other security for the Secured
Obligations or any agreement relating thereto at any time being found to be
illegal, invalid or unenforceable in any respect; (iii) the application of
payments received from any source (other than payments received pursuant to the
other Loan Documents or from the proceeds of any security for the Secured
Obligations, except to the extent such security also serves as collateral for
Indebtedness other than the Secured Obligations); (iv) consent of Collateral
Agent or any other Secured Party to the change, reorganization or termination of
the corporate structure or existence of any Loan Party or any Subsidiary
thereof, and to any corresponding restructuring of the Secured Obligations;
(v) any failure to perfect or continue perfection of a security interest in any
collateral that secures any of the Secured Obligations; (vi) any defenses,
set-offs or counterclaims that any Loan Party may allege or assert against
Collateral Agent or any other Secured Party in respect of the Secured
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction, and usury;
and (vii) any other act, thing or omission, or delay to do any other act or
thing, that in any manner and to any extent may vary such Pledgor’s risk as a
grantor of security securing the Secured Obligations.

SECTION 6.02.     General Waivers. Each Pledgor hereby waives, for the benefit
of Collateral Agent and the Secured Parties: (a) all rights to require
Collateral Agent or any other Secured Party, as a condition to exercising
Collateral Agent’s rights hereunder against the Security Agreement Collateral,
to (i) proceed against any other Loan Party, any other pledgor (including any
other Pledgor) of security securing any of the Secured Obligations, or any other
Person, (ii) proceed against or exhaust any security held from any other Loan
Party, any such other pledgor or any other Person, (iii) proceed against or have
resort to any balance of any Deposit Account or credit on the books of
Collateral Agent or any other Secured Party in favor of any other Loan Party or
any other Person, or (iv) pursue any other remedy whatsoever in the capacity of
secured party; (b) any defense arising by reason of incapacity, lack of
authority, or any disability or other defenses of any other Loan Party,
including any defense based on or arising from the lack of validity or
enforceability of any of the Secured Obligations or any agreement or instrument
relating thereto, or by reason of the cessation of the liability of any other
Loan Party from any cause other than the payment in full of all the Secured
Obligations; (c) any defense based on any statute or rule of law that provides
that the obligation of a surety

 

31



--------------------------------------------------------------------------------

must be neither larger in amount nor in other respects more burdensome than that
of the principal; (d) any defense based on errors or omissions by Collateral
Agent or any other Secured Party in the administration of any of the Secured
Obligations, except behavior that amounts to bad faith, gross negligence or
willful misconduct; (e) any principles or provisions of law, statutory or
otherwise, that are or may be in conflict with the terms hereof, and any legal
or equitable discharge of such Pledgor’s obligations hereunder; (f) the benefit
of any statute of limitations affecting such Pledgor’s counterclaims;
(g) promptness, diligence and any requirement that Collateral Agent or any other
Secured Party protect, secure, perfect or insure any security interest or Lien
or any property subject thereto; (h) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, notices of any
renewal, extension or modification of any of the Secured Obligations or any
agreement related thereto, notices of any extension of credit to any other Loan
party and notices of any of the matters referred to in Section 6.01, and any
right to consent to any thereof; and (i) any defenses or benefits that may be
derived from or afforded by law that limit the liability of or exonerate
pledgors or sureties, or that may conflict with the terms hereof.

SECTION 6.03.     California Waivers. For purposes of this Section 6.03 only,
references to the “principal” include each Loan Party and references to the
“creditor” include each Secured Party. In accordance with Section 2856 of the
California Civil Code, each Pledgor waives all rights and defenses (i) available
to such Pledgor by reason of Sections 2787 through 2855, 2899, and 3433 of the
California Civil Code, including all rights or defenses such Pledgor may have by
reason of protection afforded to the principal with respect to any of the
Secured Obligations, or to any other Person liable for any of the Secured
Obligations, in either case in accordance with the antideficiency or other laws
of the State of California limiting or discharging the principal’s Indebtedness
or such Person’s obligations, including Sections 580a, 580b, 580d and 726 of the
California Code of Civil Procedure; and (ii) arising out of an election of
remedies by the creditor, even though such election, such as a nonjudicial
foreclosure with respect to security for any Secured Obligation (or any
obligation of any other Person of any of the Secured Obligations), has destroyed
such Pledgor’s right of subrogation and reimbursement against the principal (or
such other Person), by operation of Section 580d of the California Code of Civil
Procedure or otherwise. No other provision of this Agreement shall be construed
as limiting the generality of any of the covenants and waivers set forth in this
Section 6.03. As provided below, this Agreement shall be governed by, and shall
be construed and enforced in accordance with the laws of the State of New York.
This Section 6.03 is included solely out of an abundance of caution, and shall
not be construed to mean that any of the above-referenced provisions of
California law are in any way applicable to this Agreement or to any of the
Secured Obligations.

SECTION 6.04.     Other Security. To the extent that any of the Secured
Obligations are now or hereafter secured by property other than the Security
Agreement Collateral (including, without limitation, real property and
securities owned by a Pledgor), or by a guarantee, endorsement or property of
any other Person, then the Collateral Agent shall have the right to proceed
against such other property, guarantee or endorsement upon the occurrence of any
Event of Default, and the Collateral Agent shall have the right, in its sole
discretion, to determine which rights, security, liens, security interests or
remedies the Collateral Agent shall at any time pursue, relinquish, subordinate,
modify or take with respect thereto, without in any way modifying or affecting
any of them or the Secured Obligations or any of the rights of the Collateral
Agent or the Secured Parties under this

 

32



--------------------------------------------------------------------------------

Agreement, under any other of the Loan Documents or under any other document
relating to the Secured Obligations.

ARTICLE VII

MISCELLANEOUS

SECTION 7.01.     Concerning Collateral Agent. (a) Collateral Agent has been
appointed as Collateral Agent pursuant to Article VIII of the Credit Agreement.
The actions of Collateral Agent hereunder are subject to the provisions of the
Credit Agreement. Collateral Agent shall have the right hereunder to make
demands, to give notices, to exercise or refrain from exercising any rights, and
to take or refrain from taking action (including the release or substitution of
the Security Agreement Collateral), in accordance with this Agreement and the
Credit Agreement. Collateral Agent may employ agents and attorneys-in-fact in
connection herewith. Collateral Agent may resign and a successor Collateral
Agent may be appointed in the manner provided in the Credit Agreement. Upon the
acceptance of any appointment as Collateral Agent by a successor Collateral
Agent, that successor Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under this Agreement, and the retiring Collateral Agent shall
thereupon be discharged from its duties and obligations under this Agreement.
After any retiring Collateral Agent’s resignation, the provisions hereof shall
inure to its benefit as to any actions taken or omitted to be taken by it under
this Agreement while it was Collateral Agent.

(b)       Collateral Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Security Agreement Collateral in its
possession if such Security Agreement Collateral is accorded treatment
substantially equivalent to that which Collateral Agent, in its individual
capacity, accords its own property consisting of similar instruments or
interests, it being understood that neither Collateral Agent nor any of the
Secured Parties shall have responsibility for (i) ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relating to any Securities Collateral, whether or not Collateral Agent
or any other Secured Party has or is deemed to have knowledge of such matters,
or (ii) taking any necessary steps to preserve rights against any Person with
respect to any Security Agreement Collateral.

(c)       Collateral Agent shall be entitled to rely on any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, on advice of counsel selected by it.

(d)       With respect to any of its rights and obligations as a Lender,
Collateral Agent shall have and may exercise the same rights and powers
hereunder. The term “Lenders,” “Lender” or any similar terms shall, unless the
context clearly otherwise indicates, include Collateral Agent in its individual
capacity as a Lender. Collateral Agent may accept deposits from, lend money to,
and generally engage in any kind of banking, trust or other business with such
Pledgor or any Affiliate of such Pledgor to the same extent as if Collateral
Agent were not acting as Collateral Agent.

 

33



--------------------------------------------------------------------------------

(e)       If any item of Security Agreement Collateral also constitutes
collateral granted to Collateral Agent under any other Collateral Document, in
the event of any conflict between the provisions hereof and the provisions of
such other Collateral Document in respect of such collateral, Collateral Agent,
in its sole discretion, shall select which provision or provisions shall
control.

SECTION 7.02.     Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If an Event of Default shall have occurred and be continuing,
Collateral Agent may (but shall not be obligated to) remedy or cause to be
remedied any such breach, and may expend funds for such purpose; provided that,
Collateral Agent shall in no event be bound to inquire into the validity of any
tax, lien, imposition or other obligation that such Pledgor fails to pay or
perform as and when required hereby and that such Pledgor does not contest in
accordance with the provision of Section 6.3 of the Credit Agreement. Any and
all amounts so expended by Collateral Agent shall be paid by the Pledgors in
accordance with the provisions of Section 7.03. Neither the provisions of this
Section 7.02 nor any action taken by Collateral Agent pursuant to the provisions
of this Section 7.02 shall prevent any such failure by any Pledgor to observe
any covenant contained in this Agreement nor any breach of warranty from
constituting an Event of Default. Each Pledgor hereby appoints Collateral Agent
its attorney-in-fact, with full authority in the place and stead of such Pledgor
and in the name of such Pledgor, or otherwise, from time to time during the
continuance of an Event of Default in Collateral Agent’s discretion to take any
action and to execute any instrument consistent with the terms hereof and the
other Loan Documents that Collateral Agent may deem necessary or advisable to
accomplish the purposes hereof, including, without limitation, any or all of the
following actions:

(i)       to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Collateral Agent may reasonably determine;

(ii)      to commence and prosecute any actions at any court for the purposes of
collecting any Security Agreement Collateral and enforcing any other right in
respect thereof;

(iii)      to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Collateral Agent may deem
reasonably appropriate;

(iv)      to receive, open and dispose of mail addressed to a Pledgor and
endorse checks, notes, drafts, acceptances, money orders, bills of lading,
warehouse receipts or other instruments or documents evidencing payment,
shipment or storage of the goods giving rise to the Security Agreement
Collateral of such Pledgor on behalf of and in the name of such Pledgor, or
securing, or relating to such Security Agreement Collateral;

(v)       to sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Security Agreement
Collateral or the goods or services which have given rise thereto, as fully and
completely as though the Collateral Agent were the absolute owner thereof for
all purposes;

 

34



--------------------------------------------------------------------------------

(vi)       to adjust and settle claims under any insurance policy relating
thereto;

(vii)      to execute and deliver all assignments, conveyances, statements,
financing statements, continuation financing statements, security agreements,
affidavits, notices and other agreements, instruments and documents that the
Collateral Agent may determine necessary in order to perfect and maintain the
security interests and liens granted in this Agreement and in order to fully
consummate all of the transactions contemplated herein;

(viii)     to institute any foreclosure proceedings that the Collateral Agent
may deem appropriate;

(ix)       to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Security Agreement
Collateral;

(x)         to exchange any of the Pledged Equity Interests or other property
upon any merger, consolidation, reorganization, recapitalization or other
readjustment of the Issuer thereof and, in connection therewith, deposit any of
the Pledged Equity Interests with any committee, depository, transfer agent,
registrar or other designated agency upon such terms as the Collateral Agent may
reasonably deem appropriate;

(xi)       after written notice to such Pledgor in accordance with Section 4.08,
to vote for a shareholder resolution, or to sign an instrument in writing,
sanctioning the transfer of any or all of the Pledged Equity Interests into the
name of the Collateral Agent or one or more of the Secured Parties or into the
name of any transferee to whom the Pledged Equity Interests or any part thereof
may be sold pursuant to ARTICLE V hereof;

(xii)       to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Security Agreement
Collateral;

(xiii)       to direct any parties liable for any payment in connection with any
of the Security Agreement Collateral to make payment of any and all monies due
and to become due thereunder directly to the Collateral Agent or as the
Collateral Agent shall direct;

(xiv)       to receive payment of and receipt for any and all monies, claims,
and other amounts due and to become due at any time in respect of or arising out
of any Security Agreement Collateral;

(xv)        in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the security interests created hereby
in

 

35



--------------------------------------------------------------------------------

such Intellectual Property and the goodwill and General Intangibles of such
Pledgor relating thereto or represented thereby; and

(xvi)       do and perform all such other acts and things as the Collateral
Agent may reasonably deem to be necessary, proper or convenient in connection
with the Security Agreement Collateral.

The foregoing grant of authority is an irrevocable power of attorney coupled
with an interest and such appointment shall be irrevocable for the term hereof.
Each Pledgor hereby ratifies all that such attorney shall lawfully do or cause
to be done by virtue hereof. The Collateral Agent shall be under no duty to
exercise or withhold the exercise of any of the rights, powers, privileges and
options expressly or implicitly granted to the Collateral Agent in this
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Collateral Agent shall not be liable for any act or omission or
for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction. This power of
attorney is conferred on the Collateral Agent solely to protect, preserve and
realize upon its security interest in the Security Agreement Collateral and
shall not impose any duty upon the Collateral Agent or any other Secured Party
to exercise any such powers.

SECTION 7.03.     Expenses. Each Pledgor will promptly pay to Collateral Agent
the amount of any and all costs and expenses, including the reasonable fees and
expenses of its counsel and the fees and expenses of any experts and agents,
that Collateral Agent may incur in connection with this Agreement, including all
costs and expenses relating to (a) any and all filings and other actions taken
to ensure the attachment, perfection and priority of, and the ability of
Collateral Agent to enforce, Collateral Agent’s security interest in the
Security Agreement Collateral; (b) any action, suit or other proceeding
affecting the Security Agreement Collateral or any part thereof commenced, in
which action, suit or proceeding Collateral Agent is made a party or
participates or in which the right to use the Security Agreement Collateral or
any part thereof is threatened, or in which it becomes necessary in the judgment
of Collateral Agent to defend or uphold the Lien hereof (including any action,
suit or proceeding to establish or uphold the compliance of the Security
Agreement Collateral with any requirements of any Governmental Authority or
law); (c) the collection of the Secured Obligations; (d) the enforcement and
administration hereof; (e) the custody or preservation of, or the sale of,
collection from, or other realization on, any of the Security Agreement
Collateral; (f) the exercise or enforcement of any of the rights of Collateral
Agent or any Secured Party hereunder; or (g) the failure by any Pledgor to
perform or observe any of the provisions hereof. All amounts expended by
Collateral Agent and payable by any Pledgor under this Section 7.03 shall be due
upon demand therefor (together with interest thereon accruing at the default
rate during the period from and including the date on which such funds were so
expended to the date of repayment) and shall be part of the Secured Obligations.
Each Pledgor’s obligations under this Section 7.03 shall survive the termination
hereof and the discharge of such Pledgor’s other obligations under this
Agreement, the Credit Agreement and the other Loan Documents.

SECTION 7.04.     Indemnity.

 

36



--------------------------------------------------------------------------------

(a)       Indemnity. Each Pledgor agrees to indemnify, defend and hold harmless
Collateral Agent and each of the other Secured Parties, and the officers,
directors, employees, agents and Affiliates (collectively, “Related Parties”) of
Collateral Agent and each of the other Secured Parties (collectively, the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs (including
settlement costs), expenses or disbursements of any kind or nature whatsoever
(including the reasonable and documented out-of-pocket fees, charges and
disbursements of (i) one primary outside legal counsel to the Indemnitees, taken
as a whole, (ii) in the case of any actual or perceived conflict of interest
where the Indemnitees affected by such conflict informs such Pledgor of such
conflict and thereafter retains their own counsel, one additional outside legal
counsel for each group of affected Indemnitees similarly situated, taken as a
whole, in each appropriate jurisdiction and (iii) if necessary, one local or
foreign legal counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) for such Indemnitees in
connection with any investigative, administrative or judicial proceeding,
commenced or threatened, whether or not such Indemnitee shall be designated a
party thereto) that may be imposed on, incurred by, or asserted against that
Indemnitee, in any manner relating to or arising out of this Agreement or any
other Loan Document (including any misrepresentation by any Pledgor in this
Agreement or any other Loan Document) (the “Indemnified Liabilities”); provided
that, no Pledgor shall have any obligation to an Indemnitee hereunder with
respect to Indemnified Liabilities if it has been determined by a final decision
of a court of competent jurisdiction that such Indemnified Liabilities arose
from the gross negligence, bad faith or willful misconduct of that Indemnitee or
any of its Related Parties. To the extent that the undertaking to indemnify, pay
and hold harmless set forth in the preceding sentence may be unenforceable
because it is violative of any law or public policy, each Pledgor shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by the Indemnitees or any of them.

(b)       Survival. The obligations of the Pledgors contained in this
Section 7.04 shall survive the termination hereof and the discharge of the
Pledgors’ other obligations under this Agreement, the Credit Agreement, any
Guaranty, any Specified Hedge Agreement, any agreement with respect to Cash
Management Obligations and under the other Loan Documents.

(c)       Reimbursement. Any amounts paid by any Indemnitee as to which such
Indemnitee has the right to reimbursement shall constitute Secured Obligations
secured by the Security Agreement Collateral.

SECTION 7.05.     Continuing Security Interest; Assignment.

(a)       This Agreement shall create a continuing security interest in the
Security Agreement Collateral and shall (a) remain in full force and effect
until the Discharge of Secured Obligations, (b) be binding on the Pledgors,
their respective successors and assigns, and (c) inure, together with the rights
and remedies of the Lender hereunder, to the benefit of Collateral Agent and the
other Secured Parties and each of their respective permitted successors,
transferees and assigns. No other Persons (including any other creditor of any
Pledgor) shall have any interest herein or any right or benefit with respect
hereto. Without limiting the generality of the foregoing clause (c), any Secured
Party may assign or otherwise transfer any Secured Obligation

 

37



--------------------------------------------------------------------------------

held by it to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Secured Party,
herein or otherwise, subject however, to the provisions of the other Loan
Documents and any Specified Hedge Agreement or agreement with respect to Cash
Management Obligations to which such Secured Party is a party; provided, that in
the case of any such assignment or transfer of Secured Obligation in connection
with any Specified Hedge Agreement or agreement with respect to Cash Management
Obligations to a Person other than a Qualified Counterparty, such obligation
shall cease to be a Secured Obligation and such other Person shall not become
vested with the benefits in respect thereof granted to the transferring Secured
Party.

(b)       This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any Secured Party as a preference,
fraudulent conveyance or otherwise under any Debtor Relief Law, all as though
such payment had not been made; provided that in the event payment of all or any
part of the Secured Obligations is rescinded or must be restored or returned,
all reasonable costs and expenses (including without limitation any reasonable
legal fees and disbursements) incurred by the Collateral Agent or any Secured
Party in defending and enforcing such reinstatement shall be deemed to be
included as a part of the Secured Obligations.

SECTION 7.06.     Termination; Release. Upon Discharge of Secured Obligations,
or upon any partial release of Security Agreement Collateral in accordance with
the other Loan Documents, the security interests granted hereby shall terminate
hereunder and of record, and all rights to the Security Agreement Collateral
shall revert to the Pledgors, it being understood that in the case any such
partial release, the security interests granted hereby shall terminate hereunder
and of record only with respect to such Security Agreement Collateral subject to
such partial release. Upon any such termination, Collateral Agent shall, at the
Pledgors’ expense, execute and deliver to the Pledgors such documents, and take
such other actions, as the Pledgors reasonably request to evidence such
termination.

Notwithstanding anything to the contrary contained herein, in connection with
Section 9.14 of the Credit Agreement, Collateral Agent and the other Secured
Parties agree to cooperate with each Pledgor with respect to any sale of
Security Agreement Collateral permitted by Section 6.5 of the Credit Agreement
and under the other Loan Documents and promptly take such action and execute and
deliver such instruments and documents necessary to release the Liens and
security interests created hereby relating to any of the assets or property
affected by any sale of Security Agreement Collateral permitted by Section 6.5
of the Credit Agreement and under the other Loan Documents (including, without
limitation, any necessary Uniform Commercial Code amendment, termination or
partial termination statement).

SECTION 7.07.     Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Pledgor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the

 

38



--------------------------------------------------------------------------------

Credit Agreement and unless in writing and signed by Collateral Agent. Any
amendment, modification or supplement of or to any provision hereof, any waiver
of any provision hereof and any consent to any departure by any Pledgor from the
terms of any provision hereof shall be effective only in the specific instance
and for the specific purpose for which made or given. Except where notice is
specifically required by this Agreement or any other document evidencing the
Secured Obligations, no notice to or demand on any Pledgor in any case shall
entitle any Pledgor to any other or further notice or demand in similar or other
circumstances.

SECTION 7.08.     Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, if to any Pledgor, addressed to it at the address of HII set
forth in the Credit Agreement, and if to Collateral Agent, addressed to it at
the address set forth in the Credit Agreement, or in each case at such other
address as shall be designated by such party in a written notice to the other
party complying as to delivery with the terms of this Section 7.08.

SECTION 7.09.     Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), EXCEPT TO THE EXTENT, IN
ACCORDANCE WITH CHOICE-OF-LAW PRINCIPLES, THAT THE PERFECTION OF THE SECURITY
INTERESTS GRANTED HEREUNDER, OR REMEDIES HEREUNDER IN RESPECT OF ANY ITEM OR
TYPE OF SECURITY AGREEMENT COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK.

(b)       Each Pledgor hereby irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Collateral Agent or any Secured Party, or any related
party of the foregoing in any way relating to this Agreement or the transactions
relating hereto in any forum other than the courts the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, and each of the parties hereto hereby irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State or, to the extent permitted by law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that Collateral Agent or any
other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Pledgor or its
properties in the courts of any jurisdiction.

(c)        Each Pledgor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the

 

39



--------------------------------------------------------------------------------

laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in Section 7.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 7.08. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 7.10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

SECTION 7.11.     Severability of Provisions. Any provision hereof that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

SECTION 7.12.    Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement.

SECTION 7.13.     Business Days. In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.

SECTION 7.14.     No Credit for Payment of Taxes or Imposition. Each Pledgor
shall not be entitled to any credit against the principal, premium (if any), or
interest payable under the Credit Agreement, and such Pledgor shall not be
entitled to any credit against any other sums that may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Security
Agreement Collateral or any part thereof.

SECTION 7.15.      No Claims Against Collateral Agent. Nothing contained in this
Agreement shall constitute any consent or request by Collateral Agent, express
or implied, for the performance of any labor or services or the furnishing of
any materials or other property in

 

40



--------------------------------------------------------------------------------

respect of the Security Agreement Collateral or any part thereof, nor as giving
any Pledgor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Collateral Agent in respect thereof or any claim that any Lien based on the
performance of such labor or services or the furnishing of any such materials or
other property is prior to the Lien hereof.

SECTION 7.16.     No Release Under Agreements; No Liability of Collateral Agent
or Secured Parties. Nothing set forth in this Agreement shall relieve the
Pledgor from the performance of any term, covenant, condition or agreement on
the Pledgor’s part to be performed or observed under or in respect of any of the
Security Agreement Collateral, or from any liability to any Person under or in
respect of any of the Security Agreement Collateral, or shall impose any
obligation on Collateral Agent or any other Secured Party to perform or observe
any such term, covenant, condition or agreement on the Pledgor’s part to be so
performed or observed, or shall impose any liability on Collateral Agent or any
other Secured Party for any act or omission on the part of the Pledgor relating
thereto or for any breach of any Specified Hedge Agreement or agreement with
respect to Cash Management Obligations, any representation or warranty on the
part of the Pledgor contained in this Agreement, the Credit Agreement, the
Guaranties or the other Loan Documents, or under or in respect of the Security
Agreement Collateral or made in connection herewith or therewith. The
obligations of the Pledgor contained in this Section 7.16 shall survive the
termination hereof and the discharge of the Pledgor’s other obligations under
this Agreement, the Credit Agreement, any Guaranty, any Specified Hedge
Agreement, any agreement with respect to Cash Management Obligations and the
other Loan Documents.

SECTION 7.17.     Obligations Absolute. Subject to Section 9.14 of the Credit
Agreement, all obligations of each Pledgor hereunder shall be absolute and
unconditional irrespective of:

(a)      any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Pledgor or any other Loan Party;

(b)      any lack of validity or enforceability of the Credit Agreement, any
Guaranty, any Specified Hedge Agreement, any agreement with respect to Cash
Management Obligations or any other Loan Document, or any other agreement or
instrument relating thereto;

(c)       any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any Guaranty, any
other Loan Document, any Specified Hedge Agreement, any agreement with respect
to Cash Management Obligations or any other agreement or instrument relating
thereto;

(d)        any pledge, exchange, release or nonperfection of any other Security
Agreement Collateral, or any release or amendment or waiver of or consent to any
departure from any Guaranty, for all or any of the Secured Obligations, except
to the extent that any such amendment, waiver or consent expressly relieves such
Pledgor of any obligations;

 

41



--------------------------------------------------------------------------------

(e)     any exercise, nonexercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement, any Guaranty, any
Specified Hedge Agreement, any agreement with respect to Cash Management
Obligations or any other Loan Document except as specifically set forth in a
waiver granted pursuant to the provisions of Section 5.03; or

(f)     any other circumstances that might otherwise constitute a defense
available to, or a discharge of, any Pledgor.

SECTION 7.18.      Marshaling; Payments Set Aside. Collateral Agent shall not be
under any obligation to marshal any assets in favor of any Pledgor or any other
Person or against or in payment of any or all of the Secured Obligations.

SECTION 7.19.      Release of Pledgors. If any Pledgor is released from its
Guaranty in accordance with the provisions of the Credit Agreement and of such
Guaranty, then Collateral Agent shall (at the expense of the applicable
Borrowers) take all action necessary to release its security interest in that
portion of the Security Agreement Collateral owned by such Pledgor, and shall
release such Pledgor from its obligations hereunder (other than obligations
intended to survive the termination hereof), in each case subject to and in
accordance with Section 9.14 of the Credit Agreement.

SECTION 7.20.     Consent of Issuers of Pledged Equity Interests. Any Pledgor
that is an Issuer hereby acknowledges, consents and agrees to the grant of the
security interests in such Pledged Equity Interests by the applicable Pledgors
pursuant to this Agreement, together with all rights accompanying such security
interest as provided by this Agreement and applicable Requirements of Law,
notwithstanding any anti-assignment provisions in any operating agreement,
limited partnership agreement or similar organizational or governance documents
of such Issuer.

SECTION 7.21.     Secured Parties. Each Secured Party who obtains the benefit of
this Agreement and each other Agent shall be deemed to have acknowledged and
accepted the appointment of the Collateral Agent pursuant to the terms of the
Credit Agreement, and with respect to the actions and omissions of the
Collateral Agent hereunder or otherwise relating hereto that do or may affect
such Secured Party, the Collateral Agent and each of its Affiliates shall be
entitled to all of the rights, benefits and immunities conferred under Article
VIII of the Credit Agreement. No Secured Party and no Agent (other than the
Collateral Agent) shall have any right individually to realize upon any of the
Security Agreement Collateral except to the extent expressly contemplated by
this Agreement or the other Loan Documents, it being understood and agreed that
(as among the Secured Parties) all powers, rights and remedies under the Loan
Documents may be exercised solely by the Collateral Agent or its designee on
behalf of the Secured Parties in accordance with the terms hereof and thereof.
Without limiting the generality of the foregoing, each Agent (other than the
Collateral Agent) on behalf of itself and the Lenders represented by it,
acknowledges and agrees that it has appointed the Collateral Agent as its agent
hereunder and under the other Loan Documents and that the Collateral Agent is
authorized by it, and (as among the Secured Parties) the Collateral Agent or its
designee shall have the sole right, to make demands, give notices, exercise or
refrain from exercising any rights and to take or refrain from taking any
actions (including, without limitation, the release or

 

42



--------------------------------------------------------------------------------

substitution of Security Agreement Collateral) in accordance with this Agreement
and the other Loan Documents. Each Secured Party and each Agent, whether or not
a party hereto, will be deemed, by its acceptance of the benefits of the
Security Agreement Collateral provided hereunder and under any other Loan
Documents, to have agreed to the foregoing provisions and the other provisions
of this Agreement. As between the Collateral Agent and the Grantors, the
Collateral Agent shall be conclusively presumed to be acting as agent for the
Secured Parties and each other Agent with full and valid authority and no
Grantor shall be under any obligation or entitlement to make any inquiry in
respect of such authority.

[Signature Pages Follow]

 

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgors and Collateral Agent have caused this Agreement
to be duly executed and delivered by their duly authorized officers as of the
date first above written.

 

    HERBALIFE INTERNATIONAL, INC.,

a Nevada corporation, as a Pledgor

    By:                                                               Name:  
    Title:       HERBALIFE INTERNATIONAL OF AMERICA, INC., a Nevada corporation,
as a Pledgor     By:                                                          
    Name:       Title:       HLF FINANCING SaRL, LLC, a Delaware limited
liability company, as a Pledgor     By:    
                                                          Name:       Title:  
    HLF FINANCING US, LLC, a Delaware limited liability company, as a Pledgor
    By:                                                               Name:  
    Title:       HERBALIFE INTERNATIONAL OF EUROPE, INC., a California
corporation, as a Pledgor     By:                                              
                Name:       Title:  

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

    HERBALIFE TAIWAN, INC.,

a California corporation, as a Pledgor

    By:                                                               Name:  
    Title:       HERBALIFE INTERNATIONAL DO BRASIL, LTDA., a corporation dually
organized in Brazil and Delaware, as a Pledgor     By:    
                                                          Name:       Title:  
HERBALIFE KOREA CO., LTD., a corporation dually organized in Korea and Delaware,
as a Pledgor     By:                                                          
    Name:       Title:       HERBALIFE VENEZUELA HOLDINGS, LLC, a Delaware
corporation, as a Pledgor     By:                                              
                Name:       Title:  

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

    HERBALIFE MANUFACTURING LLC, a

Delaware limited liability company, as a Pledgor

    By:                                                               Name:
    Title:     WH LUXEMBOURG INTERMEDIATE HOLDINGS S.À R.L. LLC, a Delaware
limited liability company, as a Pledgor     By:    
                                                          Name:     Title:
    HERBALIFE INTERNATIONAL (THAILAND), LTD., a California corporation, as a
Pledgor     By:                                                           Name:
Title:     HERBALIFE VH INTERMEDIATE INTERNATIONAL, LLC, a Delaware limited
liability company, as a Pledgor     By:    
                                                      Name: Title:     HERBALIFE
VH INTERNATIONAL LLC, a Delaware limited liability company, as a Pledgor
    By:                                                               Name:
    Title:

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

    HLF LUXEMBOURG HOLDINGS, INC., a

Delaware corporation, as a Pledgor

    By:                                                               Name:  
    Title:       WH CAPITAL CORPORATION, a Nevada corporation, as a Pledgor
    By:                                                               Name:  
    Title:  

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC, as Collateral Agent By:    
                                                      Name:   Title:   By:    
                                                      Name:   Title:  

[Signature Page to Security Agreement]

 



--------------------------------------------------------------------------------

SCHEDULE 3.04(b)

COMMERCIAL TORT CLAIMS

None.

 

49



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT, dated as of [                    ],
20[        ] (this “Agreement”), is made by each of the signatories hereto
indicated as a “Pledgor” (each a “Pledgor” and collectively, the “Pledjors”) in
favor of JEFFERIES FINANCE LLC, as collateral agent for the Secured Parties (in
such capacity and together with its successors and assigns in such capacity, the
“Collateral Agent”).

WHEREAS, pursuant to that certain Credit Agreement dated as of August 16, 2018
(as the same may hereafter be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among the Borrowers,
Jefferies Finance LLC, as Term B Agent and Collateral Agent, Coöperatieve
Rabobank U.A., New York Branch as Term A Agent, Issuing Bank and Revolver
Administrative Agent, and the Lenders party thereto, the Lenders have severally
agreed to make extensions of credit to the Borrowers upon the terms and
conditions set forth therein;

WHEREAS, as a condition precedent to the obligation of the Lenders to make their
respective extension of credit to the Borrowers under the Credit Agreement, the
Pledgors entered into the Security Agreement dated as of August 16, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) between each of the Pledgors and the Collateral Agent,
pursuant to which each of the Pledgors granted to the Collateral Agent, for its
benefit and for the benefit of the Secured Parties, a security interest in the
Copyright Collateral (as defined below); and

WHEREAS, pursuant to the Security Agreement, each Pledgor agreed to execute and
this Agreement, in order to record the security interest granted to the
Collateral Agent with the United States Copyright Office.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Pledgors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Security Agreement, and if not defined therein, shall have
the respective meanings given thereto in the Credit Agreement.

SECTION 2. Grant of Security Interest

As collateral security for the payment and performance in full of all the
Secured Obligations, each Pledgor hereby grants to Collateral Agent, for its
benefit and for the benefit of the Secured Parties, a security interest in and
continuing lien on all of such Pledgor’s right, title

 

50



--------------------------------------------------------------------------------

and interest in, to and under all of the following property, wherever located,
whether now owned or existing, or hereafter arising or acquired from time to
time (collectively, the “Copyright Collateral”):

the copyrights, registrations and applications listed in Schedule A hereto,
together with any and all (a) rights and privileges arising under applicable law
with respect to such Pledgor’s use of such copyrights, (b) reissues, renewals,
continuations and extensions thereof, (c) income, fees, royalties, damages,
claims and payments now or hereafter due or payable with respect thereto,
including damages and payments for past, present or future infringements
thereof, (d) rights corresponding thereto throughout the world and (e) rights to
sue for past, present or future infringements thereof

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Security Agreement, and the Pledgors hereby
acknowledge and affirm that the rights and remedies of the Collateral Agent with
respect to the security interest in the Copyright Collateral made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

SECTION 4. Governing Law THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), EXCEPT TO THE
EXTENT, IN ACCORDANCE WITH CHOICE-OF-LAW PRINCIPLES, THAT THE PERFECTION OF THE
SECURITY INTERESTS GRANTED HEREUNDER, OR REMEDIES HEREUNDER IN RESPECT OF ANY OF
THE COPYRIGHT COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN
THE STATE OF NEW YORK.

SECTION 5. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF PLEDGOR],

as Pledgor

By:  

 

  Name:   Title:

 

Accepted and Agreed: JEFFERIES FINANCE LLC, as Collateral Agent By:  

 

  Name:   Title:

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS

 

Title    Registration No.   

Registration

Date

                                                           

COPYRIGHT APPLICATIONS

 

Title   

Application / Case

No.

   Filing Date                                                            

[Signature Page to Security Agreement]

 



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of [                    ], 20[        ]
(this “Agreement”), is made by each of the signatories hereto indicated as a
“Pledgor” (each a “Pledgor” and collectively, the “Pledgors”) in favor of
JEFFERIES FINANCE LLC, as collateral agent for the Secured Parties (in such
capacity and together with its successors and assigns in such capacity, the
“Collateral Agent”).

WHEREAS, pursuant to that certain Credit Agreement dated as of August 16, 2018
(as the same may hereafter be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among the Borrowers,
Jefferies Finance LLC, as Term B Agent and Collateral Agent, Coöperatieve
Rabobank U.A., New York Branch as Term A Agent, Issuing Bank and Revolver
Administrative Agent, and the Lenders party thereto, the Lenders have severally
agreed to make extensions of credit to the Borrowers upon the terms and
conditions set forth therein; and

WHEREAS, as a condition precedent to the obligation of the Lenders to make their
respective extension of credit to the Borrowers under the Credit Agreement, the
Pledgors entered into the Security Agreement dated as of August 16, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) between each of the Pledgors and the Collateral Agent,
pursuant to which each of the Pledgors granted to the Collateral Agent, for its
benefit and for the benefit of the Secured Parties, a security interest in the
Patent Collateral (as defined below); and

WHEREAS, pursuant to the Security Agreement, each Pledgor agreed to execute and
this Agreement, in order to record the security interest granted to the
Collateral Agent with the United States Patent and Trademark Office.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Pledgors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Security Agreement, and if not defined therein, shall have
the respective meanings given thereto in the Credit Agreement.

SECTION 2. Grant of Security Interest

As collateral security for the payment and performance in full of all the
Secured Obligations, each Pledgor hereby grants to Collateral Agent, for its
benefit and for the benefit of the Secured Parties, a security interest in and
continuing lien on all of such Pledgor’s right, title

 

54



--------------------------------------------------------------------------------

and interest in, to and under all of the following property, wherever located,
whether now owned or existing, or hereafter arising or acquired from time to
time (collectively, the “Patent Collateral”):

the patents, patent applications and recordings listed in Schedule A hereto,
together with any and all (a) rights and privileges arising under applicable law
with respect to such Pledgor’s use of any such patents, (b) inventions and
improvements described and claimed therein, (c) reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof,
(d) income, fees, royalties, damages, claims and payments now or hereafter due
or payable thereunder and with respect thereto including damages and payments
for past, present or future infringements thereof, (e) rights corresponding
thereto throughout the world, and (f) rights to sue for past, present or future
infringements thereof.

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Security Agreement, and the Pledgors hereby
acknowledge and affirm that the rights and remedies of the Collateral Agent with
respect to the security interest in the Patent Collateral made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

SECTION 4. Governing Law THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), EXCEPT TO THE
EXTENT, IN ACCORDANCE WITH CHOICE-OF-LAW PRINCIPLES, THAT THE PERFECTION OF THE
SECURITY INTERESTS GRANTED HEREUNDER, OR REMEDIES HEREUNDER IN RESPECT OF ANY OF
THE PATENT COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.

SECTION 5. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF PLEDGOR],

as Pledgor

By:

 

 

 

Name:

 

Title:

 

Accepted and Agreed:

JEFFERIES FINANCE LLC,,

as Collateral Agent

By:

 

 

 

Name:

 

Title:

[Signature Page to Intellectual Property Security Agreement]

 



--------------------------------------------------------------------------------

SCHEDULE A

to

PATENT SECURITY AGREEMENT

PATENTS AND PATENT APPLICATIONS

 

Title    Application No.    Filing Date    Patent No.    Issue Date            
                                                                                
                

 

 

57



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of [                    ],
20[        ] (this “Agreement”), is made by each of the signatories hereto
indicated as a “Pledgor” (each a “Pledgor” and collectively, the “Pledgors”) in
favor of JEFFERIES FINANCE LLC, as collateral agent for the Secured Parties (in
such capacity and together with its successors and assigns in such capacity, the
“Collateral Agent”).

WHEREAS, pursuant to that certain Credit Agreement dated as of August 16, 2018
(as the same may hereafter be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among the Borrowers,
Jefferies Finance LLC, as Term B Agent and Collateral Agent, Coöperatieve
Rabobank U.A., New York Branch as Term A Agent, Issuing Bank and Revolver
Administrative Agent, and the Lenders party thereto, the Lenders have severally
agreed to make extensions of credit to the Borrowers upon the terms and
conditions set forth therein; and

WHEREAS, as a condition precedent to the obligation of the Lenders to make their
respective extension of credit to the Borrowers under the Credit Agreement, the
Pledgors entered into the Security Agreement dated as of August 16, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) between each of the Pledgors and the Collateral Agent,
pursuant to which each of the Pledgors granted to the Collateral Agent, for its
benefit and for the benefit of the Secured Parties, a security interest in the
Trademark Collateral (as defined below); and

WHEREAS, pursuant to the Security Agreement, each Pledgor agreed to execute and
this Agreement, in order to record the security interest granted to the
Collateral Agent with the United States Patent and Trademark Office.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Pledgors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Security Agreement, and if not defined therein, shall have
the respective meanings given thereto in the Credit Agreement.

SECTION 2. Grant of Security Interest

As collateral security for the payment and performance in full of all the
Secured Obligations, each Pledgor hereby grants to Collateral Agent, for its
benefit and for the benefit of

[Signature Page to Intellectual Property Security Agreement]



--------------------------------------------------------------------------------

the Secured Parties, a security interest in and continuing lien on all of such
Pledgor’s right, title and interest in, to and under all of the following
property, wherever located, whether now owned or existing, or hereafter arising
or acquired from time to time (collectively, the “Trademark Collateral”):

the Trademarks, registrations and applications listed in Schedule A hereto,
together with any and all (a) rights and privileges arising under applicable law
with respect to such Pledgor’s use of any such Trademarks, (b) reissues,
continuations, extensions and renewals thereof, (c) income, fees, royalties,
damages and payments now and hereafter due or payable thereunder and with
respect thereto, including damages, claims and payments for past, present or
future infringements and dilutions thereof, (d) rights corresponding thereto
throughout the world, and (e) rights to sue for past, present and future
infringements and dilutions thereof.

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Security Agreement, and the Pledgors hereby
acknowledge and affirm that the rights and remedies of the Collateral Agent with
respect to the security interest in the Trademark Collateral made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

SECTION 4. Governing Law THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), EXCEPT TO THE
EXTENT, IN ACCORDANCE WITH CHOICE-OF-LAW PRINCIPLES, THAT THE PERFECTION OF THE
SECURITY INTERESTS GRANTED HEREUNDER, OR REMEDIES HEREUNDER IN RESPECT OF ANY OF
THE TRADEMARK COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN
THE STATE OF NEW YORK.

SECTION 5. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

[Signature Page to Intellectual Property Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF PLEDGOR],

as Pledgor

By:

 

 

 

Name:

 

Title:

 

Accepted and Agreed:

JEFFERIES FINANCE LLC,

as Collateral Agent

By:

 

 

 

Name:

 

Title:

[Signature Page to Intellectual Property Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Mark

  

Serial No.

  

Filing Date

  

Registration No.

  

Registration Date

                                                                                
                            

[Signature Page to Intellectual Property Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT B

to the Credit Agreement

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate (this “Certificate”) is delivered to you pursuant to
Section 5.2(a) of the Credit Agreement dated as of August 16, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among HLF Financing SaRL, LLC, a Delaware limited
liability company, Herbalife Nutrition Ltd., a Cayman Islands exempted company
incorporated with limited liability (“Parent”), Herbalife International
Luxembourg S.à R.L., a Luxembourg private limited liability company (société à
responsabilité limitée), existing and organized under the laws of Luxembourg,
having its registered office at 16, avenue de la Gare, L-1610 Luxembourg and
registered with the Luxembourg Register of Commerce and Companies (R.C.S.
Luxembourg) under number B 88.006, Herbalife International, Inc., a Nevada
corporation, the several banks and other financial institutions or entities from
time to time parties thereto as lenders, Jefferies Finance LLC, as
administrative agent for the Term Loan B Lenders and collateral agent (together
with its successors and permitted assigns in such capacity, the “Collateral
Agent”), and Coöperatieve Rabobank U.A., New York Branch, as administrative
agent for the Term Loan A Lenders, an Issuing Bank and as administrative agent
for the Revolving Credit Lenders. Capitalized terms used and not defined herein
have the meanings given such terms in the Credit Agreement.

1.        I am the duly elected, qualified and acting
[                                 ]1 of Parent.

2.        I have reviewed and am familiar with the contents of this Certificate.

3.        I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of Parent and its Restricted
Subsidiaries during the accounting period covered by the financial statements
attached hereto as Attachment 1 (the “Financial Statements”). [Except as
specified on Attachment 2,]2[S]uch review did not disclose the existence during
or at the end of the accounting period covered by the Financial Statements, and
I have no knowledge of the existence, as of the date of this Certificate, of any
continuing Default or Event of Default.

4.        Attached hereto as Attachment 3 is a reasonably detailed calculation
of the Financial Maintenance Covenant for the Relevant Reference Period.3

5.        In accordance with Section 5.14 of the Credit Agreement, the
undersigned hereby certifies as follows:

 

  a.

the aggregate (without duplication) Loan Party Consolidated EBITDA for the most
recently ended four fiscal quarter attributable to the Loan Parties as a group
[was] [was not] less than 80.0% of the Consolidated EBITDA

 

 

1 Insert title of Responsible Officer of Parent.

2 Attachment 2 should be included if there is any Default or Event of Default.

3 The Financial Maintenance Covenant shall only apply to the Term Loan A
Facility and Revolving Credit Facility

 

B-1



--------------------------------------------------------------------------------

 

of Parent and its Restricted Subsidiaries on a consolidated basis for such four
fiscal quarter of Parent ended as of the above date; and

 

  b.

the aggregate (without duplication) Loan Party Assets of the Loan Parties as a
group as of the last day of the most recently ended fiscal quarter [was] [was
not] less than 80.0% of total assets of Parent and its Restricted Subsidiaries
on a consolidated basis as of the last day of such fiscal quarter,

in each case calculated pursuant to Section 5.14 of the Credit Agreement.4

6.      [Attached hereto as Attachment 5 is an updated Perfection Certificate,
signed by a Responsible Officer, (A) setting forth the information required
pursuant to the Perfection Certificate and indicating, in a manner reasonably
satisfactory to the Collateral Agent, any changes in such information from the
most recent Perfection Certificate delivered pursuant to Section 5.2(a)(ii) of
the Credit Agreement (or, prior to the first delivery of a Perfection
Certificate pursuant to Section 5.2(a)(ii) of the Credit Agreement, from the
Perfection Certificate delivered on the Closing Date) or (B) certifying that
there has been no change in such information from the most recent Perfection
Certificate delivered pursuant to Section 5.2(a)(ii) of the Credit Agreement
(or, prior to the first delivery of a Perfection Certificate pursuant to
Section 5.2(a)(ii) of the Credit Agreement, from the Perfection Certificate
delivered on the Closing Date).]5

[Signature page follows]

 

 

4 

If either 6.a or 6.b was not met as of the date specified, additional guarantors
must be added to meet the 80.0% requirement within 60 days (or such later date
as may be agreed by the Term Loan Administrative Agents in their sole
discretion) after the date of this Compliance Certificate. Additionally, any
Loan Party that is not a guarantor of all of the Obligations under the Loan
Documents, including HIL, shall be excluded for the purposes of Section 5.14 of
the Credit Agreement in determining any Loan Party Consolidated EBITDA and/or
Loan Party Assets.

5 

To be included solely with respect to the concurrent delivery of annual audited
financial statements pursuant to Section 5.1 of the Credit Agreement.

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate this
        day of                         , 20     in the name of and on behalf of
Parent.

 

HERBALIFE NUTRITION LTD.

By:

 

 

 

Name:

 

Title:

 

B-3



--------------------------------------------------------------------------------

Attachment 1

to Exhibit B

The information described herein pertains to the [fiscal quarter / fiscal year]
ended                                      , 20    .

[Attach Financial Statements.]

 

B

Attachment 1



--------------------------------------------------------------------------------

Attachment 2

to Exhibit B

[Description of Default or Event of Default, if applicable]

[Specify the nature and extent thereof and any action taken or proposed to be
taken with respect thereto]

 

B

Attachment 2



--------------------------------------------------------------------------------

Attachment 3

to Exhibit B

For the quarter/year ended                                     ,     
(“Statement Date”)

 

I.

Total Leverage Ratio.

 

A.

   Consolidated Total Debt at Statement Date:    $________

B.

   Consolidated EBITDA for Subject Period (Line II.A.8 below):    $________

C.

   Total Leverage Ratio (Line I.A : Line I.B):    ___ to 1.00    Maximum
permitted:    4.00:1.00

 

Four Fiscal Quarters Ending as of

  

Maximum Total Leverage Ratio

September 30, 2018 to September 30, 2021

  

4.00 to 1.00

December 31, 2021 and thereafter

  

3.75 to 1.00

 

II.

Consolidated EBITDA

 

Consolidated EBITDA for four consecutive fiscal quarters ending on the Statement
Date (“Subject Period”):

  

1.

   Consolidated Net Income for Subject Period:    $ ______  

2.

   Consolidated Interest Expense for Subject Period:    $ ______  

3.

   Provision for income taxes for Subject Period:    $ ______  

4.

   Depreciation expenses for Subject Period:    $ ______  

5.

   Amortization expenses for Subject Period (including amortization of deferred
fees and the accretion of original issue discount):    $ ______  

6.

   All other noncash items subtracted in determining Consolidated Net Income
(including any noncash charges and noncash equity based compensation expenses
related to any grant of stock, stock options or other equity-based awards
(including, without limitation, restricted stock units or stock appreciation
rights) of Parent or any of its Restricted Subsidiaries recorded under GAAP,
noncash charges related to warrants or other derivative instruments classified
as equity instruments that will result in equity settlements and not cash
settlements, and noncash losses or charges related to impairment of goodwill and
other intangible assets and excluding any noncash charge that results in an
accrual of a reserve for cash    $ ______  

 

B

Attachment 3



--------------------------------------------------------------------------------

Attachment 3

to Exhibit B

 

   charges in any future period) for Subject Period:   

7.

   Fees and expenses incurred in connection with the incurrence, prepayment,
amendment, or refinancing of Indebtedness (including in connection with (i) the
negotiation and documentation of the Credit Agreement and the other Loan
Documents and any amendments or waivers thereof and (ii) the on-going compliance
with the Credit Agreement and the other Loan Documents) for Subject Period:   
$______

8.

   Aggregate amount of all noncash items and nonrecurring gains or credits,
determined on a consolidated basis, to the extent such items were added in
determining Consolidated Net Income for Subject Period:    $______

9.

   Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 - 8):    $______



--------------------------------------------------------------------------------

Attachment 5

to Exhibit B

[Attach updated Perfection Certificate]



--------------------------------------------------------------------------------

EXHIBIT C

to the Credit Agreement

FORM OF CLOSING CERTIFICATE

FOR

HLF FINANCING SaRL, LLC

HERBALIFE NUTRITION LTD.

HERBALIFE INTERNATIONAL LUXEMBOURG S.À R.L.

HERBALIFE INTERNATIONAL, INC.

dated [ 🌑 ], 2018

Pursuant to subsection 4.1(h) of the Credit Agreement dated as of August 16,
2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; terms defined therein being
used herein as therein defined), among HLF Financing SaRL, LLC, a Delaware
limited liability (“TL Borrower”), Herbalife Nutrition Ltd., a Cayman Islands
exempted company incorporated with limited liability (“Parent”), Herbalife
International Luxembourg S.à R.L., a Luxembourg private limited liability
company (société à responsabilité limitée), existing and organized under the
laws of Luxembourg, having its registered office at 16, avenue de la Gare,
L-1610 Luxembourg and registered with the Luxembourg Register of Commerce and
Companies (R.C.S. Luxembourg) under number B 88.006 (“HIL”), Herbalife
International, Inc., a Nevada corporation (“HII” and, together with Parent, TL
Borrower and HIL, the “Revolver Borrowers”; the Revolver Borrowers, together
with the TL Borrower, are referred to herein as the “Borrowers”), the several
banks and other financial institutions or entities from time to time parties
thereto as lenders, Jefferies Finance LLC (“Jefferies”), as administrative agent
for the Term Loan B Lenders (together with its successors and permitted assigns
in such capacity, the “Term Loan B Agent”) and collateral agent (together with
its successors and permitted assigns in such capacity, the “Collateral Agent”),
and Coöperatieve Rabobank U.A., New York Branch (“Rabobank”), as administrative
agent for the Term Loan A Lenders (together with its successors and permitted
assigns in such capacity, the “Term Loan A Agent”; the Term Loan A Agent
together with the Term Loan B Agent, the “Term Loan Administrative Agents” and
each, a “Term Loan Administrative Agent”), an Issuing Bank and as administrative
agent for the Revolving Credit Lenders (together with its successors and
permitted assigns in such capacity, the “Revolver Administrative Agent” and,
together with the Term Loan Administrative Agents, the “Administrative Agents”;
the Term Loan Administrative Agents, the Collateral Agent and the Revolver
Administrative Agent are referred to herein collectively as the “Agents” and
each, an “Agent”), the undersigned [                    ], the [title] of each
Borrower, hereby certifies as follows:

1.      The Refinancing has been consummated prior to or substantially
concurrently with the Borrowing under the Term Loan Facility on the Closing
Date.

 

C-1



--------------------------------------------------------------------------------

2.      The representations and warranties made by the Loan Parties in or
pursuant to the Loan Documents are true and correct in all material respects
(or, in the case of any such representation that is qualified by materiality, in
all respects) as of the Closing Date, except in the case of any representations
and warranties expressly stated to relate to a specific earlier date, in which
case such representations and warranties are true and correct in all material
respects (or, in the case of any such representation that is qualified by
materiality, in all respects) as of such earlier date.

3.      No Default or Event of Default has occurred and is continuing on the
Closing Date or after giving effect to the extensions of credit requested to be
made on the Closing Date.

4.      [Attached hereto are copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by each Loan
Party and the validity against each Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals are in full force and
effect.] [No consents, licenses or approvals are required in connection with the
execution, delivery and performance by each Loan Party and the validity against
each Loan Party of the Loan Documents to which it is a party.]1

[Signature page follows]

 

 

1 

Select as appropriate.

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, on behalf of each Borrower, the undersigned has hereunto set
his name as of the date first set forth above.

 

HLF FINANCING SaRL, LLC

HERBALIFE NUTRITION LTD.

HERBALIFE INTERNATIONAL

LUXEMBOURG S.À R.L.

HERBALIFE INTERNATIONAL, INC.

 

By:

 

 

 

Name:

 

Title:

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

to the Credit Agreement

FORM OF PERFECTION CERTIFICATE

[See following page]

 

 

D-1



--------------------------------------------------------------------------------

PERFECTION CERTIFICATE

This Perfection Certificate, dated as of [ 🌑 ], 20[ 🌑 ] (this “Certificate”),
is delivered in accordance with Section [4.01(a)(iv)(C)]7[5.02(a)]8 of that
certain Credit Agreement, dated on August 16, 2018 (the “Credit Agreement”),
among HLF Financing SaRL, LLC, a Delaware limited liability company (the “Term
Loan Borrower”), Herbalife Nutrition Ltd., a Cayman Islands exempted company
incorporated with limited liability (“Parent”), Herbalife International
Luxembourg S.à.R.L., a Luxembourg private limited liability company (société à
responsabilité limitée), existing and organized under the laws of Luxembourg,
having its registered office at 16, avenue de la Gare, L-1610 Luxembourg and
registered with the Luxembourg Register of Commerce and Companies (R.C.S.
Luxembourg) under number B 88.006 (“HIL”), Herbalife International, Inc., a
Nevada corporation (“HII” and, together with Parent, HIL and the Term Loan
Borrower, the “Revolver Borrowers”; the Revolver Borrowers, together with the
Term Loan Borrower, are referred to herein as the “Borrowers”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement as lenders, Jefferies Finance LLC, as administrative agent for
the Term Loan B Lenders (together with its successors and permitted assigns in
such capacity, the “Term Loan B Agent”) and collateral agent (together with its
successors and permitted assigns in such capacity, the “Collateral Agent”), and
Coöperatieve Rabobank U.A., New York Branch, as administrative agent for the
Term Loan A Lenders (together with its successors and permitted assigns in such
capacity, the “Term Loan A Agent”, and together with the Term Loan B Agent, the
“Term Loan Administrative Agents”), an Issuing Bank and as administrative agent
for the Revolving Credit Lenders (together with its successors and permitted
assigns in such capacity, the “Revolver Administrative Agent” and, together with
the Term Loan Administrative Agents, the “Administrative Agents”; the Term Loan
Administrative Agents, the Collateral Agent and the Revolver Administrative
Agent are referred to herein collectively as the “Agents” and each, an “Agent”);
and in accordance with that certain Security Agreement, dated as of the date
hereof (the “Security Agreement”), among the Term Loan Borrower and the other
Pledgors in favor of the Collateral Agent. Undefined capitalized terms used
herein have the meanings assigned to such terms in the Credit Agreement and the
Security Agreement, as applicable.

The undersigned hereby certifies to Collateral Agent and the other Secured
Parties that he is the [ 🌑 ] of Parent, and that as such [s]he is qualified to
deliver this Certificate, and further certifies as follows:

 

 

7 

For Closing Date Perfection Certificate.

8 

For supplemental Perfection Certificates.



--------------------------------------------------------------------------------

I.

Identification Matters

 

  A.

Legal Names, Organizations, Jurisdictions of Organization and Organizational
Identification Numbers. The full and exact legal name (as it appears in each
respective certificate or articles of incorporation, limited liability
membership agreement or similar organizational documents, in each case as
amended to date), the type of organization, the jurisdiction of organization (or
formation, as applicable), and the organizational identification number of each
Loan Party are as follows:

 

Loan Party   

Organization

Type

  

Jurisdiction of

Formation

  

Organizational

ID

  

Federal

Employer ID

                                                                                
                                                                               
                                                                                



--------------------------------------------------------------------------------

  B.

Changes in Names, Jurisdiction of Organization or Corporate Structure. Except as
set forth below, no Loan Party has changed its name, jurisdiction of
organization or corporate structure in any way (whether by merger,
consolidation, change in corporate form, change in jurisdiction of organization
or otherwise) within the past six months:

 

Loan Party    Prior Name   

Date of

Change

           



--------------------------------------------------------------------------------

  C.

Chief Executive Offices and Mailing Addresses. For each Loan Party, the address
of its chief executive office, and its preferred mailing address (if different
from the address of the chief executive office), is set forth below:

 

Loan Party   

Address of Chief Executive

Office

  

Mailing Address (if different

from CEO address)

                                                                              
                                                                            



--------------------------------------------------------------------------------

  D.

Sanctioned Countries.

Does any Loan Party or any of its subsidiaries or affiliates derive any revenue
from the Crimea region of Ukraine, Cuba, Iran, North Korea or Syria? (each a
“Sanctioned Country”)? [Yes/No]

Is any Loan Party or any of its subsidiaries or affiliates (a) located,
organized or resident in a Sanctioned Country, (b) conduct any business in a
Sanctioned Country or (c) conduct any business with entities or individuals
subject of sanctions or located, organized or resident in a Sanctioned Country?
[Yes/No]



--------------------------------------------------------------------------------

II.

Information regarding Special Collateral

A.       Intellectual Property. For each Loan Party, set forth below is a list
of all copyrights and copyright applications, patents and patent applications,
trademarks and trademark applications, intellectual property licenses to which
such Loan Party is a party, and other intellectual property owned or used, or
hereafter adopted, held or used:

U.S. and International Patents:

 

Country    Title   

Filing/Issue

Date

  

Application

Number/
Patent
Number

  

Owner/

Assignee

   Status                                                      



--------------------------------------------------------------------------------

U.S. Registered Copyrights:

Title   

    Copyright    

Number

  

    Registration    

Date

   Owner/Claimant                                                   



--------------------------------------------------------------------------------

Domain Names:

 

Domain Name    Paid Through Date    Status                        



--------------------------------------------------------------------------------

Trademarks:

 

Brand/Mark Licensed   

    Mark    

Type

       Owner       

HLF

    Licensee    

  

    Markets    

under

Contract

  

    Registration    

status in

market

                                                                                
                                                                                
                                                                                



--------------------------------------------------------------------------------

  B.

Electronic Chattel Paper. For each Loan Party (other than any Foreign Obligor),
set forth below is a complete list of all Electronic Chattel Paper of any such
Loan Party having an aggregate principal amount equal to or in excess of
$250,000 individually or $1,000,000 in the aggregate:



--------------------------------------------------------------------------------

  C.

Instruments, Tangible Chattel Paper and Documents. For each Loan Party (other
than any Foreign Obligor), set forth below is a complete list of all
Instruments, Tangible Chattel Paper and Documents of any such Loan Party (other
than intercompany notes) having an aggregate principal amount equal to or in
excess of $250,000 individually or $1,000,000 in the aggregate:

Documents:

Instruments:

Tangible Chattel Paper:



--------------------------------------------------------------------------------

  D.

Equity Interests and Certificated Securities. For each Loan Party, set forth
below is a complete list of (i) all issued and outstanding equity interests and
any certificated securities owned by each Loan Party that is incorporated in the
United States of America in their respective Subsidiaries and (ii) all other
issued and outstanding equity interests and any certificated securities owned by
each Loan Party that is organized in the United States of America:

 

Issuer    Owner   

Number and

Percentage of

Shares

Outstanding

Owned by Loan

Parties

  

Certificate

Number

  

Class and Nature
(Voting, Non-

Voting,

Preferred, Etc.)

                                                                                
                                                                               
                                                          



--------------------------------------------------------------------------------

  E.

Insurance. For each Loan Party, set forth below is a description of the
insurance coverage for all of the Loan Parties:



--------------------------------------------------------------------------------

  F.

Owned Real Property. For each Loan Party (other than any Foreign Obligor), set
forth below is a list of all real property owned by such Loan Party with a value
in excess of $65,000,000, such list to include (a) the name of the Loan Party
owning such property, (b) the number of buildings located on such property,
(c) the property address, (d) the city, county, state and zip code which such
property is located, and (e) the fair market value of such property:



--------------------------------------------------------------------------------

III.        AUTHORITY TO FILE FINANCING STATEMENTS

The undersigned, on behalf of itself and each other Loan Party, hereby
authorizes Collateral Agent at any time and from time to time to file in any
relevant jurisdiction any financing statements (including fixture filings),
continuation statements, and amendments thereto that contain the information
required by Article 9 of the UCC of each applicable jurisdiction for the filing
of any financing statement or amendment, including (i) whether the Loan Party is
an organization, the type of organization and any organizational identification
number issued to such Loan Party and (ii) in the case of a financing statement
filed as a fixture filing, a sufficient description of the real property to
which such Collateral relates. The undersigned, on behalf of itself and each
other Loan Party, agrees to provide such information to Collateral Agent
promptly upon request. Such financing statements or amendments may describe the
Collateral as “all assets” or “all personal property, whether now owned or
hereafter acquired,” or in any other manner that Collateral Agent deems
necessary or advisable to ensure the perfection of the security interests
granted under the Collateral Documents.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned hereto has executed this Perfection
Certificate as of the date first written above.

 

By:      

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT E

to the Credit Agreement

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
[Term Loan A Agent][Term Loan B Agent][Revolver Administrative Agent]1 as
contemplated below (i) all of the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, and guarantees included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity, related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned by
the Assignor to the Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Each such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.        

  

Assignor[s]:

  

 

        

 

  

2.

  

Assignee[s]:

  

 

     

[and is an Affiliate/Approved Fund of [identify Lender]]2

 

1 

Select as appropriate

2

Select as appropriate

 

E-1



--------------------------------------------------------------------------------

3.        

  

[Term Loan Borrower:

 

HLF Financing SaRL, LLC]

  

[Revolver Borrowers:

 

Herbalife Nutrition Ltd., HLF Financing SaRL, LLC, Herbalife International
Luxembourg S.à R.L., Herbalife International, Inc.]3

4.

  

[Term Loan A Agent:

 

Coöperatieve Rabobank U.A., New York Branch]

  

[Term Loan B Agent:

 

Jefferies Finance LLC]

  

[Revolver Administrative Agent:

 

Coöperatieve Rabobank U.A., New York Branch]4

 

5.        

  

Credit Agreement: The Credit Agreement dated as of August 16, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined), among HLF Financing SaRL, LLC a Delaware limited liability company
(“TL Borrower”), Herbalife Nutrition Ltd., a Cayman Islands exempted company
incorporated with limited liability (“Parent”), Herbalife International
Luxembourg S.à R.L., a Luxembourg private limited liability company (société à
responsabilité limitée), existing and organized under the laws of Luxembourg,
having its registered office at 16, avenue de la Gare, L-1610 Luxembourg and
registered with the Luxembourg Register of Commerce and Companies (R.C.S.
Luxembourg) under number B 88.006 (“HIL”), Herbalife International, Inc., a
Nevada corporation (“HII” and, together with Parent, TL Borrower and HIL, the
“Revolver Borrowers”; the Revolver Borrowers, together with the TL Borrower, are
referred to herein as the “Borrowers”), the several banks and other financial
institutions or entities from time to time parties thereto as lenders, Jefferies
Finance LLC (“Jefferies”), as administrative agent for the Term Loan B Lenders
(together with its successors and permitted assigns in such capacity, the “Term
Loan B Agent”) and collateral agent (together with its successors and permitted
assigns in such capacity, the “Collateral Agent”), and Coöperatieve Rabobank
U.A., New York Branch (“Rabobank”), as administrative agent for the Term Loan A
Lenders (together with its successors and permitted assigns in such capacity,
the “Term Loan A Agent”; the Term Loan A Agent together with the Term Loan B
Agent, the “Term Loan Administrative Agents” and each, a “Term Loan
Administrative Agent”), an Issuing Bank and as administrative agent for the
Revolving Credit Lenders (together with its successors and permitted assigns in
such capacity, the “Revolver Administrative Agent” and, together with the Term
Loan Administrative Agents, the “Administrative Agents”; the Term Loan
Administrative Agents, the Collateral Agent and the Revolver Administrative
Agent are referred to herein collectively as the “Agents” and each, an “Agent”).

 

3 

Select as appropriate

4 

Select as appropriate

 

E-2



--------------------------------------------------------------------------------

6.

Assigned Interest:

 

Assignor[s]5    Assignee[s]6     

Facility

Assigned7

    

Aggregate

Amount of

Commitment/
Loans

for all Lenders

    

Amount of

Commitment/
Loans

Assigned

    

Percentage

Assigned of

Commitment/

Loans8

   

CUSIP

Number

                  ________________      $ ________________      $ _________     
  ____________ %                          ________________      $
________________      $ _________        ____________ %                         
________________      $ ________________      $ _________        ____________ % 
       

Effective Date:                         , 20         [TO BE INSERTED BY THE
APPLICABLE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the [Term Loan Administrative Agents][Revolver
Administrative Agent]9 a completed administrative questionnaire in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about each
Borrower, the Loan Parties and their Affiliates or their respective securities)
will be made available and who may receive such information in accordance with
the Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

[Signature page follows]

 

5 

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment and Assumption (e.g.
“Revolving Credit Commitment”, “Term Loan”, “Term Loan Commitment”, etc.).

8 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9 

Select as appropriate.

 

E-3



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

 

Name:

 

Title:

ASSIGNEE

 

[NAME OF ASSIGNEE]

By:

 

 

 

Name:

 

Title:

 

Consented to and Accepted:

[Coöperatieve Rabobank U.A., New York Branch as Term Loan A Administrative Agent

By:

 

 

 

Name:

 

Title:

JEFFERIES FINANCE LLC,
as Term Loan B Administrative Agent

By:

 

 

 

Name:

 

Title:                ]10

 

10

Select as appropriate.

 

E-4



--------------------------------------------------------------------------------

[Coöperatieve Rabobank U.A., New York Branch
as Revolver Administrative Agent

By:

 

                      

 

Name:

 

Title:]11

[Consented to:]12

[Term Loan Borrower

HLF FINANCING SaRL, LLC]

[Revolver Borrowers

HERBALIFE NUTRITION LTD.

HLF FINANCING SaRL, LLC

HERBALIFE INTERNATIONAL LUXEMBOURG S.À R.L.

HERBALIFE INTERNATIONAL, INC.]13

By:

 

                 

 

Name:

 

Title:

 

11 

Select as appropriate.

12 

To be added only if the consent of the Borrowers is required by the terms of the
Credit Agreement.

13 

Select as appropriate.

 

E-5



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

CREDIT AGREEMENT DATED AS OF [ 🌑 ], 2018 AMONG HLF FINANCING SaRL, LLC,
HERBALIFE NUTRITION LTD., HERBALIFE INTERNATIONAL LUXEMBOURG S.À R.L., HERBALIFE
INTERNATIONAL, INC., THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS OR
ENTITIES FROM TIME TO TIME PARTIES THERETO AS LENDERS, JEFFERIES FINANCE LLC, AS
ADMINISTRATIVE AGENT FOR THE TERM LOAN B LENDERS AND COLLATERAL AGENT, AND
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, AS ADMINISTRATIVE AGENT FOR THE
TERM LOAN A LENDERS, AN ISSUING BANK AND AS ADMINISTRATIVE AGENT FOR THE
REVOLVING CREDIT LENDERS

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.        Representations and Warranties.

1.1      Assignor. Each Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of the other Loan Parties or their respective
Subsidiaries and Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrowers, any of the
other Loan Parties or their respective Subsidiaries and Affiliates or any other
Person of any of their respective obligations under any Loan Document or any
other instrument or documents furnished pursuant hereto or thereto.

1.2      Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
referred to in Section 3.1 or delivered pursuant to Section 5.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such

 

Annex 1 page 1



--------------------------------------------------------------------------------

analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, (vi) it is not a Disqualified Lender or an Affiliate
of a Disqualified Lender and (viii) attached to the Assignment and Assumption
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by the Assignee and
(b) agrees that (i) it will, independently and without reliance on any Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, (ii) that it appoints
and authorizes the Agents to take such action on its behalf and to exercise such
powers under the Credit Agreement and the other Loan Documents as are delegated
to the Agents by the terms thereof, together with such powers as are reasonably
incidental thereto, and (iii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.      Payments. From and after the Effective Date, the Administrative Agents
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3.      General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by email or telecopy or other electronic method shall be effective as delivery
of a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Annex 1 page 2



--------------------------------------------------------------------------------

EXHIBIT F-1

to the Credit Agreement

FORM OF SENIOR/JUNIOR INTERCREDITOR AGREEMENT

Provided Separately

 

F-1-1



--------------------------------------------------------------------------------

 

 

[FORM OF]22

SENIOR/JUNIOR INTERCREDITOR AGREEMENT

dated as of

[•], 20[     ],

among

JEFFERIES FINANCE LLC,

as Initial Senior Lien Agent,

[                 ],

as Initial Junior Lien Agent,

HLF FINANCING SaRL, LLC,

HERBALIFE INTERNATIONAL, INC.,

HERBALIFE NUTRITION LTD. and

HERBALIFE INTERNATIONAL LUXEMBOURG S.À R.L.,

as the Borrowers

the Subsidiaries of Herbalife Nutrition Ltd.

from time to time party hereto, and

each other party from time to time party hereto.

THIS IS THE SENIOR/JUNIOR INTERCREDITOR AGREEMENT REFERRED TO IN (A) ANY SENIOR
LIEN COLLATERAL DOCUMENT (AS DEFINED HEREIN), (B) ANY JUNIOR LIEN COLLATERAL
DOCUMENT (AS DEFINED HEREIN) AND (C) ANY SENIOR LIEN CREDIT AGREEMENT (AS
DEFINED HEREIN), ANY JUNIOR LIEN CREDIT AGREEMENT (AS DEFINED HEREIN) AND THE
OTHER SECURITY DOCUMENTS REFERRED TO IN SUCH CREDIT AGREEMENTS.

 

 

 

 

 

22 

NTD: Appropriate modifications required by or agreed to by the Administrative
Agent will be made to this form to reflect the existence of other intercreditor
agreements in effect at the time this form of agreement is entered into.

 

F-1-2



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE 1    DEFINITIONS   

Section 1.1

  UCC Definitions      2  

Section 1.2

  Other Definitions      2  

Section 1.3

  Rules of Construction      12   ARTICLE 2        LIEN PRIORITY       

Section 2.1

  Priority of Liens      12  

Section 2.2

  Waiver of Right to Contest Liens      14  

Section 2.3

  Remedies Standstill      14  

Section 2.4

  Exercise of Rights      15  

Section 2.5

  No New Liens      17  

Section 2.6

  Similar Liens and Agreements      18  

Section 2.7

  Waiver of Marshalling      18  

Section 2.8

  No Waiver by Senior Lien Secured Parties      19  

Section 2.9

  Rights as Unsecured Creditors      19   ARTICLE 3        ACTIONS OF THE
PARTIES       

Section 3.1

  Reserved      19  

Section 3.2

  Agent for Perfection      19  

Section 3.3

  Sharing of Information and Access      20  

Section 3.4

  Insurance and Condemnation Awards      20  

Section 3.5

  No Additional Rights For the Credit Parties Hereunder      20  

Section 3.6

  Payments Over      21   ARTICLE 4        APPLICATION OF PROCEEDS       

Section 4.1

  Application of Proceeds      21  

Section 4.2

  Specific Performance      22  

Section 4.3

  Certain Agreements with Respect to Unenforceable Liens      22   ARTICLE 5   
    INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS       

Section 5.1

  Notice of Acceptance and Other Waivers      23  

Section 5.2

  Modifications to Senior Lien Documents and Junior Lien Documents      24  

Section 5.3

  Effect of Refinancing of Indebtedness under Senior Lien Documents      27  

Section 5.4

  Reinstatement and Continuation of Agreement      27  

 

F-1-3



--------------------------------------------------------------------------------

ARTICLE 6        INSOLVENCY PROCEEDINGS       

Section 6.1

  DIP Financing      28  

Section 6.2

  Relief From Stay      29  

Section 6.3

  No Contest; Adequate Protection      29  

Section 6.4

  Asset Sales      30  

Section 6.5

  Post-Petition Interest      30  

Section 6.6

  Certain Waivers by the Junior Lien Secured Parties      31  

Section 6.7

  Separate Grants of Security and Separate Classification      31  

Section 6.8

  Enforceability      32  

Section 6.9

  Reorganization Securities      32  

Section 6.10

  Senior Lien Obligations Unconditional      32  

Section 6.11

  Junior Lien Obligations Unconditional      32   ARTICLE 7        MISCELLANEOUS
      

Section 7.1

  Rights of Subrogation      33  

Section 7.2

  Further Assurances      33  

Section 7.3

  Representations      33  

Section 7.4

  Amendments      34  

Section 7.5

  Addresses for Notices      34  

Section 7.6

  No Waiver; Remedies      35  

Section 7.7

  Continuing Agreement; Transfer of Secured Obligations      35  

Section 7.8

  GOVERNING LAW; ENTIRE AGREEMENT      35  

Section 7.9

  Counterparts      36  

Section 7.10

  No Third Party Beneficiaries      36  

Section 7.11

  Headings      36  

Section 7.12

  Severability      36  

Section 7.13

  VENUE; JURY TRIAL WAIVER      36  

Section 7.14

  Senior/Junior Intercreditor Agreement      38  

Section 7.15

  No Warranties or Liability      38  

Section 7.16

  Conflicts      38  

Section 7.17

  Costs and Expenses      38  

Section 7.18

  Reliance; Information Concerning Financial Condition of the Credit Parties   
  38  

Section 7.19

  Additional Credit Parties      39  

Section 7.20

  Additional Pari Passu Agents      39  

Section 7.21

  Effectiveness; Survival      40   ARTICLE 8        PURCHASE OF SENIOR LIEN
OBLIGATIONS        BY JUNIOR LIEN SECURED PARTIES       

Section 8.1

  Purchase Right      40  

Section 8.2

  Purchase Notice      40  

 

F-1-4



--------------------------------------------------------------------------------

Section 8.3

  Purchase Price      41  

Section 8.4

  Purchase Closing      41  

Section 8.5

  Actions After Purchase Closing      41  

Section 8.6

  No Recourse or Warranties; Defaulting Creditors      42  

 

 

F-1-5



--------------------------------------------------------------------------------

THIS INTERCREDITOR AGREEMENT (as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time pursuant to the
terms hereof, this “Agreement”) is entered into as of [•], 20[ ], among
(a) JEFFERIES FINANCE LLC (“Jefferies”), in its capacity as collateral agent
(together with its successors and assigns in such capacity, the “Initial Senior
Lien Agent”) for the financial institutions, lenders and investors party from
time to time to the Initial Senior Lien Credit Agreement referred to below (such
financial institutions, lenders and investors, together with their respective
successors, assigns and transferees, the “Initial Senior Lien Lenders”) (such
Initial Senior Lien Lenders, together with the Initial Senior Lien Agent and any
other secured parties under any other Senior Lien Credit Agreement, the “Senior
Lien Secured Parties”), (b) [                 ], in its capacities as
administrative agent and collateral agent (together with its successors and
assigns in such capacities, the “Initial Junior Lien Agent”) for the financial
institutions, lenders and investors party from time to time to the Initial
Junior Lien Credit Agreement referred to below (such financial institutions,
lenders and investors, together with their respective successors, assigns and
transferees, the “Initial Junior Lien Lenders”) (such Initial Junior Lien
Lenders, together with the Intial Junior Lien Agent and any other secured
parties under any other Junior Lien Credit Agreement, the “Junior Lien Secured
Parties”), (c) HLF Financing SaRL, LLC, a Delaware limited liability company
(“TL Borrower”), Herbalife Nutrition Ltd., a Cayman Islands exempted company
incorporated with limited liability (“Parent”), Herbalife International
Luxembourg S.à R.L., a Luxembourg private limited liability company (société à
responsabilité limitée), existing and organized under the laws of Luxembourg,
having its registered office at 16, avenue de la Gare, L-1610 Luxembourg and
registered with the Luxembourg Register of Commerce and Companies (R.C.S.
Luxembourg) under number B 88.006 (“HIL”), Herbalife International, Inc., a
Nevada corporation (“HII” and, together with Parent, TL Borrower and HIL, the
“Revolver Borrowers”; the Revolver Borrowers, together with the TL Borrower, are
referred to herein as the “Borrowers”), (e) certain subsidiaries of the
Borrowers from time to time party hereto and (f) each Additional Senior Pari
Passu Agent and Additional Junior Pari Passu Agent from time to time party
hereto pursuant to Section 7.20 hereof.

RECITALS

A.       Pursuant to that certain Credit Agreement dated as of August 16, 2018,
among the Borrowers, Coöperatieve Rabobank U.A., New York Branch, as an issuing
bank and as administrative agent for the Term A Lenders (as defined therein) and
Revolving Credit Lenders (as defined therein), Jefferies, as administrative
agent for the Term B Lenders (as defined therein) (the “Initial Senior Lien
Credit Agreement”)), the Initial Senior Lien Lenders have agreed to make certain
loans to the Borrowers.

B.       Pursuant to one or more guaranties, each dated as of August 16, 2018
(the “Senior Lien Guaranties”), the Senior Lien Guarantors have agreed to
guarantee, inter alia, the payment and performance of the Borrowers’s
obligations under the Initial Senior Lien Documents.

C.       As a condition to the effectiveness of the Initial Senior Lien Credit
Agreement and to secure the obligations of the Borrowers and the Senior Lien
Guarantors (the Borrowers, the Senior Lien Guarantors and each other direct or
indirect subsidiary or parent of the Borrowers or any of their affiliates that
is now or hereafter becomes a party to any Senior Lien Document, collectively,
the “Senior Lien Credit Parties”) under and in connection with the Initial

 

F-1-1



--------------------------------------------------------------------------------

Senior Lien Documents, the Initial Senior Lien Credit Parties have granted to
the Initial Senior Lien Agent (for the benefit of the Initial Senior Lien
Lenders) Liens on the Collateral.

D.       Pursuant to that certain Junior Lien Credit Agreement dated as of the
date hereof among the Borrowers, the Junior Lien Lenders, and the Initial Junior
Lien Agent (the “Initial Junior Lien Credit Agreement”), the Initial Junior Lien
Lenders have agreed to make certain loans to the Borrowers.

E.       Pursuant to one or more guaranties dated as of the date hereof (the
“Junior Lien Guaranties”), the Junior Lien Guarantors have agreed to guarantee,
inter alia, the payment and performance of the Borrowers’s obligations under the
Initial Junior Lien Documents.

F.       As a condition to the effectiveness of the Initial Junior Lien Credit
Agreement and to secure the obligations of the Borrowers and the Junior Lien
Guarantors (the Borrowers, the Junior Lien Guarantors and each other direct or
indirect subsidiary or parent of the Borrowers or any of their affiliates that
is now or hereafter becomes a party to any Junior Lien Document, collectively,
the “Junior Lien Credit Parties”) under and in connection with the Initial
Junior Lien Documents, the Initial Junior Lien Credit Parties have granted to
the Initial Junior Lien Agent (for the benefit of the Initial Junior Lien
Lenders) Liens on the Collateral.

G.       Each of the Initial Senior Lien Agent (on behalf of the Initial Senior
Lien Lenders) and the Initial Junior Lien Agent (on behalf of the Initial Junior
Lien Lenders) and, by their acknowledgment hereof, the Senior Lien Credit
Parties and the Junior Lien Credit Parties, desire to agree to the relative
priority of Liens on the Collateral and certain other rights, priorities and
interests as provided herein.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

DEFINITIONS

UCC Definitions. The following terms which are defined in uncapitalized form or
otherwise used in the Uniform Commercial Code are used herein as so defined or
used, as the context requires: Account, Chattel Paper, Commercial Tort Claim,
Deposit Account, Document, Document of Title, Electronic Chattel Paper,
Commodities Account, Commodities Contract, Financial Asset, Fixtures, Futures
Account, Futures Contract, General Intangible, Instrument, Intangible,
Inventory, Investment Property, Letter-of-Credit Right, Money, Payment
Intangible, Promissory Note, Records, Securities Account, Security Entitlement,
Supporting Obligation and Tangible Chattel Paper.

Other Definitions. Subject to Section 1.1 hereof, as used in this Agreement, the
following terms shall have the meanings set forth below:

“Additional Junior Lien Credit Agreement” means any agreement relating to any
incremental credit facility under the Initial Junior Lien Credit Agreement or
any “Incremental Equivalent Debt” (as defined in the Initial Junior Lien Credit
Agreement), in each case, permitted under each Senior Lien Document and Junior
Lien Document to be incurred and

 

F-1-2



--------------------------------------------------------------------------------

secured on a pari passu basis to the Junior Lien Obligations, and any one or
more other agreements, indentures or facilities extending the maturity of,
consolidating, restructuring, refunding or refinancing (including any Permitted
Junior Pari Passu Secured Refinancing Debt or any Permitted Junior Secured
Refinancing Debt (in each case, to the extent permitted hereunder and under each
Senior Lien Document and Junior Lien Document)) all or any portion of the Junior
Lien Obligations (including any such incremental credit facility, Incremental
Equivalent Debt, Permitted Junior Pari Passu Secured Refinancing Debt or
Permitted Junior Secured Refinancing Debt), in each case secured on a pari passu
basis to the Junior Lien Obligations, whether by the same or any other agent,
trustee, lender, group of lenders, creditor or group of creditors and whether or
not increasing the amount of any Indebtedness that may be incurred or issued
thereunder, provided that the provisions of Section 7.20 hereto have been
complied with.

“Additional Junior Pari Passu Agent” means the Person appointed to act as an
“Agent”, “Administrative Agent”, “Collateral Agent”, “Trustee”, “Collateral
Trustee” or similar term under any Additional Junior Lien Credit Agreement or
representative for the holders of any obligations under an Additional Junior
Lien Credit Agreement, including any holder of an irrevocable power of attorney
it being understood and agreed that no Additional Junior Pari Passu Agent (if
other than a Junior Lien Agent) shall hold any Lien on Collateral.

“Additional Senior Lien Credit Agreement” means any agreement relating to any
incremental credit facility under the Initial Senior Lien Credit Agreement or
any “Incremental Equivalent Debt” (as defined in the Initial Senior Lien Credit
Agreement), in each case permitted under each Senior Lien Document and Junior
Lien Document to be incurred and secured on a pari passu basis with the Senior
Lien Obligations, and any one or more other agreements, indentures or facilities
extending the maturity of, consolidating, restructuring, refunding or
refinancing (including any Permitted Senior Pari Passu Secured Refinancing Debt)
(in each case, to the extent permitted hereunder and under each Senior Lien
Document and Junior Lien Document) all or any portion of the Senior Lien
Obligations (including any such incremental credit facility, Incremental
Equivalent Debt or Permitted Senior Pari Passu Secured Refinancing Debt), in
each case secured on a pari passu basis with the Senior Lien Obligations whether
by the same or any other agent, trustee, lender, group of lenders, creditor or
group of creditors and whether or not increasing the amount of any Indebtedness
that may be incurred or issued thereunder, provided that the provisions of
Section 7.20 have been complied with.

“Additional Senior Pari Passu Agent” means the Person appointed to act as an
“Agent”, “Administrative Agent”, “Collateral Agent”, “Trustee”, “Collateral
Trustee” or similar term under any Additional Senior Lien Credit Agreement or
representative for the holders of any obligations under an Additional Senior
Lien Credit Agreement, it being understood and agreed that no Additional Senior
Pari Passu Agent (if other than a Senior Lien Agent) shall hold any Lien on
Collateral.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

F-1-3



--------------------------------------------------------------------------------

“Agent(s)” means individually any Senior Lien Agent or Junior Lien Agent and
collectively means each Senior Lien Agent and Junior Lien Agent.

“Agreement” has the meaning assigned to that term in the introduction to this
Agreement.

“Bankruptcy Code” means Title 11 of the United States Code, as now or hereafter
in effect or any successor thereto.

“Borrowers” has the meaning assigned to that term in the recitals to this
Agreement.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed.

“Collateral” means all Property now owned or hereafter acquired by the Borrowers
or any Guarantor in or upon which a Lien is granted or purported to be granted
to any Senior Lien Agent or any Junior Lien Agent under any of the Senior Lien
Collateral Documents or Junior Lien Collateral Documents, respectively, together
with all rents, issues, profits, products and Proceeds thereof.

“Comparable Junior Lien Collateral Document” means, in relation to any
Collateral subject to any Lien created under any Senior Lien Collateral
Document, the Junior Lien Collateral Document that creates a Lien on the same
Collateral, granted by the same Credit Party.

“Control Collateral” means any Collateral consisting of any Certificated
Security (as defined in Section 8-102 of the Uniform Commercial Code),
Commodities Account, Commodities Contract, Deposit Account, Futures Account,
Futures Contract, Instruments, Investment Property and any other Collateral as
to which a Lien may be perfected through possession or control by the secured
party or any agent therefor.

“Credit Documents” means, collectively, the Senior Lien Documents and the Junior
Lien Documents.

“Credit Parties” means, collectively, the Senior Lien Credit Parties and the
Junior Lien Credit Parties.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally,
including any provision of any statute governing the existence of any artificial
legal person permitting that legal person to propose a compromise or an
arrangement with respect to any class of its creditors, including plans of
arrangement under applicable corporation law statutes.

“Declined Junior Lien” has the meaning set forth in Section 2.6 hereof.

“Defaulting Creditor” has the meaning set forth in Section 8.6(c) hereof.

 

F-1-4



--------------------------------------------------------------------------------

“Designated Junior Lien Agent” means (i) if at any time there is only one Series
of Junior Lien Obligations outstanding at such time, the Junior Lien Agent for
the Junior Lien Secured Parties of such Series and (ii) at any time when clause
(i) does not apply, the “Applicable Authorized Representative” (or equivalent
term, as defined in the Junior Lien Pari Passu Intercreditor Agreement) at such
time.

“Designated Senior Lien Agent” means (i) if at any time there is only one Series
of Senior Lien Obligations outstanding at such time, the Senior Lien Agent for
the Senior Lien Secured Parties of such Series and (ii) at any time when clause
(i) does not apply, the “Applicable Authorized Representative” (or equivalent
term, as defined in the Senior Lien Pari Passu Intercreditor Agreement) at such
time.

“DIP Financing” has the meaning set forth in Section 6.1(a) hereof.

“Discharge” means, with respect to any Series of Senior Lien Obligations,
subject to refinancing and reinstatement pursuant to Sections 5.3 and 5.4, the
time at which (i) all the Senior Lien Obligations (other than contingent
indemnification and reimbursement obligations as to which no claim has been
asserted by the Person entitled thereto) of such Series have been paid in full
in cash and all Commitments (or commitments defined by reference to a similar
term) (as defined in the applicable Senior Lien Credit Agreement) have been
terminated, (ii) all letters of credit issued under the Senior Lien Credit
Agreement of such Series have been terminated or expired or cash collateral or
backstop letters of credit in respect thereof in compliance with such Senior
Lien Credit Agreement have been delivered (or such other arrangements reasonably
satisfactory to the applicable Senior Lien Agent relating to such Senior Lien
Credit Agreement and each applicable issuing bank have been made) and
(iii) adequate provision satisfactory to the applicable Senior Lien Secured
Parties shall have been made for any contingent or unliquidated Senior Lien
Obligations of such Series related to claims, causes of action or other
liabilities that have been asserted by such Senior Lien Secured Parties and for
which reimbursement or indemnification is required under the Senior Lien
Documents of such Series.

“Discharge of Senior Lien Obligations” means the Discharge of the Initial Senior
Lien Credit Agreement has occurred and the Discharge of each Additional Senior
Lien Credit Agreement has occurred.

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, including
convertible securities but excluding debt securities convertible or exchangeable
into any of the foregoing.

“Event of Default” means an “Event of Default” or similar term under and as
defined in any Senior Lien Credit Agreement or any Junior Lien Credit Agreement,
as applicable.

“Excluded Subsidiary” means (a) with respect to Senior Lien Guarantors, any
“Excluded Subsidiary” or similar term under and as defined in any Senior Lien
Credit Agreement and (b) with respect to the Junior Lien Guarantors, any
“Excluded Subsidiary” or similar term under and as defined in any Junior Lien
Credit Agreement.

 

F-1-5



--------------------------------------------------------------------------------

“Exercise of Any Secured Creditor Remedies”, “Exercise Any Secured Creditor
Remedies” or “Exercise of Secured Creditor Remedies” means, except as otherwise
provided in the final sentence of this definition:

(a) the taking by any Secured Party of any action to enforce or realize upon any
Lien, including the institution of any foreclosure proceedings or the noticing
of any public or private sale pursuant to Article 9 of the Uniform Commercial
Code or other applicable law;

the exercise by any Secured Party of any right or remedy provided to a secured
creditor on account of a Lien under any of the Credit Documents, under
applicable law, in an Insolvency Proceeding or otherwise, including the election
to retain any of the Collateral in satisfaction of a Lien;

the taking of any action by any Secured Party or the exercise of any right or
remedy by any Secured Party in respect of the collection on, set off against,
marshaling of, injunction respecting or foreclosure on the Collateral or the
Proceeds thereof;

the appointment on the application of a Secured Party of a trustee, receiver,
receiver and manager or interim receiver or similar official of all or part of
the Collateral or a monitor for any of the Senior Lien Credit Parties;

the sale, lease, license or other disposition of all or any portion of the
Collateral by private or public sale conducted by any Secured Party or any other
means at the direction of any Secured Party permissible under applicable law;

the exercise of any other right of a secured creditor under Part 6 of Article 9
of the Uniform Commercial Code or under provisions of similar effect under other
applicable law in respect of the applicable Secured Party’s Senior Lien
Obligations or Junior Lien Obligations;

the exercise by any Secured Party of any voting rights relating to any Equity
Interest included in the Collateral; and

commencing or joining with any Person in commencing, or petitioning for or
voting in favor of any resolution for, any action or proceeding described in
clauses (a) through (g) above.

For the avoidance of doubt, the filing of a proof of claim in any Insolvency
Proceeding and the seeking of adequate protection or the taking of any other
action expressly permitted under Section 2.3(b) hereof (other than clause
(vi) of such Section 2.3(b)) shall not be deemed to constitute an Exercise of
Any Secured Creditor Remedies or an Exercise of Secured Creditor Remedies.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any other agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or

 

F-1-6



--------------------------------------------------------------------------------

administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantor” means any of the Senior Lien Guarantors or Junior Lien Guarantors.

“Indebtedness” has the meaning provided in the Initial Senior Lien Credit
Agreement as in effect on the date hereof.

“Initial Junior Lien Agent” has the meaning assigned to that term in the
introduction to this Agreement.

“Initial Junior Lien Credit Agreement” has the meaning assigned to that term in
the recitals to this Agreement.

“Initial Junior Lien Documents” means the “Loan Documents” (as defined in the
Initial Junior Lien Credit Agreement).

“Initial Senior Lien Agent” has the meaning assigned to that term in the
introduction to this Agreement.

“Initial Senior Lien Credit Agreement” has the meaning assigned to that term in
the recitals to this Agreement.

“Initial Senior Lien Documents” means the “Loan Documents” (as defined in the
Initial Senior Lien Credit Agreement).

“Insolvency Proceeding” means (a) any case, action or proceeding (including the
filing of any proposal or intent to file a proposal) before any court or other
Governmental Authority relating to bankruptcy, reorganization, arrangement,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of a Person’s creditors generally or any substantial portion of a
Person’s creditors; in each case covered by clauses (a) or (b) undertaken under
any Debtor Relief Laws.

“Jefferies” has the meaning assigned to that term in the introduction to this
Agreement.

“Junior Lien Agent” means each of (a) the Initial Junior Lien Agent and any
successor thereto and (b) any Additional Junior Lien Agent that becomes a party
to the Junior Lien Pari Passu Intercreditor Agreement.

“Junior Lien Collateral Documents” means all “Security Documents” (or similar
documents defined by reference to any similar term) as defined in any Junior
Lien Credit Agreement (including any Junior Lien Guaranty), and all other
security agreements, mortgages, deeds of trust and other collateral documents
executed and delivered by one or more Junior Lien Credit Parties in connection
with any Junior Lien Credit Agreement (including any intercreditor or joinder
agreement among holders of Junior Lien Obligations). For purposes of clarity,
any Junior Lien Credit Agreement and any notes or other instruments issued
thereunder shall not constitute a Junior Lien Collateral Document, unless such
Junior Lien Credit Agreement or any

 

F-1-7



--------------------------------------------------------------------------------

such note or other instrument purports to create a security interest in any
Collateral for the benefit of the Junior Lien Secured Parties.

“Junior Lien Credit Agreement” means each of (a) the Initial Junior Lien Credit
Agreement and (b) any Additional Junior Lien Credit Agreement.

“Junior Lien Credit Parties” has the meaning assigned to that term in the
recitals to this Agreement.

“Junior Lien Documents” means any Junior Lien Credit Agreement, any Junior Lien
Guaranty, any Junior Lien Collateral Document and all other agreements,
instruments, documents and certificates, now or hereafter executed by or on
behalf of any Junior Lien Credit Party or any of its respective Subsidiaries or
Affiliates, and delivered to any Junior Lien Agent or any other Junior Lien
Secured Party, in connection with any of the foregoing or any Junior Lien Credit
Agreement.

“Junior Lien Guarantors” means the collective reference to (a) Parent, and each
Subsidiary of Parent that is party to any Junior Lien Guaranty, other than any
Excluded Subsidiary, and (b) any other Person that becomes a guarantor under any
Junior Lien Guaranty. The term “Junior Lien Guarantors” shall include all
“Guarantors” under and as defined in any Junior Lien Credit Agreement in effect
on the date hereof.

“Junior Lien Guaranty” has the meaning assigned to that term in the recitals to
this Agreement and also includes any other guaranty made by a Junior Lien
Guarantor guaranteeing, inter alia, the payment and performance of any Junior
Lien Obligations.

“Junior Lien Lenders” has the meaning assigned to that term in the introduction
to this Agreement, as well as any Person designated as a “Lender” or “holder” or
“investor” or similar term under any Junior Lien Credit Agreement.

“Junior Lien Obligations” means any and all obligations of every nature of each
Junior Lien Credit Party from time to time owed to the Junior Lien Secured
Parties, or any of them, under, in connection with, or evidenced or secured by
any Junior Lien Document, including all “Obligations” (or obligations defined by
reference to any similar term) as defined in any Junior Lien Credit Agreement,
and whether for principal, interest, premium on any Indebtedness (including
interest and premiums that, but for the filing of a petition or application in
bankruptcy with respect to such Junior Lien Credit Party, would have accrued on
any Junior Lien Obligation, whether or not a claim is allowed against such
Junior Lien Credit Party for such interest or premium in the related bankruptcy
proceeding), letter of credit commissions (if applicable), charges, fees,
expenses, attorneys’ fees and disbursements, indemnification or otherwise, and
all other amounts owing or due under the terms of any Junior Lien Document.

“Junior Lien Pari Passu Intercreditor Agreement” means an agreement among the
Borrowers, certain subsidiaries of Parent party thereto, the Initial Junior Lien
Agent, any initial additional authorized representative party thereto and each
additional authorized representative from time to time party thereto, in a form
to be agreed but substantially similar to the form provided as Exhibit F-3 to
the Initial Senior Lien Credit Agreement; provided, however, that nothing
therein shall contravene the provisions of this Agreement.

 

F-1-8



--------------------------------------------------------------------------------

“Junior Lien Secured Parties” has the meaning assigned to that term in the
introduction to this Agreement.

“Lenders” means, collectively, all of the Senior Lien Lenders and the Junior
Lien Lenders.

“Lien” means any mortgage, pledge, security assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease in and of itself constitute a Lien.

“Lien Priority” means, with respect to any Lien of the Senior Lien Secured
Parties or the Junior Lien Secured Parties in the Collateral, the order of
priority of such Lien as specified in Section 2.1 hereof.

“New Senior Lien Agent” has the meaning set forth in Section 5.3 hereof.

“New Senior Lien Loan Documents” has the meaning set forth in Section 5.3
hereof.

“Permitted Junior Pari Passu Secured Refinancing Debt” means any “Permitted Pari
Passu Secured Refinancing Debt” as defined in any Junior Lien Credit Agreement
and which is secured on a pari passu basis with the Junior Lien Obligations.

“Permitted Junior Secured Refinancing Debt” means any “Permitted Junior Secured
Refinancing Debt” as defined in any Senior Lien Credit Agreement or any Junior
Lien Credit Agreement, as applicable.

“Permitted Senior Pari Passu Secured Refinancing Debt” means any “Permitted Pari
Passu Secured Refinancing Debt” as defined in any Senior Lien Credit Agreement
and which is secured on a pari passu basis with the Senior Lien Obligations.

“Permitted Refinancing” means any “Permitted Refinancing” as defined in any
Senior Lien Credit Agreement or any Junior Lien Credit Agreement, as applicable.

“Person” means an individual, partnership, corporation, limited liability
company, unlimited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, Governmental Authority or
other entity of whatever nature.

“Proceeds” means (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected or disposed of,
whether voluntarily or involuntarily.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Purchase Date” has the meaning set forth in Section 8.2(e) hereof.

 

F-1-9



--------------------------------------------------------------------------------

“Purchase Event” has the meaning set forth in Section 8.1 hereof.

“Purchase Notice” has the meaning set forth in Section 8.1 hereof.

“Purchase Obligations” has the meaning set forth in Section 8.1 hereof.

“Purchase Rejection” has the meaning set forth in Section 8.1 hereof.

“Purchase Price” has the meaning set forth in Section 8.3 hereof.

“Purchasing Creditors” has the meaning set forth in Section 8.2 hereof.

“Real Property” means any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement or license and any
other right to use or occupy real property.

“Reorganization Securities” has the meaning set forth in Section 6.9 hereof.

“Secured Parties” means, collectively, the Senior Lien Secured Parties and the
Junior Lien Secured Parties.

“Senior Lien Agent” means each of (a) the Initial Senior Lien Agent and any
successor thereto and (b) any “Senior Class Debt Representative” that becomes or
is required to become a party to the Senior Lien Pari Passu Intercreditor
Agreement.

“Senior Lien Collateral Documents” means all “Security Documents” (or similar
documents defined by a similar term) as defined in any Senior Lien Credit
Agreement (including any Senior Lien Guaranty), and all other security
agreements, mortgages, deeds of trust and other collateral documents executed
and delivered by one or more Senior Lien Credit Parties in connection with any
Senior Lien Credit Agreement (including any intercreditor or joinder agreement
among holders of Senior Lien Obligations). For purposes of clarity, any Senior
Lien Credit Agreement and any notes or other instruments issued thereunder shall
not constitute a Senior Lien Collateral Document, unless such Senior Lien Credit
Agreement or any such note or other instrument purports to create a security
interest in any Collateral for the benefit of the Senior Lien Secured Parties.

“Senior Lien Credit Agreement” means each of (a) the Initial Senior Lien Credit
Agreement and (b) any Additional Senior Lien Credit Agreement.

“Senior Lien Credit Parties” has the meaning assigned to that term in the
recitals to this Agreement.

“Senior Lien Documents” means any Senior Lien Credit Agreement, any Senior Lien
Guaranty, any Senior Lien Collateral Document and all other agreements,
instruments, documents and certificates, now or hereafter executed by or on
behalf of any Senior Lien Credit Party or any of its respective Subsidiaries or
Affiliates, and delivered to any Senior Lien Agent or any other Senior Lien
Secured Party, in connection with any of the foregoing or any Senior Lien Credit
Agreement.

 

F-1-10



--------------------------------------------------------------------------------

“Senior Lien Guarantors” means the collective reference to (a) Parent, and each
Subsidiary of Parent that is party to a Senior Lien Guaranty, other than any
Excluded Subsidiary, and (b) any other Person that becomes a guarantor under any
Senior Lien Guaranty.

“Senior Lien Guaranty” has the meaning assigned to that term in the recitals to
this Agreement and also includes any other guaranty made by a Senior Lien
Guarantor guaranteeing, inter alia, the payment and performance of any Senior
Lien Obligations.

“Senior Lien Lenders” has the meaning assigned to that term in the introduction
to this Agreement, as well as any Person designated as a “Lender” or “holder” or
“investor” (or Person defined by a similar term) under any Senior Lien Credit
Agreement.

“Senior Lien Obligations” means any and all obligations of every nature of each
Senior Lien Credit Party from time to time owed to the Senior Lien Secured
Parties, or any of them, under, in connection with, or evidenced or secured by
any Senior Lien Document, including all “Obligations” (or obligations defined by
reference to a similar term) as defined in any Senior Lien Credit Agreement, and
whether for principal, interest, premium on any Indebtedness (including interest
and premiums that, but for the filing of a petition in bankruptcy with respect
to such Senior Lien Credit Party, would have accrued on any Senior Lien
Obligation, whether or not a claim is allowed against such Senior Lien Credit
Party for such interest or premium in the related bankruptcy proceeding), letter
of credit commissions (if applicable), charges, fees, expenses, attorneys’ fees
and disbursements, indemnification or otherwise, and all other amounts owing or
due under the terms of any Senior Lien Document.

“Senior Lien Pari Passu Intercreditor Agreement” means an agreement among the
Borrowers, certain subsidiaries of Parent party thereto, the Initial Senior Lien
Agent, any initial additional authorized representative party thereto and each
additional authorized representative from time to time party thereto, if any,
the form of which is provided as Exhibit F-3 to the Initial Senior Lien Credit
Agreement.

“Senior Lien Recovery” shall have the meaning set forth in Section 5.4 hereof.

“Senior Lien Secured Parties” shall have the meaning assigned to that term in
the introduction to this Agreement.

“Senior Representative” means, with respect to any series of Additional Debt,
the trustee, administrative agent, collateral agent, security agent or similar
agent under the indenture or agreement pursuant to which such Indebtedness is
issued, incurred or otherwise obtained, as the case may be, and each of their
successors in such capacities.

“Series” means, (x) with respect to Indebtedness under any Senior Lien Credit
Agreement or Junior Lien Credit Agreement, all such Indebtedness under such
Senior Lien Credit Agreement or Junior Lien Credit Agreement, as the case may
be, represented by the same Agent acting in the same capacity and (y) with
respect to Senior Lien Obligations or Junior Lien Obligations, all such
obligations secured by same Senior Lien Collateral Documents or same Junior Lien
Collateral Documents, as the case may be.

“Standstill Period” has the meaning assigned to such term in Section 2.3(a)
hereof.

 

F-1-11



--------------------------------------------------------------------------------

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly, through one
or more intermediaries, or both, by such Person.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided that if, by reason
of mandatory provisions of law, perfection or the effect of perfection or non
perfection or the priority of a security interest in any Collateral or the
availability of any remedy hereunder is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than New York, “Uniform Commercial Code”
means the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or effect of
perfection or non perfection or priority or availability of such remedy, as the
case may be.

“United States” means the United States of America.

Rules of Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the term “including” is not limiting and shall be
deemed to be followed by the phrase “without limitation,” and the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder” and similar
terms in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement. Article, section, subsection, clause and
schedule references herein are to this Agreement unless otherwise specified. Any
reference in this Agreement to any agreement, instrument or document shall
include all alterations, amendments, changes, restatements, extensions,
modifications, renewals, substitutions, joinders and supplements thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, restatements, extensions, modifications, renewals,
substitutions, joinders and supplements set forth herein). Any reference herein
to any Person shall be construed to include such Person’s successors and
assigns. Except as otherwise provided herein, any reference herein to the
repayment in full of an obligation means the payment in full in cash of such
obligation, or in such other manner as may be approved in writing by the
requisite holders or representatives in respect of such obligation.

LIEN PRIORITY

Priority of Liens.

Notwithstanding (i) the date, time, method, manner or order of grant, attachment
or perfection (including any defect or deficiency or alleged defect or
deficiency in any of the foregoing) of any Liens granted to the Senior Lien
Secured Parties in respect of all or any portion of the Collateral or of any
Liens granted to the Junior Lien Secured Parties in respect of all or any
portion of the Collateral and regardless of how any such Lien was

 

F-1-12



--------------------------------------------------------------------------------

acquired (whether by grant, statute, operation of law, subrogation or
otherwise), (ii) the order or time of filing or recordation of any document or
instrument for perfecting the Liens in favor of the Senior Lien Agents or the
Junior Lien Agents (or Senior Lien Secured Parties or Junior Lien Secured
Parties) in any Collateral, (iii) any provision of the Uniform Commercial Code,
Debtor Relief Laws or any other applicable law, or of the Senior Lien Documents
or the Junior Lien Documents (in each case, other than the provisions of this
Agreement), (iv) whether any Senior Lien Agent or Junior Lien Agent, in each
case, either directly or through agents, holds possession of, or has control
over, all or any part of the Collateral, (v) the date on which the Senior Lien
Obligations or the Junior Lien Obligations are advanced or made available to the
Credit Parties, (vi) the fact that any such Liens in favor of the Senior Lien
Agents or the other Senior Lien Lenders or the Junior Lien Agents or the other
Junior Lien Lenders securing any of the Senior Lien Obligations or Junior Lien
Obligations, respectively, are (x) subordinated to any Lien securing any
obligation of any Credit Party other than the Junior Lien Obligations or the
Senior Lien Obligations, respectively, or (y) otherwise subordinated, voided,
avoided, invalidated or lapsed, or (vii) any other circumstance of any kind or
nature whatsoever, each Senior Lien Agent, on behalf of itself and the Senior
Lien Secured Parties represented by it, and each Junior Lien Agent, on behalf of
itself and the Junior Lien Secured Parties represented by it, hereby agree that:

any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of the Junior Lien Agents or any Junior Lien Secured Party
that secures all or any portion of the Junior Lien Obligations shall in all
respects be junior and subordinate to all Liens granted to the Senior Lien
Agents and the other Senior Lien Secured Parties in the Collateral to secure all
or any portion of the Senior Lien Obligations; and

any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of the Senior Lien Agents or any Senior Lien Secured Party
that secures all or any portion of the Senior Lien Obligations shall in all
respects be senior and prior to all Liens granted to the Junior Lien Agents or
any Junior Lien Secured Party in the Collateral to secure all or any portion of
the Junior Lien Obligations.

Notwithstanding any failure by any Senior Lien Secured Party to perfect its
security interests in the Collateral or any avoidance, invalidation, priming or
subordination by any third party or court of competent jurisdiction of the
security interests in the Collateral granted to the Senior Lien Secured Parties,
the priority and rights as between the Senior Lien Secured Parties and the
Junior Lien Secured Parties with respect to the Collateral shall be as set forth
herein.

Each Junior Lien Agent, for and on behalf of itself and the Junior Lien Secured
Parties represented by it, acknowledges and agrees that, concurrently herewith,
each Senior Lien Agent, for the benefit of itself and the Senior Lien Secured
Parties represented by it, has been, or may be, granted Liens upon all of the
Collateral in which the Junior Lien Agents have been granted Liens and each
Junior Lien Agent hereby consents thereto. Each Senior Lien Agent, for and on
behalf of itself and the Senior Lien

 

F-1-13



--------------------------------------------------------------------------------

Secured Parties represented by it, acknowledges and agrees that, concurrently
herewith, each Junior Lien Agent, for the benefit of itself and the Junior Lien
Secured Parties represented by it, has been, or may be, granted Liens upon all
of the Collateral in which the Senior Lien Agents have been granted Liens and
each Senior Lien Agent hereby consents thereto. The subordination of Liens by
the Junior Lien Agents in favor of the Senior Lien Agents as set forth herein
shall not be deemed to subordinate the Junior Lien Agents’ Liens to the Liens of
any other Person, nor shall such subordination be affected by the subordination
of such Liens to any Lien of any other Person.

Waiver of Right to Contest Liens.

Each Junior Lien Agent, for and on behalf of itself and the Junior Lien Secured
Parties represented by it, agrees that it and they shall not (and hereby waives
any right to) take any action to contest or challenge (or assist or support any
other Person in contesting or challenging), directly or indirectly, whether or
not in any proceeding (including in any Insolvency Proceeding), the validity,
priority, enforceability or perfection of the Liens of the Senior Lien Agents
and the other Senior Lien Secured Parties in respect of the Collateral or the
provisions of this Agreement. Each Junior Lien Agent, for itself and on behalf
of the Junior Lien Secured Parties represented by it, agrees that none of the
Junior Lien Agents or the other Junior Lien Secured Parties will take any action
that would interfere with any Exercise of Secured Creditor Remedies undertaken
by any Senior Lien Agent or any Senior Lien Secured Party under the Senior Lien
Documents with respect to the Collateral, other than as expressly permitted by
this Agreement. Each Junior Lien Agent, for itself and on behalf of the Junior
Lien Secured Parties represented by it, hereby waives any and all rights it or
the Junior Lien Secured Parties may have as a junior lien creditor or otherwise
to contest, protest, object to or interfere with the manner in which the Senior
Lien Agent or any Senior Lien Lender seeks to enforce its Liens in any
Collateral. The foregoing shall not be construed to prohibit the Junior Lien
Agent from enforcing the provisions of this Agreement or any claims it, or any
other Junior Lien Secured Party, may have against the Senior Lien Agent or any
other Senior Lien Secured Party that are not the subject matter of this
Agreement.

The Senior Lien Agent, for and on behalf of itself and the Senior Lien Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability or perfection of the Liens of the Junior Lien Agent or the other
Junior Lien Secured Parties in respect of the Collateral or the provisions of
this Agreement. The foregoing shall not be construed to prohibit the Senior Lien
Agent or any other Senior Lien Secured Party from enforcing the provisions of
this Agreement.

Remedies Standstill.

Each Junior Lien Agent, on behalf of itself and the Junior Lien Secured Parties
represented by it, agrees that, from the date hereof until the date upon which
the Discharge of Senior Lien Obligations shall have occurred, neither any Junior
Lien Agent

 

F-1-14



--------------------------------------------------------------------------------

nor any Junior Lien Secured Party will Exercise Any Secured Creditor Remedies
with respect to any of the Collateral without the prior written consent of the
Designated Senior Lien Agent, and will not take, receive or accept any Proceeds
of Collateral; provided, however, that the Designated Junior Lien Agent may
Exercise Any Secured Creditor Remedies after a period of 180 days (which period
shall be tolled during any period in which the Designated Senior Lien Agent is
not entitled to Exercise any Secured Creditor Remedies as a result of (A) any
injunction issued by a court of competent jurisdiction or (B) the automatic stay
or any other stay or prohibition in any Insolvency Proceeding) has elapsed since
the date on which the Designated Junior Lien Agent has delivered to the
Designated Senior Lien Agent written notice of the acceleration of the
Indebtedness outstanding under the Junior Lien Documents (the “Standstill
Period”); provided further, however, that notwithstanding the expiration of the
Standstill Period or anything herein to the contrary, in no event shall any
Junior Lien Agent or any other Junior Lien Secured Party Exercise Any Secured
Creditor Remedies, or commence, join with any person in commencing, or petition
for or vote in favor of any resolution for, any Exercise of Any Secured Creditor
Remedies, if any Senior Lien Agent or any other Senior Lien Secured Party shall
have commenced, and shall be diligently pursuing in good faith the Exercise of
Any Secured Creditor Remedies.

The foregoing shall not be construed to prevent any Junior Lien Agent or any
Junior Lien Secured Party from (i) filing a claim, proof of claim, statement of
interest or any similar form with respect to the Junior Lien Obligations owed to
it in any Insolvency Proceeding commenced by or against any Credit Party,
(ii) taking any action (not adverse to the priority status of the Liens of the
Senior Lien Agents or the other Senior Lien Secured Parties on the Collateral or
the rights of the Senior Lien Agents or any of the Senior Lien Secured Parties
to Exercise Any Secured Creditor Remedies in respect thereof) in order to
create, perfect, preserve or protect (but not enforce) its Lien on any
Collateral, (iii) filing any necessary or responsive pleadings in opposition to
any motion, adversary proceeding or other pleading or action filed by any Person
objecting to or otherwise seeking disallowance of the claim or Lien of any
Junior Lien Agent or any Junior Lien Secured Party, (iv) exercising rights and
remedies as unsecured creditors, as provided in Section 2.9, (v) inspecting or
appraising the Collateral or receiving reports with respect to the Collateral so
long as such actions do not interfere in any material respect with the rights of
the Senior Lien Secured Parties hereunder and (vi) subject to Section 2.2 and
the second proviso of Section 2.3(a) (and subject, generally, to the Lien
Priority provisions and application of proceeds provisions set forth herein),
enforcing any of its rights and exercising any of its remedies with respect to
the Collateral after termination of the Standstill Period. Except for the
actions set forth in clauses (i) through (vi) of this Section 2.3(b), unless and
until the Discharge of the Senior Lien Obligations, the sole right of the Junior
Lien Agent and the other Junior Lien Secured Parties with respect to the
Collateral shall be to receive the Proceeds of the Collateral, if any, remaining
after Discharge of Senior Lien Obligations has occurred and in accordance with
the Junior Lien Documents and applicable law.

Exercise of Rights.

 

F-1-15



--------------------------------------------------------------------------------

No Other Restrictions. Except as expressly set forth in this Agreement, and
subject to the terms of the Senior Lien Pari Passu Intercreditor Agreement each
Senior Lien Secured Party shall have the exclusive right to enforce any and all
rights and exercise remedies with respect to the Collateral as it may have as a
creditor under applicable law, including the right to the Exercise of Secured
Creditor Remedies, in each case without any consultation with or the consent of
any Junior Lien Agent or any other Junior Lien Secured Party; provided, however,
that the Exercise of Secured Creditor Remedies with respect to the Collateral
shall be subject to the provisions of this Agreement. The Senior Lien Agents may
enforce the provisions of the Senior Lien Documents and may Exercise Any Secured
Creditor Remedies, all in such order and in such manner as they may determine in
the exercise of their sole discretion, consistent with the terms of this
Agreement and mandatory provisions of applicable law, and such enforcement and
exercise shall include the rights of an agent appointed by the Senior Lien
Agents to dispose of Collateral upon foreclosure, to incur expenses in
connection with any such disposition and to exercise all the rights and remedies
of a secured creditor under the Uniform Commercial Code, any Debtor Relief Law,
any relevant Security Document or any other applicable law. Each Junior Lien
Agent and each Junior Lien Secured Party agrees that it will not institute any
suit or other proceeding or assert in any suit, Insolvency Proceeding or other
proceeding any claim against any Senior Lien Agent or any other Senior Lien
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to any action taken or
omitted to be taken by such Person with respect to the Collateral that is
permitted by (or not otherwise prohibited by) the terms of this Agreement, and
none of such Persons shall be liable for any such action taken or omitted to be
taken.

Release of Junior Priority Liens. In the event of (i) any private or public sale
of all or any portion of the Collateral in connection with any Exercise of
Secured Creditor Remedies by or with the consent of any Senior Lien Agent (other
than in connection with a refinancing as described in Section 5.2(c) hereof), or
(ii) any sale, transfer or other disposition of all or any portion of the
Collateral (other than in connection with a refinancing as described in
Section 5.2(c) hereof), so long as, in the case of this clause (ii), such sale,
transfer or other disposition is then permitted by the Senior Lien Documents (or
consented to by the requisite Senior Lien Lenders) and the Junior Lien Documents
(or consented to by the requisite Junior Lien Lenders), irrespective of whether
an Event of Default has occurred, each Junior Lien Agent agrees, on behalf of
itself and the Junior Lien Secured Parties represented by it that, so long as
the Junior Lien Agents, for the benefit of the Junior Lien Secured Parties,
shall retain a Lien on the Proceeds of such sale, transfer or other disposition
(to the extent that such proceeds are not applied to the Senior Lien Obligations
as provided in Section 4.1(b) hereof), such sale, transfer or other disposition
will be free and clear of the Liens on such Collateral (but not the Proceeds
thereof) securing the Junior Lien Obligations, and the Junior Lien Agent and the
Junior Lien Secured Parties’ Liens with respect to the Collateral (but not the
Proceeds thereof) so sold, transferred or disposed (and any Junior Lien Guaranty
by any Credit Party that, as a result of such sale, transfer or other
disposition, is no longer a Subsidiary of the Borrowers) shall terminate and be
automatically released without further action concurrently with, and to the same
extent as, the release of the Senior Lien Secured Parties’ Liens on such
Collateral (and, as applicable, of the Senior Lien Guaranty

 

F-1-16



--------------------------------------------------------------------------------

by such Credit Party). In furtherance of, and subject to, the foregoing, each
Junior Lien Agent agrees that it will promptly execute any and all Lien
releases, debt assignments or transfers or other comparable documents reasonably
requested by the Senior Lien Agents in connection therewith, in each case in
customary form. Each Junior Lien Agent hereby appoints the Designated Senior
Lien Agent and any officer or duly authorized person of the Designated Senior
Lien Agent, until the date upon which the Discharge of Senior Lien Obligations
shall have occurred, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of such Junior Lien Agent and in the name of such Junior Lien Agent or in the
Designated Senior Lien Agent’s own name, from time to time, in the Designated
Senior Lien Agent’s sole discretion, for the purposes of carrying out the
express terms of this paragraph, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the express purposes of this paragraph, including any
financing statements, financing change statements, endorsements, assignments,
releases, discharges or other documents or instruments of transfer (which
appointment, being coupled with an interest, is irrevocable).

No New Liens.

It is the anticipation of the parties that, until the date upon which the
Discharge of Senior Lien Obligations shall have occurred, no Junior Lien Secured
Party shall acquire or hold any consensual Lien on any assets securing any
Junior Lien Obligation which assets are not also subject to the Lien of the
Senior Lien Agents under the Senior Lien Documents. If any Junior Lien Agent or
other Junior Lien Secured Party shall (nonetheless and in breach hereof) acquire
or hold any Lien on any assets of any Credit Party securing any Junior Lien
Obligation which assets are not also subject to the Lien of the Senior Lien
Agents under the Senior Lien Documents, then such Junior Lien Agent (or the
relevant Junior Lien Secured Party) shall, without the need for any further
consent of any other Junior Lien Secured Party, the Borrowers, any Junior Lien
Guarantor or any other Person and notwithstanding anything to the contrary in
any other Junior Lien Document, be deemed to also hold and have held such Lien
as agent or bailee for the benefit of the Senior Lien Agents as security for the
Senior Lien Obligations (subject to the Lien Priority and other terms hereof)
and shall promptly notify the Designated Senior Lien Agent in writing of the
existence of such Lien upon becoming aware thereof. Without limiting any other
right or remedy available to the Senior Lien Agents or the Senior Lien Secured
Parties, each Junior Lien Agent, on behalf of the Junior Lien Secured Parties
represented by it, agrees that any amounts received by or distributed to any of
them pursuant to or as a result of Liens granted in contravention of this
Section 2.5(a) shall be subject to the turnover provisions in Section 3.6.

It is the anticipation of the parties that, until the date upon which the
Discharge of Senior Lien Obligations shall have occurred, no Senior Lien Secured
Party shall acquire or hold any consensual Lien on any assets securing any
Senior Lien Obligation which assets are not also subject to the Lien of the
Junior Lien Agents under the Junior Lien Documents (other than as set forth in
Section 2.1(d)). If any Senior Lien Agent or other Senior Lien Secured Party
shall (nonetheless and in breach hereof) acquire or hold any Lien on any assets
of any Credit Party securing any Senior Lien Obligation which

 

F-1-17



--------------------------------------------------------------------------------

assets are not also subject to the Lien of the Junior Lien Agents under the
Junior Lien Documents (other than as set forth in Section 2.1(d)), then such
Senior Lien Agent (or the relevant Senior Lien Secured Party) shall, without the
need for any further consent of any other Senior Lien Secured Party, the
Borrowers, any Senior Lien Guarantor or any other Person and notwithstanding
anything to the contrary in any other Senior Lien Document, be deemed to also
hold and have held such Lien as agent or bailee for the benefit of the Junior
Lien Agents as security for the Junior Lien Obligations (subject to the Lien
Priority and other terms hereof) and shall promptly notify the Designated Junior
Lien Agent in writing of the existence of such Lien upon becoming aware thereof.

Similar Liens and Agreements. The parties hereto acknowledge and agree that it
is their intention that the Collateral subject to Liens securing the Senior Lien
Obligations and the Collateral subject to Liens securing the Junior Lien
Obligations be identical; provided, that this provision will not be violated
with respect to any Junior Lien Obligations if the applicable Junior Lien Agent
is given a reasonable opportunity to accept a Lien on any asset or property and
such Junior Lien Agent states in writing that the Junior Lien Documents in
respect thereof prohibit such Junior Lien Agent from accepting a Lien on such
asset or property or such Junior Lien Agent otherwise expressly declines to
accept a Lien on such asset or property (any such prohibited or declined lien a
“Declined Junior Lien”). In furtherance of the foregoing, the parties hereto
agree:

to cooperate in good faith in order to determine, upon any reasonable request by
any Senior Lien Agent or Junior Lien Agent, the specific assets included in the
Collateral subject to Liens securing the Senior Lien Obligations and the
Collateral subject to Liens securing the Junior Lien Obligations, the steps
taken to perfect the Liens securing the Senior Lien Obligations thereon and the
Liens securing the Junior Lien Obligations thereon and the identity of the
respective parties obligated under the Senior Lien Documents and the Junior Lien
Documents; and

that the documents, agreements and instruments creating or evidencing the
Collateral subject to the Liens securing the Junior Lien Obligations (and such
Liens) shall be in all material respects in the same form as the documents,
agreements and instruments creating or evidencing the Collateral subject to the
Liens securing the Senior Lien Obligations (and such Liens), other than with
respect to the senior priority and junior priority nature of the Liens created
or evidenced thereunder, the identity of the Secured Parties that are parties
thereto or secured thereby and other matters contemplated by this Agreement,
including the existence of any Declined Junior Lien.

Waiver of Marshalling. Until the Discharge of Senior Lien Obligations, each
Junior Lien Agent, on behalf of itself and the Junior Lien Secured Parties
represented by it, agrees not to assert and hereby waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to the Collateral or any other similar rights a junior secured creditor may have
under applicable law; provided, however, that the Junior Lien Secured Parties
shall have the rights expressly provided by Section 2.3(b)(v).

 

F-1-18



--------------------------------------------------------------------------------

No Waiver by Senior Lien Secured Parties.Other than with respect to the actions
permitted under clauses (i) through (vi) of Section 2.3(b) hereof, nothing
contained herein shall prohibit or in any way limit the Senior Lien Agents or
any other Senior Lien Secured Party from opposing, challenging or objecting to,
in any Insolvency Proceeding or otherwise, any action taken, or any claim made,
by any Junior Lien Agent or any other Junior Lien Secured Party, including any
request by any Junior Lien Agent or any other Junior Lien Secured Party for
adequate protection or any exercise by any Junior Lien Agent or any other Junior
Lien Secured Party of any of its rights and remedies under the Junior Lien
Documents or otherwise.

Rights as Unsecured Creditors. The Junior Lien Agents and the other Junior Lien
Secured Parties may, in accordance with the terms of the Junior Lien Documents
and applicable law, enforce rights and exercise remedies against the Borrowers
and any Junior Lien Guarantor as unsecured creditors (other than initiating or
joining in any involuntary case or proceeding under any Insolvency Proceeding
with respect to any Credit Party or Exercising any Secured Creditor Remedies);
provided that (i) no such action is prohibited or otherwise inconsistent with
the terms of this Agreement and (ii) any judgment Lien obtained by any Junior
Lien Secured Party as a result of any such enforcement or exercise of rights
shall be subject to the terms of this Agreement for all purposes (including in
relation to the Liens of the Senior Lien Secured Parties) as the other Liens of
the Junior Lien Secured Parties. Nothing in this Agreement shall prohibit the
receipt by any Junior Lien Agent or any other Junior Lien Secured Party of the
required payments of principal, premium, interest, fees and other amounts due
under the Junior Lien Documents so long as such receipt is not (a) a
distribution or recovery in any Insolvency Proceeding in contravention of this
Agreement or (b) the direct or indirect result of the enforcement or exercise by
any Junior Lien Agent or any other Junior Lien Secured Party of rights or
remedies as a secured creditor (including any right of setoff or other Exercise
of Any Secured Creditor Remedies) or enforcement in contravention of this
Agreement of any Lien securing the Junior Lien Obligations (including any
judgment lien resulting from the exercise of remedies available to an unsecured
creditor, to the extent such judgment lien applies to Collateral).

ACTIONS OF THE PARTIES

Reserved.

Agent for Perfection. Each Senior Lien Agent, for and on behalf of itself and
each Senior Lien Secured Party represented by it, agrees to hold all Collateral
in its possession, custody or control (including as defined in Sections 9-104,
9-105, 9-106, 9-107 and 8-106 of the UCC) (or in the possession, custody or
control of its agents or bailees) as gratuitous bailee for the Junior Lien
Agents solely for the purpose of perfecting or maintaining the perfection of the
security interest granted to the Junior Lien Agents in such Collateral, subject
to the terms and conditions of this Section 3.2. None of the Senior Lien Agents
or the other Senior Lien Secured Parties shall have any obligation whatsoever to
the Junior Lien Agents or the other Junior Lien Secured Parties to assure that
the Collateral is genuine or owned by the Borrowers, any Guarantor or any other
Person or to preserve rights or benefits of any Person. The duties or
responsibilities of the Senior Lien Agents under this Section 3.2 are and shall
be limited solely to holding or maintaining control of the Control Collateral as
gratuitous bailee for the Junior Lien

 

F-1-19



--------------------------------------------------------------------------------

Agents for purposes of perfecting the Lien held by the Junior Lien Agents. So
long as the Discharge of Senior Lien Obligations has not occurred, the Senior
Lien Agents shall be entitled to deal with the Control Collateral in accordance
with the terms of this Agreement and the other Senior Lien Documents as if the
Liens in favor of the Junior Lien Secured Parties did not exist. The Senior Lien
Agents are not and shall not be deemed to be a fiduciary of any kind for the
Junior Lien Secured Parties or any other Person. In addition, each Junior Lien
Agent, on behalf of the Junior Lien Secured Parties represented by it, hereby
agrees and acknowledges that other than with respect to Collateral that may be
perfected through the filing of a UCC financing statement or other applicable
public filing, the Senior Lien Agents’ Liens may be perfected on certain items
of Collateral with respect to which the Junior Lien Agent’s Liens would not be
perfected but for the provisions of this Section 3.2, and each Junior Lien
Agent, on behalf of the Junior Lien Secured Parties represented by it, hereby
further agrees that the foregoing described in this sentence shall not be deemed
a breach of this Agreement.

Sharing of Information and Access. In the event that any Junior Lien Agent
shall, in the exercise of its rights under any of the Junior Lien Collateral
Documents or otherwise, receive possession or control of any books and records
of any Senior Lien Credit Party which contain information identifying or
pertaining to any of the Collateral, such Junior Lien Agent shall, upon request
from any Senior Lien Agent and as promptly as practicable thereafter (at the
sole expense of the Credit Parties), either make available to the Designated
Senior Lien Agent such books and records for inspection and duplication or
provide the Designated Senior Lien Agent copies thereof.

Insurance and Condemnation Awards. Proceeds of Collateral include insurance
proceeds and condemnation awards and, therefore, the Lien Priority shall govern
the ultimate disposition of casualty insurance proceeds and condemnation awards.
The Designated Senior Lien Agent and the Designated Junior Lien Agent shall each
be named as additional insured or loss payee, as applicable, with respect to all
insurance policies relating to the Collateral as set forth in any Senior Lien
Credit Agreement or any Junior Lien Credit Agreement, as applicable. The
Designated Senior Lien Agent shall have the sole and exclusive right, as against
the Junior Lien Agents, to adjust settlement of insurance claims in the event of
any covered loss, theft or destruction of Collateral and to approve any award
granted in any condemnation or similar proceeding, or any deed in lieu of
condemnation, in respect of Collateral. All proceeds of such insurance and any
such award, or any payments with respect to a deed in lieu of condemnation,
shall be remitted to the Designated Senior Lien Agent, and each of the Senior
Lien Agents and Junior Lien Agents shall cooperate (if necessary) in a
reasonable manner in effecting the payment of insurance proceeds or any such
awards or payments in accordance with Section 4.1 hereof.

No Additional Rights For the Credit Parties Hereunder. If any Senior Lien
Secured Party or Junior Lien Secured Party shall enforce its rights or remedies
in violation of the terms of this Agreement, the Credit Parties shall not be
entitled to use such violation as a defense to any action by any Senior Lien
Secured Party or Junior Lien Secured Party, nor to assert such violation as a
counterclaim or basis for set off or recoupment against any Senior Lien Secured
Party or Junior Lien Secured Party.

 

F-1-20



--------------------------------------------------------------------------------

Payments Over. So long as the Discharge of Senior Lien Obligations has not
occurred, any Collateral or Proceeds thereof or payment with respect thereto
received by any Junior Lien Agent or any Junior Lien Secured Parties in
connection with the exercise of any right or remedy (including set off) relating
to the Collateral or otherwise, or in connection with any insurance policy claim
or any condemnation award (or deed in lieu of condemnation), other than
Reorganization Securities, in contravention of this Agreement or otherwise in a
manner which is not consistent with the Lien Priority shall be segregated and
held in trust and forthwith paid over to the Designated Senior Lien Agent for
the benefit of the Senior Lien Secured Parties in the same form as received,
with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct. Until the Discharge of Senior Lien Obligations occurs, each
Junior Lien Agent, for itself and on behalf of each other Junior Lien Secured
Party, hereby appoints the Senior Lien Agent, and any officer or duly authorized
person of the Designated Senior Lien Agent, with full power of substitution, as
the true and lawful attorney-in-fact with full irrevocable power of attorney in
the place and stead of each Junior Lien Secured Party in the name of such
Designated Junior Lien Agent or in the Designated Senior Lien Agent’s own name,
from time to time, in the Designated Senior Lien Agent’s sole discretion, for
the purpose of carrying out the provisions of this Section 3.6 and taking any
and all appropriate action and executing and delivering any and all documents
and instruments that the Designated Senior Lien Agent may deem necessary or
advisable to accomplish the purposes of this Section 3.6 (which appointment,
being coupled with an interest, is irrevocable).

APPLICATION OF PROCEEDS

Application of Proceeds.

Nature of Certain Senior Lien Obligations. Each Junior Lien Agent, for and on
behalf of itself and the Junior Lien Secured Parties, expressly acknowledges and
agrees that (i) any Senior Lien Credit Agreement may include a revolving
commitment, that the applicable Senior Lien Agent and the other applicable
Senior Lien Lenders will apply payments and make advances thereunder; and that
no application of any Collateral or the release of any Lien by any Senior Lien
Agent upon any portion of the Collateral in connection with a permitted
disposition by the Senior Lien Credit Parties under any Senior Lien Credit
Agreement shall constitute the Exercise of Secured Creditor Remedies under this
Agreement; (ii) the amount of the Senior Lien Obligations that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, and that the terms of the Senior Lien Obligations may
be modified, extended or amended from time to time to the extent permitted
hereunder, and that the aggregate amount of the Senior Lien Obligations may be
increased or refinanced to the extent permitted hereunder, in each event,
without notice to or consent by the Junior Lien Secured Parties and without
affecting the provisions hereof; and (iii) all Collateral received by any Senior
Lien Agent may be applied, reversed, reapplied, credited or reborrowed, in whole
or in part, to the Senior Lien Obligations at any time; provided, however, that
from and after the date on which any Senior Lien Agent (or any Senior Lien
Secured Party) commences the Exercise of Any Secured Creditor Remedies, all
amounts received by any Senior Lien Agent or any Senior Lien Lender shall be
applied as specified in this Section 4.1. The Lien Priority shall not be altered
or

 

F-1-21



--------------------------------------------------------------------------------

otherwise affected by any such amendment, modification, supplement, extension,
repayment, reborrowing, increase, renewal, restatement or refinancing of the
Senior Lien Obligations or any portion thereof.

Application of Proceeds of Collateral. Each Senior Lien Agent and Junior Lien
Agent hereby agree that, so long as the Discharge of Senior Lien Obligations has
not occurred, all Collateral and all Proceeds thereof received by the Senior
Lien Agents (or any other Senior Lien Secured Party) or the Junior Lien Agents
(or any other Junior Lien Secured Party) in connection with any Exercise of
Secured Creditor Remedies shall be applied, first, to the payment of reasonable
and documented out-of-pocket costs and expenses of the Senior Lien Agents in
connection with such Exercise of Secured Creditor Remedies, and second, to the
payment of the Senior Lien Obligations in accordance with the Senior Lien
Documents until the Discharge of Senior Lien Obligations has occurred. All
Collateral and all Proceeds received by any Senior Lien Agent after the
Discharge of Senior Lien Obligations has occurred shall be forthwith paid over,
in kind or funds and currency received, to the Designated Junior Lien Agent for
application to the payment of the Junior Lien Obligations in accordance with the
Junior Lien Documents.

Limited Obligation or Liability. In exercising remedies, whether as a secured
creditor or otherwise, the Senior Lien Agents shall have no obligation or
liability to the Junior Lien Agents or to any Junior Lien Secured Party
regarding the adequacy of any Proceeds or for any action or omission, except
solely for an action or omission that breaches the express obligations
undertaken by the Senior Lien Agents under the terms of this Agreement.

Turnover of Collateral After Discharge. Upon the Discharge of Senior Lien
Obligations, the Designated Senior Lien Agent shall deliver to the Designated
Junior Lien Agent or shall execute such documents as the Designated Junior Lien
Agent may reasonably request to enable the Designated Junior Lien Agent to have
control over any Control Collateral still in any Designated Senior Lien Agent’s
possession, custody or control in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct.

Specific Performance. Each Senior Lien Agent and Junior Lien Agent is hereby
authorized to demand specific performance of this Agreement, whether or not the
Borrowers or any Guarantor shall have complied with any of the provisions of any
of the Credit Documents, at any time when the other Party shall have failed to
comply with any of the provisions of this Agreement applicable to it. Each of
the Senior Lien Agents, for and on behalf of itself and the Senior Lien Secured
Parties represented by it, and each Junior Lien Agent, for and on behalf of
itself and the Junior Lien Secured Parties represented by it, hereby irrevocably
waives any defense based on the adequacy of a remedy at law that might be
asserted as a bar to such remedy of specific performance.

Certain Agreements with Respect to Unenforceable Liens. Notwithstanding anything
to the contrary contained herein, if in any Insolvency Proceeding or other
proceeding a determination is made that any Lien encumbering any Collateral is
not enforceable for any reason, then the Junior Lien Agents and the other Junior
Lien Secured Parties agree that any

 

F-1-22



--------------------------------------------------------------------------------

distribution or recovery they may receive with respect to, or allocable to, the
value of the assets intended to constitute such Collateral or any proceeds
thereof (other than Reorganization Securities) shall (for so long as the
Discharge of Senior Lien Obligations has not occurred) be segregated and held in
trust and forthwith paid over to the Designated Senior Lien Agent for the
benefit of the Senior Lien Secured Parties in the same form as received without
recourse, representation or warranty (other than a representation of the Junior
Lien Agent that it has not otherwise sold, assigned, transferred or pledged any
right, title or interest in and to such distribution or recovery) but with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct until such time as the Discharge of Senior Lien Obligations has occurred.
Until the Discharge of Senior Lien Obligations occurs, each Junior Lien Agent,
for itself and on behalf of each other Junior Lien Secured Party represented by
it, hereby appoints the Designated Senior Lien Agent, and any officer or agent
of the Designated Senior Lien Agent, with full power of substitution, the
attorney-in-fact of each Junior Lien Secured Party for the limited purpose of
carrying out the provisions of this Section 4.3 and taking any action and
executing any instrument that the Designated Senior Lien Agent may deem
necessary or advisable to accomplish the purposes of this Section 4.3, which
appointment is irrevocable and coupled with an interest.

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Notice of Acceptance and Other Waivers.

All Senior Lien Obligations at any time made or incurred by the Borrowers or any
Guarantor shall be deemed to have been made or incurred in reliance upon this
Agreement, and each Junior Lien Agent, on behalf of itself and the Junior Lien
Secured Parties represented by it, hereby waives notice of acceptance, or proof
of reliance, by the Senior Lien Agents or any Senior Lien Secured Party of this
Agreement, and notice of the existence, increase, renewal, extension, accrual,
creation or non-payment of all or any part of the Senior Lien Obligations. All
Junior Lien Obligations at any time made or incurred by the Borrowers or any
Guarantor shall be deemed to have been made or incurred in reliance upon this
Agreement, and each Senior Lien Agent, on behalf of itself and the Senior Lien
Secured Parties represented by it, hereby waives notice of acceptance, or proof
of reliance, by the Junior Lien Agent or any Junior Lien Secured Party of this
Agreement, and notice of the existence, increase, renewal, extension, accrual,
creation or non-payment of all or any part of the Junior Lien Obligations.

None of the Senior Lien Agents, any Senior Lien Secured Party or any of their
respective Affiliates, directors, officers, employees or agents shall be liable
for failure to demand, collect or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If any Senior Lien Agent or
any Senior Lien Secured Party honors (or fails to honor) a request by the
Borrowers for an extension of credit pursuant to any Senior Lien Credit
Agreement or any of the other Senior Lien Documents, whether such Senior Lien
Agent or Senior Lien Secured Party has knowledge that the honoring of (or
failure to honor) any

 

F-1-23



--------------------------------------------------------------------------------

such request would constitute a default under the terms of any Junior Lien
Credit Agreement or any other Junior Lien Document or an act, condition or event
that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if such Senior Lien Agent or Senior Lien Secured
Party otherwise should exercise any of its contractual rights or remedies under
any Senior Lien Documents (subject to the express terms and conditions hereof),
neither the Senior Lien Agents nor any Senior Lien Secured Party shall have any
liability whatsoever to any Junior Lien Agent or any Junior Lien Secured Party
as a result of such action, omission or exercise (so long as any such exercise
does not breach the express terms and provisions of this Agreement). The Senior
Lien Agents and the other Senior Lien Secured Parties shall be entitled to
manage and supervise their loans and extensions of credit under any Senior Lien
Credit Agreement and any of the other Senior Lien Documents as they may, in
their sole discretion, deem appropriate, and may manage their loans and
extensions of credit without regard to any rights or interests that the Junior
Lien Agents or any of the Junior Lien Secured Parties have in the Collateral,
except as otherwise expressly set forth in this Agreement. Each Junior Lien
Agent, on behalf of itself and the Junior Lien Secured Parties represented by
it, agrees that neither the Senior Lien Agents nor any Senior Lien Secured Party
shall incur any liability as a result of a sale, lease, license, application or
other disposition of all or any portion of the Collateral or Proceeds thereof,
pursuant to the Senior Lien Documents, so long as such disposition is conducted
in accordance with mandatory provisions of applicable law and does not breach
the provisions of this Agreement.

If any Junior Lien Agent or any Junior Lien Secured Party honors (or fails to
honor) a request by the Borrowers for an extension of credit pursuant to any
Junior Lien Credit Agreement or any of the other Junior Lien Documents, whether
such Junior Lien Agent or Junior Lien Secured Party has knowledge that the
honoring of (or failure to honor) any such request would constitute a default
under the terms of any Senior Lien Credit Agreement or any other Senior Lien
Document or an act, condition, or event that, with the giving of notice or the
passage of time, or both, would constitute such a default, or if such Junior
Lien Agent or Junior Lien Secured Party otherwise should exercise any of its
contractual rights or remedies under the Junior Lien Documents (subject to the
express terms and conditions hereof), neither the Junior Lien Agents nor any
Junior Lien Secured Party shall have any liability whatsoever to the Senior Lien
Agents or any Senior Lien Secured Party as a result of such action, omission or
exercise (so long as any such exercise does not breach the express terms and
provisions of this Agreement). Each Junior Lien Agent and the other Junior Lien
Secured Parties shall be entitled to manage and supervise their loans and
extensions of credit under the Junior Lien Documents as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that the Senior Lien Agents or
any Senior Lien Secured Party has in the Collateral, except as otherwise
expressly set forth in this Agreement.

Modifications to Senior Lien Documents and Junior Lien Documents.

Each Junior Lien Agent, on behalf of itself and the Junior Lien Secured Parties,
hereby agrees that, without affecting the obligations of the Junior Lien Agents
and the

 

F-1-24



--------------------------------------------------------------------------------

other Junior Lien Secured Parties hereunder, the Senior Lien Agents and the
other Senior Lien Secured Parties may, at any time and from time to time but
subject to Section 5.2(c) hereof, in their sole discretion without the consent
of or notice to the Junior Lien Agents or any Junior Lien Secured Party (except
to the extent such notice or consent is required pursuant to the express
provisions of this Section 5.2), and without incurring any liability to the
Junior Lien Agents or any Junior Lien Secured Party or impairing or releasing
the subordination provided for herein, amend, restate, supplement, refinance,
extend, consolidate, restructure or otherwise modify any of the Senior Lien
Documents in any manner whatsoever; provided that, without the consent of the
Required Lenders (or other required percentage of lenders defined by reference
to any similar term) (as defined in any Junior Lien Credit Agreement), no such
amendment, restatement, supplement, refinancing, extension, consolidation,
restructuring or other modification (or successive amendments, restatements,
supplements, refinancings, extensions, consolidations, restructurings or other
modifications) shall contravene any provision of this Agreement.

Each Senior Lien Agent, on behalf of itself and the Senior Lien Secured Parties,
hereby agrees that, without affecting the obligations of the Senior Lien Agents
and the other Senior Lien Secured Parties hereunder, the Junior Lien Agents and
the other Junior Lien Secured Parties may, at any time and from time to time but
subject to Section 5.2(c) hereof, in their sole discretion without the consent
of or notice to the Senior Lien Agents or any Senior Lien Secured Party (except
to the extent such consent is required pursuant to the express provisions of
this Section 5.2), and without incurring any liability to the Senior Lien Agents
or any Senior Lien Secured Party or impairing or releasing the subordination
provided for herein, amend, restate, supplement, refinance, extend, consolidate,
restructure or otherwise modify any of the Junior Lien Documents in any manner
whatsoever; provided that, without the prior written consent of the Required
Lenders (or other required percentage of lenders defined by reference to any
similar term) (as defined in any Senior Lien Credit Agreement), no such
amendment, restatement, supplement, refinancing, extension, consolidation,
restructuring or other modification (or successive amendments, restatements,
supplements, refinancings, extensions, consolidations, restructurings or other
modifications) shall (i) contravene the provisions of this Agreement,
(ii) increase the all-in interest rate (including original issue discount and
interest rate floors, but excluding fluctuations in the underlying rate indices,
customary non-recurrent market-based fees (including any customary and market
amendment, consent or waiver fees, and underwriting or arrangement fees) and the
imposition of a default rate of 2.00% per annum) applicable to the Junior Lien
Obligations by more than 3.00% per annum above the rates as are in effect on the
date hereof, (iii) change to earlier dates any scheduled dates for payment of
principal or of interest on Indebtedness under the Junior Lien Documents,
(iv) change any negative covenant, default or event of default provisions set
forth in the Junior Lien Documents to be more restrictive than the negative
covenants, defaults and events of default with respect to the Senior Lien
Obligations or add any financial covenant, (v) change the mandatory redemption
or prepayment provisions set forth in the Junior Lien Documents in a manner that
would require the applicable Junior Lien Obligations to be mandatorily redeemed
or prepaid prior to the date(s), if any, set forth in the applicable Junior Lien
Document as in effect as of the date hereof (and, if there are no such dates,
prior to the final maturity date with respect to the Junior Lien Obligations set
forth therein), other

 

F-1-25



--------------------------------------------------------------------------------

than (w) upon the occurrence of an asset sale or other disposition or casualty
event (subject to (1) reinvestment rights that are in the aggregate no less
favorable to the Borrowers than those under the Junior Lien Documents as in
effect on the date hereof and (2) the application of the net cash proceeds
thereof to the prior prepayment of, or offer to prepay, any applicable Senior
Lien Obligations then outstanding), (x) upon the occurrence of a change of
control event, (y) customary acceleration rights following an event of default
(subject to the limitations in clause (iv) of this paragraph) and (z) upon the
incurrence of Indebtedness that is not permitted thereunder (subject to the
application of the net cash proceeds thereof to the prior prepayment of, or
offer to prepay, any applicable Senior Lien Obligations then outstanding) or
(vi) add to the Collateral (or similar term as defined in the Junior Lien
Documents) other than as specifically provided by this Agreement.

Subject to the express limitations set forth in Sections 5.2(a) and 5.2(b), the
Senior Lien Obligations and the Junior Lien Obligations may be refinanced, in
whole or in part, from time to time, in each case, without notice to, or the
consent (except to the extent a consent is required to permit such refinancing
transaction under any Senior Lien Document or any Junior Lien Document) of the
Senior Lien Agents, the Senior Lien Secured Parties, the Junior Lien Agents or
the other Junior Lien Secured Parties, as the case may be, all without affecting
the Lien Priority provided for herein or the other provisions hereof; provided,
however, that the holders of any class or series of such refinancing
Indebtedness (or an authorized agent or trustee on their behalf) bind themselves
in writing to the terms of this Agreement pursuant to such documents or
agreements (including amendments or supplements to this Agreement) as the
Designated Senior Lien Agent or the Designated Junior Lien Agent, as the case
may be, shall reasonably request and in form and substance reasonably acceptable
to the Designated Senior Lien Agent or the Designated Junior Lien Agent, as the
case may be, and any such refinancing transaction shall be in accordance with
any applicable provisions of both the Senior Lien Documents and the Junior Lien
Documents (to the extent such documents survive the refinancing).

In the event that any Senior Lien Agent or the other Senior Lien Secured Parties
and the relevant Credit Party enter into any amendment, modification, waiver or
consent in respect of any of the Senior Lien Collateral Documents (other than
this Agreement), then such amendment, modification, waiver or consent shall
apply automatically to any comparable provisions of the applicable Comparable
Junior Lien Collateral Document, in each case, without the consent of any Junior
Lien Secured Party and without any action by the Junior Lien Agents, the
Borrowers or any other Credit Party; provided that (i) no such amendment,
modification, waiver or consent shall (A) remove assets subject to the Liens
securing the Junior Lien Obligations or release any such Liens, except to the
extent that such release is permitted or required by Section 2.4(b) hereof and
provided that there is a concurrent release of the corresponding Liens securing
the Senior Lien Obligations, (B) amend, modify or otherwise affect the rights or
duties of any Junior Lien Agent without its prior written consent or (C) permit
Liens on the Collateral (other than Liens securing any DIP Financing) which are
not permitted under the terms of the Junior Lien Documents and (ii) notice of
such amendment, modification, waiver or consent shall have been given to the
Junior Lien Agents no later than the tenth Business Day following the

 

F-1-26



--------------------------------------------------------------------------------

effective date of such amendment, modification, waiver or consent (but failure
to deliver such notice shall not affect the validity of such amendment,
modification or waiver).

Each of the Borrowers and the Junior Lien Agents agrees that any Junior Lien
Credit Agreement and each Junior Lien Collateral Document shall contain the
applicable provisions set forth on Annex I hereto, or similar provisions
approved by the Designated Senior Lien Agent, which approval shall not be
unreasonably withheld or delayed. Each of the Borrowers and the Junior Lien
Agents further agrees that each Junior Lien Collateral Document covering any
Collateral that is comprised of Real Property shall contain such other language
as the Designated Senior Lien Agent may reasonably request to reflect the
subordination of such Junior Lien Collateral Document to the Senior Lien
Collateral Document covering such Collateral pursuant to this Agreement.

Effect of Refinancing of Indebtedness under Senior Lien Documents. If the
Borrowers refinances, in whole or in part, any Indebtedness outstanding under
any of the Senior Lien Documents and provided that (a) such refinancing is
permitted hereby and (b) the Borrowers give to the Designated Junior Lien Agent
written notice electing the application of the provisions of this Section 5.3 to
such refinancing Indebtedness, then (i) the Discharge of Senior Lien Obligations
shall automatically be deemed not to have occurred for all purposes of this
Agreement notwithstanding anything to the contrary herein, (ii) such refinancing
Indebtedness and all other obligations under the loan documents evidencing such
Indebtedness (the “New Senior Lien Obligations”) shall automatically be treated
as Senior Lien Obligations for all purposes of this Agreement, including for
purposes of the Lien Priority and rights in respect of Collateral set forth
herein, (iii) the credit agreement, indenture or other agreement and the
security documents and the other related financing documents evidencing such
refinancing Indebtedness (the “New Senior Lien Loan Documents”) shall
automatically be treated as a Senior Lien Credit Agreement and the Senior Lien
Documents and, in the case of New Senior Lien Loan Documents that are security
documents, as Senior Lien Collateral Documents for all purposes of this
Agreement, (iv) the collateral agent under the New Senior Lien Loan Documents
(the “New Senior Lien Agent”) shall be deemed to be a Senior Lien Agent for all
purposes of this Agreement and (v) the lenders under the New Senior Lien Loan
Documents shall be deemed to be Senior Lien Secured Parties for all purposes of
this Agreement. Upon receipt of the New Senior Lien Loan Documents, the Junior
Lien Agents shall promptly enter into such documents and agreements (including
amendments or supplements to this Agreement) as are reasonably necessary to
provide to the New Senior Lien Agent the rights and powers expressly
contemplated hereby, in each case consistent in all material respects with the
terms of this Agreement. The Borrowers shall cause the agreement, document or
instrument pursuant to which the New Senior Lien Agent is appointed to provide
that the New Senior Lien Agent agrees to be bound by the terms of this
Agreement. In furtherance of Section 2.5 hereof (but subject to Section 2.1(d)),
if the New Senior Lien Obligations are secured by assets of the Credit Parties
that do not also secure the Junior Lien Obligations, the applicable Credit
Parties shall promptly grant a valid and perfected Lien on such assets to secure
the Junior Lien Obligations (subject to the Lien Priority).

Reinstatement and Continuation of Agreement. If any Senior Lien Agent or any
Senior Lien Secured Party is required in any Insolvency Proceeding or other
applicable proceeding or otherwise to turn over or otherwise pay to the estate
of the Borrowers, any

 

F-1-27



--------------------------------------------------------------------------------

Guarantor or any other Person any payment made in satisfaction of all or any
portion of the Senior Lien Obligations (a “Senior Lien Recovery”), then the
Senior Lien Obligations shall be reinstated to the extent of such Senior Lien
Recovery. If this Agreement shall have been terminated prior to such Senior Lien
Recovery, this Agreement shall be reinstated in full force and effect in the
event of such Senior Lien Recovery, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
Parties from such date of reinstatement. All rights, interests, agreements and
obligations of the Senior Lien Agents, the Junior Lien Agents, the Senior Lien
Secured Parties and the Junior Lien Secured Parties under this Agreement shall
remain in full force and effect and shall continue irrespective of the
commencement of, or any discharge, confirmation, conversion or dismissal of, any
Insolvency Proceeding by or against either or the Borrowers or any Guarantor or
any other circumstance which otherwise might constitute a defense available to,
or a discharge of, either or the Borrowers or any Guarantor in respect of the
Senior Lien Obligations or the Junior Lien Obligations. No priority or right of
the Senior Lien Agents or any Senior Lien Secured Party shall at any time be
prejudiced or impaired in any way by any act or failure to act on the part of
either or the Borrowers or any Guarantor or by the noncompliance by any Person
with the terms, provisions or covenants of any of the Senior Lien Documents,
regardless of any knowledge thereof which the Senior Lien Agents or any Senior
Lien Secured Party may have.

INSOLVENCY PROCEEDINGS

DIP Financing.

If the Borrowers or any Guarantor shall be subject to any Insolvency Proceeding
at any time prior to the Discharge of Senior Lien Obligations, and the
Designated Senior Lien Agent or the other Senior Lien Secured Parties
represented by it shall seek to provide the Borrowers or any Guarantor with, or
consent to a third party providing, any financing under Section 364 of the
Bankruptcy Code or consent to any order for the use of cash collateral
constituting Collateral under Section 363 of the Bankruptcy Code or any similar
provision of any other Debtor Relief Laws (each, a “DIP Financing”), with such
DIP Financing to be secured by all or any portion of the Collateral (including
assets that, but for the application of Section 552 of the Bankruptcy Code (or
any similar provision of any foreign Debtor Relief Laws, including section 50.6
of the BIA), would be Collateral), then each Junior Lien Agent, on behalf of
itself and the Junior Lien Secured Parties, agrees that it will (a) raise no
objection and will not support any objection to such DIP Financing or use of
cash collateral or to the Liens securing the same on the grounds of a failure to
provide “adequate protection” for the Liens of the Junior Lien Agents securing
the Junior Lien Obligations or on any other grounds (and will not request any
adequate protection solely as a result of such DIP Financing or use of cash
collateral that is Collateral except as permitted by Section 6.3(b)(i) hereof),
and (b) to the extent the Liens securing the Senior Lien Obligations are
subordinated to or pari passu with such DIP Financing, each Junior Lien Agent
will subordinate its Liens in the Collateral to the Liens securing such DIP
Financing so long as (i) such Junior Lien Agent retains its Lien on the
Collateral to secure the Junior Lien Obligations (in each case, including
Proceeds thereof arising after the commencement of the case under any Debtor
Relief Laws) and (ii) all Liens on Collateral securing any such DIP Financing
shall be

 

F-1-28



--------------------------------------------------------------------------------

senior to or on a parity with the Liens of the Senior Lien Agents and the other
Senior Lien Secured Parties securing the Senior Lien Obligations on Collateral.

All Liens granted to any Senior Lien Agent or Junior Lien Agent in any
Insolvency Proceeding, whether as adequate protection or otherwise, are intended
by the Parties to be and shall be deemed to be subject to the Lien Priority and
the other terms and conditions of this Agreement.

Relief From Stay. Until the Discharge of Senior Lien Obligations has occurred,
each Junior Lien Agent, on behalf of itself and the Junior Lien Secured Parties
represented by it, agrees not to seek relief from or modification of the
automatic stay or any other stay in any Insolvency Proceeding in respect of any
portion of the Collateral, any Proceeds thereof or any Lien in respect of the
Junior Lien Obligations, in each case without the Designated Senior Lien Agent’s
express prior written consent.

No Contest; Adequate Protection.

Each Junior Lien Agent, on behalf of itself and the Junior Lien Secured Parties
represented by it, agrees that, prior to the Discharge of Senior Lien
Obligations, none of them shall seek or accept any form of adequate protection
under any or all of Section 361, 362, 363 or 364 of the Bankruptcy Code with
respect to the Collateral, except as set forth in this Section 6.3 or as may
otherwise be consented to in writing by the Designated Senior Lien Agent in its
sole and absolute discretion. Each Junior Lien Agent, on behalf of itself and
the Junior Lien Secured Parties represented by it, agrees that, prior to the
Discharge of Senior Lien Obligations, none of them shall contest (or support any
other Person contesting) (i) any request by any Senior Lien Agent or any Senior
Lien Secured Party for adequate protection of its interest in the Collateral,
(ii) any proposed provision of DIP Financing by any Senior Lien Agent or the
other Senior Lien Secured Parties (or any other Person proposing to provide DIP
Financing with the consent of the Designated Senior Lien Agent) (unless in
contravention of Section 6.1(a) hereof) or (iii) any objection by any Senior
Lien Agent or any Senior Lien Secured Party to any motion, relief, action or
proceeding based on a claim by any Senior Lien Agent or any Senior Lien Secured
Party that its interests in the Collateral are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to the Senior Lien Agents as adequate protection of
its interests are subject to this Agreement.

Notwithstanding the foregoing provisions in this Section 6.3, in any Insolvency
Proceeding:

if the Senior Lien Secured Parties (or any subset thereof) are granted adequate
protection with respect to the Collateral in the form of additional collateral
(even if such collateral is not of a type that would otherwise have constituted
Collateral), then each Senior Lien Agent, on behalf of itself and the Senior
Lien Secured Parties represented by it, agrees that the Junior Lien Agents, on
behalf of itself or any of the Junior Lien Secured Parties, may seek or request
adequate protection with respect to its interests in such Collateral in the form
of a

 

F-1-29



--------------------------------------------------------------------------------

Lien on the same additional collateral, which Lien will be subordinated to the
Liens securing the Senior Lien Obligations on the same basis as the Liens of the
Junior Lien Agents on the Collateral; and

in the event any Junior Lien Agent, on behalf of itself or any of the Junior
Lien Secured Parties, is granted adequate protection in respect of the
Collateral in the form of additional collateral, then any Junior Lien Agent, on
behalf of itself and any of the Junior Lien Secured Parties represented by it,
agrees that the Senior Lien Agents, on behalf of itself or any of the Senior
Lien Secured Parties, shall be granted adequate protection with respect to its
interests in such Collateral in the form of a Lien on the same additional
collateral, which Lien will be senior to the Liens securing the Junior Lien
Obligations on the same basis as the Liens of the Senior Lien Agents on the
Collateral.

Except as otherwise expressly set forth in Section 6.1 hereof, nothing herein
shall limit the rights of the Senior Lien Agents or the other Senior Lien
Secured Parties from seeking adequate protection with respect to their rights in
the Collateral in any Insolvency Proceeding (including adequate protection in
the form of a cash payment, periodic cash payments or otherwise).

Notwithstanding the foregoing, the applicable provisions of Sections 6.1 and
6.3(a) shall only be binding on the Junior Lien Secured Parties with respect to
any DIP Financing to the extent the aggregate principal amount of such DIP
Financing does not exceed the sum of (i) the aggregate principal amount of the
pre-petition Senior Lien Obligations (plus, without duplication, the amount of
any unused commitments and the face amount of any outstanding letters of credit
under any Senior Lien Credit Agreement immediately prior to the commencement of
the applicable Insolvency Proceeding), and (ii) 20.0% of the amounts set forth
in clauses (i).

Asset Sales. Each Junior Lien Agent agrees, on behalf of itself and the Junior
Lien Secured Parties, that it will not oppose any sale consented to by the
Senior Lien Agents of any Collateral pursuant to Section 363(f) of the
Bankruptcy Code (or any similar provision under the law applicable to any
Insolvency Proceeding or under a court order in respect of measures granted with
similar effect under any foreign Debtor Relief Laws) so long as the Junior Lien
Agents, for the benefit of the Junior Lien Secured Parties, shall retain a Lien
on the proceeds of such sale (to the extent such proceeds are not applied to the
Senior Lien Obligations in accordance with Section 4.1(b) hereof).

Post-Petition Interest.

Each Junior Lien Agent, for itself and on behalf of the other Junior Lien
Secured Parties represented by it, agrees that no Junior Lien Secured Party
shall oppose or seek to challenge any claim by any Senior Lien Agent or any
other Senior Lien Secured Party for allowance in any Insolvency Proceeding of
Senior Lien Obligations consisting of post-petition interest, fees or expenses
to the extent of the value of the Liens securing the Senior Lien Obligations (it
being understood and agreed that such value shall be

 

F-1-30



--------------------------------------------------------------------------------

determined without regard to the existence of the Liens securing the Junior Lien
Obligations on the Collateral).

Each Senior Lien Agent, for itself and on behalf of the other Senior Lien
Secured Parties represented by it, agrees that no Senior Lien Secured Party
shall oppose or seek to challenge any claim by any Junior Lien Agent or any
other Junior Lien Secured Party for allowance in any Insolvency Proceeding of
Junior Lien Obligations consisting of post-petition interest, fees or expenses
to the extent of the value of the Liens securing the Junior Lien Obligations (it
being understood and agreed that such value shall be determined taking into
account the Liens securing the Senior Lien Obligations on the Collateral).

Certain Waivers by the Junior Lien Secured Parties. Each Junior Lien Agent, for
itself and on behalf of the other Junior Lien Secured Parties represented by it,
waives any claim any Junior Lien Secured Party may hereafter have against any
Senior Lien Secured Party arising out of (a) the election by any Senior Lien
Secured Party of the application of Section 1111(b)(2) of the Bankruptcy Code,
or any comparable provision of any other Debtor Relief Law, or (b) any use of
cash collateral or financing arrangement, or any grant of a security interest in
the Collateral, in any Insolvency Proceeding.

Separate Grants of Security and Separate Classification. Each Senior Lien
Secured Party and each Junior Lien Secured Party acknowledges and agrees that
(a) the grants of Liens pursuant to the Senior Lien Collateral Documents and the
Junior Lien Collateral Documents constitute two separate and distinct grants of
Liens and (b) because of, among other things, their differing rights in the
Collateral, the Senior Lien Obligations are fundamentally different from the
Junior Lien Obligations and must be separately classified in any plan of
reorganization (or other plan of similar effect under any Debtor Relief Laws)
proposed or adopted in an Insolvency Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the Senior Lien Secured Parties and the Junior Lien
Secured Parties in respect of the Collateral constitute only one secured claim
(rather than separate classes of senior and junior secured claims), then the
Senior Lien Secured Parties and the Junior Lien Secured Parties hereby
acknowledge and agree that all distributions shall be made as if there were
separate classes of Senior Lien Obligation claims and Junior Lien Obligation
claims against the Credit Parties, with the effect being that, to the extent
that the aggregate value of the Collateral is sufficient (for this purpose
ignoring all claims held by the Junior Lien Secured Parties), the Senior Lien
Secured Parties shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest, fees and expenses that is
available from the Collateral for Senior Lien Secured Parties before any
distribution is made in respect of the claims held by the Junior Lien Secured
Parties from such Collateral, with the Junior Lien Secured Parties hereby
acknowledging and agreeing to turn over to the Senior Lien Secured Parties
amounts otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the aggregate recoveries.

 

F-1-31



--------------------------------------------------------------------------------

Enforceability. The provisions of this Agreement are intended to be and shall be
enforceable under Section 510(a) of the Bankruptcy Code and all other applicable
Debtor Relief Laws.

Reorganization Securities. If, in any Insolvency Proceeding, debt obligations of
the reorganized debtor secured by Liens upon any property of the reorganized
debtor are distributed pursuant to a plan of reorganization or similar
dispositive restructuring plan (the “Reorganization Securities”) on account of
both the Senior Lien Obligations and the Junior Lien Obligations, then, to the
extent the debt obligations distributed on account of the Senior Lien
Obligations and on account of the Junior Lien Obligations are secured by Liens
upon the same assets or property, the provisions of this Agreement will survive
the distribution of such debt obligations pursuant to such plan and will apply
with like effect to the Liens securing such debt obligations.

Senior Lien Obligations Unconditional. All rights of the Senior Lien Agents
hereunder, and all agreements and obligations of the Junior Lien Agents and the
Credit Parties (to the extent applicable) hereunder, shall remain in full force
and effect irrespective of:

any lack of validity or enforceability of any Senior Lien Document;

any change in the time, place or manner of payment of, or in any other term of,
all or any portion of the Senior Lien Obligations (it being specifically
acknowledged that a portion of the Senior Lien Obligations may consist of
Indebtedness that is revolving in nature, and the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed), or, subject to Sections 5.2(a) and 5.2(c) hereof, any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, refunding or restatement of any Senior Lien
Document;

any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Collateral or any other collateral, or, subject to Sections
5.2(a) and 5.2(c) hereof, any release, amendment, waiver or other modification,
whether by course of conduct or otherwise, or any refinancing, refunding,
restatement or increase of all or any portion of the Senior Lien Obligations or
any guarantee or guaranty thereof; or

any other circumstances that otherwise might constitute a defense available to,
or a discharge of, any Credit Party in respect of the Senior Lien Obligations,
or of any of the Junior Lien Agents or any Credit Party, to the extent
applicable, in respect of this Agreement.

Junior Lien Obligations Unconditional. All rights of the Junior Lien Agents
hereunder, and all agreements and obligations of the Senior Lien Agents and the
Credit Parties (to the extent applicable) hereunder, shall remain in full force
and effect irrespective of:

any lack of validity or enforceability of any Junior Lien Document;

any change in the time, place or manner of payment of, or in any other term of,
all or any portion of the Junior Lien Obligations, or, subject to Sections
5.2(b) and 5.2(c)

 

F-1-32



--------------------------------------------------------------------------------

hereof, any amendment, waiver or other modification, whether by course of
conduct or otherwise, or any refinancing, refunding or restatement of any Junior
Lien Document;

any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Collateral, or any other collateral, or, subject to Sections
5.2(b) and 5.2(c) hereof, any release, amendment, waiver or other modification,
whether by course of conduct or otherwise, or any refinancing, refunding,
restatement or increase of all or any portion of the Junior Lien Obligations or
any guarantee or guaranty thereof; or

any other circumstances that otherwise might constitute a defense available to,
or a discharge of, any Credit Party in respect of the Junior Lien Obligations,
or of any of the Senior Lien Agents or any Credit Party, to the extent
applicable, in respect of this Agreement.

MISCELLANEOUS

Rights of Subrogation. Each Junior Lien Agent, for and on behalf of itself and
the Junior Lien Secured Parties represented by it, agrees that no payment to the
Senior Lien Agents or any Senior Lien Secured Party pursuant to the provisions
of this Agreement shall entitle any Junior Lien Agent or any Junior Lien Secured
Party to exercise any rights of subrogation in respect thereof until the
Discharge of Senior Lien Obligations shall have occurred. Following the
Discharge of Senior Lien Obligations, each Senior Lien Agent agrees to execute
such documents, agreements and instruments as the Junior Lien Agents or any
Junior Lien Secured Party may reasonably request to evidence the transfer by
subrogation to any such Person of an interest in the Senior Lien Obligations
resulting from payments to the Senior Lien Agenst by such Person, so long as all
costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by the Senior Lien Agents are paid by such
Person upon request for payment thereof.

Further Assurances. The Parties will, at the sole expense of the Credit Parties
and at any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that either Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable the
Senior Lien Agents or the Junior Lien Agents to exercise and enforce its rights
and remedies hereunder; provided, however, that no Party shall be required to
pay over any payment or distribution, execute any instruments or documents, or
take any other action referred to in this Section 7.2, to the extent that such
action would contravene any law, order or other legal requirement or any of the
terms or provisions of this Agreement, and in the event of a controversy or
dispute, such Party may interplead any payment or distribution in any court of
competent jurisdiction, without further responsibility in respect of such
payment or distribution under this Section 7.2.

Representations. Each Junior Lien Agent represents and warrants to the Senior
Lien Agents that it has the requisite power and authority under the Junior Lien
Documents to enter into, execute, deliver and carry out the terms of this
Agreement on behalf of itself and the Junior Lien Secured Parties and that this
Agreement shall be a binding obligation of such Junior Lien Agent and the other
Junior Lien Secured Parties, enforceable against such Junior

 

F-1-33



--------------------------------------------------------------------------------

Lien Agent and the other Junior Lien Secured Parties in accordance with its
terms. Each Senior Lien Agent represents and warrants to the Junior Lien Agents
that it has the requisite power and authority under the Senior Lien Documents to
enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the Senior Lien Secured Parties and that this Agreement
shall be a binding obligation of such Senior Lien Agent and the other Senior
Lien Secured Parties, enforceable against such Senior Lien Agent and the other
Senior Lien Secured Parties in accordance with its terms.

Amendments. No amendment or waiver of any provision of this Agreement nor
consent to any departure therefrom by any Party hereto shall be effective unless
it is in a written agreement executed by each Senior Lien Agent and Junior Lien
Agent (at the direction of the requisite Senior Lien Lenders as required under
any Senior Lien Credit Agreement and the requisite Junior Lien Lenders as
required under any Junior Lien Credit Agreement, respectively) and, in the case
of any amendment or waiver that could reasonably be expected to be adverse to
the interests, rights, liabilities or privileges of any Credit Party or imposes
additional duties or obligations on any Credit Party, the Borrowers, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. It is understood that the Designated
Senior Lien Agent and the Designated Junior Lien Agent, without the consent of
any other Senior Lien Secured Party or Junior Lien Secured Party, may in their
discretion determine that a supplemental agreement (which may take the form of
an amendment and restatement of this Agreement) is necessary or appropriate to
facilitate having additional Indebtedness or other obligations of any of the
Credit Parties become Senior Lien Obligations or Junior Lien Obligations, as the
case may be, under this Agreement (such Indebtedness or other obligations,
“Additional Debt”), which supplemental agreement shall, if applicable, specify
whether such Additional Debt constitutes Senior Lien Obligations or Junior Lien
Obligations; provided that such Additional Debt is permitted to be incurred
under each Senior Lien Credit Agreement and each Junior Lien Credit Agreement
then extant in accordance with the terms thereof. Each such supplemental
agreement (x) shall be in form and substance reasonably satisfactory to the
Designated Senior Lien Agent and the Designated Junior Lien Agent, (y) shall be
executed by the Senior Representative with respect to the applicable series of
Additional Debt (and, upon the effectiveness of such supplemental agreement,
such Senior Representative shall become an “Agent” hereunder) and (z) shall
provide, in a manner satisfactory to the Designated Senior Lien Agent and the
Designated Junior Lien Agent, that the Senior Representative with respect to
applicable series of Additional Debt and each holder of such series of
Additional Debt shall be subject to and bound by the provisions of this
Agreement, as so supplemented, in its capacity as a holder of such series of
Additional Debt.

Addresses for Notices. Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given shall be in
writing and may be personally served, telecopied, emailed or sent by overnight
express courier service or United States mail and shall be deemed to have been
given when delivered in person or by courier service, upon receipt of a telecopy
or five Business Days after deposit in the United States mail (certified, with
postage prepaid and properly addressed). For the purposes hereof, the addresses
of the parties hereto (until notice of a change thereof is delivered as provided
in this Section) shall be as set forth below or, as to each party, at such other
address as may be designated by

 

F-1-34



--------------------------------------------------------------------------------

such party in a written notice to all of the other parties and as otherwise
provided in the Senior Lien Documents and the Junior Lien Documents.

Senior Lien Agent: [             ]

Junior Lien Agent: [             ]

No Waiver; Remedies. No failure on the part of any Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

Continuing Agreement; Transfer of Secured Obligations. This Agreement is a
continuing agreement and shall (a) remain in full force and effect until the
Discharge of Senior Lien Obligations shall have occurred (subject to Section 5.4
hereof), (b) be binding upon the Parties and their successors and assigns and
(c) inure to the benefit of and be enforceable by the Parties and their
respective successors, transferees and assigns. Except as set forth in
Section 7.4 hereof, nothing herein is intended, or shall be construed to give,
any other Person any right, remedy or claim under, to or in respect of this
Agreement or any Collateral. All references to any Credit Party shall include
any Credit Party as debtor-in-possession and any receiver or trustee for such
Credit Party in any Insolvency Proceeding. Without limiting the generality of
the foregoing clause (c), any Senior Lien Agent, any Senior Lien Secured Party,
any Junior Lien Agent or any Junior Lien Secured Party may assign or otherwise
transfer all or any portion of the Senior Lien Obligations or the Junior Lien
Obligations in accordance with any Senior Lien Credit Agreement or any Junior
Lien Credit Agreement, in each case, as applicable, to any other Person (other
than the Borrowers, any Guarantor or any Affiliate of the Borrowers or any
Guarantor (in each case except as provided in such Senior Lien Credit Agreement
or such Junior Lien Credit Agreement, as applicable)), and such other Person
shall thereupon become vested with all the rights and obligations in respect
thereof granted to such Senior Lien Agent, such Junior Lien Agent, any Senior
Lien Secured Party or any Junior Lien Secured Party, as the case may be, herein
or otherwise. The Senior Lien Secured Parties and the Junior Lien Secured
Parties may continue, at any time and without notice to the other parties
hereto, to extend credit and other financial accommodations, lend monies and
provide Indebtedness to, or for the benefit of, any Credit Party on the faith
hereof.

GOVERNING LAW; ENTIRE AGREEMENT. (a) THIS AGREEMENT AND ANY CLAIM, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK. This Agreement constitutes the entire agreement
and understanding among the Parties with respect to the subject matter hereof
and supersedes any prior agreements, written or oral, with respect thereto.

 

F-1-35



--------------------------------------------------------------------------------

Counterparts. This Agreement may be executed in any number of counterparts, and
it is not necessary that the signatures of all Parties be contained on any one
counterpart hereof, each counterpart will be deemed to be an original and all
together shall constitute one and the same document. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
(in .pdf or similar format) shall be as effective as delivery of a manually
signed counterpart of this Agreement.

No Third Party Beneficiaries. This Agreement is solely for the benefit of the
Senior Lien Agents, Senior Lien Secured Parties, Junior Lien Agents and Junior
Lien Secured Parties. Nothing herein shall be construed to limit the relative
rights and obligations as among the Senior Lien Secured Parties or as among the
Junior Lien Secured Parties. Nothing herein shall be construed to limit the
relative rights and obligations as among the Senior Lien Secured Parties
pursuant to the provisions of the Senior Lien Pari Passu Intercreditor
Agreement. Nothing herein shall be construed to limit the relative rights and
obligations as among the Junior Lien Secured Parties pursuant to the provisions
of the [Junior] Lien Pari Passu Intercreditor Agreement. Except as set forth in
Section 7.4 hereof, no other Person (including the Borrowers, any Guarantor or
any Affiliate of the Borrowers or any Guarantor (in each case except as provided
in any Senior Lien Credit Agreement or any Junior Lien Credit Agreement, as
applicable)) shall be deemed to be a third party beneficiary of this Agreement;
provided, that, the Borrowers and the other Credit Parties shall be express
third party beneficiaries of, and shall be entitled to rely on and enforce the
provisions of, Sections 6.1(a), 6.3(a), 6.4 and 7.4.

Headings. The headings of the articles and sections of this Agreement are
inserted for purposes of convenience only and shall not be construed to affect
the meaning or construction of any of the provisions hereof.

Severability. If any of the provisions in this Agreement shall, for any reason,
be held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement and shall not invalidate the Lien Priority or the application of
Proceeds and other priorities set forth in this Agreement. The Parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

VENUE; JURY TRIAL WAIVER.

EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY

 

F-1-36



--------------------------------------------------------------------------------

SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY SENIOR LIEN SECURED
PARTY OR ANY JUNIOR LIEN SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT, ANY SENIOR LIEN DOCUMENTS OR ANY JUNIOR
LIEN DOCUMENTS AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (a) OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO REPRESENTS THAT IT
HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 7.5 HEREOF. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

F-1-37



--------------------------------------------------------------------------------

Senior/Junior Intercreditor Agreement. This Agreement is the “Senior/Junior
Intercreditor Agreement” (or equivalent form) referred to in any Senior Lien
Credit Agreement and any Junior Lien Credit Agreement. Nothing in this Agreement
shall be deemed to subordinate in right of payment the obligations due to
(a) any Senior Lien Secured Party to the obligations due to any Junior Lien
Secured Party or (b) any Junior Lien Secured Party to the obligations due to any
Senior Lien Secured Party (in each case, whether before or after the occurrence
of an Insolvency Proceeding), it being the intent of the Parties that this
Agreement shall effectuate a subordination of Liens but not a subordination of
Indebtedness.

No Warranties or Liability. The Senior Lien Agents and the Junior Lien Agents
acknowledge and agree that neither has made any representation or warranty with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any other Senior Lien Document or any other Junior Lien
Document. Except as otherwise provided in this Agreement, the Senior Lien Agents
and the Junior Lien Agents will be entitled to manage and supervise their
respective extensions of credit to any Credit Party in accordance with law and
their usual practices, modified from time to time as they deem appropriate.

Conflicts. In the event of any conflict between the provisions of this Agreement
and the provisions of any Senior Lien Document or any Junior Lien Document, the
provisions of this Agreement shall govern provided that the foregoing shall not
be construed to limit the relative rights and obligations as among the Senior
Lien Secured Parties or as among the Junior Lien Secured Parties; as among the
Senior Lien Secured Parties, such rights and obligations are governed by, and
any provisions herein regarding them are therefore subject to, the provisions of
the Senior Lien Pari Passu Intercreditor Agreement, and as among the Junior Lien
Secured Parties, such rights and obligations are governed by, and any provisions
herein regarding them are therefore subject to, the provisions of the Junior
Lien Pari Passu Intercreditor Agreement.

Costs and Expenses. All costs and expenses incurred by the Senior Lien Agents
and the Junior Lien Agents hereunder shall be reimbursed by the Borrowers and
the Credit Parties as provided in Section 9.3 (or any similar provision) of any
Senior Lien Credit Agreement and Section 9.3 (or any similar provision) of any
Junior Lien Credit Agreement.

Reliance; Information Concerning Financial Condition of the Credit Parties. Each
of the Senior Lien Agent, for itself and on behalf of the Senior Lien Secured
Parties represented by it, and the Junior Lien Agent, for itself and on behalf
of the Junior Lien Secured Parties represented by it, acknowledges that (a) it
and such Secured Parties have, independently and without reliance upon, in the
case of the Senior Lien Secured Parties, any Junior Lien Secured Party and, in
the case of the Junior Lien Secured Parties, any Senior Lien Secured Party, and
based on such documents and information as they have deemed appropriate, made
their own credit analysis and decision to enter into the Credit Documents to
which they are party and (b) it and such Secured Parties will, independently and
without reliance upon, in the case of the Senior Lien Secured Parties, any
Junior Lien Secured Party and, in the case of the Junior Lien Secured Parties,
any Senior Lien Secured Party, and based on such documents and information as
they shall from time to time deem appropriate, continue to make their own credit
decision in taking or not taking any action under this Agreement or any other
Credit Document to which they are party. Each of the Senior Lien Agents and the
Junior Lien Agents hereby assumes responsibility for keeping itself informed of
the financial condition of the Credit Parties and all other

 

F-1-38



--------------------------------------------------------------------------------

circumstances bearing upon the risk of nonpayment of the Senior Lien Obligations
or the Junior Lien Obligations. The Senior Lien Agents and the Junior Lien
Agents hereby agree that no party shall have any duty to advise any other party
of information known to it regarding such condition or any such circumstances.
In the event any Senior Lien Agent or any Junior Lien Agent, in its sole
discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, (i) it shall be under no
obligation (A) to provide any such information to such other party or any other
party on any subsequent occasion, (B) to undertake any investigation not a part
of its regular business routine or (C) to disclose any other information,
(ii) it makes no expressed or implied representation as to the accuracy or
completeness of any such information and shall not be liable for any information
contained therein and (iii) the Agent receiving such information hereby agrees
to hold the other Agent harmless from any action the receiving Agent may take or
conclusion the receiving Agent may reach or draw from any such information, as
well as from and against any and all losses, claims, damages, liabilities and
expenses to which such receiving Agent may become subject arising out of or in
connection with the use of such information.

Additional Credit Parties. The Borrowers will promptly cause each Person that
becomes a Credit Party to deliver to the parties hereto an executed counterpart
hereto, whereupon such Person shall thereby become a party hereto and be bound
by the terms hereof to the same extent as if it had executed and delivered this
Agreement as of the date hereof. The Agents and the Credit Parties hereto
further agree that, notwithstanding any failure to take the actions required by
the immediately preceding sentence, each Person that becomes a Credit Party at
any time (and any security granted by any such Person) shall be subject to the
provisions hereof as fully as if the same constituted a Credit Party party
hereto and had complied with the requirements of the immediately preceding
sentence.

Additional Pari Passu Agents. To the extent, but only to the extent, permitted
by the provisions of each of the Senior Lien Documents and the Junior Lien
Documents, the Borrowers and/or any of the other Credit Parties may incur or
issue and sell one or more series or classes of Indebtedness under credit
agreements, debt facilities, indentures, securities purchase agreements or
similar agreements and/or commercial paper facilities that the Borrowers
designate as an Additional Senior Lien Credit Agreement or Additional Junior
Lien Credit Agreement. In order to so designate any such Indebtedness as an
Additional Senior Pari Passu Credit Agreement or Additional Junior Pari Passu
Credit Agreement, as applicable, such Indebtedness must satisfy: (i) in the case
of an Additional Senior Lien Credit Agreement, the requirements of the
definition of “Additional Senior Lien Credit Agreement” or (ii) in the case of
an Additional Junior Lien Credit Agreement, the related obligations must satisfy
the definition of “Additional Junior Lien Credit Agreement”. Additionally the
Additional Senior Pari Passu Agent under any such Additional Senior Lien Credit
Agreement or the Additional Junior Pari Passu Agent under any such Additional
Junior Lien Credit Agreement, as applicable, shall have delivered an executed
joinder agreement hereto, whereby such new Agent shall thereby become a party
hereto and agree to be bound by the terms of this Agreement (including
Section 2.5) and represent and warrant that such Additional Senior Lien Credit
Agreement or Additional Junior Lien Credit Agreement, as applicable, provides
that the Secured Parties thereunder will be subject to and bound by the
provisions of this Agreement.

 

F-1-39



--------------------------------------------------------------------------------

Effectiveness; Survival. This Agreement shall become effective when executed and
delivered by the parties hereto. All covenants, agreements, representations and
warranties made by any party in this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement. The terms of this Agreement shall survive, and shall
continue in full force and effect, in any Insolvency Proceeding. The Junior Lien
Agent, for itself and on behalf of the other Junior Lien Secured Parties, hereby
waives any and all rights the Junior Lien Secured Parties may now or hereafter
have under applicable law to revoke this Agreement or any of the provisions of
this Agreement.

PURCHASE OF SENIOR LIEN OBLIGATIONS

BY JUNIOR LIEN SECURED PARTIES

Purchase Right. If there is an acceleration of the Senior Lien Obligations in
accordance with any Senior Lien Credit Agreement (a “Purchase Event”), then the
Junior Lien Secured Parties (on a pro rata basis based on their outstanding
Junior Lien Obligations, unless otherwise agreed among such Junior Lien Secured
Parties) may purchase, by submitting a notice (a “Purchase Notice”) within 15
Business Days of any such Purchase Event, all, but not less than all, of the
Senior Lien Obligations (the “Purchase Obligations”) for the Purchase Price.
Such purchase shall:

include all principal of, and all accrued and unpaid interest, fees,
indemnities, costs and expenses in respect of, all Purchase Obligations
outstanding at the time of purchase;

include the furnishing of cash collateral to any Senior Lien Agent in a manner
and in such amount as such Senior Lien Agent determines is reasonably necessary
to secured the letter of credit issuing banks in connection with any issued and
outstanding letters of credit;

be made pursuant to an assignment agreement in the form of Exhibit E-1 to any
Senior Lien Credit Agreement; and

otherwise be subject to the terms and conditions of this Article 8.

Each Senior Lien Lender will retain all rights to indemnification provided in
the relevant Senior Lien Documents for all claims and other amounts relating to
periods prior to the purchase of the Purchase Obligations pursuant to this
Article 8 and such rights shall be secured by the Liens securing the Senior Lien
Obligations.

Purchase Notice. The Junior Lien Secured Parties desiring to purchase all the
Purchase Obligations (the “Purchasing Creditors”) will deliver a Purchase Notice
to the Designated Senior Lien Agent that:

is signed by the Purchasing Creditors;

states that it is a Purchase Notice under this Article 8;

 

F-1-40



--------------------------------------------------------------------------------

states that each Purchasing Creditor is irrevocably (subject to a Purchase
Rejection) electing to purchase, in accordance with this Article 8, the
percentage of all of the Purchase Obligations stated in the Purchase Notice for
that Purchasing Creditor, which percentages must aggregate exactly 100% for all
Purchasing Creditors;

represents and warrants that the Purchase Notice is in conformity with the
Junior Lien Documents and any other binding agreement among Junior Lien Secured
Parties; and

designates a date on which the purchase will occur (the “Purchase Date”), that
is (x) at least five but not more than ten Business Days after the Senior Lien
Agent’s receipt of the Purchase Notice and (y) not more than twenty-five
Business Days after the Purchase Event.

Upon the Designated Senior Lien Agent’s receipt of an effective Purchase Notice
conforming to this Section 8.2, the Purchasing Creditors will be irrevocably
(subject to a Purchase Rejection) obligated to purchase, and the Senior Lien
Secured Parties will be irrevocably obligated to sell, the Purchase Obligations
in accordance with and subject to this Article 8.

Purchase Price. The purchase price (the “Purchase Price”) for the Purchase
Obligations will equal the sum of 100% of (a) the principal amount of all loans,
advances, or similar extensions of credit included in the Purchase Obligations,
and all accrued and unpaid interest thereon through the Purchase Date (excluding
any acceleration prepayment penalties or premiums); and (b) all accrued and
unpaid fees, expenses, indemnities and other amounts owed to the Senior Lien
Secured Parties under the Senior Lien Documents on the Purchase Date.

Purchase Closing. On the Purchase Date, (a) the Purchasing Creditors and the
Senior Lien Agents will execute and deliver the assignment agreement referenced
in Section 8.1 hereof, (b) the Purchasing Creditors will pay the Purchase Price
to the Senior Lien Agents by wire transfer of immediately available funds, and
(c) each of the Purchasing Creditors will execute and deliver to the Senior Lien
Agents a waiver and release of all claims arising out of this Agreement, the
relationship between the Senior Lien Secured Parties and the Junior Lien Secured
Parties in connection with the Senior Lien Documents and the Junior Lien
Documents, and the transactions contemplated hereby as a result of exercising
the purchase option contemplated by this Article 8.

Actions After Purchase Closing.

Promptly after the closing of the purchase of all Senior Lien Obligations
pursuant to this Article 8, the Senior Lien Agents will distribute the Purchase
Price to the Senior Lien Secured Parties in accordance with the terms of the
Senior Lien Documents.

After the closing of the purchase of all Purchase Obligations pursuant to this
Article 8, the Purchasing Creditors may request that the Senior Lien Agents
immediately resign as administrative agent and collateral agent under the Senior
Lien Documents and the Senior Lien Agents will immediately resign if so
requested. Upon such resignation, a

 

F-1-41



--------------------------------------------------------------------------------

new administrative agent and a new collateral agent will be elected or appointed
in accordance with the Senior Lien Documents.

No Recourse or Warranties; Defaulting Creditors.

The Senior Lien Secured Parties will be entitled to rely on the statements,
representations and warranties in the Purchase Notice without investigation,
even if the Senior Lien Secured Parties are notified that any such statement,
representation or warranty is not or may not be true.

The purchase and sale of the Purchase Obligations under this Article 8 will be
without recourse and without any representation or warranty whatsoever by the
Senior Lien Secured Parties, except that Senior Lien Secured Parties represent
and warrant that on the Purchase Date, immediately before giving effect to the
purchase, the Senior Lien Secured Parties own the Purchase Obligations free and
clear of all Liens (other than participation interests not prohibited by any
Senior Lien Credit Agreement, in which case the Purchase Price will be
appropriately adjusted so that the Purchasing Creditors do not pay amounts
represented by participation interest) and have the right to convey whatever
claims and interests they may have in respect of the Purchase Obligations.

The obligations of Senior Lien Secured Parties to sell their respective Purchase
Obligations under this Article 8 are several and not joint. If a Senior Lien
Secured Party breaches its obligations to sell its Purchase Obligations under
this Article 8 (a “Defaulting Creditor”), no other Senior Lien Secured Party
will be obligated to purchase the Defaulting Creditor’s Purchase Obligations for
resale to the holders of the Junior Lien Obligations. A Senior Lien Secured
Party that complies with this Article 8 will not be in default of this Agreement
or otherwise be deemed liable for any action or inaction of any Defaulting
Creditor; provided that nothing in this paragraph will affect the Purchasing
Creditors’ obligation to purchase all of the Purchase Obligations. Each Credit
Party irrevocably consents to any assignment effected to one or more Purchasing
Creditors pursuant to this Article 8.

 

F-1-42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Intial Senior Lien Agent, for and on behalf of itself
and the Initial Senior Lien Lenders, and the Initial Junior Lien Agent, for and
on behalf of itself and the Initial Junior Lien Lenders, have caused this
Agreement to be duly executed and delivered as of the date first above written.

 

●

 

 

JEFFERIES FINANCE LLC, in its capacity as the Initial Senior Lien Agent

●

 

 

 

By:                                                                

 

Name:

   

Title:

 

●

 

 

●

 

 

 

By:                                                                

 

Name:

   

Title:

 

 

F-1-43



--------------------------------------------------------------------------------

●

 

 

 

[●], in its capacity as the Initial Junior Lien Agent

 

●

 

 

   

By:                                                              

   

Name:

     

Title:

   

●

 

 

 

●

 

 

   

By:                                                              

   

Name:

     

Title:

   

 

F-1-44



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Borrowers and each Guarantor hereby acknowledge that they have received a
copy of this Agreement as in effect on the date hereof and consents thereto,
agree to recognize all rights granted thereby to the Senior Lien Agents, the
Senior Lien Secured Parties, the Junior Lien Agents, and the Junior Lien Secured
Parties (including pursuant to Section 7.17 hereof) and will not do any act or
perform any obligation which is not in accordance with the agreements set forth
in this Agreement as in effect on the date hereof. The Borrowers and each
Guarantor further acknowledges and agrees that (except as set forth in Sections
6.1(a), 6.3(a), 6.4, 7.4 and 7.10 hereof) they are not intended beneficiaries or
third party beneficiaries under this Agreement and (i) as between the Senior
Lien Secured Parties, the Borrowers and Guarantors, the Senior Lien Documents
remain in full force and effect as written and are in no way modified hereby and
(ii) as between the Junior Lien Secured Parties, the Borrowers and Guarantors,
the Junior Lien Documents remain in full force and effect as written and are in
no way modified hereby. The Borrowers and each Guarantor also hereby acknowledge
that they are bound under Sections 7.17, 7.18 and 7.19 of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

F-1-45



--------------------------------------------------------------------------------

        ●                                                              
                             

HLF FINANCING SARL, LLC

●

    By                                              

            Name:

            Title:

HERBALIFE INTERNATIONAL, INC.

    By

            Name:

            Title:

HERBALIFE NUTRITION LTD.

    By

            Name:

            Title:

HERBALIFE INTERNATIONAL LUXEMBOURG S.À R.L.

    By

            Name:

            Title:

Add other Guarantors as per other Intercreditor Agreements.

 

F-1-46



--------------------------------------------------------------------------------

[         ]23.

 

    By

 

 

          Name:

          Title:

 

●                                                                  

[          ].

 

    By

 

 

          Name:

          Title:

 

 

 

 

 

23 

Additional Grantors to be added as needed.

 

F-1-47



--------------------------------------------------------------------------------

Provision for any Junior Lien Credit Agreement:

“Reference is made to the Intercreditor Agreement dated as of [•], 20[ ] (as
amended, restated, supplemented or otherwise modified from time to time, the
“Senior/Junior Intercreditor Agreement”), among Jefferies Finance LLC as Initial
Senior Lien Agent (as defined therein), [•], as Initial Junior Lien Agent (as
defined therein), HLF Financing SaRL, LLC, a Delaware limited liability company
(“TL Borrower”), Herbalife Nutrition Ltd., a Cayman Islands exempted company
incorporated with limited liability (“Parent”), Herbalife International
Luxembourg S.à R.L., a Luxembourg private limited liability company (société à
responsabilité limitée), existing and organized under the laws of Luxembourg,
having its registered office at 16, avenue de la Gare, L-1610 Luxembourg and
registered with the Luxembourg Register of Commerce and Companies (R.C.S.
Luxembourg) under number B 88.006 (“HIL”), Herbalife International, Inc., a
Nevada corporation (“HII” and, together with Parent, TL Borrower and HIL, the
“Revolver Borrowers”; the Revolver Borrowers, together with the TL Borrower, are
referred to herein as the “Borrowers”), and each other party from time to time
party thereto. Each Lender hereunder (a) acknowledges that it has received a
copy of the Senior/Junior Intercreditor Agreement, (b) consents to the
subordination of Liens provided for in the Senior/Junior Intercreditor
Agreement, (c) agrees that it will be bound by and will take no actions contrary
to the provisions of the Senior/Junior Intercreditor Agreement and
(d) authorizes and instructs the [Administrative Agent] to enter into the
Senior/Junior Intercreditor Agreement as [Administrative Agent] and on behalf of
such Lender. The foregoing provisions are intended as an inducement to the
lenders under any Senior Lien Credit Agreement (as defined in the Senior/Junior
Intercreditor Agreement) to permit the incurrence of Indebtedness under this
Agreement and to extend credit to the Borrowers and such lenders are intended
third party beneficiaries of such provisions.”

Provision for any Junior Lien Collateral Documents:

“Reference is made to the Intercreditor Agreement dated as of [•], 20[ ] (as
amended, restated, supplemented or otherwise modified from time to time, the
“Senior/Junior Intercreditor Agreement”), among Jefferies Finance LLC as Initial
Senior Lien Agent (as defined therein), [•], as Initial Junior Lien Agent (as
defined therein), HLF Financing SaRL, LLC, a Delaware limited liability company,
Herbalife Nutrition Ltd., a Cayman Islands exempted company incorporated with
limited liability, Herbalife International Luxembourg S.à R.L., a Luxembourg
private limited liability company (société à responsabilité limitée), existing
and organized under the laws of Luxembourg, having its registered office at 16,
avenue de la Gare, L-1610 Luxembourg and registered with the Luxembourg Register
of Commerce and Companies (R.C.S. Luxembourg) under number B 88.006, Herbalife
International, Inc., a Nevada corporation, and each other party from time to
time party thereto. Notwithstanding anything herein to the contrary, the lien
and security interest granted to the [Administrative Agents], for the benefit of
the Secured Parties, pursuant to this Agreement and the exercise of any right or
remedy by the [Administrative Agents] and the other Secured Parties hereunder
are subject to the provisions of the Senior/Junior Intercreditor Agreement. In
the event of any conflict or inconsistency between the provisions of the
Senior/Junior Intercreditor Agreement and this Agreement, the provisions of the
Senior/Junior Intercreditor Agreement shall control.”

 

F-1-1



--------------------------------------------------------------------------------

EXHIBIT F-2

to the Credit Agreement

FORM OF SENIOR PARI PASSU INTERCREDITOR AGREEMENT

Provided Separately

 

F-2-1



--------------------------------------------------------------------------------

EXHIBIT F-2

to Credit Agreement

 

 

 

[FORM OF]24

SENIOR PARI PASSU INTERCREDITOR AGREEMENT

dated as of

[•], 20[    ]

among

HLF FINANCING SaRL, LLC,

HERBALIFE INTERNATIONAL, INC., HERBALIFE NUTRITION LTD. and

HERBALIFE INTERNATIONAL LUXEMBOURG S.À R.L.,

as the Borrowers

the Subsidiaries of Herbalife Nutrition Ltd.

from time to time party hereto,

JEFFERIES FINANCE LLC,

as Collateral Agent for the Senior Lien Secured Parties and

as Authorized Representative for the Credit Agreement Secured Parties

[        ]

as the Initial Additional Authorized Representative

and

each additional Authorized Representative from time to time party hereto

THIS IS THE “SENIOR PARI PASSU INTERCREDITOR AGREEMENT” OR “SENIOR LIEN PARI
PASSU INTERCREDITOR AGREEMENT” REFERRED TO IN (A) ANY SENIOR LIEN COLLATERAL
DOCUMENT (AS DEFINED HEREIN), (B) ANY CREDIT AGREEMENT (AS DEFINED HEREIN) AND
(C) ANY ADDITIONAL SENIOR LIEN DOCUMENTS (AS DEFINED HEREIN).

 

 

 

 

 

 

 

24 

NTD: Appropriate modifications required or agreed to by the Collateral Agent
will be made to this form to reflect the existence of other intercreditor
agreements in effect at the time this form of agreement is entered into.

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   

DEFINITIONS

     1   SECTION 1.01.  

Certain Defined Terms

     1   SECTION 1.02.  

Terms Generally

     8   SECTION 1.03.  

Impairments

     9   ARTICLE II   

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

     9   SECTION 2.01.  

Priority of Claims

     9   SECTION 2.02.  

Actions with Respect to Shared Collateral; Prohibition on Contesting Liens

     11   SECTION 2.03.  

No Interference; Payment Over

     12   SECTION 2.04.  

Automatic Release of Liens; Amendments to Senior Lien Collateral Documents

     13   SECTION 2.05.  

Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings

     14   SECTION 2.06.  

Reinstatement

     15   SECTION 2.07.  

Insurance

     16   SECTION 2.08.  

Refinancings

     16   SECTION 2.09.  

Possessory/Control Agent as Gratuitous Bailee/Agent for Perfection

     16   ARTICLE III   

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

     17   SECTION 3.01.  

Determinations with Respect to Amounts of Liens and Obligations

     17   ARTICLE IV   

THE COLLATERAL AGENT

     17   SECTION 4.01.  

Appointment and Authority

     17   SECTION 4.02.  

Rights as a Senior Lien Secured Party

     19  

 

ii



--------------------------------------------------------------------------------

SECTION 4.03.  

Exculpatory Provisions

     19   SECTION 4.04.  

Reliance by Applicable Authorized Representative

     20   SECTION 4.05.  

Delegation of Duties

     21   SECTION 4.06.  

Non-Reliance on Applicable Authorized Representative and Other Senior

Lien Secured Parties

     21   SECTION 4.07.  

Collateral and Guaranty Matters

     21   SECTION 4.08.  

Power of Attorney

     21   ARTICLE V   

MISCELLANEOUS

     22   SECTION 5.01.  

Notices

     22   SECTION 5.02.  

Waivers; Amendment; Joinder Agreements

     22   SECTION 5.03.  

Parties in Interest

     23   SECTION 5.04.  

Survival of Agreement

     23   SECTION 5.05.  

Counterparts

     23   SECTION 5.06.  

Severability

     23   SECTION 5.07.  

Governing Law; Jurisdiction

     24   SECTION 5.08.  

Submission to Jurisdiction Waivers; Consent to Service of Process

     24   SECTION 5.09.  

WAIVER OF JURY TRIAL

     24   SECTION 5.10.  

Headings

     25   SECTION 5.11.  

Conflicts

     25   SECTION 5.12.  

Provisions Solely to Define Relative Rights

     25   SECTION 5.13.  

Additional Senior Debt

     25   SECTION 5.14.  

Additional Grantors

     26   SECTION 5.15.  

Integration

     26   SECTION 5.16.  

Specific Performance

     26  

 

iii



--------------------------------------------------------------------------------

         SENIOR PARI PASSU INTERCREDITOR AGREEMENT dated as of [•], 20[_] (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), among HLF Financing SaRL, LLC, a Delaware limited liability
company (“TL Borrower”), Herbalife Nutrition Ltd., a Cayman Islands exempted
company incorporated with limited liability (“Parent”), Herbalife International
Luxembourg S.à R.L., a Luxembourg private limited liability company (société à
responsabilité limitée), existing and organized under the laws of Luxembourg,
having its registered office at 16, avenue de la Gare, L-1610 Luxembourg and
registered with the Luxembourg Register of Commerce and Companies (R.C.S.
Luxembourg) under number B 88.006 (“HIL”), Herbalife International, Inc., a
Nevada corporation (“HII” and, together with Parent, TL Borrower and HIL, the
“Revolver Borrowers”; the Revolver Borrowers, together with the TL Borrower, are
referred to herein as the “Borrowers”), certain subsidiaries of the Borrowers
from time to time party hereto, JEFFERIES FINANCE LLC, as Authorized
Representative for the Credit Agreement Secured Parties (“Jefferies”, in such
capacity, the “Collateral Agent”), [INSERT NAME AND CAPACITY], as Authorized
Representative for the Initial Additional Senior Lien Secured Parties (in such
capacity and together with its successors in such capacity, the “Initial
Additional Authorized Representative”) and each additional Authorized
Representative from time to time party hereto for the Additional Senior Lien
Secured Parties of the Series with respect to which it is acting in such
capacity.

         In consideration of the mutual agreements herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Collateral Agent (for itself and on behalf of the Credit
Agreement Secured Parties), the Initial Additional Authorized Representative
(for itself and on behalf of the Initial Additional Senior Lien Secured Parties)
and each additional Authorized Representative (for itself and on behalf of the
Additional Senior Lien Secured Parties of the applicable Series) agree as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.01.                     Certain Defined Terms.

         Capitalized terms used but not otherwise defined herein have the
meanings set forth in the Credit Agreement, the Senior Lien Collateral
Documents, the Senior Lien Guaranties or, if defined in the UCC and not
otherwise defined herein, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

         “Additional Senior Lien Documents” means, with respect to any Series of
Additional Senior Lien Obligations, the notes, indentures, security documents
and other operative agreements evidencing or governing such Indebtedness,
including the Initial Additional Senior Lien Documents and each other agreement
entered into for the purpose of securing any Series of Additional Senior Lien
Obligations.

         “Additional Senior Lien Obligations” means, with respect to any Series
of Additional Senior Lien Obligations, all amounts owing to the applicable
Additional Senior Lien Secured Parties (including the Initial Additional Senior
Lien Secured Party) pursuant to the terms



--------------------------------------------------------------------------------

of any Additional Senior Lien Document (including the Initial Additional Senior
Lien Agreement) including, without limitation, (a) all amounts in respect of any
principal, premium, interest (including any interest and fees accruing
subsequent to the commencement of an Insolvency or Liquidation Proceeding at the
rate provided for in the respective Additional Senior Lien Documents, whether or
not such interest or fees are allowed claims under any such proceeding or under
applicable state, federal or foreign law), penalties, fees, expenses,
indemnifications, reimbursements, damages and other liabilities, and guarantees
of the foregoing amounts, (b) all other amounts payable to such Additional
Senior Lien Secured Parties under the related Additional Senior Lien Documents
and (c) any renewals or extensions of the foregoing.

         “Additional Senior Lien Secured Party” means the holders of any
Additional Senior Lien Obligations and any Authorized Representative with
respect thereto and shall include the Initial Additional Senior Lien Secured
Parties.

         “Additional Senior Lien Collateral Documents” means, with respect to
any Series of Additional Senior Lien Obligations, any security agreements or any
other documents now existing or entered into after the date hereof that create
Liens on any assets or properties of any Grantor to secure such Additional
Senior Lien Obligations.

         “Agreement” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

         “Applicable Authorized Representative” means, with respect to any
Shared Collateral, (i) until the earlier of (x) the Discharge of Credit
Agreement Obligations and (y) the Non-Controlling Authorized Representative
Enforcement Date, the Collateral Agent and (ii) from and after the earlier of
(x) the Discharge of Credit Agreement Obligations and (y) the Non-Controlling
Authorized Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.

         “Authorized Representative” means (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the Collateral
Agent, (ii) in the case of the Initial Additional Senior Lien Obligations or the
Initial Additional Senior Lien Secured Parties, the Initial Additional
Authorized Representative and (iii) in the case of any Series of Additional
Senior Lien Obligations or Additional Senior Lien Secured Parties that become
subject to this Agreement after the date hereof, the Authorized Representative
named for such Series in the applicable Joinder Agreement.

         “Bankruptcy Case” has the meaning assigned to such term in
Section 2.05(b).

         “Bankruptcy Code” means Title 11 of the United States Code.

         “Borrowers” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

 

2



--------------------------------------------------------------------------------

         “Collateral” means all assets and properties subject to or purported to
be subject to Liens created pursuant to any Senior Lien Collateral Document to
secure one or more Series of Senior Lien Obligations.

         “Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any successors
thereto as provided in Section 8.9 of the Senior Lien Credit Agreement or such
similar provision of any Replacement Credit Agreement.

         “Control Collateral” means any Shared Collateral that is a Deposit
Account, Security, Securities Account, Securities Entitlement, Commodities
Account and that is in the “control” of any Authorized Representative (or its
agents or bailees), to the extent that “control” thereof perfects a Lien thereon
under the Uniform Commercial Code of any jurisdiction.

         “Controlling Secured Parties” means, with respect to any Shared
Collateral, the Series of Senior Lien Secured Parties whose Authorized
Representative is the Applicable Authorized Representative for such Shared
Collateral.

         “Credit Agreement” means (i) that certain Credit Agreement (the “Senior
Lien Credit Agreement”) dated as of August 16, 2018, among the Borrowers,
Coöperatieve Rabobank U.A., New York Branch, as an issuing bank and as
administrative agent for the Term A Lenders (as defined therein) and Revolving
Credit Lenders (as defined therein), Jefferies Finance LLC, as administrative
agent for the Term B Lenders (as defined therein) and the other parties thereto,
and (ii) any Replacement Credit Agreement.

         “Credit Agreement Obligations” means, with respect to the Senior Lien
Credit Agreement, the “Obligations” as defined in the Credit Agreement and, with
respect to any Replacement Credit Agreement, all amounts owing by any grantor
pursuant to the terms of the Replacement Credit Agreement, including, without
limitation, all amounts in respect of any principal, premium, interest
(including any interest and fees accruing subsequent to the commencement of an
Insolvency or Liquidation Proceeding at the rate provided for in the Replacement
Credit Agreement, whether or not such interest or fees are allowed claims under
any such proceeding or under applicable state, federal or foreign law),
penalties, fees, expenses, indemnifications, reimbursements, damages and other
liabilities, and guarantees of the foregoing amounts pursuant to such
Replacement Credit Agreement.

         “Credit Agreement Secured Parties” means, with respect to the Senior
Lien Credit Agreement, the “Secured Parties” as defined in the Credit Agreement
and, with respect to a Replacement Credit Agreement, any holders of Credit
Agreement Obligations.

         “Credit Agreement Collateral Documents” means the Senior Lien
Guaranties, any Senior/Junior Intercreditor Agreement, the other Collateral
Documents (as defined in the Credit Agreement) and each other agreement entered
into in favor of the Collateral Agent for the purpose of securing any Credit
Agreement Obligations.

 

3



--------------------------------------------------------------------------------

         “Debtor Relief Laws” means the Bankruptcy Code, and other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, compromise,
arrangement or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally, and including the statutory arrangement provisions of any
corporations statute having similar effect.

         “DIP Financing” has the meaning assigned to such term in
Section 2.05(b).

         “DIP Financing Liens” has the meaning assigned to such term in
Section 2.05(b).

         “DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

         “Discharge” means, except to the extent otherwise provided in
Section 2.06 and 2.08 hereof, with respect to any Shared Collateral and any
Series of Senior Lien Obligations, the date on which such Series of Senior Lien
Obligations is no longer secured by, or required to be secured by, such Shared
Collateral. The term “Discharged” shall have a corresponding meaning.

         “Discharge of Credit Agreement Obligations” means, except to the extent
otherwise provided in Section 2.06 and 2.08 hereof, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional Senior Lien
Obligations secured by such Shared Collateral under a Replacement Credit
Agreement or the Senior Lien Collateral Documents related thereto.

         “Event of Default” means an “Event of Default” as defined in any
Secured Credit Document.

         “Grantors” means the Borrowers and each Guarantor which has granted a
security interest pursuant to any Senior Lien Collateral Document to secure any
Series of Senior Lien Obligations.

         “Guarantors” means the “Guarantors” as defined in the Senior Lien
Guaranties.

         “Impairment” has the meaning assigned to such term in Section 1.03.

         “Initial Additional Authorized Representative” has the meaning assigned
to such term in the introductory paragraph to this Agreement.

         “Initial Additional Senior Lien Agreement” means that certain
[[Indenture/Loan Agreement] dated as of [ ], 20[ ], among the Borrowers, [the
Guarantors

 

4



--------------------------------------------------------------------------------

identified therein,] [    ], as [trustee/agent], and the Initial Additional
Authorized Representative, as [paying agent, registrar and transfer agent]].

         “Initial Additional Senior Lien Documents” means the Initial Additional
Senior Lien Agreement and any notes, security documents and other operative
agreements evidencing or governing the Indebtedness thereunder, and the Liens
securing such Indebtedness, including any agreement entered into for the purpose
of securing the Initial Additional Senior Lien Obligations.

         “Initial Additional Senior Lien Obligations” means the Additional
Senior Lien Obligations pursuant to the Initial Additional Senior Lien
Documents.

         “Initial Additional Senior Lien Secured Parties” means the holders of
any Initial Additional Senior Lien Obligations and the Initial Additional
Authorized Representative.

“Initial Senior Lien Documents” means the “Loan Documents” (as defined in the
Senior Lien Credit Agreement).

         “Insolvency or Liquidation Proceeding” means:

(i)        any case commenced by or against the Borrowers or any other Grantor
under any Debtor Relief Laws, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrowers or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Borrowers or any other Grantor or any
similar case or proceeding relative to any Borrowers or any other Grantor or its
creditors, as such, in each case whether or not voluntary;

(ii)        any liquidation, dissolution, marshalling of assets or liabilities,
administration or other winding up of or relating to the Borrowers or any other
Grantor, in each case whether or not voluntary and whether or not involving
bankruptcy or insolvency; or

(iii)        any other proceeding of any type or nature in which substantially
all claims of creditors of the Borrowers or any other Grantor are determined and
any payment or distribution is or may be made on account of such claims.

         “Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(a).

         “Joinder Agreement” means a supplement to this Agreement in the form of
Exhibit I hereof.

         “Major Non-Controlling Authorized Representative” means, with respect
to any Shared Collateral, the Authorized Representative of the Series of
Additional Senior Lien Obligations that constitutes the largest outstanding
principal amount of any then outstanding

 

5



--------------------------------------------------------------------------------

Series of Senior Lien Obligations (other than Credit Agreement Obligations) with
respect to such Shared Collateral.

         “Non-Controlling Authorized Representative” means, at any time with
respect to any Shared Collateral, any Authorized Representative that is not the
Applicable Authorized Representative at such time with respect to such Shared
Collateral.

         “Non-Controlling Authorized Representative Enforcement Date” means,
with respect to any Non-Controlling Authorized Representative, the date which is
150 days (throughout which 150 day period such Non-Controlling Authorized
Representative was the Major Non-Controlling Authorized Representative) after
the occurrence of both (i) an Event of Default (under and as defined in the
Additional Senior Lien Document under which such Non-Controlling Authorized
Representative is the Authorized Representative) and (ii) the Applicable
Authorized Representative’s and each other Authorized Representative’s receipt
of written notice from such Non-Controlling Authorized Representative certifying
that (x) such Non-Controlling Authorized Representative is the Major
Non-Controlling Authorized Representative and that an Event of Default (under
and as defined in the Additional Senior Lien Document under which such
Non-Controlling Authorized Representative is the Authorized Representative) has
occurred and is continuing and (y) the Senior Lien Obligations of the Series
with respect to which such Non-Controlling Authorized Representative is the
Authorized Representative are currently due and payable in full (whether as a
result of acceleration thereof or otherwise) in accordance with the terms of the
applicable Additional Senior Lien Document; provided that the Non-Controlling
Authorized Representative Enforcement Date shall be stayed and shall not occur
and shall be deemed not to have occurred with respect to any Shared Collateral
(1) at any time the Applicable Authorized Representative has commenced and is
diligently pursuing any enforcement action with respect to a material portion of
the Shared Collateral or (2) at any time the Grantor which has granted a
security interest in such Shared Collateral is then a debtor under or with
respect to (or otherwise subject to) any Insolvency or Liquidation Proceeding.

         “Non-Controlling Secured Parties” means, with respect to any Shared
Collateral, the Senior Lien Secured Parties which are not Controlling Secured
Parties with respect to such Shared Collateral.

         “Possessory Collateral” means any Shared Collateral in the possession
of an Authorized Representative (or its agents or bailees), to the extent that
possession thereof perfects a Lien thereon under the Uniform Commercial Code of
any jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, promissory notes, chattel paper and Instruments, in
each case, delivered to or in the possession of an Authorized Representative
under the terms of the Senior Lien Collateral Documents.

         “Proceeds” has the meaning assigned to such term in Section 2.01
hereof.

         “Refinance” means, in respect of any indebtedness, to refinance,
extend, renew, defease, amend, increase, modify, supplement, restructure,
refund, replace or repay, or to issue other indebtedness or enter alternative
financing arrangements, in exchange or replacement for such indebtedness (in
whole or in part), including by adding or replacing lenders, creditors, agents,
Borrowers and/or guarantors, and including in each case, but not limited to,
after the

 

6



--------------------------------------------------------------------------------

original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

         “Replacement Credit Agreement” means any credit agreement, indenture,
notes or other issuance of indebtedness that Refinances in whole the then extant
Credit Agreement on the terms set forth in Section 2.08 and Parent designates
such credit agreement, indenture or other related agreement as the “Credit
Agreement” hereunder.

         “Secured Credit Document” means (i) the Credit Agreement and each Loan
Document (as defined in the Credit Agreement), (ii) each Initial Additional
Senior Lien Document and (iii) each Additional Senior Lien Document.

         “Senior Class Debt” shall have the meaning assigned to such term in
Section 5.13.

         “Senior Class Debt Parties” shall have the meaning assigned to such
term in Section 5.13.

         “Senior Class Debt Representative” shall have the meaning assigned to
such term in Section 5.13.

         “Senior Lien” means the Liens on the Collateral in favor of the Senior
Lien Secured Parties under the Senior Lien Collateral Documents.

         “Senior Lien Collateral Documents” means, collectively, (a) the Credit
Agreement Security Documents, (b) the Additional Senior Lien Collateral
Documents and (c) any Senior/Junior Intercreditor Agreement.

         “Senior Lien Credit Agreement” shall have the meaning assigned to such
term in the definition of “Credit Agreement”.

“Senior Lien Guarantors” means the collective reference to (a) Parent, and each
Subsidiary of Parent that is party to a Senior Lien Guaranty, other than any
Excluded Subsidiary, and (b) any other Person that becomes a guarantor under any
Senior Lien Guaranty.

         “Senior Lien Guaranty” means one or more guaranties, each dated as of
[ 🌑 ], 2018, wherein the Senior Lien Guarantors have agreed to guarantee, inter
alia, the payment and performance of the Borrowers’s under the Initial Senior
Lien Documents and also includes any other guaranty made by a Senior Lien
Guarantor guaranteeing, inter alia, the payment and performance of any Senior
Lien Obligations.

         “Senior Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Additional Senior Lien Obligations.

         “Senior Lien Recovery” has the meaning assigned to such term in
Section 2.06.

 

7



--------------------------------------------------------------------------------

         “Senior Lien Secured Parties” means (a) the Credit Agreement Secured
Parties and (ii) the Additional Senior Lien Secured Parties with respect to each
Series of Additional Senior Lien Obligations.

         “Senior/Junior Intercreditor Agreement” means the “Senior/Junior
Intercreditor Agreement”, if any, as defined in the Senior Lien Credit
Agreement.

         “Series” means (a) with respect to the Senior Lien Secured Parties,
each of (i) the Credit Agreement Secured Parties (in their capacities as such),
(ii) the Initial Additional Senior Lien Secured Parties (in their capacity as
such) and (iii) the Additional Senior Lien Secured Parties that become subject
to this Agreement after the date hereof that are represented by a common
Authorized Representative (in its capacity as such for such Additional Senior
Lien Secured Parties) and (b) with respect to any Senior Lien Obligations, each
of (i) the Credit Agreement Obligations, (ii) the Initial Additional Senior Lien
Obligations and (iii) the Additional Senior Lien Obligations incurred pursuant
to any Additional Senior Lien Document, which pursuant to any Joinder Agreement,
are to be represented hereunder by a common Authorized Representative (in its
capacity as such for such Additional Senior Lien Obligations).

         “Shared Collateral” means, at any time, Collateral in which the holders
of two or more Series of Senior Lien Obligations (or their respective Authorized
Representatives) hold a valid and perfected security interest at such time;
provided that, for the avoidance of doubt, amounts deposited under any
Additional Senior Lien Documents to discharge or defease the notes issued under
the Additional Senior Lien Documents shall not be deemed to be Shared Collateral
so long as such discharge or defeasance is permitted under each then extant
Secured Credit Document. If more than two Series of Senior Lien Obligations are
outstanding at any time and the holders of less than all Series of Senior Lien
Obligations hold, or are required to hold pursuant to the applicable Secured
Credit Documents, a valid and perfected security interest in any Collateral at
such time, then such Collateral shall constitute Shared Collateral for those
Series of Senior Lien Obligations that hold, or are required to hold pursuant to
the applicable Secured Credit Documents, a valid security interest in such
Collateral at such time and shall not constitute Shared Collateral for any
Series which does not have, or are not required to have pursuant to the
applicable Secured Credit Documents, a valid and perfected security interest in
such Collateral at such time.

         “UCC” means the Uniform Commercial Code as in effect from time to time
in effect in the State of New York; provided that if, by reason of mandatory
provisions of law, perfection or the effect of perfection or non-perfection or
the priority of a security interest in any Collateral or the availability of any
remedy hereunder is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “Uniform Commercial Code” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or priority or availability of such remedy, as the case may be.

SECTION 1.02.                     Terms Generally. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without

 

8



--------------------------------------------------------------------------------

limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument, other document, statute
or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements and modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, but shall not be deemed to include the subsidiaries of such Person
unless express reference is made to such subsidiaries, (iii) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Articles, Sections and Exhibits shall be
construed to refer to Articles, Sections and Exhibits of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.

SECTION 1.03.                     Impairments. It is the intention of the Senior
Lien Secured Parties of each Series that the holders of Senior Lien Obligations
of such Series (and not the Senior Lien Secured Parties of any other Series)
bear the risk of (i) any determination by a court of competent jurisdiction that
(x) any of the Senior Lien Obligations of such Series are unenforceable under
applicable law or are subordinated to any other obligations (other than another
Series of Senior Lien Obligations), (y) any of the Senior Lien Obligations of
such Series does not have a valid and perfected security interest in any of the
Collateral securing any other Series of Senior Lien Obligations and/or (z) any
intervening security interest exists securing any other obligations (other than
another Series of Senior Lien Obligations) on a basis ranking prior to the
security interest of such Series of Senior Lien Obligations but junior to the
security interest of any other Series of Senior Lien Obligations or (ii) the
existence of any Collateral for any other Series of Senior Lien Obligations that
is not Shared Collateral (any such condition referred to in the foregoing
clauses (i) or (ii) with respect to any Series of Senior Lien Obligations, an
“Impairment” of such Series). In the event of any Impairment with respect to any
Series of Senior Lien Obligations, the results of such Impairment shall be borne
solely by the holders of such Series of Senior Lien Obligations, and the rights
of the holders of such Series of Senior Lien Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
Senior Lien Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such Senior Lien Obligations
subject to such Impairment. Additionally, in the event the Senior Lien
Obligations of any Series are modified pursuant to applicable law (including,
without limitation, pursuant to Section 1129 of the Bankruptcy Code), any
reference to such Senior Lien Obligations or the Senior Lien Documents governing
such Senior Lien Obligations shall refer to such obligations or such documents
as so modified.

ARTICLE II

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

SECTION 2.01.                     Priority of Claims. (a) Anything contained
herein or in any of the Secured Credit Documents to the contrary
notwithstanding, and notwithstanding the date,

 

9



--------------------------------------------------------------------------------

time, method, manner or order of grant, attachment or perfection of any Liens
securing any Series of Senior Lien Obligations granted on the Shared Collateral
or the existence of any intervening third party Liens and notwithstanding any
provisions of the Uniform Commercial Code of any jurisdictions, any applicable
real estate laws, or any other circumstance whatsoever (but subject to
Section 1.03), if an Event of Default has occurred and is continuing, and
(i) the Applicable Authorized Representative or any Senior Lien Secured Party is
taking action to enforce rights in respect of any Shared Collateral, (ii) any
distribution is made in respect of any Shared Collateral in any Bankruptcy Case
or other Insolvency or Liquidation Proceeding of any Borrowers or any other
Grantor or (iii) any Senior Lien Secured Party receives any payment pursuant to
any Senior/Junior Intercreditor Agreement or any other intercreditor agreement
(other than this Agreement) with respect to any Shared Collateral, the proceeds
of any sale, collection or other liquidation of any such Shared Collateral
(including any amount paid under any title insurance policy or any insurance
policy or in connection with any condemnation or eminent domain proceeding) by
any Senior Lien Secured Party or received by the Applicable Authorized
Representative or any Senior Lien Secured Party pursuant to any such
intercreditor agreement with respect to such Shared Collateral (including any
amount paid under any title insurance policy) and proceeds of any such
distribution (subject, in the case of any such distribution, to the sentence
immediately following) to which any Senior Lien Secured Parties are entitled
under any intercreditor agreement (other than this Agreement) (all proceeds of
any sale, collection or other liquidation of any Collateral and all proceeds of
any such distribution being collectively referred to as “Proceeds”) shall be
applied:

(i)       FIRST, to the payment of all amounts owing to each Authorized
Representative (in its capacity as such) pursuant to the terms of any Secured
Credit Document;

(ii)       SECOND, subject to Section 1.03, to the payment in full of the Senior
Lien Obligations of each Series on a ratable basis in accordance with the terms
of the applicable Secured Credit Documents and

(iii)       THIRD, after payment of all Senior Lien Obligations, to whosoever
may be lawfully entitled to receive the same pursuant to any Senior/Junior
Intercreditor Agreement, or otherwise, or as a court of competent jurisdiction
may direct.

Notwithstanding the foregoing, with respect to any Shared Collateral for which a
third party (other than a Senior Lien Secured Party) has a Lien or security
interest that is junior in priority to the security interest of any Series of
Senior Lien Obligations, but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the security interest of any other
Series of Senior Lien Obligations (such third party an “Intervening Creditor”),
the value of any Shared Collateral or Proceeds which are allocated to such
Intervening Creditor shall be deducted on a ratable basis solely from the Shared
Collateral or Proceeds to be distributed in respect of the Series of Senior Lien
Obligations with respect to which such Impairment exists.

(b)       It is acknowledged that the Senior Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced

 

10



--------------------------------------------------------------------------------

in accordance with Section 2.08 or otherwise amended or modified from time to
time, all without affecting the priorities set forth in Section 2.01(a) or the
provisions of this Agreement defining the relative rights of the Senior Lien
Secured Parties of any Series.

(c)       Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of Senior Lien
Obligations granted on the Shared Collateral and notwithstanding any provision
of the Uniform Commercial Code of any jurisdiction, any applicable real estate
laws, or any other applicable law or the Secured Credit Documents or any defect
or deficiencies in the Liens securing the Senior Lien Obligations of any Series
or any other circumstance whatsoever (but, in each case, subject to
Section 1.03), each Senior Lien Secured Party hereby agrees that the Liens
securing each Series of Senior Lien Obligations on any Shared Collateral shall
be of equal priority.

SECTION 2.02.                     Actions with Respect to Shared Collateral;
Prohibition on Contesting Liens. (a) With respect to any Shared Collateral,
(i) only the Applicable Authorized Representative shall act or refrain from
acting with respect to the Shared Collateral (including with respect to any
Senior/Junior Intercreditor Agreement or any other intercreditor agreement with
respect to any Shared Collateral), (ii) the Applicable Authorized Representative
shall not be required to follow any instructions with respect to such Shared
Collateral (including with respect to any Senior/Junior Intercreditor Agreement
or any other intercreditor agreement with respect to any Shared Collateral) from
any Non-Controlling Authorized Representative (or any other Senior Lien Secured
Party other than the Controlling Secured Parties) and (iii) no Non-Controlling
Authorized Representative or other Senior Lien Secured Party (other than the
Controlling Secured Parties) shall, or shall instruct the Applicable Authorized
Representative to, commence any judicial or non-judicial foreclosure proceedings
with respect to, seek to have a trustee, receiver, liquidator, administrator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, any Shared Collateral (including with
respect to any Senior/Junior Intercreditor Agreement or any other intercreditor
agreement with respect to any Shared Collateral), whether under any Senior Lien
Collateral Document, applicable law or otherwise, it being agreed that only the
Applicable Authorized Representative, acting on the instructions of the
Controlling Secured Parties, if applicable, and in accordance with the
applicable Senior Lien Collateral Documents, shall be entitled to take any such
actions or exercise any such remedies with respect to Shared Collateral (and
each Non-Controlling Authorized Representative and Non-Controlling Secured
Parties shall be deemed to have waived any right, power, or remedy, whether
under any agreement or any applicable law (including in equity) to the
contrary). Notwithstanding the equal priority of the Liens, the Applicable
Authorized Representative (acting on the instructions of the Controlling Secured
Parties) may deal with the Shared Collateral as if such Applicable Authorized
Representative had a senior Lien on such Collateral. No Non-Controlling
Authorized Representative or Non-Controlling Secured Party will (and each
Non-Controlling Authorized Representative and Non-Controlling Secured Party
shall be deemed to have waived any right to) contest, protest or object to any
foreclosure proceeding or action brought by the Collateral Agent, the Applicable
Authorized Representative or Controlling Secured Party or any other exercise by
the Collateral Agent, Applicable Authorized Representative or Controlling
Secured Party of any rights and remedies (including any non-judicial
foreclosure) relating to the Shared Collateral, or to cause the Applicable
Authorized

 

11



--------------------------------------------------------------------------------

Representative to do so on any ground, including in the case of non-judicial
foreclosure of any personal property collateral, that such foreclosure will not
result in a commercially reasonable disposition of the Collateral. The foregoing
shall not be construed to limit the rights and priorities of any Senior Lien
Secured Party, Collateral Agent or other Authorized Representative with respect
to any Collateral not constituting Shared Collateral.

(b)       Each of the Authorized Representatives agrees that it will not accept
any Lien on any collateral for the benefit of any Series of Senior Lien
Obligations (other than funds deposited for the discharge or defeasance of any
Additional Senior Lien Document) other than as permitted by the Senior Lien
Collateral Documents and by executing this Agreement (or a Joinder Agreement),
each Authorized Representative and the Series of Senior Lien Secured Parties for
which it is acting hereunder agree to be bound by the provisions of this
Agreement and the other Senior Lien Collateral Documents applicable to it.

(c)       Each of the Senior Lien Secured Parties agrees that it will not (and
hereby waives any right to) question or contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity, attachment or enforceability of
a Lien held by or on behalf of any of the Senior Lien Secured Parties in all or
any part of the Collateral, or the provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any of the Collateral Agent or any Authorized Representative to enforce this
Agreement.

SECTION 2.03.                     No Interference; Payment Over. (a) Each Senior
Lien Secured Party agrees that (i) it will not (and shall be deemed to have
waived any right to) challenge, contest, or question, or support any other
Person in challenging, contesting, or questioning, in any proceeding (including
any Insolvency or Liquidation Proceeding) the validity or enforceability of any
Senior Lien Obligations of any Series or any Senior Lien Collateral Document or
the validity, attachment, perfection or priority of any Lien under any Senior
Lien Collateral Document or the validity or enforceability of the priorities,
rights or duties established by or other provisions of this Agreement, (ii) it
will not take or cause to be taken any action the purpose or intent of which is,
or could be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other disposition of the Shared
Collateral by the Applicable Authorized Representative, (iii) except as provided
in Section 2.02, it shall have no right to (A) direct the Applicable Authorized
Representative or any other Senior Lien Secured Party to exercise any right,
remedy or power with respect to any Shared Collateral (including pursuant to any
Senior/Junior Intercreditor Agreement, or any other intercreditor agreement with
respect to any Shared Collateral) or (B) consent to the exercise by the
Applicable Authorized Representative or any other Senior Lien Secured Party of
any right, remedy or power with respect to any Shared Collateral, (iv) it will
not institute any suit or assert in any suit, bankruptcy, insolvency or other
proceeding any claim against the Applicable Authorized Representative or any
other Senior Lien Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to any Shared
Collateral, and none of the Applicable Authorized Representative or any other
Controlling Secured Party shall be liable for any action taken or omitted to be
taken by such Applicable Authorized Representative or other Controlling Secured
Party with respect to any Shared Collateral in accordance with the provisions of
this Agreement, (v) it will not seek, and hereby waives any right, to have any
Shared Collateral or any part thereof marshaled upon any foreclosure or other

 

12



--------------------------------------------------------------------------------

disposition of such Collateral and (vi) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the
Applicable Authorized Representative or any other Controlling Secured Party to
enforce this Agreement.

(b)       Each Senior Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any Senior Lien Collateral
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any Senior/Junior Intercreditor Agreement or any
other intercreditor agreement with respect to any Shared Collateral), at any
time prior to the Discharge of each Series of the Senior Lien Obligations, then
it shall hold such Shared Collateral, proceeds or payment in trust for the other
Senior Lien Secured Parties and promptly transfer such Shared Collateral,
proceeds or payment, as the case may be, to the Applicable Authorized
Representative, to be distributed in accordance with the provisions of
Section 2.01(a) hereof.

SECTION 2.04.                     Automatic Release of Liens; Amendments to
Senior Lien Collateral Documents. (a) If, at any time, (i) the Borrowers or any
other Grantor delivers notice to the Authorized Representatives that any Shared
Collateral is sold, transferred or otherwise disposed of (including for such
purpose, in the case of the sale of equity interests in any subsidiary, any
Shared Collateral held by such subsidiary or any direct or indirect subsidiary
thereof) or any other release of Shared Collateral has occurred under and as
permitted by the Senior Lien Credit Agreement and each Additional Senior Lien
Documents, or (ii) the Applicable Authorized Representative forecloses upon or
otherwise exercises remedies against any Shared Collateral resulting in a sale
or disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of the other Authorized
Representatives (and the guaranty granted by any Guarantor that, as a result of
such sale or disposition, is no longer a Subsidiary of the Borrowers), for the
benefit of each Series of Senior Lien Secured Parties, upon such Shared
Collateral will automatically be released and discharged; provided that any
proceeds of any Shared Collateral realized therefrom shall be applied pursuant
to Section 2.01(a) hereof.

(b)       Each Non-Controlling Authorized Representative agrees, on behalf of
itself and its respective Non-Controlling Secured Parties, that it will not
oppose any sale consented to by the Applicable Authorized Representative of any
Shared Collateral pursuant to Section 363(f) of the Bankruptcy Code (or any
similar provision under the law applicable to any Insolvency or Liquidation
Proceeding or under a court order in respect of measures granted with similar
effect under any foreign Debtor Relief Laws); provided that any proceeds of any
Shared Collateral realized therefrom shall be applied pursuant to
Section 2.01(a) hereof.

(c)       If, at any time the Applicable Authorized Representative (i) executes,
on commercial terms, subordination, non-disturbance, attornment and estoppel
agreements with tenants in properties owned or leased by Parent and the
Restricted Subsidiaries, then each other Authorized Representative shall, upon
written request and at the expense of the Borrowers, promptly subordinate its
Lien in such Shared Collateral or enter into non-disturbance, attornment

 

13



--------------------------------------------------------------------------------

and estoppel agreements on the same terms and pursuant to the documents
substantially in the same form as the documents executed by the Applicable
Authorized Representative in connection therewith. Each Senior Lien Secured
Party agrees that if the Applicable Authorized Representative enters into any
amendment to any Senior Lien Collateral Document relating to the Series of
Senior Lien Obligations for which the Applicable Authorized Representative is
acting, the Borrowers may require each other Authorized Representative to enter
into corresponding amendments to the Senior Lien Collateral Documents governing
the Series of Senior Lien Obligations for which such Authorized Representative
is acting so long as (w) the effect of such amendments are consistent with the
effect to the Senior Lien Collateral Documents for the Series of Senior Lien
Obligations for which the Applicable Authorized Representative is acting,
(y) the effect of such amendment is not to release or subordinate the Liens
securing such Series of Senior Lien Obligations and is otherwise not adverse to
the holders of such Series of Senior Lien Obligations (except to the extent
already permitted by the Secured Credit Documents governing such Series of
Senior Lien Obligations) and (z) the Borrowers deliver a certificate of an
executive officer of the Borrowers to such Authorized Representative stating
that the requirements of this sentence have been satisfied.

(d)       Each Authorized Representative agrees to execute and deliver (at the
sole cost and expense of the Grantors) all such authorizations, lien releases,
terminations and other instruments and to return to the Grantors any possessory
collateral as shall reasonably be requested by the Applicable Authorized
Representative to evidence and confirm any release of Shared Collateral or
amendment to any Senior Lien Collateral Document provided for in this Section.

SECTION 2.05.                     Certain Agreements with Respect to Bankruptcy
or Insolvency Proceedings. (a) This Agreement shall continue in full force and
effect notwithstanding the commencement of any proceeding under the Bankruptcy
Code or any other Federal, state or foreign bankruptcy, insolvency, receivership
or similar law by or against Parent or any of its Subsidiaries.

(b)       If the Borrowers and/or any of the Grantors shall become subject to a
case (a “Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)-in-possession, move for approval of financing (or any similar
provision of any foreign Debtor Relief Laws or under a court order in respect of
measures granted with similar effect under any foreign Debtor Relief Laws) (“DIP
Financing”) to be provided by one or more lenders (the “DIP Lenders”) under
Section 364 of the Bankruptcy Code or any equivalent provision of any other
Debtor Relief Laws or the use of cash collateral under Section 363 of the
Bankruptcy Code or any equivalent provision of any other Debtor Relief Laws,
each Senior Lien Secured Party agrees that it will raise no objection and shall
be deemed to have consented to any such financing or to the Liens on the Shared
Collateral securing the same (“DIP Financing Liens”) or to any use of cash
collateral that constitutes Shared Collateral, unless any Controlling Secured
Party, or an Authorized Representative of any Controlling Secured Party, shall
then oppose or object to such DIP Financing or such DIP Financing Liens or use
of cash collateral (and (i) to the extent that such DIP Financing Liens are
senior to the Liens on any such Shared Collateral for the benefit of the
Controlling Secured Parties, each Non-Controlling Secured Party will subordinate
its Liens with respect to such Shared Collateral on the same terms as the Liens
of the Controlling Secured Parties (other than any Liens of any Senior Lien
Secured Parties constituting DIP Financing

 

14



--------------------------------------------------------------------------------

Liens) are subordinated thereto, and (ii) to the extent that such DIP Financing
Liens rank pari passu with the Liens on any such Shared Collateral granted to
secure the Senior Lien Obligations of the Controlling Secured Parties, each
Non-Controlling Secured Party will confirm the priorities with respect to such
Shared Collateral as set forth herein), in each case so long as (A) the Senior
Lien Secured Parties of each Series retain the benefit of their Liens on all
such Shared Collateral pledged to the DIP Lenders, including proceeds thereof
arising after the commencement of such proceeding, with the same priority
vis-a-vis all the other Senior Lien Secured Parties (other than any Liens of the
Senior Lien Secured Parties constituting DIP Financing Liens) as existed prior
to the commencement of the Bankruptcy Case, (B) the Senior Lien Secured Parties
of each Series are granted Liens on any additional collateral pledged to any
Senior Lien Secured Parties as adequate protection or otherwise in connection
with such DIP Financing or use of cash collateral, with the same priority
vis-a-vis the Senior Lien Secured Parties as set forth in this Agreement (other
than any Liens of the Senior Lien Secured Parties constituting DIP Financing
Liens), (C) if any amount of such DIP Financing or cash collateral is applied to
repay any of the Senior Lien Obligations, such amount is applied pursuant to
Section 2.01(a) of this Agreement, and (D) if any Senior Lien Secured Parties
are granted adequate protection with respect to the Senior Lien Obligations held
by such Senior Lien Secured Parties, including in the form of periodic payments,
in connection with such DIP Financing or use of cash collateral, the proceeds of
such adequate protection are applied pursuant to Section 2.01(a) of this
Agreement; provided that the Senior Lien Secured Parties of each Series shall
have a right to object to the grant of a Lien to secure the DIP Financing over
any Collateral subject to Liens in favor of the Senior Lien Secured Parties of
such Series or its Authorized Representative that shall not constitute Shared
Collateral (except to the extent such Collateral does not constitute Shared
Collateral due to the inability of such Senior Lien Secured Parties of such
Series to accept a Lien on such Collateral); and provided, further, that all
Senior Lien Secured Parties shall have the right to seek and receive the
adequate protection permitted by this Section 2.05(b); and provided, further,
that all Senior Lien Secured Parties receiving adequate protection shall not
object to (or support any other party in objecting to) any other Senior Lien
Secured Party receiving adequate protection comparable to any adequate
protection granted to such Senior Lien Secured Parties in connection with a DIP
Financing or use of cash collateral.

SECTION 2.06.                     Reinstatement. If the Collateral Agent or any
Senior Lien Secured Party is required in any Insolvency or Liquidation
Proceeding or otherwise to turn over or otherwise pay to the Borrowers, any
Grantor or any other Person any payment made in satisfaction of all or any
portion of the Senior Lien Obligations (a “Senior Lien Recovery”), then the
Senior Lien Obligations shall be reinstated to the extent of such Senior Lien
Recovery. If this Agreement shall have been terminated prior to such Senior Lien
Recovery, this Agreement shall be reinstated in full force and effect in the
event of such Senior Lien Recovery, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
Parties from such date of reinstatement. All rights, interests, agreements and
obligations of the Collateral Agent and the Senior Lien Secured Parties under
this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion
or dismissal of, any Insolvency or Liquidation Proceeding by or against either
or the Borrowers or any Grantor or any other circumstance which otherwise might
constitute a defense available to, or a discharge of, either or the Borrowers or
any Grantor in respect of the Senior Lien Obligations. No priority or right of
the Collateral Agent or any Senior

 

15



--------------------------------------------------------------------------------

Lien Secured Party shall at any time be prejudiced or impaired in any way by any
act or failure to act on the part of either or the Borrowers or any Grantor or
by the noncompliance by any Person with the terms, provisions or covenants of
any of the Senior Lien Documents, regardless of any knowledge thereof which the
Collateral Agent or any Senior Lien Secured Party may have.

SECTION 2.07.                     Insurance. As between the Senior Lien Secured
Parties, the Applicable Authorized Representative shall have the right (but not
the obligation) to adjust or settle any insurance policy or claim covering or
constituting Shared Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding affecting
the Shared Collateral. To the extent any Collateral Agent or any other First
Lien Secured Party receives proceeds of such insurance policy and such proceeds
are not permitted or required to be returned to any Grantor under the applicable
First Lien Documents, such proceeds shall be turned over to the Applicable
Collateral Agent for application as provided in Section 2.01 hereof.

SECTION 2.08.                     Refinancings. The Senior Lien Obligations of
any Series may be Refinanced, in whole or in part, in each case, without notice
to, or the consent (except to the extent a consent is otherwise required to
permit the refinancing transaction under any Secured Credit Document) of any
Senior Lien Secured Party of any other Series, all without affecting the
priorities provided for herein or the other provisions hereof; provided that the
Authorized Representative of the holders of any such Refinancing indebtedness
shall have executed a Joinder Agreement on behalf of the holders of such
Refinancing indebtedness (with such changes as may be reasonably approved by
each Authorized Representative) and the requirements of Section 5.13 are
complied with.

SECTION 2.09.                     Possessory/Control Agent as Gratuitous
Bailee/Agent for Perfection. (a) The Applicable Authorized Representative agrees
to hold any Shared Collateral constituting Possessory Collateral that is part of
the Collateral in its possession or control (or in the possession or control of
its agents or bailees) as gratuitous bailee for the benefit of each other Senior
Lien Secured Party and any assignee solely for the purpose of perfecting the
security interest granted in such Possessory Collateral, if any, pursuant to the
applicable Senior Lien Collateral Documents, in each case, subject to the terms
and conditions of this Section 2.09; provided that at any time the Collateral
Agent is not the Applicable Authorized Representative, the Collateral Agent
shall, at the request of the Applicable Authorized Representative, promptly
deliver all Possessory Collateral to the Applicable Authorized Representative
together with any necessary endorsements (or otherwise allow the Applicable
Authorized Representative to obtain control of such Possessory Collateral).
Pending delivery to the Applicable Authorized Representative, each other
Authorized Representative agrees to hold any Shared Collateral constituting
Possessory Collateral, from time to time in its possession, as gratuitous bailee
for the benefit of each other Senior Lien Secured Party and any assignee, solely
for the purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable Senior Lien Collateral Documents,
in each case, subject to the terms and conditions of this Section 2.09.

(b)       Without limiting any other provision in this Agreement, in the event
any Authorized Representative is or becomes a party to a control agreement or
arrangement with

 

16



--------------------------------------------------------------------------------

respect to any Control Collateral, such Authorized Representative agrees to
control, and hereby acknowledges that it shall have control over such Control
Collateral as gratuitous agent for the benefit of each other Senior Lien Secured
Party.

(c)       The duties or responsibilities of the Applicable Authorized
Representative and each other Authorized Representative under this Section 2.09
shall be limited solely to holding any Shared Collateral constituting Possessory
Collateral as gratuitous bailee or gratuitous agent for the benefit of each
other Senior Lien Secured Party for purposes of perfecting the Lien held by such
Senior Lien Secured Parties therein.

ARTICLE III

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

SECTION 3.01.                     Determinations with Respect to Amounts of
Liens and Obligations. Whenever the Applicable Authorized Representative or any
other Authorized Representative shall be required, in connection with the
exercise of its rights or the performance of its obligations hereunder, to
determine the existence or amount of any Senior Lien Obligations of any Series,
or the Shared Collateral subject to any Lien securing the Senior Lien
Obligations of any Series, it may request that such information be furnished to
it in writing by each other Authorized Representative and shall be entitled to
make such determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative shall fail or refuse reasonably
promptly to provide the requested information, the requesting Applicable
Authorized Representative or other Authorized Representative shall be entitled
to make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of the
Borrowers. The Applicable Authorized Representative and each other Authorized
Representative may rely conclusively, and shall be fully protected in so
relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Grantor, any Senior Lien
Secured Party or any other person as a result of such determination.

ARTICLE IV

THE COLLATERAL AGENT

SECTION 4.01.                     Appointment and Authority. (a) Each of the
Senior Lien Secured Parties hereby irrevocably appoints and authorizes the
Applicable Authorized Representative to take such actions on its behalf and to
exercise such powers as are delegated to the Applicable Authorized
Representative by the terms hereof or thereof, including for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
Grantor to secure any of the Senior Lien Obligations, together with such powers
and discretion as are reasonably incidental thereto. [Each of the Senior Lien
Secured Parties recognizes that the Applicable Authorized Representative, at the
request of the Borrowers, has entered into the Senior/Junior Intercreditor
Agreement in such capacity as “Senior Lien Agent” and all such references
therein to the Senior Lien Agent shall be deemed to refer to the Applicable

 

17



--------------------------------------------------------------------------------

Authorized Representative, as appointed from time to time hereunder]25. With
respect to any provision in any Senior/Junior Intercreditor Agreement or any
other intercreditor agreement with respect to any Shared Collateral that gives
Senior Lien Secured Parties authority and discretion thereunder, the Senior Lien
Secured Parties hereby irrevocably authorize the Applicable Authorized
Representative to exercise such authority and discretion on their behalf in
accordance with the terms of this Agreement. In this connection, the Applicable
Authorized Representative and any co-agents, sub-agents and attorneys-in-fact
appointed by the Applicable Authorized Representative pursuant to Section 4.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under any of the Senior Lien Collateral Documents, or for
exercising any rights and remedies thereunder or under any Senior/Junior
Intercreditor Agreement, any other intercreditor agreement with respect to any
Shared Collateral at the direction of the Applicable Authorized Representative,
shall be entitled to the benefits of all provisions of this Article IV and
Section 8 of the Credit Agreement and the equivalent provision of any Additional
Senior Lien Document (as though such co-agents, sub-agents and attorneys-in-fact
were the “Applicable Authorized Representative” named therein) as if set forth
in full herein with respect thereto.

(b)       Each Non-Controlling Secured Party acknowledges and agrees that the
Applicable Authorized Representative shall be entitled, for the benefit of the
Senior Lien Secured Parties, to sell, transfer or otherwise dispose of or deal
with any Shared Collateral as provided herein and in the Senior Lien Collateral
Documents, without regard to any rights to which the Non-Controlling Secured
Parties would otherwise be entitled as a result of the Senior Lien Obligations
held by such Non-Controlling Secured Parties. Without limiting the foregoing,
each Non-Controlling Secured Party agrees that none of the Applicable Authorized
Representative or any other Senior Lien Secured Party shall have any duty or
obligation first to marshal or realize upon any type of Shared Collateral (or
any other Collateral securing any of the Senior Lien Obligations), or to sell,
dispose of or otherwise liquidate all or any portion of such Shared Collateral
(or any other Collateral securing any Senior Lien Obligations), in any manner
that would maximize the return to the Non-Controlling Secured Parties,
notwithstanding that the order and timing of any such realization, sale,
disposition or liquidation may affect the amount of proceeds actually received
by the Non-Controlling Secured Parties from such realization, sale, disposition
or liquidation. Each of the Senior Lien Secured Parties waives any claim it may
now or hereafter have against the Applicable Authorized Representative or the
Authorized Representative of any other Series of Senior Lien Obligations or any
other Senior Lien Secured Party of any other Series arising out of (i) any
actions which the Applicable Authorized Representative, any Authorized
Representative or any Senior Lien Secured Party takes or omits to take
(including, actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral
and actions with respect to the collection of any claim for all or any part of
the Senior Lien Obligations from any account debtor, guarantor or any other
party) in accordance with the Senior Lien Collateral Documents or any other
agreement related thereto or to the collection of the Senior Lien Obligations or
the valuation, use, protection or release of any security for the Senior Lien
Obligations, other than any claims for breach of this Agreement, (ii) any
election by any Applicable Authorized Representative or any holders of Senior
Lien Obligations, in any proceeding instituted under the Bankruptcy Code, of the

 

25 

NTD: Text to be included if Senior/Junior ICA is effective at time of execution
of this agreement.

 

18



--------------------------------------------------------------------------------

application of Section 1111(b) of the Bankruptcy Code or (iii) subject to
Section 2.05, any borrowing by, or grant of a security interest or
administrative expense priority under Section 364 of the Bankruptcy Code or any
equivalent provision of any other Debtor Relief Laws by, Parent or any of its
Subsidiaries, as debtor-in-possession. Notwithstanding any other provision of
this Agreement, no Applicable Authorized Representative shall accept any Shared
Collateral in full or partial satisfaction of any Senior Lien Obligations
pursuant to Section 9-620 of the Uniform Commercial Code (or any similar
provision or power available with respect to the foreclosure of any Lien or
security interest in, to, or otherwise relating to any real property) of any
jurisdiction, without the consent of each other Authorized Representative
representing holders of Senior Lien Obligations for whom such Collateral
constitutes Shared Collateral.

(c)       Each Authorized Representative acknowledges and agrees that upon
execution and delivery of a Joinder Agreement substantially in the form of
Exhibit I by an additional Authorized Representative, the Applicable Authorized
Representative and each Grantor in accordance with Section 5.13, the Applicable
Authorized Representative will continue to act in its capacity as Applicable
Authorized Representative in respect of the then existing Authorized
Representatives and such additional Authorized Representative.

SECTION 4.02.                     Rights as a Senior Lien Secured Party. The
Person serving as the Applicable Authorized Representative hereunder shall have
the same rights and powers in its capacity as a Senior Lien Secured Party under
any Series of Senior Lien Obligations that it holds as any other Senior Lien
Secured Party of such Series and may exercise the same as though it were not the
Applicable Authorized Representative and the term “Senior Lien Secured Party” or
“Senior Lien Secured Parties” or (as applicable) “Credit Agreement Secured
Party”, “Credit Agreement Secured Parties”, “Additional Senior Lien Secured
Party” or “Additional Senior Lien Secured Parties” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Applicable Authorized Representative hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrowers or any Subsidiary or
other Affiliate thereof as if such Person were not the Applicable Authorized
Representative hereunder and without any duty to account therefor to any other
Senior Lien Secured Party.

SECTION 4.03.                     Exculpatory Provisions. The Applicable
Authorized Representative shall not have any duties or obligations except those
expressly set forth herein and in the other Senior Lien Collateral Documents.
Without limiting the generality of the foregoing, the Applicable Authorized
Representative:

(a)       shall not be subject to any fiduciary or other implied duties,
regardless of whether an Event of Default has occurred and is continuing;

(b)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Senior Lien Collateral Documents that the
Applicable Authorized Representative is required to exercise as directed in
writing by the Applicable Authorized Representative; provided that the
Applicable Authorized Representative shall not be required to take any action
that, in its

 

19



--------------------------------------------------------------------------------

opinion or the opinion of its counsel, may expose the Applicable Authorized
Representative to liability or that is contrary to any Senior Lien Collateral
Document or applicable law;

(c)         shall not, except as expressly set forth herein and in the other
Senior Lien Collateral Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrowers or
any of their Affiliates that is communicated to or obtained by the Person
serving as the Applicable Authorized Representative or any of its Affiliates in
any capacity;

(d)         shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Controlling Secured Parties or (ii) in the
absence of its own gross negligence or willful misconduct or (iii) in reliance
on a certificate of an authorized officer of the Borrowers stating that such
action is permitted by the terms of this Agreement. The Applicable Authorized
Representative shall be deemed not to have knowledge of any Event of Default
under any Series of Senior Lien Obligations unless and until notice describing
such Event Default is given to the Applicable Authorized Representative by the
Authorized Representative of such Senior Lien Obligations or the Borrowers; and

(e)         shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Senior Lien Collateral Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Senior Lien Collateral Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Senior Lien Collateral Documents, (v) the value
or the sufficiency of any Collateral for any Series of Senior Lien Obligations,
or (vi) the satisfaction of any condition set forth in any Secured Credit
Document, other than to confirm receipt of items expressly required to be
delivered to the Applicable Authorized Representative;

(f)         shall have the same rights and powers in its capacity as a Senior
Lien Secured Party under any Series of Senior Lien Obligations that it holds as
any other Senior Lien Secured Party of such Series and may exercise the same as
though it were not an Applicable Authorized Representative; and

(g)         may (and any of its Affiliates may) accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with any Grantor or any Subsidiary or
Affiliate thereof as if such Person were not such an Applicable Authorized
Representative and without any duty to any other Senior Lien Secured Party,
including any duty to account therefor.

SECTION 4.04.                     Reliance by Applicable Authorized
Representative. The Applicable Authorized Representative shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise

 

20



--------------------------------------------------------------------------------

authenticated by the proper Person. The Applicable Authorized Representative
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. The Applicable Authorized Representative may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

SECTION 4.05.                     Delegation of Duties. The Applicable
Authorized Representative may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Senior Lien Collateral Document
by or through any one or more sub-agents appointed by the Applicable Authorized
Representative. The Applicable Authorized Representative and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Affiliates of the Applicable
Authorized Representative and any such sub-agent.

SECTION 4.06.                     Non-Reliance on Applicable Authorized
Representative and Other Senior Lien Secured Parties. Each Senior Lien Secured
Party acknowledges that it has, independently and without reliance upon the
Applicable Authorized Representative, any Authorized Representative or any other
Senior Lien Secured Party or any of their Affiliates and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Secured Credit Documents.
Each Senior Lien Secured Party also acknowledges that it will, independently and
without reliance upon the Applicable Authorized Representative, any other
Authorized Representative or any other Senior Lien Secured Party or any of their
Affiliates and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Secured Credit
Document or any related agreement or any document furnished hereunder or
thereunder.

SECTION 4.07.                     Collateral and Guaranty Matters. Each of the
Senior Lien Secured Parties irrevocably authorizes the Applicable Authorized
Representative, at its option and in its discretion:

(a)         to release any Lien on any property granted to or held by the
Applicable Authorized Representative under any Senior Lien Collateral Document
in accordance with Section 2.04 or upon receipt of a written request from the
Borrowers stating that the releases of such Lien is permitted by the terms of
each then extant Secured Credit Document; and

(b)         to release any Grantor from its obligations under the Senior Lien
Collateral Documents upon receipt of a written request from the Borrowers
stating that such release is permitted by the terms of each then extant Secured
Credit Document.

SECTION 4.08.                     Power of Attorney. Each Non-Controlling
Representative that is not the Applicable Authorized Representative, for itself
and on behalf of each other Senior Lien Secured Party of the Series for whom it
is acting, hereby irrevocably appoints the Applicable Authorized Representative
and any officer or agent of the Applicable Authorized

 

21



--------------------------------------------------------------------------------

Representative, which appointment is coupled with an interest with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Non-Controlling
Representative or Senior Lien Secured Party, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Agreement, including the exercise
of any and all remedies under each Senior Lien Collateral Document with respect
to Shared Collateral and the execution of releases in connection therewith.

ARTICLE V

MISCELLANEOUS

SECTION 5.01.                     Notices. All notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

(a)         if to the Collateral Agent or the Applicable Authorized
Representative, to it at [Jefferies Finance LLC, as Collateral Agent, 520
Madison Avenue, New York, NY 10022, Attention of [ 🌑 ] (Facsimile No. [ 🌑 ];
Email: [ 🌑 ])];

(b)         if to the Initial Additional Authorized Representative, to it at
[        ]; and

(c)         if to any other Additional Authorized Representative, to it at the
address set forth in the applicable Joinder Agreement.

          Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 5.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 5.01. As agreed to in writing among the Applicable Authorized
Representative and each Authorized Representative from time to time, notices and
other communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable person provided from time to time by such
person.

SECTION 5.02.                     Waivers; Amendment; Joinder Agreements. (a) No
failure or delay on the part of any party hereto in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the

 

22



--------------------------------------------------------------------------------

specific instance and for the purpose for which given. No notice or demand on
any party hereto in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.

(b)         Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement)
except pursuant to an agreement or agreements in writing entered into by each
Authorized Representative (and with respect to any such termination, waiver,
amendment or modification which by the terms of this Agreement requires the
consent of the Borrowers or which could reasonably be expected to be materially
adverse to the interests, rights, liabilities or privileges of any Grantor or
imposes additional duties or obligations on any Grantor, with the consent of the
Borrowers).

(c)         Notwithstanding the foregoing, without the consent of any Senior
Lien Secured Party, any Authorized Representative may become a party hereto by
execution and delivery of a Joinder Agreement in accordance with Section 5.13 of
this Agreement and upon such execution and delivery, such Authorized
Representative and the Additional Senior Lien Secured Parties and Additional
Senior Lien Obligations of the Series for which such Authorized Representative
is acting shall be subject to the terms hereof and the terms of the other Senior
Lien Collateral Documents applicable thereto.

(d)         Notwithstanding the foregoing, without the consent of any other
Authorized Representative or Senior Lien Secured Party, the Applicable
Authorized Representative may effect amendments and modifications to this
Agreement to the extent necessary to reflect any incurrence of any Additional
Senior Lien Obligations in compliance with the Credit Agreement.

SECTION 5.03.                     Parties in Interest. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, as well as the other Senior Lien Secured Parties, all of
whom are intended to be bound by, and to be third party beneficiaries of, this
Agreement.

SECTION 5.04.                     Survival of Agreement. All covenants,
agreements, representations and warranties made by any party in this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement.

SECTION 5.05.                     Counterparts. This Agreement may be executed
in counterparts, each of which shall constitute an original but all of which
when taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be as effective as delivery of a manually signed counterpart of this
Agreement.

SECTION 5.06.                     Severability. Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The

 

23



--------------------------------------------------------------------------------

parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.07.                     Governing Law; Jurisdiction. This Agreement
shall be construed in accordance with and governed by the law of the State of
New York.

SECTION 5.08.                     Submission to Jurisdiction Waivers; Consent to
Service of Process. The Applicable Authorized Representative and each other
Authorized Representative, on behalf of itself and the Senior Lien Secured
Parties of the Series for whom it is acting, irrevocably and unconditionally:

(a)         submits for itself and its property in any legal action or
proceeding relating to this Agreement and the Senior Lien Collateral Documents,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b)         consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)         agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address referred to in 5.01;

(d)         agrees that nothing herein shall affect the right of any other party
hereto (or any Senior Lien Secured Party) to effect service of process in any
other manner permitted by law or shall limit the right of any party hereto (or
any Senior Lien Secured Party) to sue in any other jurisdiction; and

(e)         waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 5.08 any special, exemplary, punitive or consequential damages.

SECTION 5.09.                     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY,

 

24



--------------------------------------------------------------------------------

AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 5.10.                     Headings. Article, Section and Exhibit
headings used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 5.11.                     Conflicts. In the event of any conflict or
inconsistency between the provisions of this Agreement and the provisions of any
of the other Senior Lien Collateral Documents or Additional Senior Lien
Documents the provisions of this Agreement shall control.

SECTION 5.12.                     Provisions Solely to Define Relative Rights.
The provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the Senior Lien Secured Parties in relation to
one another. None of the Borrowers, any other Grantor or any other creditor
thereof shall have any rights or obligations hereunder, except as expressly
provided in this Agreement (provided that nothing in this Agreement (other than
Section 2.04, 2.05, 2.08, 2.09 or Article V) is intended to or will amend, waive
or otherwise modify the provisions of the Credit Agreement or any Additional
Senior Lien Documents), and none of the Borrowers or any other Grantor may rely
on the terms hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and Article V).
Nothing in this Agreement is intended to or shall impair the obligations of any
Grantor, which are absolute and unconditional, to pay the Senior Lien
Obligations as and when the same shall become due and payable in accordance with
their terms.

SECTION 5.13.                     Additional Senior Debt. To the extent, but
only to the extent permitted by the provisions of the Credit Agreement and the
Additional Senior Lien Documents, the Borrowers and the other Grantors may incur
Additional Senior Lien Obligations. Any such additional class or series of
Additional Senior Lien Obligations (the “Senior Class Debt”) may be secured by a
Lien by the Grantors on the Collateral and may be guaranteed by the Grantors on
a senior basis, in each case under and pursuant to the Senior Lien Documents, if
and subject to the condition that the Authorized Representative of any such
Senior Class Debt (each, a “Senior Class Debt Representative”), acting on behalf
of the holders of such Senior Class Debt (such Authorized Representative and
holders in respect of any Senior Class Debt being referred to as the “Senior
Class Debt Parties”), becomes a party to this Agreement by satisfying the
conditions set forth in clauses (a) through (d) of the immediately succeeding
paragraph.

In order for a Senior Class Debt Representative to become a party to this
Agreement:

(a)         such Senior Class Debt Representative, the Applicable Authorized
Representative and each Grantor shall have executed and delivered an instrument
substantially in the form of Exhibit I (with such changes as may be reasonably
approved by the Applicable Authorized Representative and such Senior Class Debt
Representative) pursuant to which such Senior Class Debt Representative becomes
an Authorized Representative hereunder, and the Senior Class Debt in respect of
which such Senior Class Debt Representative is the Representative and the
related Senior Class Debt Parties become subject hereto and bound hereby;

 

25



--------------------------------------------------------------------------------

(b)         the Borrowers shall have (x) delivered to the Applicable Authorized
Representative true and complete copies of each of the Additional Senior Lien
Documents relating to such Senior Class Debt, certified as being true and
correct by a Responsible Officer of the Borrowers and (y) certified that such
Additional Senior Lien Obligations are permitted to be incurred and secured on a
pari passu basis with the Liens of the then-existing Senior Lien Obligations and
by the terms of the then-existing Secured Credit Documents;

(c)         all filings, recordations and/or amendments or supplements to the
Senior Lien Collateral Documents necessary or desirable in the reasonable
judgment of the Applicable Authorized Representative to confirm and perfect the
Liens securing the relevant obligations relating to such Senior Class Debt shall
have been made, executed and/or delivered (or, with respect to any such filings
or recordations, acceptable provisions to perform such filings or recordings
have been taken in the reasonable judgment of the Applicable Authorized
Representative), and all fees and taxes in connection therewith shall have been
paid (or acceptable provisions to make such payments have been taken in the
reasonable judgment of the Applicable Authorized Representative); and

(d)         the Additional Senior Lien Documents, as applicable, relating to
such Senior Class Debt shall provide, in a manner reasonably satisfactory to the
Applicable Authorized Representative, that each Senior Class Debt Party with
respect to such Senior Class Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Senior Class Debt.

SECTION 5.14.                     Additional Grantors. The Grantors agree that,
if any Person shall become a Guarantor after the date hereof (an “Additional
Guarantor”), the Grantors will promptly cause such Additional Guarantor to
become party hereto by executing and delivering a supplement in the form of
Exhibit II. Upon such execution and delivery, such Person will become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein. The execution and delivery of such supplement shall not require the
consent of any other party hereunder, and will be acknowledged by the Applicable
Authorized Representative. The rights and obligations of each Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Grantor as a party to this Agreement.

SECTION 5.15.                     Integration. This Agreement, together with the
other Secured Credit Documents and the Senior Lien Collateral Documents,
represents the agreement of each of the Grantors, and the Senior Lien Secured
Parties with respect to the subject matter hereof and there are no promises,
undertakings, representations or warranties by any Grantor, the Applicable
Authorized Representative, any or any other Senior Lien Secured Party relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Secured Credit Documents or the Senior Lien Collateral Documents.

SECTION 5.16.                     Specific Performance. Each Authorized
Representative may demand specific performance of this Agreement. Each
Authorized Representative, on behalf of itself and its respective Senior Lien
Secured Parties, hereby irrevocably waives any defense based on the adequacy of
a remedy at law and any other defense that might be asserted to bar the remedy
of specific performance in any action that may be brought by any Authorized
Representative.

 

26



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank.]

 

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

JEFFERIES FINANCE LLC, as Collateral Agent for the Senior Lien Secured Parties
under the Senior Lien Collateral Documents

By:

 

 

 

Name:

Title:

By:

 

 

 

Name:

Title:



--------------------------------------------------------------------------------

HLF FINANCING SARL, LLC     By  

 

  Name:   Title: HERBALIFE INTERNATIONAL, INC.     By  

 

  Name:   Title: HERBALIFE NUTRITION LTD.     By  

 

  Name:   Title: HERBALIFE INTERNATIONAL LUXEMBOURG S.À R.L.     By  

 

  Name:   Title: Add other Guarantors as per other Intercreditor Agreements.



--------------------------------------------------------------------------------

[         ]26 By:  

 

 

  Name:

  Title:

[         ]

as Initial Additional Authorized Representative

By:  

 

 

  Name:

  Title:

 

26 Additional Grantors to be added as needed.



--------------------------------------------------------------------------------

EXHIBIT I

to the Senior Pari Passu Intercreditor Agreement

         [FORM OF] REPRESENTATIVE SUPPLEMENT NO. [ ] dated as of [●], 20[ ] to
the SENIOR PARI PASSU INTERCREDITOR AGREEMENT dated as of [●] (the “Senior Lien
Intercreditor Agreement”), among HLF Financing SaRL, LLC, a Delaware limited
liability company (“TL Borrower”), Herbalife Nutrition Ltd., a Cayman Islands
exempted company incorporated with limited liability (“Parent”), Herbalife
International Luxembourg S.à R.L., a Luxembourg private limited liability
company (société à responsabilité limitée), existing and organized under the
laws of Luxembourg, having its registered office at 16, avenue de la Gare,
L-1610 Luxembourg and registered with the Luxembourg Register of Commerce and
Companies (R.C.S. Luxembourg) under number B 88.006 (“HIL”), Herbalife
International, Inc., a Nevada corporation (“HII” and, together with Parent, TL
Borrower and HIL, the “Revolver Borrowers”; the Revolver Borrowers, together
with the TL Borrower, are referred to herein as the “Borrowers”), and each other
party from time to time party thereto, JEFFERIES FINANCE LLC, as collateral
agent for the Senior Lien Secured Parties under the Senior Lien Collateral
Documents (in such capacity, the “Collateral Agent”) and as Authorized
Representative under the Credit Agreement, [                ], as Initial
Additional Authorized Representative, and the additional Authorized
Representatives from time to time party thereto.

         A. Capitalized terms used herein but not otherwise defined herein shall
have the meanings assigned to such terms in the Senior Lien Intercreditor
Agreement.

         B. As a condition to the ability of any Borrowers to incur Additional
Senior Lien Obligations and to secure such Senior Class Debt with the Senior
Lien and to have such Senior Class Debt guaranteed by the Grantors on a senior
basis, in each case under and pursuant to the Senior Lien Collateral Documents,
the Senior Class Debt Representative in respect of such Senior Class Debt is
required to become an Authorized Representative under, and such Senior
Class Debt and the Senior Class Debt Parties in respect thereof are required to
become subject to and bound by, the Senior Lien Intercreditor Agreement.
Section 5.13 of the Senior Lien Intercreditor Agreement provides that such
Senior Class Debt Representative may become an Authorized Representative under,
and such Senior Class Debt and such Senior Class Debt Parties may become subject
to and bound by, the Senior Lien Intercreditor Agreement, pursuant to the
execution and delivery by the Senior Class Debt Representative of an instrument
in the form of this Supplement and the satisfaction of the other conditions set
forth in Section 5.13 of the Senior Lien Intercreditor Agreement. The
undersigned Senior Class Debt Representative (the “New Representative”) is
executing this Representative Supplement in accordance with the requirements of
the Senior Lien Intercreditor Agreement and the Senior Lien Collateral
Documents.

         Accordingly, the Collateral Agent, in its capacity as the Applicable
Authorized Representative, and the New Representative agree as follows:

         SECTION 1. In accordance with Section 5.13 of the Senior Lien
Intercreditor Agreement, the New Representative by its signature below becomes
an Authorized Representative under, and the related Senior Class Debt and Senior
Class Debt Parties become subject to and bound by, the Senior Lien Intercreditor
Agreement with the same force and effect as if the New Representative had
originally been named therein as an Authorized Representative, and the New
Representative, on behalf of itself and such Senior Class Debt Parties, hereby
agrees to all the terms and provisions of the Senior Lien Intercreditor
Agreement applicable to it

 

Exhibit I-1



--------------------------------------------------------------------------------

as an Authorized Representative and to the Senior Class Debt Parties that it
represents as Additional Senior Lien Secured Parties. Each reference to an
“Authorized Representative” in the Senior Lien Intercreditor Agreement shall be
deemed to include the New Representative. The Senior Lien Intercreditor
Agreement is hereby incorporated herein by reference.

         SECTION 2. The New Representative represents and warrants to the
Applicable Authorized Representative and the other Senior Lien Secured Parties
that (i) it has full power and authority to enter into this Representative
Supplement, in its capacity as [agent] [trustee], (ii) this Representative
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with the terms of such Agreement and (iii) the Additional Senior Lien
Documents relating to such Senior Class Debt provide that, upon the New
Representative’s entry into this Agreement, the Senior Class Debt Parties in
respect of such Senior Class Debt will be subject to and bound by the provisions
of the Senior Lien Intercreditor Agreement as Additional Senior Lien Secured
Parties.

         SECTION 3. This Representative Supplement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Representative
Supplement shall become effective when the Applicable Authorized Representative
shall have received a counterpart of this Representative Supplement that bears
the signature of the New Representative. Delivery of an executed signature page
to this Representative Supplement by facsimile transmission shall be effective
as delivery of a manually signed counterpart of this Representative Supplement.

         SECTION 4. Except as expressly supplemented hereby, the Senior Lien
Intercreditor Agreement shall remain in full force and effect.

         SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

         SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Senior Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

         SECTION 7. All communications and notices hereunder shall be in writing
and given as provided in Section 5.01 of the Senior Lien Intercreditor
Agreement. All communications and notices hereunder to the New Representative
shall be given to it at the address set forth below its signature hereto.

 

Exhibit I-2



--------------------------------------------------------------------------------

         SECTION 8. The Borrowers agrees to reimburse the Applicable Authorized
Representative for its reasonable out-of-pocket expenses in connection with this
Representative Supplement, including the reasonable fees, disbursements and
other charges of counsel for the Applicable Authorized Representative.

 

Exhibit I-3



--------------------------------------------------------------------------------

         IN WITNESS WHEREOF, the New Representative and the Applicable
Authorized Representative have duly executed this Representative Supplement to
the Senior Lien Intercreditor Agreement as of the day and year first above
written.

 

[NAME OF NEW REPRESENTATIVE], as

[                 ] for the holders of

[                          ],

    By:

 

 

 

Name:

 

Title:

Address for notices:

 

 

 

 

 

attention of:

 

 

 

Telecopy:

 

 

 

Exhibit I-4



--------------------------------------------------------------------------------

Acknowledged by:

JEFFERIES FINANCE LLC,

as Collateral Agent for the Senior Lien Secured Parties under the Senior Lien
Collateral Documents

 

            By:

 

 

 

Name:

Title:

            By:

 

 

 

Name:

Title:

 

Exhibit I-5



--------------------------------------------------------------------------------

HLF FINANCING SARL, LLC     By  

 

  Name:   Title: HERBALIFE INTERNATIONAL, INC.     By  

 

  Name:   Title: HERBALIFE NUTRITION LTD.     By  

 

  Name:   Title: HERBALIFE INTERNATIONAL LUXEMBOURG S.À R.L.     By  

 

  Name:   Title:

 

 

 

[         ]27

By:

 

 

 

 

Name:

Title:

 

 

27 Additional Grantors to be added as needed.

 

Exhibit I-6



--------------------------------------------------------------------------------

[     ]

As Initial Additional Authorized Representative

By:

 

 

 

 

Name:

Title:

 

Exhibit I-7



--------------------------------------------------------------------------------

         [FORM OF] SUPPLEMENT NO. [ ] dated as of [•], 20[ ] to the SENIOR PARI
PASSU INTERCREDITOR AGREEMENT dated as of [•] (the “Senior Lien Intercreditor
Agreement”), among HLF Financing SaRL, LLC, a Delaware limited liability company
(“TL Borrower”), Herbalife Nutrition Ltd., a Cayman Islands exempted company
incorporated with limited liability (“Parent”), Herbalife International
Luxembourg S.à R.L., a Luxembourg private limited liability company (société à
responsabilité limitée), existing and organized under the laws of Luxembourg,
having its registered office at 16, avenue de la Gare, L-1610 Luxembourg and
registered with the Luxembourg Register of Commerce and Companies (R.C.S.
Luxembourg) under number B 88.006 (“HIL”), Herbalife International, Inc., a
Nevada corporation (“HII” and, together with Parent, TL Borrower and HIL, the
“Revolver Borrowers”; the Revolver Borrowers, together with the TL Borrower, are
referred to herein as the “Borrowers”), and each other party from time to time
party thereto, JEFFERIES FINANCE LLC, as collateral agent for the Senior Lien
Secured Parties under the Senior Lien Collateral Documents (in such capacity,
the “Collateral Agent”) and as Authorized Representative under the Credit
Agreement, [                ], as Initial Additional Authorized Representative,
and the additional Authorized Representatives from time to time party thereto.

         A. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Senior Lien Intercreditor
Agreement.

         B. The Grantors have entered into the Senior Lien Intercreditor
Agreement. Section 5.14 of the Senior Lien Intercreditor Agreement provides that
any Additional Guarantor may become party to the Senior Lien Intercreditor
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Additional Guarantor (the “New Grantor”) is
executing this Supplement in accordance with the requirements of the Senior Lien
Intercreditor Agreement.

         Accordingly, the Collateral Agent, in its capacity as the Applicable
Authorized Representative, and the New Grantor agree as follows:

         SECTION 1. In accordance with Section 5.14 of the Senior Lien
Intercreditor Agreement, the New Grantor by its signature below becomes a
Grantor under the Senior Lien Intercreditor Agreement with the same force and
effect as if originally named therein as a Grantor, and the New Grantor hereby
agrees to all the terms and provisions of the Senior Lien Intercreditor
Agreement applicable to it as a Grantor thereunder. Each reference to a
“Grantor” in the Senior Lien Intercreditor Agreement shall be deemed to include
the New Grantor. The Senior Lien Intercreditor Agreement is hereby incorporated
herein by reference.

         SECTION 2. The New Grantor represents and warrants to the Applicable
Authorized Representative and the other Senior Lien Secured Parties that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting creditors’ rights generally
and subject to general principles of equity.

         SECTION 3. This Supplement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single

 

Exhibit I-1



--------------------------------------------------------------------------------

contract. This Supplement shall become effective when the Applicable Authorized
Representative shall have received a counterpart of this Supplement that bears
the signature of the New Grantor. Delivery of an executed signature page to this
Supplement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.

         SECTION 4. Except as expressly supplemented hereby, the Senior Lien
Intercreditor Agreement shall remain in full force and effect.

         SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

         SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Senior Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

         SECTION 7. All communications and notices hereunder shall be in writing
and given as provided in Section 5.01 of the Senior Lien Intercreditor
Agreement. All communications and notices hereunder to the New Grantor shall be
given to it in care of the Borrowers as specified in the Senior Lien
Intercreditor Agreement.

         SECTION 8. The Borrowers agrees to reimburse the Applicable Authorized
Representative for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, disbursements and other charges of
counsel for the Applicable Authorized Representative.

 

Exhibit I-2



--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the New Grantor and the Applicable Authorized
Representative have duly executed this Supplement to the Senior Lien
Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW GRANTOR]

By:

 

 

 

 

Name:

Title:

 

Acknowledged by:

JEFFERIES FINANCE LLC, as Collateral Agent

 

By:

 

 

                          

 

Name:

Title:

By:

 

 

 

 

Name:

Title:

[                    ], as Initial Additional Authorized Representative

 

By:

 

 

                              

 

Name:

Title:

 

Exhibit I-3



--------------------------------------------------------------------------------

EXHIBIT G-1

to the Credit Agreement

FORM OF TERM A NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE TERM LOAN A AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$[                                         ]

   New York, New York

FOR VALUE RECEIVED, the undersigned, HLF Financing SaRL, LLC, a Delaware limited
liability company (including its permitted successors, the “TL Borrower”), does
hereby unconditionally promise to pay to [________________] (the “Lender”) or
its registered assigns at the office of the Term Loan A Agent specified in the
Credit Agreement (as hereinafter defined) in lawful money of the United States
and in immediately available funds, the principal amount of (a) [___________]
DOLLARS ($[___________]), or, if less, (b) the aggregate unpaid principal amount
of all Term A Loans owing by the TL Borrower to the Lender pursuant to the
Credit Agreement. The principal amount shall be paid in the applicable amounts
and on the applicable dates specified in the Credit Agreement. The TL Borrower
further agrees to pay interest in like money at such office on the unpaid
principal amount hereof from time to time outstanding at the applicable rates
and on the applicable dates specified in the Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Term A Loan and
the date and amount of each payment or prepayment of principal with respect
thereto, each conversion of all or a portion thereof to another Type, each
continuation of all or a portion thereof as the same Type and, in the case of
Eurodollar Loans, the length of each Interest Period with respect thereto. Each
such endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed absent manifest error. The failure to make any such
endorsement or any error in any such endorsement shall not affect the
obligations of the TL Borrower in respect of the Term A Loan.

This Note (a) is one of the Notes referred to in the Credit Agreement dated as
of August 16, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the TL
Borrower, Herbalife Nutrition Ltd., a Cayman Islands exempted company
incorporated with limited liability, Herbalife International Luxembourg S.à
R.L., a Luxembourg private limited liability company (société à responsabilité
limitée), existing and organized under the laws of Luxembourg, having its
registered office at 16, avenue de la Gare, L-1610 Luxembourg and registered
with the Luxembourg Register of Commerce and Companies (R.C.S. Luxembourg) under
number B 88.006, Herbalife International, Inc., a Nevada corporation (the
“Revolver Borrowers” and together with the TL Borrower, the “Borrowers”), the
several banks and other financial institutions or entities from time to time
parties thereto as lenders, Jefferies Finance LLC (“Jefferies”), as
administrative

 

G-1-1



--------------------------------------------------------------------------------

agent for the Term Loan B Lenders (together with its successors and permitted
assigns in such capacity, the “Term Loan B Agent”) and collateral agent
(together with its successors and permitted assigns in such capacity, the
“Collateral Agent”), and Coöperatieve Rabobank U.A., New York Branch
(“Rabobank”), as administrative agent for the Term Loan A Lenders (together with
its successors and permitted assigns in such capacity, the “Term Loan A Agent”;
the Term Loan A Agent together with the Term Loan B Agent, the “Term Loan
Administrative Agents” and each, a “Term Loan Administrative Agent”), an Issuing
Bank and as administrative agent for the Revolving Credit Lenders (together with
its successors and permitted assigns in such capacity, the “Revolver
Administrative Agent” and, together with the Term Loan Administrative Agents,
the “Administrative Agents”; the Term Loan Administrative Agents, the Collateral
Agent and the Revolver Administrative Agent are referred to herein collectively
as the “Agents” and each, an “Agent”), (b) is subject to the provisions of the
Credit Agreement, which are hereby incorporated herein by reference, and (c) is
subject to prepayment in whole or in part as provided in the Credit Agreement.
This Note is secured and guaranteed as provided in the Loan Documents. Reference
is hereby made to the Loan Documents for a description of the properties and
assets in which a security interest has been granted, the nature and extent of
the security and the guarantees, the terms and conditions upon which the
security interests and each guarantee were granted and the rights of the holder
of this Note in respect thereof.

The principal balance of the Term A Loans owing to the Lender, the rates of
interest applicable thereto and the date and amount of each payment made on
account of the principal thereof, shall be recorded by the Lender on its books;
provided that the failure of the Lender to make any such recordation or any
error therein shall not in any manner affect the obligation of the TL Borrower
to make a payment when due of any amount owing under the Credit Agreement or
this Note.

Upon the occurrence and during the continuation of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 9.4 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

[Signature page follows]

 

G-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereby caused this Note to be duly executed
by their respective authorized officers as of the day and year first above
written.

 

HLF FINANCING SaRL, LLC

By:

 

 

 

Name:

 

Title:

 

G-1-3



--------------------------------------------------------------------------------

Schedule A

to Term Note

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Amount of

Loan Made

  

End of

Interest

Period

  

Amount of

Principal of

Eurodollar

Loans Repaid

  

Outstanding

Principal

Balance This

Date

  

Notation

Made By

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

 

 

G-1-4

Schedule A



--------------------------------------------------------------------------------

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

  

Amount of

Eurodollar

Loans

  

Amount

Converted to

Eurodollar

Loans

  

Interest

Period and

Adjusted

LIBO Rate

with
Respect

Thereto

  

Amount of

Principal of

Eurodollar

Loans

Repaid

  

Unpaid

Principal

Balance of

Eurodollar

Loans

  

Notation

Made By

        

  

 

  

 

  

 

  

 

  

 

  

 

        

  

 

  

 

  

 

  

 

  

 

  

 

        

  

 

  

 

  

 

  

 

  

 

  

 

        

  

 

  

 

  

 

  

 

  

 

  

 

        

  

 

  

 

  

 

  

 

  

 

  

 

        

  

 

  

 

  

 

  

 

  

 

  

 

 

G-1-5



--------------------------------------------------------------------------------

EXHIBIT G-2

to the Credit Agreement

FORM OF TERM B NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE TERM LOAN B AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$[                                             ]

   New York, New York

FOR VALUE RECEIVED, the undersigned, HLF Financing SaRL, LLC, a Delaware limited
liability company (including its permitted successors, the “TL Borrower”), does
hereby unconditionally promise to pay to
[                                        ] (the “Lender”) or its registered
assigns at the office of the Term Loan B Agent specified in the Credit Agreement
(as hereinafter defined) in lawful money of the United States and in immediately
available funds, the principal amount of (a) [                    ] DOLLARS
($[                                         ]), or, if less, (b) the aggregate
unpaid principal amount of all Term B Loans owing by the TL Borrower to the
Lender pursuant to the Credit Agreement. The principal amount shall be paid in
the applicable amounts and on the applicable dates specified in the Credit
Agreement. The TL Borrower further agrees to pay interest in like money at such
office on the unpaid principal amount hereof from time to time outstanding at
the applicable rates and on the applicable dates specified in the Credit
Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Term B Loan and
the date and amount of each payment or prepayment of principal with respect
thereto, each conversion of all or a portion thereof to another Type, each
continuation of all or a portion thereof as the same Type and, in the case of
Eurodollar Loans, the length of each Interest Period with respect thereto. Each
such endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed absent manifest error. The failure to make any such
endorsement or any error in any such endorsement shall not affect the
obligations of the TL Borrower in respect of the Term B Loan.

This Note (a) is one of the Notes referred to in the Credit Agreement dated as
of August 16, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the TL
Borrower, Herbalife Nutrition Ltd., a Cayman Islands exempted company
incorporated with limited liability, Herbalife International Luxembourg S.à
R.L., a Luxembourg private limited liability company (société à responsabilité
limitée), existing and organized under the laws of Luxembourg, having its
registered office at 16, avenue de la Gare, L-1610 Luxembourg and registered
with the Luxembourg Register of Commerce and Companies (R.C.S. Luxembourg) under
number B 88.006, Herbalife International, Inc., a Nevada corporation (the
“Revolver Borrowers” and together with the TL Borrower, the “Borrowers”), the
several banks and other financial institutions or entities from time to time
parties thereto as lenders, Jefferies Finance LLC

 

G-2-1



--------------------------------------------------------------------------------

(“Jefferies”), as administrative agent for the Term Loan B Lenders (together
with its successors and permitted assigns in such capacity, the “Term Loan B
Agent”) and collateral agent (together with its successors and permitted assigns
in such capacity, the “Collateral Agent”), and Coöperatieve Rabobank U.A., New
York Branch (“Rabobank”), as administrative agent for the Term Loan A Lenders
(together with its successors and permitted assigns in such capacity, the “Term
Loan A Agent”; the Term Loan A Agent together with the Term Loan B Agent, the
“Term Loan Administrative Agents” and each, a “Term Loan Administrative Agent”),
an Issuing Bank and as administrative agent for the Revolving Credit Lenders
(together with its successors and permitted assigns in such capacity, the
“Revolver Administrative Agent” and, together with the Term Loan Administrative
Agents, the “Administrative Agents”; the Term Loan Administrative Agents, the
Collateral Agent and the Revolver Administrative Agent are referred to herein
collectively as the “Agents” and each, an “Agent”), (b) is subject to the
provisions of the Credit Agreement, which are hereby incorporated herein by
reference, and (c) is subject to prepayment in whole or in part as provided in
the Credit Agreement. This Note is secured and guaranteed as provided in the
Loan Documents. Reference is hereby made to the Loan Documents for a description
of the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.

The principal balance of the Term B Loans owing to the Lender, the rates of
interest applicable thereto and the date and amount of each payment made on
account of the principal thereof, shall be recorded by the Lender on its books;
provided that the failure of the Lender to make any such recordation or any
error therein shall not in any manner affect the obligation of the TL Borrower
to make a payment when due of any amount owing under the Credit Agreement or
this Note.

Upon the occurrence and during the continuation of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 9.4 OF THE CREDIT
AGREEMENT.

 

G-2-2



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

[Signature page follows]

 

G-2-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereby caused this Note to be duly executed
by their respective authorized officers as of the day and year first above
written.

 

HLF FINANCING SaRL, LLC

By:

 

 

 

Name:

 

Title:

 

G-2-4



--------------------------------------------------------------------------------

Schedule A

to Term Note

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Amount of

Loan Made

  

End of

Interest

Period

  

Amount of

Principal of

Eurodollar

Loans Repaid

  

Outstanding
Principal
Balance This
Date

  

Notation

Made By

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

                    

  

                    

  

                    

  

                    

  

                    

  

                    

 

G-2-5

Schedule A



--------------------------------------------------------------------------------

Schedule B

to Term Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF

EURODOLLAR LOANS

 

Date

  

Amount of
Eurodollar

Loans

  

Amount

Converted to
Eurodollar

Loans

  

Interest

Period and
Adjusted

LIBO Rate

with
Respect
Thereto

  

Amount of
Principal of
Eurodollar

Loans

Repaid

  

Unpaid

Principal

Balance of
Eurodollar

Loans

  

Notation

Made By

        

  

 

  

 

  

 

  

 

  

 

  

 

        

  

 

  

 

  

 

  

 

  

 

  

 

        

  

 

  

 

  

 

  

 

  

 

  

 

        

  

 

  

 

  

 

  

 

  

 

  

 

        

  

 

  

 

  

 

  

 

  

 

  

 

        

  

 

  

 

  

 

  

 

  

 

  

 

 

G-2-6



--------------------------------------------------------------------------------

EXHIBIT G-3

to the Credit Agreement

FORM OF REVOLVING CREDIT NOTE

 

$[                                             ]

   New York, New York

FOR VALUE RECEIVED, each of the undersigned Herbalife Nutrition Ltd., a Cayman
Islands exempted company incorporated with limited liability, HLF Financing
SaRL, LLC, a Delaware limited liability company, Herbalife International
Luxembourg S.à R.L., a Luxembourg private limited liability company (société à
responsabilité limitée), existing and organized under the laws of Luxembourg,
having its registered office at 16, avenue de la Gare, L-1610 Luxembourg and
registered with the Luxembourg Register of Commerce and Companies (R.C.S.
Luxembourg) under number B 88.006, and Herbalife International, Inc., a Nevada
corporation (each including its permitted successors, a “Revolver Borrower” and,
collectively, the “Revolver Borrowers”) each do hereby severally and not jointly
unconditionally promise to pay to                                              
(the “Lender”) or its registered assigns (the “Lender”), in accordance with the
provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Revolving Credit Loan from time to time made by the Lender to
Revolver Borrowers under that certain Credit Agreement, dated as of August 16,
2018 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among HLF Financing SaRL, LLC, a Delaware
limited liability company (“TL Borrower”; the Revolver Borrowers, together with
the TL Borrower, are referred to herein as the “Borrowers”), the Revolver
Borrowers, the several banks and other financial institutions or entities from
time to time parties thereto as lenders, Jefferies Finance LLC (“Jefferies”), as
administrative agent for the Term Loan B Lenders (together with its successors
and permitted assigns in such capacity, the “Term Loan B Agent”) and collateral
agent (together with its successors and permitted assigns in such capacity, the
“Collateral Agent”), and Coöperatieve Rabobank U.A., New York Branch
(“Rabobank”), as administrative agent for the Term Loan A Lenders (together with
its successors and permitted assigns in such capacity, the “Term Loan A Agent”;
the Term Loan A Agent together with the Term Loan B Agent, the “Term Loan
Administrative Agents” and each, a “Term Loan Administrative Agent”), an Issuing
Bank and as administrative agent for the Revolving Credit Lenders (together with
its successors and permitted assigns in such capacity, the “Revolver
Administrative Agent” and, together with the Term Loan Administrative Agents,
the “Administrative Agents”; the Term Loan Administrative Agents, the Collateral
Agent and the Revolver Administrative Agent are referred to herein collectively
as the “Agents” and each, an “Agent”).

The Revolver Borrowers further agree, severally and not jointly, to pay interest
on the unpaid principal amount of each Revolving Credit Loan from the date of
such Revolving Credit Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Credit Agreement. The
Revolver Borrowers may borrow, prepay and reborrow Revolving Credit Loans during
the Availability Period. Pursuant to Section 2.4 of the Credit Agreement,
Revolving Credit Loans may be Base Rate Loans or Eurodollar Loans. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid

 

G-3-1



--------------------------------------------------------------------------------

upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. This Note is also entitled to the
benefits of the Guaranties and is secured by the Collateral. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in the Credit
Agreement. Revolving Credit Loans made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business. The Lender may also attach schedules to this Note and endorse
thereon the date, amount, currency and maturity of its Revolving Credit Loans
and payments with respect thereto.

Each Revolver Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[Signature page follows]

 

G-3-2



--------------------------------------------------------------------------------

HERBALIFE NUTRITION LTD.

HLF FINANCING SaRL, LLC

HERBALIFE INTERNATIONAL

LUXEMBOURG S.À R.L.

HERBALIFE INTERNATIONAL, INC.

By:

 

 

 

Name:

 

Title:

 

G-3-3



--------------------------------------------------------------------------------

Schedule A

to Revolving Credit Note

REVOLVING CREDIT LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of

Loan Made

  

Currency and
Amount of

Loan Made

  

End of

Interest

Period

  

Amount of
Principal or
Interest

Paid This

Date

  

Outstanding
Principal

Balance

This Date

  

Notation

Made By

                    

  

                    

  

                    

  

                    


  

                    


  

                    


  

                    


                    

  

                    

  

                    

  

                    


  

                    


  

                    


  

                    


                    

  

                    

  

                    

  

                    


  

                    


  

                    


  

                    


                    

  

                    

  

                    

  

                    


  

                    


  

                    


  

                    


                    

  

                    

  

                    

  

                    


  

                    


  

                    


  

                    


                    

  

                    

  

                    

  

                    


  

                    


  

                    


  

                    


                    

  

                    

  

                    

  

                    


  

                    


  

                    


  

                    


                    

  

                    

  

                    

  

                    


  

                    


  

                    


  

                    


                    

  

                    

  

                    

  

                    


  

                    


  

                    


  

                    


                    

  

                    

  

                    

  

                    


  

                    


  

                    


  

                    


                    

  

                    

  

                    

  

                    


  

                    


  

                    


  

                    


                    

  

                    

  

                    

  

                    


  

                    


  

                    


  

                    


                    

  

                    

  

                    

  

                    


  

                    


  

                    


  

                    


                    

  

                    

  

                    

  

                    


  

                    


  

                    


  

                    


                    

  

                    

  

                    

  

                    


  

                    


  

                    


  

                    


                    

  

                    

  

                    

  

                    


  

                    


  

                    


  

                    


                    

  

                    

  

                    

  

                    


  

                    


  

                    


  

                    


                    

  

                    

  

                    

  

                    


  

                    


  

                    


  

                    


                    

  

                    

  

                    

  

                    


  

                    


  

                    


  

                    


                    

  

                    

  

                    

  

                    


  

                    


  

                    


  

                    


                    

  

                    

  

                    

  

                    


  

                    


  

                    


  

                    


                    

  

                    

  

                    

  

                    


  

                    


  

                    


  

                    


 

G-3-4

Schedule A



--------------------------------------------------------------------------------

EXHIBIT H-1

to the Credit Agreement

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 16, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among HLF Financing SaRL, LLC, a Delaware
limited liability company (the “TL Borrower”), Herbalife Nutrition Ltd., a
Cayman Islands exempted company incorporated with limited liability, Herbalife
International Luxembourg S.à R.L., a Luxembourg private limited liability
company (société à responsabilité limitée), existing and organized under the
laws of Luxembourg, having its registered office at 16, avenue de la Gare,
L-1610 Luxembourg and registered with the Luxembourg Register of Commerce and
Companies (R.C.S. Luxembourg) under number B 88.006, Herbalife International,
Inc., a Nevada corporation (the “Revolver Borrowers” and together with the TL
Borrower, the “Borrowers”), the several banks and other financial institutions
or entities from time to time parties thereto as lenders, Jefferies Finance LLC
(“Jefferies”), as administrative agent for the Term Loan B Lenders (together
with its successors and permitted assigns in such capacity, the “Term Loan B
Agent”) and collateral agent (together with its successors and permitted assigns
in such capacity, the “Collateral Agent”), and Coöperatieve Rabobank U.A., New
York Branch (“Rabobank”), as administrative agent for the Term Loan A Lenders
(together with its successors and permitted assigns in such capacity, the “Term
Loan A Agent”; the Term Loan A Agent together with the Term Loan B Agent, the
“Term Loan Administrative Agents” and each, a “Term Loan Administrative Agent”),
an Issuing Bank and as administrative agent for the Revolving Credit Lenders
(together with its successors and permitted assigns in such capacity, the
“Revolver Administrative Agent” and, together with the Term Loan Administrative
Agents, the “Administrative Agents”; the Term Loan Administrative Agents, the
Collateral Agent and the Revolver Administrative Agent are referred to herein
collectively as the “Agents” and each, an “Agent”).

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the applicable Administrative Agent and the
applicable Borrower with a certificate of its non-US Person status on IRS Form
W-8BEN or W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the applicable Borrower and
the applicable Administrative Agent and (2) the undersigned shall have at all
times furnished the applicable Borrower and the applicable Administrative Agent
with a properly

 

H-1-1



--------------------------------------------------------------------------------

completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

 

Name:

 

Title:

Date:

 

                             , 20[     ]

 

H-1-2



--------------------------------------------------------------------------------

EXHIBIT H-2

to the Credit Agreement

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 16, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among HLF Financing SaRL, LLC, a Delaware
limited liability company (the “TL Borrower”), Herbalife Nutrition Ltd., a
Cayman Islands exempted company incorporated with limited liability, Herbalife
International Luxembourg S.à R.L., a Luxembourg private limited liability
company (société à responsabilité limitée), existing and organized under the
laws of Luxembourg, having its registered office at 16, avenue de la Gare,
L-1610 Luxembourg and registered with the Luxembourg Register of Commerce and
Companies (R.C.S. Luxembourg) under number B 88.006, Herbalife International,
Inc., a Nevada corporation (the “Revolver Borrowers” and together with the TL
Borrower, the “Borrowers”), the several banks and other financial institutions
or entities from time to time parties thereto as lenders, Jefferies Finance LLC
(“Jefferies”), as administrative agent for the Term Loan B Lenders (together
with its successors and permitted assigns in such capacity, the “Term Loan B
Agent”) and collateral agent (together with its successors and permitted assigns
in such capacity, the “Collateral Agent”), and Coöperatieve Rabobank U.A., New
York Branch (“Rabobank”), as administrative agent for the Term Loan A Lenders
(together with its successors and permitted assigns in such capacity, the “Term
Loan A Agent”; the Term Loan A Agent together with the Term Loan B Agent, the
“Term Loan Administrative Agents” and each, a “Term Loan Administrative Agent”),
an Issuing Bank and as administrative agent for the Revolving Credit Lenders
(together with its successors and permitted assigns in such capacity, the
“Revolver Administrative Agent” and, together with the Term Loan Administrative
Agents, the “Administrative Agents”; the Term Loan Administrative Agents, the
Collateral Agent and the Revolver Administrative Agent are referred to herein
collectively as the “Agents” and each, an “Agent”).

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-US Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

H-2-1



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

 

Name:

 

Title:

Date:

 

                             , 20[     ]

 

H-2-2



--------------------------------------------------------------------------------

EXHIBIT H-3

to the Credit Agreement

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 16, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among HLF Financing SaRL, LLC, a Delaware
limited liability company (the “TL Borrower”), Herbalife Nutrition Ltd., a
Cayman Islands exempted company incorporated with limited liability, Herbalife
International Luxembourg S.à R.L., a Luxembourg private limited liability
company (société à responsabilité limitée), existing and organized under the
laws of Luxembourg, having its registered office at 16, avenue de la Gare,
L-1610 Luxembourg and registered with the Luxembourg Register of Commerce and
Companies (R.C.S. Luxembourg) under number B 88.006, Herbalife International,
Inc., a Nevada corporation (the “Revolver Borrowers” and together with the TL
Borrower, the “Borrowers”), the several banks and other financial institutions
or entities from time to time parties thereto as lenders, Jefferies Finance LLC
(“Jefferies”), as administrative agent for the Term Loan B Lenders (together
with its successors and permitted assigns in such capacity, the “Term Loan B
Agent”) and collateral agent (together with its successors and permitted assigns
in such capacity, the “Collateral Agent”), and Coöperatieve Rabobank U.A., New
York Branch (“Rabobank”), as administrative agent for the Term Loan A Lenders
(together with its successors and permitted assigns in such capacity, the “Term
Loan A Agent”; the Term Loan A Agent together with the Term Loan B Agent, the
“Term Loan Administrative Agents” and each, a “Term Loan Administrative Agent”),
an Issuing Bank and as administrative agent for the Revolving Credit Lenders
(together with its successors and permitted assigns in such capacity, the
“Revolver Administrative Agent” and, together with the Term Loan Administrative
Agents, the “Administrative Agents”; the Term Loan Administrative Agents, the
Collateral Agent and the Revolver Administrative Agent are referred to herein
collectively as the “Agents” and each, an “Agent”).

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable,

 

H-3-1



--------------------------------------------------------------------------------

from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

H-3-2



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT]

By:

 

 

 

Name:

 

Title:

Date:

 

                             , 20[     ]

 

H-3-3



--------------------------------------------------------------------------------

EXHIBIT H-4

to the Credit Agreement

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 16, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among HLF Financing SaRL, LLC, a Delaware
limited liability company (the “TL Borrower”), Herbalife Nutrition Ltd., a
Cayman Islands exempted company incorporated with limited liability, Herbalife
International Luxembourg S.à R.L., a Luxembourg private limited liability
company (société à responsabilité limitée), existing and organized under the
laws of Luxembourg, having its registered office at 16, avenue de la Gare,
L-1610 Luxembourg and registered with the Luxembourg Register of Commerce and
Companies (R.C.S. Luxembourg) under number B 88.006, Herbalife International,
Inc., a Nevada corporation (the “Revolver Borrowers” and together with the TL
Borrower, the “Borrowers”), the several banks and other financial institutions
or entities from time to time parties thereto as lenders, Jefferies Finance LLC
(“Jefferies”), as administrative agent for the Term Loan B Lenders (together
with its successors and permitted assigns in such capacity, the “Term Loan B
Agent”) and collateral agent (together with its successors and permitted assigns
in such capacity, the “Collateral Agent”), and Coöperatieve Rabobank U.A., New
York Branch (“Rabobank”), as administrative agent for the Term Loan A Lenders
(together with its successors and permitted assigns in such capacity, the “Term
Loan A Agent”; the Term Loan A Agent together with the Term Loan B Agent, the
“Term Loan Administrative Agents” and each, a “Term Loan Administrative Agent”),
an Issuing Bank and as administrative agent for the Revolving Credit Lenders
(together with its successors and permitted assigns in such capacity, the
“Revolver Administrative Agent” and, together with the Term Loan Administrative
Agents, the “Administrative Agents”; the Term Loan Administrative Agents, the
Collateral Agent and the Revolver Administrative Agent are referred to herein
collectively as the “Agents” and each, an “Agent”).

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the applicable Administrative Agent and the
applicable Borrower with IRS Form W-8IMY accompanied by one of the following
forms for each of its

 

H-4-1



--------------------------------------------------------------------------------

partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the applicable Borrower and the applicable Administrative Agent and
(2) the undersigned shall have at all times furnished the applicable Borrower
and the applicable Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

H-4-2



--------------------------------------------------------------------------------

[NAME OF LENDER]

By:

 

 

 

Name:

 

Title:

Date:

 

                             , 20[     ]

 

H-4-3



--------------------------------------------------------------------------------

EXHIBIT I

to the Credit Agreement

FORM OF BORROWING REQUEST

[Date]

 

[Jefferies Finance LLC

As Term Loan B Administrative Agent

520 Madison Avenue

New York, NY 10022

Attention: Account Manager — Herbalife

Facsimile: (212) 284-3444

Email: JFin.Admin@Jefferies.com]1

[Coöperatieve Rabobank U.A., New York Branch,

as Term Loan A Administrative Agent

Coöperatieve Rabobank U.A., New York Branch

Capital Markets and Agency Services

Attention: Anna Marie Ybanez

Telephone: (212) 574-7334

Facsimile: (914) 304-9327

E-mail: fm.am.SyndicatedLoans@rabobank.com with a copy to:

AnnaMarie.Ybanez@rabobank.com and Ann.McDonough@rabobank.com]2

[Coöperatieve Rabobank U.A., New York Branch,

as Revolver Administrative Agent

Coöperatieve Rabobank U.A., New York Branch

Capital Markets and Agency Services

Attention: Anna Marie Ybanez

Telephone: (212) 574-7334

Facsimile: (914) 304-9327

E-mail: fm.am.SyndicatedLoans@rabobank.com with a copy to:

AnnaMarie.Ybanez@rabobank.com and Ann.McDonough@rabobank.com]3

[HLF FINANCING SaRL, LLC]

[HERBALIFE NUTRITION LTD.

HERBALIFE INTERNATIONAL LUXEMBOURG S.À R.L.

HERBALIFE INTERNATIONAL, INC.]4

Ladies and Gentlemen:

 

1 Select as appropriate.

2 Select as appropriate.

3 Select as appropriate.

4 Select as appropriate.

 

I-1



--------------------------------------------------------------------------------

Pursuant to Section [2.2][2.6]5 of that certain Credit Agreement dated as of
August 16, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used but not defined herein having the meanings given such terms in the Credit
Agreement), among HLF Financing SaRL, LLC, a Delaware limited liability (“TL
Borrower”), Herbalife Nutrition Ltd., a Cayman Islands exempted company
incorporated with limited liability (“Parent”), Herbalife International
Luxembourg S.à R.L., a Luxembourg private limited liability company (société à
responsabilité limitée), existing and organized under the laws of Luxembourg,
having its registered office at 16, avenue de la Gare, L-1610 Luxembourg and
registered with the Luxembourg Register of Commerce and Companies (R.C.S.
Luxembourg) under number B 88.006 (“HIL”), Herbalife International, Inc., a
Nevada corporation (“HII” and, together with Parent, TL Borrower and HIL, the
“Revolver Borrowers”; the Revolver Borrowers, together with the TL Borrower, are
referred to herein as the “Borrowers”), the several banks and other financial
institutions or entities from time to time parties thereto as lenders, Jefferies
Finance LLC (“Jefferies”), as administrative agent for the Term Loan B Lenders
(together with its successors and permitted assigns in such capacity, the “Term
Loan B Agent”) and collateral agent (together with its successors and permitted
assigns in such capacity, the “Collateral Agent”), and Coöperatieve Rabobank
U.A., New York Branch (“Rabobank”), as administrative agent for the Term Loan A
Lenders (together with its successors and permitted assigns in such capacity,
the “Term Loan A Agent”; the Term Loan A Agent together with the Term Loan B
Agent, the “Term Loan Administrative Agents” and each, a “Term Loan
Administrative Agent”), an Issuing Bank and as administrative agent for the
Revolving Credit Lenders (together with its successors and permitted assigns in
such capacity, the “Revolver Administrative Agent” and, together with the Term
Loan Administrative Agents, the “Administrative Agents”; the Term Loan
Administrative Agents, the Collateral Agent and the Revolver Administrative
Agent are referred to herein collectively as the “Agents” and each, an “Agent”),
the [TL Borrower][Revolver Borrowers]6 hereby request a [Term Loan][Revolver
Credit Loan]7 under the Credit Agreement, and in that connection set forth below
the information relating to such [Term Loan][Revolver Credit Loan]8:

1.         The requested date for the borrowing of the proposed [Term
Loan][Revolving Credit Loan]9 is [                             , 20        ]
(the “Borrowing Date”).10

2.         The Type of the proposed [Term A Loan][Term B Loan][Revolving Credit
Loan]11 is a [Eurodollar Loan][ABR Loan].12

 

5 Select as appropriate.

6 Select as appropriate.

7 Select as appropriate.

8 Select as appropriate.

9 Select as appropriate.

10 The Borrowing Request shall be delivered (a) in the case of a Eurodollar
Borrowing denominated in US Dollars, not later than 1:00 p.m., New York City
time, three (3) Business Days before the date of the proposed Borrowing (other
than Eurodollar Borrowings to be incurred on the Closing Date which notice may
be given one (1) Business Day prior to the Closing Date) (b) in the case of a
Eurodollar Borrowing denominated in an Alternative Currency, not later than 1:00
p.m., New York City time, four (4) Business Days (or five (5) Business Days in
the case of a Special Notice Currency) before the date of the proposed Borrowing
(other than Eurodollar Borrowings to be incurred on the Closing Date which
notice may be given one (1) Business Day prior to the Closing Date) or (c) in
the case of an ABR Borrowing, not later than 12:00 p.m., New York City time, on
the date of the proposed Borrowing.

11 Select as appropriate.

12 Select as appropriate.

 

I-2



--------------------------------------------------------------------------------

3.         The aggregate amount of the proposed [Term A Loan][Term B
Loan][Revolving Credit Loan]13 is US $[___].

4.         The initial Interest Period for the proposed [Term A Loan][Term B
Loan][Revolving Credit Loan]14 is __________15.

5.         [Insert location and number of the account to which the funds
requested pursuant to this Borrowing Request are to be disbursed.]16

 

Very truly yours,

[Term Loan Borrower

HLF FINANCING SaRL, LLC]

[Revolver Borrowers

HERBALIFE NUTRITION LTD.

HLF FINANCING SaRL, LLC

HERBALIFE INTERNATIONAL

LUXEMBOURG S.À R.L.

HERBALIFE INTERNATIONAL, INC.]17

By:

 

 

 

Name:

 

Title:

 

 

13 Select as appropriate.

14 Select as appropriate.

15 With respect to any Eurodollar Borrowing, the period commencing on the date
of such Borrowing and ending on the numerically corresponding day in the
calendar month that is one, two, three or six months (or, if by all
participating Lenders, twelve months) or, solely with respect to Revolving
Credit Borrowings, one day or one week, thereafter, as the applicable Borrowers
may elect.

16 The account must be reasonably approved by the applicable Term Loan
Administrative Agent or Revolver Administrative Agent, as applicable.

17 Select as appropriate.

 

I-3



--------------------------------------------------------------------------------

EXHIBIT J

to the Credit Agreement

FORM OF SOLVENCY CERTIFICATE

August 16, 2018

This Solvency Certificate is being executed and delivered pursuant to
Section 4.1(g) of that certain Credit Agreement by and among HLF Financing SaRL,
LLC, a Delaware limited liability (“TL Borrower”), Herbalife Nutrition Ltd., a
Cayman Islands exempted company incorporated with limited liability (“Parent”),
Herbalife International Luxembourg S.à R.L., a Luxembourg private limited
liability company (société à responsabilité limitée), existing and organized
under the laws of Luxembourg, having its registered office at 16, avenue de la
Gare, L-1610 Luxembourg and registered with the Luxembourg Register of Commerce
and Companies (R.C.S. Luxembourg) under number B 88.006 (“HIL”), Herbalife
International, Inc., a Nevada corporation (“HII” and, together with Parent, TL
Borrower and HIL, the “Revolver Borrowers”; the Revolver Borrowers, together
with the TL Borrower, are referred to herein as the “Borrowers”), the several
banks and other financial institutions or entities from time to time parties
thereto as lenders, Jefferies Finance LLC (“Jefferies”), as administrative agent
for the Term Loan B Lenders (together with its successors and permitted assigns
in such capacity, the “Term Loan B Agent”) and collateral agent (together with
its successors and permitted assigns in such capacity, the “Collateral Agent”),
and Coöperatieve Rabobank U.A., New York Branch (“Rabobank”), as administrative
agent for the Term Loan A Lenders (together with its successors and permitted
assigns in such capacity, the “Term Loan A Agent”; the Term Loan A Agent
together with the Term Loan B Agent, the “Term Loan Administrative Agents” and
each, a “Term Loan Administrative Agent”), an Issuing Bank and as administrative
agent for the Revolving Credit Lenders (together with its successors and
permitted assigns in such capacity, the “Revolver Administrative Agent” and,
together with the Term Loan Administrative Agents, the “Administrative Agents”;
the Term Loan Administrative Agents, the Collateral Agent and the Revolver
Administrative Agent are referred to herein collectively as the “Agents” and
each, an “Agent”), which provides for a term loan facility in the aggregate
principal amount of up to [$300.0] million (the “Credit Agreement”; the terms
defined therein being used herein as therein defined).

I, [                                    ], a Responsible Officer of Parent, in
such capacity and not in an individual capacity, hereby certify on behalf of the
Parent as follows:

1.         The sum of the debt and liabilities (subordinated, contingent or
otherwise) of Parent and its Subsidiaries, on a consolidated basis, does not
exceed the fair value of the present assets of Parent and its Subsidiaries, on a
consolidated basis.

2.         The capital of Parent and its Subsidiaries, on a consolidated basis,
is not unreasonably small in relation to their business as conducted or
contemplated to be conducted on the date hereof.

3.         The present fair saleable value of the assets of Parent and its
Subsidiaries, on a consolidated basis, is greater than the total amount that
will be required to pay the probable

 

J-1



--------------------------------------------------------------------------------

liabilities (including contingent liabilities), on a consolidated basis, of
Parent and its Subsidiaries as they become absolute and matured.

4.         Parent and its Subsidiaries, on a consolidated basis, have not
incurred and do not intend to incur, or believe that they will incur, debts or
other liabilities, including current obligations, beyond their ability to pay
such debts or other liabilities as they become due (whether at maturity or
otherwise).

5.         For purposes of this Solvency Certificate, the amount of any
contingent liability has been computed as the amount that, in light of all of
the facts and circumstances existing as of the date hereof, represents the
amount that can reasonably be expected to become an actual or matured liability.

6.         In reaching the conclusions set forth in this Solvency Certificate,
the undersigned has (i) reviewed the Credit Agreement and other Loan Documents
referred to therein and such other documents deemed relevant and (ii) made such
other investigations and inquiries as the undersigned has deemed appropriate.
The undersigned is familiar with the financial performance and prospects of
Parent and its Subsidiaries.

7.         The undersigned confirms and acknowledges that the Collateral Agent
and the Lenders are relying on the truth and accuracy of this Solvency
Certificate in connection with the Commitments and Loans under the Credit
Agreement.

[Signature page follows]

 

J-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

 

HERBALIFE NUTRITION LTD.

By:

 

 

 

Name:

 

Title: [Responsible Officer]

 

J-3



--------------------------------------------------------------------------------

EXHIBIT K

to the Credit Agreement

FORM OF NOTICE OF ADDITIONAL GUARANTOR

[Jefferies Finance LLC

520 Madison Avenue

New York, NY 10022]

HLF FINANCING SaRL, LLC

HERBALIFE NUTRITION LTD.

HERBALIFE INTERNATIONAL LUXEMBOURG S.À R.L.

HERBALIFE INTERNATIONAL, INC.

 

Ladies and Gentlemen:

This Notice of Additional Guarantor is delivered pursuant to Section 9.18 of
that certain Credit Agreement, dated August 16, 2018 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used but not defined herein having the
meanings given such terms in the Credit Agreement), among HLF Financing SaRL,
LLC, a Delaware limited liability (“TL Borrower”), Herbalife Nutrition Ltd., a
Cayman Islands exempted company incorporated with limited liability (“Parent”),
Herbalife International Luxembourg S.à R.L., a Luxembourg private limited
liability company (société à responsabilité limitée), existing and organized
under the laws of Luxembourg, having its registered office at 16, avenue de la
Gare, L-1610 Luxembourg and registered with the Luxembourg Register of Commerce
and Companies (R.C.S. Luxembourg) under number B 88.006 (“HIL”), Herbalife
International, Inc., a Nevada corporation (“HII” and, together with Parent, TL
Borrower and HIL, the “Revolver Borrowers”; the Revolver Borrowers, together
with the TL Borrower, are referred to herein as the “Borrowers”), the several
banks and other financial institutions or entities from time to time parties
thereto as lenders, Jefferies Finance LLC (“Jefferies”), as administrative agent
for the Term Loan B Lenders (together with its successors and permitted assigns
in such capacity, the “Term Loan B Agent”) and collateral agent (together with
its successors and permitted assigns in such capacity, the “Collateral Agent”),
and Coöperatieve Rabobank U.A., New York Branch (“Rabobank”), as administrative
agent for the Term Loan A Lenders (together with its successors and permitted
assigns in such capacity, the “Term Loan A Agent”; the Term Loan A Agent
together with the Term Loan B Agent, the “Term Loan Administrative Agents” and
each, a “Term Loan Administrative Agent”), an Issuing Bank and as administrative
agent for the Revolving Credit Lenders (together with its successors and
permitted assigns in such capacity, the “Revolver Administrative Agent” and,
together with the Term Loan Administrative Agents, the “Administrative Agents”;
the Term Loan Administrative Agents, the Collateral Agent and the Revolver
Administrative Agent are referred to herein collectively as the “Agents” and
each, an “Agent”), and reference is made thereto for full particulars of the
matters described therein.

 

K-1



--------------------------------------------------------------------------------

Each Borrower hereby provides notice that it hereby elects to add
[                ], effective as of [                ], 20[        ]1, a
[jurisdiction] [type of entity] (the “Additional Guarantor”), a Group Member
which is currently an Excluded Subsidiary, as a Discretionary Guarantor under
the Credit Agreement.

Each Borrower and the Additional Guarantor shall deliver the documents required
by Section 5.9 of the Credit Agreement in accordance with the requirements of
Section 9.18 of the Credit Agreement, with respect to the Additional Guarantor.

[Pursuant to Section 9.18 of the Credit Agreement, each Borrower hereby requests
that the Collateral Agent consent to the addition of the Additional Guarantor as
a Discretionary Guarantor, such consent to be evidenced by the Collateral
Agent’s signature hereto.]2

In accordance with Section 9.18(d) of the Credit Agreement, the effectiveness of
this Notice of Additional Guarantor is conditioned upon the receipt by the
Collateral Agent of (a) opinions, board resolutions and officers’ certificates
and/or reaffirmation agreements consistent with those delivered to the
Collateral Agent under Section 4.1 of the Credit Agreement and (b) all other
documentation and other information reasonably requested in writing by the
Collateral Agent within ten Business Days following receipt of this Notice of
Additional Guarantor to satisfy requirements under applicable “know your
customer” and anti-money-laundering rules and regulations.

This Notice of Additional Guarantor shall constitute a Loan Document under the
Credit Agreement.

THIS NOTICE OF ADDITIONAL GUARANTOR SHALL BE CONSTRUED BY, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature page follows]

 

 

 

1 To be no earlier than 15 Business Days after the date of the notice.

2 To be included only if the consent of the Collateral Agent is required;
pursuant to Section 9.18, no such consent is required if the Additional
Guarantor is organized in the United States, or any State or political
subdivision thereof, or Canada, or any province or political subdivision
thereof.

 

K-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned on behalf of each Borrower, has caused this
Notice of Additional Guarantor to be duly executed and delivered as of the date
first above written.

 

HLF FINANCING SaRL, LLC

HERBALIFE NUTRITION LTD.

HERBALIFE INTERNATIONAL

LUXEMBOURG S.À R.L.

HERBALIFE INTERNATIONAL, INC.

By:

 

 

 

Name:

 

Title:

[Notice of Additional Guarantor]



--------------------------------------------------------------------------------

[Consented to:]1

[JEFFERIES FINANCE LLC,

as Collateral Agent]

By:

 

 

 

Name:

 

Title:

 

Date

By:

 

 

 

Name:

 

Title:

 

Date

 

1 

To be included only if the consent of the Collateral Agent is required.

[Notice of Additional Guarantor]